EXHIBIT 10.1

Execution Version

This RESTATEMENT AGREEMENT, dated as of June 23, 2016 (this “Restatement
Agreement”), by and among J. C. PENNEY CORPORATION, INC., a Delaware corporation
(the “Borrower”), J. C. PENNEY COMPANY, INC., J. C. PENNEY PURCHASING
CORPORATION, JCP REAL ESTATE HOLDINGS, INC. and J. C. PENNEY PROPERTIES, INC.,
as guarantors (collectively, the “Guarantors”), JPMorgan Chase Bank, N.A., as
administrative agent (the “New Administrative Agent”), and the lenders under the
Original Credit Agreement (as defined below) signatory hereto (collectively, the
“Lenders”), is made in reference to the Credit and Guaranty Agreement, dated as
of May 22, 2013 (as amended or supplemented prior to the date hereof, the
“Original Credit Agreement”) by and among the Borrower, the Guarantors, the
lenders party thereto, GOLDMAN SACHS BANK USA, as administrative agent (the
“Former Administrative Agent”) and collateral agent (the “Former Collateral
Agent”), and the other parties thereto.

WHEREAS, the Borrower has requested, and the Lenders have agreed, upon the terms
and subject to the conditions set forth herein, that the Original Credit
Agreement be amended and restated as provided herein;

WHEREAS, the Former Administrative Agent, the Former Collateral Agent, the New
Administrative Agent, Wilmington Trust, National Association, as collateral
agent (the “New Collateral Agent”) under the Pari Passu Intercreditor Agreement
(as referred to below), the Borrower and the Guarantors have entered into the
Agency Transfer Agreement (as defined in the Restated Credit Agreement), which
shall become effective concurrently with the effectiveness of this Restatement
Agreement;

WHEREAS, the New Administrative Agent, the New Collateral Agent and the other
parties thereto have entered into the Pari Passu Intercreditor Agreement (as
defined in the Restated Credit Agreement), which shall become effective
concurrently with the effectiveness of this Restatement Agreement; and

WHEREAS, to the extent set forth on such Lender’s counterpart to this
Restatement Agreement, each Lender party hereto that holds an Original Loan (as
defined in the Restated Credit Agreement) has agreed to convert 100% (or such
lesser amount as may be notified by the New Administrative Agent to such Lender
prior to the Restatement Effective Date (as defined below) of such Lender’s
Original Loan into a like principal amount of Initial Loans under the Restated
Credit Agreement;

NOW, THEREFORE, in consideration of the promises and mutual agreements herein
contained, the Borrower, the Lenders party hereto and the New Administrative
Agent hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Restated Credit Agreement (as
defined below), except that the defined terms “Lender” and “Requisite Lenders”
shall have the meaning given such terms by the Original Credit Agreement.



--------------------------------------------------------------------------------

SECTION 2. Amendment and Restatement of the Original Credit Agreement. Effective
as of the Restatement Effective Date (as defined below), the Original Credit
Agreement is hereby amended and restated to read in its entirety as set forth in
Exhibit A hereto (the “Restated Credit Agreement”) and the Requisite Lenders
hereby consent to the Agency Transfer Agreement and the Transactions. Each of
the Lenders signatory hereto and the Borrower consent to the amendment of the
Original Credit Agreement pursuant to this Restatement Agreement, the terms of
the Restated Credit Agreement and the Transactions (as defined in the Restated
Credit Agreement).

SECTION 3. Effectiveness. This Restatement Agreement shall become effective on
the date (the “Restatement Effective Date”) when (x) counterparts hereof which,
when taken together, bear the signatures of each of the Credit Parties, the New
Administrative Agent, each Lender with a Commitment under the Restated Credit
Agreement and the Requisite Lenders shall have been received by the New
Administrative Agent and the New Collateral Agent, (y) all conditions to the
Restatement Effective Date set forth in Section 3.1 of the Restated Credit
Agreement shall have been satisfied and (z) the New Administrative Agent shall
have received from the Borrower a non-refundable fee, for the account of (i)
each Converting Lender equal to 0.50% of the principal amount of Converting
Loans held by such consenting Lender on the Restatement Effective Date and (ii)
each Lender with a Commitment under the Restated Credit Agreement equal to 0.50%
of the principal amount of the Commitment of such Lender under the Restated
Credit Agreement on the Restatement Effective Date.

SECTION 4. Counterparts; Amendments. This Restatement Agreement may neither be
amended nor may any provision hereof be waived except pursuant to a writing
signed by each of the Credit Parties, the New Administrative Agent and Lenders
constituting the Requisite Lenders. This Restatement Agreement may be executed
in two or more counterparts, each of which shall constitute an original but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Restatement Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Restatement Agreement.

SECTION 5. No Novation. The execution and delivery of this Restatement Agreement
and the effectiveness hereof shall not act as a novation of the Original Credit
Agreement and, except as specifically contemplated by this Restatement
Agreement, shall not serve to discharge or release any Obligation or Lien under
the Credit Documents. This Restatement Agreement shall be a Credit Document for
all purposes of the Restated Credit Agreement.

SECTION 6. Applicable Law; Waiver of Jury Trial.

THIS RESTATEMENT AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

-2-



--------------------------------------------------------------------------------

EACH PARTY HERETO HEREBY AGREES TO THE TERMS SET FORTH IN SECTIONS 10.15 AND
10.16 OF THE RESTATED CREDIT AGREEMENT AS IF SUCH SECTIONS WERE SET FORTH IN
FULL HEREIN.

SECTION 7. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Restatement Agreement and are not to affect
the construction of, or to be taken into consideration in interpreting, this
Restatement Agreement.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Restatement Agreement to
be duly executed by their respective authorized officers as of the day and year
first written above.

 

J. C. PENNEY CORPORATION, INC., as Borrower By:  

/s/ Michael Porter

  Name:   Michael Porter   Title:   Vice President, Treasurer J. C. PENNEY
COMPANY, INC., as Guarantor By:  

/s/ Edward Record

  Name:   Edward Record   Title:  

Executive Vice President and

Chief Financial Officer

J. C. PENNEY PURCHASING CORPORATION, as Guarantor By:  

/s/ Gary Piper

  Name:   Gary Piper   Title:   Treasurer JCP REAL ESTATE HOLDINGS, INC., as
Guarantor By:  

/s/ Gary Piper

  Name:   Gary Piper   Title:   Treasurer J. C. PENNEY PROPERTIES, INC., as
Guarantor By:  

/s/ Gary Piper

  Name:   Gary Piper   Title:   Treasurer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender under the
Restated Credit Agreement By:  

/s/ Lauren M. Baker

  Name:   Lauren M. Baker   Title:   Vice President



--------------------------------------------------------------------------------

Signature Page to Restatement Agreement

The undersigned Lender under the Original Credit Agreement hereby consents to
the Restatement Agreement and, to the extent set forth below, to its Original
Loans being converted to Initial Loans pursuant to the Restated Credit
Agreement:

 

 

  , (Name of Institution)   By:  

 

    Name:     Title:   [If a second signature is necessary:   By:  

 

    Name:     Title:]  

 

Check the box to the right to request that your Original Loans be converted to
Initial Loans:                    ¨



--------------------------------------------------------------------------------

Exhibit A

Amended and Restated Credit and Guaranty Agreement

[attached]



--------------------------------------------------------------------------------

EXECUTION VERSION

AMENDED AND RESTATED

CREDIT AND GUARANTY AGREEMENT

dated as of June 23, 2016

among

J. C. PENNEY CORPORATION, INC.,

as Borrower,

J. C. PENNEY COMPANY, INC., and

CERTAIN SUBSIDIARIES OF J. C. PENNEY CORPORATION, INC.,

as Guarantors,

VARIOUS LENDERS,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

JPMORGAN CHASE BANK, N.A.,

BARCLAYS BANK PLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

WELLS FARGO SECURITIES, LLC, and

GOLDMAN SACHS LENDING PARTNERS LLC,

as Joint Lead Arrangers and Joint Bookrunners

CITIZENS BANK, NATIONAL ASSOCIATION,

REGIONS BANK, and

HSBC BANK USA, N.A.,

as Senior Managing Agents

 

 

$1,688,125,000 Term Loan

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1. DEFINITIONS AND INTERPRETATION

     1   

    1.1.

  

Definitions

     1   

    1.2.

  

Accounting Terms

     37   

    1.3.

  

Interpretation, Etc.

     38   

    1.4.

  

Effect of this Agreement on the Original Credit Agreement and the Other Existing
Credit Documents

     38   

SECTION 2. LOANS

     38   

    2.1.

  

Loans

     38   

    2.2.

  

[Reserved]

     39   

    2.3.

  

[Reserved]

     39   

    2.4.

  

[Reserved]

     39   

    2.5.

  

Pro Rata Shares; Availability of Funds

     39   

    2.6.

  

Use of Proceeds

     40   

    2.7.

  

Evidence of Debt; Register; Lenders’ Books and Records; Notes

     40   

    2.8.

  

Interest on Loans

     41   

    2.9.

  

Conversion/Continuation

     42   

    2.10.

  

Default Interest

     43   

    2.11.

  

Fees

     43   

    2.12.

  

Scheduled Payments/Commitment Reductions

     43   

    2.13.

  

Voluntary Prepayments

     44   

    2.14.

  

Mandatory Prepayments

     45   

    2.15.

  

Application of Prepayments

     47   

    2.16.

  

General Provisions Regarding Payments

     48   

    2.17.

  

Ratable Sharing

     49   

    2.18.

  

Making or Maintaining Eurodollar Rate Loans

     49   

    2.19.

  

Increased Costs; Capital Adequacy

     51   

    2.20.

  

Taxes; Withholding, Etc.

     52   

    2.21.

  

Obligation to Mitigate

     54   

    2.22.

  

Defaulting Lenders

     55   

    2.23.

  

Removal or Replacement of a Lender

     56   

    2.24.

  

Refinancing Amendments

     56   

    2.25.

  

Extensions of Loans

     57   

SECTION 3. CONDITIONS PRECEDENT

     60   

    3.1.

  

Restatement Effective Date

     60   

    3.2.

  

Conditions to Each Credit Extension

     62   

SECTION 4. REPRESENTATIONS AND WARRANTIES

     63   

    4.1.

  

Organization; Requisite Power and Authority; Qualification

     63   

    4.2.

  

Equity Interests and Ownership

     63   

    4.3.

  

[Reserved]

     63   

    4.4.

  

Governmental Consents; No Conflict

     63   

    4.5.

  

[Reserved]

     64   

    4.6.

  

Binding Obligation

     64   

    4.7.

  

Historical Financial Statements

     64   

    4.8.

  

[Reserved]

     64   

    4.9.

  

No Material Adverse Change

     64   

 

-i-



--------------------------------------------------------------------------------

          Page  

    4.10.

  

[Reserved]

     64   

    4.11.

  

Litigation

     64   

    4.12.

  

Payment of Taxes

     64   

    4.13.

  

Properties

     64   

    4.14.

  

Environmental Matters

     65   

    4.15.

  

Compliance with Laws and Agreements; No Defaults

     65   

    4.16.

  

[Reserved]

     65   

    4.17.

  

Governmental Regulation

     66   

    4.18.

  

Federal Reserve Regulations; Exchange Act

     66   

    4.19.

  

Employee Matters

     66   

    4.20.

  

Employee Benefit Plans

     66   

    4.21.

  

[Reserved]

     66   

    4.22.

  

Solvency

     66   

    4.23.

  

[Reserved]

     66   

    4.24.

  

[Reserved]

     66   

    4.25.

  

Disclosure

     66   

    4.26.

  

EEA Financial Institutions

     67   

    4.27.

  

PATRIOT Act

     67   

SECTION 5. AFFIRMATIVE COVENANTS

     67   

    5.1.

  

Financial Statements and Other Reports

     67   

    5.2.

  

Existence

     70   

    5.3.

  

Payment of Taxes

     70   

    5.4.

  

Maintenance of Properties

     70   

    5.5.

  

Insurance

     70   

    5.6.

  

Books and Records; Inspections

     71   

    5.7.

  

Lenders Meetings

     71   

    5.8.

  

Compliance with Laws

     71   

    5.9.

  

Environmental

     72   

    5.10.

  

Subsidiaries

     73   

    5.11.

  

Additional Material Real Estate Assets

     73   

    5.12.

  

[Reserved]

     74   

    5.13.

  

Further Assurances

     74   

    5.14.

  

Maintenance of Ratings

     74   

    5.15.

  

Post-Closing Matters

     74   

    5.16.

  

Post-Closing Real Estate Matters

     74   

SECTION 6. NEGATIVE COVENANTS

     76   

    6.1.

  

Indebtedness

     76   

    6.2.

  

Liens

     80   

    6.3.

  

Restrictive Agreements

     82   

    6.4.

  

Restricted Payments

     83   

    6.5.

  

Restrictions on Non-Material Subsidiaries

     85   

    6.6.

  

Investments, Loans, Advances, Guarantees and Acquisitions

     85   

    6.7.

  

Asset Sales

     87   

    6.8.

  

Fundamental Changes

     90   

    6.9.

  

Disposal of Subsidiary Interests

     91   

    6.10.

  

Sales and Leaseback Transactions

     91   

    6.11.

  

Transactions with Affiliates

     91   

    6.12.

  

Conduct of Business

     92   

 

-ii-



--------------------------------------------------------------------------------

          Page  

    6.13.

  

Permitted Activities of Holdings

     92   

    6.14.

  

Certain Payments of Indebtedness

     92   

    6.15.

  

Amendments of Organizational Documents

     93   

    6.16.

  

Net Settlement of Convertible Indebtedness

     93   

SECTION 7. GUARANTY

     93   

    7.1.

  

Guaranty of the Obligations

     93   

    7.2.

  

Contribution by Guarantors

     93   

    7.3.

  

Payment by Guarantors

     94   

    7.4.

  

Liability of Guarantors Absolute

     94   

    7.5.

  

Waivers by Guarantors

     96   

    7.6.

  

Guarantors’ Rights of Subrogation, Contribution, Etc.

     97   

    7.7.

  

Subordination of Other Obligations

     97   

    7.8.

  

Continuing Guaranty

     97   

    7.9.

  

Authority of Guarantors or Borrower

     98   

    7.10.

  

Financial Condition of Borrower

     98   

    7.11.

  

Bankruptcy, Etc.

     98   

    7.12.

  

Discharge of Guaranty Upon Sale of Guarantor

     99   

SECTION 8. EVENTS OF DEFAULT

     99   

    8.1.

  

Events of Default

     99   

SECTION 9. AGENTS

     101   

    9.1.

  

Appointment of Agents

     101   

    9.2.

  

Powers and Duties

     102   

    9.3.

  

General Immunity

     102   

    9.4.

  

Agents Entitled to Act as Lender

     103   

    9.5.

  

Lenders’ Representations, Warranties and Acknowledgment

     104   

    9.6.

  

Right to Indemnity

     104   

    9.7.

  

Successor Administrative Agent

     104   

    9.8.

  

Collateral Documents and Guaranty

     105   

    9.9.

  

Withholding Taxes

     108   

    9.10.

  

Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim

     108   

SECTION 10. MISCELLANEOUS

     109   

    10.1.

  

Notices

     109   

    10.2.

  

Expenses

     110   

    10.3.

  

Indemnity

     111   

    10.4.

  

Set-Off

     112   

    10.5.

  

Amendments and Waivers

     113   

    10.6.

  

Successors and Assigns; Participations

     115   

    10.7.

  

Independence of Covenants

     120   

    10.8.

  

Survival of Representations, Warranties and Agreements

     120   

    10.9.

  

No Waiver; Remedies Cumulative

     120   

    10.10.

  

Marshalling; Payments Set Aside

     120   

    10.11.

  

Severability

     120   

    10.12.

  

Obligations Several; Independent Nature of Lenders’ Rights

     120   

    10.13.

  

Headings

     120   

    10.14.

  

APPLICABLE LAW

     121   

    10.15.

  

CONSENT TO JURISDICTION

     121   

 

-iii-



--------------------------------------------------------------------------------

          Page  

    10.16.

  

WAIVER OF JURY TRIAL

     121   

    10.17.

  

Confidentiality

     122   

    10.18.

  

Usury Savings Clause

     122   

    10.19.

  

Effectiveness; Counterparts

     123   

    10.20.

  

PATRIOT Act

     123   

    10.21.

  

Electronic Execution of Assignments

     123   

    10.22.

  

No Fiduciary Duty

     123   

    10.23.

  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     124   

 

-iv-



--------------------------------------------------------------------------------

APPENDICES:

   A                Commitments    B                Notice Addresses

SCHEDULES:

   3.1(a)    Restatement Effective Date Credit Documents    4.2    Equity
Interests and Ownership    4.13    Real Estate Assets    4.14    Disclosed
Matters    5.15    Post-Closing Matters    5.16(a)(i)    Restatement Effective
Date Mortgaged Properties    5.16(a)(iii)    Title Policy Properties   
5.16(a)(iv)    Initial Appraisal Properties    6.1    Certain Indebtedness   
6.2    Certain Liens    6.3    Certain Restrictive Agreements    6.6    Certain
Investments

EXHIBITS:

   A-1    Funding Notice    A-2    Conversion/Continuation Notice    B    Note
   C    Compliance Certificate    D    Assignment Agreement    E    Certificate
re Non-Bank Status    F    Restatement Effective Date Certificate    G   
Counterpart Agreement    H    Pledge and Security Agreement    I    Modified
Dutch Auction Procedures    J    Pari Passu Intercreditor Agreement    K   
Incumbency Certificate

 

-v-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

This AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of June 23,
2016, is entered into by and among J. C. PENNEY CORPORATION, INC., a Delaware
corporation (“Borrower”), J. C. PENNEY COMPANY, INC., a Delaware corporation
(“Holdings”), CERTAIN SUBSIDIARIES OF BORROWER, as Guarantors, the Lenders party
hereto from time to time, and JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as
administrative agent (together with its permitted successors in such capacity,
“Administrative Agent”).

RECITALS:

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

WHEREAS, Holdings, Borrower, the Lenders, Goldman Sachs Bank USA, as
administrative agent and collateral agent (the “Former Agent”), and other
parties are party to a credit agreement dated as of May 22, 2013 (as amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Original Credit Agreement”), and the parties to the Restatement Agreement (as
defined below) have agreed to amend and restate in its entirety the Original
Credit Agreement and replace it in its entirety with this Agreement;

WHEREAS, Lenders have agreed to extend Initial Loans (or convert Converting
Loans) to Borrower, in an aggregate principal amount not to exceed
$1,688,125,000, the proceeds of which will be used, together with the proceeds
of the 2016 Notes, to consummate the Restatement Effective Date Refinancing.

WHEREAS, Former Agent, as administrative agent and collateral agent under the
Original Credit Agreement, has assigned all of its rights and obligations under
the Original Credit Agreement to the Administrative Agent and all of its rights
and obligations under the Collateral Documents to the Collateral Agent.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

  SECTION 1. DEFINITIONS AND INTERPRETATION

1.1. Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

“1994 Indenture” means the Indenture, dated as of April 1, 1994, between
Holdings and Bank of America National Trust and Savings Association, as amended
by a first supplemental indenture, dated as of January 27, 2002 between Holdings
and U.S. Bank National Association, and a second supplemental indenture, dated
as of July 26, 2002, by and among Holdings, Borrower and U.S. Bank National
Association, as the same may be amended, restated, supplemented, replaced or
otherwise modified from time to time.

“2014 Indenture” means the Indenture, dated as of September 15, 2014 as
supplemented by the First Supplemental Indenture dated as of September 15, 2014,
among Holdings, Borrower and Wilmington Trust, National Association, as Trustee.



--------------------------------------------------------------------------------

“2016 Indenture” means the Indenture, dated as of June 23, 2016, among Holdings,
Borrower, the other guarantors party thereto and the 2016 Notes Trustee.

“2016 Notes” means $500,000,000 aggregate principal amount of 5.875% senior
secured notes due 2023 issued by Borrower pursuant to the 2016 Indenture on the
Restatement Effective Date.

“2016 Notes Trustee” means Wilmington Trust, National Association, as trustee
under the 2016 Indenture, and its successors in such capacity.

“2023 Indenture” means the Indenture, dated as of October 1, 1982 as
supplemented by the First Supplemental Indenture dated as of March 15, 1983, the
Second Supplemental Indenture dated as of May 1, 1984, the Third Supplemental
Indenture dated as of March 7, 1986, the Fourth Supplemental Indenture dated as
of June 7, 1991, the Fifth Supplemental Indenture dated as of January 27, 2002
and the Sixth Supplemental Indenture dated as of May 20, 2013 between the
Borrower and U.S. Bank National Association (successor to Bank of America
National Trust and Savings Association), as Trustee.

“ABL Credit Agreement” means that certain Credit Agreement, dated as of June 20,
2014, among Holdings, Borrower, Purchasing, the ABL Lenders, Wells Fargo Bank,
National Association, as Administrative Agent and Co-Collateral Agent, and
certain other Persons party thereto, as amended by that certain Amendment No. 1
to Credit Agreement, dated as of December 10, 2015, among Holdings, Borrower,
Purchasing, the ABL Lenders party thereto and Wells Fargo Bank, National
Association, as Administrative Agent and Co-Collateral Agent, as the same may be
further amended, restated, supplemented, replaced or Refinanced.

“ABL Intercreditor Agreement” means the Intercreditor and Collateral Cooperation
Agreement, dated as of June 23, 2016, among the Credit Parties, the Collateral
Agent, Wells Fargo Bank, National Association, as administrative agent under the
ABL Credit Agreement, and the other parties thereto from time to time, as
supplemented and amended from time to time.

“ABL Lender” means the lenders from time to time party to the ABL Credit
Agreement.

“ABL Priority Collateral” means the “ABL Priority Collateral” as defined in the
ABL Intercreditor Agreement.

“Additional Lender” as defined in Section 2.24.

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (i) the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for Dollars for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by Administrative Agent in its
reasonable discretion; in each case the “LIBO Screen Rate”) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided, further, that if the LIBO Screen Rate shall not be
available at such time for such Interest Period (an “Impacted Interest Period”)
then the Adjusted Eurodollar Rate shall be the Interpolated Rate comparable to
such period as of approximately 11:00 a.m., London time, on such Interest Rate
Determination Date, by (ii) an amount equal to (a) one minus (b) the Applicable
Reserve Requirement; provided, however, that notwithstanding the foregoing, the
Adjusted Eurodollar Rate shall at no time be less than 1.00% per annum.

 

-2-



--------------------------------------------------------------------------------

“Administrative Agent” as defined in the preamble hereto.

“Affected Lender” as defined in Section 2.18(b).

“Affected Loans” as defined in Section 2.18(b).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agency Transfer Agreement” means the Successor Agent Agreement, dated as of the
Restatement Effective Date, by and among the Credit Parties, the Former Agent,
the Administrative Agent and the Collateral Agent.

“Agent” means each of (i) Administrative Agent, (ii) Collateral Agent, (iii)
each Joint Lead Arranger, (iv) each Joint Bookrunner, (v) each Senior Managing
Agent and (vi) any other Person appointed under the Credit Documents to serve in
an agent or similar capacity, including, without limitation, any Auction
Manager.

“Agent Affiliates” as defined in Section 10.1(b)(iii).

“Aggregate Amounts Due” as defined in Section 2.17.

“Aggregate Payments” as defined in Section 7.2.

“Agreement” means this Amended and Restated Credit and Guaranty Agreement, dated
as of the date hereof, as it may be amended, restated, supplemented or otherwise
modified from time to time.

“All-in Yield” means, as to any Indebtedness, the effective interest rate with
respect thereto as reasonably determined by Administrative Agent consistent with
generally accepted financial practices, taking into account the interest rate,
margin, original issue discount, upfront fees and “eurodollar rate floors” or
“base rate floors”; provided that (i) original issue discount and upfront fees
shall be equated to interest rate assuming a four-year life to maturity of such
Indebtedness and (ii) (A) customary arrangement, structuring, underwriting,
amendment, commitment or similar fees paid solely to the applicable arrangers or
agents (or their respective affiliates) with respect to such Indebtedness, (B)
fees that are not paid generally to the lenders providing such Indebtedness, and
(C) fluctuations in the Adjusted Eurodollar Rate shall be excluded.

“Applicable Margin” means, (i) with respect to Eurodollar Rate Loans, 4.25% per
annum, and (ii) with respect to Base Rate Loans, 3.25% per annum.

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained by member banks of the United States Federal Reserve System (or
any successor thereto) with respect thereto against “Eurocurrency liabilities”
(as such term is defined in Regulation D) under regulations issued from time to
time by the Board of Governors or other applicable banking regulator. Without
limiting the effect of the foregoing, the Applicable Reserve Requirement shall
reflect any other reserves required to be maintained by such member banks with
respect to (i) any category of liabilities which includes deposits by reference
to which the applicable Adjusted Eurodollar Rate is to be determined, or (ii)
any category of extensions of credit or other assets which include Eurodollar
Rate Loans. A Eurodollar Rate Loan shall be deemed to constitute

 

-3-



--------------------------------------------------------------------------------

Eurocurrency liabilities and as such shall be deemed subject to reserve
requirements without benefits of credit for proration, exceptions or offsets
that may be available from time to time to the applicable Lender. The rate of
interest on Eurodollar Rate Loans shall be adjusted automatically on and as of
the effective date of any change in the Applicable Reserve Requirement.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to Agents or Lenders by means of
electronic communications pursuant to Section 10.1(b).

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person (including the voluntary termination of a lease or other
contract for consideration), in one transaction or a series of transactions, of
all or any part of Holdings’ or any of its Subsidiaries’ businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, leased or licensed,
including the Equity Interests of any of Holdings’ Subsidiaries, other than (i)
inventory (or other assets) sold, leased or licensed out in the ordinary course
of business (excluding any such sales, leases or licenses out by operations or
divisions discontinued or to be discontinued), (ii) any disposition (as defined
in Section 6.7) permitted by Section 6.7 of or with respect to assets (A) not
constituting Collateral and (B) not required to become Collateral pursuant to
Section 5.16, (iii) any disposition (as defined in Section 6.7) of Specified
Assets prior to the date such assets are required to become Collateral pursuant
to Section 5.16, (iv) any other disposition (as defined in Section 6.7)
permitted by Section 6.7 other than pursuant to clauses (m), (p), (s) or (u)
(with respect to any termination of a ground lease constituting Collateral or
required to become Collateral pursuant to Section 5.16) thereof, and (v) sales,
leases or licenses out of other assets for aggregate consideration of less than
$5,000,000 in the aggregate during any Fiscal Year.

“Assignment Agreement” means, as applicable, (a) an Assignment and Assumption
Agreement substantially in the form of Exhibit D, with such amendments or
modifications as may be approved by Administrative Agent or (b) a Borrower
Assignment Agreement.

“Assignment Effective Date” as defined in Section 10.6(b).

“Auction” as defined in Section 10.6(i)(i).

“Auction Manager” means (a) Administrative Agent, any Joint Lead Arranger or any
of their respective Affiliates, as determined by the Borrower or (b) any other
financial institution or advisor agreed by Borrower and Administrative Agent
(whether or not an Affiliate of Administrative Agent) to act as an arranger in
connection with any repurchases pursuant to Section 10.6(i).

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, vice president (or the equivalent thereof), chief financial officer
or treasurer of such Person; provided that the secretary or assistant secretary
of such Person shall have delivered an incumbency certificate to Administrative
Agent as to the authority of such Authorized Officer.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

-4-



--------------------------------------------------------------------------------

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Base Rate” means, for any day, a rate per annum equal to the greatest of (i)
the Prime Rate in effect on such day, (ii) the NYFRB Rate in effect on such day
plus  1⁄2 of 1% and (iii) the sum of (a) the Adjusted Eurodollar Rate (after
giving effect to any Adjusted Eurodollar Rate “floor”) that would be payable on
such day for a Eurodollar Rate Loan with a one-month interest period plus (b)
1.00% per annum; provided, however, that notwithstanding the foregoing, the Base
Rate shall at no time be less than 2.00% per annum. Any change in the Base Rate
due to a change in the Prime Rate or the NYFRB Rate shall be effective on the
effective day of such change in the Prime Rate or the NYFRB Rate, respectively.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Beneficiary” means each Agent and each Lender.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“Borrower” as defined in the preamble hereto.

“Borrower Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Annex C to Exhibit I, with such amendments or
modifications as may be approved by Administrative Agent.

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” means any day which
is a Business Day described in clause (i) and which is also a day for trading by
and between banks in Dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means, subject to clause (i) of the
proviso to the first sentence of Section 1.2(a), the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit E.

“Change in Law” means the occurrence, after the Restatement Effective Date, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer

 

-5-



--------------------------------------------------------------------------------

Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

“Change of Control” means, (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person other than Holdings or a
wholly owned Subsidiary of Holdings of any Equity Interest in Borrower; (b) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or group (within the meaning of the Securities Exchange Act of 1934
and the rules of the Securities and Exchange Commission thereunder as in effect
on the Restatement Effective Date) other than any retirement or savings plan for
employees of Holdings and its Subsidiaries, of Equity Interests representing
more than 42.5% of either the aggregate ordinary voting power or the aggregate
equity value represented by the issued and outstanding Equity Interests in
Holdings; (c) occupation of a majority of the seats (other than vacant seats) on
the board of directors of Holdings by Persons who were neither (i) nominated or
approved by the board of directors of Holdings, or a committee thereof, nor (ii)
appointed by directors so nominated or approved; or (d) the occurrence of any
“change of control” (or similar event, however denominated) under and as defined
in any indenture or other agreement or instrument evidencing, governing the
rights of the holders of or otherwise relating to any Material Indebtedness.
Notwithstanding the foregoing, the acquisition by a financial institution of
Equity Interests in Holdings acquired by such financial institution pursuant to
an underwriting arrangement in the ordinary course of its business shall not
constitute a “Change of Control”.

“Class” (i) with respect to Lenders, refers to whether such Lenders hold a
particular Class of Loans, and (ii) with respect to Loans, refers to whether
such Loans are Initial Loans, Extended Loans of a given Extension Series or
Refinancing Loans of a given Refinancing Series.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Collateral Documents as security for the Obligations.

“Collateral Agent” means Wilmington Trust, National Association, together with
its permitted successors in such capacity pursuant to the Pari Passu
Intercreditor Agreement.

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the Intellectual Property Security Agreements, the Intercreditor Agreements, and
all other instruments, documents and agreements delivered by or on behalf of any
Credit Party pursuant to this Agreement or any of the other Credit Documents in
order to grant to Collateral Agent, for the benefit of Term Loan/Notes Secured
Parties, a Lien on any real, personal or mixed property of that Credit Party as
security for the Obligations.

“Collateral Questionnaire” means a certificate in form reasonably satisfactory
to Administrative Agent that provides information with respect to the personal
or mixed property of each Credit Party.

“Commitment” means the commitment of a Lender to make or otherwise fund an
Initial Loan and “Commitments” means such commitments of all Lenders in the
aggregate. The amount of each Lender’s Commitment, if any, is set forth on
Appendix A or in the applicable Assignment Agreement, subject to any adjustment
or reduction pursuant to the terms and conditions hereof. The aggregate amount
of the Commitments as of the Restatement Effective Date is $1,688,125,000 minus
the aggregate principal amount of Converting Loans.

 

-6-



--------------------------------------------------------------------------------

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted EBITDA” means, for any period, Consolidated Net Income
for such period (disregarding any non-cash charges or credits related to any
Plan, any non-qualified supplemental pension plan maintained, sponsored or
contributed to by Holdings or any ERISA Affiliate, or any Multiemployer Plan)
plus:

(a) without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of:

(i) consolidated interest expense for such period, plus

(ii) consolidated financing costs associated with securitization programs for
such period, plus

(iii) consolidated income tax expense for such period, plus

(iv) all amounts attributable to depreciation and amortization for such period,
plus

(v) any extraordinary, unusual or non-recurring charges for such period, plus

(vi) any fees, expenses or charges related to any equity offering, permitted
acquisition or other investment, Asset Sale or other disposition, or incurrence
or refinancing of (or amendment or other modification to the documents
evidencing any) Indebtedness (in each case, whether or not successful or
consummated) permitted to be made or incurred hereunder, including fees,
expenses or charges relating to the Transactions, plus

(vii) any premium, make-whole or penalty payments that are required to be made
in connection with any prepayment of Indebtedness, plus

(viii) any non-cash charges for such period; provided that in the event Holdings
or any Subsidiary makes any cash payment in respect of any such non-cash charge,
such cash payment shall be deducted from Consolidated Adjusted EBITDA in the
period in which such payment is made, plus

(ix) the amount of cash restructuring charges and curtailments and modifications
to pension and post-retirement employee benefit plans incurred during such
period;

and minus:

(b) without duplication and to the extent included in determining such
Consolidated Net Income, the sum of:

(i) any extraordinary, unusual or non-recurring gains for such period, plus

 

-7-



--------------------------------------------------------------------------------

(ii) non-cash gains for such period, plus

(iii) any gains resulting from repurchases of Loans pursuant to Section 10.6(i);

all determined on a consolidated basis in accordance with GAAP.

“Consolidated Capital Expenditures” means, for any period, with respect to
Holdings, the aggregate of all expenditures by Holdings and its consolidated
Subsidiaries for the acquisition or leasing (pursuant to Capital Lease
Obligations) of fixed or capital assets or additions to equipment (including
replacements, capitalized repairs and improvements during such period) that are
required to be capitalized under GAAP on a consolidated balance sheet of
Holdings and its consolidated Subsidiaries; provided, however, that Consolidated
Capital Expenditures for Holdings and its consolidated Subsidiaries shall not
include: (a) expenditures to the extent they are made with proceeds of the
issuance of Equity Interests of Holdings, (b) expenditures with proceeds of
insurance settlements, condemnation awards, eminent domain and other settlements
in respect of lost (including through eminent domain), destroyed, damaged or
condemned assets, equipment or other property, (c) interest capitalized during
such period to the extent included in Consolidated Cash Interest Expense, (d)
expenditures that are accounted for as capital expenditures of Holdings or any
consolidated Subsidiary and that actually are (i) paid for by a third party
(excluding Holdings or any consolidated Subsidiary thereof) and for which
neither Holdings nor any Subsidiary has provided or is required to provide or
incur, directly or indirectly, any consideration or obligation to such third
party or any other Person (whether before, during or after such period) or (ii)
contractually required to be, and are, reimbursed to the Credit Parties in cash
by a third party (including landlords) during such period, (e) the book value of
any asset owned by Holdings or any of its consolidated Subsidiaries prior to or
during such period to the extent that such book value is included as a capital
expenditure during such period as a result of Holdings or such consolidated
Subsidiary reusing or beginning to reuse such asset during such period without a
corresponding expenditure actually having been made in such period, (f) the
purchase price of equipment purchased during such period to the extent the
consideration therefor consists of any combination of (i) used or surplus
equipment traded in at the time of such purchase and (ii) the proceeds of a sale
of used or surplus equipment made within 90 days of the time of such purchase,
in each case, in the ordinary course of business, and (g) expenditures to the
extent constituting any portion of the purchase price of an acquisition of, or
investment in, a business or line of business permitted under Section 6.6,
which, in accordance with GAAP, are or should be capitalized under GAAP.

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense during such period (excluding interest which is payable in
kind, but including all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Agreements entered into to hedge interest rates to the extent
such net costs are allocable to such period in accordance with GAAP (for
purposes of clarification, excluding fees and expenses paid in connection with
the establishment of this Agreement)), all determined on a consolidated basis in
accordance with GAAP.

“Consolidated Current Assets” means, as at any date of determination, the total
assets of a Person and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding cash
and Permitted Investments.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of a Person and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.

 

-8-



--------------------------------------------------------------------------------

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to:

(a) the sum, without duplication, of the amounts for such period of

(i) Consolidated Net Income, plus,

(ii) to the extent reducing Consolidated Net Income, the sum, without
duplication, of amounts for non-cash charges, including for depreciation and
amortization (excluding any such non-cash charge to the extent that it
represents an accrual or reserve for potential cash charge in any future period
or amortization of a prepaid cash gain that was paid in a prior period), plus

(iii) the Consolidated Working Capital Adjustment;

minus:

(b) non-cash gains increasing Consolidated Net Income for such period;

minus:

(c) the sum, without duplication and to the extent not included in the
determination of Consolidated Net Income, of the amounts for such period paid
from Internally Generated Cash of:

(i) scheduled repayments and mandatory prepayments of Indebtedness for borrowed
money (excluding repayments or prepayments of any revolving credit facility,
unless there is an equivalent permanent reduction in commitments thereunder) and
scheduled repayments and mandatory prepayments of Capital Lease Obligations
(excluding any interest expense portion thereof), plus

(ii) Consolidated Capital Expenditures, plus

(iii) payments in respect of long-term liabilities other than Indebtedness, plus

(iv) investments and acquisitions permitted to be made under Section 6.6, plus

(v) Restricted Payments made pursuant to clauses (i), (j), (k) or (l) of Section
6.4, plus

(vi) the aggregate amount of all other operating expenditures, plus

(vii) the aggregate amount of fees, expenses and charges related to any equity
offering, permitted acquisition or other investment, Asset Sale or other
disposition, or incurrence or refinancing of (or amendment or other modification
to the documents evidencing any) Indebtedness (in each case, whether or not
successful or consummated) permitted to be made or incurred hereunder, including
fees, expenses and charges relating to the Transactions, plus

(viii) the aggregate amount of any premium, make-whole or penalty payments that
are required to be made in connection with any prepayment of Indebtedness.

 

-9-



--------------------------------------------------------------------------------

“Consolidated Fixed Charges” means, for any period, without duplication, the sum
of (a) Consolidated Cash Interest Expense for such period, (b) the aggregate
amount of scheduled principal payments during such period in respect of
Long-Term Indebtedness (including Capital Lease Obligation payments) of Holdings
and its consolidated Subsidiaries (but excluding (i) payments made by Holdings
or any Subsidiary to Holdings or a Subsidiary, (ii) payments of principal to the
extent made with the proceeds of Long-Term Indebtedness or the proceeds of any
issuance or sale of Equity Interests in Holdings, in each case incurred, issued
or sold, as applicable, to refinance such principal and (iii) repayments of
principal of the loans under the ABL Credit Agreement), (c) the aggregate amount
of principal payments paid in cash during such period (other than scheduled
principal payments and other than (i) payments made by Holdings or any
Subsidiary to Holdings or a Subsidiary, (ii) payments of principal to the extent
made with the proceeds of Long-Term Indebtedness incurred to refinance such
principal and (iii) repayments of principal of the loans under the ABL Credit
Agreement made during such period) in respect of Long-Term Indebtedness
(including Capital Lease Obligation payments) of Holdings and the Subsidiaries,
to the extent that such payments reduced any scheduled principal payments that
would have become due within one year after the date of the applicable payment,
and (d) regular scheduled dividends paid in cash in respect of the common stock
of Holdings and scheduled mandatory Restricted Payments paid in cash.

“Consolidated Interest Expense” means, for any period, the interest expense
(including imputed interest expense in respect of Capital Lease Obligations) of
Holdings and the Subsidiaries for such period, including any interest that is
capitalized rather than expensed for such period.

“Consolidated Net Income” means, for any period, the net income or loss of
Holdings and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or loss) of any Person (other than Holdings) in which any other Person (other
than Holdings or any Subsidiary or any director holding qualifying shares in
compliance with applicable law) owns an Equity Interest, except to the extent of
the amount of dividends or other distributions actually paid to Holdings or any
of the Subsidiaries during such period, and (b) the income or loss of any Person
accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with Holdings or any Subsidiary or the date that such Person’s
assets are acquired by Holdings or any Subsidiary.

“Consolidated Total Debt” means, as at any date of determination, (a) the
aggregate stated balance sheet amount of all Indebtedness of Holdings and its
Subsidiaries (or, if higher, the par value or stated face amount outstanding of
all such Indebtedness (other than zero coupon Indebtedness)) determined on a
consolidated basis in accordance with GAAP, minus (b) the aggregate stated
balance sheet amount of cash and cash equivalents (in each case, free and clear
of all Liens, other than Permitted Encumbrances and Liens permitted under
Section 6.2(a), 6.2(m) and 6.2(t) in excess of the Operating Cash Threshold.

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets of Holdings and its Subsidiaries over
Consolidated Current Liabilities of Holdings and its Subsidiaries.

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period. In
calculating the Consolidated Working Capital Adjustment there shall be excluded
the effect of reclassification during such period of current assets to long term
assets and current liabilities to long term liabilities and the effect of any
acquisition of all or substantially all of the assets of, all of the Equity
Interests of, or a business line or unit or a division of any Person during such
period; provided that there

 

-10-



--------------------------------------------------------------------------------

shall be included with respect to any such acquisition during such period an
amount (which may be a negative number) by which the Consolidated Working
Capital acquired in such acquisition as at the time of such acquisition exceeds
(or is less than) Consolidated Working Capital at the end of such period.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contributing Guarantors” as defined in Section 7.2.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Converting Lender” means each Original Lender that has elected to convert its
Original Loans to Loans pursuant to the Restatement Agreement.

“Converting Loans” means each Original Loan held by a Lender that is a
Converting Lender (or, if less, the amount notified to such Converting Lender by
Administrative Agent prior to the Restatement Effective Date).

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit G delivered by a Credit Party pursuant to Section 5.10.

“Credit Date” means the date of a Credit Extension.

“Credit Document” means any of the Restatement Agreement, this Agreement, the
Notes, if any, the Collateral Documents, and any other documents, certificates,
instruments or agreements executed and delivered by or on behalf of a Credit
Party for the benefit of any Agent or any Lender in connection herewith on or
after the date hereof that specifically identifies itself as a “Credit
Document”.

“Credit Extension” means the making of a Loan.

“Credit Party” means Borrower and the Guarantors.

“Credit Rating” means, in the case of Moody’s, the “Corporate Family Rating” (or
its equivalent) assigned by Moody’s to Holdings and, in the case of S&P, the
“Issuer Credit Rating” assigned by S&P to Borrower.

“Customary Mandatory Prepayment Terms” means, in respect of any Indebtedness,
terms requiring any obligor in respect of such Indebtedness to Pay (or offer to
Pay) such Indebtedness (a) in the event of a “change in control” (or similar
event), (b) in the event of a “fundamental change” (or similar event) that is
customary at the time of issuance (a “Fundamental Change”) and (c) in the event
of an “asset sale” (or similar event, including condemnation or casualty),
provided that such mandatory

 

-11-



--------------------------------------------------------------------------------

Payment (or offer to Pay) in the event of an “asset sale” (or similar event,
including condemnation or casualty) (i) can be avoided pursuant to customary
reinvestment rights (it being understood that the terms of such Indebtedness may
include additional customary means of avoiding the applicable Payment) and (ii)
shall not apply to the sale or disposition of Collateral unless the Payment (or
offer to Pay) may be avoided through reinvestment or prepayment of the
Obligations or other Indebtedness secured by such Collateral on a pari passu or
senior basis with the Loans. Holdings or Borrower may provide a certificate of a
Financial Officer to the effect that the terms of any (x) reinvestment rights or
other means of avoiding the applicable Payment referred to in clause (c)(i)
above or (y) Fundamental Change are customary, and such determination shall be
conclusive unless Administrative Agent shall have objected to such determination
within five Business Days following its receipt of such certificate and the
draft documentation governing such Indebtedness.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Defaulting Lender” means subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies Administrative Agent and Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (which conditions precedent, together with the applicable default, if
any, shall be specifically identified in such writing) has not been satisfied,
or (ii) pay to Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within two Business Days of the date when
due, (b) has notified Borrower or Administrative Agent in writing that it does
not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lenders’ obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with the applicable default, if
any, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three Business Days after written
request by Administrative Agent or Borrower, to confirm in writing to
Administrative Agent and Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Administrative Agent and Borrower), or (d) Administrative Agent
has received notification that such Lender is, or has a direct or indirect
parent company that is, (i) insolvent, or is generally unable to pay its debts
as they become due, or admits in writing its inability to pay its debts as they
become due, or makes a general assignment for the benefit of its creditors or
(ii) the subject of a bankruptcy, insolvency, reorganization, liquidation or
similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its direct or
indirect parent company, or such Lender or its direct or indirect parent company
has taken any action in furtherance of or indicating its consent to or
acquiescence in any such proceeding or appointment or (iii) subject to a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Equity Interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

 

-12-



--------------------------------------------------------------------------------

“Deposit Account” means any “deposit account”, within the meaning of Article 9
of the UCC, of any Credit Party.

“Designated Non-Cash Consideration” means the fair market value (as determined
in good faith by Borrower) of non-cash consideration received by Holdings,
Borrower or any Subsidiary of Holdings in connection with a disposition made
pursuant to clause (o), (p) or (s) of Section 6.7 that is so designated as
“Designated Non-Cash Consideration” pursuant to a certificate of an Authorized
Officer of the Borrower, less the amount of cash or cash equivalents received in
connection with a subsequent sale of such Designated Non-Cash Consideration.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 4.14.

“Disqualified Equity Interests” means any Equity Interest that by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable, either mandatorily or at the option of the holder thereof), or
upon the happening of any event or condition:

(a) matures or is mandatorily Payable (other than solely for Equity Interests
that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests), whether pursuant to a sinking fund
obligation or otherwise, prior to the date that is 90 days after the Latest
Maturity Date (measured as of the time that such Equity Interest is issued);

(b) is convertible or exchangeable at the option of the holder thereof for
Indebtedness or Equity Interests (other than solely for Equity Interests that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests), prior to the date that is 90 days after the
Latest Maturity Date (measured as of the time that such Equity Interest is
issued); or

(c) is Payable or is required to be Paid (other than solely for Equity Interests
that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests) by Holdings or any of its
Affiliates, in whole or in part, at the option of the holder thereof, prior to
the date that is 90 days after the Latest Maturity Date (measured as of the time
that such Equity Interest is issued);

provided that clauses (a) and (c) hereto (other than the exclusions set forth
therein) shall not apply to any requirement of mandatory Payment that is
contingent upon (i) an “asset sale” (or similar event, including condemnation or
casualty), the incurrence of Indebtedness or a “change of control” (or similar
event) if such mandatory Payment can be avoided through Payment of Loans or
through investments by Holdings or any of its Subsidiaries in assets to be used
in their businesses or if such mandatory Payment is contingent upon prior
payment in full of the Obligations and (ii) in addition to clause (i) above, in
the case of a convertible security or a mandatorily convertible unit, a
Fundamental Change, and provided, further, that Equity Interests issued to any
employee benefit plan, or by any such plan to any employees of Holdings or any
of its Subsidiaries, shall not constitute Disqualified Equity Interests solely
because they may be required to be Paid in order to satisfy applicable statutory
or regulatory obligations.

“Disqualified Lenders” means:

(a) those Persons identified by Borrower in writing to Administrative Agent
prior to the Restatement Effective Date as direct competitors of Borrower or any
of its Subsidiaries that is an operating company (it being understood and agreed
that any bona fide debt funds of any financial investors in such operating
company shall not constitute a direct competitor or Affiliate

 

-13-



--------------------------------------------------------------------------------

thereof for purposes of this clause (a)), or any of their respective Affiliates
to the extent that such Affiliates (i) are clearly identifiable as such on the
basis of their name or (ii) are identified in writing by the Borrower to
Administrative Agent from time to time;

(b) those Persons identified by Borrower in writing to Administrative Agent from
time to time after the Restatement Effective Date that are direct competitors of
Borrower and its Subsidiaries after the Restatement Effective Date, and are
approved by Administrative Agent and which Person is an operating company; and

(c) any other Person that has been identified in writing to Administrative Agent
by Borrower prior to the Restatement Effective Date, and any Affiliates of such
Person to the extent that such Affiliates (i) are clearly identifiable as such
on the basis of their name or (ii) are identified in writing by the Borrower to
Administrative Agent from time to time.

Any supplement to the list of Disqualified Lenders pursuant to clauses (a), (b)
or (c) above shall be sent by the Borrower to JPMDQ_Contact@jpmorgan.com and
such supplement shall take effect 3 Business Days after such notice is received
by Administrative Agent (it being understood that no such supplement to the list
of Disqualified Lenders shall operate to disqualify any Person that is already a
Lender or that is party to a pending trade). Administrative Agent shall, upon
request of any Lender or any prospective assignee, make available the list of
Disqualified Lenders. Notwithstanding the foregoing or anything in this
Agreement to the contrary, each Credit Party and the Lenders acknowledge and
agree that the neither Administrative Agent nor any other Agent will have any
responsibility or obligation to determine whether any Lender or potential Lender
is a Disqualified Lender and neither Administrative Agent nor any other Agent
will have any liability with respect to any assignment made to a Disqualified
Institution.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any state thereof or the District of Columbia.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person other than a natural Person that is (i) a
Lender, an affiliate of any Lender or a Related Fund or (ii) a commercial bank,
insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
which extends credit or buys loans in the ordinary course of business; provided,
no Defaulting Lender, Disqualified Lender, natural person, Credit Party or
Affiliate of a Credit Party shall be an Eligible Assignee (except for purposes
of assignments to Borrower pursuant to Section 10.6(i)).

 

-14-



--------------------------------------------------------------------------------

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was sponsored, maintained or contributed to by, or
required to be contributed to by, Holdings, any of its Subsidiaries or any of
their respective ERISA Affiliates.

“Environment” means ambient air, surface water, groundwater, drinking water,
land surface, sediments, and subsurface strata & natural resources such as
wetlands, flora and fauna.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
legally enforceable directive (conditional or otherwise), by any Governmental
Authority or any other Person, arising (i) pursuant to or in connection with any
actual or alleged violation of any Environmental Law; (ii) in connection with
the presence, Release or threat of Release of any Hazardous Material or
Hazardous Materials Activity; or (iii) in connection with any actual or alleged
damage, injury, threat or harm to natural resources, the Environment, or as
relates to exposure to Hazardous Materials, human health or safety.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the Environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation or
remediation, fines, penalties or indemnities), of Holdings or any Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials into the
Environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the final rules and regulations promulgated thereunder,
as from time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Holdings, is treated as a single employer under Section
414(b) or (c) of the Internal Revenue Code or, solely for purposes of Section
302 of ERISA and Section 412 of the Internal Revenue Code, is treated as a
single employer under Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) a failure by any Plan
to satisfy the minimum funding standard (as defined in Section 412 of the
Internal Revenue Code or Section 302 of ERISA) applicable to such Plan, whether
or not waived; (c) the filing pursuant to Section 412(c) of the Internal Revenue
Code or Section 302(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) a determination that any Plan is,
or is expected to be, in “at-risk” status (as defined in Section 303(i)(4) of
ERISA or Section 430(i)(4) of the Internal Revenue Code); (e) the incurrence by
Holdings or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (f)

 

-15-



--------------------------------------------------------------------------------

the receipt by Holdings or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans (other than a termination initiated by Holdings or an ERISA Affiliate) or
to appoint a trustee to administer any Plan; (g) the incurrence by Holdings or
any of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Multiemployer Plan or the withdrawal from a Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA); (h) the
receipt by Holdings or any ERISA Affiliate from any Multiemployer Plan of any
notice concerning the imposition of Withdrawal Liability or a determination that
a Multiemployer Plan is, or is expected to be, insolvent, within the meaning of
Title IV of ERISA or in “endangered” or “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i) the
occurrence of a non-exempt “prohibited transaction” (as defined in Section 4975
of the Internal Revenue Code or Section 406 of ERISA) with respect to which
Holdings or any ERISA Affiliate is a “disqualified person” (within the meaning
of Section 4975 of the Internal Revenue Code) or a “party in interest” (within
the meaning of Section 406 of ERISA) or could otherwise be liable; or (j) the
imposition of a Lien upon the assets of Holdings or any ERISA Affiliate pursuant
to the Internal Revenue Code or ERISA with respect to any Plan; or (k) the
disqualification by the Internal Revenue Service of any Plan (or any other
Employee Benefit Plan intended to be qualified under Section 401(a) of the
Internal Revenue Code) under Section 401(a) of the Internal Revenue Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

“Event of Default” means each of the conditions or events set forth in Section
8.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Immaterial Subsidiary” means, at any date of determination, any
subsidiary of Holdings that, taken together with all Excluded Immaterial
Subsidiaries that are designated as Excluded Subsidiaries, did not represent
more than 5% of the total Net Tangible Assets of Holdings and its Subsidiaries.

“Excluded Subsidiary” means, at any date, any Realty Company that is not a
Material Subsidiary as of such date and any Excluded Immaterial Subsidiary
designated by the Borrower in writing to the Administrative Agent. For purposes
of determining whether a Realty Company is a Material Subsidiary or such other
Excluded Subsidiary is an Excluded Immaterial Subsidiary, the computations
required by the definition of the terms “Material Subsidiary” and “Excluded
Immaterial Subsidiary”, as applicable, shall be made including the assets of all
Excluded Subsidiaries.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment

 

-16-



--------------------------------------------------------------------------------

request by the Borrower under Section 2.23) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section
2.20, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.20(c), and (d) any U.S. federal
withholding Taxes imposed under FATCA.

“Existing Loans” as defined in Section 2.25(c)(ii).

“Extended Maturity Date” as defined in Section 2.25(a).

“Extended Loans” as defined in Section 2.25(c)(ii).

“Extension” as defined in Section 2.25(a).

“Extension Amendments” as defined in Section 2.25(f).

“Extension Offer” as defined in Section 2.25(a).

“Extension Series” means Extended Loans having the same terms and specified to
constitute a single Class of Loans for purposes of this Agreement in the
applicable Extension Amendment.

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Holdings or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

“Fair Share” as defined in Section 7.2.

“Fair Share Contribution Amount” as defined in Section 7.2.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with) or any intergovernmental agreement
(and any related laws or legislation) implementing the foregoing.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.

“Financial Officer” means the chief financial officer, principal accounting
officer, vice president-chief accountant, treasurer, assistant treasurer or
controller of Holdings or Borrower.

“Financial Plan” as defined in Section 5.1(h).

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

-17-



--------------------------------------------------------------------------------

“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
the Saturday closest to January 31 of each calendar year.

“Fitch” means Fitch, Inc.

“Fixed Charge Coverage Ratio” means, for any Test Period, the ratio, determined
as of the end of such Test Period, of (a) Consolidated Adjusted EBITDA for such
Test Period minus (i) Consolidated Capital Expenditures paid in cash by Holdings
and its consolidated Subsidiaries during such Test Period (other than those
financed with Long-Term Indebtedness (other than Loans) or with the proceeds of
Sale/Leaseback Transactions entered into in accordance with Section 6.10, in
each case to the extent such Indebtedness or Sale/Leaseback Transaction is
incurred or consummated in connection with and for the specific purpose of
financing such Consolidated Capital Expenditure) and (ii) the aggregate amount
of income Taxes paid in cash by Holdings and its consolidated Subsidiaries
during such Test Period, to (b) Consolidated Fixed Charges for such Test Period.

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Collateral Agent, for the benefit of the Term Loan/Notes Secured
Parties, and located in an area designated by the Federal Emergency Management
Agency as having special flood or mud slide hazards.

“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.

“Flood Program” means, collectively, (i) National Flood Insurance Reform Act of
1994 (which comprehensively revised the National Flood Insurance Act of 1968 and
the Flood Disaster Protection Act of 1973) as now or hereafter in effect or any
successor statute thereto, (ii) the Flood Insurance Reform Act of 2004 as now or
hereafter in effect or any successor statute thereto and (iii) the
Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in effect
or any successor statute thereto.

“Flood Zone” means areas having special flood hazards as described in the Flood
Program.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Former Agent” as defined in the recitals hereto.

“Fundamental Change” as defined in the definition of “Customary Mandatory
Prepayment Terms.”

“Funding Guarantors” as defined in Section 7.2.

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

“GAAP” means, subject to the provisions of Section 1.2, United States generally
accepted accounting principles in effect as of the date of determination
thereof.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Grantor” as defined in the Pledge and Security Agreement.

 

-18-



--------------------------------------------------------------------------------

“guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
guarantee at any time shall be deemed to be (i) an amount equal to the stated or
determinable amount at such time of the related primary obligation, or portion
thereof, in respect of which such guarantee is made or (ii) if the amount of
such primary obligation is not stated or determinable at such time, the amount
of the guarantee shall be such guarantor’s maximum reasonably anticipated
liability in respect thereof; provided that, if the terms of such guarantee
limit the amount for which such guarantor may be liable thereunder to a maximum
stated or determinable amount, the amount of such guarantee shall not in any
event exceed such maximum stated or determinable amount.

“Guaranteed Obligations” as defined in Section 7.1.

“Guarantor” means each of (i) Holdings, (ii) each wholly-owned Domestic
Subsidiary of Borrower that is a Material Subsidiary, (iii) each wholly-owned
Domestic Subsidiary of Borrower that is a Non-Material Subsidiary and is
required to satisfy the requirements of Section 5.10 in order for the Credit
Parties to remain in compliance with the provisions of Section 6.5, (iv) each
Subsidiary that guarantees or is a borrower with respect to the obligations
under the ABL Credit Agreement, and (v) any Subsidiary of Holdings that is
designated by Borrower to become a party to this Agreement and the applicable
Collateral Documents for the purpose of granting a security interest in such
Subsidiary’s Collateral, provided that Borrower shall cause the requirements of
Section 5.10(a) to be satisfied with respect to such Subsidiary immediately upon
such Subsidiary becoming a Guarantor. Notwithstanding anything contained in this
Agreement to the contrary, under no circumstances shall a Foreign Subsidiary, or
any Domestic Subsidiary substantially all of the assets of which consist of
Equity Interests in one or more Foreign Subsidiaries, be considered or required
to become a Guarantor under this Agreement unless either (x) such Foreign
Subsidiary or Domestic Subsidiary guarantees or is a borrower with respect to
the obligations under the ABL Credit Agreement or (y) Borrower so agrees.

“Guarantor Subsidiary” means each Guarantor other than Holdings.

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

“Hazardous Materials” means all explosive or radioactive materials, substances
or wastes and all hazardous or toxic materials, substances, wastes or other
pollutants, including petroleum or petroleum distillates or by-products,
asbestos or asbestos containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other materials, substances or wastes of
any nature regulated as hazardous, toxic, a pollutant, a contaminant, or words
of similar import pursuant to any Environmental Law.

“Hazardous Materials Activity” means any past or current activity, event or
occurrence conducted by Holdings or any of its Subsidiaries involving any
Hazardous Materials, including the use, manufacture, possession, storage,
holding, presence, existence, location, Release, threatened Release,

 

-19-



--------------------------------------------------------------------------------

discharge, placement, generation, transportation, processing, construction,
treatment, abatement, removal, remediation, disposal, disposition or handling of
any Hazardous Materials, and any corrective action or response action with
respect to any of the foregoing.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Historical Financial Statements” means as of the Restatement Effective Date,
the audited financial statements of Holdings and its Subsidiaries, for the
immediately preceding three Fiscal Years, and the unaudited financial statements
of Holdings and its Subsidiaries, for each Fiscal Quarter commencing after the
most recently ended Fiscal Year and ending at least 45 days prior to the
Restatement Effective Date, consisting of balance sheets and the related
consolidated statements of income, stockholders’ equity and cash flows for such
Fiscal Years and Fiscal Quarters, respectively.

“Holdings” as defined in the preamble hereto.

“Impacted Interest Period” as defined in the definition of “Adjusted Eurodollar
Rate.”

“Increased-Cost Lender” as defined in Section 2.23.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) accounts
payable incurred in the ordinary course of business, (ii) any earn-out
obligation contingent upon performance of an acquired business, except to the
extent such obligation would be required to be reflected on a consolidated
balance sheet (without giving effect to the footnotes thereto) of Holdings
prepared in accordance with GAAP and (iii) accruals for payroll and other
liabilities accrued in the ordinary course of business), (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed (provided that with respect to Indebtedness that is nonrecourse to
the credit of that Person, such Indebtedness shall be taken into account only to
the extent of the lesser of (x) the fair market value of the asset(s) subject to
such Lien and (y) the amount of Indebtedness secured), (f) all guarantees by
such Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (j) all Off-Balance Sheet Liabilities and (k) Disqualified Equity
Interests. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. For the avoidance of doubt, any preferred Equity Interests (other than
any Disqualified Equity Interests) of any Person that are convertible into
common Equity Interests (other than any Disqualified Equity Interests) of such
Person shall not constitute Indebtedness of such Person. For the avoidance of
doubt, obligations in respect of Swap Agreements shall not constitute
Indebtedness.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims, actions, judgments, suits, costs

 

-20-



--------------------------------------------------------------------------------

(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, clean up or abate any Hazardous Materials), expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of one counsel for all Indemnitees taken as a whole and, if
reasonably necessary, a single local counsel for all Indemnitees taken as a
whole in each relevant material jurisdiction and, solely in the case of a
conflict of interest, one additional counsel in each relevant jurisdiction to
each group of affected Indemnitees similarly situated taken as a whole, in
connection with any investigative, administrative or judicial proceeding or
hearing commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect, special or consequential and whether based on any federal,
state or foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on, incurred by, or asserted against any such Indemnitee, in any manner relating
to or arising out of (i) this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make Credit Extensions, the syndication of the credit facilities provided for
herein or the use or intended use of the proceeds thereof, any amendments,
waivers or consents with respect to any provision of this Agreement or any of
the other Credit Documents, or any enforcement of any of the Credit Documents
(including any sale of, collection from, or other realization upon any of the
Collateral or the enforcement of the Guaranty)); or (ii) any Environmental
Claim, and Environmental Liabilities or any Hazardous Materials Activity
relating to or arising from, directly or indirectly, any past or present
activity, operation, land ownership, or practice of Holdings or any of its
Subsidiaries.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Indemnitee” as defined in Section 10.3(a).

“Initial Appraisal” as defined in Section 5.16(a)(v).

“Initial Loan” means a Loan made by a Lender to Borrower pursuant to Section
2.1(a), including, for the avoidance of doubt, a Converting Loan converted to an
Initial Loan.

“Installment” as defined in Section 2.12.

“Intellectual Property” as defined in the Pledge and Security Agreement.

“Intellectual Property Security Agreements” has the meaning assigned to that
term in the Pledge and Security Agreement.

“Intercreditor Agreements” means the ABL Intercreditor Agreement, the Pari Passu
Intercreditor Agreement and the Junior Priority Intercreditor Agreement.

“Interest Payment Date” means with respect to (i) any Loan that is a Base Rate
Loan, the last Business Day of March, June, September and December of each year,
commencing on the first such date to occur after the Restatement Effective Date
and the final maturity date of such Loan; and (ii) any Loan that is a Eurodollar
Rate Loan, the last day of each Interest Period applicable to such Loan;
provided, in the case of each Interest Period of longer than three months
“Interest Payment Date” shall also include each date that is three months, or an
integral multiple thereof, after the commencement of such Interest Period.

 

-21-



--------------------------------------------------------------------------------

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one, two, three or six-months, as selected by Borrower in the
applicable Funding Notice or Conversion/Continuation Notice, (i) initially,
commencing on the Credit Date or Conversion/Continuation Date thereof, as the
case may be; and (ii) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided, (a) if an Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day unless no further Business Day occurs
in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (b) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (c) of this definition, end on the last
Business Day of a calendar month; (c) no Interest Period with respect to any
portion of any Class of Loans shall extend beyond such Class’s Maturity Date;
and (d) subject to the foregoing clauses (a) through (c), the initial Interest
Period shall commence on the Restatement Effective Date and end on August 31,
2016.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

“Internally Generated Cash” means, with respect to any period, any cash of
Holdings or any Subsidiary generated during such period, excluding Net Asset
Sale Proceeds, Net Insurance/Condemnation Proceeds and any cash that is
generated from an incurrence of Indebtedness, an issuance of Equity Interests or
a capital contribution.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by Administrative Agent (which determination shall be conclusive and
binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period for which that LIBO Screen Rate is available that exceeds the Impacted
Interest Period, in each case, at such time.

“JC Penney Properties” means J. C. Penney Properties, Inc., a Delaware
corporation.

“JCP Real Estate Holdings” means JCP Real Estate Holdings, Inc., a Delaware
corporation.

“Joint Bookrunners” means each of JPMorgan, Barclays Bank PLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Wells Fargo Securities, LLC and Goldman
Sachs Lending Partners LLC.

“Joint Lead Arrangers” means each of JPMorgan, Barclays Bank PLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Wells Fargo Securities, LLC and Goldman
Sachs Lending Partners LLC.

“JPMorgan” as defined in the preamble hereto.

“Junior Priority Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit B to the Pari Passu Intercreditor
Agreement.

 

-22-



--------------------------------------------------------------------------------

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
in each case as extended pursuant to Section 2.24 or 2.25, as the case may be,
from time to time.

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property.

“Lender” means each financial institution listed on the signature pages to the
Restatement Agreement (including each Converting Lender), any other Person that
becomes a party hereto pursuant to an Assignment Agreement and any Additional
Lender.

“LIBO Screen Rate” as defined in the definition of “Adjusted Eurodollar Rate.”

“Lien” means with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan” means an Initial Loan, an Extended Loan or a Refinancing Loan.

“Loan Exposure” means, with respect to any Lender, as of any date of
determination, the sum of (i) the outstanding principal amount of the Loans of
such Lender and (ii) the outstanding principal amount of such Lender’s unfunded
Commitment which has not expired or terminated in accordance with the terms of
this Agreement; provided, at any time prior to the making of any Loan, the Loan
Exposure of any Lender shall be equal to such Lender’s Commitment.

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

“Margin Stock” as defined in Regulation U.

“Marketing Materials” means the Confidential Information Memorandum dated June
2016.

“Material Adverse Effect” means (a) a materially adverse effect on the business,
assets, operations or condition of Holdings and its Subsidiaries, taken as a
whole, (b) a material impairment of the ability of the Credit Parties to perform
their payment obligations under the Credit Documents or (c) a material
impairment of the rights of or benefits available to the Lenders, Administrative
Agent or Collateral Agent under any Credit Document (other than any such
impairment of rights or benefits that is primarily attributable to (i) action
taken by one or more Lenders, Administrative Agent or Collateral Agent
(excluding any action against one or more Lenders, Administrative Agent or
Collateral Agent taken by Holdings, Borrower, their respective subsidiaries or
their respective affiliates) or (ii) circumstances that are unrelated to
Holdings, Borrower, their respective Subsidiaries or their respective
Affiliates).

“Material Indebtedness” means Indebtedness (other than the Loans hereunder), or
obligations in respect of one or more Swap Agreements, of any one or more of
Holdings and its Subsidiaries in an aggregate principal amount exceeding
$100,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of Holdings or any Subsidiary in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that Holdings or such Subsidiary would be required to
pay if such Swap Agreement were terminated at such time.

 

-23-



--------------------------------------------------------------------------------

“Material Real Estate Asset” means (a) any Real Estate Asset fee-owned by
Borrower or any Subsidiary that is a Guarantor having a fair market value equal
to or greater than $2,000,000 as of the Restatement Effective Date based on the
Initial Appraisal or, if acquired after the Restatement Effective Date, as of
the date of the acquisition thereof, (b) any ground Leasehold Property leased by
Borrower or any Subsidiary that is a Guarantor having a fair market value equal
to or greater than $2,000,000 as of the Restatement Effective Date based on the
Initial Appraisal or, if acquired after the Restatement Effective Date, as of
the date of the acquisition thereof and (c) any other Real Estate Asset
designated as a “Material Real Estate Asset” by the Borrower to the
Administrative Agent in writing after the Restatement Effective Date; in each
case with respect to clauses (a) and (b), other than (i) the real property
located on or about 6501 Legacy Drive, Plano, Texas (headquarters) and (ii) any
Real Estate Asset (A) located outside of one of the states of the United States
of America or the District of Columbia, (B) owned or ground leased directly by
Borrower constituting a part of any store, warehouse or distribution center if
such Real Estate Asset has a net book value above 0.25% of Stockholders’ Equity
(as determined as of the Restatement Effective Date with respect to Real Estate
Assets owned as of the Restatement Effective Date, and in all other cases as
determined at the time of such acquisition in accordance with the 1994
Indenture), (C) if any mortgage, pledge and/or security interest of or in such
Real Estate Asset (1) is prohibited or restricted by applicable law (with no
requirement to obtain the consent of any Governmental Authority), (2) would
require a consent, approval, or other authorization of a landlord or other third
party if such consent, approval or other authorization cannot be obtained after
Borrower’s use of commercially reasonable efforts, or (3) could result in
material adverse tax consequences (other than payment of mortgage tax, transfer
tax or similar taxes related to real property collateral), or (D) where the cost
of obtaining any mortgage, pledge and/or security interest of or in such Real
Estate Asset would exceed the practical benefit to the Lenders afforded thereby
(as reasonably determined by the Borrower and Administrative Agent).

“Material Subsidiary” means, at any date of determination, any Subsidiary of
Holdings that had, as of the date of the most recent financial statements
delivered pursuant to Section 5.1 (or prior to delivery of such financial
statements, as of the end of the most recent Fiscal Quarter (or Fiscal Year)
with respect to which Historical Financial Statements have been delivered), Net
Tangible Assets representing more than 3% (or in the case of JCP Realty, LLC and
its Subsidiaries, 5%) of the total Net Tangible Assets of Holdings and its
Subsidiaries.

“Maturity Date” means (a) with respect to any (i) Initial Loans, June 23, 2023,
(ii) Extended Loans, the date specified in the applicable Extension Amendment as
the Maturity Date therefor and (iii) Refinancing Loans, the date specified in
the applicable Refinancing Amendment as the Maturity Date therefor and (b) the
date on which all Loans shall become due and payable in full hereunder, whether
by acceleration or otherwise.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a First Priority mortgage, deed of trust, deed to secure debt,
security deed, trust deed or spreader of lien, in form and substance reasonably
satisfactory to Administrative Agent (and in form satisfactory to Collateral
Agent), as it may be amended, restated, supplemented or otherwise modified from
time to time.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA maintained, sponsored or contributed to by Holdings or any ERISA
Affiliate.

 

-24-



--------------------------------------------------------------------------------

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) cash payments (including any cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by Holdings or any of its Subsidiaries from such
Asset Sale, minus (ii) any bona fide direct costs incurred in connection with
such Asset Sale, including (a) income or gains taxes payable by the seller as a
result of any gain recognized in connection with such Asset Sale, (b) payment of
the outstanding principal amount of, premium or penalty, if any, and interest on
any Indebtedness (other than the Loans and Indebtedness that is secured by a
Lien on Term Loan/Notes Exclusive Collateral on a basis that is pari passu with
or junior to the Loans) that is secured by a Lien on the stock or assets in
question and that is required to be repaid under the terms thereof as a result
of such Asset Sale and (c) a reasonable reserve for any indemnification payments
(fixed or contingent) attributable to seller’s indemnities and representations
and warranties to purchaser in respect of such Asset Sale undertaken by Holdings
or any of its Subsidiaries in connection with such Asset Sale; provided that
upon release of any such reserve to Holdings or any of its Subsidiaries, the
amount released shall be considered Net Asset Sale Proceeds.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any cash
payments or proceeds received by Holdings or any of its Subsidiaries (a) under
any casualty insurance policy in respect of a covered loss thereunder with
respect to an asset constituting Collateral or (b) as a result of the taking of
any assets of Holdings or any of its Subsidiaries constituting Collateral by any
Person pursuant to the power of eminent domain, condemnation or otherwise, or
pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, minus (ii) (a) any actual and reasonable costs incurred
by Holdings or any of its Subsidiaries in connection with the adjustment or
settlement of any claims of Holdings or such Subsidiary in respect thereof, and
(b) any bona fide direct costs incurred in connection with any sale or transfer
of such assets as referred to in clause (i)(b) of this definition, including
income taxes payable as a result of any gain recognized in connection therewith.

“Net Tangible Assets” means the aggregate amount at which the assets of Holdings
and its Subsidiaries are reflected, in accordance with GAAP as in effect on the
Restatement Effective Date, on the asset side of the consolidated balance sheet,
as of the end of the most recent Fiscal Quarter for which financial statements
have been delivered pursuant to Section 5.1 (or prior to delivery of such
financial statements, on the asset side of the consolidated balance sheet as of
the end of the most recent Fiscal Quarter (or Fiscal Year) with respect to which
Historical Financial Statements have been delivered), of Holdings and its
Subsidiaries (after deducting all valuation and qualifying reserves relating to
such assets), except any of the following described items that may be included
among such assets (a) trademarks, patents, goodwill and similar intangibles, (b)
investments in and advances to Subsidiaries, and (c) capital lease property
rights, after deducting from such amount current liabilities (other than
deferred Tax effects) as reflected, in accordance with GAAP as in effect on the
Restatement Effective Date, on such balance sheet.

“Non-Consenting Lender” as defined in Section 2.23.

“Non-Converting Loan” means each Original Loan other than a Converting Loan.

“Non-Core Business Segment” means any business segment or separate department of
the Credit Parties which contributed less than 5% of Consolidated Adjusted
EBITDA of the Credit Parties as of the fiscal year immediately prior to the date
of such calculation.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

-25-



--------------------------------------------------------------------------------

“Non-Material Subsidiary” means, at any date of determination, any Subsidiary of
Holdings that is not a Material Subsidiary.

“Non-Public Information” means material non-public information (within the
meaning of United States federal, state or other applicable securities laws)
with respect to Borrower or its Affiliates or their Securities.

“Non-Public Lenders” means Lenders that wish to receive Non-Public Information
with respect to Holdings, its Subsidiaries or their Securities.

“Non-US Lender” as defined in Section 2.20(c).

“Note” means a promissory note in the form of Exhibit B, as it may be amended,
restated, supplemented or otherwise modified from time to time.

“Notice” means a Funding Notice or a Conversion/Continuation Notice.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” means all obligations of every nature of each Credit Party,
including obligations from time to time owed to Secured Parties or any of them
under any Credit Document, whether for principal, interest (including interest,
fees and other amounts which, but for the filing of a petition in bankruptcy
with respect to such Credit Party, would have accrued on any Obligation, whether
or not a claim is allowed against such Credit Party for such interest, fees and
other amounts in the related bankruptcy proceeding), premiums, fees, expenses,
indemnification or otherwise.

“Obligee Guarantor” as defined in Section 7.7.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person or (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person. For the avoidance of
doubt, any preferred Equity Interests (other than any Disqualified Equity
Interests) of any Person that are convertible into common Equity Interests
(other than any Disqualified Equity Interests) of such Person shall not
constitute an Off-Balance Sheet Liability of such Person.

“Operating Cash Threshold” means $750,000,000.

“Organizational Documents” means (i) with respect to any corporation or company,
its certificate, memorandum or articles of incorporation, organization or
association, as amended, and its by-laws, as amended, (ii) with respect to any
limited partnership, its certificate or declaration of limited partnership, as
amended, and its partnership agreement, as amended, (iii) with respect to any
general partnership, its partnership agreement, as amended, and (iv) with
respect to any limited liability company, its articles of organization, as
amended, and its operating agreement, as amended. In the event any term

 

-26-



--------------------------------------------------------------------------------

or condition of this Agreement or any other Credit Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such Organizational Document shall
only be to a document of a type customarily certified by such governmental
official.

“Original Credit Agreement” as defined in the recitals hereto.

“Original Lender” means a Lender that holds Original Loans immediately prior to
the Restatement Effective Date.

“Original Loan” means each “Loan” as defined in the Original Credit Agreement
that is outstanding immediately prior to the Restatement Effective Date.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies (and interest,
fines, penalties and additions related thereto) arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Credit Document.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Pari Passu Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit J-2 by and among the Collateral Agent, the
Administrative Agent, the 2016 Notes Trustee and any other parties thereto from
time to time.

“Participant Register” as defined in Section 10.6(g)(i).

“PATRIOT Act” as defined in Section 3.1(l).

“Pay” means, in respect of any Indebtedness or Equity Interest, to pay, prepay,
purchase, repurchase, redeem, retire, cancel or terminate such Indebtedness or
Equity Interest other than (i) in exchange for Equity Interests that are not
Disqualified Equity Interests (plus cash in lieu of fractional shares of such
Equity Interests) and (ii) payment of interest with respect to Indebtedness or
Equity Interests and accrued dividends paid pro rata to all holders of such
class or series of Equity Interests. The words “Payment” and “Payable” shall
have meanings correlative to the foregoing.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Additional Debt” means Indebtedness of one or more of the Credit
Parties in the form of (x) debt securities that are secured on a pari passu
basis with or junior lien basis to the

 

-27-



--------------------------------------------------------------------------------

Obligations or that are unsecured or (y) loans that are secured on a junior lien
basis to the Obligations or that are unsecured; provided that, in each case (i)
such Indebtedness is not guaranteed by any Subsidiary of Holdings that is not a
Credit Party, (ii) any Liens securing such Indebtedness are limited solely to
assets constituting Collateral, (iii) such Indebtedness shall have a final
maturity no earlier than the Latest Maturity Date at the time such Indebtedness
is issued, (iv) such Indebtedness does not have any scheduled amortization prior
to the Latest Maturity Date at the time such Indebtedness is issued and (v) such
Indebtedness shall not have mandatory prepayment provisions that are more
favorable to the holders of such Indebtedness than the mandatory prepayment
provisions applicable to the Loans or covenants and events of default that are
more favorable to the holders of such Indebtedness, taken as a whole, than the
covenants and Events of Default set forth in this Agreement (provided that a
certificate of Borrower as to the satisfaction of the conditions described in
this clause (v) delivered at least five (5) Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of
documentation relating thereto, stating that Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirements of this
clause (v), shall be conclusive unless Administrative Agent notifies Borrower
within such five (5) Business Day period that it disagrees with such
determination (including a description of the basis upon which it disagrees)).

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes, assessments or governmental charges or
levies that, in each case, are not overdue by more than 30 days or are being
contested in compliance with Section 5.3;

(b) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
(or, in the case of a landlords’ Lien, beyond any notice and cure period under
the applicable real property lease) or are being contested in compliance with
Section 5.3;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance, employers’ health taxes and
other social security laws or regulations or similar legislation or to secure
letters of credit, bank guarantees or similar instruments supporting such
obligations;

(d) pledges or deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds or
obligations to insurance carriers and other obligations of a like nature, in
each case in the ordinary course of business or to secure letters of credit,
bank guarantees or similar instruments supporting such obligations;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (h) of Section 8.1;

(f) easements, restrictions (including zoning restrictions), rights-of-way and
other encumbrances, title defects and matters of record affecting real property
that do not materially detract from the value of the Collateral, taken as a
whole, or interfere with the ordinary conduct of business of Holdings and its
Subsidiaries, taken as a whole;

(g) the special property interest of a consignor in respect of goods subject to
consignment;

 

-28-



--------------------------------------------------------------------------------

(h) Liens (i) in favor of banks, other financial institutions, securities or
commodities intermediaries or brokerage arising as a matter of law encumbering
deposits of cash, securities, commodities and other funds maintained with such
Persons (including rights of set off) and that are within the general parameters
customary in such Person’s industry, (ii) deemed to exist in connection with
investments in repurchase agreements described in clause (d) of the definition
of “Permitted Investments”, (iii) attaching to commodity trading accounts or
other brokerage accounts in the ordinary course of business securing obligations
owed to the institutions with which such accounts are maintained, (iv) that are
contractual rights of setoff (x) relating to the establishment of depository
relations with banks or other deposit-taking financial institutions in the
ordinary course of business and not given in connection with the issuance of
Indebtedness or (y) relating to pooled deposit or sweep accounts of Holdings or
any of its Subsidiaries to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business and (v) that are rights
of set-off (or holdbacks or reserves established by a credit card issuer or
processor) against credit balances of Holdings or any of its Subsidiaries with
credit card issuers or credit card processors or amounts owing by such credit
card issuers or credit card processors to Holdings or any of its Subsidiaries,
or Liens on returned merchandise in favor of such issuers or processors, in each
case in the ordinary course of business, but not rights of set-off against any
other property or assets of Holdings or any of its Subsidiaries pursuant to
agreements with credit card issuers or credit card processors to secure the
obligations of Holdings or any of its Subsidiaries to credit card issuers or
credit card processors as a result of fees and chargebacks;

(i) Liens of a collecting bank under Section 4-210 of the UCC in effect in the
relevant jurisdiction (or Section 4-208 in the case of the New York UCC) on
items in the course of collection;

(j) Liens of sellers of goods to Holdings or a Subsidiary arising as a matter of
law under Article 2 of the UCC in effect in the relevant jurisdiction or similar
provisions of applicable law, in each case in the ordinary course of business;

(k) licenses of patents, trademarks and other intellectual property rights of
Holdings or any of its Subsidiaries, in each case in the ordinary course of
business and not materially interfering with the conduct of business by Holdings
and its Subsidiaries, taken as a whole;

(l) Liens solely on any cash earnest money deposits made by Holdings or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
entered into by it;

(m) Liens incurred in the ordinary course of business in connection with the
shipping of goods on the related goods and proceeds thereof in favor of the
shipper of such goods;

(n) as to any Leasehold Property, any Lien encumbering the underlying fee estate
or master or primary lease in connection therewith so long as such fee estate or
landlord (or similar) interest is not held by a Person that is a Credit Party or
an Affiliate of any Credit Party; and

(o) any matters affirmatively insured over or exceptions noted in the final
title polices issued in connection with the Mortgages;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money.

 

-29-



--------------------------------------------------------------------------------

“Permitted Indebtedness” means:

(a) obligations incurred by Holdings or any Subsidiary arising from agreements
providing for customary indemnification, earnouts, adjustment of purchase price,
non-compete, consulting or other similar obligations, in each case arising in
connection with acquisitions or dispositions of any business, assets or
subsidiary of Holdings or such Subsidiary permitted hereunder;

(b) Indebtedness in respect of (i) the financing of insurance premiums or (ii)
take-or-pay or minimum buy obligations contained in supply agreements, in each
case incurred in the ordinary course of business;

(c) obligations in respect of deferred compensation to employees of Holdings and
its Subsidiaries in the ordinary course of business;

(d) (i) obligations of Holdings or any Subsidiary incurred in the ordinary
course of business in respect of performance guarantees, completion guarantees,
performance bonds, bid bonds, appeal bonds, surety bonds, judgment bonds,
replevin bonds and similar bonds, self-insurance and other similar obligations
to the extent any such obligations constitute Indebtedness and (ii) obligations
in respect of letters of credit, bank guarantees or similar instruments
supporting any such obligations or obligations described in clauses (c) and (d)
of the definition of “Permitted Encumbrances”;

(e) customer deposits and advance payments received in the ordinary course of
business from customers for goods purchased in the ordinary course of business;
and

(f) Indebtedness incurred in the ordinary course of business in respect of cash
management; netting services; automatic clearinghouse arrangements; employee
credit card, debit card, prepaid card, purchase card or other payment card
programs; overdraft protections and other bank products and similar arrangements
and Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument of Holdings or a Subsidiary
drawn against insufficient funds in the ordinary course of business that is
promptly repaid.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency or instrumentality thereof);

(b) investments in commercial paper maturing no more than one year from the date
of creation thereof and having, at the time of the acquisition thereof, a credit
rating of at least A2 from S&P, P2 from Moody’s or F2 from Fitch;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, (i) any domestic or offshore office of any
commercial bank organized under the laws of the United States of America or any
State thereof, (ii) any office located within the United States of America or in
a foreign jurisdiction that has a tax treaty with the United States of America
of a commercial bank organized under the laws of another country or (iii) any
office located in London of any commercial bank organized under the laws of the
United States of America, any Asian country or any European country, in each
case which, at the time of acquisition, has a

 

-30-



--------------------------------------------------------------------------------

combined capital and surplus and undivided profits of not less than
$500,000,000; provided, however, that investments with any bank that has a
combined capital and surplus and undivided profits of less than $500,000,000 are
permitted if Borrower maintains a banking relationship with such bank;

(d) collateralized repurchase agreements with a term of not more than 365 days
and entered into with a financial institution satisfying the criteria described
in clause (c) above or any ABL Lender or any Affiliate of an ABL Lender (i) that
has a combined capital and surplus and undivided profits of not less than
$500,000,000 or (ii) whose obligations under any such agreements is guaranteed
by an entity that has a combined capital and surplus and undivided profits of
not less than $500,000,000; and

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940 and
(ii) have portfolio assets of at least $3,000,000,000; provided, that
investments in any money market fund with portfolio assets of less than
$3,000,000,000 are permitted if such fund has received a rating of AAA from S&P
or Aaa from Moody’s.

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

“Permitted Long-Term Indebtedness” means unsecured Indebtedness for borrowed
money of Holdings or Borrower (and guarantees thereof by Holdings or Borrower);
provided that (a) such Indebtedness shall mature later than, and shall not be
subject to any scheduled payment of principal, mandatory sinking fund
requirement or similar unconditional repayment obligation prior to, 90 days
following the Latest Maturity Date (measured as of the time that such
Indebtedness is incurred), (b) such Indebtedness shall not be subject to any
terms requiring any obligor of such Indebtedness to Pay (or offer to Pay) such
Indebtedness other than (i) pursuant to scheduled payments of principal that
comply with clause (a) above and (ii) pursuant to Customary Mandatory Prepayment
Terms, and (c) no additional direct or contingent obligors other than Holdings
or Borrower may become liable in respect of such Indebtedness at any time.

“Permitted Supply Chain Financing” as defined in Section 6.1(m).

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Plan” means any pension plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA that is maintained, sponsored or contributed to by Holdings or any ERISA
Affiliate.

“Platform” as defined in Section 5.1(m).

“Pledge and Security Agreement” means the Amended and Restated Pledge and
Security Agreement to be executed by Borrower, each Guarantor and Collateral
Agent, substantially in the form of Exhibit H, as it may be amended, restated,
supplemented or otherwise modified from time to time.

“Prime Rate” means the rate of interest per annum determined by Administrative
Agent as its prime rate in effect at its principal office in New York City and
notified to Borrower, as in effect from time to time. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. Administrative Agent or any other Lender may
make commercial loans or other loans at rates of interest at, above or below the
Prime Rate.

 

-31-



--------------------------------------------------------------------------------

“Principal Office” means Administrative Agent’s “Principal Office” as set forth
on Appendix B, or such other office or office of a third party or sub-agent, as
appropriate, as Administrative Agent may from time to time designate in writing
to Borrower and each Lender.

“Pro Rata Share” means, with respect to all payments, computations and other
matters relating to the Loan of any Lender, the percentage obtained by dividing
(a) the Loan Exposure of that Lender by (b) the aggregate Loan Exposure of all
Lenders. For all other purposes with respect to each Lender, “Pro Rata Share”
means the percentage obtained by dividing (A) an amount equal to the sum of the
Loan Exposure of that Lender, by (B) an amount equal to the sum of the aggregate
Loan Exposure of all Lenders.

“Property Companies” means JC Penney Properties and JCP Real Estate Holdings,
and “Property Company” means either of them.

“Public Lenders” means Lenders that do not wish to receive Non-Public
Information with respect to Holdings, its Subsidiaries or their Securities.

“Purchasing” means J. C. Penney Purchasing Corporation, a New York corporation.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

“Realty Company” means each of JCP Realty, LLC and its Subsidiaries that is
principally engaged in the business of owning real estate and/or real
estate-related interests.

“Recipient” means (a) Administrative Agent, (b) Collateral Agent and (c) any
Lender, as applicable.

“Record Document” means, with respect to any Leasehold Property, (i) the lease
evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected real property, as lessor, or (ii) if
such Leasehold Property was acquired or subleased from the holder of a Recorded
Leasehold Interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form reasonably
satisfactory to Administrative Agent.

“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document has been recorded in all places necessary or desirable, in
Administrative Agent’s reasonable judgment, to give constructive notice of such
Leasehold Property to third-party purchasers and encumbrancers of the affected
real property.

“Refinance” means, in respect of any indebtedness, to extend, refinance, renew
or replace, defease or refund such indebtedness, in each case, in whole or in
part and/or with the same or different lenders, agents or arrangers and
including any increase in the principal amount of the loans and commitments
provided thereunder to the extent such increase is otherwise permitted
hereunder. “Refinanced” and “Refinancing” shall have correlative meanings.

 

-32-



--------------------------------------------------------------------------------

“Refinancing Amendment” means an amendment to this Agreement executed by (a)
each Credit Party, (b) Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of Refinancing
Loans incurred pursuant thereto, in accordance with Section 2.24.

“Refinancing Commitments” means one or more Classes of Commitments hereunder
that are established to fund Refinancing Loans hereunder pursuant to a
Refinancing Amendment.

“Refinancing Debt Proceeds” means the net cash proceeds received by any Credit
Party from any Refinancing Loans or from any Permitted Additional Debt incurred
in reliance on Section 6.1(k) after deducting therefrom all reasonable costs and
expenses of the Credit Parties in connection with the issuance of such
Indebtedness (including arrangement and underwriting fees, upfront fees and fees
and expenses of counsel and other professionals in connection therewith).

“Refinancing Loans” means one or more Classes of Loans hereunder that result
from a Refinancing Amendment.

“Refinancing Series” means Refinancing Loans having the same terms and specified
to constitute a single Class of Loans for purposes of this Agreement in the
applicable Refinancing Amendment.

“Register” as defined in Section 2.7(b).

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Regulation T” means Regulation T of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the environment (including the
abandonment or disposal of any barrels, containers or other closed receptacles
containing any Hazardous Material), including the movement of any Hazardous
Material through the outdoor air, soil, surface water or groundwater.

“Replacement Lender” as defined in Section 2.23.

“Repricing Event” as defined in Section 2.13(b).

“Required Prepayment Date” as defined in Section 2.15(c).

 

-33-



--------------------------------------------------------------------------------

“Requisite Lenders” means one or more Lenders having or holding Loan Exposure
and representing more than 50% of the aggregate Loan Exposure of all Lenders;
provided that, with respect to any Defaulting Lender, Requisite Lenders shall be
determined by disregarding the Loan Exposure of such Defaulting Lender.

“Restatement Agreement” means the Restatement Agreement to the Original Credit
Agreement dated June 23, 2016, by and among the Borrower, the other Credit
Parties, Administrative Agent, the Lenders party thereto and the other parties
party thereto.

“Restatement Effective Date” as defined in the Restatement Agreement.

“Restatement Effective Date Certificate” means a Restatement Effective Date
Certificate substantially in the form of Exhibit F.

“Restatement Effective Date Mortgaged Property” means the Material Real Estate
Assets listed on Schedule 5.16(a)(i).

“Restatement Effective Date Refinancing” means (i) the repayment of the
Non-Converting Loans and (ii) the incurrence of the Initial Loans and issuance
of the 2016 Notes.

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in
Holdings or any Subsidiary, (b) any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interests in Holdings or any Subsidiary, (c) any payment made in
connection with the conversion of any convertible Indebtedness into Equity
Interests in Holdings or any Subsidiary and that constitutes a “net settlement”
in respect of any such Equity Interests that would have been issuable upon such
conversion on account of the principal of such Indebtedness, or (d) any payment
made on account of a “call spread”, “capped call” or similar transaction
relating to an issuance of Indebtedness or preferred Equity Interests
convertible into, or by reference to, Equity Interests in Holdings or any
Subsidiary; provided that a dividend, distribution or payment to the extent
payable in Equity Interests (other than Disqualified Equity Interests) in
Holdings shall not constitute a Restricted Payment.

“S&P” means Standard & Poor’s, a Division of The McGraw-Hill Companies, Inc.

“Sale/Leaseback Transaction” as defined in Section 6.10.

“Secured Parties” means the Agents, the Lenders and the Indemnitees.

“Secured Supply Chain Obligations” means the due and punctual payment and
performance of all obligations of each Credit Party to an ABL Lender or an
Affiliate of an ABL Lender under any Permitted Supply Chain Financing, to the
extent the documentation for such obligations specifically provides that such
ABL Lender or Affiliate of an ABL Lender is entitled to be secured under the
“Collateral Agreement” (as defined in the ABL Credit Agreement).

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

-34-



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Senior Indentures” means the 1994 Indenture, the 2014 Indenture, the 2016
Indenture and the 2023 Indenture.

“Senior Managing Agents” means each of Citizens Bank, National Association,
Regions Bank and HSBC Bank USA, N.A.

“Senior Secured Leverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) any Consolidated Total Debt that is secured by a Lien upon any
real or personal property or other assets of Holdings, Borrower or any
Subsidiary as of such date to (ii) Consolidated Adjusted EBITDA for the
four-Fiscal Quarter period ending on such date.

“Solvent” means, with respect to any Credit Party, that as of the date of
determination, (a) the sum of such Credit Party’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such Credit
Party’s present assets; (b) such Credit Party’s capital is not unreasonably
small in relation to its business as contemplated on the Restatement Effective
Date or with respect to any transaction contemplated to be undertaken after the
Restatement Effective Date; and (c) such Person has not incurred and does not
intend to incur, or believe (nor should it reasonably believe) that it will
incur, debts beyond its ability to pay such debts as they become due (whether at
maturity or otherwise). For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standards No. 5).

“Specified Assets” means the Material Real Estate Assets identified to the
Administrative Agent as “Specified Assets” pursuant to Section 5.16(b) on or
prior to the Restatement Effective Date.

“Stockholders’ Equity” means the sum, as at the close of a monthly accounting
period (selected by Holdings) ending within 65 days next preceding the date of
determination, of (a) the aggregate of capital, capital stock, capital surplus,
capital in excess of par value of stock, reinvested earnings, earned surplus and
net income retained for use in the business (however the foregoing may be
designated), after deducting the cost of shares of capital stock of Holdings
held in its treasury, of Holdings and its consolidated Subsidiaries, determined
in accordance with generally accepted accounting practices applied on the basis
used in reports from time to time to stockholders of Holdings, plus (b) the
amount reflected in such determination as deferred tax effects. For purposes of
this definition, “Subsidiary” means (i) any corporation of which Holdings,
directly or indirectly, owns more than 50% of the outstanding stock, which at
the time shall have by the terms thereof ordinary voting power to elect
directors of such corporation, irrespective of whether or not at the time stock
of any other class or classes of such corporation shall have or might have
voting power by reason of the happening of any contingency, or (ii) any such
corporation of which such percentage of shares of outstanding stock of the
character described in the foregoing clause (i) shall at the time be owned,
directly or indirectly, by Holdings and one or more Subsidiaries as defined in
the foregoing clause (i) or by one or more such Subsidiaries.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership

 

-35-



--------------------------------------------------------------------------------

interests representing more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned or held; provided that Excluded Subsidiaries shall not be
considered “Subsidiaries” of Holdings or Borrower for purposes hereof.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Holdings or the
Subsidiaries shall be a Swap Agreement. For the avoidance of doubt, “Swap
Agreement” will include a swap transaction pursuant to which the obligations of
the applicable Credit Party to make scheduled payments thereunder are deferred
(including, without limitation, payment obligations that are deferred to the
scheduled termination date of such transaction so that such Credit Party makes a
single payment thereunder on such scheduled termination date).

“Tax” means any present or future tax, levy, impost, duty, deduction,
withholding (including backup withholding), assessment, fee or other charge
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“TBA/Vacant Parcel” means each tire, battery and automotive location or vacant
portion of any parcel.

“Terminated Lender” as defined in Section 2.23.

“Term Loan/Notes Document” as defined in the Pari Passu Intercreditor Agreement.

“Term Loan/Notes Exclusive Collateral” as defined in the ABL Intercreditor
Agreement.

“Term Loan/Notes Secured Obligations” as defined in the Pari Passu Intercreditor
Agreement.

“Term Loan/Notes Secured Parties” as defined in the Pari Passu Intercreditor
Agreement.

“Term Loan Percentage” means, at any time, the principal amount of Loans then
outstanding at such time, expressed as percentage of the sum of the aggregate
principal amount of Loans and other Term Loan/Notes Secured Obligations then
outstanding.

“Test Period” means, at any time, the most recent period of 12 consecutive
fiscal months of Holdings ended on or prior to such time (taken as one
accounting period) for which financial statements have been (or were required to
be) delivered pursuant to Section 5.1(a) or (b).

“Title Company” means Commonwealth Land Title Company or any other national
title insurance provider retained by the Borrower and reasonably acceptable to
the Administrative Agent.

“Title Policy” as defined in Section 5.16(a)(iii).

“Title Policy Property” means the Material Real Estate Assets listed on Schedule
5.16(a)(iii).

“Transactions” means (i) the execution and delivery by each Credit Party of the
Credit Documents entered into on the Restatement Effective Date to which it is
or is to be a party, (ii) the funding of (and conversion to) the Initial Loans
hereunder and (iii) the Restatement Effective Date Refinancing.

 

-36-



--------------------------------------------------------------------------------

“Type of Loan” means a Base Rate Loan or a Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York
or, when the laws of any other jurisdiction govern the perfection or enforcement
of any security interest, the Uniform Commercial Code of such jurisdiction.

“U.S. Lender” as defined in Section 2.20(c).

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the Plan
pursuant to Section 412 of the Code for the applicable plan year.

“Waivable Mandatory Prepayment” as defined in Section 2.15(c).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2. Accounting Terms.

(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that (i) for purposes of determining compliance with any
provision of this Agreement, the determination of whether a lease is to be
treated as an operating lease or capital lease shall be made without giving
effect to any change in accounting for leases pursuant to GAAP after the date
hereof and (ii) if Holdings or Borrower notifies Administrative Agent that
Holdings or Borrower requests an amendment to any provision hereof to eliminate
the effect of any change occurring after the Restatement Effective Date in GAAP
or in the application thereof on the operation of such provision (or if
Administrative Agent notifies Holdings or Borrower that the Requisite Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. It is understood that all financial computations
hereunder with respect to Holdings and the Subsidiaries (including computations
of Consolidated Adjusted EBITDA and Net Tangible Assets) shall be made excluding
the accounts of all Excluded Subsidiaries.

(b) All pro forma computations of the Fixed Charge Coverage Ratio required to be
made hereunder giving effect to any incurrence of Indebtedness, investment,
acquisition, disposition, Restricted Payment, payment in respect of Indebtedness
or other transaction shall be calculated after giving pro forma effect thereto
(and, in the case of any pro forma computations made hereunder to determine
whether any such transaction is permitted to be consummated hereunder, to any
incurrence of Indebtedness, investment, acquisition, disposition, Restricted
Payment, payment in respect of

 

-37-



--------------------------------------------------------------------------------

Indebtedness or other such transaction consummated since the first day of the
period covered by any component of such pro forma computation and on or prior to
the date of such computation) as if each such transaction had occurred on the
first day of the applicable Test Period, and, to the extent applicable, to the
historical earnings and cash flows associated with the assets acquired or
disposed of and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X under the Securities Act. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement applicable to such Indebtedness
if such Swap Agreement has a remaining term in excess of 12 months).

1.3. Interpretation, Etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. The terms lease and license shall include sub-lease and sub-license, as
applicable. If any report, certificate or other information required to be
furnished by Borrower or any other Credit Party is due on any day that is not a
Business Day, it shall be deemed due on the next succeeding Business Day.

1.4. Effect of this Agreement on the Original Credit Agreement and the Other
Existing Credit Documents. Upon satisfaction of the conditions precedent to the
effectiveness of this Agreement set forth in the Restatement Agreement, this
Agreement shall be binding on Borrower, the other Credit Parties, Administrative
Agent, the Lenders and the other parties party hereto, and the Original Credit
Agreement and the provisions thereof shall be replaced in their entirety by this
Agreement and the provisions hereof; provided that for the avoidance of doubt
(a) the Obligations (as defined in the Original Credit Agreement) of Borrower
and the other Credit Parties under the Original Credit Agreement and the other
Credit Documents that remain unpaid and outstanding as of the date of this
Agreement shall continue to exist under and be evidenced by this Agreement and
the other Credit Documents and (b) the Collateral and the Credit Documents shall
continue to secure, guarantee, support and otherwise benefit the Obligations on
the same terms as prior to the effectiveness hereof. Upon the effectiveness of
this Agreement, each Credit Document (other than the Original Credit Agreement)
that was in effect immediately prior to the date of this Agreement shall
continue to be effective on its terms unless otherwise expressly stated herein
or therein.

 

  SECTION 2. LOANS

2.1. Loans.

(a) Commitments. Subject to the terms and conditions hereof, and upon the
satisfaction or waiver of each of the conditions set forth in Section 3.1,

(i) Each Converting Loan of each Converting Lender shall automatically be hereby
converted to a like principal amount of Initial Loans on the Restatement
Effective Date. All accrued and unpaid interest on the Converting Loans to, but
not including, the Restatement Effective Date shall be payable on the
Restatement Effective Date, but no amounts under Section 2.18(c) of the Original
Credit Agreement shall be payable in connection with such conversion; and

(ii) Each Lender severally agrees to make Initial Loans denominated in Dollars
to the Borrower on the Restatement Effective Date in an aggregate amount equal
to the amount of such Lender’s Commitment. The Borrower shall prepay the
aggregate principal amount of the Non-Converting Loans substantially
concurrently with the receipt of the proceeds of the Initial Loans. All accrued
and unpaid interest on the Non-Converting Loans to, but not including, the
Restatement Effective Date shall be payable on the Restatement Effective Date,
and Borrower will make any payments required under Section 2.18(c) of the
Original Credit Agreement with respect to the Non-Converting Loans in accordance
therewith. On and as of the Restatement Effective Date, upon the repayment of
the Non-Converting Loans of such Original Lender, accrued and unpaid interest
thereon and any other amounts due and owing thereto pursuant to the Original
Credit Agreement, such Original Lender shall cease to be a Lender hereunder for
all purposes.

 

-38-



--------------------------------------------------------------------------------

Any amount borrowed under this Section 2.1(a) and subsequently repaid or prepaid
may not be reborrowed. Subject to Sections 2.13(a) and 2.14, all amounts owed
hereunder with respect to the Loans shall be paid in full no later than the
Maturity Date applicable to such Loans. Each Lender’s Commitment shall terminate
immediately and without further action after giving effect to the funding of
such Lender’s Commitment.

(b) Borrowing Mechanics for Loans.

(i) Borrower shall deliver to Administrative Agent a fully executed Funding
Notice no later than (x) the requested Credit Date with respect to Base Rate
Loans and (y) three days prior to the requested Credit Date with respect to
Eurodollar Rate Loans (or such shorter period as may be acceptable to
Administrative Agent). Promptly upon receipt by Administrative Agent of such
Funding Notice, Administrative Agent shall notify each Lender of the proposed
borrowing.

(ii) Each Lender shall make its Loan available to Administrative Agent not later
than 12:00 p.m. (New York City time) on the requested Credit Date, by wire
transfer of same day funds in Dollars, at the principal office designated by
Administrative Agent. Upon satisfaction or waiver of the conditions precedent
specified in Section 3 of the Restatement Agreement, Administrative Agent shall
make the proceeds of such Loans available to Borrower on the requested Credit
Date by causing an amount of same day funds in Dollars equal to the proceeds of
all such Loans received by Administrative Agent from Lenders to be credited to
the account of Borrower at the principal office designated by Administrative
Agent or to such other account as may be designated in writing to Administrative
Agent by Borrower.

2.2. [Reserved].

2.3. [Reserved].

2.4. [Reserved].

2.5. Pro Rata Shares; Availability of Funds.

(a) Pro Rata Shares. All Initial Loans shall be made by Lenders simultaneously
and proportionately to their respective Commitments, it being understood that no
Lender shall be responsible for any default by any other Lender in such other
Lender’s obligation to make a Loan requested hereunder nor shall any Commitment
of any Lender be increased or decreased as a result of a default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder.

 

-39-



--------------------------------------------------------------------------------

(b) Availability of Funds. Unless Administrative Agent shall have been notified
by any Lender prior to the applicable Credit Date that such Lender does not
intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Borrower a corresponding amount on such Credit
Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate. In the event that (i) Administrative Agent declines
to make a requested amount available to Borrower until such time as all
applicable Lenders have made payment to Administrative Agent, (ii) a Lender
fails to fund to Administrative Agent all or any portion of the Loans required
to be funded by such Lender hereunder prior to the time specified in this
Agreement and (iii) such Lender’s failure results in Administrative Agent
failing to make a corresponding amount available to Borrower on the Credit Date,
at Administrative Agent’s option, such Lender shall not receive interest
hereunder with respect to the requested amount of such Lender’s Loans for the
period commencing with the time specified in this Agreement for receipt of
payment by Borrower through and including the time of Borrower’s receipt of the
requested amount. If such Lender does not pay such corresponding amount
forthwith upon Administrative Agent’s demand therefor, Administrative Agent
shall promptly notify Borrower and Borrower shall immediately pay such
corresponding amount to Administrative Agent together with interest thereon, for
each day from such Credit Date until the date such amount is paid to
Administrative Agent, at the rate payable hereunder for Base Rate Loans for such
Class of Loans. Nothing in this Section 2.5(b) shall be deemed to relieve any
Lender from its obligation to fulfill its Commitments hereunder or to prejudice
any rights that Borrower may have against any Lender as a result of any default
by such Lender hereunder.

2.6. Use of Proceeds. The proceeds of the Loans, together with the proceeds of
the 2016 Notes, shall be used to consummate the Restatement Effective Date
Refinancing.

2.7. Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Borrower to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Commitments or Borrower’s Obligations in respect of any applicable
Loans; and provided further, in the event of any inconsistency between the
Register and any Lender’s records, the recordations in the Register shall
govern.

(b) Register. Administrative Agent (or its agent or sub-agent appointed by it)
shall maintain at its Principal Office a register for the recordation of the
names and addresses of Lenders and the Commitments and Loans of each Lender from
time to time (the “Register”). The Register shall be available for inspection by
Borrower or any Lender (with respect to (i) any entry relating to such Lender’s
Loans and (ii) the identity of the other Lender’s (but not any information with
respect to such other Lenders’ Loans)) at any reasonable time and from time to
time upon reasonable prior notice. Administrative Agent shall record, or shall
cause to be recorded, in the Register the Commitments and the Loans in
accordance with the provisions of Section 10.6, and each repayment or prepayment
in respect of the principal amount of the Loans, and any such recordation shall
be conclusive and binding on Borrower and each Lender, absent manifest error;
provided, failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Commitments or Borrower’s Obligations
in respect of any

 

-40-



--------------------------------------------------------------------------------

Loan. Borrower hereby designates Administrative Agent to serve as Borrower’s
agent solely for purposes of maintaining the Register as provided in this
Section 2.7, and Borrower hereby agrees that, to the extent Administrative Agent
serves in such capacity, Administrative Agent and its officers, directors,
employees, agents, sub-agents and affiliates shall constitute “Indemnitees.”

(c) Notes. If so requested by any Lender by written notice to Borrower (with a
copy to Administrative Agent) at least two Business Days prior to the
Restatement Effective Date, or at any time thereafter, Borrower shall execute
and deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 10.6) on the Restatement Effective Date (or, if such notice is delivered
after the second Business Day prior to the Restatement Effective Date, promptly
after Borrower’s receipt of such notice) a Note or Notes to evidence such
Lender’s Loans.

2.8. Interest on Loans.

(a) Except as otherwise set forth herein, each Class of Loan shall bear interest
on the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof as follows:

(i) if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

(ii) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Margin.

(b) The basis for determining the rate of interest with respect to any Loan, and
the Interest Period with respect to any Eurodollar Rate Loan, shall be selected
by Borrower and notified to Administrative Agent and Lenders pursuant to the
applicable Funding Notice or Conversion/Continuation Notice, as the case may be.

(c) In connection with Eurodollar Rate Loans there shall be no more than twelve
(12) Interest Periods outstanding at any time. In the event Borrower fails to
specify between a Base Rate Loan or a Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Loan (if outstanding as a
Eurodollar Rate Loan) will be automatically converted into a Base Rate Loan on
the last day of the then-current Interest Period for such Loan (or if
outstanding as a Base Rate Loan will remain as, or (if not then outstanding)
will be made as, a Base Rate Loan). In the event Borrower fails to specify an
Interest Period for any Eurodollar Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, Borrower shall be deemed to have selected an
Interest Period of one month. As soon as practicable after 10:00 a.m. (New York
City time) on each Interest Rate Determination Date, Administrative Agent shall
determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the Eurodollar Rate Loans for which an interest rate is then being determined
for the applicable Interest Period and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to Borrower and each Lender.

(d) Interest payable pursuant to Section 2.8(a) shall be computed (i) in the
case of Base Rate Loans on the basis of a 365-day or 366-day year, as the case
may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360-day
year, in each case for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan, the
last Interest Payment Date with respect to such Loan and, with respect to a Base
Rate Loan being converted from a Eurodollar Rate Loan, the date of conversion of
such Eurodollar Rate Loan to such Base Rate Loan, as the case may be, shall be

 

-41-



--------------------------------------------------------------------------------

included, and the date of payment of such Loan or the expiration date of an
Interest Period applicable to such Loan and, with respect to a Base Rate Loan
being converted to a Eurodollar Rate Loan, the date of conversion of such Base
Rate Loan to such Eurodollar Rate Loan, as the case may be, shall be excluded;
provided, if a Loan is repaid on the same day on which it is made, one day’s
interest shall be paid on that Loan.

(e) Except as otherwise set forth herein, interest on each Loan (i) shall accrue
on a daily basis and shall be payable in arrears on each Interest Payment Date
with respect to interest accrued on and to each such payment date; (ii) shall
accrue on a daily basis and shall be payable in arrears upon any prepayment of
that Loan, whether voluntary or mandatory, to the extent accrued on the amount
being prepaid; and (iii) shall accrue on a daily basis and shall be payable in
arrears at maturity of the Loans, including final maturity of the Loans;
provided, however, with respect to any voluntary prepayment of a Base Rate Loan,
accrued interest shall instead be payable on the applicable Interest Payment
Date.

2.9. Conversion/Continuation.

(a) Subject to Section 2.18 and so long as no Event of Default shall have
occurred and then be continuing, Borrower shall have the option:

(i) to convert at any time all or any part of any Loan equal to $5,000,000 and
integral multiples of $1,000,000 in excess of that amount from one Type of Loan
to another Type of Loan; provided, a Eurodollar Rate Loan may only be converted
on the expiration of the Interest Period applicable to such Eurodollar Rate Loan
unless Borrower shall pay all amounts due under Section 2.18 in connection with
any such conversion; or

(ii) upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Loan equal to $5,000,000 and
integral multiples of $1,000,000 in excess of that amount as a Eurodollar Rate
Loan.

(b) Subject to clause (c) below, Borrower shall deliver a
Conversion/Continuation Notice to Administrative Agent no later than 11:00 a.m.
(New York City time) on the day of the proposed conversion date (in the case of
a conversion to a Base Rate Loan) and at least three Business Days in advance of
the proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a Eurodollar Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans shall be irrevocable on and after the related Interest
Rate Determination Date, and Borrower shall be bound to effect a conversion or
continuation in accordance therewith. If on any day a Loan is outstanding with
respect to which a Funding Notice or Conversion/Continuation Notice has not been
delivered to Administrative Agent in accordance with the terms hereof specifying
the applicable basis for determining the rate of interest, then for that day
such Loan shall be a Base Rate Loan.

(c) In lieu of delivering a Conversion/Continuation Notice, Borrower may give
Administrative Agent telephonic notice by the required time of any proposed
conversion/continuation; provided each such notice shall be promptly confirmed
in writing by delivery of the Conversion/Continuation Notice to Administrative
Agent on or before the close of business on the date that the telephonic notice
is given. In the event of a discrepancy between the telephone notice and the
written Conversion/Continuation Notice, the written Conversion/Continuation
Notice shall govern. In the case of any Conversion/Continuation Notice that is
irrevocable once given, if Borrower provides telephonic notice in lieu thereof,
such telephone notice shall also be irrevocable once given. Neither
Administrative Agent nor any Lender shall incur any liability to Borrower in
acting upon any telephonic notice referred to above that Administrative Agent
believes in good faith to have been given by a duly authorized officer or other
person authorized on behalf of Borrower or for otherwise acting in good faith.

 

-42-



--------------------------------------------------------------------------------

2.10. Default Interest. Upon the occurrence and during the continuance of an
Event of Default under Section 8.1(a), (f) or (g), any overdue amounts in
respect of Loans (including overdue principal and, to the extent permitted by
applicable law, overdue interest payments on the Loans or any fees or other
amounts owed hereunder which are overdue) shall thereafter bear interest
(including post-petition interest in any proceeding under Debtor Relief Laws)
payable on demand at a rate that is 2% per annum in excess of the interest rate
otherwise payable hereunder with respect to the applicable Loans (or, in the
case of any such fees and other amounts, at a rate which is 2% per annum in
excess of the interest rate otherwise payable hereunder for Base Rate Loans);
provided, in the case of Eurodollar Rate Loans, upon the expiration of the
Interest Period in effect at the time any such increase in interest rate is
effective such Eurodollar Rate Loans shall thereupon become Base Rate Loans and
overdue amounts in respect thereof shall thereafter bear interest payable upon
demand at a rate which is 2% per annum in excess of the interest rate otherwise
payable hereunder for Base Rate Loans. Payment or acceptance of the increased
rates of interest provided for in this Section 2.10 is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Administrative
Agent or any Lender.

2.11. Fees.

(a) Borrower agrees to pay on the Restatement Effective Date to each Lender
party to this Agreement as a Lender on the Restatement Effective Date, as fee
compensation for the funding of such Lender’s Initial Loans, a closing fee in
the amount set forth in Section 3 of the Restatement Agreement, payable to such
Lender on the Restatement Effective Date. Such closing fee will be in all
respects fully earned, due and payable on the Restatement Effective Date and
non-refundable and non-creditable thereafter.

(b) In addition to any of the foregoing fees, Borrower agrees to pay to Agents
such other fees in the amounts and at the times separately agreed upon.

2.12. Scheduled Payments/Commitment Reductions. The principal amounts of the
Initial Loans shall be repaid in consecutive equal quarterly installments and at
final maturity (each such payment, an “Installment”) in the aggregate amounts
set forth below on each date set forth below:

 

Amortization Date

   Installments  

September 30, 2016

   $ 10,550,781.25   

December 31, 2016

   $ 10,550,781.25   

March 31, 2017

   $ 10,550,781.25   

June 30, 2017

   $ 10,550,781.25   

September 30, 2017

   $ 10,550,781.25   

December 31, 2017

   $ 10,550,781.25   

March 31, 2018

   $ 10,550,781.25   

June 30, 2018

   $ 10,550,781.25   

September 30, 2018

   $ 10,550,781.25   

December 31, 2018

   $ 10,550,781.25   

March 31, 2019

   $ 10,550,781.25   

 

-43-



--------------------------------------------------------------------------------

Amortization Date

   Installments  

June 30, 2019

   $ 10,550,781.25   

September 30, 2019

   $ 10,550,781.25   

December 31, 2019

   $ 10,550,781.25   

March 31, 2020

   $ 10,550,781.25   

June 30, 2020

   $ 10,550,781.25   

September 30, 2020

   $ 10,550,781.25   

December 31, 2020

   $ 10,550,781.25   

March 31, 2021

   $ 10,550,781.25   

June 30, 2021

   $ 10,550,781.25   

September 30, 2021

   $ 10,550,781.25   

December 31, 2021

   $ 10,550,781.25   

March 31, 2022

   $ 10,550,781.25   

June 30, 2022

   $ 10,550,781.25   

September 30, 2022

   $ 10,550,781.25   

December 31, 2022

   $ 10,550,781.25   

March 31, 2023

   $ 10,550,781.25   

Initial Loan Maturity Date

   $ 1,403,253,906.25   

Notwithstanding the foregoing, (x) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Loans in
accordance with Sections 2.13, 2.14 and 2.15, as applicable; and (y) the Loans,
together with all other amounts owed hereunder with respect thereto, shall, in
any event, be paid in full no later than the Maturity Date applicable to such
Loans.

2.13. Voluntary Prepayments.

(a) Voluntary Prepayments.

(i) Any time and from time to time:

(1) with respect to Base Rate Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part, in an aggregate minimum amount of $5,000,000
and integral multiples of $1,000,000 in excess of that amount; and

(2) with respect to Eurodollar Rate Loans, Borrower may prepay any such Loans on
any Business Day in whole or in part in an aggregate minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess of that amount;

(ii) All such prepayments shall be made:

(1) upon not less than one Business Day’s prior written or telephonic notice in
the case of Base Rate Loans; and

(2) upon not less than three Business Days’ prior written or telephonic notice
in the case of Eurodollar Rate Loans;

 

-44-



--------------------------------------------------------------------------------

in each case given to Administrative Agent by 12:00 p.m. (New York City time) on
the date required and, if given by telephone, promptly confirmed by delivery of
written notice thereof to Administrative Agent (and Administrative Agent will
promptly transmit such original notice by telefacsimile or telephone to each
Lender). Upon the giving of any such notice, the principal amount of the Loans
specified in such notice shall become due and payable on the prepayment date
specified therein; provided that such notice may state that such notice is
conditioned upon the effectiveness of other credit facilities, the receipt of
proceeds from the issuance of Equity Interests or other Indebtedness or the
disposition of assets or the closing of a merger, acquisition or other
transaction, in which case such notice may be revoked or extended by the
Borrower by notice to the Administrative Agent on or prior to the prepayment
date specified therein if such condition is not satisfied or delayed in
effectiveness. Any such voluntary prepayment shall be applied as specified in
Section 2.15(a).

(b) Soft-Call Protection. In the event that, prior to the six month anniversary
of the Restatement Effective Date, all or any portion of the Initial Loans is
(i) repaid, prepaid, refinanced or replaced with any term loan financing, or
(ii) repriced or effectively refinanced through any waiver, consent, amendment
or amendment and restatement of this Agreement, and in the case of each of (i)
and (ii), above, the effect thereof is to lower the All-in Yield of the Initial
Loans (or portion thereof) or new term loan financing, as applicable, from the
All-in Yield of the Initial Loans (or portion thereof) so repaid, prepaid,
refinanced, replaced or repriced (a “Repricing Event”), Borrower shall pay to
Administrative Agent for the account of Lenders with Initial Loans (A) in the
case of clause (i), a prepayment premium equal to 1.00% of the aggregate
principal amount of the Initial Loans so repaid, prepaid, refinanced, replaced
or repriced and (B) in the case of clause (ii), a fee equal to 1.00% of the
aggregate principal amount of the Initial Loans repriced or effectively
refinanced through such waiver, consent, amendment or amendment and restatement;
provided that no such fee shall be payable, in the case of clause (i) or (ii),
if the Repricing Event is due to, or in connection with, a Change in Control. If
all or any portion of the Initial Loans held by any Lender is subject to
mandatory assignment pursuant to Section 2.23 as a result of, or in connection
with, such Lender not agreeing or otherwise consenting to any waiver, consent or
amendment referred to in clause (ii) above (or otherwise in connection with a
Repricing Event) on or prior to the six month anniversary of the Restatement
Effective Date, the Borrower shall pay to such Lender (and not any Person
replacing such Lender pursuant to Section 2.23) its pro rata portion (as
determined immediately prior to it being so replaced) of the prepayment premium
under clause (ii) of the immediately preceding sentence. Such amounts shall be
due and payable on the date of effectiveness of such Repricing Event.

2.14. Mandatory Prepayments.

(a) Asset Sales. No later than the fifth Business Day following the date of
receipt by Holdings or any of its Subsidiaries of any Net Asset Sale Proceeds
(other than the Net Asset Sale Proceeds of any sale or other disposition of ABL
Priority Collateral), Borrower shall prepay or cause to be prepaid the Loans as
set forth in Section 2.15(b) in an aggregate amount equal to the Term Loan
Percentage of such Net Asset Sale Proceeds (and, if any Net Asset Sale Proceeds
in excess of the Term Loan Percentage of such Net Asset Sale Proceeds have not
been applied to repay, repurchase or redeem Term Loan/Notes Secured Obligations
on or prior to the date the Borrower determines that it can no longer be
contractually required to apply such excess Net Asset Sale Proceeds to repay,
repurchase or redeem, or to make an offer to repay, repurchase or redeem, other
Term Loan/Notes Secured Obligations then outstanding (other than pursuant to
this Section 2.14(a) or any similar provision of any other Term Loan/Notes
Document), the Borrower shall apply such excess amount of Net Asset Sale
Proceeds, net of the pro rata portion of such Net Asset Sale Proceeds that is
required to be used to repay, repurchase or redeem, or make an offer to repay,
repurchase or redeem, other Term Loan/Notes Secured Obligations pursuant to any
similar provision of any other Term Loan/Notes Document, to prepay Loans
pursuant to this Section 2.14(a) no later than the fifth Business Day following
such determination); provided so long

 

-45-



--------------------------------------------------------------------------------

as no Event of Default under Section 8.1(a), (f) or (g) shall have occurred and
be continuing, Borrower shall have the option, directly or through one or more
of its Subsidiaries that is a Credit Party, to invest Net Asset Sale Proceeds
within three hundred sixty-five (365) days of receipt thereof (or, if a binding
commitment to invest such Net Asset Sale Proceeds is entered into within such
three hundred sixty-five (365) day period, within five hundred forty (540) days
of receipt thereof) in long-term assets useful in the business of Borrower or
any of its Subsidiaries that is a Credit Party.

(b) Insurance/Condemnation Proceeds. No later than the fifth Business Day
following the date of receipt by Holdings or any of its Subsidiaries, or
Administrative Agent as loss payee, of any Net Insurance/Condemnation Proceeds
(other than the Net Insurance/Condemnation Proceeds of any ABL Priority
Collateral), Borrower shall prepay the Loans as set forth in Section 2.15(b) in
an aggregate amount equal to the Term Loan Percentage of such Net
Insurance/Condemnation Proceeds (and, if any Net Insurance/Condemnation Proceeds
in excess of the Term Loan Percentage of such Net Insurance/Condemnation
Proceeds have not been applied to repay, repurchase or redeem Term Loan/Notes
Secured Obligations on or prior to the date the Borrower determines that it can
no longer be contractually required to apply such excess Net
Insurance/Condemnation Proceeds to repay, repurchase or redeem, or to make an
offer to repay, repurchase or redeem, other Term Loan/Notes Secured Obligations
then outstanding (other than pursuant to this Section 2.14(b) or any similar
provision of any other Term Loan/Notes Document), the Borrower shall apply such
excess amount of Net Insurance/Condemnation Proceeds, net of the pro rata
portion of such Net Insurance/Condemnation Proceeds that is required to be used
to repay, repurchase or redeem, or make an offer to repay, repurchase or redeem,
other Term Loan/Notes Secured Obligations pursuant to any similar provision of
any other Term Loan/Notes Document, to prepay Loans pursuant to this
Section 2.14(b) no later than the fifth Business Day following such
determination); provided so long as no Event of Default under Section 8.1(a),
(f) or (g) shall have occurred and be continuing, Borrower shall have the
option, directly or through one or more of its Subsidiaries that is a Credit
Party to commence and pursue the replacement of damaged or destroyed assets with
such Net Insurance/Condemnation Proceeds or invest such Net
Insurance/Condemnation Proceeds within three hundred and sixty-five (365) days
of receipt thereof in long term assets useful in the business of Holdings or any
of its Subsidiaries that is a Credit Party, which investment may include the
repair, restoration or replacement of the applicable assets thereof.

(c) Consolidated Excess Cash Flow. In the event that there shall be Consolidated
Excess Cash Flow for any Fiscal Year (commencing with the Fiscal Year ending
January 28, 2017), Borrower shall, no later than 90 days after the end of such
Fiscal Year, prepay the Loans as set forth in Section 2.15(b) in an aggregate
amount equal to (i) 50% of such Consolidated Excess Cash Flow minus (ii)
voluntary repayments of the Loans made with Internally Generated Cash
(excluding, for the avoidance of doubt, repurchases of Loans pursuant to Section
10.6(i) and repayments of Loans made with the cash proceeds of any refinancing
indebtedness); provided, that if, as of the last day of the most recently ended
Fiscal Year, the Senior Secured Leverage Ratio (determined for any such period
by reference to the Compliance Certificate delivered pursuant to Section 5.1(c)
calculating the Senior Secured Leverage Ratio as of the last day of such Fiscal
Year) shall be (A) equal to or less than 2.50:1.00 and greater than 2.00:1.00,
Borrower shall only be required to make the prepayments otherwise required by
this Section 2.14(c) in an amount equal to 25% of such Consolidated Excess Cash
Flow and (B) equal to or less than 2.00:1.00, Borrower shall not be required to
make any prepayment pursuant to this Section 2.14(c). Notwithstanding anything
herein to the contrary, no payments shall be required under this Section 2.14(c)
for any Fiscal Year to the extent that, on the 90th day following the end of
such Fiscal Year or on any earlier date Borrower may otherwise elect to make
such payment, the sum of (x) “Availability” (as defined in the ABL Credit
Agreement) and (y) the aggregate amount of cash and cash equivalents of the
Credit Parties in excess of the Operating Cash Threshold, after giving effect to
such payment, would be less than 27.5% of the “Line Cap” (as defined in the ABL
Credit Agreement as in effect on the date hereof); provided that such payment
shall be required to be made hereunder on the first day that, for the

 

-46-



--------------------------------------------------------------------------------

immediately preceding 30 consecutive days, the sum of (x) “Availability” (as
defined in the ABL Credit Agreement) and (y) the aggregate amount of cash and
cash equivalents of the Credit Parties in excess of the Operating Cash
Threshold, after giving effect to such payment, is greater than or equal to
27.5% of the “Line Cap” (as defined in the ABL Credit Agreement as in effect on
the date hereof).

(d) Prepayment Certificate. Concurrently with any prepayment of the Loans
pursuant to Sections 2.14(a) through 2.14(c), Borrower shall deliver to
Administrative Agent a certificate of an Authorized Officer demonstrating the
calculation of the amount of the applicable net proceeds or Consolidated Excess
Cash Flow, as the case may be. In the event that Borrower shall subsequently
determine that the actual amount received exceeded the amount set forth in such
certificate, Borrower shall promptly make an additional prepayment of the Loans
in an amount equal to such excess, and Borrower shall concurrently therewith
deliver to Administrative Agent a certificate of an Authorized Officer
demonstrating the derivation of such excess.

2.15. Application of Prepayments.

(a) Application of Voluntary Prepayments. Any prepayment of any Loan pursuant to
Section 2.13(a) shall be applied as specified by Borrower in the applicable
notice of prepayment; provided, in the event Borrower fails to specify the Loans
to which any such prepayment shall be applied, such prepayment shall be applied
to prepay the Loans on a pro rata basis (in accordance with the respective
outstanding principal amounts thereof), and further applied on a pro rata basis
to reduce the scheduled remaining Installments of principal of the Loans.

(b) Application of Mandatory Prepayments. Any amount required to be prepaid
pursuant to Sections 2.14(a) through 2.14(c) shall be applied to prepay Loans of
each Class on a pro rata basis (in accordance with the respective outstanding
principal amounts thereof) and further applied to scheduled amortization of each
Class of Loans as specified by Borrower in the applicable prepayment notice.

(c) Waivable Mandatory Prepayment. Anything contained herein to the contrary
notwithstanding, so long as any Loans are outstanding, in the event Borrower is
required to make any mandatory prepayment (a “Waivable Mandatory Prepayment”) of
the Loans, not less than five Business Days prior to the date (the “Required
Prepayment Date”) on which Borrower is required to make such Waivable Mandatory
Prepayment, Borrower shall notify Administrative Agent of the amount of such
prepayment, and Administrative Agent will promptly thereafter notify each Lender
holding an outstanding Loan of the amount of such Lender’s Pro Rata Share of
such Waivable Mandatory Prepayment and such Lender’s option to refuse such
amount. Each such Lender may exercise such option by giving written notice to
Borrower and Administrative Agent of its election to do so on or before the
third Business Day prior to the Required Prepayment Date (it being understood
that any Lender which does not notify Borrower and Administrative Agent of its
election to exercise such option on or before the third Business Day prior to
the Required Prepayment Date shall be deemed to have elected, as of such date,
not to exercise such option). On the Required Prepayment Date, Borrower shall
pay to Administrative Agent the portion of the amount of the Waivable Mandatory
Prepayment equal to that portion of the Waivable Mandatory Prepayment payable to
those Lenders that have elected not to exercise such option, to prepay the Loans
of such Lenders (which prepayment shall be applied to the scheduled Installments
of principal of the Loans in accordance with Section 2.15(b)), and Borrower
shall be entitled to retain the remainder of the Waivable Mandatory Prepayment.

(d) Application of Prepayments of Loans to Base Rate Loans and Eurodollar Rate
Loans. Considering each Class of Loans being prepaid separately, any prepayment
thereof shall be applied first to Base Rate Loans to the full extent thereof
before application to Eurodollar Rate Loans, in each case in a manner which
minimizes the amount of any payments required to be made by Borrower pursuant to
Section 2.18(c).

 

-47-



--------------------------------------------------------------------------------

2.16. General Provisions Regarding Payments.

(a) All payments by Borrower of principal, interest, fees and other Obligations
shall be made in Dollars in same day funds, without defense, recoupment, setoff
or counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 2:00 p.m. (New York City time) on the date
due at the Principal Office of Administrative Agent for the account of Lenders;
for purposes of computing interest and fees, funds received by Administrative
Agent after that time on such due date shall be deemed to have been paid by
Borrower on the next succeeding Business Day.

(b) All payments in respect of the principal amount of any Loan shall be
accompanied by payment of accrued interest and any amounts due under Sections
2.13(b) and 2.18(c) in respect of the principal amount being repaid or prepaid,
and all such payments (and, in any event, any payments in respect of any Loan on
a date when interest is due and payable with respect to such Loan) shall be
applied to the payment of interest then due and payable before application to
principal.

(c) Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by Administrative Agent.

(d) Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, Administrative Agent shall give effect thereto in
apportioning payments received thereafter.

(e) Whenever any payment to be made hereunder with respect to any Loan shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next succeeding Business Day.

(f) Administrative Agent shall have the right, in its sole discretion, to deem
any payment by or on behalf of Borrower hereunder that is not made in same day
funds prior to 2:00 p.m. (New York City time) to be a non-conforming payment.
Any such payment so deemed to be non-conforming shall not be deemed to have been
received by Administrative Agent until the later of (i) the time such funds
become available funds, and (ii) the applicable next Business
Day. Administrative Agent shall give prompt telephonic notice to Borrower and
each applicable Lender (confirmed in writing) if any payment is
non-conforming. Any non-conforming payment may constitute or become a Default or
Event of Default in accordance with the terms of Section 8.1(a). Interest shall
continue to accrue on any principal as to which a non-conforming payment is made
until such funds become available funds (but in no event less than the period
from the date of such payment to the next succeeding applicable Business Day) at
the rate determined pursuant to Section 2.10 from the date such amount was due
and payable until the date such amount is paid in full.

(g) If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations shall have been accelerated pursuant to
Section 8.1 or pursuant to any sale of, any collection from, or other
realization upon all or any part of the Collateral in connection with any
exercise of remedies permitted hereunder, in connection with any proceeding
under any Debtor Relief Law, under applicable Law or under the other Credit
Documents, all payments or proceeds received by

 

-48-



--------------------------------------------------------------------------------

Agents in respect of any of the Obligations, shall, subject to the provisions of
the Intercreditor Agreements, be applied in accordance with the application
arrangements described in Section 9.2 of the Pledge and Security Agreement.

2.17. Ratable Sharing. Lenders hereby agree among themselves that if any of them
shall, whether by voluntary payment (other than a voluntary prepayment of Loans
made and applied in accordance with the terms hereof), through the exercise of
any right of set-off or banker’s lien, by counterclaim or cross action or by the
enforcement of any right under the Credit Documents or otherwise, or as adequate
protection of a deposit treated as cash collateral under the Bankruptcy Code,
receive payment or reduction of a proportion of the aggregate amount of
principal, interest, fees and other amounts then due and owing to such Lender
hereunder or under the other Credit Documents (collectively, the “Aggregate
Amounts Due” to such Lender) which is greater than the proportion received by
any other Lender in respect of the Aggregate Amounts Due to such other Lender,
then the Lender receiving such proportionately greater payment shall (a) notify
Administrative Agent and each other Lender of the receipt of such payment and
(b) apply a portion of such payment to purchase participations (which it shall
be deemed to have purchased from each seller of a participation simultaneously
upon the receipt by such seller of its portion of such payment) in the Aggregate
Amounts Due to the other Lenders so that all such recoveries of Aggregate
Amounts Due shall be shared by all Lenders in proportion to the Aggregate
Amounts Due to them; provided, if all or part of such proportionately greater
payment received by such purchasing Lender is thereafter recovered from such
Lender upon the bankruptcy or reorganization of Borrower or otherwise, those
purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such purchasing Lender ratably to the extent
of such recovery, but without interest. Borrower expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker’s lien, consolidation, set-off or
counterclaim with respect to any and all monies owing by Borrower to that holder
with respect thereto as fully as if that holder were owed the amount of the
participation held by that holder. The provisions of this Section 2.17 shall not
be construed to apply to (a) any payment made by Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (b) any payment
obtained by any Lender as consideration for the assignment or sale of a
participation in any of its Loans or other Obligations owed to it.

2.18. Making or Maintaining Eurodollar Rate Loans.

(a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of “Adjusted Eurodollar Rate”,
Administrative Agent shall on such date give notice (by telefacsimile or by
telephone confirmed in writing) to Borrower and each Lender of such
determination, whereupon (i) no Loans may be made as, or converted to,
Eurodollar Rate Loans until such time as Administrative Agent notifies Borrower
and Lenders that the circumstances giving rise to such notice no longer exist,
and (ii) any Funding Notice or Conversion/Continuation Notice given by Borrower
with respect to the Loans in respect of which such determination was made shall
be deemed to be rescinded by Borrower.

(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date (i) any Lender shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto absent manifest error)
that the making, maintaining, converting to or continuation of its Eurodollar
Rate Loans has become unlawful as a result of compliance by such Lender in good
faith with any law, treaty, governmental rule, regulation, guideline or order
(or would conflict with any such treaty, governmental rule, regulation,
guideline or order not having the force of law even though the failure to

 

-49-



--------------------------------------------------------------------------------

comply therewith would not be unlawful), or (ii) Administrative Agent is advised
by the Requisite Lenders (which determination shall be final and conclusive and
binding upon all parties hereto) that the making, maintaining, converting to or
continuation of its Eurodollar Rate Loans has become impracticable, as a result
of contingencies occurring after the date hereof which materially and adversely
affect the London interbank market or the position of the Lenders in that
market, then, and in any such event, such Lenders (or in the case of the
preceding clause (i), such Lender) shall be an “Affected Lender” and such
Affected Lender shall on that day give notice (by e-mail or by telephone
confirmed in writing) to Borrower and Administrative Agent of such determination
(which notice Administrative Agent shall promptly transmit to each other
Lender). If Administrative Agent receives a notice from (x) any Lender pursuant
to clause (i) of the preceding sentence or (y) a notice from Lenders
constituting Requisite Lenders pursuant to clause (ii) of the preceding
sentence, then (1) the obligation of the Lenders (or, in the case of any notice
pursuant to clause (i) of the preceding sentence, such Lender) to make Loans as,
or to convert Loans to, Eurodollar Rate Loans shall be suspended until such
notice shall be withdrawn by each Affected Lender, (2) to the extent such
determination by the Affected Lender relates to a Eurodollar Rate Loan then
being requested by Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Lenders (or in the case of any notice
pursuant to clause (i) of the preceding sentence, such Lender) shall make such
Loan as (or continue such Loan as or convert such Loan to, as the case may be) a
Base Rate Loan, (3) the Lenders’ (or in the case of any notice pursuant to
clause (i) of the preceding sentence, such Lender’s) obligations to maintain
their respective outstanding Eurodollar Rate Loans (the “Affected Loans”) shall
be terminated at the earlier to occur of the expiration of the Interest Period
then in effect with respect to the Affected Loans or when required by law, and
(4) the Affected Loans shall automatically convert into Base Rate Loans on the
date of such termination. Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a Eurodollar
Rate Loan then being requested by Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, Borrower shall have the option, subject to the
provisions of Section 2.18(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving written or telephonic
notice (promptly confirmed by delivery of written notice thereof) to
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender).

(c) Compensation for Breakage or Non-Commencement of Interest Periods. Borrower
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
losses, expenses and liabilities (including any interest paid or payable by such
Lender to Lenders of funds borrowed by it to make or carry its Eurodollar Rate
Loans and any loss, expense or liability sustained by such Lender in connection
with the liquidation or re-employment of such funds but excluding loss of
anticipated profits) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender) a borrowing of any Eurodollar Rate Loan does not
occur on a date specified therefor in a Funding Notice or a telephonic request
for borrowing, or a conversion to or continuation of any Eurodollar Rate Loan
does not occur on a date specified therefor in a Conversion/Continuation Notice
or a telephonic request for conversion or continuation; (ii) if any prepayment
or other principal payment of, or any conversion of, any of its Eurodollar Rate
Loans occurs on a date prior to the last day of an Interest Period applicable to
that Loan; or (iii) if any prepayment of any of its Eurodollar Rate Loans is not
made on any date specified in a notice of prepayment given by Borrower. With
respect to any Lender’s claim for compensation under this Section 2.18, Borrower
shall not be required to compensate such Lender for any amount incurred more
than 180 calendar days prior to the date that such Lender notifies Borrower of
the event that gives rise to such claim.

(d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender.

(e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.18 and under Section 2.19 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
“Adjusted Eurodollar Rate” in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.18 and under
Section 2.19.

 

-50-



--------------------------------------------------------------------------------

2.19. Increased Costs; Capital Adequacy.

(a) Compensation For Increased Costs and Taxes. If any Change in Law (i)
subjects a Lender (or its applicable lending office) or any company controlling
such Lender to any additional Tax (other than Indemnified Taxes, Connection
Income Taxes and Taxes described in clauses (b)-(d) of the definition of
Excluded Taxes) with respect to this Agreement or any of the other Credit
Documents or any of its obligations hereunder or thereunder or any payments to
such Lender (or its applicable lending office) of principal, interest, fees or
any other amount payable hereunder; (ii) imposes, modifies or holds applicable
any reserve (including any marginal, emergency, supplemental, special or other
reserve), special deposit, liquidity, compulsory loan, FDIC insurance or similar
requirement against assets held by, or deposits or other liabilities in or for
the account of, or advances or loans by, or other credit extended by, or any
other acquisition of funds by, any office of such Lender (other than any such
reserve or other requirements with respect to Eurodollar Rate Loans that are
reflected in the definition of “Adjusted Eurodollar Rate”) or any company
controlling such Lender; or (iii) imposes any other condition (other than with
respect to a Tax matter) on or affecting such Lender (or its applicable lending
office) or any company controlling such Lender or such Lender’s obligations
hereunder or the London interbank market; and the result of any of the foregoing
is to increase the cost to such Lender of agreeing to make, making or
maintaining Loans hereunder or to reduce any amount received or receivable by
such Lender (or its applicable lending office) with respect thereto; then, in
any such case, Borrower shall promptly pay to such Lender, upon receipt of the
statement referred to in the next sentence, such additional amount or amounts
(in the form of an increased rate of, or a different method of calculating,
interest or in a lump sum or otherwise as such Lender in its sole discretion
shall determine) as may be necessary to compensate such Lender for any such
increased cost or reduction in amounts received or receivable hereunder. Such
Lender shall deliver to Borrower (with a copy to Administrative Agent) a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to such Lender under this Section 2.19(a) which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.

(b) Capital Adequacy Adjustment. In the event that any Lender shall have
determined that any Change in Law, regarding capital or liquidity requirements,
has or would have the effect of reducing the rate of return on the capital of
such Lender or any company controlling such Lender as a consequence of, or with
reference to, such Lender’s Loans or Commitments, or participations therein or
other obligations hereunder with respect to the Loans to a level below that
which such Lender or such controlling company could have achieved but for such
adoption, effectiveness, phase-in, applicability, change or compliance (taking
into consideration the policies of such Lender or such controlling company with
regard to capital adequacy), then from time to time, within ten Business Days
after receipt by Borrower from such Lender of the statement referred to in the
next sentence, Borrower shall pay or cause to be paid to such Lender such
additional amount or amounts as will compensate such Lender or such controlling
company on an after-tax basis for such reduction. Such Lender shall deliver to
Borrower (with a copy to Administrative Agent) a written statement, setting
forth in reasonable detail the basis for calculating the additional amounts owed
to Lender under this Section 2.19(b), which statement shall be conclusive and
binding upon all parties hereto absent manifest error.

 

-51-



--------------------------------------------------------------------------------

(c) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 2.19 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that Borrower shall not be required to
compensate a Lender pursuant to this Section 2.19 for any increased costs
incurred or reductions suffered more than 9 months prior to the date that such
Lender notifies Borrower of the Change in Law giving rise to such increased
costs or reductions, and of such Lender’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 9-month period referred to above shall be
extended to include the period of retroactive effect thereof). Notwithstanding
the foregoing, no Lender may demand compensation pursuant to this Section 2.19
unless it is then the general policy of such Lender to pursue similar
compensation in similar circumstances under comparable provisions of other
credit agreements.

2.20. Taxes; Withholding, Etc.

(a) Payments to Be Free and Clear. All sums payable by or on behalf of any
Credit Party hereunder and under the other Credit Documents shall (except to the
extent required by law) be paid free and clear of, and without any deduction or
withholding on account of any Tax except as required by applicable Law.

(b) Withholding of Taxes. If any Credit Party or any other Person (acting as a
withholding agent) is (in such withholding agent’s reasonable good faith
discretion) required by law to make any deduction or withholding on account of
any Indemnified Tax from any sum paid or payable by any Credit Party to
Administrative Agent or any Lender under any of the Credit Documents: (i)
Borrower shall notify Administrative Agent of any such requirement or any change
in any such requirement as soon as Borrower becomes aware of it; (ii) Borrower
shall pay, or cause to be paid, any such Indemnified Tax before the date on
which penalties attach thereto, such payment to be made (if the liability to pay
is imposed on any Credit Party) for its own account or (if that liability is
imposed on Administrative Agent or such Lender, as the case may be) on behalf of
and in the name of Administrative Agent or such Lender; (iii) unless otherwise
provided in this Section 2.20, the sum payable by such Credit Party in respect
of which the relevant deduction, withholding or payment is required shall be
increased to the extent necessary to ensure that, after the making of that
deduction, withholding or payment, Administrative Agent or such Lender, as the
case may be, receives on the due date a net sum equal to what it would have
received had no such deduction, withholding or payment been required or made;
and (iv) within thirty days after the due date of payment of any Indemnified Tax
which it is required by clause (ii) above to pay, Borrower shall deliver to
Administrative Agent evidence satisfactory to the other affected parties of such
deduction, withholding or payment and of the remittance thereof to the relevant
taxing or other authority.

(c) Evidence of Exemption From U.S. Withholding Tax. Each Lender that is not a
United States person (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code) for U.S. federal income tax purposes (a “Non-US Lender”)
shall, to the extent such Lender is legally able to do so, deliver to
Administrative Agent and Borrower, on or prior to the Restatement Effective Date
(in the case of each Lender listed on the signature pages of the Restatement
Agreement on the Restatement Effective Date) or on or prior to the date of the
Assignment Agreement pursuant to which it becomes a Lender (in the case of each
other Lender), and at such other times as may be necessary in the determination
of Borrower or Administrative Agent (each in the reasonable exercise of its
discretion), (i) two original copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E, W-8ECI, W-8EXP and/or W-8IMY (or, in each case, any successor forms),
as applicable, properly completed and duly executed by such Lender, and such
other documentation required under the Internal Revenue Code and reasonably

 

-52-



--------------------------------------------------------------------------------

requested by Borrower or Administrative Agent to establish that such Lender is
not subject to (or is subject to a reduced rate of) deduction or withholding of
United States federal income tax with respect to any payments to such Lender of
principal, interest, fees or other amounts payable under any of the Credit
Documents, or (ii) if such Lender is not a “bank” or other Person described in
Section 881(c)(3) of the Internal Revenue Code, a Certificate re Non-Bank Status
together with two original copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E (or any successor form), properly completed and duly executed by such
Lender, and such other documentation required under the Internal Revenue Code
and reasonably requested by Borrower to establish that such Lender is not
subject to (or is subject to a reduced rate of) deduction or withholding of
United States federal income tax with respect to any payments to such Lender of
interest payable under any of the Credit Documents. Each Non-US Lender shall, to
the extent it is legally able to do so, deliver to Borrower and Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Non-US Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of
Borrower or Administrative Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit
Borrower or Administrative Agent to determine the withholding or deduction
required to be made. Each Lender that is a United States person (as such term is
defined in Section 7701(a)(30) of the Internal Revenue Code) for United States
federal income tax purposes (a “U.S. Lender”) shall deliver to Administrative
Agent and Borrower on or prior to the Restatement Effective Date (or, if later,
on or prior to the date on which such Lender becomes a party to this Agreement)
two original copies of Internal Revenue Service Form W-9 (or any successor
form), properly completed and duly executed by such Lender, certifying that such
U.S. Lender is entitled to an exemption from United States backup withholding
tax, or otherwise prove that it is entitled to an exemption. If a payment made
to a Lender under any Credit Document would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.20(c), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender required to deliver any forms, certificates or other evidence with
respect to United States federal income tax withholding matters pursuant to this
Section 2.20(c) hereby agrees to the extent such Lender is legally able, from
time to time after the initial delivery by such Lender of such forms,
certificates or other evidence, whenever a lapse in time or change in
circumstances renders such forms, certificates or other evidence obsolete or
inaccurate in any material respect, that such Lender shall promptly deliver to
Administrative Agent and Borrower two new original copies of Internal Revenue
Service Form W-8BEN or W-8BEN-E, W-8ECI, W-8EXP, W-8IMY and/or W-9 (or, in each
case, any successor form), as applicable, or a Certificate re Non-Bank Status
and two original copies of Internal Revenue Service Form W-8BEN or W-8BEN-E (or
any successor form), as the case may be, properly completed and duly executed by
such Lender, and such other documentation required under the Internal Revenue
Code and reasonably requested by Borrower to confirm or establish that such
Lender is not subject to (or is subject to a reduced rate of) deduction or
withholding of United States federal income tax with respect to payments to such
Lender under the Credit Documents, or notify Administrative Agent and Borrower
of its inability to deliver any such forms, certificates or other evidence.

 

-53-



--------------------------------------------------------------------------------

(d) Without limiting the provisions of Section 2.20(b), Borrower shall timely
pay all Other Taxes to the relevant Governmental Authorities in accordance with
applicable law. Borrower shall deliver to Administrative Agent official receipts
or other evidence of such payment reasonably satisfactory to Administrative
Agent in respect of any Other Taxes payable hereunder promptly after payment of
such Other Taxes.

(e) Borrower shall indemnify Administrative Agent and any Lender for the full
amount of Indemnified Taxes for which additional amounts are required to be paid
pursuant to Section 2.20(b) arising in connection with payments made under this
Agreement or any other Credit Document and Other Taxes (including any such
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.20) paid by Administrative Agent or Lender
or any of their respective Affiliates and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to such Credit Party shall be conclusive absent manifest
error. Such payment shall be due within thirty (30) days of such Credit Party’s
receipt of such certificate.

(f) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.20 (including additional amounts pursuant to this
Section 2.20), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section 2.20 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (f) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (f), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (f) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(g) Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

(h) Solely for purposes of determining withholding Tax imposed under FATCA, from
and after the Restatement Effective Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Loans (including any Loans already outstanding) as not qualifying as
“grandfathered obligations” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

2.21. Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.18, 2.19 or 2.20,
it will, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions,

 

-54-



--------------------------------------------------------------------------------

use reasonable efforts to (a) make, issue, fund or maintain its Credit
Extensions, including any Affected Loans, through another office of such Lender,
or (b) take such other measures as such Lender may deem reasonable, if as a
result thereof the circumstances which would cause such Lender to be an Affected
Lender would cease to exist or the additional amounts which would otherwise be
required to be paid to such Lender pursuant to Section 2.18, 2.19 or 2.20 would
be materially reduced and if, as determined by such Lender in its sole
discretion, the making, funding or maintaining of such Commitments or Loans
through such other office or in accordance with such other measures, as the case
may be, would not otherwise adversely affect such Commitments or Loans or the
interests of such Lender; provided, such Lender will not be obligated to utilize
such other office pursuant to this Section 2.21 unless Borrower agrees to pay
all incremental expenses incurred by such Lender as a result of utilizing such
other office as described above. A certificate as to the amount of any such
expenses payable by Borrower pursuant to this Section 2.21 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender
to Borrower (with a copy to Administrative Agent) shall be conclusive absent
manifest error.

2.22. Defaulting Lenders.

(a) Defaulting Lender Waterfall. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law, any payment of principal, interest, fees or other
amounts received by Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Section 8 or
otherwise) or received by Administrative Agent from a Defaulting Lender pursuant
to Section 10.4 shall be applied at such time or times as may be determined by
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to Administrative Agent hereunder; second, to the payment
of any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; third, as Borrower may request (so long as no Default or Event of
Default shall have occurred and be continuing), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by Administrative Agent; fourth, if
so determined by Administrative Agent and Borrower, to be held in a Deposit
Account and released pro rata in order to satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement;
fifth, so long as no Event of Default shall have occurred and be continuing, to
the payment of any amounts owing to Borrower as a result of any judgment of a
court of competent jurisdiction obtained by Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
at a time when the conditions set forth in Section 3.2 were satisfied and
waived, such payment shall be applied solely to pay the Loans of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender until such time as all Loans are held by
the Lenders pro rata in accordance with the applicable Pro Rata Shares. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(b) Defaulting Lender Cure. If Borrower and Administrative Agent agree in
writing that a Lender is no longer a Defaulting Lender, Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, that Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
Borrower while that Lender was a Defaulting Lender; and provided further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.

 

-55-



--------------------------------------------------------------------------------

2.23. Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Borrower that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.18, 2.19 or 2.20, (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within three Business Days after Borrower’s request for such withdrawal; (b) any
Lender shall become and continues to be a Defaulting Lender; or (c) in
connection with any proposed amendment, modification, termination, waiver or
consent with respect to any of the provisions hereof as contemplated by Section
10.5(b) or Section 2.25, the consent of Requisite Lenders shall have been
obtained but the consent of one or more of such other Lenders (each a
“Non-Consenting Lender”) whose consent is required (or, with respect to an
Extension, requested; provided that, in respect of an Extension, if Borrower
elects to exercise its rights under this Section 2.23, Borrower shall require
that all such Non-Consenting Lenders assign their outstanding Loans in
accordance with this Section 2.23) shall not have been obtained; then, with
respect to each such Increased-Cost Lender, Defaulting Lender or Non-Consenting
Lender (the “Terminated Lender”), Borrower may, by giving written notice to
Administrative Agent and any Terminated Lender of its election to do so, elect
to cause such Terminated Lender (and such Terminated Lender hereby irrevocably
agrees) to assign its outstanding Loans and its Commitments, if any, in full to
one or more Eligible Assignees (each a “Replacement Lender”) in accordance with
the provisions of Section 10.6 and Borrower shall pay the fees, if any, payable
thereunder in connection with any such assignment from an Increased-Cost Lender,
a Non-Consenting Lender or a Defaulting Lender; provided, (1) on the date of
such assignment, the Replacement Lender shall pay to Terminated Lender an amount
equal to the principal of, and all accrued interest on, all outstanding Loans of
the Terminated Lender; (2) on the date of such assignment, Borrower shall pay
any amounts payable to such Terminated Lender pursuant to Section 2.18(c), 2.19
or 2.20 and Section 2.13(b) and (3) in the event such Terminated Lender is a
Non-Consenting Lender, each Replacement Lender shall consent, at the time of
such assignment, to each matter in respect of which such Terminated Lender was a
Non-Consenting Lender. Upon the prepayment of all amounts owing to any
Terminated Lender, if any, such Terminated Lender shall no longer constitute a
“Lender” for purposes hereof; provided, any rights of such Terminated Lender to
indemnification hereunder shall survive as to such Terminated Lender. Each
Lender agrees that if Borrower exercises its option hereunder to cause an
assignment by such Lender as a Non-Consenting Lender or Terminated Lender, such
Lender shall, promptly after receipt of written notice of such election, execute
and deliver all documentation necessary to effectuate such assignment in
accordance with Section 10.6. In the event that a Lender does not comply with
the requirements of the immediately preceding sentence within one Business Day
after receipt of such notice, each Lender hereby authorizes and directs
Administrative Agent to execute and deliver such documentation as may be
required to give effect to an assignment in accordance with Section 10.6 on
behalf of a Non-Consenting Lender or Terminated Lender and any such
documentation so executed by Administrative Agent shall be effective for
purposes of documenting an assignment pursuant to Section 10.6. Any removal of
JPMorgan or its successor as a Defaulting Lender pursuant to this Section shall
also constitute the removal of JPMorgan or its successor as Administrative Agent
pursuant to Section 9.7.

2.24. Refinancing Amendments.

(a) On one or more occasions after the Restatement Effective Date, the Borrower
may obtain, from any Lender or any other bank, financial institution or other
institutional lender or investor that agrees to provide any portion of
Refinancing Loans pursuant to a Refinancing Amendment in accordance with this
Section 2.24 (each, an “Additional Lender”) (provided that Administrative Agent
shall have consented (not to be unreasonably withheld or delayed) to such
Lender’s or Additional

 

-56-



--------------------------------------------------------------------------------

Lender’s making such Refinancing Loans to the extent such consent, if any, would
be required under Section 10.6(c) for an assignment of Loans to such Lender or
Additional Lender), Refinancing Loans or Refinancing Commitments pursuant to a
Refinancing Amendment; provided that (i) the terms of such Refinancing Loans
(other than final maturity, amortization, interest rates, fees and call
protection) shall be identical to the terms of the then outstanding Loans or
otherwise satisfactory to Administrative Agent, (ii) the Refinancing Loans shall
have a Maturity Date that is no shorter than the Maturity Date of the Loans to
be refinanced with the Refinancing Debt Proceeds therefrom and shall not have
greater annual amortization prior to such Maturity Date of such refinanced Loans
than the annual amortization applicable to such refinanced Loans and (iii)
Borrower shall apply the Refinancing Debt Proceeds therefrom on the date of
receipt of such proceeds to repay outstanding Loans of any Class selected by
Borrower.

(b) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in Section
3.2 and, to the extent reasonably requested by Administrative Agent, receipt by
Administrative Agent of (i) customary legal opinions, board resolutions and
officers’ certificates consistent with those delivered on the Restatement
Effective Date other than changes to such legal opinion resulting from a change
in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to Administrative Agent and (ii) reaffirmation agreements and/or
such amendments to the Collateral Documents as may be reasonably requested by
Administrative Agent in order to ensure that such Refinancing Loans are provided
with the benefit of the applicable Collateral Documents.

(c) Each issuance of Refinancing Loans under Section 2.24(a) shall be in an
aggregate principal amount that is not less than $25,000,000 unless another
amount is agreed by Administrative Agent.

(d) Each of the parties hereto hereby agrees that this Agreement and the other
Credit Documents may be amended pursuant to a Refinancing Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Refinancing Commitments and
Refinancing Loans incurred pursuant thereto and (ii) make such other changes to
this Agreement and the other Credit Documents consistent with the provisions and
intent of Section 10.5(e) and (iii) effect such other amendments to this
Agreement and the other Credit Documents as may be necessary or appropriate, in
the reasonable opinion of Administrative Agent and Borrower, to effect the
provisions of this Section 2.24, and the Requisite Lenders hereby expressly
authorize Administrative Agent to enter into any such Refinancing Amendment.

(e) For the avoidance of doubt, it is understood and agreed that the provisions
of Section 2.17 and Section 10.5 will not apply to Refinancing of Loans pursuant
to a Refinancing Amendment made pursuant to and in accordance with the
provisions of this Section 2.24, including to any payment of interest or fees in
respect of any Refinancing Loans that have been extended pursuant to a
Refinancing Amendment at a rate or rates different from those paid or payable in
respect of Loans of any other Class, in each case as is set forth in the
relevant Refinancing Amendment.

2.25. Extensions of Loans.

(a) Borrower may from time to time, pursuant to the provisions of this Section
2.25, agree with one or more Lenders holding Loans of any Class to extend the
maturity date and to provide for other terms consistent with this Section 2.25
(each such modification, an “Extension”) pursuant to one or more written offers
(each an “Extension Offer”) made from time to time by Borrower to all Lenders
under any Class that is proposed to be extended under this Section 2.25, in each
case on a pro rata basis (based on the relative principal amounts of the
outstanding Loans of each Lender in such Class) and on the same

 

-57-



--------------------------------------------------------------------------------

terms to each such Lender, which Extension Offer may be conditioned as
determined by Borrower and set forth in such offer. In connection with each
Extension, Borrower will provide notification to Administrative Agent (for
distribution to the Lenders of the applicable Class), no later than 30 days
prior to the maturity of the applicable Class or Classes to be extended of the
requested new maturity date for the extended Loans of each such Class (each an
“Extended Maturity Date”) and the due date for Lender responses. In connection
with any Extension, each Lender of the applicable Class wishing to participate
in such Extension shall, prior to such due date, provide Administrative Agent
with a written notice thereof in a form reasonably satisfactory to
Administrative Agent. Any Lender that does not respond to an Extension Offer by
the applicable due date shall be deemed to have rejected such Extension. In
connection with any Extension, Borrower shall agree to such procedures, if any,
as may be reasonably established by, or acceptable to, Administrative Agent to
accomplish the purposes of this Section 2.25.

(b) After giving effect to any Extension, the Loans so extended shall cease to
be a part of the Class that they were a part of immediately prior to the
Extension and shall be a new Class hereunder; provided that at no time shall
there be more than ten different Classes of Loans.

(c) The consummation and effectiveness of each Extension shall be subject to the
following:

(i) no Event of Default shall have occurred and be continuing at the time any
Extension Offer is delivered to the Lenders or at the time of such Extension;

(ii) the Loans of any Lender extended pursuant to any Extension (“Extended
Loans”) shall have the same terms as the Class of Loans subject to the related
Extension Amendment (“Existing Loans”); except (A) the final maturity date of
any Extended Loans of a Class to be extended pursuant to an Extension shall be
later than the Latest Maturity Date at the time of such Extension, and the
weighted average life to maturity of any Extended Loans of a Class to be
extended pursuant to an Extension shall be no shorter than the weighted average
life to maturity of the Class of Existing Loans subject to the Latest Maturity
Date at the time of such Extension; (B) the all-in pricing (including, without
limitation, margins, fees and premiums) with respect to the Extended Loans may
be higher or lower than the all-in pricing (including, without limitation,
margins, fees and premiums) for the Existing Loans; (C) no repayment of any
Extended Loans shall be permitted unless such repayment is accompanied by an at
least pro rata repayment of all earlier maturing Loans (including previously
extended Loans) (or all earlier maturing Loans (including previously extended
Loans) shall otherwise be or have been terminated and repaid in full); (D) the
Extended Loans may contain a “most favored nation” provision for the benefit of
Lenders holding Extended Loans; and (E) the other terms and conditions
applicable to Extended Loans may be terms different than those with respect to
the Existing Loans so long as such terms and conditions only apply after the
Latest Maturity Date at the time of such Extension; provided further, each
Extension Amendment may, without the consent of any Lender other than the
applicable extending Lenders, effect such amendments to this Agreement and the
other Credit Documents as may be necessary or appropriate, in the opinion of
Administrative Agent and Borrower, to give effect to the provisions of this
Section 2.25, including any amendments necessary to treat the applicable Loans
of the extending Lenders as a new “Class” of loans hereunder; provided however,
no Extension Amendment may provide for any Class of Extended Loans to be secured
by any Collateral or other assets of any Credit Party that does not also secure
the Existing Loans;

(iii) all documentation in respect of such Extension shall be consistent with
the foregoing, and all written communications by Borrower generally directed to
the applicable Lenders under the applicable Class in connection therewith shall
be in form and substance consistent with the foregoing and otherwise reasonably
satisfactory to Administrative Agent;

 

-58-



--------------------------------------------------------------------------------

(iv) a minimum amount in respect of such Extension (to be determined in
Borrower’s discretion and specified in the relevant Extension Offer, but in no
event less than $25,000,000, unless another amount is agreed to by
Administrative Agent) shall be satisfied; and

(v) no Extension shall become effective unless, on the proposed effective date
of such Extension, the conditions set forth in Section 3.2 shall be satisfied
(with all references in such Section to a Credit Date being deemed to be
references to the Extension on the applicable date of such Extension), and
Administrative Agent shall have received a certificate to that effect dated the
applicable date of such Extension and executed by an Authorized Officer of
Borrower.

(d) For the avoidance of doubt, it is understood and agreed that the provisions
of Section 2.17 and Section 10.5 will not apply to Extensions of Loans pursuant
to Extension Offers made pursuant to and in accordance with the provisions of
this Section 2.25, including to any payment of interest or fees in respect of
any Extended Loans that have been extended pursuant to an Extension at a rate or
rates different from those paid or payable in respect of Loans of any other
Class, in each case as is set forth in the relevant Extension Offer.

(e) [Reserved].

(f) The Lenders hereby irrevocably authorize Administrative Agent to enter into
amendments (collectively, “Extension Amendments”) to this Agreement and the
other Credit Documents as may be necessary in order to establish new Classes of
Loans created pursuant to an Extension, in each case on terms consistent with
this Section 2.25. Notwithstanding the foregoing, Administrative Agent shall
have the right (but not the obligation) to seek the advice or concurrence of the
Requisite Lenders with respect to any matter contemplated by this Section 2.25
and, if Administrative Agent seeks such advice or concurrence, Administrative
Agent shall be permitted to enter into such amendments with Borrower in
accordance with any instructions received from such Requisite Lenders and shall
also be entitled to refrain from entering into such amendments with Borrower
unless and until it shall have received such advice or concurrence; provided,
however, that whether or not there has been a request by Administrative Agent
for any such advice or concurrence, all such Extension Amendments entered into
with Borrower by Administrative Agent hereunder shall be binding on the Lenders.
Without limiting the foregoing, in connection with any Extension, (i) the
appropriate Credit Parties shall (at their expense) amend (and Administrative
Agent is hereby directed to amend) any Mortgage (or any other Credit Document
that Administrative Agent reasonably requests to be amended to reflect an
Extension) that has a maturity date prior to the latest Extended Maturity Date
so that such maturity date is extended to the then latest Extended Maturity Date
(or such later date as may be advised by local counsel to Administrative Agent)
and (ii) Borrower shall deliver board resolutions, secretary’s certificates,
officer’s certificates and other documents as shall reasonably be requested by
Administrative Agent in connection therewith and a legal opinion of counsel
reasonably acceptable to Administrative Agent (i) as to the enforceability of
such Extension Amendment, this Agreement as amended thereby, and such of the
other Credit Documents (if any) as may be amended thereby and (ii) to the effect
that such Extension Amendment, including without limitation, the Extended Loans
provided for therein, does not conflict with or violate the terms and provisions
of Section 10.5.

(g) Promptly following the consummation and effectiveness of any Extension,
Borrower will furnish to Administrative Agent (who shall promptly furnish to
each Lender) written notice setting forth the Extended Maturity Date and
material economic terms of the Extension and the aggregate principal amount of
each class of Loans and Commitments after giving effect to the Extension and
attaching a copy of the fully executed Extension Amendment.

 

-59-



--------------------------------------------------------------------------------

  SECTION 3. CONDITIONS PRECEDENT

3.1. Restatement Effective Date. The obligation of each Lender to make any Loan
pursuant to Section 2.1(a) on the Restatement Effective Date is subject to the
satisfaction, or waiver in accordance with Section 10.5, of the following
conditions on or before the Restatement Effective Date:

(a) Credit Documents. The execution and delivery by each Credit Party of the
Credit Documents listed on Schedule 3.1(a) and the execution and delivery by the
Collateral Agent of each such Credit Document that is a Collateral Document.

(b) Organizational Documents; Incumbency. Administrative Agent shall have
received, in respect of each Credit Party, (i) sufficient copies of each
Organizational Document as Administrative Agent shall request, and, to the
extent applicable, certified as of the Restatement Effective Date or a recent
date prior thereto by the appropriate Governmental Authority; (ii) signature and
incumbency certificates of the officers of such Credit Party; (iii) resolutions
of the Board of Directors or similar governing body of such Credit Party
approving and authorizing the execution, delivery and performance of this
Agreement and the other Credit Documents to which it is a party or by which it
or its assets may be bound as of the Restatement Effective Date, certified as of
the Restatement Effective Date by its secretary or an assistant secretary as
being in full force and effect without modification or amendment; (iv) a good
standing certificate from the applicable Governmental Authority of such Credit
Party’s jurisdiction of incorporation, organization or formation, each dated the
Restatement Effective Date or a recent date prior thereto; and (v) signature and
incumbency certificates of one or more officers of Borrower who are authorized
to execute Funding Notices delivered under this Agreement, in substantially the
form of Exhibit K (with such amendments or modifications as may be approved by
Administrative Agent).

(c) Consummation of Transactions.

(i) There shall not exist any “Event of Default” under and as defined in the ABL
Credit Agreement and the Senior Indentures.

(ii) Administrative Agent shall have received reasonably satisfactory
confirmation that the transactions described in clauses (i) and (iii) of the
definition of “Transactions” shall occur substantially concurrently with or
immediately after the making of (or conversion to) the Loans hereunder.

(d) Flood Determination. Administrative Agent shall have received (A) a
completed Flood Certificate with respect to each Restatement Effective Date
Mortgaged Property, which Flood Certificate shall (x) be addressed to the
Administrative Agent and (y) otherwise comply with the Flood Program; (B) if the
Flood Certificate states that such Restatement Effective Date Mortgaged Property
is located in a Flood Zone, Borrower’s written acknowledgment of receipt of
written notification from the Administrative Agent (x) as to the existence of
such Restatement Effective Date Mortgaged Property and (y) as to whether the
community in which each Restatement Effective Date Mortgaged Property is located
is participating in the Flood Program; and (C) if such Restatement Effective
Date Mortgaged Property is located in a Flood Zone and is located in a community
that participates in the Flood Program, evidence that Borrower has obtained a
policy of flood insurance that is in compliance with all applicable requirements
of the Flood Program.

 

-60-



--------------------------------------------------------------------------------

(e) Personal Property Collateral. Each Credit Party shall have delivered to
Administrative Agent:

(i) evidence satisfactory to Administrative Agent of the compliance by each
Credit Party of their obligations under the Pledge and Security Agreement and
the other Collateral Documents (including their obligations to execute or
authorize, as applicable, and deliver UCC financing statements, originals of
securities, instruments and chattel paper as provided therein);

(ii) a completed Collateral Questionnaire dated the Restatement Effective Date
and executed by an Authorized Officer of each Credit Party, together with all
attachments contemplated thereby; and

(iii) evidence that all stock certificates representing the Pledged Equity
Interests (as defined in the Pledge and Security Agreement) issued by each
Domestic Subsidiary and instruments evidencing the Pledged Debt (as defined in
the Pledge and Security Agreement), in each case required to be delivered to the
Collateral Agent pursuant to the Credit Documents, together with duly executed
instruments of transfer have been delivered to Collateral Agent.

(f) Evidence of Insurance. Administrative Agent shall have received a
certificate from the applicable Credit Party’s insurance broker or other
evidence satisfactory to it that all insurance required to be maintained
pursuant to Section 5.5 is in full force and effect, together with endorsements
naming Collateral Agent, for the benefit of Term Loan/Notes Secured Parties, as
additional insured and loss payee thereunder to the extent required under
Section 5.5; provided, however, that to the extent such certificate,
endorsements or other evidence is not delivered on the Restatement Effective
Date, the Credit Parties shall be required to satisfy such condition on a
post-closing basis pursuant to Section 5.15.

(g) Opinions of Counsel to Credit Parties. Agents and Lenders and their
respective counsel shall have received originally executed copies of the
favorable written opinions of Skadden, Arps, Slate, Meagher & Flom LLP, special
New York counsel for Credit Parties, and Janet Link, General Counsel of
Holdings, as to such matters as Administrative Agent and Collateral Agent may
reasonably request, dated as of the Restatement Effective Date and in form and
substance reasonably satisfactory to Administrative Agent (and each Credit Party
hereby instructs such counsel to deliver such opinions to Agents and Lenders).

(h) Fees. Borrower shall have paid to each Agent the reasonable and documented
fees payable on or before the Restatement Effective Date referred to in Section
2.11(a) and (b) and all reasonable and documented expenses payable pursuant to
Section 10.2 which have accrued to the Restatement Effective Date.

(i) Restatement Effective Date Certificate. Holdings and Borrower shall have
delivered to Administrative Agent an originally executed Restatement Effective
Date Certificate, together with all attachments thereto.

(j) No Litigation. There shall not exist any actions, suits or proceedings by or
before any Governmental Authority enjoining the financing contemplated by this
Agreement.

(k) Letter of Direction. Administrative Agent shall have received duly executed
instructions from Borrower addressed to Administrative Agent, on behalf of
itself and Lenders, directing the disbursement on the Restatement Effective Date
of the proceeds of the Loans made on such date.

 

-61-



--------------------------------------------------------------------------------

(l) Patriot Act. At least 5 days prior to the Restatement Effective Date, the
Lenders shall have received all documentation and other information required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)
the “PATRIOT Act”), to the extent that such information was requested by the
Lenders at least 10 days prior to the Restatement Effective Date.

(m) Agency Transfer and Intercreditor Agreements. The Administrative Agent and
the Collateral Agent shall have each received (i) a copy of the Agency Transfer
Agreement, executed by the Former Agent, the Administrative Agent, the
Collateral Agent and the Credit Parties, (ii) a copy of the Pari Passu
Intercreditor Agreement, executed by the Collateral Agent and the Administrative
Agent and acknowledged by the Credit Parties and (iii) a copy of the ABL
Intercreditor Agreement, executed by Wells Fargo Bank, National Association, as
administrative agent under the ABL Credit Agreement, and the Collateral Agent.

3.2. Conditions to Each Credit Extension.

(a) Conditions Precedent. The obligation of each Lender to make (or convert) any
Loan on any Credit Date, including the Restatement Effective Date, are subject
to the satisfaction, or waiver in accordance with Section 10.5, of the following
conditions precedent:

(i) Administrative Agent shall have received a fully executed and delivered
Funding Notice;

(ii) as of such Credit Date, the representations and warranties contained herein
and in the other Credit Documents shall be true and correct in all material
respects on and as of that Credit Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date; provided that, in each case, such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and

(iii) as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default.

(b) Notices. Any Notice shall be executed by an Authorized Officer in a writing
delivered to Administrative Agent. In lieu of delivering a Notice, Borrower may
give Administrative Agent telephonic notice by the required time of any proposed
borrowing or conversion/continuation, as the case may be; provided each such
notice shall be promptly confirmed in writing by delivery of the applicable
Notice to Administrative Agent on or before the close of business on the date
that the telephonic notice is given. In the event of a discrepancy between the
telephone notice and the written Notice, the written Notice shall govern. In the
case of any Notice that is irrevocable once given, if Borrower provides
telephonic notice in lieu thereof, such telephone notice shall also be
irrevocable once given. Neither Administrative Agent nor any Lender shall incur
any liability to Borrower in acting upon any telephonic notice referred to above
that Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized on behalf of Borrower or for
otherwise acting in good faith.

 

-62-



--------------------------------------------------------------------------------

  SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce Agents and Lenders to enter into this Agreement and to make
each Credit Extension to be made thereby, each Credit Party represents and
warrants to each Agent and Lender, on the Restatement Effective Date and on each
Credit Date, that the following statements are true and correct (it being
understood and agreed that the representations and warranties made on the
Restatement Effective Date are deemed to be made concurrently with and giving
effect to the consummation of the Transactions):

4.1. Organization; Requisite Power and Authority; Qualification. Each of the
Credit Parties is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required, except, in each case, where the failure to do so,
individually or in the aggregate, would not result in a Material Adverse Effect.

4.2. Equity Interests and Ownership. The Equity Interests of each of the
Material Subsidiaries of Borrower have been duly authorized and validly issued
and are fully paid and non-assessable. Except as set forth on Schedule 4.2, as
of the date hereof, there is no existing option, warrant, call, right,
commitment or other agreement to which any Material Subsidiary of Borrower is a
party requiring, and there is no membership interest or other Equity Interests
of any Material Subsidiary of Borrower outstanding which upon conversion or
exchange would require, the issuance by any Material Subsidiary of Borrower of
any additional membership interests or other Equity Interests of any Material
Subsidiary of Borrower or other Securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase, a membership interest or
other Equity Interests of any Material Subsidiary of Borrower. Schedule 4.2
correctly sets forth the ownership interest of Borrower and each of its Material
Subsidiaries in their respective Material Subsidiaries as of the Restatement
Effective Date.

4.3. [Reserved].

4.4. Governmental Consents; No Conflict. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect or as to which the failure to be made or obtained and to
be in full force and effect would not result in a Material Adverse Effect, (ii)
filings necessary to perfect Liens created under the Pledge and Security
Agreement and the Mortgages and (iii) filings of periodic reports with the
Securities and Exchange Commission, (b) will not violate any law or regulation
or the charter, by-laws or other Organizational Documents of Holdings or any
Subsidiary or any material order of any Governmental Authority applicable to
such Person except, in each case, as would not reasonably be expected to have a
Material Adverse Effect, (c) will not violate or result in a default under any
material provision of any indenture, agreement or other instrument binding upon
Holdings or any of its Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by Holdings or any Subsidiary, (d)
will not result in the creation or imposition of, or the requirement to impose,
any Lien on any asset of Holdings or any of its Subsidiaries, except Liens
created under the Collateral Documents, and (e) do not require any approval of
stockholders, members or partners or any approval or consent of any Person under
any Contractual Obligation of Holdings or any of its Subsidiaries, except for
such approvals or consents which will be obtained on or before the Restatement
Effective Date and disclosed in writing to Lenders and except for any such
approvals or consents the failure of which to obtain will not have a Material
Adverse Effect.

 

-63-



--------------------------------------------------------------------------------

4.5. [Reserved].

4.6. Binding Obligation. The Transactions to be entered into by each Credit
Party are within such Credit Party’s organizational powers and have been duly
authorized by all necessary organizational and, if required, stockholder action.
This Agreement and each other Credit Document has been duly executed and
delivered by each Credit Party party thereto and constitutes a legal, valid and
binding obligation of such Credit Party, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or other laws affecting creditors’ rights generally and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

4.7. Historical Financial Statements. Holdings has heretofore furnished to the
Lenders the Historical Financial Statements, which shall be deemed to have been
furnished to the Lenders by inclusion as part of its 10-K or 10-Q filings filed
on or prior to the Restatement Effective Date. The Historical Financial
Statements present fairly, in all material respects, the financial position and
results of operations and cash flows of Holdings and its consolidated
Subsidiaries as of the respective dates thereof and for the respective periods
thereof in accordance with GAAP, subject to normal year end audit adjustments
and the absence of certain footnotes in the case of any such unaudited financial
statements.

4.8. [Reserved].

4.9. No Material Adverse Change. Since January 30, 2016, except as disclosed in
Holdings’ publicly available filings with the United States Securities and
Exchange Commission on or prior to the Restatement Effective Date (excluding
“risk factor” or other forward looking disclosure), there has not occurred any
event, circumstance or change that has resulted in or could reasonably be
expected to result in a material adverse change in or effect on the financial
position or results of operations of Holdings and its Subsidiaries.

4.10. [Reserved].

4.11. Litigation. There are no actions, suits or proceedings by or before any
Governmental Authority enjoining the financing contemplated by this Agreement.

4.12. Payment of Taxes. Each of Holdings and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes shown to be due and payable on such
returns, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which Holdings or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so would not result in a Material Adverse Effect.

4.13. Properties.

(a) Title. Each of Holdings and its Subsidiaries has good title to, or valid
leasehold or other property interests in, all its real and personal property
material to the business of Holdings and its Subsidiaries (taken as a whole),
except for Liens permitted under Section 6.2 and minor defects in title and
leases being contested, in each case, that do not materially interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

(b) Intellectual Property. Each of Holdings and its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
Intellectual Property material to its business, and the use thereof by Holdings
and its Subsidiaries does not infringe upon the rights of any other Person,
except for any defects in ownership or licenses and any such infringements that,
individually or in the aggregate, would not result in a Material Adverse Effect.

 

-64-



--------------------------------------------------------------------------------

(c) Real Estate. As of the Restatement Effective Date, Schedule 4.13 contains a
true, accurate and complete list setting forth (i) the address of each of the
Real Estate Assets, (ii) the type/use of such Real Estate Assets, (iii) the
Credit Party that owns interests in such Real Estate Assets and (iv) the real
estate interest held by such Credit Party. The ground lease or lease, as
applicable, pursuant to which any Credit Party holds any interest in any Real
Estate Asset is in full force and effect, and neither Holdings nor any
Subsidiary of Holdings has knowledge of any default that has occurred and is
continuing thereunder, and each such agreement constitutes the legally valid and
binding obligation of each applicable Credit Party, enforceable against such
Credit Party in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles, except to
the extent that any failure of any of the foregoing, individually or in the
aggregate, would not result in a Material Adverse Effect.

4.14. Environmental Matters. Except for the Disclosed Matters and except with
respect to any other matters that, individually or in the aggregate, would not
result in a Material Adverse Effect, neither Holdings nor any of its
Subsidiaries (i) is in violation of any Environmental Law or has failed to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability. Since the Restatement Effective Date, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

4.15. Compliance with Laws and Agreements; No Defaults. Each of Holdings and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all material
agreements and other material instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, would not
result in a Material Adverse Effect. No Default or Event of Default has occurred
and is continuing. No Credit Party or Subsidiary, nor to the knowledge of any
Credit Party, any director, officer, agent, employee or Affiliate of any Credit
Party or Subsidiary is a Person that is (i) the subject of any sanctions
administered or enforced by The Office of Foreign Assets Control of the United
States Treasury Department, the U.S. Department of State, or other relevant
sanctions authority (collectively, “Sanctions”), or (ii) located, organized or
resident in a country or territory that is, or whose government is, the subject
of Sanctions; and Borrower will not directly or indirectly use the proceeds of
the Loans or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person, (A) to fund any activities or
business of or with any Person, or in any country or territory, that, at the
time of such funding, is, or whose government is, the subject of Sanctions, or
(B) in any other manner that would result in a violation of Sanctions by any
Person (including any Person participating in the Loans, whether as underwriter,
advisor, investor, or otherwise). No part of the proceeds of the Loans made
hereunder will be used by any Credit Party or any of their Affiliates, directly
or indirectly, for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended.

4.16. [Reserved].

 

-65-



--------------------------------------------------------------------------------

4.17. Governmental Regulation. No Credit Party is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

4.18. Federal Reserve Regulations; Exchange Act.

(a) None of Holdings, Borrower or any of their Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.

(b) No portion of the proceeds of any Loan shall be used in any manner, whether
directly or indirectly, that causes or could reasonably be expected to cause,
such Loan or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board of Governors or any other regulation
thereof or to violate the Exchange Act.

4.19. Employee Matters. Neither Holdings nor any of its Subsidiaries is engaged
in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against Holdings or any of its Subsidiaries, or to the best knowledge of
Holdings and Borrower, threatened against any of them before the National Labor
Relations Board and no grievance or arbitration proceeding arising out of or
under any collective bargaining agreement that is so pending against Holdings or
any of its Subsidiaries or to the knowledge of Holdings and Borrower, threatened
against any of them, (b) no strike or work stoppage in existence or, to the
knowledge of Holdings and Borrower, threatened involving Holdings or any of its
Subsidiaries, and (c) to the best knowledge of Holdings and Borrower, no union
organization activity that is taking place with respect to the employees of
Holdings or any of its Subsidiaries, except (with respect to any matter
specified in clause (a), (b) or (c) above) such as is not reasonably likely,
individually or in the aggregate, to have a Material Adverse Effect.

4.20. Employee Benefit Plans. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, would result in a Material
Adverse Effect. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect,) as of the most recent
valuation for any Plan, no Plan had any Unfunded Pension Liability, and to the
best knowledge of Holdings and Borrower, there has been no change in the funding
status of any Plan since the valuation date of such recent valuation that would
reasonably be expected to have a Material Adverse Effect.

4.21. [Reserved].

4.22. Solvency. As of the Restatement Effective Date, after giving effect to the
Loans incurred on the Restatement Effective Date, the Borrower and its
Subsidiaries are, on a consolidated basis, Solvent.

4.23. [Reserved].

4.24. [Reserved].

4.25. Disclosure. Neither the Marketing Materials nor any of the other reports,
certificates or other written information (other than projections (the
“projections”) and other forward looking information and information of a
general economic or industry nature) (collectively, the “information”) furnished
by or on behalf of any Credit Party to any Agent or any Lender in connection
with the negotiation of this Agreement or any other Credit Document or delivered
hereunder (as modified or supplemented by other information so furnished and
taken as a whole with all such other information),

 

-66-



--------------------------------------------------------------------------------

when furnished or modified or supplemented, contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading. The projections furnished by or on behalf of
any Credit Party to any Agent or any Lender in connection with the negotiation
of this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished and taken as a whole with all other information), have
been or will be prepared in good faith based upon assumptions that are
reasonable at the time made and at the time the projections are made available
to any Agent or any Lender by any Credit Party (it being understood that such
projections are forward looking statements which by their nature are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Credit Parties, and that actual results may differ, and such
differences may be material, from those expressed or implied in such
projections, and no assurance can be given that the projections will be
realized).

4.26. EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.

4.27. PATRIOT Act. To the extent applicable, each Credit Party is in compliance,
in all material respects, with (i) the Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the PATRIOT Act.

 

  SECTION 5. AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than unasserted
contingent obligations), each Credit Party shall perform, and shall cause each
of its Subsidiaries to perform, all covenants in this Section 5.

5.1. Financial Statements and Other Reports. Holdings will deliver to
Administrative Agent for distribution to each Lender (except as otherwise
expressly required below):

(a) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year of Holdings, its consolidated balance sheets and related statements
of operations, stockholders’ equity and cash flows as of the end of and for such
Fiscal Quarter and the then elapsed portion of the Fiscal Year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
Fiscal Year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
Holdings and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP, subject to normal year-end audit adjustments and the absence of
footnotes;

(b) Annual Financial Statements. As soon as available, and in any event within
90 days after the end of each Fiscal Year of Holdings, its audited consolidated
balance sheets and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
KPMG LLP or other independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of Holdings and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP;

 

-67-



--------------------------------------------------------------------------------

(c) Compliance Certificate. Together with each delivery of financial statements
of Holdings and its Subsidiaries pursuant to Sections 5.1(a) and 5.1(b), a duly
executed and completed Compliance Certificate of a Financial Officer of Holdings
or Borrower (i) certifying as to whether a Default has occurred and is
continuing on the date thereof and, if a Default has occurred and is continuing
on such date, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, and (ii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the most recent audited
financial statements referred to in Section 4.7 or delivered pursuant to clause
(b) above and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

(d) [Reserved];

(e) Notice of Default. Promptly upon any Financial Officer or other executive
officer obtaining knowledge (i) of the occurrence of any Default or any Event of
Default, or (ii) of any other development that results in, or would reasonably
be expected to result in, a Material Adverse Effect, a certificate of a
Financial Officer or other executive officer of Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto;

(f) Notice of Litigation. Promptly upon any Financial Officer or other executive
officer obtaining knowledge of the filing or commencement of any action, suit or
proceeding by or before any arbitrator or Governmental Authority against or
affecting Holdings, Borrower or any Subsidiary thereof that, if adversely
determined, would reasonably be expected to result in a Material Adverse Effect
(other than any Disclosed Matters);

(g) ERISA. Promptly upon any Financial Officer or other executive officer
obtaining knowledge of the occurrence of any ERISA Event that, alone or together
with any other ERISA Events that have occurred, would result in liability of
Holdings and its Subsidiaries in an aggregate amount exceeding $100,000,000;

(h) Financial Plan. Within 90 days after the end of each Fiscal Year, an annual
financial forecast (in a form consistent with forecasts previously provided to
or otherwise approved by Administrative Agent) for Holdings and its Subsidiaries
for the subsequent Fiscal Year (including a consolidated balance sheet of
Holdings and its Subsidiaries as of the end of the prior fiscal year and
consolidated statements of income and cash flows of Holdings and its
Subsidiaries for such Fiscal Year) (a “Financial Plan”);

(i) Insurance Report. Each Credit Party shall deliver to Administrative Agent a
copy of a certificate of insurance evidencing the required coverage on or prior
to the Restatement Effective Date and promptly following each renewal or
replacement of such policies thereafter. Borrower will furnish to the
Administrative Agent, upon its reasonable request, information in reasonable
detail as to the insurance so maintained;

(j) Information Regarding Collateral. Borrower will furnish to Administrative
Agent and Collateral Agent prompt written notice of any change (i) in the legal
name of any Credit Party, (ii) in the identity or type of organization or
corporate structure of any Credit Party, (iii) in the Federal Taxpayer
Identification Number or other identification number of any Credit Party, or
(iv) in the jurisdiction of organization of any Credit Party. Holdings and
Borrower agree not to effect or permit any change referred to in the preceding
sentence unless all filings have been made under the UCC or otherwise that are
required in order for Collateral Agent to continue at all times following such
change to have a valid, legal and perfected security interest in all the
Collateral;

 

-68-



--------------------------------------------------------------------------------

(k) Annual Collateral Verification. Each year, at the time of delivery of annual
financial statements with respect to the preceding Fiscal Year pursuant to
Section 5.1(b), Borrower shall deliver to Administrative Agent (i) a certificate
of its Authorized Officer (A) either confirming that there has been no change in
the information set forth in sections I.A.-D., I.H., II.A.-B. and II.E.-G. of
the Collateral Questionnaire delivered on the Restatement Effective Date or the
date of the most recent certificate delivered pursuant to this Section 5.1
and/or identifying such changes and (B) certifying that all UCC financing
statements (including fixtures filings, as applicable) and all supplemental
intellectual property security agreements or other appropriate filings,
recordings or registrations, have been filed of record in each governmental,
municipal or other appropriate office in each jurisdiction identified pursuant
to clause (A) above (or in such Collateral Questionnaire) to the extent
necessary to establish a legal, valid and perfected security interest in favor
of the Collateral Agent (for the benefit of the Term Loan/Notes Secured Parties)
in respect of all Collateral in which a Lien may be perfected by filing,
recording or registration in the United States (or any political subdivision
thereof), and (ii) upon request by Administrative Agent, a copy of any
certificate or other document delivered to the administrative agent or
collateral agent under the ABL Credit Agreement updating the information
contained in any perfection certificate or similar document with respect to the
ABL Priority Collateral, or certifying that there have been no changes to such
information;

(l) Other Information. (A) Promptly upon their becoming publicly available,
copies (or email notice) of all periodic reports and all registration, proxy
statements and prospectuses, if any, filed by any Credit Party with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all of the functions of said Commission, (B) promptly after any Credit
Party obtains knowledge that (i) Moody’s or S&P shall have announced a change in
the Credit Rating established or deemed to have been established by such rating
agency, written notice of such Credit Rating change, and (C) promptly following
any request therefor, such other information regarding the operations, business
affairs and financial condition of Holdings or any Subsidiary as Administrative
Agent or Collateral Agent may reasonably request; provided that none of Holdings
or any of its Subsidiaries will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter that (x) constitutes non-financial trade secrets or
non-financial proprietary information, (y) in respect of which disclosure to the
Agent or any Lender (or their respective representatives or contractors) is
prohibited by Law or any bona fide binding agreement or (z) is subject to
attorney-client or similar privilege or constitutes attorney work product; and

(m) Certification of Public Information. Holdings, Borrower and each Lender
acknowledge that certain of the Lenders may be Public Lenders and, if documents
or notices required to be delivered pursuant to this Section 5.1 or otherwise
are being distributed through IntraLinks, SyndTrak or another relevant website
or other information platform (the “Platform”), any document or notice that
Holdings or Borrower has indicated contains Non-Public Information shall not be
posted on that portion of the Platform designated for such Public Lenders. Each
of Holdings and Borrower agrees to use commercially reasonable efforts to
clearly designate all information provided to Administrative Agent by or on
behalf of Holdings or Borrower which is suitable to make available to Public
Lenders. If Holdings or Borrower has not indicated whether a document or notice
delivered pursuant to this Section 5.1 contains Non-Public Information,
Administrative Agent reserves the right to post such document or notice solely
on that portion of the Platform designated for Lenders who wish to receive
material Non-Public Information with respect to Holdings, its Subsidiaries and
their Securities.

 

-69-



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 5.1(a), 5.1(b) or 5.1(l)
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the earliest of the date (i) on which Holdings posts such
documents, or provides a link thereto on Holdings’ website on the Internet at
the website address; (ii) on which such documents are posted to the Securities
and Exchange Commission’s (or any Governmental Authority succeeding to any or
all of the functions of said Commission’s) website (including as part of any
10-K or 10-Q filing) or (iii) on which such documents are posted on Holdings’
behalf on any Platform to which each Lender and Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by
Administrative Agent); provided that (A) Holdings shall have notified
Administrative Agent of the posting of such documents and (B) in the case of
documents required to be delivered pursuant to Section 5.1(a) or (b), Holdings
shall deliver electronic copies of such documents to Administrative Agent if any
Lender requests that Holdings deliver such copies until a request to cease
delivering copies is given by Administrative Agent at the request of such
Lender. Administrative Agent shall have no obligation to request the delivery of
or to maintain copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by Holdings with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

5.2. Existence. Each Credit Party will, and will cause each of its Material
Subsidiaries to, (a) do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and (b) except as
would not reasonably be expected to have a Material Adverse Effect, take all
reasonable action to preserve, renew and keep in full force and effect its
rights, licenses, permits, privileges and franchises; provided that the
foregoing clauses (a) and (b) shall not prohibit any merger, consolidation,
liquidation, transfer of assets or dissolution permitted under Section 6.8 and,
in the case of an asset transfer, Section 6.7.

5.3. Payment of Taxes. Each of Holdings and the Borrower will, and will cause
each of its Subsidiaries to, pay its Tax liabilities, that, if not paid, would
result in a Material Adverse Effect before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (b) Holdings, the Borrower or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
would not result in a Material Adverse Effect.

5.4. Maintenance of Properties. Each Credit Party will, and will cause each of
its Subsidiaries to, keep and maintain all property material to the conduct of
the business of Holdings and its Subsidiaries (taken as a whole) in good working
order and condition, ordinary wear and tear, condemnation and casualty loss
excepted, except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect; provided that the foregoing shall not prohibit
the disposition of any property otherwise permitted by this Agreement; provided,
further, that nothing in this Section shall prevent Holdings or any Subsidiary
from discontinuing the operations or maintenance of any of its properties, or
terminating any leases of any of its properties, in each case no longer deemed
by Holdings or such Subsidiary, as applicable, to be useful in the conduct of
its business.

5.5. Insurance. Each of Holdings and the Borrower will, and will cause each of
its Material Subsidiaries to, maintain, (1) with financially sound and reputable
insurance companies or (2) with association or captive insurance companies or
pursuant to self-insurance, (a) insurance in such amounts (with no greater risk
retention) and against such risks (including physical loss or damage to the
Collateral (including all inventory constituting Collateral)) as are customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations.

 

-70-



--------------------------------------------------------------------------------

Subject to the ABL Intercreditor Agreement, each such policy of insurance shall
(i) name Collateral Agent, for the benefit of the Term Loan/Notes Secured
Parties, as an additional insured thereunder as its interests may appear, and
policies maintained with respect to any Collateral shall be endorsed or
otherwise amended to include a lenders’ loss payable clause in favor of
Collateral Agent and providing for losses thereunder to be payable to Collateral
Agent or its designee, provided that, unless an Event of Default shall have
occurred and be continuing, (A) Collateral Agent shall turn over to Borrower any
amounts received by it as loss payee under any such policies and (B) Holdings,
Borrower and/or the applicable Material Subsidiary shall have the sole right to
make, settle and adjust claims in respect of such insurance. Each such policy
referred to in this paragraph shall be evidenced by a certificate pursuant to
which the relevant insurance broker will endeavor to provide Collateral Agent
(A) at least 10 days’ prior written notice of any cancelation, modification or
nonrenewal of any such policy by reason of nonpayment of premium (giving
Collateral Agent the right to cure defaults in the payment of premiums) and (B)
at least 30 days’ prior written notice of any cancelation, modification or
nonrenewal of any such policy for any reason other than nonpayment of premium.

5.6. Books and Records; Inspections. Each of Holdings and the Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in accordance with GAAP. Each of Holdings and the Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by
Administrative Agent, upon reasonable prior notice and without disruption of the
normal and ordinary conduct of the business of Holdings, the Borrower or any
such Subsidiary, to visit and inspect its properties, to examine and make
extracts from its books and records (but Administrative Agent may not have more
than one such visit per any twelve month period except during an Event of
Default), and to discuss its affairs, finances and condition with its officers
and, if an executive officer or a Financial Officer of Borrower has been
afforded an opportunity to be present, independent accountants (subject to such
accountants’ customary policies and procedures), all at such reasonable times
during normal business hours and as often as reasonably requested.
Notwithstanding anything to the contrary in this Section 5.6, (i) none of
Holdings, the Borrower nor any Subsidiary will be required to disclose, permit
the inspection, examination or making copies or abstracts of, or discussion of,
any document, information or other matter that (a) in respect of which
disclosure to Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by law or any bona fide binding
agreement or (b) is subject to attorney-client or similar privilege or
constitutes attorney work product; provided that each of Holdings and the
Borrower will, and will cause each of its Subsidiaries to, make available
redacted versions of requested documents or, if unable to do so consistent with
the preservation of such privilege, shall endeavor in good faith otherwise to
disclose information responsive to the requests of Administrative Agent, any
Lender or any of their respective related parties, in a manner that will protect
such privilege, (ii) no such inspection of any Real Estate Asset (or any portion
thereof) shall be permitted if the same would, or could reasonably be expected
to, materially interfere with the use and/or operation of such Real Estate Asset
and unless a Credit Party or its representatives is given the opportunity to be
present and (iii) Administrative Agent shall not have the right to perform any
Phase I Environmental Site Assessment or any invasive analysis or sampling of
any environmental medium, including any Phase II Environmental Site
Investigation or Assessment, without the written authorization of Borrower
absent an Event of Default under Section 8.1(a), (f) or (g).

5.7. Lenders Meetings. Holdings and Borrower will, upon the request of
Administrative Agent or Requisite Lenders, participate in a meeting of
Administrative Agent and Lenders once during each Fiscal Year to be held at
Borrower’s corporate offices (or at such other location, or by teleconference,
in each case as may be agreed to by Borrower and Administrative Agent) at such
time as may be agreed to by Borrower and Administrative Agent.

5.8. Compliance with Laws. Each of Holdings and the Borrower will, and will
cause each of its Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not result
in a Material Adverse Effect.

 

-71-



--------------------------------------------------------------------------------

5.9. Environmental.

(a) Environmental Disclosure. Holdings will deliver to Administrative Agent (for
distribution to the Lenders) and Collateral Agent:

(i) as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Holdings or any of its Subsidiaries
or by independent consultants, Governmental Authorities or any other Persons,
with respect to environmental matters at any Facility or with respect to any
Environmental Claims or Environmental Liabilities, if such environmental
matters, Environmental Claims or Environmental Liabilities are reasonably
expected to result in a Material Adverse Effect;

(ii) promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release required to be reported to any Governmental
Authority under any applicable Environmental Laws that is reasonably expected to
result in a Material Adverse Effect, (2) any remedial action taken by Holdings
or any other Person in response to (A) any Hazardous Materials Activities the
existence of which has a reasonable possibility of resulting in one or more
Environmental Claims or Environmental Liabilities having, individually or in the
aggregate, a Material Adverse Effect, (2) any Environmental Claims or
Environmental Liabilities that, individually or in the aggregate, are reasonably
expected to result in a Material Adverse Effect, and (3) Holdings or Borrower’s
discovery of any occurrence or condition on any real property adjoining or in
the vicinity of any Real Estate Asset subject to Mortgage under this Agreement
that could cause such Real Estate Asset or any part thereof to be subject to any
material restrictions on the ownership, occupancy, transferability or use
thereof under any Environmental Laws;

(iii) as soon as practicable following the sending or receipt thereof by
Holdings or any of its Subsidiaries, a copy of any material written
communications with respect to (1) any Environmental Claims or Environmental
Liabilities that, individually or in the aggregate, are reasonably expected to
give rise to a Material Adverse Effect, (2) any Release required to be reported
to any Governmental Authority that is reasonably expected to result in a
Material Adverse Effect, and (3) any request for information from any
Governmental Authority that suggests such Governmental Authority is
investigating whether Holdings or any of its Subsidiaries may be potentially
responsible for any Hazardous Materials Activity if such investigation is
reasonably expected to give rise to a Material Adverse Effect; and

(iv) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by Administrative Agent or Collateral
Agent in relation to any matters disclosed pursuant to this Section 5.9(a).

(b) Hazardous Materials, Etc. Each Credit Party shall promptly take, and shall
cause each of its Subsidiaries promptly to take, any and all commercially
reasonable actions to (i) cure any violation of applicable Environmental Laws by
such Credit Party or its Subsidiaries that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) make an
appropriate response to any Environmental Claim or Environmental Liabilities
against such Credit Party or any of its Subsidiaries and discharge any
obligations it may have to any Person thereunder where failure to do so could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

-72-



--------------------------------------------------------------------------------

5.10. Subsidiaries.

(a) Subject to Section 5.10(b), if any wholly owned Domestic Subsidiary of
Borrower (other than any Domestic Subsidiary, substantially all of the assets of
which consist of Equity Interests in one or more Foreign Subsidiaries) becomes a
Material Subsidiary, guarantees or becomes a borrower in respect of the
obligations under the ABL Credit Agreement, or otherwise is required to become a
Guarantor after the Restatement Effective Date, Holdings and Borrower shall,
within fifteen Business Days after such wholly-owned Domestic Subsidiary becomes
a Material Subsidiary, guarantees or becomes a borrower in respect of the
obligations under the ABL Credit Agreement, or is required to become a Guarantor
(as applicable), notify Administrative Agent and the Lenders thereof and
promptly (i) cause such wholly-owned Domestic Subsidiary to become a Guarantor
hereunder and a Grantor under the Pledge and Security Agreement by executing and
delivering to Administrative Agent and Collateral Agent a Counterpart Agreement,
(ii) obtain all consents and approvals required to be obtained by it in
connection with the execution and delivery of the Collateral Documents and the
performance of its obligations thereunder and the granting by it of the Liens
thereunder, and (iii) take all such actions and execute and deliver, or cause to
be executed and delivered, all such documents, instruments, agreements, and
certificates reasonably requested by Administrative Agent in order to create (A)
Liens in favor of the Collateral Agent on any Material Real Estate Assets and
(B) the Liens intended to be created by the Pledge and Security Agreement and to
perfect such Liens to the extent required by, and with the priority required by,
the Pledge and Security Agreement and the Intercreditor Agreements, in each case
including those which are similar to those described in Sections 3.1(b), 3.1(d),
3.1(e), 3.1(f), 3.1(g), 5.16(a)(i), 5.16(a)(ii), 5.16(a)(v), 5.16(a)(vii),
5.16(a)(viii) and 5.16(a)(ix). In the event that any Person becomes a Foreign
Subsidiary of Borrower (including any Domestic Subsidiary, substantially all of
the assets of which consist of Equity Interests in one or more Foreign
Subsidiaries), and the ownership interests of such Foreign Subsidiary are owned
by Borrower or by any wholly owned Domestic Subsidiary thereof that is or
becomes a Material Subsidiary, guarantees or becomes a borrower in respect of
the obligations under the ABL Credit Agreement, or otherwise is required to
become a Guarantor after the Restatement Effective Date, Borrower shall, or
shall cause such wholly-owned Domestic Subsidiary to, deliver, all such
documents, instruments, agreements, and certificates as are similar to those
described in Section 3.1(b), and Borrower shall take, or shall cause such
wholly-owned Domestic Subsidiary that is required to be a Guarantor to take, all
of the actions referred to in Section 3.1(e) necessary to grant and to perfect a
First Priority Lien in favor of Collateral Agent, for the benefit of Term
Loan/Notes Secured Parties, under the Pledge and Security Agreement in 65% of
such voting ownership interests and 100% of such non-voting ownership interests.
With respect to each such wholly owned Domestic Subsidiary, Borrower shall
promptly send to Administrative Agent written notice setting forth with respect
to such Person (i) the date on which such Person became a Subsidiary of
Borrower, and (ii) all of the data required to be set forth in Schedule 4.2 with
respect to all Subsidiaries of Borrower; and such written notice shall be deemed
to supplement Schedule 4.2 for all purposes hereof.

(b) Notwithstanding anything to the contrary herein, in no event shall the
Collateral include (i) any Real Estate Assets which are not Material Real Estate
Assets and (ii) Excluded Assets (as such term is defined in the Pledge and
Security Agreement).

5.11. Additional Material Real Estate Assets. Subject to Section 5.10(b), in the
event that any Credit Party acquires or designates after the Restatement
Effective Date a Material Real Estate Asset and such interest in such Material
Real Estate Asset is not otherwise subject to a Permitted Lien described in
Section 6.2(d) that prohibits a Lien in favor of the Collateral Agent and is not
otherwise excluded from the Collateral by the definition of Excluded Assets,
then such Credit Party shall promptly take all such actions and execute and
deliver, or cause to be executed and delivered, all such mortgages, documents,
instruments, agreements, opinions and certificates, including those which are
similar to those described in Sections 3.1(d), 5.16(a)(i), 5.16(a)(ii),
5.16(a)(v), 5.16(a)(vii), 5.16(a)(viii) and 5.16(a)(ix) with respect to

 

-73-



--------------------------------------------------------------------------------

each such Material Real Estate Asset that Administrative Agent shall reasonably
request to create in favor of Collateral Agent, for the benefit of Term
Loan/Notes Secured Parties, a valid and, subject to any filing and/or recording
referred to herein, perfected First Priority security interest in such Material
Real Estate Assets. In addition to the foregoing, Borrower shall, at the request
of Administrative Agent, deliver to Administrative Agent or cooperate as
necessary for the Administrative Agent to obtain, from time to time, such
appraisals as are required by law or regulation of Real Estate Assets with
respect to which Collateral Agent has been granted a Lien.

5.12. [Reserved].

5.13. Further Assurances. Each Credit Party will execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions, which may be required under any applicable law, or which
Administrative Agent may reasonably request, to ensure that the Obligations are
guaranteed by the Guarantors and are secured by substantially all of the assets
of the Credit Parties and all of the outstanding Equity Interests of each
Guarantor Subsidiary (subject to limitations contained in Section 5.10(b) and in
the Credit Documents), all at the expense of the Credit Parties. Holdings and
Borrower also agree to provide to Administrative Agent from time to time upon
reasonable request, evidence reasonably satisfactory to Administrative Agent as
to the perfection and priority of the Liens created or intended to be created by
the Collateral Documents, including, if so requested by Administrative Agent, by
entering into amendments or modifications to the Mortgages.

5.14. Maintenance of Ratings. Unless otherwise consented to by Requisite
Lenders, Holdings and Borrower will use commercially reasonable efforts to
maintain continuously in effect (i) a Credit Rating from each of Moody’s and S&P
in respect of Holdings and (ii) a credit rating of the Loans from each of
Moody’s and S&P.

5.15. Post-Closing Matters. Each of the Credit Parties, as applicable, shall
satisfy the requirements set forth on Schedule 5.15 on or before the date
specified for such requirement.

5.16. Post-Closing Real Estate Matters.

(a) Real Estate Assets. In order to create in favor of Collateral Agent, for the
benefit of Term Loan/Notes Secured Parties, a valid and, subject to any filing
and/or recording referred to herein, perfected First Priority Lien and security
interest in certain Real Estate Assets, the Borrower and each applicable
Guarantor shall deliver to the Collateral Agent within 30 days of the
Restatement Effective Date (subject to extension by the Administrative Agent in
its sole discretion):

(i) with respect to each Restatement Effective Date Mortgaged Property, evidence
satisfactory to the Administrative Agent that such Credit Party has delivered to
the Title Company an executed Mortgage for recordation in the appropriate
recording office, together with a written direction to record the same and funds
sufficient to pay any applicable mortgage tax or other applicable recording
charge;

(ii) with respect to each Restatement Effective Date Mortgaged Property, a
customary opinion of (A) local counsel, in each case, opining that (i) each
Mortgage is recordable in the applicable jurisdiction; (ii) upon recordation,
the Mortgage will constitute a valid lien against the applicable real property;
and (iii) the Mortgage is enforceable against the mortgagor party thereto and
(B) outside counsel or in-house counsel, opining that, to the extent not covered
in another opinion being delivered by the Credit Parties, the Mortgage has been
duly authorized, executed and delivered by the applicable Credit Party, in each
case in form reasonably acceptable to Administrative Agent;

 

-74-



--------------------------------------------------------------------------------

(iii) with respect to each Title Policy Property, an ALTA extended coverage
lenders’ policies of title insurance (each, a “Title Policy”) (which shall not
include a general mechanics lien exception) and a new survey or an existing
survey together with a no-change affidavit sufficient to cause the Title Company
to remove the general survey exception from such Title Policy and issue the
survey-related endorsements with respect to the Title Policy Properties;

(iv) with respect to the fee-owned and ground-leased stores of Holdings and its
Subsidiaries identified on Schedule 5.16(a)(iv), “Letter of value” appraisals
from Cushman & Wakefield Inc. (the “Initial Appraisal”);

(v) for each Restatement Effective Date Mortgaged Property that is not a Title
Policy Property, a current title search, no-change letter or similar title
product reasonably acceptable to the Administrative Agent;

(vi) with respect to each Title Policy Property, evidence that such affidavits,
certificates, information (including financial data) and instruments of
indemnification (including so-called “gap” indemnification) as shall be required
to induce the Title Company to issue the Title Policies have been delivered to
the Title Company;

(vii) evidence reasonably acceptable to the Administrative Agent of payment by
Borrower of all Title Policy premiums, search and examination charges, escrow
charges and related charges, mortgage recording taxes, fees, charges, costs and
expenses required for the recording of the Mortgages for each Restatement
Effective Date Mortgaged Property (or Specified Asset) and issuance of the Title
Policies and other similar title products contemplated by Section 5.16(a)(v);

(viii) with respect to each Restatement Effective Date Mortgaged Property that
is a Leasehold Property, if required pursuant to the applicable lease, a copy of
the notice to the landlord thereunder providing notice of the lien created by
the Mortgage; and

(ix) proper fixture filings under the Uniform Commercial Code on Form UCC-1 for
filing under the Uniform Commercial Code in the appropriate jurisdiction in
which the Restatement Effective Date Mortgaged Properties are located, necessary
to perfect the security interests in fixtures purported to be created by the
Restatement Effective Date Mortgaged Properties in favor of the Collateral Agent
for the benefit of the Term Loan/Notes Secured Parties; provided, however, that
to the extent local counsel opines that any Mortgage would constitute a valid
and effective fixture filing in the jurisdiction in which the applicable
Restatement Effective Date Mortgaged Property is located, in form and substance
satisfactory to the Administrative Agent, a fixture filing on Form UCC-1 shall
not be required with respect to such Restatement Effective Date Mortgaged
Property.

(b) Specified Assets. Notwithstanding Section 5.16(a), with respect to any
Material Real Estate Asset that is also a Specified Asset, Borrower shall not be
required to comply with the requirements of Sections 3.1(d), 5.16(a)(i),
5.16(a)(ii), 5.16(a)(v), 5.16(a)(vii), 5.16(a)(viii) and 5.16(a)(ix) with
respect to any Specified Asset unless it is still owned by a Credit Party on the
date that is 365 days from the Restatement Effective Date, and shall comply with
all such requirements within 365 days from the Restatement Effective Date with
respect to Specified Assets still owned on such date.

 

-75-



--------------------------------------------------------------------------------

  SECTION 6. NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than unasserted
contingent obligations), such Credit Party shall perform, and shall cause each
of its Subsidiaries to perform, all covenants in this Section 6.

6.1. Indebtedness. No Credit Party will, nor will it permit any Subsidiary to,
create, incur, assume or guarantee, or otherwise be liable in respect of any
Indebtedness, except:

(a) the Obligations;

(b) Indebtedness existing on the Restatement Effective Date and set forth in
Schedule 6.1 and amendments, extensions, renewals, refinancings and
replacements, in whole or in part, of any such Indebtedness that do not increase
the outstanding principal amount thereof (other than in respect of any accrued
interest, premium, fees, costs or expenses payable in connection with such
extension, renewal, refinancing or replacement) or result in an earlier maturity
date or decreased weighted average life thereof; provided, that (i) no
additional direct or contingent obligors may become liable in respect of such
Indebtedness existing on the Restatement Effective Date (or any amendments,
extensions, renewals, refinancings and replacements of such Indebtedness
otherwise permitted pursuant to this clause (b)), (ii) such Indebtedness (and
any amendments, extensions, renewals, refinancings and replacements of such
Indebtedness otherwise permitted pursuant to this clause (b)) shall not be
secured by any assets other than the assets securing the Indebtedness as of the
Restatement Effective Date and (iii) in the case of any such Indebtedness
constituting intercompany Indebtedness of a Credit Party to a non-Credit Party,
such Indebtedness (and any amendments, extensions, renewals, refinancings and
replacements of such Indebtedness otherwise permitted pursuant to this clause
(b)) shall be non-cash pay, non-amortizing, and without covenants or defaults
other than non-payment at maturity;

(c) Indebtedness of Holdings and Borrower under the 1994 Indenture, the 2014
Indenture and the 2023 Indenture existing on the Restatement Effective Date
after giving effect to the Transactions and extensions, renewals, refinancings
and replacements, in whole or in part, of such Indebtedness that do not increase
the outstanding principal amount thereof (other than in respect of any accrued
interest, premium, fees, costs or expenses payable in connection with such
extension, renewal, refinancing or replacement) or result in an earlier maturity
date or decreased weighted average life thereof; provided that (i) no additional
direct or contingent obligors may become liable in respect of such Indebtedness
existing on the Restatement Effective Date (or any extensions, renewals,
refinancings and replacements of such Indebtedness otherwise permitted pursuant
to this clause (c)) and (ii) such Indebtedness (and any extensions, renewals,
refinancings and replacements of such Indebtedness otherwise permitted pursuant
to this clause (c)) shall not be secured by any assets of Borrower or any
Subsidiary thereof;

(d) Indebtedness of Holdings or Borrower to any Subsidiary or any Excluded
Subsidiary and of any Subsidiary to Holdings or any other Subsidiary; provided
that any such Indebtedness owing by any Subsidiary that is not a Credit Party to
any Credit Party shall be incurred in compliance with Section 6.6; provided,
further that (i) all such Indebtedness owing by a non-Credit Party to a Credit
Party shall be evidenced by an intercompany note that is in form and substance
reasonably acceptable to the Administrative Agent and shall be subject to a
First

 

-76-



--------------------------------------------------------------------------------

Priority Lien pursuant to the Pledge and Security Agreement, (ii) all such
Indebtedness owed by a Credit Party to a non-Credit Party shall be unsecured and
subordinated in right of payment to the payment in full of the Obligations,
(iii) any payment by any such Subsidiary that is a Guarantor Subsidiary under
any guaranty of the Obligations shall result in a pro tanto reduction of the
amount of any Indebtedness owed by such Subsidiary to Borrower or to any of its
Subsidiaries for whose benefit such payment is made and (iv) in the case of any
such Indebtedness owed by a Credit Party to an Excluded Subsidiary, such
Indebtedness shall be unsecured, non-cash pay, non-amortizing, and without
covenants or defaults other than non-payment at maturity;

(e) guarantees by Holdings or any of its Subsidiaries of Indebtedness of (i) so
long as such Subsidiary also guarantees the Obligations on a pari passu basis,
any Credit Party or (ii) any other Subsidiary; provided that such guarantees of
Indebtedness of Subsidiaries that are not Credit Parties are incurred in
compliance with Section 6.6; and provided, further that no Subsidiary of
Borrower may guaranty any Indebtedness of the types described in clauses (b)
(except with respect to Capital Lease Obligations identified on Schedule 6.1),
(c), (i) or (o) of this Section 6.1;

(f) Permitted Indebtedness;

(g) Indebtedness of Holdings or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (other
than real property or fixtures constituting Collateral as of the Restatement
Effective Date or required to become Collateral pursuant to Section 5.16) or to
finance the acquisition of computer hardware or software or other information
technology assets, including Capital Lease Obligations and any Indebtedness
assumed in connection with the acquisition of any such assets or secured by a
Lien on any such assets prior to the acquisition thereof, and extensions,
renewals, refinancings and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (other than in respect of any
accrued interest, premium, fees, costs or expenses payable in connection
therewith); provided that (i) such Indebtedness is incurred prior to or within
180 days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (g) shall not exceed $750,000,000 at any time outstanding;

(h) Indebtedness of any Person that becomes a Subsidiary after the Restatement
Effective Date and extensions, renewals, refinancings and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
(other than in respect of any accrued interest, premium, fees, costs or expenses
payable in connection therewith); provided that (i) such Indebtedness exists at
the time such Person becomes a Subsidiary and is not created in contemplation of
or in connection with such Person becoming a Subsidiary, (ii) the aggregate
principal amount of Indebtedness permitted by this clause (h) shall not exceed
$500,000,000 at any time outstanding and (iii) after giving effect to such
Person becoming a Subsidiary and such Indebtedness, the Fixed Charge Coverage
Ratio for the Test Period in effect at the time such Person becomes a Subsidiary
shall not be less than 1.10 to 1.00 (determined on a pro forma basis in
accordance with Section 1.2(b) as of the last day of such Test Period);

(i) Permitted Long-Term Indebtedness;

(j) Indebtedness under the ABL Credit Agreement; provided that the aggregate
principal amount of loans and advances under the ABL Credit Agreement and
unreimbursed obligations under letters of credit incurred under the ABL Credit
Agreement shall not exceed $2,650,000,000; provided, further that such
Indebtedness, if secured by the ABL Priority Collateral, constitutes permitted
“ABL Secured Obligations” under the ABL Intercreditor Agreement;

 

-77-



--------------------------------------------------------------------------------

(k) (i) Permitted Additional Debt (A) that is issued for cash consideration
(which, for the avoidance of doubt, may be issued with original issue discount)
to the extent the Refinancing Debt Proceeds thereof are applied on the date of
receipt to prepay Loans and (B) so long as, immediately after giving effect to
the incurrence of such Permitted Additional Debt and the application of proceeds
therefrom, no Event of Default has occurred and is continuing, and (ii)
amendments, extensions, renewals, refinancings and replacements, in whole or in
part, of any such Indebtedness described in clause (i) above that do not
increase the outstanding principal amount thereof (other than in respect of any
premium, fees, costs or expenses payable in connection with such extension,
renewal, refinancing or replacement); provided that such amendments, extensions,
renewals, refinancings and replacements, in whole or in part, of any such
Indebtedness (A) shall not have an earlier maturity date or shorter weighted
average life than the Indebtedness being amended, extended, renewed, refinanced
or replaced, (B) shall have terms and conditions (other than pricing, rate
floors, discounts, fees, call protection, premiums and optional prepayment or
redemption provisions) that in the good faith determination of Borrower are not
materially less favorable (when taken as a whole) to Borrower than the terms and
conditions of the Indebtedness being amended, extended, renewed, refinanced or
replaced (when taken as a whole) (provided that a certificate of Borrower as to
the satisfaction of the conditions described in this clause (B) delivered at
least five (5) Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of documentation relating thereto,
stating that Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirements of this clause (B), shall be
conclusive unless Administrative Agent notifies Borrower within such five (5)
Business Day period that it disagrees with such determination (including a
description of the basis upon which it disagrees)), (C) is not at any time
guaranteed by any Person other than Persons that are Credit Parties and (D) such
Indebtedness is not secured by any property or assets of Holdings or any
Subsidiary other than the Collateral and any Liens securing such Indebtedness
shall not have greater priority compared to the Liens securing the Loans than
the Liens securing the Indebtedness so amended, extended, renewed, refinanced or
replaced;

(l) other Indebtedness in an aggregate principal amount not to exceed
$500,000,000 at any time outstanding;

(m) Indebtedness consisting of letters of credit, guarantees or other credit
support provided in respect of trade payables of Borrower or any Subsidiary, in
each case issued for the benefit of any bank, financial institution or other
Person that has acquired such trade payables pursuant to “supply chain” or other
similar financing for vendors and suppliers of Borrower or any of its
Subsidiaries, so long as (i) other than in the case of Secured Supply Chain
Obligations, such Indebtedness is unsecured, (ii) the terms of such trade
payables shall not have been extended in connection with the Permitted Supply
Chain Financing and (iii) such Indebtedness represents amounts not in excess of
those which Borrower or any of its Subsidiaries would otherwise have been
obligated to pay to its vendor or supplier in respect of the applicable trade
payables (“Permitted Supply Chain Financing”);

(n) Indebtedness of Holdings or any of its Subsidiaries supported by a letter of
credit issued pursuant to the ABL Credit Agreement, in a principal amount not in
excess of the stated amount of such letter of credit;

 

-78-



--------------------------------------------------------------------------------

(o) (i) unsecured Indebtedness of Holdings or Borrower convertible into, or by
reference to, common Equity Interests (other than Disqualified Equity Interests)
of Holdings or Borrower, (ii) preferred Equity Interests (other than
Disqualified Equity Interests) of Holdings convertible into common Equity
Interests (other than Disqualified Equity Interests) of Holdings, (iii)
preferred Equity Interests (other than Disqualified Equity Interests) of
Holdings, (iv) any “call spread”, “capped call” or similar transactions entered
into in connection with such Indebtedness or preferred Equity Interests (other
than Disqualified Equity Interests) or mandatorily convertible units of
Indebtedness and such Equity Interests, and (v) mandatorily convertible units of
Indebtedness and Equity Interests, so long as (1) any Indebtedness portion
thereof is unsecured and (2) the purchase contract constituting such Equity
Interests is for common stock (other than Disqualified Equity Interests);
provided that (A) any such Indebtedness is not guaranteed by any Subsidiary of
Holdings (other than Borrower), (B) such Indebtedness or preferred stock does
not mature or become mandatorily payable (including pursuant to a mandatory
offer to purchase) prior to the 90th day after the Latest Maturity Date
(measured as of the time that such Indebtedness or preferred stock is incurred
or issued, as applicable) (other than pursuant to Customary Mandatory Prepayment
Terms or the Indebtedness portion of any mandatorily convertible units and (C)
any “net settlement” features of such Indebtedness shall be permitted by Section
6.16;

(p) Indebtedness pursuant to Sale/Leaseback Transactions consummated pursuant to
Section 6.10(b) or (c);

(q) Indebtedness issued by Holdings or any of its Subsidiaries to future,
current or former officers, directors and employees thereof, their respective
estates, spouses or former spouses, in each case to finance the purchase or
redemption of Equity Interests (other than Disqualified Equity Interests) held
by any future, present or former employee, director or consultant of Holdings or
any of its Subsidiaries pursuant to any management equity plan or stock option
plan or any other management or employee benefit plan or agreement, or any stock
subscription or shareholder agreement, in each case to the extent would be
permitted by Section 6.4(l) if such purchase or redemption was made as a
Restricted Payment;

(r) unsecured reimbursement obligations in respect of standby letters of credit
issued in the ordinary course of business for the account of Holdings, Borrower,
or any other direct or indirect Subsidiary of Holdings so long as only Borrower
and Holdings are obligated to reimburse the issuer thereof in the case of any
drawing; and

(s) Indebtedness under the 2016 Notes, and amendments, extensions, renewals,
refinancings and replacements, in whole or in part, of any such Indebtedness
that do not increase the outstanding principal amount thereof (other than in
respect of any premium, fees, costs or expenses payable in connection with such
extension, renewal, refinancing or replacement); provided that such amendments,
extensions, renewals, refinancings and replacements, in whole or in part, of any
such Indebtedness (A) shall not have an earlier maturity date or shorter
weighted average life than the Indebtedness being amended, extended, renewed,
refinanced or replaced, (B) shall have terms and conditions (other than pricing,
rate floors, discounts, fees, premiums and optional prepayment or redemption
provisions) that in the good faith determination of Borrower are not materially
less favorable (when taken as a whole) to Borrower than the terms and conditions
of the Indebtedness being amended, extended, renewed, refinanced or replaced
(when taken as a whole) (provided that a certificate of Borrower as to the
satisfaction of the conditions described in this clause (B) delivered at least
five (5) Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of documentation relating thereto, stating that
Borrower

 

-79-



--------------------------------------------------------------------------------

has determined in good faith that such terms and conditions satisfy the
foregoing requirements of this clause (B), shall be conclusive unless
Administrative Agent notifies Borrower within such five (5) Business Day period
that it disagrees with such determination (including a description of the basis
upon which it disagrees)), (C) is not at any time guaranteed by any Person other
than Persons that are Credit Parties, and (D) such Indebtedness is not secured
by any property or assets of Holdings or any Subsidiary other than the
Collateral and any Liens securing such Indebtedness shall not have greater
priority compared to the Liens securing the Loans than the Liens securing the
Indebtedness so amended, extended, renewed, refinanced or replaced.

Notwithstanding the foregoing, no Subsidiary of Borrower shall be permitted to
guarantee, or otherwise become liable (whether direct or indirect) with respect
to, Indebtedness otherwise permitted under clauses (b) (except with respect to
Capital Lease Obligations identified on Schedule 6.1), (c), (i) or (o) of this
Section 6.1.

6.2. Liens. No Credit Party will, nor will it permit any Subsidiary to, create,
incur, assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:

(a) Liens in favor of Collateral Agent pursuant to any Credit Document to secure
the Obligations;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of Holdings or any Subsidiary existing on
the Restatement Effective Date and set forth in Schedule 6.2; provided that (i)
such Lien shall not apply to any other property or asset of Holdings or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secured on the Restatement Effective Date and refinancings, extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof, other than in respect of any accrued interest, premium, fees, costs or
expenses payable in connection with such extension, renewal or replacement;

(d) any Lien existing on any property or asset prior to the acquisition thereof
by Holdings or any Subsidiary or existing on any property or asset of any Person
that becomes a Subsidiary after the Restatement Effective Date prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of Holdings or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and
refinancings, extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof, other than in respect of any accrued
interest, premium, fees, costs or expenses payable in connection with such
extension, renewal or replacement;

(e) Liens on fixed or capital assets (other than real property or fixtures
constituting Collateral as of the Restatement Effective Date or required to
become Collateral pursuant to Section 5.16) or on computer hardware or software
or other information technology assets which are acquired, constructed or
improved by Holdings or any Subsidiary; provided that (i) such security
interests secure Indebtedness permitted by clause (g) of Section 6.1, (ii) such
security interests and the Indebtedness secured thereby are incurred prior to or
within 180 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
Holdings or any Subsidiaries;

 

-80-



--------------------------------------------------------------------------------

(f) Liens in respect of leases, subleases, licenses and any other occupancy
rights or agreements granted to other Persons (i) in the ordinary course of
business and not materially interfering with the conduct of business of Holdings
and its Subsidiaries, taken as a whole or (ii) with respect to Real Estate
Assets no longer deemed by Holdings or any Subsidiary, as applicable, to be
useful in the conduct of the business;

(g) Liens arising out of conditional sale, title retention, consignment
(including “sale or return” arrangements) or similar arrangements for the sale
of goods entered into by Borrower or any of its Subsidiaries in the ordinary
course of business, provided that the aggregate amount of such goods shall not
exceed $100,000,000 at any one time;

(h) Liens in favor of customs and revenue authorities arising as a matter of law
securing payment of customs duties in connection with the importation of goods;

(i) any encumbrance or restriction (including pursuant to put and call
agreements or buy/sell arrangements) with respect to the Equity Interests of any
joint venture or similar arrangement pursuant to the joint venture or similar
agreement with respect to such joint venture or similar arrangement;

(j) the sale or discount, in the ordinary course of business, of accounts
receivable in connection with the compromise or collection thereof and not in
connection with any financing or factoring arrangement;

(k) Liens (other than Liens on any Collateral) securing Indebtedness of a
Subsidiary to a Credit Party or of a Subsidiary that is not a Credit Party to
another Subsidiary that is not a Credit Party;

(l) Liens on property subject to Sale/Leaseback Transactions permitted by
Section 6.10(b) or (c), and general intangibles related thereto;

(m) Liens on the ABL Priority Collateral (without giving effect to the
parenthetical in each of clauses (i) and (ii) in the definition thereof)
securing (i) the Indebtedness under the ABL Credit Agreement to the extent
permitted by Section 6.1(j), (ii) obligations under Swap Agreements permitted
under Section 6.6(h), (iii) Secured Supply Chain Obligations, and (iv) other
“Obligations” (as defined in the ABL Credit Agreement) of a type not otherwise
described in clauses (i) through (iii), in each case solely to the extent
constituting “ABL Secured Obligations” (as defined in the ABL Intercreditor
Agreement), provided that any such Liens are subject to the ABL Intercreditor
Agreement;

(n) Liens on insurance policies and the proceeds thereof and unearned premiums
securing the financing of premiums with respect thereto as provided under clause
(b) of the definition of Permitted Indebtedness;

(o) to the extent constituting a Lien, sales or assignments of any litigation
claims or rights to receive payments with respect to any such claims;

(p) to the extent constituting a Lien, sales or assignments of any right to
receive rental payments permitted under Section 6.7;

 

-81-



--------------------------------------------------------------------------------

(q) Liens on cash or cash equivalents securing Swap Agreements permitted under
Section 6.6(h);

(r) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances or
trade letters of credit issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;

(s) other Liens securing obligations that do not exceed the greater of (A)
$250,000,000 and (B) 5% of Stockholders’ Equity determined as of a Fiscal
Quarter end selected by Borrower within 65 days of the date of incurrence of
such Lien;

(t) Liens in favor of Collateral Agent securing obligations in respect of
Indebtedness issued pursuant to Section 6.1(k) and (s); provided that such Liens
shall rank pari passu or junior to the Liens securing the Obligations hereunder
and be subject to the Pari Passu Intercreditor Agreement or the Junior Priority
Intercreditor Agreement or another intercreditor agreement that is in form and
substance reasonably acceptable to the Administrative Agent, as applicable, and
in the case of such pari passu Indebtedness, the ABL Intercreditor Agreement;
and

(u) Liens on the Collateral securing obligations in respect of Indebtedness
issued pursuant to Section 6.1(l); provided that such Liens shall rank junior to
the Liens securing the Obligations hereunder and be subject to the Junior
Priority Intercreditor Agreement or another intercreditor agreement that is in
form and substance reasonably acceptable to the Administrative Agent.

6.3. Restrictive Agreements. No Credit Party will, nor will it permit any
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (1) the ability of Holdings or any Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets to secure the
Obligations (or any Indebtedness incurred to refinance or replace the
Obligations) or (2) the ability of any Credit Party (other than Holdings) to pay
dividends or other distributions with respect to its Equity Interests or the
ability of any Credit Party to make or repay loans or advances to a Credit Party
or to guarantee the Obligations (or any Indebtedness incurred to refinance or
replace any of the Obligations); provided that (a) the foregoing shall not apply
to any prohibitions, restrictions or conditions imposed (i) by law, rule,
regulation or judicial order, or required by any regulatory authority having
jurisdiction over Holdings or any Subsidiary or any of their respective
businesses, (ii) the ABL Credit Agreement or the 2016 Indenture or, in each
case, any Refinancing thereof containing substantially equivalent restrictions
or (iii) by any Credit Document or any related documents or agreements, (b) the
foregoing shall not apply to any prohibitions, restrictions or conditions
existing on the Restatement Effective Date and identified on Schedule 6.3 or to
any refinancing, extension or renewal, in whole or in part, of, or any
amendment, supplement or modification of, any Indebtedness or other obligation
or other agreement, document or instrument existing on the Restatement Effective
Date and identified on Schedule 6.3 containing any such prohibition, restriction
or condition (but without expanding the scope of any such prohibition,
restriction or condition in any material respect), (c) the foregoing shall not
apply to prohibitions, restrictions or conditions contained in agreements
relating to the direct or indirect disposition of Equity Interests of any
Person, property or assets, imposing restrictions with respect to such Person,
Equity Interests, property or assets pending the closing of such disposition,
(d) the foregoing shall not apply to prohibitions, restrictions or conditions
contained in any agreement of a Person that becomes a Subsidiary after the
Restatement Effective Date which existed prior to the date that such Person
became a Subsidiary; provided that such prohibitions, restrictions or conditions
existed at the time that such Person became a Subsidiary and were not created in
contemplation of such Person becoming a Subsidiary and do not apply

 

-82-



--------------------------------------------------------------------------------

to any other Subsidiary or any assets other than those of the Subsidiary so
acquired, (e) the foregoing shall not apply to restrictions on cash or other
deposits or net worth imposed by customers under contracts entered into in the
ordinary course of business, (f) clause (1) of the foregoing shall not apply to
prohibitions, restrictions or conditions imposed by any agreement relating to
secured Indebtedness or other obligations not prohibited by this Agreement if
such prohibitions, restrictions or conditions apply only to the property or
assets securing such Indebtedness or obligations and any proceeds and products
thereof and after-acquired property, except as may otherwise be permitted under
this Section 6.3, (g) clause (1) of the foregoing shall not apply to (i)
customary provisions in leases and other contracts or agreements restricting the
transfer, assignment, pledge or mortgage thereof, or the subletting, assignment
or transfer of any property or asset subject thereto, (ii) any reciprocal
easement agreements containing customary provisions restricting dispositions of
real property interests and (iii) Capital Lease Obligations, tax retention and
other synthetic lease obligations and purchase money obligations that impose
restrictions with respect to the property or assets so acquired, (h) clause (1)
of the foregoing shall not apply to restrictions or conditions contained in any
agreement or document governing any Permitted Long-Term Indebtedness, provided
that such restrictions and conditions permit Liens securing the Obligations (or
any Indebtedness incurred to refinance or replace any of the Obligations) on any
asset or property of the type included in the Collateral, and (i) clause (2) of
the foregoing shall not apply to restrictions or conditions contained in any
agreement or document governing any Permitted Long-Term Indebtedness that
restrict or condition dividends, distributions or loans to Holdings.

6.4. Restricted Payments. No Credit Party will, nor will it permit any
Subsidiary to, declare or make, directly or indirectly, any Restricted Payment,
except:

(a) any wholly-owned Subsidiary may distribute any cash, property or assets to
Holdings, Borrower or any other Subsidiary that is its direct or indirect
parent; provided that the Property Companies may not distribute real property,
fixtures or equipment owned or leased by such Property Companies to the extent
constituting Term Loan/Notes Exclusive Collateral;

(b) any Subsidiary may declare and pay dividends ratably with respect to its
Equity Interests or a class or series of its Equity Interests; provided that no
such dividend may be in the form of real property, fixtures or equipment owned
or leased by such Property Companies to the extent constituting Term Loan/Notes
Exclusive Collateral;

(c) to the extent constituting Restricted Payments, the Subsidiaries may enter
into and consummate transactions permitted by Section 6.8;

(d) Holdings may pay cash in lieu of fractional Equity Interests;

(e) repurchases of Equity Interests of Holdings (i) deemed to occur on the
exercise of stock options or warrants or similar rights if such Equity Interests
represent the delivery of a portion of the Equity Interests subject to such
options or warrants or similar rights in satisfaction of the exercise price of
such stock options, warrants or similar rights (and do not involve cash
consideration) or (ii) deemed to occur in the case of payment by Holdings or
Borrower of withholding or similar Taxes payable by any future, present or
former employee, director, manager or consultant (or any spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributees
of any of the foregoing), in connection with the exercise or vesting of stock
options, restricted stock warrants or similar rights (in lieu of a portion of
the shares that otherwise would be issued upon such exercise or vesting);

(f) so long as no Default shall have occurred and be continuing immediately
prior to or after giving effect thereto and, at the time of declaration (in the
case of a dividend) or payment

 

-83-



--------------------------------------------------------------------------------

(in all other cases) and after giving effect thereto, the Fixed Charge Coverage
Ratio for the Test Period in effect at the time such Restricted Payment is to
occur (determined on a pro forma basis in accordance with Section 1.2(b) as of
the last day of such Test Period) is not less than 1.10 to 1.00, Holdings may
make any additional Restricted Payments in cash in a maximum aggregate amount
not to exceed $100,000,000 after the Restatement Effective Date during the term
of this Agreement less the amount of any payments of Indebtedness made pursuant
to Section 6.14(d); provided that if, at the time of such Restricted Payment and
after giving effect thereto, the Fixed Charge Coverage Ratio for the Test Period
in effect at the time such Restricted Payment is to occur (determined on a pro
forma basis in accordance with Section 1.2(b) as of the last day of such Test
Period) is equal to or greater than 2.50 to 1.00, the aggregate amount of
Restricted Payments permitted pursuant to this clause (f) shall increase to
$600,000,000 after the Restatement Effective Date during the term of this
Agreement less the amount of any payments of Indebtedness made pursuant to
Section 6.14(d);

(g) Holdings, Borrower or any Subsidiary may establish or make any payment on
account of a “call spread”, “capped call” or similar transaction relating to an
issuance of Indebtedness or preferred Equity Interests convertible into or by
reference to Equity Interests of Holdings (or any mandatorily convertible units
of Equity Interests of Holdings and Indebtedness), or any net share settlement
of any warrant transaction entered into in connection with an issuance of
Indebtedness or preferred Equity Interests convertible into, or by reference to,
Equity Interests in Holdings or any Subsidiary;

(h) to the extent constituting Restricted Payments, transactions permitted under
Section 6.1(q);

(i) the declaration and payment of dividends to, or the making of loans to, a
direct or indirect parent company of the Borrower or any Subsidiary (the “payor”
or “lender,” as applicable, for purposes of this Section 6.4(i)) to pay amounts
required for (A) franchise Taxes and other fees, Taxes and expenses required to
maintain corporate existence, and (B) so long as such payor or lender is a
member of a consolidated, combined, unitary or similar group with its direct
parent company for U.S. federal, state or local income tax purposes, federal,
state and local income taxes incurred by such direct parent company or, if
applicable, the common parent of both such payor or lender and its parent
entity; provided, however, no Credit Party or Subsidiary shall be permitted to
make any payments to the shareholders of Holdings pursuant to this Section
6.4(i);

(j) any Restricted Payment otherwise made to any Person with a beneficial
interest in the payor, where such payment is made in order to permit the
recipient to pay any Taxes levied as a result of such recipient’s interest in
the payor (for the avoidance of doubt, this Section 6.4(j) shall include tax
distributions made by a partnership to a partner or member); provided, however,
no Credit Party or Subsidiary shall be permitted to make any payments to the
shareholders of Holdings pursuant to this Section 6.4(j);

(k) any Restricted Payment otherwise required (A) to qualify and maintain JC
Penney Properties’ qualification as a real estate investment trust under
Sections 856 through 860 of the Internal Revenue Code or (B) to avoid the
payment by JC Penney Properties of federal or state income or excise tax; and

(l) any Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests (other than Disqualified
Equity Interests) held by any future, present or former employee, director or
consultant of Holdings or any of its Subsidiaries

 

-84-



--------------------------------------------------------------------------------

pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement, or any stock subscription or
shareholder agreement; provided, that the aggregate amount of Restricted
Payments made under this clause (l) in any calendar year, less the amount of
Indebtedness incurred under Section 6.1(q) in such calendar year, shall not
exceed $5,000,000 (with unused amounts for any year being carried over to the
next succeeding year).

6.5. Restrictions on Non-Material Subsidiaries. No Credit Party will permit the
Non-Material Subsidiaries (other than any Foreign Subsidiary or any Subsidiary
substantially all of the assets of which consist of Equity Interests in one or
more Foreign Subsidiaries) that have not satisfied the requirements of Section
5.10 to have, in the aggregate, Net Tangible Assets representing in excess of 5%
of the total Net Tangible Assets of Holdings and its Subsidiaries for a period
of more than 15 days (or such longer period as Administrative Agent may agree)
after financial statements delivered pursuant to Section 5.1 demonstrate that
the Non-Material Subsidiaries (other than any Foreign Subsidiary or any
Subsidiary substantially all of the assets of which consist of Equity Interests
in one or more Foreign Subsidiaries) that have not satisfied such requirements
of Section 5.10 have, in the aggregate, Net Tangible Assets representing in
excess of 5% of the total Net Tangible Assets of Holdings and its Subsidiaries;
provided that Foreign Subsidiaries and any Subsidiaries substantially all of the
assets of which consist of Equity Interests in one or more Foreign Subsidiaries
shall not have, in the aggregate, Net Tangible Assets representing in excess of
10% of the total Net Tangible Assets of Holdings and its Subsidiaries.

6.6. Investments, Loans, Advances, Guarantees and Acquisitions. No Credit Party
will, nor will they permit any Subsidiary to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a wholly owned
Subsidiary prior to such merger) any Equity Interests, evidences of Indebtedness
or other securities (including any option, warrant or other right to acquire any
of the foregoing) of, make or hold any loans or advances to, guarantee any
obligations of, or make or hold any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit
(each referred to for purposes of this Section 6.6 as an “investment”), except:

(a) Permitted Investments;

(b) investments existing on the Restatement Effective Date and set forth on
Schedule 6.6, and any refinancing, replacement, renewal or extension of any such
investment which does not increase the amount thereof except pursuant to the
terms of such investment as of the Restatement Effective Date (as set forth on
Schedule 6.6) or as otherwise permitted by another clause of this Section 6.6;

(c) investments by Holdings and its Subsidiaries in Equity Interests in their
respective Subsidiaries;

(d) loans or advances made by Holdings to any Subsidiary and made by any
Subsidiary to Holdings or any other Subsidiary; provided, further that (i) all
such loans or advances owed by a non-Credit Party to a Credit Party shall be
evidenced by an intercompany note that is in form and substance reasonably
acceptable to the Administrative Agent and subject to a First Priority Lien
pursuant to the Pledge and Security Agreement, (ii) all such loans or advances
owing by a Credit Party to a non-Credit Party shall be unsecured and
subordinated in right of payment to the payment in full of the Obligations, and
(iii) any payment by any such Subsidiary that is a Guarantor Subsidiary under
any guaranty of the Obligations shall result in a pro tanto reduction of the
amount of any loans or advances owed by such Subsidiary to Borrower or to any of
its Subsidiaries for whose benefit such payment is made;

 

-85-



--------------------------------------------------------------------------------

(e) guarantees, subject to the limitations of Section 6.1 in the case of
Indebtedness;

(f) investments received in connection with the bankruptcy or reorganization of,
or settlement or satisfaction or partial satisfaction of delinquent accounts and
disputes with, customers, suppliers and other account debtors, in each case in
the ordinary course of business or upon the foreclosure with respect to any
secured investment;

(g) extensions of trade credit in the ordinary course of business;

(h) investments under Swap Agreements entered into in the ordinary course and
not for speculative purposes, or entered into in connection with an issuance of
Indebtedness or preferred Equity Interests convertible into, or by reference to,
Equity Interests of Holdings or any Subsidiary (or any mandatorily convertible
units of Equity Interests and Indebtedness);

(i) investments held by a Subsidiary acquired after the Restatement Effective
Date or of a Person merged or consolidated with or into Borrower or a Subsidiary
in accordance with this Agreement after the Restatement Effective Date to the
extent that such investments were not made in contemplation of or in connection
with such acquisition, merger or consolidation and were in existence on the date
of such acquisition, merger or consolidation;

(j) investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers;

(k) promissory notes and other non-cash consideration that is permitted to be
received in connection with dispositions permitted by Section 6.7(k), 6.7(o) or
6.7(x);

(l) investments made in any Permitted Supply Chain Financing;

(m) loans and advances to employees of Holdings and its Subsidiaries made in the
ordinary course of business in an aggregate principal amount not to exceed
$5,000,000 at any time outstanding;

(n) other investments in an aggregate amount not to exceed $300,000,000 in the
aggregate at any time outstanding; provided that, at the time of and immediately
after giving effect to any such investment, (i) the Fixed Charge Coverage Ratio
for the Test Period in effect at the time such investment is to occur shall be
not less than 1.10 to 1.00 (determined on a pro forma basis in accordance with
Section 1.2(b) as of the last day of such Test Period) and (ii) no Default shall
have occurred and be continuing;

(o) without duplication of any other clauses of this Section 6.6, other
investments that do not exceed $200,000,000 in the aggregate at any time
outstanding, determined as of the date of such investment;

(p) investments with proceeds of the issuance of Equity Interests (other than
Disqualified Equity Interests) of Holdings or Borrower made after the date
hereof; and

(q) to the extent constituting investments, Restricted Payments permitted by
Section 6.4 or any purchase, repurchase or other acquisition of Indebtedness
permitted by Section 6.14.

 

-86-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, any investments by the Credit Parties in, and
loans and advances by the Credit Parties to, and guarantees by the Credit
Parties of Indebtedness and other monetary obligations of, Subsidiaries that are
not Credit Parties permitted pursuant to this Section 6.6 (excluding all such
investments, loans, advances and guarantees existing on the Restatement
Effective Date and permitted by clause (b) above) shall be subject to the
conditions that (a) the aggregate amount of such investments do not exceed
$200,000,000 at any time outstanding, (b) no Event of Default shall have
occurred and be continuing or would result therefrom and (c) in the case of the
Property Companies and the Borrower, no such investment shall be made with real
property or fixtures constituting Collateral. For purposes of this Section 6.6,
the amount of any investment made or outstanding at any time shall be the
original cost of such investment, reduced (at Borrower’s option) by any
dividend, distribution, return of capital or principal repayment or received in
respect of such investment.

6.7. Asset Sales. No Credit Party will, nor will it permit any Subsidiary to,
sell, transfer, lease or otherwise dispose of any asset, including by way of
sale leaseback, voluntary lease termination or sale, assignment or
securitization of a right to receive rental payments and including any Equity
Interest owned by it, nor will any Credit Party permit any Subsidiary to issue
any additional Equity Interest in such Subsidiary (other than directors’
qualifying shares or to the extent required by applicable law) (each referred to
for purposes of this section as a “disposition”), except:

(a) sales of inventory, used or surplus equipment and Permitted Investments, in
each case in the ordinary course of business;

(b) disposals of inventory pursuant to promotional or similar activities in the
ordinary course of business;

(c) dispositions in the ordinary course of business of property no longer used
or useful in the conduct of the business of Holdings and the Subsidiaries (other
than real estate and fixtures constituting Collateral or required to become
Collateral hereunder);

(d) dispositions to Holdings or any of its Subsidiaries; provided that that the
Property Companies may not sell, transfer, assign or distribute real property,
fixtures or equipment owned or leased by such Property Companies to Borrower,
Holdings or, unless Administrative Agent agrees otherwise, any other Subsidiary
of Holdings, to the extent such property constitutes Term Loan/Notes Exclusive
Collateral;

(e) the sale or discount (with or without recourse, and on customary or
commercially reasonable terms) in the ordinary course of business of accounts
receivable or notes receivable arising in the ordinary course of business, or
the conversion or exchange of accounts receivable for notes receivable in the
ordinary course of business;

(f) (i) any exchange of real property pursuant to or intended to qualify under
Section 1031 (or any successor section) of the Code; provided that in the case
of real property constituting Collateral, the fair market value of properties
sold pursuant to this clause (f)(i) for which a Mortgage has not been granted on
the property received in the exchange shall not exceed $75,000,000 at any time
or (ii) dispositions of equipment in the ordinary course of business to the
extent that (x) such equipment is exchanged for credit against the purchase
price of similar replacement equipment or (y) the proceeds of such disposition
are promptly applied to the purchase price of such replacement equipment;

 

-87-



--------------------------------------------------------------------------------

(g) any disposition arising from condemnation or similar action with respect to
any property or pursuant to buy/sell arrangements under any joint venture or
similar agreement or arrangement;

(h) the lapse or abandonment or other disposition of patents, trademarks or
other intellectual property that are, in the reasonable judgment of Borrower, no
longer economically practicable to maintain or useful in the conduct of the
business of Holdings and the other Subsidiaries taken as a whole;

(i) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), (A) in the ordinary course of business
and which do not materially interfere with the business of Holdings and the
Subsidiaries, taken as a whole, or (B) in connection with the discontinuance of
the operations of any Facility no longer deemed by Holdings or any Subsidiary,
as applicable, to be useful in the conduct of the business of Holdings and the
Subsidiaries, taken as a whole;

(j) the unwinding of Swap Agreements;

(k) dispositions of accounts receivable in connection with the collection or
compromise thereof;

(l) (i) any dividend or other Restricted Payment permitted pursuant to (or
expressly not prohibited by) Section 6.4 (other than clause (c) thereof), (ii)
any investment permitted pursuant to Section 6.6 and (iii) any Lien permitted by
Section 6.2;

(m) sales of fixed or capital assets pursuant to Section 6.10(a);

(n) any issuance of Equity Interests by, or disposition of Equity Interests of,
any Subsidiary that is not a Material Subsidiary;

(o) sales, transfers and other dispositions (including Sale/Leaseback
Transactions permitted by Section 6.10, but excluding dispositions pursuant to
Section 6.7(x)) of assets which do not constitute Collateral so long as (i) no
Event of Default then exists or would arise therefrom, and (ii) such sale or
transfer is made for fair market value and the consideration received for such
sale or transfer is at least 75% cash or cash equivalents;

(p) so long as no Event of Default exists or would arise as a result of the
transaction, sales of a Subsidiary or any business segment which is a Non-Core
Business Segment, or any portion thereof, (i) to any Person other than a Credit
Party or a Subsidiary, for fair market value and so long as the consideration
received for such sale or transfer is at least 75% cash or cash equivalents, or
(ii) to a Subsidiary, if such sale or transfer is for fair market value and the
entire consideration received for such sale or transfer is paid in cash or cash
equivalents; provided that the aggregate amount of Consolidated Adjusted EBITDA
attributable to all such Non-Core Business Segments or portions thereof sold in
reliance on this paragraph (p) after the Restatement Effective Date during the
term of this Agreement, in each case calculated as of the fiscal year
immediately prior to the date of its sale, shall not exceed $100,000,000; and
provided, further that, to the extent any real property Collateral (or the
Equity Interests of any Subsidiary of Holdings that owns real property
Collateral) is sold in connection with any disposition of any Non-Core Business
Segment, such disposition of real property or Equity Interests must otherwise be
permitted by Section 6.7(s);

 

-88-



--------------------------------------------------------------------------------

(q) bulk sales or other dispositions of inventory of a Credit Party not in the
ordinary course of business in connection with store closings;

(r) the issuance of Equity Interests (i) by Borrower to Holdings or (ii) by any
wholly-owned Subsidiary of Borrower to Borrower or to any other wholly-owned
Subsidiary of Borrower; provided that, in the case of any Property Company, any
Equity Interests issued by such Property Company shall have been pledged to the
Collateral Agent pursuant to the requirements of the Pledge and Security
Agreement;

(s) sales, transfers and other dispositions of assets (other than Equity
Interests in a Material Subsidiary) that are not permitted by any other clause
of this Section, provided that (i) each such sale, transfer or disposition shall
be made at fair value and at least 75% of such consideration shall be in cash or
cash equivalents, (ii) at the time any such sale, transfer or other disposition
is consummated and after giving effect thereto, the aggregate fair market value
of all assets sold, transferred or otherwise disposed of in reliance on this
clause (s) after the Restatement Effective Date during the term of this
Agreement (other than assets constituting ABL Priority Collateral) and the
aggregate cash consideration received from Sale/Leaseback Transactions pursuant
to Section 6.10(b) after the Restatement Effective Date during the term of this
Agreement shall not exceed, in the aggregate, the greater of $500,000,000 and
7.5% of Net Tangible Assets as of the most recent fiscal quarter end for which
financial statements shall at such time have been delivered pursuant to Section
5.1(a) or (b) (or prior to delivery of such financial statements, as of the end
of the most recent Fiscal Quarter (or Fiscal Year) with respect to which
Historical Financial Statements have been delivered), (iii) at the time any such
sale, transfer or other disposition is consummated, no Event of Default shall
have occurred and be continuing and (iv) the Net Asset Sale Proceeds arising
therefrom shall be applied to prepay the Loans and other pari passu secured
Indebtedness or make permitted reinvestments pursuant to Section 2.14(a);

(t) any sale or assignments of any litigation claims or rights to receive
payments with respect to any such claims;

(u) any voluntary termination of any (or any portion of any) real property
lease, sublease or other occupancy agreement in the ordinary course of business
or in connection with the discontinuance of the operations of any Facility no
longer deemed by Holdings or any Subsidiary, as applicable, to be useful in the
conduct of the business;

(v) [Reserved];

(w) a disposition of the condominium within the Overland Park, Kansas store to
the developer thereof for payment of nominal consideration; and

(x) consists of a sale, transfer or disposition of the real property located on
or about 6501 Legacy Drive, Plano, Texas (headquarters) pursuant to a
Sale/Leaseback Transaction permitted by Section 6.10; provided that such sale,
transfer or disposition shall be made at fair value and at least 75% of such
consideration shall be in cash or cash equivalents;

provided that (A) all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clauses (b), (d), (h), (i), (j), (l), (u)
and (w) above) shall be made for fair value, (B) no disposition of real
property, fixtures or equipment owned or leased by any of the Property
Companies, to the extent constituting Term Loan/Notes Exclusive Collateral,
shall be made by any of the Property Companies to Holdings, Borrower or, unless
Administrative Agent agrees otherwise, any Subsidiary of

 

-89-



--------------------------------------------------------------------------------

Holdings (other than the other Property Company), and (C) no sale or transfer of
any Intellectual Property shall be made that would result in the loss by
Holdings and the Subsidiaries of the free and unconditional use of the jcpenney
name or any trade name or brand name needed for the disposition of any inventory
or prevent, delay, hinder or increase the cost of Collateral Agent’s exercise of
its rights under the license to Intellectual Property granted under the Pledge
and Security Agreement (it being understood that this clause (C) is not intended
to prevent the grant of any license or Lien on Intellectual Property so long as
all rights necessary to enable Collateral Agent to exercise its rights in
respect of the Collateral are reserved). For purposes of the 75% cash
requirement set forth in clauses (o), (p) and (s) above, the following shall be
deemed to be “cash”: (i) any liabilities (as shown on Holdings’, Borrower’s or
such Subsidiary’s most recent balance sheet provided hereunder or in the
footnotes thereto (other than any liabilities that are by their terms
subordinated to the Obligations) that are assumed by the transferee with respect
to the applicable disposition, (ii) any notes or other obligations or other
securities or assets received by Holdings, Borrower or any Subsidiary of
Holdings in the applicable disposition that are converted into cash or cash
equivalents within 180 days of the receipt thereof (to the extent of the cash or
cash equivalents received), (iii) any Designated Non-Cash Consideration received
by Holdings, Borrower or any Subsidiary of Holdings in the applicable
disposition having an aggregate fair market value (as determined in good faith
by Borrower), taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (iii) that is at the time outstanding, not to
exceed, at the time of receipt of such consideration, 1.0% of Net Tangible
Assets as of the most recent fiscal quarter end for which financial statements
shall at such time have been delivered pursuant to Section 5.1(a) or (b) (or
prior to delivery of such financial statements, as of the end of the most recent
Fiscal Quarter (or Fiscal Year) with respect to which Historical Financial
Statements have been delivered) (with the fair market value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value) and (iv) any long term
assets used or useful in the business of Holdings or any Subsidiary that is a
Credit Party. This Section shall not be construed to prohibit transfers of cash
by Holdings or any of its Subsidiaries that are not prohibited by any other
provision of this Agreement.

6.8. Fundamental Changes. No Credit Party will, nor will it permit any
Subsidiary to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of the assets of Borrower and its Subsidiaries, taken as a
whole, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing (i) any Person may merge with or into or consolidate with any
Material Subsidiary whose outstanding Equity Interests were pledged to the
Collateral Agent on or prior to the Restatement Effective Date in a transaction
in which such Material Subsidiary is the surviving corporation and such Equity
Interests remain so pledged, (ii) any Person may merge with or into or
consolidate with the Borrower or any Subsidiary of Borrower in a transaction in
which the surviving entity is the Borrower or (in the case of a transaction not
involving the Borrower) becomes a Subsidiary and (if any party to such merger or
consolidation is or becomes a Credit Party) is a Credit Party; provided that any
such merger or consolidation involving a Person that is not a wholly owned
Subsidiary immediately prior to or after giving effect to such merger or
consolidation shall comply with Sections 6.6 and 6.7, as applicable, (iii) any
Subsidiary (other than Holdings, Borrower or any Property Company) may liquidate
or dissolve or change its legal form if Borrower determines in good faith that
such liquidation or dissolution or change in legal form is in the best interests
of Borrower and its subsidiaries and is not materially disadvantageous to the
Lenders; provided that, in the case of a liquidation or dissolution of a
Subsidiary of Borrower that is a Material Subsidiary, the Person into which such
Material Subsidiary is liquidated or dissolved shall be the Borrower or a
Material Subsidiary whose outstanding Equity Interests were pledged to the
Collateral Agent on or prior to the Restatement Effective Date and shall succeed
to or assume all obligations of such Material Subsidiary under the Credit
Documents in a manner reasonably satisfactory to Administrative Agent, (iv) any
merger the sole purpose and effect of

 

-90-



--------------------------------------------------------------------------------

which is to reincorporate or reorganize a Person in another jurisdiction in the
United States shall be permitted; provided that, if such Person is a Credit
Party, the surviving entity is a Credit Party (and, if not a Credit Party before
such merger, shall assume all obligations of such Credit Party under the Credit
Documents in a manner reasonably satisfactory to Administrative Agent), and (v)
a merger, dissolution, liquidation, consolidation, sale, transfer or other
disposition (other than by or of any Property Company) the purpose and effect of
which is to effect a transaction permitted pursuant to Section
6.7. Notwithstanding anything in this Section 6.8 to the contrary, no Property
Company shall be permitted to (i) merge into or consolidate with any other
Person (other than the other Property Company), or permit any other Person
(other than the other Property Company) to merge into or consolidate with it,
(ii) sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) all or substantially all of its assets or (iii)
liquidate or dissolve.

6.9. Disposal of Subsidiary Interests. Except for any sale of all of its
interests in the Equity Interests of any of its Subsidiaries in compliance with
the provisions of Section 6.7, no Credit Party shall, nor shall it permit any of
its Subsidiaries to, (a) directly or indirectly sell, assign, pledge or
otherwise encumber or dispose of any Equity Interests of any of its
Subsidiaries, except to qualify directors if required by applicable law; or (b)
permit any of its Subsidiaries directly or indirectly to sell, assign, pledge or
otherwise encumber or dispose of any Equity Interests of any of its
Subsidiaries, except to another Credit Party (subject to the restrictions on
such disposition otherwise imposed hereunder), or to qualify directors if
required by applicable law.

6.10. Sales and Leaseback Transactions. No Credit Party will, nor will it permit
any Subsidiary to, enter into any arrangement, directly or indirectly, whereby
it shall sell or transfer any property (real or personal) used or useful in its
business, whether now owned or hereinafter acquired, and thereafter rent or
lease such property for a period of time in excess of three (3) years, or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred (each such transaction, a “Sale/Leaseback
Transaction”), except for any such sale or transfer of fixed or capital assets
that (a) is made for cash consideration in an amount not less than the cost of
such fixed or capital asset and is consummated within 90 days after such Credit
Party or such Subsidiary, as applicable, acquires or completes the construction
of such fixed or capital asset, (b) is made for cash consideration in an amount
not less than the fair value of such fixed or capital asset; provided that (i)
any such sale or transfer made in reliance on this clause (b) is permitted by
Section 6.7(o), Section 6.7(s) or Section 6.7(x) and (ii) the sum of the
aggregate amount of all cash consideration received on or after the Restatement
Effective Date in respect of all Sale/Leaseback Transactions made in reliance on
this clause (b) and Section 6.7(s), plus the aggregate fair market value of all
assets sold, transferred or otherwise disposed of in reliance on Section 6.7(s)
after the Restatement Effective Date during the term of this Agreement, shall
not exceed the greater of $500,000,000 and 7.5% of Net Tangible Assets as of the
most recent fiscal quarter end for which financial statements shall at such time
have been delivered pursuant to Section 5.1(a) or (b) (or prior to delivery of
such financial statements, as of the end of the most recent Fiscal Quarter (or
Fiscal Year) with respect to which Historical Financial Statements have been
delivered), and the Net Asset Sale Proceeds arising therefrom shall be applied
as described in Section 6.7(s)(iv) or (c) is a sale or transfer permitted by
Section 6.7(x).

6.11. Transactions with Affiliates. No Credit Party will, nor will it permit any
Subsidiary to, sell, lease, license or otherwise transfer any assets to, or
purchase, lease, license or otherwise acquire any assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except (a)
transactions that are at prices and on terms and conditions not less favorable
in any material respect to the applicable Credit Party than could be obtained on
an arm’s-length basis from unrelated third parties, (b) transactions between or
among the Credit Parties not involving any other Affiliate, (c) transactions
between or among Subsidiaries that are not Credit Parties not involving any
other Affiliates, (d) any Restricted Payment permitted by Section 6.4, (e)
investment transactions with captive insurance

 

-91-



--------------------------------------------------------------------------------

companies and retirement plans in the ordinary course of business, (f)
compensation and indemnification of, and other employment arrangements with,
directors, officers and employees of Holdings or such Subsidiary entered in the
ordinary course of business, (g) any loans, advances, guarantees and other
investments permitted by Section 6.6, (h) any Indebtedness permitted under
Section 6.1 and (i) any disposition permitted by Section 6.7.

6.12. Conduct of Business. Holdings will not, and will not permit any of its
Subsidiaries to, engage to any extent material to Holdings and its Subsidiaries
(taken as a whole) in any business other than the businesses of the type
conducted by Holdings and its Subsidiaries on the Restatement Effective Date and
businesses reasonably related, ancillary or complementary to the business or
businesses of Holdings or any Subsidiary or any reasonable extension,
development or expansion thereof.

6.13. Permitted Activities of Holdings. Holdings shall not (a) incur, directly
or indirectly, any Indebtedness or any other obligation or liability whatsoever
other than the Indebtedness and obligations under this Agreement and the other
Credit Documents, the ABL Credit Agreement, the Senior Indentures, Permitted
Long-Term Indebtedness, Indebtedness permitted under Sections 6.1(d), (e), (f),
(g), (k), (l), (n), (o), (q), (r) and (s) or any commitment or engagement letter
with respect to any of the foregoing or obligations under or with respect to
issuance of its Equity Interests and engagement letters or underwriting or
securities purchase agreements with respect thereto; (b) create or suffer to
exist any Lien upon any property or assets now owned or hereafter acquired,
leased or licensed by it other than the Liens created under the Collateral
Documents to which it is a party or permitted pursuant to Section 6.2; (c)
engage in any business or activity or own any assets other than (i) holding 100%
of the Equity Interests of Borrower, (ii) performing its obligations and
activities incidental thereto under the Credit Documents, the ABL Credit
Agreement, the Senior Indentures, Permitted Long-Term Indebtedness and
Indebtedness permitted under Sections 6.1(d), (e), (g), (k), (l), (n), (o), (q),
(r) and (s) or any commitment or engagement letter with respect to any of the
foregoing or obligations under or with respect to issuance of its Equity
Interests and engagement letters or underwriting or securities purchase
agreements with respect thereto; and (iii) making Restricted Payments and
investments to the extent permitted by this Agreement; (d) consolidate with or
merge with or into, or convey, transfer, lease or license all or substantially
all its assets to, any Person; (e) sell or otherwise dispose of any Equity
Interests of any of its direct Subsidiaries; (f) create or acquire any direct
Subsidiary or make or own any investment in any Person other than Borrower; or
(g) fail to hold itself out to the public as a legal entity separate and
distinct from all other Persons.

6.14. Certain Payments of Indebtedness. No Credit Party will, nor will it permit
any Subsidiary to, pay or make, directly or indirectly, any voluntary payment or
other voluntary distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on (x) any Long-Term Indebtedness that
is also Material Indebtedness (other than, for avoidance of doubt, Indebtedness
under the ABL Credit Agreement) or (y) any intercompany Indebtedness owed to a
non-Credit Party set forth on Schedule 6.1 hereto, or any voluntary payment or
other voluntary distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancelation or termination of any such
Indebtedness, except:

(a) refinancings of any such Long-Term Indebtedness with the proceeds of other
Indebtedness permitted under Section 6.1;

(b) payments upon conversion of any such Indebtedness into common stock of
Holdings made solely in common stock of Holdings, together with cash payments in
lieu of issuance of fractional shares and payments of accrued but unpaid
interest, in each case in connection with such conversion;

 

-92-



--------------------------------------------------------------------------------

(c) other payments of or in respect of any such Indebtedness made solely with
(or with the proceeds of a substantially concurrent issuance and sale of) Equity
Interests (other than Disqualified Equity Interests) in Holdings or upon
settlement of a forward purchase contract which is a component of a mandatorily
convertible unit which also includes an amortizing note;

(d) so long as no Default shall have occurred and be continuing immediately
prior to or after giving effect to such payment and, at the time of such payment
and after giving effect thereto, the Fixed Charge Coverage Ratio for the Test
Period in effect at the time such payment is to occur (determined on a pro forma
basis in accordance with Section 1.2(b) as of the last day of such Test Period)
is not less than 1.10 to 1.00, other payments of any such Indebtedness in a
maximum aggregate amount not to exceed $100,000,000 after the Restatement
Effective Date during the term of this Agreement less the amount of Restricted
Payments made pursuant to Section 6.4(f); provided that if, at the time of such
payment and after giving effect thereto, the Fixed Charge Coverage Ratio for the
Test Period in effect at the time such payment is to occur (determined on a pro
forma basis in accordance with Section 1.2(b) as of the last day of such Test
Period) is equal to or greater than 2.50 to 1.00, the aggregate amount of other
payments of any such Indebtedness permitted pursuant to this clause (d) shall
increase to $600,000,000 after the Restatement Effective Date during the term of
this Agreement less the amount of Restricted Payments made pursuant to
Section 6.4(f); and

(e) so long as no Default shall have occurred and be continuing immediately
prior to or after giving effect to such payment, other payments of any such
Indebtedness in a maximum aggregate amount not to exceed $400,000,000 after the
Restatement Effective Date during the term of this Agreement.

6.15. Amendments of Organizational Documents. No Credit Party will, nor will it
permit any Subsidiary to, amend, modify or waive any of its rights under its
certificate of incorporation, by-laws, operating, management or partnership
agreement or other Organizational Documents to the extent any such amendment,
modification or waiver would be materially adverse to the Lenders; for purposes
of clarification, the issuance of preferred Equity Interests which are otherwise
permitted to be issued under this Agreement shall not be deemed to be materially
adverse to the Lenders.

6.16. Net Settlement of Convertible Indebtedness. No Credit Party will, nor will
it permit any Subsidiary to, directly or indirectly, create, incur, assume,
issue or permit to exist any Indebtedness or any security convertible into
Equity Interests in Holdings or any Subsidiary that provides for a “net
settlement” (other than a “net settlement” at the sole discretion of the issuer
of such Indebtedness or security) in respect of the Equity Interests that would
have been issuable upon the conversion of such Indebtedness or security on
account of the principal of such Indebtedness or security.

 

  SECTION 7. GUARANTY

7.1. Guaranty of the Obligations. Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Administrative Agent, for the ratable benefit of the Beneficiaries, the due
and punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code,
11 U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).

7.2. Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising

 

-93-



--------------------------------------------------------------------------------

under this Guaranty. Accordingly, in the event any payment or distribution is
made on any date by a Guarantor (a “Funding Guarantor”) under this Guaranty such
that its Aggregate Payments exceeds its Fair Share as of such date, such Funding
Guarantor shall be entitled to a contribution from each of the other
Contributing Guarantors in an amount sufficient to cause each Contributing
Guarantor’s Aggregate Payments to equal its Fair Share as of such date. “Fair
Share” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount with respect to such Contributing Guarantor to (ii) the
aggregate of the Fair Share Contribution Amounts with respect to all
Contributing Guarantors multiplied by (b) the aggregate amount paid or
distributed on or before such date by all Funding Guarantors under this Guaranty
in respect of the Guaranteed Obligations. “Fair Share Contribution Amount”
means, with respect to a Contributing Guarantor as of any date of determination,
the maximum aggregate amount of the obligations of such Contributing Guarantor
under this Guaranty that would not render its obligations hereunder or
thereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of Title 11 of the United States Code or any comparable applicable
provisions of state law; provided, solely for purposes of calculating the “Fair
Share Contribution Amount” with respect to any Contributing Guarantor for
purposes of this Section 7.2, any assets or liabilities of such Contributing
Guarantor arising by virtue of any rights to subrogation, reimbursement or
indemnification or any rights to or obligations of contribution hereunder shall
not be considered as assets or liabilities of such Contributing Guarantor.
“Aggregate Payments” means, with respect to a Contributing Guarantor as of any
date of determination, an amount equal to (1) the aggregate amount of all
payments and distributions made on or before such date by such Contributing
Guarantor in respect of this Guaranty (including in respect of this Section
7.2), minus (2) the aggregate amount of all payments received on or before such
date by such Contributing Guarantor from the other Contributing Guarantors as
contributions under this Section 7.2. The amounts payable as contributions
hereunder shall be determined as of the date on which the related payment or
distribution is made by the applicable Funding Guarantor. The allocation among
Contributing Guarantors of their obligations as set forth in this Section 7.2
shall not be construed in any way to limit the liability of any Contributing
Guarantor hereunder. Each Guarantor is a third party beneficiary to the
contribution agreement set forth in this Section 7.2.

7.3. Payment by Guarantors. Subject to Section 7.2, Guarantors hereby jointly
and severally agree, in furtherance of the foregoing and not in limitation of
any other right which any Beneficiary may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of Borrower to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Borrower’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Borrower for such interest in the related bankruptcy case)
and all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

7.4. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety, in each case other than payment in
full of the Obligations (other than unasserted indemnification, tax gross-up,
expense reimbursement or yield protection obligations). In furtherance of the
foregoing and without limiting the generality thereof, each Guarantor agrees, to
the fullest extent permitted by applicable law, as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

 

-94-



--------------------------------------------------------------------------------

(b) [reserved];

(c) the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against any other Credit Party or any
security for the Guaranteed Obligations; and (vi) exercise any other rights
available to it under the Credit Documents; and

(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations (other than any unasserted indemnification, tax gross-up,
expense reimbursement or yield protection obligations)), including the
occurrence of any of the following, whether or not any Guarantor shall have had
notice or knowledge of any of them: (i) any failure or omission to assert or
enforce

 

-95-



--------------------------------------------------------------------------------

or agreement or election not to assert or enforce, or the stay or enjoining, by
order of court, by operation of law or otherwise, of the exercise or enforcement
of, any claim or demand or any right, power or remedy (whether arising under the
Credit Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Credit Documents or any agreement or
instrument executed pursuant thereto, or of any other guaranty or security for
the Guaranteed Obligations, in each case whether or not in accordance with the
terms hereof or such Credit Document or any agreement relating to such other
guaranty or security; (iii) the Guaranteed Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the Credit Documents or from
the proceeds of any Collateral or security for the Guaranteed Obligations,
except to the extent such Collateral also serves as collateral for indebtedness
other than the Guaranteed Obligations and is subject to a security interest with
priority that is pari passu or senior to that of the security interest in such
Collateral) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of Holdings or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any defenses, set-offs or counterclaims
which Borrower may allege or assert against any Beneficiary in respect of the
Guaranteed Obligations, including failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury; and (viii) any other act or thing or omission, or delay to do any other
act or thing, which may or might in any manner or to any extent vary the risk of
any Guarantor as an obligor in respect of the Guaranteed Obligations.

7.5. Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of
Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against Borrower, any
other guarantor (including any other Guarantor) of the Guaranteed Obligations or
any other Person, (ii) proceed against or exhaust any security held from
Borrower, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any Deposit Account or credit on the books of any
Beneficiary in favor of any Credit Party or any other Person, or (iv) pursue any
other remedy in the power of any Beneficiary whatsoever; (b) any defense arising
by reason of the incapacity, lack of authority or any disability or other
defense of Borrower or any other Guarantor including any defense based on or
arising out of the lack of validity or the unenforceability of the Guaranteed
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of Borrower or any other Guarantor from any cause
other than payment in full of the Guaranteed Obligations (other than any
unasserted indemnification, tax gross-up, expense reimbursement or yield
protection obligations); (c) any defense based upon any statute or rule of law
which provides that the obligation of a surety must be neither larger in amount
nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Beneficiary’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to willful
misconduct or bad faith; (e) (i) any principles or provisions of law, statutory
or otherwise, which are or might be in conflict with the terms hereof and any
legal or equitable discharge of such Guarantor’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set-offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (f) notices, demands, presentments, protests,

 

-96-



--------------------------------------------------------------------------------

notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Borrower and notices of any of the matters referred to in
Section 7.4 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.

7.6. Guarantors’ Rights of Subrogation, Contribution, Etc. Until the Guaranteed
Obligations (other than any unasserted indemnification, tax gross-up, expense
reimbursement or yield protection obligations) shall have been indefeasibly paid
in full and the Commitments shall have terminated, each Guarantor hereby waives,
to the fullest extent permitted by applicable law, any claim, right or remedy,
direct or indirect, that such Guarantor now has or may hereafter have against
Borrower or any other Guarantor or any of its assets in connection with this
Guaranty or the performance by such Guarantor of its obligations hereunder, in
each case whether such claim, right or remedy arises in equity, under contract,
by statute, under common law or otherwise and including (a) any right of
subrogation, reimbursement or indemnification that such Guarantor now has or may
hereafter have against Borrower with respect to the Guaranteed Obligations, (b)
any right to enforce, or to participate in, any claim, right or remedy that any
Beneficiary now has or may hereafter have against Borrower, and (c) any benefit
of, and any right to participate in, any collateral or security now or hereafter
held by any Beneficiary. In addition, until the Guaranteed Obligations shall
have been indefeasibly paid in full (other than any unasserted indemnification,
tax gross-up, expense reimbursement or yield protection obligations) and the
Commitments shall have terminated, each Guarantor shall withhold exercise of any
right of contribution such Guarantor may have against any other guarantor
(including any other Guarantor) of the Guaranteed Obligations, including any
such right of contribution as contemplated by Section 7.2. Each Guarantor
further agrees that, to the extent the waiver or agreement to withhold the
exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Guarantor may have against Borrower or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any Beneficiary may have against Borrower, to all right, title and interest any
Beneficiary may have in any such collateral or security, and to any right any
Beneficiary may have against such other guarantor. If any amount shall be paid
to any Guarantor on account of any such subrogation, reimbursement,
indemnification or contribution rights at any time when all Guaranteed
Obligations shall not have been finally and indefeasibly paid in full (other
than any unasserted indemnification, tax gross-up, expense reimbursement or
yield protection obligations), such amount shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries and credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.

7.7. Subordination of Other Obligations. Any Indebtedness of Borrower or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such Indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries and credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.

7.8. Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations (other than any
unasserted indemnification, tax gross-up,

 

-97-



--------------------------------------------------------------------------------

expense reimbursement or yield protection obligations) shall have been paid in
full and the Commitments shall have terminated. Each Guarantor hereby
irrevocably waives any right to revoke this Guaranty as to future transactions
giving rise to any Guaranteed Obligations.

7.9. Authority of Guarantors or Borrower. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

7.10. Financial Condition of Borrower. Any Credit Extension may be made to
Borrower or continued from time to time without notice to or authorization from
any Guarantor regardless of the financial or other condition of Borrower at the
time of any such grant or continuation. No Beneficiary shall have any obligation
to disclose or discuss with any Guarantor its assessment, or any Guarantor’s
assessment, of the financial condition of Borrower. Each Guarantor has adequate
means to obtain information from Borrower on a continuing basis concerning the
financial condition of Borrower and its ability to perform its obligations under
the Credit Documents, and each Guarantor assumes the responsibility for being
and keeping informed of the financial condition of Borrower and of all
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations.
Each Guarantor hereby waives and relinquishes any duty on the part of any
Beneficiary to disclose any matter, fact or thing relating to the business,
operations or conditions of Borrower now known or hereafter known by any
Beneficiary.

7.11. Bankruptcy, Etc.

(a) So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of Administrative Agent acting pursuant
to the instructions of Requisite Lenders, commence or join with any other Person
in commencing any bankruptcy, reorganization or insolvency case or proceeding of
or against Borrower or any other Guarantor. The obligations of Guarantors
hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation
or arrangement of Borrower or any other Guarantor or by any defense which
Borrower or any other Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve Borrower of any portion of
such Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
Person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by Borrower, the obligations of Guarantors hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in respect of all
or any part of such payment(s) that are rescinded or recovered directly or
indirectly from any Beneficiary as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

 

-98-



--------------------------------------------------------------------------------

7.12. Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.

 

  SECTION 8. EVENTS OF DEFAULT

8.1. Events of Default. If any one or more of the following conditions or events
shall occur:

(a) Failure to Make Payments When Due. Failure by Borrower to pay (i) when due
any installment of principal of or premium on any Loan, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise; (ii) any interest on any Loan or any fee within five
Business Days after the date due; or (iii) any other amount due hereunder within
30 days after the due date thereof; or

(b) Default in Other Agreements. (i) Failure of any Credit Party or any of their
respective Subsidiaries to make any payment (whether of principal or interest
and regardless of amount) in respect of any Material Indebtedness, when and as
the same shall become due and payable (after giving effect to any applicable
grace periods); or (ii) any event or condition occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (after giving effect to any applicable grace periods) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (ii) shall not apply to (A) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, (B) Indebtedness in respect
of which the holders thereof have the unconditional right to require the issuer
thereof to effect a redemption of such Indebtedness prior to the stated maturity
of such Indebtedness, solely as a result of the exercise by such holders of such
right, or (C) any breach of Section 6.11 of the ABL Credit Agreement unless as a
result of any such breach the obligations under the ABL Credit Agreement shall
have been accelerated and/or the commitments under the ABL Credit Agreement
shall have been terminated; or

(c) Breach of Certain Covenants. Failure of Holdings or Borrower to observe or
perform or to cause any of its Subsidiaries that is a Credit Party to observe or
perform any covenant, condition or agreement contained in Section 2.6, clause
(e) of Section 5.1, Section 5.2 (with respect to the existence of any Credit
Party), Section 5.16(a)(i) or in Section 6; or

(d) Breach of Representations, Etc. Any representation or warranty made or
deemed made by or on behalf of any Credit Party in or pursuant to any Credit
Document or any amendment or modification thereof or waiver thereunder, or any
material representation or warranty in any report, certificate, financial
statement or other document furnished pursuant to or in connection with any
Credit Document or any amendment or modification thereof or waiver thereunder,
shall prove to have been incorrect in any material respect when made or deemed
made; or

 

-99-



--------------------------------------------------------------------------------

(e) Other Defaults Under Credit Documents. Any Credit Party shall fail to
observe or perform any covenant, condition or agreement contained in any Credit
Document (other than those specified in clause (a) or (c) of this Section 8.1),
and such failure shall continue unremedied for a period of 30 days after written
notice thereof from Administrative Agent to Borrower (any such notice to be
identified as a “notice of default” and to refer specifically to this Section
8.1(e)); or

(f) Involuntary Bankruptcy; Appointment of Receiver, Etc. An involuntary
proceeding shall be commenced or an involuntary petition shall be filed seeking
(i) liquidation, reorganization or other relief in respect of Holdings or any
Subsidiary or its debts, or of a substantial part of its assets, under any
Debtor Relief Law now or hereafter in effect or (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings or any Subsidiary or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed for 60 days or
an order or decree approving or ordering any of the foregoing shall be entered;
or

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) Holdings or any
Subsidiary shall (A) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Debtor Relief Law
now or hereafter in effect, (B) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (f) of this Section 8.1, (C) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for Holdings or any Subsidiary or for a substantial part of its assets, (D) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (E) make a general assignment for the benefit of creditors
or (F) take any action for the purpose of effecting any of the foregoing; or
(ii) Holdings or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due; or

(h) Judgments and Attachments. One or more judgments for the payment of money in
an aggregate amount in excess of $100,000,000 (to the extent not covered by
independent third party insurance as to which the insurer has been notified of
the potential claim and does not dispute coverage) shall be rendered against
Holdings, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of Holdings or any Subsidiary to
enforce any such judgment; or

(i) [Reserved]; or

(j) Employee Benefit Plans. An ERISA Event shall have occurred that, when taken
together with all other ERISA Events that have occurred, would result in a
Material Adverse Effect; or

(k) Change of Control. A Change of Control shall occur; or

(l) Guaranties, Collateral Documents and other Credit Documents. At any time,
(i) any Guarantor’s Guaranty hereunder shall cease to be in full force and
effect (other than in accordance with the terms of this Agreement, including
satisfaction in full of the Obligations in accordance with the terms hereof) or
shall be declared to be null and void or any Guarantor shall repudiate its
obligations under its Guaranty hereunder, (ii) this Agreement ceases to be in
full force and effect (other than by reason of the satisfaction in full of the
Obligations in accordance

 

-100-



--------------------------------------------------------------------------------

with the terms hereof) or shall be declared null and void, or any Lien purported
to be created under any Collateral Document shall cease to be, or shall be
asserted by any Credit Party not to be, a valid and perfected Lien on any
Collateral having an aggregate fair value of $10,000,000 or more, with the
priority required by the relevant Collateral Document, in each case for any
reason other than (A) the failure of Administrative Agent to file any financing
statement (or amendment thereto) delivered to Administrative Agent and
Collateral Agent for filing, (B) by reason of express release pursuant to
Section 9.8 or the terms of any Collateral Document or (B) as a result of the
sale or other disposition of the applicable Collateral to a Person that is not a
Credit Party in a transaction not prohibited under the Credit Documents, or
(iii) any Credit Party shall contest the validity or enforceability of any
Credit Document in writing or deny in writing that it has any further liability
under any Credit Document to which it is a party;

THEN, (1) in every such event (other than an event described in Section 8.1(f)
or (g)), and at any time thereafter during the continuance of such event, the
Administrative Agent may, with the consent of the Requisite Lenders, and shall,
at the request of the Requisite Lenders, by notice to Borrower, take either or
both of the following actions, at the same or different times: (A) terminate the
Commitments, if any, of each Lender having such Commitments, and thereupon the
Commitments shall terminate immediately; (B) declare each of the following
immediately due and payable in whole (or in part, in which case any principal
not so declared to be due and payable may thereafter be declared to be due and
payable), in which case such amounts will become so due and payable, in each
case without presentment, demand, protest or other requirements of any kind, all
of which are hereby expressly waived by each Credit Party: (I) the unpaid
principal amount of and accrued interest and premium on the Loans, and (II) all
other Obligations; and (C) Administrative Agent may cause Collateral Agent to
enforce any and all Liens and security interests created pursuant to Collateral
Documents; and (2) in case of any event described in Section 8.1(f) or (g), the
Commitments shall automatically terminate and the unpaid principal amount of and
accrued interest and premium on the Loans and all other then-outstanding
Obligations shall automatically become due and payable, without presentment,
demand, protest or other requirements of any kind.

 

  SECTION 9. AGENTS

9.1. Appointment of Agents. Each of JPMorgan, Barclays Bank PLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Wells Fargo Securities, LLC and Goldman
Sachs Lending Partners LLC is hereby appointed as a Joint Lead Arranger and a
Joint Bookrunner hereunder, and each Lender hereby authorizes them to act as a
Joint Lead Arranger and a Joint Bookrunner in accordance with the terms hereof
and the other Credit Documents. JPMorgan is hereby appointed Administrative
Agent hereunder and under the other Credit Documents and each Lender hereby
authorizes JPMorgan to act as Administrative Agent in accordance with the terms
hereof and the other Credit Documents. The Administrative Agent, on behalf of
itself and the Lenders, is authorized to appoint Wilmington Trust, National
Association under the Pari Passu Intercreditor Agreement and under the other
Collateral Documents and each Lender hereby authorizes Wilmington Trust,
National Association to execute the Collateral Documents and the other
Collateral Documents to which it is a party and to act as Collateral Agent in
accordance with the terms of the Pari Passu Intercreditor Agreement and the
other Collateral Documents. Citizens Bank, National Association, Regions Bank
and HSBC Bank USA, N.A. are hereby appointed Senior Managing Agents hereunder,
and each Lender hereby authorizes them to act as Senior Managing Agents in
accordance with the terms hereof and the other Credit Documents. Each Agent
hereby agrees to act in its capacity as such upon the express conditions
contained herein and the other Credit Documents, as applicable. Other than
Sections 9.8(c) through (f), in respect of which the Borrower is a third-party
beneficiary, the provisions of this Section 9 are solely for the benefit of
Agents and Lenders and no Credit Party shall have any rights as a third party
beneficiary of any of the provisions thereof. In performing its functions and
duties hereunder, each Agent shall act solely as an agent of

 

-101-



--------------------------------------------------------------------------------

Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Holdings or
any of its Subsidiaries. As of the Restatement Effective Date, each Joint Lead
Arranger, Joint Bookrunner and Senior Managing Agent shall not have any
obligations but shall be entitled to all benefits of this Section 9. Each Joint
Lead Arranger, Joint Bookrunner, Senior Managing Agent and any Agent described
in clause (ix) of the definition thereof may resign from such role at any time,
with immediate effect, by giving prior written notice thereof to Administrative
Agent and Borrower.

9.2. Powers and Duties. Each Lender irrevocably authorizes each Agent to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified in the Credit Documents to which it is party. Each Agent may exercise
such powers, rights and remedies and perform such duties by or through its
agents or employees. No Agent shall have, by reason hereof or any of the other
Credit Documents, a fiduciary relationship in respect of any Lender or any other
Person; and nothing herein or any of the other Credit Documents, expressed or
implied, is intended to or shall be so construed as to impose upon any Agent any
obligations in respect hereof or any of the other Credit Documents except as
expressly set forth herein or therein.

9.3. General Immunity.

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Credit Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of any Credit Party to any Agent or any
Lender in connection with the Credit Documents and the transactions contemplated
thereby or for the financial condition or business affairs of any Credit Party
or any other Person liable for the payment of any Obligations, nor shall any
Agent be required to ascertain or inquire as to the performance or observance of
any of the terms, conditions, provisions, covenants or agreements contained in
any of the Credit Documents or as to the use of the proceeds of the Loans or as
to the existence or possible existence of any Event of Default or Default or to
make any disclosures with respect to the foregoing. Anything contained herein to
the contrary notwithstanding, Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Loans.

(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction. Each Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
herewith or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Requisite
Lenders (or the Administrative Agent acting with the consent of the Requisite
Lenders (with respect to instructions received by the Collateral Agent) or such
other Lenders as may be required to give such instructions under Section 10.5)
and, upon receipt of such instructions from Requisite Lenders (or such other
Lenders, as the case may be), such Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions, including for the avoidance of
doubt refraining from any action that, in its opinion or the opinion of its
counsel, may be in violation of the automatic stay under any Debtor Relief Law
or that may effect a forfeiture, modification or termination of property of a
Defaulting

 

-102-



--------------------------------------------------------------------------------

Lender in violation of any Debtor Relief Law. Without prejudice to the
generality of the foregoing, (i) each Agent shall be entitled to rely, and shall
be fully protected in relying, upon any communication, instrument or document
believed by it to be genuine and correct and to have been signed or sent by the
proper Person or Persons, and shall be entitled to rely and shall be protected
in relying on opinions and judgments of attorneys (who may be attorneys for
Holdings and its Subsidiaries), accountants, experts and other professional
advisors selected by it; and (ii) no Lender shall have any right of action
whatsoever against any Agent as a result of such Agent acting or (where so
instructed) refraining from acting hereunder or any of the other Credit
Documents in accordance with the instructions of Requisite Lenders (or such
other Lenders as may be required to give such instructions under Section 10.5).
No Agent shall be deemed to have knowledge of any Default or the event or events
that give or may give rise to any Default unless and until notice describing
such Default, identified as a “notice of default,” and such event or events is
given to the Agent by the Loan Parties or any Lender (or the Administrative
Agent with respect to a notice delivered to the Collateral Agent).

(c) Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Credit Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 9.3 and of Section 9.6 shall apply to any the Affiliates of
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 9.3 and of Section 9.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named
herein. Notwithstanding anything herein to the contrary, with respect to each
sub-agent appointed by Administrative Agent, (i) such sub-agent shall be a third
party beneficiary under this Agreement with respect to all such rights, benefits
and privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of Credit Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to Administrative Agent and not to any
Credit Party, Lender or any other Person and no Credit Party, Lender or any
other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.

9.4. Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans, each Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as if
it were not performing the duties and functions delegated to it hereunder, and
the term “Lender” shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity. Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with Holdings or
any of its Affiliates as if it were not performing the duties specified herein,
and may accept fees and other consideration from Borrower for services in
connection herewith and otherwise without having to account for the same to
Lenders.

 

-103-



--------------------------------------------------------------------------------

9.5. Lenders’ Representations, Warranties and Acknowledgment.

(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Holdings and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of Holdings
and its Subsidiaries. No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.

(b) Each Lender, by delivering its signature page to this Agreement, the
Restatement Agreement or an Assignment Agreement and funding or converting its
Loan on the Restatement Effective Date or any subsequent Credit Date, shall be
deemed to have acknowledged receipt of, and consented to and approved, each
Credit Document and each other document required to be approved by any Agent,
Requisite Lenders or Lenders, as applicable on the Restatement Effective Date or
such subsequent Credit Date. Notwithstanding anything herein to the contrary,
each Lender also acknowledges that the Liens and security interests granted to
the Collateral Agent pursuant to the Pledge and Security Agreement and the other
Collateral Documents on Collateral and the exercise of any right or remedy by
Collateral Agent under any of the foregoing with respect to the Collateral are
subject to the provisions of the Intercreditor Agreements. As to any such
Collateral, in the event of a conflict between the terms of the Intercreditor
Agreements, this Agreement or any other Collateral Documents (on the other
hand), the terms of the Intercreditor Agreements shall govern and control.

(c) Each Lender acknowledges that Borrower may purchase Loans and/or Commitments
hereunder from Lenders from time to time, subject to the restrictions set forth
in the definition of “Eligible Assignee” and Section 10.6.

9.6. Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, to the extent that such Agent shall
not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Agent in exercising its powers, rights and remedies or performing
its duties hereunder or under the other Credit Documents or otherwise in its
capacity as such Agent in any way relating to or arising out of this Agreement
or the other Credit Documents; provided, no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence, bad faith or willful misconduct, as determined by a final,
non-appealable judgment of a court of competent jurisdiction. If any indemnity
furnished to any Agent for any purpose shall, in the opinion of such Agent, be
insufficient or become impaired, such Agent may call for additional indemnity
and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished; provided, in no event shall this sentence
require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement in
excess of such Lender’s Pro Rata Share thereof; and provided further, this
sentence shall not be deemed to require any Lender to indemnify any Agent
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement described in the proviso in the immediately
preceding sentence.

9.7. Successor Administrative Agent. Administrative Agent shall have the right
to resign at any time by giving prior written notice thereof to Lenders and
Borrower. Administrative Agent shall

 

-104-



--------------------------------------------------------------------------------

have the right to appoint a financial institution to act as Administrative Agent
hereunder, subject to the reasonable satisfaction of Borrower and the Requisite
Lenders, and Administrative Agent’s resignation shall become effective on the
earliest of (i) 30 days after delivery of the notice of resignation (regardless
of whether a successor has been appointed or not), (ii) the acceptance of such
successor Administrative Agent by Borrower and the Requisite Lenders or (iii)
such other date, if any, agreed to by the Requisite Lenders. Upon any such
notice of resignation, if a successor Administrative Agent has not already been
appointed by the retiring Administrative Agent, Requisite Lenders shall have the
right, upon five Business Days’ notice to Borrower, to appoint a successor
Administrative Agent. If neither Requisite Lenders nor Administrative Agent have
appointed a successor Administrative Agent, Requisite Lenders shall be deemed to
have succeeded to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, that successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent and the retiring Administrative Agent shall promptly
transfer to such successor Administrative Agent all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent under the Credit Documents, whereupon such
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Section 9 shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent hereunder.

9.8. Collateral Documents and Guaranty.

(a) Agents under Collateral Documents and Guaranty. Each Secured Party hereby
further authorizes Administrative Agent or Collateral Agent, as applicable, on
behalf of and for the benefit of Secured Parties, to be the agent for and
representative of Secured Parties with respect to the Guaranty, the Collateral
and the Collateral Documents. Subject to Section 10.5, without further written
consent or authorization from any Secured Party, Administrative Agent or, if
instructed by the Administrative Agent, Collateral Agent, as applicable, may
execute any documents or instruments necessary to (i) in connection with a sale
or disposition of assets permitted by this Agreement to a Person that is not a
Credit Party, release any Lien encumbering any item of Collateral that is the
subject of such sale or other disposition of assets or to which Requisite
Lenders (or such other Lenders as may be required to give such consent under
Section 10.5) have otherwise consented or (ii) release any Guarantor from the
Guaranty pursuant to Section 7.12 or with respect to which Requisite Lenders (or
such other Lenders as may be required to give such consent under Section 10.5)
have otherwise consented. In the event of any conflict between the terms of the
Intercreditor Agreements and any of the Credit Documents, the provisions of the
Intercreditor Agreements shall govern and control. Each Secured Party authorizes
and instructs Administrative Agent and Collateral Agent to enter into the
Collateral Documents and each Intercreditor Agreement on behalf of the Secured
Parties in accordance with this Agreement (and consents to the terms contained
therein) and to take all actions (and execute all documents) required (or deemed
advisable) by it in accordance with the terms of such Intercreditor Agreement.

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, Borrower,
Administrative Agent, Collateral Agent and each Secured Party hereby agree that
(i) no Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce the Guaranty, it being understood and agreed that
all powers, rights and remedies hereunder and under any of the Credit Documents
may be exercised solely by Administrative Agent or Collateral Agent, as
applicable, for the benefit of the Secured Parties (and, in

 

-105-



--------------------------------------------------------------------------------

the case of the Collateral Agent, the other Term Loan/Notes Secured Parties) in
accordance with the terms hereof and thereof and all powers, rights and remedies
under the Collateral Documents may be exercised solely by Administrative Agent
and Collateral Agent, as applicable, for the benefit of the Secured Parties
(and, in the case of the Collateral Agent, the other Term Loan/Notes Secured
Parties) in accordance with the terms thereof and the Pari Passu Intercreditor
Agreement, and (ii) in the event of a foreclosure or similar enforcement action
by Collateral Agent on any of the Collateral pursuant to a public or private
sale or other disposition (including, without limitation, pursuant to Section
363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code),
Collateral Agent or Administrative Agent (or any Lender, except with respect to
a “credit bid” pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or
otherwise of the Bankruptcy Code) may be the purchaser or licensor of any or all
of such Collateral at any such sale or other disposition and Collateral Agent or
Administrative Agent, as agent for and representative of Secured Parties (and,
in the case of the Collateral Agent, the other Term Loan/Notes Secured Parties)
(but not any Lender or Lenders in its or their respective individual capacities)
shall be entitled, upon instructions from Requisite Lenders, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such sale or disposition, to use and apply
any of the Obligations as a credit on account of the purchase price for any
collateral payable by Collateral Agent at such sale or other disposition.

(c) Release of Collateral and Guarantees, Termination of Credit
Documents. Notwithstanding anything to the contrary contained herein or any
other Credit Document, when all Obligations (other than any unasserted
contingent obligations) have been paid in full and all Commitments have
terminated or expired, upon request of Borrower, Administrative Agent and
Collateral Agent, as applicable, shall (without notice to, or vote or consent
of, any Lender) take such actions as shall be required to release its security
interest in all Collateral solely with respect to Obligations, and to release
all guarantee obligations provided for in any Credit Document. Any such release
of guarantee obligations shall be deemed subject to the provision that such
guarantee obligations shall be reinstated if after such release any portion of
any payment in respect of the Obligations guaranteed thereby shall be rescinded
or must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of Borrower or any Guarantor, or upon
or as a result of the appointment of a receiver, intervenor or conservator of,
or trustee or similar officer for, Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payment had not been
made.

(d) Release of Collateral in Respect of Permitted Dispositions. Upon any
disposition of property, including the Equity Interests of any Guarantor,
permitted by this Agreement (other than to another Credit Party, but including
pursuant to Section 9.8(f)), the Liens granted pursuant to the Collateral
Documents in respect of such disposed property and in respect of the property of
any Guarantor discharged and released from its Guaranty pursuant to Section 7.12
shall be deemed to be automatically released and such property shall
automatically revert to the applicable Credit Party with no further action on
the part of any Person. Upon the incurrence of any Indebtedness permitted by
Section 6.1(g), the Liens granted pursuant to the Collateral Documents in
respect of the property subject to such Liens may be released or subordinated,
in each case promptly upon Borrower’s request, to the extent such property does
not constitute real property or fixtures constituting Term Loan/Notes Exclusive
Collateral as of the Restatement Effective Date or required to become Term
Loan/Notes Exclusive Collateral pursuant to Section 5.16 following the
Restatement Effective Date. The Administrative Agent shall direct the Collateral
Agent to (without notice to, or vote or consent of, any Lender), at the
applicable Credit Party’s expense, execute and deliver or otherwise authorize
the filing of such documents as such Credit Party shall reasonably request to
effectuate the release or subordination, as applicable, set forth in the two
preceding sentences, in form and substance reasonable satisfactory to
Administrative Agent, including financing statement amendments to evidence any
release.

(e) The Agents shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Lien thereon in favor of the Collateral Agent, for the benefit of the Term
Loan/Notes Secured Parties, or any certificate prepared by any Credit Party in
connection therewith, nor shall the Collateral Agent be responsible or liable to
the Lenders for any failure to monitor or maintain any portion of the
Collateral.

 

-106-



--------------------------------------------------------------------------------

(f) The Collateral Agent may conclusively rely that any instruction received by
it from the Administrative Agent is in accordance with the appropriate consents
from Lenders or Requisite Lenders (as applicable) pursuant to the terms hereof.

(g) Release of TBA/Vacant Parcels. Notwithstanding anything to the contrary
contained herein, (1) Borrower shall have the right to subdivide any TBA/Vacant
Parcel from the remaining Real Estate Asset, (2) the Administrative Agent shall
direct the Collateral Agent to (without notice to, or vote or consent of, any
Lender), at the applicable Credit Party’s expense, execute and deliver or
otherwise authorize the filing of such documents as such Credit Party shall
reasonably request to effectuate the subdivision, in form and substance
reasonably satisfactory to Administrative Agent and (3) following completion of
such subdivision, the Lien of the Mortgage and any other Collateral Document
shall be released with respect to such TBA/Vacant Parcel upon satisfaction of
the following conditions:

(i) Not less than thirty (30) calendar days prior to the date of the intended
release, Borrower shall deliver to the Administrative Agent a notice setting
forth (i) the date of the intended release of such TBA/Vacant Parcel, and (ii)
the name of the proposed transferee;

(ii) As of the date Borrower delivers to the Administrative Agent a notice of
the proposed release and as of the date of the release, no Event of Default has
occurred and is continuing;

(iii) Borrower delivers to the Administrative Agent a certificate of an
Authorized Officer stating that (A) the release of the TBA/Vacant Parcel shall
not cause a violation of any applicable zoning (including parking), building or
use laws or licenses and permits as the same relate to the remainder of the Real
Estate Asset, (B) there shall not be any restriction in access to the remainder
of the Real Estate Asset as a result of the release, (C) to the extent required
by the local authorities or municipality, the TBA/Vacant Parcel has been or will
be, at the time of such release, legally subdivided from the remainder of the
applicable Real Estate Asset and will be separately taxed, (D) all applicable
and appropriate easements have been retained for the benefit of the remainder of
the Real Estate Asset to the extent necessary for its intended use and (E) that
the release is permitted under the Credit Agreement;

(iv) If the TBA/Vacant Parcel is part of a Title Policy Property, Borrower shall
deliver to the Collateral Agent an endorsement to the Title Policy insuring the
Mortgage for such Title Policy Property, which endorsement (i) extends the
effective date of such Title Policy to the effective date of the release, (ii)
confirms no change in the priority of the Mortgage on the remainder of the Real
Estate Asset (exclusive of the TBA/Vacant Parcel that is released); and (iii)
insures the rights and benefits granted the applicable Credit Party under any
new or amended reciprocal easement agreement(s) or such other agreement(s), if
any, executed and recorded in connection with the release;

(v) Borrower shall submit to the Administrative Agent, not less than ten (10)
Business Days prior to the intended release date, a release of Lien for the
TBA/Vacant Parcel for execution by the Collateral Agent, in form and substance
satisfactory to the Administrative Agent; such release shall be in a form
appropriate in the State in which the TBA/Vacant Parcel is located; and

(vi) Borrower shall have paid to the Administrative Agent and the Collateral
Agent all of such Person’s reasonable out-of-pocket costs and expenses in
connection with the review and approval of the documents and information
required to be delivered pursuant to the terms of this Section 9.8(f) and the
release of the TBA/Vacant Parcel from the Lien of the Mortgage, including due
diligence review costs and reasonable legal counsel fees.

 

-107-



--------------------------------------------------------------------------------

Upon satisfaction of the foregoing, the Administrative Agent shall direct the
Collateral Agent to execute and deposit into escrow the release of Lien
documentation provided by Borrower on or prior to the intended release date, and
such documentation shall be released immediately prior to the conveyance of the
applicable TBA/Vacant Parcels to an unrelated third party buyer.

9.9. Withholding Taxes. To the extent required by any applicable law,
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any other Governmental Authority asserts a claim that Administrative Agent did
not properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, or if Administrative Agent reasonably
determines that a payment was made to a Lender pursuant to this Agreement
without deduction of applicable withholding tax from such payment, such Lender
shall indemnify Administrative Agent fully for all amounts paid, directly or
indirectly, by Administrative Agent as Tax or otherwise, including any penalties
or interest and together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred.

9.10. Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim.
In case of the pendency of any proceeding under any Debtor Relief Laws relative
to any Credit Party, Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether Administrative Agent shall have made
any demand on Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

(a) to file a verified statement pursuant to rule 2019 of the Federal Rules of
Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;

(b) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Administrative Agent and its respective agents and counsel and
all other amounts due Administrative Agent under Sections 2.11, 10.2 and 10.3)
allowed in such judicial proceeding; and

(c) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts

 

-108-



--------------------------------------------------------------------------------

due Administrative Agent under Sections 2.11, 10.2 and 10.3. To the extent that
the payment of any such compensation, expenses, disbursements and advances of
Administrative Agent, its agents and counsel, and any other amounts due
Administrative Agent under Sections 2.11, 10.2 and 10.3, out of the estate in
any such proceeding, shall be denied for any reason, payment of the same shall
be secured by a Lien on, and shall be paid out of, any and all distributions,
dividends, money, securities and other properties that the Lenders may be
entitled to receive in such proceeding whether in liquidation or under any plan
of reorganization or arrangement or otherwise.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

  SECTION 10. MISCELLANEOUS

10.1. Notices.

(a) Notices Generally. Any notice or other communication herein required or
permitted to be given to a Credit Party or any Agent shall be sent to such
Person’s address as set forth on Appendix B or in the other relevant Credit
Document, and in the case of any Lender, the address as indicated to
Administrative Agent in writing. Except as otherwise set forth in paragraph (b)
below, each notice hereunder shall be in writing and may be personally served or
sent by telefacsimile (except for any notices sent to Administrative Agent) or
United States mail or courier service and shall be deemed to have been given
when delivered in person or by courier service and signed for against receipt
thereof, upon receipt of telefacsimile, or three Business Days after depositing
it in the United States mail with postage prepaid and properly addressed;
provided, no notice to any Agent shall be effective until received by such
Agent; provided further, any such notice or other communication shall at the
request of Administrative Agent be provided to any sub-agent appointed pursuant
to Section 9.3(c) as designated by Administrative Agent from time to time.

(b) Electronic Communications.

(i) Notices and other communications to any Agent (except the Collateral Agent)
and any Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites, including the
Platform) pursuant to procedures approved by Administrative Agent, provided that
the foregoing shall not apply to notices to any Agent or any Lender pursuant to
Section 2 if such Person has notified Administrative Agent that it is incapable
of receiving notices under such Section by electronic communication. Notices and
other communications to the Collateral Agent may be delivered or furnished
pursuant to the procedures set forth in Section 5.01 of the Pari Passu
Intercreditor Agreement. Administrative Agent or Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications. Unless Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgment from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

-109-



--------------------------------------------------------------------------------

(ii) Each Credit Party understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross negligence of Administrative Agent, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.

(iii) The Platform and any Approved Electronic Communications are provided “as
is” and “as available”. None of the Agents or any of their respective officers,
directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.

(iv) Each Credit Party, each Lender and each Agent agrees that Administrative
Agent may, but shall not be obligated to, store any Approved Electronic
Communications on the Platform in accordance with Administrative Agent’s
customary document retention procedures and policies.

(v) Any notice of Default or Event of Default may be provided by telephone if
confirmed promptly thereafter by delivery of written notice thereof.

(c) Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States federal and state securities laws, to
make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Non-Public
Information with respect to Holdings, its Subsidiaries or their securities for
purposes of United States federal or state securities laws. In the event that
any Public Lender has determined for itself to not access any information
disclosed through the Platform or otherwise, such Public Lender acknowledges
that (i) other Lenders may have availed themselves of such information and (ii)
neither Borrower nor Administrative Agent has any responsibility for such Public
Lender’s decision to limit the scope of the information it has obtained in
connection with this Agreement and the other Credit Documents.

10.2. Expenses. Whether or not the transactions contemplated hereby shall be
consummated, Borrower agrees to pay promptly (a) all documented, out-of-pocket,
actual and reasonable costs and expenses incurred in connection with the
negotiation, preparation and execution of the Credit Documents and any consents,
amendments, waivers or other modifications thereto; (b) all the reasonable and
documented costs of furnishing all opinions by counsel for Borrower and the
other Credit Parties; (c) the reasonable, documented fees, expenses and
disbursements of counsel to Agents (limited to one counsel for all Agents taken
as a whole (plus one additional counsel for the Collateral Agent) and, if
reasonably necessary, a single local counsel for all Agents taken as a whole
(plus one additional counsel for the Collateral Agent) in each relevant material
jurisdiction and, solely in the case of a conflict of interest, one

 

-110-



--------------------------------------------------------------------------------

additional counsel in each relevant jurisdiction to each group of affected
Agents similarly situated taken as a whole) in connection with the negotiation,
preparation, execution and administration of the Credit Documents and any
consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by Borrower; (d) all documented, out-of-pocket
actual costs and reasonable expenses of creating, perfecting, recording,
maintaining and preserving Liens in favor of Collateral Agent, for the benefit
of Term Loan/Notes Secured Parties, including filing and recording fees,
expenses and taxes, stamp or documentary taxes, search fees, title insurance
premiums and reasonable fees, expenses and disbursements of counsel to each
Agent and of counsel providing any opinions that any Agent or Requisite Lenders
may request in respect of the Collateral or the Liens created pursuant to the
Collateral Documents; (e) all documented actual and reasonable costs, fees,
expenses and disbursements of any auditors, accountants, consultants or
appraisers; (f) all documented actual and reasonable, documented costs and
expenses (including the reasonable fees, expenses and disbursements of any
appraisers, consultants, advisors and agents employed or retained by Collateral
Agent and its counsel) in connection with the custody or preservation of any of
the Collateral; (g) all other documented, out-of-pocket, actual and reasonable
costs and expenses incurred by each Agent in connection with the syndication of
the Loans and Commitments and the transactions contemplated by the Credit
Documents and any consents, amendments, waivers or other modifications thereto
and (h) after the occurrence of a Default or an Event of Default, all
documented, out-of-pocket costs and expenses, including reasonable attorneys’
fees (limited to one counsel for Agents and Lenders taken as a whole (plus one
additional counsel for the Collateral Agent) and, if reasonably necessary, a
single local counsel for all Agents and Lenders taken as a whole (plus one
additional counsel for the Collateral Agent) in each relevant material
jurisdiction and, solely in the case of a conflict of interest, one additional
counsel in each relevant jurisdiction to each group of affected Agents and
Lenders similarly situated taken as a whole) and costs of settlement, incurred
by any Agent and Lenders in enforcing any Obligations of or in collecting any
payments due from any Credit Party hereunder or under the other Credit Documents
by reason of such Default or Event of Default (including in connection with the
sale, lease or license of, collection from, or other realization upon any of the
Collateral or the enforcement of the Guaranty) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work-out” or pursuant to any insolvency or bankruptcy cases or
proceedings.

10.3. Indemnity.

(a) In addition to the payment of expenses pursuant to Section 10.2, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, each Agent and Lender and each of their respective officers,
partners, members, directors, trustees, advisors, employees, agents, sub-agents
and Affiliates (each, an “Indemnitee”), from and against any and all Indemnified
Liabilities. THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH
INDEMNIFIED LIABILITIES ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN
PART, UNDER ANY CLAIM OR THEORY OF STRICT LIABILITY, OR ARE CAUSED, IN WHOLE OR
IN PART, BY ANY NEGLIGENT ACT OR OMISSION OF ANY KIND BY ANY INDEMNITEE AND
WHETHER OR NOT SUCH INDEMNIFIED LIABILITIES ARE IN CONNECTION WITH AN
INVESTIGATION, LITIGATION, CLAIM OR PROCEEDING THAT IS BROUGHT BY ANY CREDIT
PARTY, ANY EQUITY HOLDERS OR CREDITORS OF ANY CREDIT PARTY OR ANY OTHER
INDEMNITEE AND WHETHER OR NOT SUCH INDEMNITEE IS OTHERWISE A PARTY HERETO;
provided, however, no Credit Party shall have any obligation to any Indemnitee
hereunder with respect to any Indemnified Liabilities to the extent such
Indemnified Liabilities arise from (x) the gross negligence, bad faith or
willful misconduct of such Indemnitee or their respective controlled Affiliates,
directors, employees, attorneys, agents or sub-agents, in each case, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction, (y) arises from a material breach of the obligations of such
Indemnitee hereunder (other than with respect to a

 

-111-



--------------------------------------------------------------------------------

breach by the Collateral Agent), as determined by a final, non-appealable
judgment of a court of competent jurisdiction or (z) arises from any dispute
solely among Indemnitees other than (1) any claims against any Agent in its
capacity or in fulfilling its role as an Agent or any similar role hereunder and
(2) any claims arising out of any act or omission on the part of any Credit
Party or any of its Affiliates, in each case as determined by a final,
non-appealable judgment of a court of competent jurisdiction. To the extent that
the undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 10.3 may be unenforceable in whole or in part because they are violative
of any law or public policy, the applicable Credit Party shall contribute the
maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.

(b) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against each Lender, each Agent and
their respective Affiliates, directors, employees, attorneys, agents or
sub-agents, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, as a result of, or in any
way related to, this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
Holdings and Borrower hereby waives, releases and agrees not to sue upon any
such claim or any such damages, whether or not accrued and whether or not known
or suspected to exist in its favor.

(c) Each Credit Party also agrees that no Lender, Agent nor their respective
Affiliates, directors, employees, attorneys, agents or sub-agents will have any
liability to any Credit Party or any person asserting claims on behalf of or in
right of any Credit Party or any other person in connection with or as a result
of this Agreement or any Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, in
each case, except in the case of any Credit Party to the extent that any losses,
claims, damages, liabilities or expenses incurred by such Credit Party or its
affiliates, shareholders, partners or other equity holders have been found by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Lender, Agent
or their respective Affiliates, directors, employees, attorneys, agents or
sub-agents in performing its obligations under this Agreement or any Credit
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein; provided, however, that in no event will such
Lender, Agent, or their respective Affiliates, directors, employees, attorneys,
agents or sub-agents have any liability for any indirect, consequential, special
or punitive damages in connection with or as a result of such Lender’s, Agent’s
or their respective Affiliates’, directors’, employees’, attorneys’, agents’ or
sub-agents’ activities related to this Agreement or any Credit Document or any
agreement or instrument contemplated hereby or thereby or referred to herein or
therein.

10.4. Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender is hereby authorized by each
Credit Party at any time or from time to time subject to the prior written
consent of Administrative Agent, without notice to any Credit Party or to any
other Person (other than Administrative Agent), any such notice being hereby
expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts) and
any other Indebtedness at any time held or owing by such Lender to or for the
credit or the account of any Credit Party against and on account of the
obligations and liabilities of any Credit Party to such Lender hereunder,
including all

 

-112-



--------------------------------------------------------------------------------

claims of any nature or description arising out of or connected hereto,
irrespective of whether or not (a) such Lender shall have made any demand
hereunder or (b) the principal of or the interest on the Loans or any other
amounts due hereunder shall have become due and payable pursuant to Section 2
and although such obligations and liabilities, or any of them, may be contingent
or unmatured; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to Administrative Agent for further application in accordance with
the provisions of Sections 2.17 and 2.22 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section 10.4 are in addition to other
rights and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have.

10.5. Amendments and Waivers.

(a) Requisite Lenders’ Consent. Subject to the additional requirements of
Sections 10.5(b) and 10.5(c) and except as provided in Sections 10.5(e), 10.5(f)
and 10.5(g), no amendment, modification, termination or waiver of any provision
of the Credit Documents, or consent to any departure by any Credit Party
therefrom, shall in any event be effective without the written concurrence of
Requisite Lenders; provided that Administrative Agent may, with the consent of
Borrower only, amend, modify or supplement this Agreement or any other Credit
Document (or direct the Collateral Agent to do the same) to cure any ambiguity,
omission, defect or inconsistency (as reasonably determined by Administrative
Agent), so long as such amendment, modification or supplement does not adversely
affect the rights of any Lender or the Lenders shall have received at least five
Business Days’ prior written notice thereof and Administrative Agent shall not
have received, within five Business Days of the date of such notice to the
Lenders, a written notice from the Requisite Lenders stating that the Requisite
Lenders object to such amendment. Notwithstanding anything to the contrary in
this Section 10.5, the Credit Parties shall be permitted to supplement or amend
schedules to the Pledge and Security Agreement or Collateral Questionnaire, in
each case, in accordance with Section 13 of the Pledge and Security Agreement.

(b) Affected Lenders’ Consent. Without the written consent of each Lender that
would be directly affected thereby, no amendment, modification, termination, or
consent shall be effective if the effect thereof would:

(i) extend the scheduled final maturity of any Loan or Note;

(ii) waive, reduce or postpone any scheduled repayment (but not prepayment);

(iii) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.10)
or any fee or any premium payable hereunder;

(iv) extend the time for payment of any such interest, fees or premium;

(v) reduce the principal amount of any Loan;

(vi) amend, modify, terminate or waive any provision of this Section 10.5(b),
Section 10.5(c) or any other provision of this Agreement that expressly provides
that the consent of all Lenders is required;

 

-113-



--------------------------------------------------------------------------------

(vii) amend the definition of “Requisite Lenders” or “Pro Rata Share”; provided,
with the consent of Requisite Lenders, additional extensions of credit pursuant
hereto may be included in the determination of “Requisite Lenders” or “Pro Rata
Share” on substantially the same basis as the Commitments and the Loans are
included on the Restatement Effective Date;

(viii) release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty except as expressly
provided in the Credit Documents and except in connection with a “credit bid”
undertaken by the Administrative Agent at the direction of the Requisite Lenders
pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the
Bankruptcy Code or other sale or disposition of assets in connection with an
enforcement action with respect to the Collateral permitted pursuant to the
Credit Documents (in which case only the consent of the Requisite Lenders will
be needed for such release); or

(ix) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document;

provided that, for the avoidance of doubt, all Lenders shall be deemed directly
affected thereby with respect to any amendment described in clauses (vii),
(viii) and (ix).

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

(i) increase any Commitment of any Lender over the amount thereof then in effect
without the consent of such Lender; provided, no amendment, modification or
waiver of any condition precedent, covenant, Default or Event of Default shall
constitute an increase in any Commitment of any Lender;

(ii) alter the required application of any repayments or prepayments as between
Classes pursuant to Section 2.15 without the consent of Lenders holding more
than 50% of the aggregate Loan Exposure of all Lenders of each Class which is
being allocated a lesser repayment or prepayment as a result thereof; provided,
Requisite Lenders may amend, modify or waive, in whole or in part, any
prepayment provision so long as the application, as between Classes, of any
portion of such prepayment which is still required to be made is not altered; or

(iii) amend, modify, terminate or waive any provision of the Credit Documents as
the same applies to any Agent, or any other provision hereof as the same applies
to the rights or obligations of any Agent, in each case without the consent of
such Agent.

(d) Execution of Amendments, Etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender (or direct the
Collateral Agent to do the same). Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on any Credit Party in any case shall entitle any Credit
Party to any other or further notice or demand in similar or other
circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 10.5 shall, upon delivery to
Administrative Agent, be binding upon each Lender at the time outstanding, each
future Lender and, if signed by a Credit Party, on such Credit Party.

(e) Extension Amendments and Refinancing Amendments. Nothing in this Section
10.5 shall be deemed to limit any Credit Party or Administrative Agent from
entering into any Refinancing Amendments or Extension Amendments (including,
without limitation, to amend the definition of

 

-114-



--------------------------------------------------------------------------------

“Maturity Date” to reflect any such Refinancing or Extension) to effectuate the
Refinancing or Extensions contemplated by Section 2.24 or 2.25 hereof,
respectively, and the Lenders hereby irrevocably authorize Administrative Agent
to enter into such amendments on their behalf.

(f) Credit Agreement Refinancing Indebtedness. Notwithstanding the foregoing, no
Lender consent is required to effect any amendment or supplement to any ABL
Intercreditor Agreement, any Pari Passu Intercreditor Agreement, other
intercreditor agreement or arrangement or any other Collateral Document
permitted under this Agreement in connection with an incurrence of Indebtedness
or Liens permitted under this Agreement (including, without limitation, the
joinder of holders thereof), as expressly contemplated by the terms of such ABL
Intercreditor Agreement, such Pari Passu Intercreditor Agreement, such other
intercreditor agreement or arrangement or such other Collateral Document
permitted under this Agreement, as applicable (it being understood that any such
amendment or supplement may make such other changes to the applicable
intercreditor agreement or Collateral Document as, in the good faith
determination of Administrative Agent, are required to effectuate the foregoing
and provided that such other changes are not adverse, in any material respect,
to the interests of the Lenders); provided, further, that no such agreement
shall amend, modify or otherwise affect the rights or duties of Administrative
Agent or Collateral Agent hereunder or under any other Credit Document without
the prior written consent of the Administrative Agent or Collateral Agent, as
applicable.

(g) Amendments for the Purpose of Granting New Liens or Adding
Collateral. Notwithstanding the foregoing, any Collateral Document may be
amended or otherwise modified without the consent of any Lender solely to grant
a new Lien for the benefit of the Term Loan/Notes Secured Parties or to extend
an existing Lien in any Collateral Document over additional assets. The
Collateral Agent shall execute and deliver to the Administrative Agent any
documents reasonably requested in connection with the foregoing.

10.6. Successors and Assigns; Participations.

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Credit Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Credit Party without the prior written consent of all Lenders. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Affiliates of
each of the Agents and Lenders and other Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Register. Borrower, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case, unless and until recorded in the Register following receipt of a
fully executed Assignment Agreement effecting the assignment or transfer
thereof, together with the required forms and certificates regarding tax matters
and any fees payable in connection with such assignment, in each case, as
provided in Section 10.6(d). Each assignment shall be recorded in the Register
promptly following receipt by Administrative Agent of the fully executed
Assignment Agreement and all other necessary documents and approvals, prompt
notice thereof shall be provided to Borrower and a copy of such Assignment
Agreement shall be maintained, as applicable. The date of such recordation of a
transfer shall be referred to herein as the “Assignment Effective Date.” Any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans.

 

-115-



--------------------------------------------------------------------------------

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans owing to it or
other Obligations (provided, however, that pro rata assignments shall not be
required and each assignment shall be of a uniform, and not varying, percentage
of all rights and obligations under and in respect of any applicable Loan and
any related Commitments):

(i) to any Person meeting the criteria of clause (i) of the definition of the
term “Eligible Assignee” upon the giving of notice to Administrative Agent;

(ii) to any Person meeting the criteria of clause (ii) of the definition of the
term “Eligible Assignee” upon giving of notice to Borrower, Administrative Agent
and to any such Person (except in the case of assignments made by or to
JPMorgan), consented to by each of Borrower and Administrative Agent (such
consent not to be (x) unreasonably withheld or delayed or, (y) in the case of
Borrower, required at any time an Event of Default shall have occurred and then
be continuing); provided further that (A) Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to Administrative Agent within 10 Business Days after having received
notice thereof and (B) each such assignment pursuant to this Section 10.6(c)(ii)
shall be in an aggregate amount of not less than (w) $1,000,000, (x) such lesser
amount as agreed to by Borrower and Administrative Agent, (y) the aggregate
amount of the Loans of the assigning Lender with respect to the Class being
assigned or (z) the amount assigned by an assigning Lender to an Affiliate or
Related Fund of such Lender; and

(iii) to any Persons the identities and allocations of which were approved by
the Borrower prior to the Restatement Effective Date (and any Affiliates
thereof) in connection with the primary syndication of the Loans.

(d) Mechanics.

(i) Assignments and assumptions of Loans and Commitments by Lenders shall be
effected by manual execution and delivery to Administrative Agent of an
Assignment Agreement. Assignments made pursuant to the foregoing provision shall
be effective as of the Assignment Effective Date. In connection with all
assignments there shall be delivered to Administrative Agent such forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee under such Assignment Agreement
may be required to deliver pursuant to Section 2.20(c), together with payment to
Administrative Agent of a registration and processing fee of $3,500.

(ii) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate, to (x)
pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to Administrative Agent and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full Pro Rata
Share of all Loans. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments and Loans,
as the case may be, represents

 

-116-



--------------------------------------------------------------------------------

and warrants as of the Restatement Effective Date or as of the Assignment
Effective Date that (i) it is an Eligible Assignee; (ii) it has experience and
expertise in the making of or investing in commitments or loans such as the
applicable Commitments or Loans, as the case may be; and (iii) it will make or
invest in, as the case may be, its Commitments or Loans for its own account in
the ordinary course and without a view to distribution of such Commitments or
Loans within the meaning of the Securities Act or the Exchange Act or other
federal securities laws (it being understood that, subject to the provisions of
this Section 10.6, the disposition of such Commitments or Loans or any interests
therein shall at all times remain within its exclusive control).

(f) Effect of Assignment. Subject to the terms and conditions of this Section
10.6, as of the Assignment Effective Date (i) the assignee thereunder shall have
the rights and obligations of a “Lender” hereunder to the extent of its interest
in the Loans and Commitments as reflected in the Register and shall thereafter
be a party hereto and a “Lender” for all purposes hereof; (ii) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned to the assignee, relinquish its rights (other than any rights
which survive the termination hereof under Section 10.8) and be released from
its obligations hereunder (and, in the case of an assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations hereunder,
such Lender shall cease to be a party hereto on the Assignment Effective Date;
provided, anything contained in any of the Credit Documents to the contrary
notwithstanding, such assigning Lender shall continue to be entitled to the
benefit of all indemnities hereunder as specified herein with respect to matters
arising out of the prior involvement of such assigning Lender as a Lender
hereunder); (iii) the Commitments shall be modified to reflect any Commitment of
such assignee and any Commitment of such assigning Lender, if any; and (iv) if
any such assignment occurs after the issuance of any Note hereunder, the
assigning Lender shall, upon the effectiveness of such assignment or as promptly
thereafter as practicable, surrender its applicable Notes to Administrative
Agent for cancellation, and thereupon Borrower shall issue and deliver new
Notes, if so requested by the assignee and/or assigning Lender, to such assignee
and/or to such assigning Lender, with appropriate insertions, to reflect the
outstanding Loans of the assignee and/or the assigning Lender.

(g) Participations.

(i) Each Lender shall have the right at any time to sell one or more
participations to any Person (other than Holdings, any of its Subsidiaries or
any of its Affiliates) in all or any part of its Commitments, Loans or in any
other Obligation. Each Lender that sells a participation pursuant to this
Section 10.6(g) shall, acting solely for U.S. federal income tax purposes as an
agent of Borrower, maintain a register on which it records the name and address
of each participant and the principal amounts of each participant’s
participation interest with respect to the Loan (each, a “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any participant or any information relating to a participant’s interest in any
Commitments, Loans or its other obligations under this Agreement) except to the
extent that the relevant parties, acting reasonably and in good faith, determine
that such disclosure is necessary to establish that such Commitment, Loan or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. Unless otherwise required by the Internal Revenue
Service, any disclosure required by the foregoing sentence shall be made by the
relevant Lender directly and solely to the Internal Revenue Service. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of a participation with respect to the Loan for all
purposes under this Agreement, notwithstanding any notice to the contrary.

(ii) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any

 

-117-



--------------------------------------------------------------------------------

action hereunder except with respect to any amendment, modification or waiver
that would (A) extend the final scheduled maturity of any Loan or Note in which
such participant is participating, or reduce the rate or extend the time of
payment of interest or fees thereon (except in connection with a waiver of
applicability of any post-default increase in interest rates) or reduce the
principal amount thereof, or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Commitment shall not constitute a change in the terms of such participation, and
that an increase in any Commitment or Loan shall be permitted without the
consent of any participant if the participant’s participation is not increased
as a result thereof), (B) consent to the assignment or transfer by any Credit
Party of any of its rights and obligations under this Agreement or (C) release
all or substantially all of the Collateral under the Collateral Documents or all
or substantially all of the Guarantors from the Guaranty (in each case, except
as expressly provided in the Credit Documents) supporting the Loans hereunder in
which such participant is participating.

(iii) Borrower agrees that each participant shall be entitled to the benefits of
Sections 2.18(c), 2.19 and 2.20 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (c) of this
Section; provided, (x) a participant shall not be entitled to receive any
greater payment under Section 2.19 or 2.20 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
participant, and (y) a participant shall not be entitled to the benefits of
Section 2.20 unless Borrower is notified of the participation sold to such
participant and such participant agrees, for the benefit of Borrower, to comply
with Section 2.20 as though it were a Lender; provided further that, except as
specifically set forth in clauses (x) and (y) of this sentence, nothing herein
shall require any notice to Borrower or any other Person in connection with the
sale of any participation. To the extent permitted by law, each participant also
shall be entitled to the benefits of Section 10.4 as though it were a Lender,
provided such participant agrees to be subject to Section 2.17 as though it were
a Lender.

(h) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.6 any Lender
may assign, pledge and/or grant a security interest in all or any portion of its
Loans, the other Obligations owed by or to such Lender, and its Notes, if any,
to secure obligations of such Lender including any Federal Reserve Bank as
collateral security pursuant to Regulation A of the Board of Governors and any
operating circular issued by such Federal Reserve Bank; provided, that no
Lender, as between Borrower and such Lender, shall be relieved of any of its
obligations hereunder as a result of any such assignment and pledge, and
provided further, that in no event shall the applicable Federal Reserve Bank,
pledgee or trustee, be considered to be a “Lender” or be entitled to require the
assigning Lender to take or omit to take any action hereunder.

(i) Assignments to Borrower. Notwithstanding anything to the contrary contained
in this Section 10.6 or any other provision of this Agreement, so long as no
Event of Default has occurred and is continuing or would result therefrom, each
Lender shall have the right at any time to sell, assign or transfer all or a
portion of its Commitment or Loans owing to it (provided, however, that each
assignment shall be of a uniform, and not varying, percentage of all rights and
obligations under and in respect of any applicable Loan and any related
Commitments) to Borrower on a non pro rata basis through (x) one or more
modified Dutch auctions (each, an “Auction”) (provided that, (A) notice of the
Auction shall be made to all Lenders and (B) the Auction shall be conducted
pursuant to such procedures as the Auction Manager may establish which are
consistent with the Auction Procedures set forth on Exhibit I and are otherwise
reasonably acceptable to Borrower, the Auction Manager and Administrative
Agent)) or (y) open market purchases, in each case subject to the following
additional limitations:

(i) With respect to all repurchases made by Borrower pursuant to any Auction,
(A) Borrower shall deliver to the Auction Manager a certificate of an Authorized
Officer stating that (1) no Event of Default has occurred and is continuing or
would result from such repurchase and (2) as of the launch date of the related
Auction and the effective date of any Borrower Assignment Agreement, it is not
in possession of any information regarding Borrower or its Subsidiaries, or
their assets, Borrower’s ability to perform its Obligations or any other matter
that may be material to a decision by any Lender to participate in any Auction
or enter into any Borrower Assignment Agreement or any of the transactions
contemplated thereby that has not previously been disclosed to the Auction
Manager, Administrative Agent and the Non-Public Lenders and (B) the assigning
Lender and Borrower shall execute and deliver to the Auction Manager a Borrower
Assignment Agreement;

 

-118-



--------------------------------------------------------------------------------

(ii) With respect to all open market purchases made by Borrower, (A) the
aggregate principal amount of Loans purchased by assignment pursuant to this
Section 10.6(i)(ii) may not exceed $250,000,000 after the Restatement Effective
Date during the term of this Agreement, and (B) the assigning Lender and the
Borrower shall execute and deliver to the Administrative Agent a Borrower
Assignment Agreement and (C) either (1) Borrower shall represent in the relevant
Borrower Assignment Agreement that it is not in possession of any information
regarding Borrower or its Subsidiaries, or their assets, Borrower’s ability to
perform its Obligations or any other matter that may be material to a decision
by any Lender to enter into any Borrower Assignment Agreement or any of the
transactions contemplated thereby that has not previously been disclosed to the
assigning Lender or (2) each Lender shall agree in the relevant Borrower
Assignment Agreement that (v) in connection with any such open market purchase,
Borrower then may have, and later may come into possession of, information
regarding the Loans or the Credit Parties hereunder that is not known to such
Lender and that may be material to a decision by such Lender to enter into an
assignment of such Loans hereunder (“Excluded Information”), (w) such Lender has
independently and without reliance on Borrower or any of its Subsidiaries or
Affiliates made such Lender’s own analysis and determined to enter into an
assignment of such Loans and to consummate the transactions contemplated thereby
notwithstanding such Lender’s lack of knowledge of the Excluded Information, (x)
Holdings and its Subsidiaries shall have no liability to such Lender, and such
Lender hereby waives and releases, to the extent permitted by law, any claims
such Lender may have against Holdings and its Subsidiaries, under applicable
laws or otherwise, with respect to the nondisclosure of the Excluded
Information, (y) the Excluded Information may not be available to Administrative
Agent or the other Lenders hereunder and (z) to the extent such Lender assigns
(or does not assign) Loans pursuant to this Section 10.6(i), it agrees to the
provisions set forth in this clause (ii), and agrees that such provisions shall
control, notwithstanding any inconsistent provision hereof or in any Borrower
Assignment Agreement; and

(iii) Following any repurchase by Borrower pursuant to this Section 10.6(i), the
Loans so repurchased shall, without further action by any Person, be deemed
cancelled for all purposes and no longer outstanding (and may not be resold by
Borrower), for all purposes of this Agreement and all other Credit Documents,
including, but not limited to (A) the making of, or the application of, any
payments to the Lenders under this Agreement or any other Credit Document, (B)
the making of any request, demand, authorization, direction, notice, consent or
waiver under this Agreement or any other Credit Document or (C) the
determination of Requisite Lenders, or for any similar or related purpose, under
this Agreement or any other Credit Document. In connection with any Loans
repurchased and cancelled pursuant to this Section 10.6(i), Administrative Agent
is authorized to make appropriate entries in the Register to reflect any such
cancellation.

 

-119-



--------------------------------------------------------------------------------

10.7. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.8. Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit
Extension. Notwithstanding anything herein or implied by law to the contrary,
the agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20,
10.2, 10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.17,
9.3(b) and 9.6 shall survive the payment of the Loans and the termination
hereof.

10.9. No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents. Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.

10.10. Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall
be under any obligation to marshal any assets in favor of any Credit Party or
any other Person or against or in payment of any or all of the Obligations. To
the extent that any Credit Party makes a payment or payments to Administrative
Agent or Lenders (or to Administrative Agent, on behalf of Lenders), or any
Agent or Lender enforces any security interests or exercises any right of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, any other state or federal
law, common law or any equitable cause, then, to the extent of such recovery,
the obligation or part thereof originally intended to be satisfied, and all
Liens, rights and remedies therefor or related thereto, shall be revived and
continued in full force and effect as if such payment or payments had not been
made or such enforcement or setoff had not occurred.

10.11. Severability. In case any provision in or obligation hereunder or under
any other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

10.12. Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

10.13. Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

 

-120-



--------------------------------------------------------------------------------

10.14. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

10.15. CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE,
ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING
HERETO OR ANY OTHER CREDIT DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL BE
BROUGHT IN ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE
BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER
JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK. BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN
WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS UNDER ANY COLLATERAL
DOCUMENTS GOVERNED BY LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK OR WITH
RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B) WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN
ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT AGENTS AND LENDERS RETAIN
THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN
CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE
ENFORCEMENT OF ANY JUDGMENT.

10.16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND

 

-121-



--------------------------------------------------------------------------------

THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE
HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

10.17. Confidentiality. Each Agent and each Lender shall hold all non-public
information regarding Holdings, Borrower and their respective Subsidiaries,
Affiliates and their businesses identified as such by Borrower and obtained by
such Agent or such Lender pursuant to the requirements hereof in accordance with
such Agent’s and such Lender’s customary procedures for handling confidential
information of such nature, it being understood and agreed by Borrower that, in
any event, Administrative Agent may disclose such information to the Lenders and
each Agent and each Lender and each Agent may make (i) disclosures of such
information to Affiliates of such Lender or Agent and to their respective
officers, directors, partners, members, employees, legal counsel, independent
auditors and other advisors, experts or agents who need to know such information
and on a confidential basis (and to other Persons authorized by a Lender or
Agent to organize, present or disseminate such information in connection with
disclosures otherwise made in accordance with this Section 10.17), (ii)
disclosures of such information reasonably required by any potential or
prospective assignee, transferee or participant in connection with the
contemplated assignment, transfer or participation of any Loans or any
participations therein or by any direct or indirect contractual counterparties
(or the professional advisors thereto) to any swap or derivative transaction
relating to Borrower and its obligations (provided, such assignees, transferees,
participants, counterparties and advisors are advised of and agree to be bound
by either the provisions of this Section 10.17 or other provisions at least as
restrictive as this Section 10.17), (iii) disclosure to any rating agency when
required by it, provided that, prior to any disclosure, such rating agency shall
undertake in writing to preserve the confidentiality of any confidential
information relating to Credit Parties received by it from any Agent or any
Lender, (iv) disclosure on a confidential basis to the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Loans, (v) disclosures in connection with the
exercise of any remedies hereunder or under any other Credit Document, (vi)
disclosures made pursuant to the order of any court or administrative agency or
in any pending legal or administrative proceeding, or otherwise as required by
applicable law or compulsory legal process (in which case such Person agrees to
inform Borrower promptly thereof to the extent not prohibited by law) and (vii)
disclosures made upon the request or demand of any regulatory or
quasi-regulatory authority purporting to have jurisdiction over such Person or
any of its Affiliates. In addition, each Agent and each Lender may disclose the
existence of this Agreement and the information about this Agreement to market
data collectors, similar services providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement and the other Credit Documents.

10.18. Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total

 

-122-



--------------------------------------------------------------------------------

interest due hereunder (taking into account the increase provided for above) is
less than the total amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect, then to the extent permitted by law, Borrower shall pay to
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of Lenders and Borrower to conform strictly to
any applicable usury laws. Accordingly, if any Lender contracts for, charges, or
receives any consideration which constitutes interest in excess of the Highest
Lawful Rate, then any such excess shall be cancelled automatically and, if
previously paid, shall at such Lender’s option be applied to the outstanding
amount of the Loans made hereunder or be refunded to Borrower.

10.19. Effectiveness; Counterparts. This Agreement shall become effective upon
the execution of a counterpart hereof by each of the parties hereto and receipt
by Borrower and Administrative Agent of written notification of such execution
and authorization of delivery thereof. This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or in electronic format (i.e., “pdf” or “tif”
shall be effective as delivery of a manually executed counterpart of this
Agreement.

10.20. PATRIOT Act. Each Lender and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies each Credit Party that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or Administrative Agent, as applicable, to identify such Credit Party in
accordance with the PATRIOT Act.

10.21. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

10.22. No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Credit Parties, their
stockholders and/or their affiliates. Each Credit Party agrees that nothing in
the Credit Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and such Credit Party, its stockholders or its
affiliates, on the other. The Credit Parties acknowledge and agree that (i) the
transactions contemplated by the Credit Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Credit Parties, on
the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of any Credit Party, its stockholders or its affiliates with respect to
the transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Credit Party, its
stockholders or its affiliates on other matters) or any other obligation to any
Credit Party except the obligations expressly set forth in the Credit Documents
and (y) each Lender is acting solely as principal and not as the agent or
fiduciary of any Credit Party, its management, stockholders, creditors or any
other Person. Each Credit Party acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed

 

-123-



--------------------------------------------------------------------------------

appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each Credit
Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Credit Party, in connection with such transaction or the process leading
thereto.

10.23. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document may be subject to the Write-Down
and Conversion Powers of an EEA Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:

(i) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(ii) the effects of any Bail-In Action on any such liability, including, if
applicable:

(a) reduction in full or in part or cancellation of any such liability;

(b) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Credit Document; or

(c) the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of any EEA Resolution Authority.

[Remainder of page intentionally left blank]

 

-124-



--------------------------------------------------------------------------------

APPENDIX A

TO CREDIT AND GUARANTY AGREEMENT

Commitments1

 

Lender

   Commitment      Pro
Rata Share  

JPMorgan Chase Bank, N.A.

   $ 957,929,233.21         100 %    

 

 

    

 

 

 

Total

   $ 957,929,233.21         100 %    

 

 

    

 

 

 

 

1  In addition to Initial Loans funded pursuant to the Commitments reflected in
this Appendix A, Converting Loans in an aggregate principal amount of
$730,195,766.79 shall automatically be converted to a like principal amount of
Initial Loans on the Restatement Effective Date.

 

APPENDIX A-1



--------------------------------------------------------------------------------

APPENDIX B

TO CREDIT AND GUARANTY AGREEMENT

Notice Addresses

J. C. PENNEY CORPORATION, INC.

6501 Legacy Drive, Mail Code 1304

Plano, TX 75024

Attention: Treasurer

Facsimile: (972) 431-2044

All other Credit Parties:

c/o J. C. Penney Corporation, Inc.

6501 Legacy Drive, Mail Code 1304

Plano, TX 75024

Attention: Treasurer

Facsimile: (972) 431-2044

in each case, with a copy to:

6501 Legacy Drive, Mail Code 1101

Plano, TX 75024

Attention: General Counsel

Facsimile: (972) 531-1916

 

APPENDIX B-1



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Administrative Agent’s Principal Office:

500 Stanton Christiana Road

Ops Building 2, 3rd Floor

Newark, DE 19713-2107

Telephone: (302) 634-1678

 

APPENDIX B-2



--------------------------------------------------------------------------------

Schedule 3.1(a)

Restatement Agreement

Pledge and Security Agreement

Amended and Restated Trademark Security Agreement, among J. C. Penney
Corporation, Inc., J. C. Penney Purchasing Corporation and Wilmington Trust,
National Association as Collateral Agent, dated as of June 23, 2016

Patent Security Agreement, among J. C. Penney Corporation, Inc., J. C. Penney
Purchasing Corporation and Wilmington Trust, National Association as Collateral
Agent, dated as of June 23, 2016

Amended and Restated Copyright Security Agreement, among J. C. Penney
Corporation, Inc., J. C. Penney Company, Inc., J. C. Penney Purchasing
Corporation and Wilmington Trust, National Association as Collateral Agent,
dated as of June 23, 2016

ABL Intercreditor Agreement

Pari Passu Intercreditor Agreement

Agency Transfer Agreement

Collateral Questionnaire



--------------------------------------------------------------------------------

Schedule 4.2

Equity Interests and Ownership

 

Credit Party

  

Owned by

   Total Ownership      Percent Owned   J. C. Penney Corporation, Inc.    J. C.
Penney Company, Inc.      100.000         100.000    JCP Real Estate Holdings,
Inc.    J. C. Penney Corporation, Inc.      10.000         100.000    J. C.
Penney Purchasing Corporation    J. C. Penney Corporation, Inc.      300.000   
     100.000    J. C. Penney Properties, Inc.    JCP Real Estate Holdings, Inc.
     100.000         100.000 1 

 

1  J. C. Penney Properties, Inc. has issued 112 Shares of Series A Preferred
Stock to third party equityholders in accordance with the requirement that Real
Estate Investment Trusts have in excess of 100 shareholders.



--------------------------------------------------------------------------------

Schedule 4.13

Real Estate Assets

(see attached)



--------------------------------------------------------------------------------

Store
Number   

Type/Use

  

Address

  

City

  

State

  

Real Estate Interest Held
(Primary Interest)

  

Credit Party Holding Real
Estate Interest

00001

   MAIN STORE    PO BOX 110    KEMMERER    WY    Fee    J.C. Penney Properties,
Inc.

00001

   MAIN STORE    PO BOX 110    KEMMERER    WY    Lease (Intercompany)    J.C.
Penney Corporation, Inc.

00004

   MAIN STORE    990 22ND AVE S    BROOKINGS    SD    Lease    J.C. Penney
Corporation, Inc.

00005

   MAIN STORE    9501 Arlington Expy    Jacksonville    FL    Lease    J.C.
Penney Corporation, Inc.

00005

   TIRE/BATTERY/AUTO    9501 Arlington Expy    Jacksonville    FL    Sublease to
Third party    J.C. Penney Corporation, Inc.

00007

   MAIN STORE    PO BOX 7126    AUBURN    NY    Lease    J.C. Penney
Corporation, Inc.

00012

   MAIN STORE    78 E MAIN ST    PRICE    UT    Lease    J.C. Penney
Corporation, Inc.

00016

   MAIN STORE    1170 CENTRAL AVE    DUNKIRK    NY    Lease    J.C. Penney
Corporation, Inc.

00017

   MAIN STORE    1425 S SANTA FE AVE    CHANUTE    KS    Lease    J.C. Penney
Corporation, Inc.

00026

   MAIN STORE    124 S MAIN ST    PENDLETON    OR    Lease    J.C. Penney
Corporation, Inc.

00027

   MAIN STORE    12300 SE 82ND AVE    PORTLAND    OR    Fee    J.C. Penney
Properties, Inc.

00027

   MAIN STORE    12300 SE 82ND AVE    PORTLAND    OR    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

00030

   MAIN STORE    14301 BURNHAVEN DR    BURNSVILLE    MN    Fee    J.C. Penney
Properties, Inc.

00030

   MAIN STORE    14301 BURNHAVEN DR    BURNSVILLE    MN    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

00043

   MAIN STORE    621 MAIN ST    ALAMOSA    CO    Fee    J.C. Penney Properties,
Inc.

00043

   OUTSIDE STOCKROOM    621 MAIN ST    ALAMOSA    CO    Lease    J.C. Penney
Corporation, Inc.

00044

   MAIN STORE    3542 S MARYLAND PKWY    LAS VEGAS    NV    Lease    J.C. Penney
Corporation, Inc.

00044

   TIRE/BATTERY/AUTO    3542 S MARYLAND PKWY    LAS VEGAS    NV    Sublease to
Third party    J.C. Penney Corporation, Inc.

00046

   MAIN STORE    701 RICHMOND RD    RICHMOND HEIGHTS    OH    Lease    J.C.
Penney Corporation, Inc.

00046

   TIRE/BATTERY/AUTO    701 RICHMOND RD    RICHMOND HEIGHTS    OH    Sublease to
Third party    J.C. Penney Corporation, Inc.

00052

   MAIN STORE    321 MAIN ST    FORT MORGAN    CO    Lease    J.C. Penney
Corporation, Inc.

00055

   MAIN STORE    4600 S MEDFORD DR STE 2000    LUFKIN    TX    Lease    J.C.
Penney Corporation, Inc.

00056

   MAIN STORE    413 DAKOTA AVE    WAHPETON    ND    Lease    J.C. Penney
Corporation, Inc.

00058

   MAIN STORE    2050 PONCE BY PASS STE 200    PONCE    Puerto Rico    Lease   
J.C. Penney Corporation, Inc.

00063

   MAIN STORE    212 E 2ND ST    THE DALLES    OR    Lease    J.C. Penney
Corporation, Inc.

00065

   MAIN STORE    1309 ADAMS AVE    LA GRANDE    OR    Lease    J.C. Penney
Corporation, Inc.

00067

   MAIN STORE    500 LEHIGH VALLEY MALL    WHITEHALL    PA    Fee    J.C. Penney
Properties, Inc.

00067

   MAIN STORE    500 LEHIGH VALLEY MALL    WHITEHALL    PA    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

00089

   MAIN STORE    2321 DAVE LYLE BLVD    ROCK HILL    SC    Lease    J.C. Penney
Corporation, Inc.

00090

   HOME STORE    4861 NORTH STONE    TUCSON    AZ    Lease    J.C. Penney
Corporation, Inc.

00090

   MAIN STORE    4530 N ORACLE RD    TUCSON    AZ    Ground Lease    J.C. Penney
Properties, Inc.

00090

   MAIN STORE    4530 N ORACLE RD    TUCSON    AZ    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

00099

   MAIN STORE    300 CROSS CREEK MALL    FAYETTEVILLE    NC    Fee    J.C.
Penney Properties, Inc.

00099

   MAIN STORE    300 CROSS CREEK MALL    FAYETTEVILLE    NC    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

00102

   MAIN STORE    9801 CORTANA PL    BATON ROUGE    LA    Fee    J.C. Penney
Properties, Inc.

00102

   MAIN STORE    9801 CORTANA PL    BATON ROUGE    LA    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

00104

   MAIN STORE    201-209 WEST C ST    MCCOOK    NE    Lease    J.C. Penney
Corporation, Inc.

00106

   MAIN STORE    401 NE NORTHGATE WAY STE 475    SEATTLE    WA    Ground Lease
   J.C. Penney Corporation, Inc.

00109

   ADDITIONAL SPACE    1343 COMMERCIAL ST    ASTORIA    OR    Lease    J.C.
Penney Corporation, Inc.

00109

   MAIN STORE    1343 COMMERCIAL ST    ASTORIA    OR    Fee    J.C. Penney
Properties, Inc.

00113

   MAIN STORE    PO BOX 668    WILLISTON    ND    Lease    J.C. Penney
Corporation, Inc.

00116

   MAIN STORE    81 ROCKINGHAM PARK BLVD    SALEM    NH    Fee    J.C. Penney
Properties, Inc.

00116

   MAIN STORE    81 ROCKINGHAM PARK BLVD    SALEM    NH    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

00120

   MAIN STORE    301 WYOMING BLVD SE    CASPER    WY    Lease    J.C. Penney
Corporation, Inc.

00129

   MAIN STORE    600 S CARPENTER AVE    KINGSFORD    MI    Lease    J.C. Penney
Corporation, Inc.

00130

   MAIN STORE    601-635 HARRY L DR STE 99    JOHNSON CITY    NY    Ground Lease
   J.C. Penney Properties, Inc.

00130

   MAIN STORE    601-635 HARRY L DR STE 99    JOHNSON CITY    NY    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

00133

   MAIN STORE    25 LILAC MALL (RT 125)    ROCHESTER    NH    Lease    J.C.
Penney Corporation, Inc.

00135

   MAIN STORE    344 V BUCKLAND HLS DR STE 7000    MANCHESTER    CT    Fee   
J.C. Penney Properties, Inc.

00135

   MAIN STORE    344 V BUCKLAND HLS DR STE 7000    MANCHESTER    CT    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

00141

   MAIN STORE    1207 N COMMERCE    ARDMORE    OK    Fee    J.C. Penney
Properties, Inc.

00141

   MAIN STORE    1207 N COMMERCE    ARDMORE    OK    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

00152

   MAIN STORE    4835 PROMENADE PKWY    BESSEMER    AL    Ground Lease    J.C.
Penney Properties, Inc.

00152

   MAIN STORE    4835 PROMENADE PKWY    BESSEMER    AL    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

00157

   MAIN STORE    2180 S GILBERT RD    CHANDLER    AZ    Ground Lease    J.C.
Penney Corporation, Inc.

00161

   MAIN STORE    5043 JIMMY LEE SMITH PKWY    HIRAM    GA    Ground Lease   
J.C. Penney Properties, Inc.

00161

   MAIN STORE    5043 JIMMY LEE SMITH PKWY    HIRAM    GA    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

00162

   MAIN STORE    90 E LOCUST ST    CANTON    IL    Lease    J.C. Penney
Corporation, Inc.

00163

   MAIN STORE    800 FOXCROFT AVE STE 800    MARTINSBURG    WV    Lease    J.C.
Penney Corporation, Inc.

00168

   MAIN STORE    300 MONTGOMERY MALL    NORTH WALES    PA    Lease    J.C.
Penney Corporation, Inc.

00168

   TIRE/BATTERY/AUTO    300 MONTGOMERY MALL    NORTH WALES    PA    Sublease to
Third party    J.C. Penney Corporation, Inc.

00170

   MAIN STORE    720 N 12TH ST (US 641)    MURRAY    KY    Lease    J.C. Penney
Corporation, Inc.

00171

   MAIN STORE    10225 77TH ST    PLEASANT PRAIRIE    WI    Ground Lease    J.C.
Penney Properties, Inc.

00171

   MAIN STORE    10225 77TH ST    PLEASANT PRAIRIE    WI    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

00174

   LICENSE AGREEMENT    100 W 33RD ST    NEW YORK    NY    Lease    J.C. Penney
Corporation, Inc.

00174

   MAIN STORE    100 W 33RD ST    NEW YORK    NY    Lease    J.C. Penney
Corporation, Inc.

00178

   MAIN STORE    333 MAIN ST STE 200    OAK RIDGE    TN    Lease    J.C. Penney
Corporation, Inc.

00179

   MAIN STORE    6051 SKILLMAN ST    DALLAS    TX    Ground Lease    J.C. Penney
Properties, Inc.

00179

   MAIN STORE    6051 SKILLMAN ST    DALLAS    TX    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

00182

   MAIN STORE    1800 DAISY ST EXT STE 2    CLEARFIELD    PA    Lease    J.C.
Penney Corporation, Inc.

00183

   MAIN STORE    2100 HAMILTON PLACE BLVD    CHATTANOOGA    TN    Fee    J.C.
Penney Properties, Inc.

00183

   MAIN STORE    2100 HAMILTON PLACE BLVD    CHATTANOOGA    TN    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

00184

   MAIN STORE    990 NW Blue Pkwy    Lee’s Summit    MO    Fee    J.C. Penney
Properties, Inc.

00185

   MAIN STORE    1150 W CARL SANDBURG DR    GALESBURG    IL    Lease    J.C.
Penney Corporation, Inc.



--------------------------------------------------------------------------------

00185

   MAIN STORE    1150 W CARL SANDBURG DR    GALESBURG    IL    Sublease to Third
party    J.C. Penney Corporation, Inc.

00192

   MAIN STORE    11801 FAIR OAKS MALL    FAIRFAX    VA    Fee    J.C. Penney
Properties, Inc.

00192

   MAIN STORE    11801 FAIR OAKS MALL    FAIRFAX    VA    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

00194

   MAIN STORE    9100 MCHUGH DR STE 576    LANHAM    MD    Lease    J.C. Penney
Corporation, Inc.

00195

   MAIN STORE    63 SERRAMONTE CTR    DALY CITY    CA    Lease    J.C. Penney
Corporation, Inc.

00196

   MAIN STORE    222 S STATE ST    FAIRMONT    MN    Lease    J.C. Penney
Corporation, Inc.

00197

   MAIN STORE    360 GATEWAY DR    BROOKLYN    NY    Ground Lease    J.C. Penney
Corporation, Inc.

00197

   SIGN AGREEMENT    360 GATEWAY DR    BROOKLYN    NY    Lease    J.C. Penney
Corporation, Inc.

00199

   MAIN STORE    500 MONROEVILLE MALL    MONROEVILLE    PA    Lease    J.C.
Penney Corporation, Inc.

00200

   MAIN STORE    1419 3rd Ave    SEATTLE    WA    Lease    J.C. Penney
Corporation, Inc.

00200

   MAIN STORE    1419 3rd Ave    SEATTLE    WA    Sublease to Third party   
J.C. Penney Corporation, Inc.

00201

   MAIN STORE    10101 E INDEPENDENCE BLVD    MATTHEWS    NC    Lease    J.C.
Penney Corporation, Inc.

00202

   MAIN STORE    1754 FRANKLIN MILLS CIR    PHILADELPHIA    PA    Lease    J.C.
Penney Corporation, Inc.

00204

   MAIN STORE    2700 POTOMAC MILLS CIR    WOODBRIDGE    VA    Lease    J.C.
Penney Corporation, Inc.

00207

   MAIN STORE    2500 W MORELAND RD    WILLOW GROVE    PA    Lease    J.C.
Penney Corporation, Inc.

00209

   MAIN STORE    3411 MERCHANT BLVD    ABINGDON    MD    Ground Lease    J.C.
Penney Properties, Inc.

00209

   MAIN STORE    3411 MERCHANT BLVD    ABINGDON    MD    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

00211

   MAIN STORE    3200 W EMPIRE MALL    SIOUX FALLS    SD    Lease    J.C. Penney
Corporation, Inc.

00214

   MAIN STORE    200 WESTERN AVE NW STE A    FARIBAULT    MN    Lease    J.C.
Penney Corporation, Inc.

00217

   MAIN STORE    14370 BEAR VALLEY RD    VICTORVILLE    CA    Lease    J.C.
Penney Corporation, Inc.

00218

   MAIN STORE    6020 E 82ND ST STE 700    INDIANAPOLIS    IN    Lease    J.C.
Penney Corporation, Inc.

00218

   TIRE/BATTERY/AUTO    6020 E 82ND ST STE 700    INDIANAPOLIS    IN    Sublease
to Third party    J.C. Penney Corporation, Inc.

00219

   MAIN STORE    3400 BELL AIR MALL    MOBILE    AL    Lease    J.C. Penney
Corporation, Inc.

00219

   TIRE/BATTERY/AUTO    3400 BELL AIR MALL    MOBILE    AL    Sublease to Third
party    J.C. Penney Corporation, Inc.

00220

   MAIN STORE    1500 E WASHINGTON AVE    UNION GAP    WA    Ground Lease   
J.C. Penney Properties, Inc.

00220

   MAIN STORE    1500 E WASHINGTON AVE    UNION GAP    WA    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

00221

   MAIN STORE    1155 CARLISLE ST    HANOVER    PA    Lease    J.C. Penney
Corporation, Inc.

00224

   MAIN STORE       San Bernardino    CA    Lease    J.C. Penney Corporation,
Inc.

00225

   MAIN STORE    2005 VETERANS BLVD    DUBLIN    GA    Lease    J.C. Penney
Corporation, Inc.

00226

   MAIN STORE    2200 S 10TH ST    MCALLEN    TX    Lease    J.C. Penney
Corporation, Inc.

00231

   MAIN STORE    10450 S STATE ST STE 2106    SANDY    UT    Lease    J.C.
Penney Corporation, Inc.

00232

   MAIN STORE    4502 S STEELE STE 200    TACOMA    WA    Ground Lease    J.C.
Penney Corporation, Inc.

00232

   TIRE/BATTERY/AUTO    4502 S STEELE STE 200    TACOMA    WA    Sublease to
Third party    J.C. Penney Corporation, Inc.

00237

   MAIN STORE    3 ORLAND SQ DR    ORLAND PARK    IL    Fee    J.C. Penney
Properties, Inc.

00237

   MAIN STORE    3 ORLAND SQ DR    ORLAND PARK    IL    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

00241

   MAIN STORE    2000 RT 38 STE 1000    CHERRY HILL    NJ    Fee    J.C. Penney
Properties, Inc.

00241

   MAIN STORE    2000 RT 38 STE 1000    CHERRY HILL    NJ    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

00246

   MAIN STORE    20700 AVALON BLVD STE 500    CARSON    CA    Fee    J.C. Penney
Properties, Inc.

00246

   MAIN STORE    20700 AVALON BLVD STE 500    CARSON    CA    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

00246

   TIRE/BATTERY/AUTO    20700 AVALON BLVD STE 500    CARSON    CA    Sublease to
Third party    J.C. Penney Corporation, Inc.

00249

   MAIN STORE    901 W MORTON    JACKSONVILLE    IL    Lease    J.C. Penney
Corporation, Inc.

00250

   MAIN STORE    67 LAKEWOOD CTR MALL    LAKEWOOD    CA    Lease    J.C. Penney
Corporation, Inc.

00251

   HOME STORE    8235 WEST BELL ROAD    PEORIA    AZ    Lease    J.C. Penney
Corporation, Inc.

00251

   MAIN STORE    7750 W ARROWHEAD TOWNE CENTER    GLENDALE    AZ    Fee    J.C.
Penney Properties, Inc.

00253

   MAIN STORE    3501 GRANVILLE AVE    MUNCIE    IN    Lease    J.C. Penney
Corporation, Inc.

00258

   MAIN STORE    734 MARKET ST    FARMINGTON    MO    Lease    J.C. Penney
Corporation, Inc.

00258

   SIGN AGREEMENT    734 MARKET ST    FARMINGTON    MO    Lease    J.C. Penney
Corporation, Inc.

00259

   MAIN STORE    3111 S 31ST ST STE 3301    TEMPLE    TX    Lease    J.C. Penney
Corporation, Inc.

00260

   MAIN STORE    950 DANA DR    REDDING    CA    Lease    J.C. Penney
Corporation, Inc.

00268

   MAIN STORE    2500 MEADOWBROOK MALL    BRIDGEPORT    WV    Lease    J.C.
Penney Corporation, Inc.

00270

   MAIN STORE    854 STATE RTE 13    CORTLAND    NY    Lease    J.C. Penney
Corporation, Inc.

00273

   MAIN STORE    701 RUSSELL AVE    GAITHERSBURG    MD    Fee    J.C. Penney
Properties, Inc.

00273

   MAIN STORE    701 RUSSELL AVE    GAITHERSBURG    MD    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

00278

   MAIN STORE    1501 LAFAYETTE PKY STE E1    LAGRANGE    GA    Lease    J.C.
Penney Corporation, Inc.

00283

   MAIN STORE    1057 BROAD ST    SUMTER    SC    Lease    J.C. Penney
Corporation, Inc.

00286

   MAIN STORE    4500 PEORIA ST (US 51)    PERU    IL    Lease    J.C. Penney
Corporation, Inc.

00287

   MAIN STORE    901 US 27 N STE 150    SEBRING    FL    Lease    J.C. Penney
Corporation, Inc.

00288

   MAIN STORE    9500 SW WASHINGTON SQ RD    PORTLAND    OR    Lease    J.C.
Penney Corporation, Inc.

00304

   MAIN STORE    3550 MCCANN RD    LONGVIEW    TX    Fee    J.C. Penney
Properties, Inc.

00304

   MAIN STORE    3550 MCCANN RD    LONGVIEW    TX    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

00306

   MAIN STORE    225 MAIN AVE N    THIEF RIVER FALLS    MN    Lease    J.C.
Penney Corporation, Inc.

00309

   MAIN STORE    640 NIBLACK BLVD    VINCENNES    IN    Lease    J.C. Penney
Corporation, Inc.

00311

   MAIN STORE    1980 N JEFFERSON ST    HUNTINGTON    IN    Lease    J.C. Penney
Corporation, Inc.

00318

   MAIN STORE    1323 Apache Dr SW    Rochester    MN    Lease    J.C. Penney
Corporation, Inc.

00318

   TIRE/BATTERY/AUTO    1323 Apache Dr SW    Rochester    MN    Sublease to
Third party    J.C. Penney Corporation, Inc.

00321

   MAIN STORE    451 E ALTAMONTE DR STE 1301    ALTAMONTE SPRINGS    FL    Lease
   J.C. Penney Corporation, Inc.

00322

   MAIN STORE    400 DUBOIS RD    COOKEVILLE    TN    Lease    J.C. Penney
Corporation, Inc.

00324

   MAIN STORE    870 W MARKET ST    TIFFIN    OH    Lease    J.C. Penney
Corporation, Inc.

00327

   MAIN STORE    87 VILLAGE SQUARE MALL    EFFINGHAM    IL    Lease    J.C.
Penney Corporation, Inc.

00334

   MAIN STORE    1330 TRAVIS BLVD    FAIRFIELD    CA    Fee    J.C. Penney
Properties, Inc.

00345

   MAIN STORE    2200 W FLORIDA AVE    HEMET    CA    Lease    J.C. Penney
Corporation, Inc.

00351

   MAIN STORE    3057 E MAIN    RUSSELLVILLE    AR    Lease    J.C. Penney
Corporation, Inc.

00355

   HOME STORE    1251 US 31 N.    GREENWOOD    IN    Lease    J.C. Penney
Corporation, Inc.

00355

   MAIN STORE    1251 US 31 N    GREENWOOD    IN    Fee    J.C. Penney
Properties, Inc.

00355

   MAIN STORE    1251 US 31 N    GREENWOOD    IN    Lease (Intercompany)    J.C.
Penney Corporation, Inc.

00365

   MAIN STORE    214 BORGER S/C    BORGER    TX    Lease    J.C. Penney
Corporation, Inc.

00367

   MAIN STORE    400 BALD HILL RD    WARWICK    RI    Ground Lease    J.C.
Penney Properties, Inc.

00367

   MAIN STORE    400 BALD HILL RD    WARWICK    RI    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

00370

   MAIN STORE    1000 HILLTOP MALL    RICHMOND    CA    Fee    J.C. Penney
Properties, Inc.



--------------------------------------------------------------------------------

00370

   MAIN STORE    1000 HILLTOP MALL    RICHMOND    CA    Ground Lease    J.C.
Penney Properties, Inc.

00370

   MAIN STORE    1000 HILLTOP MALL    RICHMOND    CA    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

00370

   MAIN STORE    1000 HILLTOP MALL    RICHMOND    CA    Sale Leaseback    J.C.
Penney Properties, Inc.

00370

   TIRE/BATTERY/AUTO    1000 HILLTOP MALL    RICHMOND    CA    Sublease to Third
party    J.C. Penney Properties, Inc.

00373

   MAIN STORE    1262 VOCKE RD STE 300    LA VALE    MD    Lease    J.C. Penney
Corporation, Inc.

00384

   MAIN STORE    2901 N GRAND AVE    AMES    IA    Lease    J.C. Penney
Corporation, Inc.

00389

   HOME STORE    5532 SPRINGDALE AVENUE    PLEASANTON    CA    Lease    J.C.
Penney Corporation, Inc.

00389

   MAIN STORE    1500 STONERIDGE MALL RD    PLEASANTON    CA    Fee    J.C.
Penney Properties, Inc.

00389

   MAIN STORE    1500 STONERIDGE MALL RD    PLEASANTON    CA    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

00395

   MAIN STORE    3405 E STATE ST    HERMITAGE    PA    Lease    J.C. Penney
Corporation, Inc.

00395

   TIRE/BATTERY/AUTO    3405 E STATE ST    HERMITAGE    PA    Sublease to Third
party    J.C. Penney Corporation, Inc.

00400

   MAIN STORE    125 S MICHIGAN AVE    BIG RAPIDS    MI    Lease    J.C. Penney
Corporation, Inc.

00403

   MAIN STORE    5953 W PARK AVE STE 3000    HOUMA    LA    Lease    J.C. Penney
Corporation, Inc.

00406

   MAIN STORE    1100 N MAIN ST    ALTUS    OK    Lease    J.C. Penney
Corporation, Inc.

00419

   MAIN STORE    2021 N HIGHLAND AVE STE 15    JACKSON    TN    Lease    J.C.
Penney Corporation, Inc.

00419

   TIRE/BATTERY/AUTO    2021 N HIGHLAND AVE STE 15    JACKSON    TN    Sublease
to Third party    J.C. Penney Corporation, Inc.

00424

   MAIN STORE    7171 N DAVIS HWY STE 8220    PENSACOLA    FL    Fee    J.C.
Penney Properties, Inc.

00426

   MAIN STORE    251 HIGH ST    TORRINGTON    CT    Lease    J.C. Penney
Corporation, Inc.

00439

   MAIN STORE    600 EASTVIEW MALL    VICTOR    NY    Fee    J.C. Penney
Properties, Inc.

00439

   MAIN STORE    600 EASTVIEW MALL    VICTOR    NY    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

00450

   MAIN STORE    1302 W I-40 FRONTAGE RD    GALLUP    NM    Lease    J.C. Penney
Corporation, Inc.

00456

   MAIN STORE    3404 W 13TH ST    GRAND ISLAND    NE    Lease    J.C. Penney
Corporation, Inc.

00457

   MAIN STORE    101 W WATER ST    DECORAH    IA    Lease    J.C. Penney
Corporation, Inc.

00465

   MAIN STORE    24140 MAGIC MOUNTAIN PKY    SANTA CLARITA    CA    Ground Lease
   J.C. Penney Properties, Inc.

00465

   MAIN STORE    24140 MAGIC MOUNTAIN PKY    SANTA CLARITA    CA    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

00466

   MAIN STORE    150 HOMER ADAMS PKWY    ALTON    IL    Fee    J.C. Penney
Properties, Inc.

00466

   MAIN STORE    150 HOMER ADAMS PKWY    ALTON    IL    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

00478

   MAIN STORE    5200 MEADOWOOD MALL CIR    RENO    NV    Fee    J.C. Penney
Properties, Inc.

00478

   MAIN STORE    5200 MEADOWOOD MALL CIR    RENO    NV    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

00479

   MAIN STORE    6481 NEWBERRY RD    GAINESVILLE    FL    Lease    J.C. Penney
Corporation, Inc.

00481

   MAIN STORE    4201 YELLOWSTONE AVE    POCATELLO    ID    Lease    J.C. Penney
Corporation, Inc.

00483

   MAIN STORE    3936 E MARKET ST    LOGANSPORT    IN    Lease    J.C. Penney
Corporation, Inc.

00485

   MAIN STORE    4310 BUFFALO GAP RD    ABILENE    TX    Lease    J.C. Penney
Corporation, Inc.

00487

   MAIN STORE    3401 S US 41    TERRE HAUTE    IN    Lease    J.C. Penney
Corporation, Inc.

00494

   MAIN STORE    600 MERCED MALL    MERCED    CA    Lease    J.C. Penney
Corporation, Inc.

00495

   MAIN STORE    1300 9TH AVE SE STE 3    WATERTOWN    SD    Lease    J.C.
Penney Corporation, Inc.

00496

   MAIN STORE    1700 W COUNTY RD B-2    ROSEVILLE    MN    Fee    J.C. Penney
Properties, Inc.

00496

   MAIN STORE    1700 W COUNTY RD B-2    ROSEVILLE    MN    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

00497

   MAIN STORE    305 MOUNT HOPE AVE    ROCKAWAY    NJ    Fee    J.C. Penney
Properties, Inc.

00497

   MAIN STORE    305 MOUNT HOPE AVE    ROCKAWAY    NJ    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

00514

   MAIN STORE    830 MAIN ST UNIT 3    PRESQUE ISLE    ME    Lease    J.C.
Penney Corporation, Inc.

00528

   MAIN STORE    1680 WRIGHT AVE    ALMA    MI    Lease    J.C. Penney
Corporation, Inc.

00529

   MAIN STORE    17301 VALLEY MALL RD STE 400    HAGERSTOWN    MD    Lease   
J.C. Penney Corporation, Inc.

00529

   TIRE/BATTERY/AUTO    17301 VALLEY MALL RD STE 400    HAGERSTOWN    MD   
Sublease to Third party    J.C. Penney Corporation, Inc.

00530

   MAIN STORE    155 DORSET ST    SOUTH BURLINGTON    VT    Lease    J.C. Penney
Corporation, Inc.

00536

   MAIN STORE    300 EARLY BLVD    EARLY    TX    Lease    J.C. Penney
Corporation, Inc.

00539

   MAIN STORE    RT 104 E    OSWEGO    NY    Lease    J.C. Penney Corporation,
Inc.

00549

   MAIN STORE    3301 VETERANS MEMORIAL BLVD    METAIRIE    LA    Lease    J.C.
Penney Corporation, Inc.

00557

   MAIN STORE    15740 WHITTWOOD LANE    WHITTIER    CA    Lease    J.C. Penney
Corporation, Inc.

00559

   MAIN STORE    2424 US 6TH AND 50TH    GRAND JUNCTION    CO    Fee    J.C.
Penney Properties, Inc.

00559

   MAIN STORE    2424 US 6TH AND 50TH    GRAND JUNCTION    CO    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

00562

   MAIN STORE    1701 SUNRISE HWY    BAYSHORE L I    NY    Lease    J.C. Penney
Corporation, Inc.

00566

   MAIN STORE    2555 EL CAMINO REAL    CARLSBAD    CA    Fee    J.C. Penney
Properties, Inc.

00566

   MAIN STORE    2555 EL CAMINO REAL    CARLSBAD    CA    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

00568

   MAIN STORE    300 S MAIN ST    MCALLEN    TX    Lease    J.C. Penney
Corporation, Inc.

00578

   MAIN STORE    PO BOX 10010    HOLYOKE    MA    Lease    J.C. Penney
Corporation, Inc.

00579

   MAIN STORE    4101 E 42ND ST    ODESSA    TX    Lease    J.C. Penney
Corporation, Inc.

00581

   MAIN STORE    800 S JAMES CAMPBELL BLVD    COLUMBIA    TN    Lease    J.C.
Penney Corporation, Inc.

00582

   MAIN STORE    5001 MONROE ST    TOLEDO    OH    Fee    J.C. Penney
Properties, Inc.

00582

   PARKING    5001 MONROE ST    TOLEDO    OH    Ground Lease    J.C. Penney
Corporation, Inc.

00588

   MAIN STORE    300 HWY 78 E    JASPER    AL    Lease    J.C. Penney
Corporation, Inc.

00601

   ADDITIONAL SPACE    3700 S MERIDIAN ST    PUYALLUP    WA    Lease    J.C.
Penney Corporation, Inc.

00601

   MAIN STORE    3700 S MERIDIAN ST    PUYALLUP    WA    Lease    J.C. Penney
Corporation, Inc.

00607

   MAIN STORE    1100 S DEWEY ST    NORTH PLATTE    NE    Lease    J.C. Penney
Corporation, Inc.

00608

   MAIN STORE    814 US HWY 62-65 N STE 27    HARRISON    AR    Lease    J.C.
Penney Corporation, Inc.

00611

   MAIN STORE    6002 SLIDE RD-PO BOX 68611    LUBBOCK    TX    Lease    J.C.
Penney Corporation, Inc.

00611

   TIRE/BATTERY/AUTO    6002 SLIDE RD-PO BOX 68611    LUBBOCK    TX    Sublease
to Third party    J.C. Penney Corporation, Inc.

00620

   MAIN STORE    1700 W INTL SPEEDWAY BLVD    DAYTONA BEACH    FL    Lease   
J.C. Penney Corporation, Inc.

00620

   TIRE/BATTERY/AUTO    1700 W INTL SPEEDWAY BLVD    DAYTONA BEACH    FL   
Sublease to Third party    J.C. Penney Corporation, Inc.

00631

   MAIN STORE    6301 NW LOOP 410    SAN ANTONIO    TX    Fee    J.C. Penney
Properties, Inc.

00631

   MAIN STORE    6301 NW LOOP 410    SAN ANTONIO    TX    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

00634

   MAIN STORE    3040 PLAZA BONITA RD    NATIONAL CITY    CA    Fee    J.C.
Penney Properties, Inc.

00634

   MAIN STORE    3040 PLAZA BONITA RD    NATIONAL CITY    CA    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

00643

   MAIN STORE    4600 BAY RD    SAGINAW    MI    Lease    J.C. Penney
Corporation, Inc.

00643

   TIRE/BATTERY/AUTO    4600 BAY RD    SAGINAW    MI    Sublease to Third party
   J.C. Penney Corporation, Inc.

00644

   MAIN STORE    3301 DILLON DR    PUEBLO    CO    Lease    J.C. Penney
Corporation, Inc.

00647

   MAIN STORE    3315 N RIDGE RD E STE 100    ASHTABULA    OH    Lease    J.C.
Penney Corporation, Inc.

00651

   MAIN STORE    PR RD 2 KM 81.9 CARRIZALES    HATILLO    Puerto Rico    Lease
   J.C. Penney Corporation, Inc.



--------------------------------------------------------------------------------

00652

   MAIN STORE    2200 W WAR MEMORIAL DR STE 997    PEORIA    IL    Fee    J.C.
Penney Properties, Inc.

00652

   MAIN STORE    2200 W WAR MEMORIAL DR STE 997    PEORIA    IL    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

00652

   TIRE/BATTERY/AUTO    2200 W WAR MEMORIAL DR STE 997    PEORIA    IL   
Sublease to Third party    J.C. Penney Corporation, Inc.

00654

   MAIN STORE    3541 MASONIC DR    ALEXANDRIA    LA    Lease    J.C. Penney
Corporation, Inc.

00656

   MAIN STORE    1200 10TH AVE S    GREAT FALLS    MT    Lease    J.C. Penney
Corporation, Inc.

00658

   MAIN STORE    5300 SAN DARIO    LAREDO    TX    Fee    J.C. Penney
Properties, Inc.

00658

   MAIN STORE    5300 SAN DARIO    LAREDO    TX    Lease (Intercompany)    J.C.
Penney Corporation, Inc.

00663

   MAIN STORE    3929 MCCAIN BLVD STE 500    NORTH LITTLE ROCK    AR    Lease   
J.C. Penney Corporation, Inc.

00663

   TIRE/BATTERY/AUTO    3929 MCCAIN BLVD STE 500    NORTH LITTLE ROCK    AR   
Sublease to Third party    J.C. Penney Corporation, Inc.

00666

   MAIN STORE    2005 N 14TH ST STE 141    PONCA CITY    OK    Lease    J.C.
Penney Corporation, Inc.

00671

   MAIN STORE    3199 N WHITE SANDS    ALAMOGORDO    NM    Lease    J.C. Penney
Corporation, Inc.

00680

   MAIN STORE    51027 HWY 6    GLENWOOD SPRINGS    CO    Lease    J.C. Penney
Corporation, Inc.

00681

   MAIN STORE    2101 FT HENRY DR    KINGSPORT    TN    Lease    J.C. Penney
Corporation, Inc.

00687

   MAIN STORE    3700 ATLANTA HWY    ATHENS    GA    Lease    J.C. Penney
Corporation, Inc.

00688

   MAIN STORE    2600 BEACH BLVD    BILOXI    MS    Lease    J.C. Penney
Corporation, Inc.

00689

   MAIN STORE    2427 US HWY 90 W STE 10    LAKE CITY    FL    Lease    J.C.
Penney Corporation, Inc.

00691

   HOME STORE    685 CONTRA COSTA BLVD.    PLEASANT HILL    CA    Lease    J.C.
Penney Corporation, Inc.

00691

   MAIN STORE    484 SUN VALLEY MALL    CONCORD    CA    Lease    J.C. Penney
Corporation, Inc.

00691

   TIRE/BATTERY/AUTO    484 SUN VALLEY MALL    CONCORD    CA    Sublease to
Third party    J.C. Penney Corporation, Inc.

00695

   MAIN STORE    700 HAYWOOD RD    GREENVILLE    SC    Ground Lease    J.C.
Penney Properties, Inc.

00695

   MAIN STORE    700 HAYWOOD RD    GREENVILLE    SC    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

00696

   ADDITIONAL SPACE    1249 SOUTHCENTER MALL    TUKWILA    WA    Lease    J.C.
Penney Corporation, Inc.

00696

   MAIN STORE    1249 SOUTHCENTER MALL    TUKWILA    WA    Ground Lease    J.C.
Penney Corporation, Inc.

00696

   TIRE/BATTERY/AUTO    1249 SOUTHCENTER MALL    TUKWILA    WA    Sublease to
Third party    J.C. Penney Corporation, Inc.

00699

   MAIN STORE    1169 GLENDALE GALLERIA    GLENDALE    CA    Fee    J.C. Penney
Properties, Inc.

00699

   MAIN STORE    1169 GLENDALE GALLERIA    GLENDALE    CA    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

00700

   MAIN STORE    500 QUAKER BRIDGE MALL    TRENTON    NJ    Fee    J.C. Penney
Properties, Inc.

00700

   MAIN STORE    500 QUAKER BRIDGE MALL    TRENTON    NJ    Sale Leaseback   
J.C. Penney Properties, Inc.

00700

   TIRE/BATTERY/AUTO    500 QUAKER BRIDGE MALL    TRENTON    NJ    Sublease to
Third party    J.C. Penney Properties, Inc.

00702

   MAIN STORE    8401 GATEWAY BLVD W    EL PASO    TX    Lease    J.C. Penney
Corporation, Inc.

00703

   LAND    408 MITCHELL ST    PETOSKEY    MI    Lease    J.C. Penney
Corporation, Inc.

00703

   MAIN STORE    408 MITCHELL ST    PETOSKEY    MI    Fee    J.C. Penney
Properties, Inc.

00704

   MAIN STORE    4651 27TH ST    MOLINE    IL    Lease    J.C. Penney
Corporation, Inc.

00708

   MAIN STORE    1800 PIPESTONE RD    BENTON HARBOR    MI    Lease    J.C.
Penney Corporation, Inc.

00709

   MAIN STORE    3115 E COLONIAL DR    ORLANDO    FL    Lease    J.C. Penney
Corporation, Inc.

00712

   MAIN STORE    3111 MIDWESTERN PKWY    WICHITA FALLS    TX    Lease    J.C.
Penney Corporation, Inc.

00718

   MAIN STORE    310 TOWNE CTR CIR    SANFORD    FL    Fee    J.C. Penney
Properties, Inc.

00731

   MAIN STORE    3202 OAKVIEW DR    OMAHA    NE    Fee    J.C. Penney
Properties, Inc.

00731

   MAIN STORE    3202 OAKVIEW DR    OMAHA    NE    Lease (Intercompany)    J.C.
Penney Corporation, Inc.

00733

   MAIN STORE    800 S CAMINO DEL RIO    DURANGO    CO    Lease    J.C. Penney
Corporation, Inc.

00738

   MAIN STORE    925 WASHINGTON AVE    DETROIT LAKES    MN    Lease    J.C.
Penney Corporation, Inc.

00739

   MAIN STORE    2150 NORTHWOODS BLVD UNIT E100    N CHARLESTON    SC    Lease
   J.C. Penney Corporation, Inc.

00744

   MAIN STORE    300 VALLEY RIVER CTR    EUGENE    OR    Ground Lease    J.C.
Penney Corporation, Inc.

00744

   TIRE/BATTERY/AUTO    300 VALLEY RIVER CTR    EUGENE    OR    Sublease to
Third party    J.C. Penney Corporation, Inc.

00766

   MAIN STORE    331 BRANDON TOWN CENTER MALL    BRANDON    FL    Fee    J.C.
Penney Properties, Inc.

00767

   MAIN STORE    4316 MILAN RD    SANDUSKY    OH    Lease    J.C. Penney
Corporation, Inc.

00768

   MAIN STORE    3300 CHAMBERS RD STE 5090    HORSEHEADS    NY    Lease    J.C.
Penney Corporation, Inc.

00768

   TIRE/BATTERY/AUTO    3300 CHAMBERS RD STE 5090    HORSEHEADS    NY   
Sublease to Third party    J.C. Penney Corporation, Inc.

00769

   MAIN STORE    2190 IDAHO ST    ELKO    NV    Lease    J.C. Penney
Corporation, Inc.

00778

   MAIN STORE    1408 N PARHAM RD    RICHMOND    VA    Fee    J.C. Penney
Properties, Inc.

00778

   MAIN STORE    1408 N PARHAM RD    RICHMOND    VA    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

00779

   MAIN STORE    6000 FLORENCE MALL    FLORENCE    KY    Fee    J.C. Penney
Properties, Inc.

00779

   MAIN STORE    6000 FLORENCE MALL    FLORENCE    KY    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

00780

   MAIN STORE    1718 E BLVD    KOKOMO    IN    Lease    J.C. Penney
Corporation, Inc.

00781

   MAIN STORE    4101 S YALE AVE    TULSA    OK    Lease    J.C. Penney
Corporation, Inc.

00781

   TIRE/BATTERY/AUTO    4101 S YALE AVE    TULSA    OK    Sublease to Third
party    J.C. Penney Corporation, Inc.

00784

   MAIN STORE    3649 ERIE BLVD E STE 2    DE WITT    NY    Lease    J.C. Penney
Corporation, Inc.

00786

   MAIN STORE    7900 Governor Ritchie Hwy    Glen Burnie    MD    Ground Lease
   J.C. Penney Properties, Inc.

00786

   MAIN STORE    7900 Governor Ritchie Hwy    Glen Burnie    MD    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

00794

   MAIN STORE    3500 OLEANDER DR    WILMINGTON    NC    Lease    J.C. Penney
Corporation, Inc.

00797

   MAIN STORE    816 WALNUT SQUARE BLVD STE D    DALTON    GA    Lease    J.C.
Penney Corporation, Inc.

00808

   MAIN STORE    3187 N MAIN ST    ANDERSON    SC    Lease    J.C. Penney
Corporation, Inc.

00808

   TIRE/BATTERY/AUTO    3187 N MAIN ST    ANDERSON    SC    Sublease to Third
party    J.C. Penney Corporation, Inc.

00814

   MAIN STORE    625 BLACK LAKE BLVD    OLYMPIA    WA    Lease    J.C. Penney
Corporation, Inc.

00816

   MAIN STORE    606 CHRISTIANA MALL    NEWARK    DE    Fee    J.C. Penney
Properties, Inc.

00816

   MAIN STORE    606 CHRISTIANA MALL    NEWARK    DE    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

00819

   MAIN STORE    500 BRIARWOOD CIR    ANN ARBOR    MI    Fee    J.C. Penney
Properties, Inc.

00819

   MAIN STORE    500 BRIARWOOD CIR    ANN ARBOR    MI    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

00819

   MAIN STORE    500 BRIARWOOD CIR    ANN ARBOR    MI    Sale Leaseback    J.C.
Penney Properties, Inc.

00819

   TIRE/BATTERY/AUTO    500 BRIARWOOD CIR    ANN ARBOR    MI    Sublease to
Third party    J.C. Penney Properties, Inc.

00830

   MAIN STORE    PO BOX 2008    LAUREL    MS    Lease    J.C. Penney
Corporation, Inc.

00834

   MAIN STORE    2000 N POINT CIR    ALPHARETTA    GA    Lease    J.C. Penney
Corporation, Inc.

00835

   MAIN STORE    117-19 E MAIN ST    SIDNEY    MT    Lease    J.C. Penney
Corporation, Inc.

00838

   MAIN STORE    810 W PARK AVE    GREENWOOD    MS    Lease    J.C. Penney
Corporation, Inc.

00852

   MAIN STORE    701 LYNN HAVEN PKWY    VIRGINIA BEACH    VA    Lease    J.C.
Penney Corporation, Inc.

00863

   MAIN STORE    680 CITADEL DR E    COLORADO SPRINGS    CO    Fee    J.C.
Penney Properties, Inc.

00863

   MAIN STORE    680 CITADEL DR E    COLORADO SPRINGS    CO    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

00864

   MAIN STORE    3661 EISENHOWER PKWY STE 6    MACON    GA    Lease    J.C.
Penney Corporation, Inc.

00864

   TIRE/BATTERY/AUTO    3661 EISENHOWER PKWY STE 6    MACON    GA    Sublease to
Third party    J.C. Penney Corporation, Inc.



--------------------------------------------------------------------------------

00870

   MAIN STORE    730 MEYERLAND PLAZA MALL    HOUSTON    TX    Lease    J.C.
Penney Corporation, Inc.

00881

   MAIN STORE    7700 E KELLOGG DR    WICHITA    KS    Lease    J.C. Penney
Corporation, Inc.

00881

   TIRE/BATTERY/AUTO    7700 E KELLOGG DR    WICHITA    KS    Sublease to Third
party    J.C. Penney Corporation, Inc.

00882

   MAIN STORE    2415 SAGAMORE PKWY S 52    LAFAYETTE    IN    Lease    J.C.
Penney Corporation, Inc.

00882

   TIRE/BATTERY/AUTO    2415 SAGAMORE PKWY S 52    LAFAYETTE    IN    Sublease
to Third party    J.C. Penney Corporation, Inc.

00890

   MAIN STORE    194 MAIN ST    STURBRIDGE    MA    Lease    J.C. Penney
Corporation, Inc.

00891

   LAND    135 E TOWNE MALL    MADISON    WI    Sublease to Third party    J.C.
Penney Properties, Inc.

00891

   MAIN STORE    135 E TOWNE MALL    MADISON    WI    Fee    J.C. Penney
Properties, Inc.

00895

   MAIN STORE    150 PEARL NIX PKWY    GAINESVILLE    GA    Lease    J.C. Penney
Corporation, Inc.

00895

   TIRE/BATTERY/AUTO    150 PEARL NIX PKWY    GAINESVILLE    GA    Sublease to
Third party    J.C. Penney Corporation, Inc.

00899

   MAIN STORE    639 STILLWATER AVE    BANGOR    ME    Lease    J.C. Penney
Corporation, Inc.

00902

   MAIN STORE    1201 HOOPER AVE STE B    TOMS RIVER    NJ    Lease    J.C.
Penney Corporation, Inc.

00907

   MAIN STORE    8201 S TAMIAMI TRAIL    SARASOTA    FL    Fee    J.C. Penney
Properties, Inc.

00909

   MAIN STORE    1620 E 10TH ST STE 100    ROANOKE RAPIDS    NC    Lease    J.C.
Penney Corporation, Inc.

00910

   MAIN STORE    4129 E WILDER RD    BAY CITY    MI    Fee    J.C. Penney
Properties, Inc.

00910

   MAIN STORE    4129 E WILDER RD    BAY CITY    MI    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

00911

   MAIN STORE    800 N 98TH ST    OMAHA    NE    Fee    J.C. Penney Properties,
Inc.

00914

   MAIN STORE    1170 INDIANA AVE    SAINT MARYS    OH    Lease    J.C. Penney
Corporation, Inc.

00916

   MAIN STORE    PO BOX 8709    CAROLINA    Puerto Rico    Lease    J.C. Penney
Corporation, Inc.

00920

   MAIN STORE    200 W PARK MALL    CAPE GIRARDEAU    MO    Lease    J.C. Penney
Corporation, Inc.

00921

   MAIN STORE    2231 S MISSION RD    MT PLEASANT    MI    Lease    J.C. Penney
Corporation, Inc.

00924

   MAIN STORE    160 N GULPH RD STE 5000    KING OF PRUSSIA    PA    Lease   
J.C. Penney Corporation, Inc.

00933

   MAIN STORE    300 WESTFARMS MALL    FARMINGTON    CT    Ground Lease    J.C.
Penney Properties, Inc.

00933

   MAIN STORE    300 WESTFARMS MALL    FARMINGTON    CT    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

00951

   MAIN STORE    1365 N DUPONT HWY STE 5000    DOVER    DE    Fee    J.C. Penney
Properties, Inc.

00951

   MAIN STORE    1365 N DUPONT HWY STE 5000    DOVER    DE    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

00952

   MAIN STORE    630 OLD COUNTRY RD UNIT A2    GARDEN CITY    NY    Ground Lease
   J.C. Penney Corporation, Inc.

00952

   MAIN STORE    630 OLD COUNTRY RD UNIT A2    GARDEN CITY    NY    Sale
Leaseback    J.C. Penney Corporation, Inc.

00952

   TIRE/BATTERY/AUTO    630 OLD COUNTRY RD UNIT A2    GARDEN CITY    NY   
Sublease to Third party    J.C. Penney Corporation, Inc.

00952

   TRASH COMPACTOR    630 OLD COUNTRY RD UNIT A2    GARDEN CITY    NY    Lease
   J.C. Penney Corporation, Inc.

00954

   MAIN STORE    234 N MAIN ST    SHERIDAN    WY    Lease    J.C. Penney
Corporation, Inc.

00954

   OUTSIDE STOCKROOM    234 N MAIN ST    SHERIDAN    WY    Lease    J.C. Penney
Corporation, Inc.

00955

   MAIN STORE    6420 S PACIFIC BLVD    HUNTINGTON PARK    CA    Fee    J.C.
Penney Properties, Inc.

00965

   MAIN STORE    1845 N WEST AVE    EL DORADO    AR    Lease    J.C. Penney
Corporation, Inc.

00972

   MAIN STORE    220 GOLF MILL CTR    NILES    IL    Lease    J.C. Penney
Corporation, Inc.

00982

   MAIN STORE    7777 EASTPOINT MALL    BALTIMORE    MD    Ground Lease    J.C.
Penney Properties, Inc.

00982

   MAIN STORE    7777 EASTPOINT MALL    BALTIMORE    MD    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

00993

   MAIN STORE    2418 SW MILITARY DR    SAN ANTONIO    TX    Lease    J.C.
Penney Corporation, Inc.

00993

   TIRE/BATTERY/AUTO    2418 SW MILITARY DR    SAN ANTONIO    TX    Sublease to
Third party    J.C. Penney Corporation, Inc.

00995

   MAIN STORE    MERCER MALL BOX 7106    BLUEFIELD    WV    Lease    J.C. Penney
Corporation, Inc.

00996

   MAIN STORE    4401 S BROADWAY    TYLER    TX    Lease    J.C. Penney
Corporation, Inc.

00996

   TIRE/BATTERY/AUTO    4401 S BROADWAY    TYLER    TX    Sublease to Third
party    J.C. Penney Corporation, Inc.

01002

   MAIN STORE    4348 ELECTRIC RD    ROANOKE    VA    Lease    J.C. Penney
Corporation, Inc.

01002

   TIRE/BATTERY/AUTO    4348 ELECTRIC RD    ROANOKE    VA    Sublease to Third
party    J.C. Penney Corporation, Inc.

01012

   MAIN STORE    75 MAVERICK ST RT 1A    ROCKLAND    ME    Lease    J.C. Penney
Corporation, Inc.

01020

   MAIN STORE    1671 W LACEY BLVD    HANFORD    CA    Lease    J.C. Penney
Corporation, Inc.

01024

   MAIN STORE    236 E 5TH ST N    BURLEY    ID    Lease    J.C. Penney
Corporation, Inc.

01028

   MAIN STORE    315 E SECOND ST    CALEXICO    CA    Lease    J.C. Penney
Corporation, Inc.

01031

   MAIN STORE    220 ENNIS LN    TOWANDA    PA    Lease    J.C. Penney
Corporation, Inc.

01033

   MAIN STORE    3000 DUNN AVE UNIT 25    JACKSONVILLE    FL    Lease    J.C.
Penney Corporation, Inc.

01037

   MAIN STORE    3401 DALE RD    MODESTO    CA    Lease    J.C. Penney
Corporation, Inc.

01046

   MAIN STORE    2201 S INTERSTATE 35 E STE D    DENTON    TX    Fee    J.C.
Penney Properties, Inc.

01046

   MAIN STORE    2201 S INTERSTATE 35 E STE D    DENTON    TX    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

01048

   MAIN STORE    200 SIDNEY BAKER ST S (HWY 16)    KERRVILLE    TX    Lease   
J.C. Penney Corporation, Inc.

01049

   MAIN STORE    4 FOX VALLEY CTR    AURORA    IL    Fee    J.C. Penney
Properties, Inc.

01049

   MAIN STORE    4 FOX VALLEY CTR    AURORA    IL    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

01052

   MAIN STORE    220 W MARIPOSA RD    NOGALES    AZ    Lease    J.C. Penney
Corporation, Inc.

01056

   MAIN STORE    3701 S MAIN ST (US 33)    ELKHART    IN    Lease    J.C. Penney
Corporation, Inc.

01058

   MAIN STORE    1386 E COURT ST    SEGUIN    TX    Lease    J.C. Penney
Corporation, Inc.

01064

   ADDITIONAL SPACE    324 E SAN ANTONIO ST    EL PASO    TX    Lease    J.C.
Penney Corporation, Inc.

01064

   MAIN STORE    324 E SAN ANTONIO ST    EL PASO    TX    Fee    J.C. Penney
Properties, Inc.

01067

   MAIN STORE    1904 E 9TH ST    WINFIELD    KS    Lease    J.C. Penney
Corporation, Inc.

01068

   MAIN STORE    202 E CENTENNIAL DR    PITTSBURG    KS    Lease    J.C. Penney
Corporation, Inc.

01071

   MAIN STORE    2000 BRITTAIN RD STE 600    AKRON    OH    Lease    J.C. Penney
Corporation, Inc.

01071

   TIRE/BATTERY/AUTO    2000 BRITTAIN RD STE 600    AKRON    OH    Sublease to
Third party    J.C. Penney Corporation, Inc.

01076

   MAIN STORE    1060 HWY 15 S    HUTCHINSON    MN    Lease    J.C. Penney
Corporation, Inc.

01081

   MAIN STORE    1780 GALLERIA BLVD    FRANKLIN    TN    Fee    J.C. Penney
Properties, Inc.

01081

   MAIN STORE    1780 GALLERIA BLVD    FRANKLIN    TN    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

01086

   MAIN STORE    619 N PERKINS RD    STILLWATER    OK    Lease    J.C. Penney
Corporation, Inc.

01091

   MAIN STORE    1401 PAUL BUNYAN DR NW STE 2    BEMIDJI    MN    Lease    J.C.
Penney Corporation, Inc.

01101

   MAIN STORE    715 E EXPRESSWAY 83    WESLACO    TX    Ground Lease    J.C.
Penney Properties, Inc.

01101

   MAIN STORE    715 E EXPRESSWAY 83    WESLACO    TX    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

01106

   MAIN STORE    1950 PRAIRIE CENTER PKWY    BRIGHTON    CO    Fee    J.C.
Penney Properties, Inc.

01106

   MAIN STORE    1950 PRAIRIE CENTER PKWY    BRIGHTON    CO    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

01116

   MAIN STORE    1744 E CARL ALBERT PKWY    MCALESTER    OK    Lease    J.C.
Penney Corporation, Inc.

01117

   TIRE/BATTERY/AUTO    NORTH NEW HOPE ROAD    GASTONIA    NC    Lease    J.C.
Penney Corporation, Inc.

01117

   TIRE/BATTERY/AUTO    NORTH NEW HOPE ROAD    GASTONIA    NC    Sublease to
Third party    J.C. Penney Corporation, Inc.

01122

   MAIN STORE    2501 W MEMORIAL RD    OKLAHOMA CITY    OK    Fee    J.C. Penney
Properties, Inc.

01122

   MAIN STORE    2501 W MEMORIAL RD    OKLAHOMA CITY    OK    Lease
(Intercompany)    J.C. Penney Corporation, Inc.



--------------------------------------------------------------------------------

01128

   MAIN STORE    2520 GULF FWY S    LEAGUE CITY    TX    Ground Lease    J.C.
Penney Properties, Inc.

01128

   MAIN STORE    2520 GULF FWY S    LEAGUE CITY    TX    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

01130

   MAIN STORE    3501 E BROADWAY    TUCSON    AZ    Lease    J.C. Penney
Corporation, Inc.

01130

   TIRE/BATTERY/AUTO    3501 E BROADWAY    TUCSON    AZ    Sublease to Third
party    J.C. Penney Corporation, Inc.

01134

   MAIN STORE    80 VIEWMONT MALL    SCRANTON    PA    Lease    J.C. Penney
Corporation, Inc.

01135

   MAIN STORE    3409 CANDLERS MOUNTAIN RD    LYNCHBURG    VA    Fee    J.C.
Penney Properties, Inc.

01135

   MAIN STORE    3409 CANDLERS MOUNTAIN RD    LYNCHBURG    VA    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

01140

   MAIN STORE    4541 S LABURNUM AVE    RICHMOND    VA    Ground Lease    J.C.
Penney Properties, Inc.

01140

   MAIN STORE    4541 S LABURNUM AVE    RICHMOND    VA    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

01141

   MAIN STORE    1651 STATE HWY 1 S    GREENVILLE    MS    Lease    J.C. Penney
Corporation, Inc.

01142

   MAIN STORE    951 W PACHECO BLVD    LOS BANOS    CA    Lease    J.C. Penney
Corporation, Inc.

01143

   MAIN STORE    428 N STATE HWY 19    PALATKA    FL    Lease    J.C. Penney
Corporation, Inc.

01148

   MAIN STORE    300 MARY ESTHER BLVD    MARY ESTHER    FL    Lease    J.C.
Penney Corporation, Inc.

01150

   MAIN STORE    STATE HWY 35 AND 36    EATONTOWN    NJ    Fee    J.C. Penney
Properties, Inc.

01150

   MAIN STORE    STATE HWY 35 AND 36    EATONTOWN    NJ    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

01153

   MAIN STORE    2601 CENTRAL AVE    DODGE CITY    KS    Lease    J.C. Penney
Corporation, Inc.

01155

   MAIN STORE    1300 E PINECREST DR    MARSHALL    TX    Lease    J.C. Penney
Corporation, Inc.

01156

   MAIN STORE    4915 CLAREMONT AVE    STOCKTON    CA    Ground Lease    J.C.
Penney Properties, Inc.

01156

   MAIN STORE    4915 CLAREMONT AVE    STOCKTON    CA    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

01156

   TIRE/BATTERY/AUTO    4915 CLAREMONT AVE    STOCKTON    CA    Sublease to
Third party    J.C. Penney Corporation, Inc.

01159

   MAIN STORE    350 JOHN R JUNKIN DR    NATCHEZ    MS    Lease    J.C. Penney
Corporation, Inc.

01161

   MAIN STORE    5256 ROUTE 30    GREENSBURG    PA    Fee    J.C. Penney
Properties, Inc.

01161

   MAIN STORE    5256 ROUTE 30    GREENSBURG    PA    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

01163

   MAIN STORE    1375 US 127 S    FRANKFORT    KY    Lease    J.C. Penney
Corporation, Inc.

01164

   MAIN STORE    2800 S COLUMBIA RD    GRAND FORKS    ND    Lease    J.C. Penney
Corporation, Inc.

01165

   MAIN STORE    1826-19TH AVE    LEWISTON    ID    Lease    J.C. Penney
Corporation, Inc.

01166

   MAIN STORE    18900 MICHIGAN AVE (US 12)    DEARBORN    MI    Fee    J.C.
Penney Properties, Inc.

01166

   MAIN STORE    18900 MICHIGAN AVE (US 12)    DEARBORN    MI    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

01166

   TIRE/BATTERY/AUTO    18900 MICHIGAN AVE (US 12)    DEARBORN    MI    Sublease
to Third party    J.C. Penney Properties, Inc.

01166

   TIRE/BATTERY/AUTO    18900 MICHIGAN AVE (US 12)    DEARBORN    MI    Sublease
to Third party    J.C. Penney Properties, Inc.

01168

   MAIN STORE    14200 E ALAMEDA AVE    AURORA    CO    Fee    J.C. Penney
Properties, Inc.

01168

   MAIN STORE    14200 E ALAMEDA AVE    AURORA    CO    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

01170

   MAIN STORE    700 QUINTARD DR STE 100    OXFORD    AL    Lease    J.C. Penney
Corporation, Inc.

01170

   TIRE/BATTERY/AUTO    700 QUINTARD DR STE 100    OXFORD    AL    Sublease to
Third party    J.C. Penney Corporation, Inc.

01180

   MAIN STORE    260 WAYNE TOWNE CTR    WAYNE    NJ    Ground Lease    J.C.
Penney Properties, Inc.

01180

   MAIN STORE    260 WAYNE TOWNE CTR    WAYNE    NJ    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

01188

   HOME STORE    3402 SOUTH GLENSTONE AVENUE    SPRINGFIELD    MO    Lease   
J.C. Penney Corporation, Inc.

01188

   MAIN STORE    2825 S GLENSTONE AVE STE 200    SPRINGFIELD    MO    Lease   
J.C. Penney Corporation, Inc.

01188

   TIRE/BATTERY/AUTO    2825 S GLENSTONE AVE STE 200    SPRINGFIELD    MO   
Sublease to Third party    J.C. Penney Corporation, Inc.

01190

   MAIN STORE    175 YORKTOWN S/C    LOMBARD    IL    Fee    J.C. Penney
Properties, Inc.

01192

   MAIN STORE    600 SUNRISE MALL    MASSAPEQUA L I    NY    Ground Lease   
J.C. Penney Corporation, Inc.

01195

   MAIN STORE    95 N MOORLAND RD    BROOKFIELD    WI    Ground Lease    J.C.
Penney Corporation, Inc.

01195

   TIRE/BATTERY/AUTO    95 N MOORLAND RD    BROOKFIELD    WI    Sublease to
Third party    J.C. Penney Corporation, Inc.

01198

   MAIN STORE    1500 KANSAS AVE    GREAT BEND    KS    Lease    J.C. Penney
Corporation, Inc.

01203

   FOUNDRY    1101 MELBOURNE RD SUITE 3077    HURST    TX    Lease    J.C.
Penney Corporation, Inc.

01206

   MAIN STORE    6100 SUNRISE BLVD    CITRUS HTS    CA    Fee    J.C. Penney
Properties, Inc.

01206

   MAIN STORE    6100 SUNRISE BLVD    CITRUS HTS    CA    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

01206

   TIRE/BATTERY/AUTO    6100 SUNRISE BLVD    CITRUS HTS    CA    Sublease to
Third party    J.C. Penney Properties, Inc.

01207

   FOUNDRY    11745 W 95TH ST    OVERLAND PARK    KS    Lease    J.C. Penney
Corporation, Inc.

01208

   MAIN STORE    1122 N UNIVERSITY DR    NACOGDOCHES    TX    Lease    J.C.
Penney Corporation, Inc.

01210

   MAIN STORE    3700 STATE RD 16    LA CROSSE    WI    Lease    J.C. Penney
Corporation, Inc.

01212

   MAIN STORE    3075 CLAIRTON RD STE 100    WEST MIFFLIN    PA    Ground Lease
   J.C. Penney Properties, Inc.

01212

   MAIN STORE    3075 CLAIRTON RD STE 100    WEST MIFFLIN    PA    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

01216

   FOUNDRY    18801 E 39TH ST S    INDEPENDENCE    MO    Lease    J.C. Penney
Corporation, Inc.

01217

   MAIN STORE    23 WEST TOWNE MALL    MADISON    WI    Fee    J.C. Penney
Properties, Inc.

01217

   MAIN STORE    23 WEST TOWNE MALL    MADISON    WI    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

01223

   MAIN STORE    24200 LAGUNA HILLS MALL    LAGUNA HILLS    CA    Ground Lease
   J.C. Penney Properties, Inc.

01223

   MAIN STORE    24200 LAGUNA HILLS MALL    LAGUNA HILLS    CA    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

01223

   TIRE/BATTERY/AUTO    24200 LAGUNA HILLS MALL    LAGUNA HILLS    CA   
Sublease to Third party    J.C. Penney Corporation, Inc.

01226

   MAIN STORE    400 PARK CITY S/C    LANCASTER    PA    Lease    J.C. Penney
Corporation, Inc.

01226

   TIRE/BATTERY/AUTO    400 PARK CITY S/C    LANCASTER    PA    Sublease to
Third party    J.C. Penney Corporation, Inc.

01228

   MAIN STORE    2500 S CENTER ST    MARSHALLTOWN    IA    Lease    J.C. Penney
Corporation, Inc.

01229

   MAIN STORE    280 HILLCREST DR W    THOUSAND OAKS    CA    Fee    J.C. Penney
Properties, Inc.

01229

   MAIN STORE    280 HILLCREST DR W    THOUSAND OAKS    CA    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

01240

   MAIN STORE    504 N ADAMS ST    CARROLL    IA    Lease    J.C. Penney
Corporation, Inc.

01241

   MAIN STORE    100 NORTHRIDGE MALL    SALINAS    CA    Lease    J.C. Penney
Corporation, Inc.

01241

   MAIN STORE    100 NORTHRIDGE MALL    SALINAS    CA    Sale Leaseback    J.C.
Penney Corporation, Inc.

01241

   TIRE/BATTERY/AUTO    100 NORTHRIDGE MALL    SALINAS    CA    Sublease to
Third party    J.C. Penney Corporation, Inc.

01248

   MAIN STORE    4150 S HWY 27    SOMERSET    KY    Lease    J.C. Penney
Corporation, Inc.

01250

   MAIN STORE    757 E LEWIS & CLRK PKY STE 701    CLARKSVILLE    IN    Lease   
J.C. Penney Corporation, Inc.

01256

   MAIN STORE    1321 N COLUMBIA CTR BLVD # 100    KENNEWICK    WA    Fee   
J.C. Penney Properties, Inc.

01256

   MAIN STORE    1321 N COLUMBIA CTR BLVD # 100    KENNEWICK    WA    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

01262

   MAIN STORE    50 HAMPTON VILLAGE PLAZA    SAINT LOUIS    MO    Lease    J.C.
Penney Corporation, Inc.

01270

   MAIN STORE    3939 S CARSON ST    CARSON CITY    NV    Fee    J.C. Penney
Properties, Inc.

01270

   MAIN STORE    3939 S CARSON ST    CARSON CITY    NV    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

01274

   MAIN STORE    591 BROADWAY    CHULA VISTA    CA    Lease    J.C. Penney
Corporation, Inc.

01288

   MAIN STORE    2200 N MAPLE AVE    RAPID CITY    SD    Lease    J.C. Penney
Corporation, Inc.



--------------------------------------------------------------------------------

01296

   MAIN STORE    2918 VINE ST STE 2001    HAYS    KS    Lease    J.C. Penney
Corporation, Inc.

01296

   TIRE/BATTERY/AUTO    2918 VINE ST STE 2001    HAYS    KS    Sublease to Third
party    J.C. Penney Corporation, Inc.

01306

   MAIN STORE    35000 W WARREN RD    WESTLAND    MI    Ground Lease    J.C.
Penney Properties, Inc.

01306

   MAIN STORE    35000 W WARREN RD    WESTLAND    MI    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

01308

   MAIN STORE    5000 SHELBYVILLE RD    LOUISVILLE    KY    Ground Lease    J.C.
Penney Corporation, Inc.

01313

   MAIN STORE    100 HWY 332 W STE 1260    LAKE JACKSON    TX    Lease    J.C.
Penney Corporation, Inc.

01315

   MAIN STORE    325 NORTHSIDE DR E STE 25    STATESBORO    GA    Lease    J.C.
Penney Corporation, Inc.

01319

   MAIN STORE    1530 COSHOCTON AVE    MT VERNON    OH    Lease    J.C. Penney
Corporation, Inc.

01320

   MAIN STORE    3320 SILAS CREEK PKWY STE 460    WINSTON-SALEM    NC    Fee   
J.C. Penney Properties, Inc.

01320

   MAIN STORE    3320 SILAS CREEK PKWY STE 460    WINSTON-SALEM    NC    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

01321

   MAIN STORE    777 E MERRITT ISL CSWY STE 210    MERRITT ISLAND    FL    Lease
   J.C. Penney Corporation, Inc.

01321

   TIRE/BATTERY/AUTO    777 E MERRITT ISL CSWY STE 210    MERRITT ISLAND    FL
   Sublease to Third party    J.C. Penney Corporation, Inc.

01322

   MAIN STORE    1560 HOUSTONVILLE RD STE 301    DANVILLE    KY    Lease    J.C.
Penney Corporation, Inc.

01323

   MAIN STORE    5100 GREAT NORTHERN MALL    N OLMSTED    OH    Ground Lease   
J.C. Penney Properties, Inc.

01323

   MAIN STORE    5100 GREAT NORTHERN MALL    N OLMSTED    OH    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

01324

   MAIN STORE    1118 JAMES AVE    BEDFORD    IN    Lease    J.C. Penney
Corporation, Inc.

01327

   MAIN STORE    100 FOUR SEASONS TOWN CTR    GREENSBORO    NC    Lease    J.C.
Penney Corporation, Inc.

01330

   MAIN STORE    5488 S PADRE ISLAND DR STE4000    CORPUS CHRISTI    TX    Lease
   J.C. Penney Corporation, Inc.

01330

   TIRE/BATTERY/AUTO    5488 S PADRE ISLAND DR STE4000    CORPUS CHRISTI    TX
   Sublease to Third party    J.C. Penney Corporation, Inc.

01337

   MAIN STORE    100 STONEWOOD ST    DOWNEY    CA    Lease    J.C. Penney
Corporation, Inc.

01337

   TIRE/BATTERY/AUTO    100 STONEWOOD ST    DOWNEY    CA    Sublease to Third
party    J.C. Penney Corporation, Inc.

01339

   MAIN STORE    101 RANGE LINE STE 250A    JOPLIN    MO    Lease    J.C. Penney
Corporation, Inc.

01339

   TIRE/BATTERY/AUTO    101 RANGE LINE STE 250A    JOPLIN    MO    Sublease to
Third party    J.C. Penney Corporation, Inc.

01348

   MAIN STORE    3560 LAMAR AVE HWY 82    PARIS    TX    Lease    J.C. Penney
Corporation, Inc.

01351

   MAIN STORE    3100 SW COLLEGE RD    OCALA    FL    Lease    J.C. Penney
Corporation, Inc.

01352

   MAIN STORE    700 W 14 MILE RD    TROY    MI    Fee    J.C. Penney
Properties, Inc.

01352

   MAIN STORE    700 W 14 MILE RD    TROY    MI    Lease (Intercompany)    J.C.
Penney Corporation, Inc.

01360

   HOME STORE    8881 SOUTHWEST 107TH AVENUE    MIAMI    FL    Lease    J.C.
Penney Corporation, Inc.

01360

   MAIN STORE    7201 N KENDALL DR    MIAMI    FL    Ground Lease    J.C. Penney
Corporation, Inc.

01360

   TIRE/BATTERY/AUTO    7201 N KENDALL DR    MIAMI    FL    Sublease to Third
party    J.C. Penney Corporation, Inc.

01362

   MAIN STORE    1600 A MILLER TRUNK HWY    DULUTH    MN    Lease    J.C. Penney
Corporation, Inc.

01362

   TIRE/BATTERY/AUTO    1600 A MILLER TRUNK HWY    DULUTH    MN    Sublease to
Third party    J.C. Penney Corporation, Inc.

01368

   MAIN STORE    7507 W CERMAK RD    NORTH RIVERSIDE    IL    Fee    J.C. Penney
Properties, Inc.

01368

   MAIN STORE    7507 W CERMAK RD    NORTH RIVERSIDE    IL    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

01373

   HOME STORE    6933 LINDBERGH BOULEVARD    ST LOUIS    MO    Lease    J.C.
Penney Corporation, Inc.

01373

   MAIN STORE    100 S COUNTY CENTER WAY    SAINT LOUIS    MO    Lease    J.C.
Penney Corporation, Inc.

01377

   MAIN STORE    607 N BERKELEY BLVD    GOLDSBORO    NC    Lease    J.C. Penney
Corporation, Inc.

01377

   TIRE/BATTERY/AUTO    607 N BERKELEY BLVD    GOLDSBORO    NC    Sublease to
Third party    J.C. Penney Corporation, Inc.

01385

   MAIN STORE    201 S MAIN ST    BISHOP    CA    Lease    J.C. Penney
Corporation, Inc.

01388

   MAIN STORE    205 N ORCHARD AVE    UKIAH    CA    Lease    J.C. Penney
Corporation, Inc.

01389

   MAIN STORE    11801 W 95TH ST    OVERLAND PARK    KS    Ground Lease    J.C.
Penney Corporation, Inc.

01389

   MAIN STORE    11801 W 95TH ST    OVERLAND PARK    KS    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

01392

   MAIN STORE    250 PLAINFIELD RD UNIT 202    WEST LEBANON    NH    Lease   
J.C. Penney Corporation, Inc.

01393

   MAIN STORE    4257 N MAYO TRAIL    PIKEVILLE    KY    Lease    J.C. Penney
Corporation, Inc.

01398

   MAIN STORE    23000 EUREKA RD STE A3    TAYLOR    MI    Ground Lease    J.C.
Penney Properties, Inc.

01398

   MAIN STORE    23000 EUREKA RD STE A3    TAYLOR    MI    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

01399

   MAIN STORE    1700 MARKET LANE    NORFOLK    NE    Lease    J.C. Penney
Corporation, Inc.

01405

   MAIN STORE    12421 WAYZATA BLVD    MINNETONKA    MN    Fee    J.C. Penney
Properties, Inc.

01405

   MAIN STORE    12421 WAYZATA BLVD    MINNETONKA    MN    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

01413

   MAIN STORE    3601 S 2700 W    SALT LAKE CITY    UT    Lease    J.C. Penney
Corporation, Inc.

01413

   TIRE/BATTERY/AUTO    3601 S 2700 W    SALT LAKE CITY    UT    Sublease to
Third party    J.C. Penney Corporation, Inc.

01417

   MAIN STORE    400 S BALDWIN AVE    ARCADIA    CA    Ground Lease    J.C.
Penney Properties, Inc.

01417

   MAIN STORE    400 S BALDWIN AVE    ARCADIA    CA    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

01419

   MAIN STORE    1900 GREEN OAKS RD    FORT WORTH    TX    Fee    J.C. Penney
Properties, Inc.

01419

   MAIN STORE    1900 GREEN OAKS RD    FORT WORTH    TX    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

01419

   TIRE/BATTERY/AUTO    1900 GREEN OAKS RD    FORT WORTH    TX    Sublease to
Third party    J.C. Penney Properties, Inc.

01431

   MAIN STORE    2101 BROADWAY    YANKTON    SD    Lease    J.C. Penney
Corporation, Inc.

01432

   MAIN STORE    14300 LAKESIDE CIR    STERLING HTS    MI    Fee    J.C. Penney
Properties, Inc.

01432

   MAIN STORE    14300 LAKESIDE CIR    STERLING HTS    MI    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

01433

   MAIN STORE    1890 SOUTHLAKE MALL    MERRILLVILLE    IN    Lease    J.C.
Penney Corporation, Inc.

01433

   OUTSIDE STOCKROOM    1890 SOUTHLAKE MALL    MERRILLVILLE    IN    Lease   
J.C. Penney Corporation, Inc.

01433

   TIRE/BATTERY/AUTO    1890 SOUTHLAKE MALL    MERRILLVILLE    IN    Sublease to
Third party    J.C. Penney Corporation, Inc.

01443

   MAIN STORE    245 SAINT CLAIR SQ    FAIRVIEW HTS    IL    Ground Lease   
J.C. Penney Properties, Inc.

01443

   MAIN STORE    245 SAINT CLAIR SQ    FAIRVIEW HTS    IL    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

01443

   TIRE/BATTERY/AUTO    245 SAINT CLAIR SQ    FAIRVIEW HTS    IL    Sublease to
Third party    J.C. Penney Corporation, Inc.

01445

   MAIN STORE    1 SANGERTOWN SQ STE 55    NEW HARTFORD    NY    Lease    J.C.
Penney Corporation, Inc.

01451

   MAIN STORE    3340 MALL LOOP DR SPACE 2    JOLIET    IL    Fee    J.C. Penney
Properties, Inc.

01451

   MAIN STORE    3340 MALL LOOP DR SPACE 2    JOLIET    IL    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

01455

   MAIN STORE    1850 APPLE BLOSSOM DR    WINCHESTER    VA    Lease    J.C.
Penney Corporation, Inc.

01462

   MAIN STORE    6699 SPRINGFIELD MALL    SPRINGFIELD    VA    Fee    J.C.
Penney Properties, Inc.

01462

   MAIN STORE    6699 SPRINGFIELD MALL    SPRINGFIELD    VA    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

01462

   TIRE/BATTERY/AUTO    6699 SPRINGFIELD MALL    SPRINGFIELD    VA    Sublease
to Third party    J.C. Penney Properties, Inc.

01467

   MAIN STORE    5500 BUCKEYSTOWN PIKE    FREDERICK    MD    Lease    J.C.
Penney Corporation, Inc.

01475

   MAIN STORE    27001 US HWY 19 N    CLEARWATER    FL    Fee    J.C. Penney
Properties, Inc.

01475

   MAIN STORE    27001 US HWY 19 N    CLEARWATER    FL    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

01480

   MAIN STORE    4510 E CACTUS RD    PHOENIX    AZ    Fee    J.C. Penney
Properties, Inc.

01480

   MAIN STORE    4510 E CACTUS RD    PHOENIX    AZ    Lease (Intercompany)   
J.C. Penney Corporation, Inc.



--------------------------------------------------------------------------------

01481

   MAIN STORE    201 WESTSHORE PLAZA    TAMPA    FL    Lease    J.C. Penney
Corporation, Inc.

01481

   TIRE/BATTERY/AUTO    201 WESTSHORE PLAZA    TAMPA    FL    Sublease to Third
party    J.C. Penney Corporation, Inc.

01487

   MAIN STORE    1129 N BALDWIN AVE STE 200    MARION    IN    Lease    J.C.
Penney Corporation, Inc.

01489

   MAIN STORE    5522 SHAFFER RD STE 09    DU BOIS    PA    Lease    J.C. Penney
Corporation, Inc.

01493

   MAIN STORE    100 FRANKLIN ST UNIT F    WESTERLY    RI    Lease    J.C.
Penney Corporation, Inc.

01503

   MAIN STORE    1925 E MARKET ST    HARRISONBURG    VA    Lease    J.C. Penney
Corporation, Inc.

01505

   MAIN STORE    1203 PLAZA DR    WEST COVINA    CA    Fee    J.C. Penney
Properties, Inc.

01505

   MAIN STORE    1203 PLAZA DR    WEST COVINA    CA    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

01509

   MAIN STORE    800 CODDINGTOWN CTR    SANTA ROSA    CA    Lease    J.C. Penney
Corporation, Inc.

01509

   TIRE/BATTERY/AUTO    800 CODDINGTOWN CTR    SANTA ROSA    CA    Sublease to
Third party    J.C. Penney Corporation, Inc.

01510

   MAIN STORE    1303 NIAGARA FALLS BLVD    AMHERST    NY    Fee    J.C. Penney
Properties, Inc.

01510

   MAIN STORE    1303 NIAGARA FALLS BLVD    AMHERST    NY    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

01512

   MAIN STORE    1228 MAIN ST    DELANO    CA    Lease    J.C. Penney
Corporation, Inc.

01514

   MAIN STORE    303 301 BLVD W STE 701    BRADENTON    FL    Lease    J.C.
Penney Corporation, Inc.

01514

   TIRE/BATTERY/AUTO    303 301 BLVD W STE 701    BRADENTON    FL    Sublease to
Third party    J.C. Penney Corporation, Inc.

01529

   MAIN STORE    755 STATE RT 18 STE 600    E BRUNSWICK    NJ    Fee    J.C.
Penney Properties, Inc.

01529

   MAIN STORE    755 STATE RT 18 STE 600    E BRUNSWICK    NJ    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

01531

   MAIN STORE    2300 E LINCOLN HWY    LANGHORNE    PA    Lease    J.C. Penney
Corporation, Inc.

01531

   TIRE/BATTERY/AUTO    2300 E LINCOLN HWY    LANGHORNE    PA    Sublease to
Third party    J.C. Penney Corporation, Inc.

01535

   MAIN STORE    101 CLEARVIEW CIRCLE    BUTLER    PA    Lease    J.C. Penney
Corporation, Inc.

01539

   MAIN STORE    555 W GRAND AVE STE M-1    WISCONSIN RAPIDS    WI    Lease   
J.C. Penney Corporation, Inc.

01542

   MAIN STORE    7601 S CICERO AVE    CHICAGO    IL    Lease    J.C. Penney
Corporation, Inc.

01559

   MAIN STORE    2400 EDGEWOOD RD SW    CEDAR RAPIDS    IA    Lease    J.C.
Penney Corporation, Inc.

01572

   MAIN STORE    6000 S HANNUM AVE    CULVER CITY    CA    Fee    J.C. Penney
Properties, Inc.

01572

   MAIN STORE    6000 S HANNUM AVE    CULVER CITY    CA    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

01580

   MAIN STORE    3225 28TH ST SE    GRAND RAPIDS    MI    Fee    J.C. Penney
Properties, Inc.

01580

   MAIN STORE    3225 28TH ST SE    GRAND RAPIDS    MI    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

01587

   MAIN STORE    550 S GEAR AVE    W BURLINGTON    IA    Lease    J.C. Penney
Corporation, Inc.

01587

   TIRE/BATTERY/AUTO    550 S GEAR AVE    W BURLINGTON    IA    Lease    J.C.
Penney Corporation, Inc.

01589

   MAIN STORE    3575 MAPLE AVE    ZANESVILLE    OH    Lease    J.C. Penney
Corporation, Inc.

01590

   MAIN STORE    4600 W KELLOGG RD    WICHITA    KS    Fee    J.C. Penney
Properties, Inc.

01590

   MAIN STORE    4600 W KELLOGG RD    WICHITA    KS    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

01591

   MAIN STORE    22 CLIFTON COUNTRY RD STE 2    CLIFTON PARK    NY    Lease   
J.C. Penney Corporation, Inc.

01603

   MAIN STORE    4217 SIX FORKS RD STE 100    RALEIGH    NC    Lease    J.C.
Penney Corporation, Inc.

01603

   TIRE/BATTERY/AUTO    4217 SIX FORKS RD STE 100    RALEIGH    NC    Sublease
to Third party    J.C. Penney Corporation, Inc.

01612

   HOME STORE    10201 UNIVERSITY AVENUE    CLIVE    IA    Lease    J.C. Penney
Corporation, Inc.

01612

   MAIN STORE    1551 VALLEY WEST DR    W DES MOINES    IA    Lease    J.C.
Penney Corporation, Inc.

01614

   MAIN STORE    5100 MONTCLAIR PLAZA LANE    MONTCLAIR    CA    Lease    J.C.
Penney Corporation, Inc.

01618

   MAIN STORE    25 MIRACLE MILE DR    ROCHESTER    NY    Ground Lease    J.C.
Penney Properties, Inc.

01618

   MAIN STORE    25 MIRACLE MILE DR    ROCHESTER    NY    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

01623

   MAIN STORE    27150 NOVI RD    NOVI    MI    Fee    J.C. Penney Properties,
Inc.

01623

   MAIN STORE    27150 NOVI RD    NOVI    MI    Lease (Intercompany)    J.C.
Penney Corporation, Inc.

01628

   MAIN STORE    1607 3RD AVE W    DICKINSON    ND    Lease    J.C. Penney
Corporation, Inc.

01635

   MAIN STORE    1826 S MAIN ST    MARYVILLE    MO    Lease    J.C. Penney
Corporation, Inc.

01650

   MAIN STORE    301 COX CREEK PKWY (RT 133)    FLORENCE    AL    Lease    J.C.
Penney Corporation, Inc.

01674

   MAIN STORE    PO BOX 4220    BARBOURSVILLE    WV    Fee    J.C. Penney
Properties, Inc.

01674

   MAIN STORE    PO BOX 4220    BARBOURSVILLE    WV    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

01693

   MAIN STORE    1400 N TURNER ST    HOBBS    NM    Lease    J.C. Penney
Corporation, Inc.

01698

   MAIN STORE    5000 FREDERICA ST    OWENSBORO    KY    Lease    J.C. Penney
Corporation, Inc.

01704

   MAIN STORE    4803 OUTER LOOP RD    LOUISVILLE    KY    Fee    J.C. Penney
Properties, Inc.

01704

   MAIN STORE    4803 OUTER LOOP RD    LOUISVILLE    KY    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

01717

   MAIN STORE    115 TIMES SQ MALL    MT VERNON    IL    Lease    J.C. Penney
Corporation, Inc.

01722

   MAIN STORE    840 MILL CREEK MALL    ERIE    PA    Lease    J.C. Penney
Corporation, Inc.

01722

   TIRE/BATTERY/AUTO    840 MILL CREEK MALL    ERIE    PA    Sublease to Third
party    J.C. Penney Corporation, Inc.

01738

   MAIN STORE    1051 GREEN ACRES MALL    VALLEY STREAM L I    NY    Lease   
J.C. Penney Corporation, Inc.

01749

   MAIN STORE    2400 RICHMOND RD STE 61    TEXARKANA    TX    Lease    J.C.
Penney Corporation, Inc.

01751

   MAIN STORE    205 W BLACKSTOCK RD STE 8    SPARTANBURG    SC    Lease    J.C.
Penney Corporation, Inc.

01761

   MAIN STORE    502 GARDEN STATE PLAZA    PARAMUS    NJ    Lease    J.C. Penney
Corporation, Inc.

01775

   MAIN STORE    850 KIRKWOOD MALL    BISMARCK    ND    Lease    J.C. Penney
Corporation, Inc.

01778

   MAIN STORE    2200 N TUSTIN ST    ORANGE    CA    Lease    J.C. Penney
Corporation, Inc.

01779

   MAIN STORE    300 STROUD MALL    STROUDSBURG    PA    Lease    J.C. Penney
Corporation, Inc.

01781

   MAIN STORE    2115 W ROOSEVELT BLVD    MONROE    NC    Lease    J.C. Penney
Corporation, Inc.

01783

   MAIN STORE    1224 E TIPTON ST    SEYMOUR    IN    Lease    J.C. Penney
Corporation, Inc.

01786

   MAIN STORE    1701 MACFARLAND BLVD E    TUSCALOOSA    AL    Fee    J.C.
Penney Properties, Inc.

01786

   MAIN STORE    1701 MACFARLAND BLVD E    TUSCALOOSA    AL    Ground Lease   
J.C. Penney Properties, Inc.

01786

   MAIN STORE    1701 MACFARLAND BLVD E    TUSCALOOSA    AL    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

01787

   MAIN STORE    1500 CANTON RD    AKRON    OH    Lease    J.C. Penney
Corporation, Inc.

01794

   HOME STORE    910 S. RAINBOW BOULEVARD    LAS VEGAS    NV    Lease    J.C.
Penney Corporation, Inc.

01794

   MAIN STORE    4400 MEADOWS LANE    LAS VEGAS    NV    Fee    J.C. Penney
Properties, Inc.

01794

   MAIN STORE    4400 MEADOWS LANE    LAS VEGAS    NV    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

01800

   MAIN STORE    265 PINE AVE    SNOHOMISH    WA    Lease    J.C. Penney
Corporation, Inc.

01811

   MAIN STORE    21840 S HAWTHORNE BLVD    TORRANCE    CA    Lease    J.C.
Penney Corporation, Inc.

01816

   MAIN STORE    7850 MENTOR AVE STE 930    MENTOR    OH    Lease    J.C. Penney
Corporation, Inc.

01823

   MAIN STORE    8900 NE VANCOUVER MALL DR    VANCOUVER    WA    Fee    J.C.
Penney Properties, Inc.

01823

   MAIN STORE    8900 NE VANCOUVER MALL DR    VANCOUVER    WA    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

01829

   MAIN STORE    1442 US HWY 45 N    COLUMBUS    MS    Lease    J.C. Penney
Corporation, Inc.

01831

   MAIN STORE    3202 ARTIC BLVD    ANCHORAGE    AK    Fee    J.C. Penney
Properties, Inc.

01831

   MAIN STORE    3202 ARTIC BLVD    ANCHORAGE    AK    Fee    J.C. Penney
Properties, Inc.



--------------------------------------------------------------------------------

01831

   MAIN STORE    3202 ARTIC BLVD    ANCHORAGE    AK    Sublease to Third party
   J.C. Penney Properties, Inc.

01831

   MAIN STORE    3202 ARTIC BLVD    ANCHORAGE    AK    Sublease to Third party
   J.C. Penney Properties, Inc.

01832

   MAIN STORE    3236 KIRKWOOD HWY    WILMINGTON    DE    Lease    J.C. Penney
Corporation, Inc.

01832

   TIRE/BATTERY/AUTO    3236 KIRKWOOD HWY    WILMINGTON    DE    Sublease to
Third party    J.C. Penney Corporation, Inc.

01842

   MAIN STORE    2115 S MOONEY BLVD    VISALIA    CA    Sale Leaseback    J.C.
Penney Corporation, Inc.

01844

   MAIN STORE    340 SOUTHLAND MALL    HAYWARD    CA    Lease    J.C. Penney
Corporation, Inc.

01844

   TIRE/BATTERY/AUTO    340 SOUTHLAND MALL    HAYWARD    CA    Sublease to Third
party    J.C. Penney Corporation, Inc.

01845

   MAIN STORE    305 LIBERTY ST NE    SALEM    OR    Lease    J.C. Penney
Corporation, Inc.

01847

   MAIN STORE    1200 E BROAD AVE    ROCKINGHAM    NC    Lease    J.C. Penney
Corporation, Inc.

01853

   MAIN STORE    4300 TUSCARAWAS ST W    CANTON    OH    Lease    J.C. Penney
Corporation, Inc.

01853

   TIRE/BATTERY/AUTO    4300 TUSCARAWAS ST W    CANTON    OH    Sublease to
Third party    J.C. Penney Corporation, Inc.

01858

   MAIN STORE    1075 N BRIDGE ST    CHILLICOTHE    OH    Lease    J.C. Penney
Corporation, Inc.

01859

   MAIN STORE    2400 ELIDA RD    LIMA    OH    Lease    J.C. Penney
Corporation, Inc.

01859

   TIRE/BATTERY/AUTO    2400 ELIDA RD    LIMA    OH    Sublease to Third party
   J.C. Penney Corporation, Inc.

01860

   MAIN STORE    4199 NATIONAL RD E    RICHMOND    IN    Lease    J.C. Penney
Corporation, Inc.

01862

   MAIN STORE    4125 CLEVELAND AVE STE 903    FORT MYERS    FL    Lease    J.C.
Penney Corporation, Inc.

01862

   TIRE/BATTERY/AUTO    4125 CLEVELAND AVE STE 903    FORT MYERS    FL   
Sublease to Third party    J.C. Penney Corporation, Inc.

01867

   MAIN STORE    117 S 25TH ST STE 1    FORT DODGE    IA    Lease    J.C. Penney
Corporation, Inc.

01868

   MAIN STORE    420 HUCK FINN S/C    HANNIBAL    MO    Lease    J.C. Penney
Corporation, Inc.

01869

   MAIN STORE    8200 PERRY HALL BLVD    BALTIMORE    MD    Fee    J.C. Penney
Properties, Inc.

01869

   MAIN STORE    8200 PERRY HALL BLVD    BALTIMORE    MD    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

01870

   MAIN STORE    3702 FREDERICK AVE STE 7    SAINT JOSEPH    MO    Lease    J.C.
Penney Corporation, Inc.

01870

   TIRE/BATTERY/AUTO    3702 FREDERICK AVE STE 7    SAINT JOSEPH    MO   
Sublease to Third party    J.C. Penney Corporation, Inc.

01871

   MAIN STORE    1321 S BROADWAY    SANTA MARIA    CA    Lease    J.C. Penney
Corporation, Inc.

01874

   MAIN STORE    4101 W DIVISION ST    SAINT CLOUD    MN    Lease    J.C. Penney
Corporation, Inc.

01876

   MAIN STORE    1603 E EMPIRE ST    BLOOMINGTON    IL    Lease    J.C. Penney
Corporation, Inc.

01880

   MAIN STORE    1050 E 23RD ST    FREMONT    NE    Lease    J.C. Penney
Corporation, Inc.

01886

   MAIN STORE    1300 N MILLER ST    WENATCHEE    WA    Lease    J.C. Penney
Corporation, Inc.

01891

   MAIN STORE    3015 HWY 29 S    ALEXANDRIA    MN    Lease    J.C. Penney
Corporation, Inc.

01899

   MAIN STORE    4621 EASTGATE BLVD    CINCINNATI    OH    Fee    J.C. Penney
Properties, Inc.

01899

   MAIN STORE    4621 EASTGATE BLVD    CINCINNATI    OH    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

01900

   MAIN STORE    714 GREENVILLE BLVD    GREENVILLE    NC    Lease    J.C. Penney
Corporation, Inc.

01900

   TIRE/BATTERY/AUTO    714 GREENVILLE BLVD    GREENVILLE    NC    Sublease to
Third party    J.C. Penney Corporation, Inc.

01902

   MAIN STORE    4500 MIDWAY MALL    ELYRIA    OH    Lease    J.C. Penney
Corporation, Inc.

01902

   TIRE/BATTERY/AUTO    4500 MIDWAY MALL    ELYRIA    OH    Sublease to Third
party    J.C. Penney Corporation, Inc.

01908

   MAIN STORE    2910 N ELM ST    LUMBERTON    NC    Lease    J.C. Penney
Corporation, Inc.

01911

   MAIN STORE    90 LEE JACKSON HWY STE 1268    STAUNTON    VA    Lease    J.C.
Penney Corporation, Inc.

01917

   TIRE/BATTERY/AUTO    880 N MILITARY HWY    NORFOLK    VA    Sublease to Third
party    J.C. Penney Properties, Inc.

01919

   MAIN STORE    3100 M L KING JR BLVD STE 29    NEW BERN    NC    Lease    J.C.
Penney Corporation, Inc.

01923

   MAIN STORE    2230 EASTRIDGE LOOP    SAN JOSE    CA    Lease    J.C. Penney
Corporation, Inc.

01924

   MAIN STORE    900 EASTWOOD MALL    NILES    OH    Lease    J.C. Penney
Corporation, Inc.

01927

   MAIN STORE    PO BOX 6002    VIENNA    WV    Lease    J.C. Penney
Corporation, Inc.

01928

   MAIN STORE    4000 FT CAMPBELL BLVD    HOPKINSVILLE    KY    Lease    J.C.
Penney Corporation, Inc.

01928

   TIRE/BATTERY/AUTO    4000 FT CAMPBELL BLVD    HOPKINSVILLE    KY    Sublease
to Third party    J.C. Penney Corporation, Inc.

01930

   MAIN STORE    2400 ROOSEVELT RD    MARINETTE    WI    Lease    J.C. Penney
Corporation, Inc.

01932

   HOME STORE    7490 N Blackstone Ave    Fresno    CA    Lease    J.C. Penney
Corporation, Inc.

01932

   MAIN STORE    555 E SHAW AVE    FRESNO    CA    Sale Leaseback    J.C. Penney
Corporation, Inc.

01934

   MAIN STORE    1350 N MAIN ST    LOGAN    UT    Lease    J.C. Penney
Corporation, Inc.

01935

   MAIN STORE    2825 W MAIN ST STE C    BOZEMAN    MT    Lease    J.C. Penney
Corporation, Inc.

01936

   MAIN STORE    7401 MARKET ST    BOARDMAN    OH    Lease    J.C. Penney
Corporation, Inc.

01936

   TIRE/BATTERY/AUTO    7401 MARKET ST    BOARDMAN    OH    Sublease to Third
party    J.C. Penney Corporation, Inc.

01937

   MAIN STORE    990 W 41ST ST    HIBBING    MN    Lease    J.C. Penney
Corporation, Inc.

01939

   MAIN STORE    7000 TYRONE SQ    SAINT PETERSBURG    FL    Lease    J.C.
Penney Corporation, Inc.

01939

   TIRE/BATTERY/AUTO    7000 TYRONE SQ    SAINT PETERSBURG    FL    Sublease to
Third party    J.C. Penney Corporation, Inc.

01940

   MAIN STORE    5350 S 76TH ST    GREENDALE    WI    Fee    J.C. Penney
Properties, Inc.

01940

   MAIN STORE    5350 S 76TH ST    GREENDALE    WI    Sublease to Third party   
J.C. Penney Properties, Inc.

01940

   TIRE/BATTERY/AUTO    5350 S 76TH ST    GREENDALE    WI    Sublease to Third
party    J.C. Penney Properties, Inc.

01942

   MAIN STORE    90 W COUNTY CTR    DES PERES    MO    Fee    J.C. Penney
Properties, Inc.

01943

   MAIN STORE    1105 MELBOURNE DR    HURST    TX    Lease    J.C. Penney
Corporation, Inc.

01943

   TIRE/BATTERY/AUTO    1105 MELBOURNE DR    HURST    TX    Sublease to Third
party    J.C. Penney Corporation, Inc.

01944

   MAIN STORE    700 BROADWAY AVE E STE 1    MATTOON    IL    Lease    J.C.
Penney Corporation, Inc.

01945

   MAIN STORE    2625 SCOTTSVILLE RD STE 40    BOWLING GREEN    KY    Lease   
J.C. Penney Corporation, Inc.

01948

   MAIN STORE    3 WOODFIELD MALL    SCHAUMBURG    IL    Fee    J.C. Penney
Properties, Inc.

01950

   MAIN STORE    6987 FRIARS RD    SAN DIEGO    CA    Ground Lease    J.C.
Penney Corporation, Inc.

01950

   TIRE/BATTERY/AUTO    6987 FRIARS RD    SAN DIEGO    CA    Sublease to Third
party    J.C. Penney Corporation, Inc.

01951

   MAIN STORE    3401 DONNELL DR    FORESTVILLE    MD    Fee    J.C. Penney
Properties, Inc.

01951

   MAIN STORE    3401 DONNELL DR    FORESTVILLE    MD    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

01953

   MAIN STORE    1655 W 49TH ST STE 1200    HIALEAH    FL    Lease    J.C.
Penney Corporation, Inc.

01953

   TIRE/BATTERY/AUTO    1655 W 49TH ST STE 1200    HIALEAH    FL    Sublease to
Third party    J.C. Penney Corporation, Inc.

01956

   MAIN STORE    8000 W BROWARD BLVD STE 900    PLANTATION    FL    Fee    J.C.
Penney Properties, Inc.

01957

   MAIN STORE    200 SOUTHDALE CTR    EDINA    MN    Fee    J.C. Penney
Properties, Inc.

01958

   LAND    6455 EASTEX FRWY    BEAUMONT    TX    Sublease to Third party    J.C.
Penney Properties, Inc.

01958

   MAIN STORE    6455 EASTEX FRWY    BEAUMONT    TX    Fee    J.C. Penney
Properties, Inc.

01958

   MAIN STORE    6455 EASTEX FRWY    BEAUMONT    TX    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

01958

   TIRE/BATTERY/AUTO    6455 EASTEX FRWY    BEAUMONT    TX    Sublease to Third
party    J.C. Penney Properties, Inc.

01959

   MAIN STORE    1122 EL CAMINO REAL    SAN BRUNO    CA    Fee    J.C. Penney
Properties, Inc.

01960

   MAIN STORE    3605 GALLERIA AT TYLER    RIVERSIDE    CA    Fee    J.C. Penney
Properties, Inc.

01960

   MAIN STORE    3605 GALLERIA AT TYLER    RIVERSIDE    CA    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

01961

   MAIN STORE    5111 ROGERS AVE    FORT SMITH    AR    Lease    J.C. Penney
Corporation, Inc.

01961

   TIRE/BATTERY/AUTO    5111 ROGERS AVE    FORT SMITH    AR    Sublease to Third
party    J.C. Penney Corporation, Inc.

01962

   MAIN STORE    4840 BRIARCLIFF RD NE    ATLANTA    GA    Sale Leaseback   
J.C. Penney Corporation, Inc.



--------------------------------------------------------------------------------

01963

   MAIN STORE    320 W KIMBERLY RD STE 409    DAVENPORT    IA    Fee    J.C.
Penney Properties, Inc.

01963

   MAIN STORE    320 W KIMBERLY RD STE 409    DAVENPORT    IA    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

01965

   MAIN STORE    1000 RIVERGATE PKWY STE 3    GOODLETTSVILLE    TN    Fee   
J.C. Penney Properties, Inc.

01968

   MAIN STORE    34 WYOMING VALLEY MALL    WILKES BARRE    PA    Lease    J.C.
Penney Corporation, Inc.

01968

   TIRE/BATTERY/AUTO    34 WYOMING VALLEY MALL    WILKES BARRE    PA    Sublease
to Third party    J.C. Penney Corporation, Inc.

01970

   MAIN STORE    1475 UPPER VALLEY PIKE    SPRINGFIELD    OH    Lease    J.C.
Penney Corporation, Inc.

01970

   TIRE/BATTERY/AUTO    1475 UPPER VALLEY PIKE    SPRINGFIELD    OH    Sublease
to Third party    J.C. Penney Corporation, Inc.

01971

   MAIN STORE    4545 TRANSIT RD    WILLIAMSVILLE    NY    Lease    J.C. Penney
Corporation, Inc.

01971

   TIRE/BATTERY/AUTO    4545 TRANSIT RD    WILLIAMSVILLE    NY    Sublease to
Third party    J.C. Penney Corporation, Inc.

01972

   MAIN STORE    4201 COLDWATER RD    FORT WAYNE    IN    Lease    J.C. Penney
Corporation, Inc.

01972

   TIRE/BATTERY/AUTO    4201 COLDWATER RD    FORT WAYNE    IN    Sublease to
Third party    J.C. Penney Corporation, Inc.

01975

   MAIN STORE    301 NORTHGATE MALL    CHATTANOOGA    TN    Sale Leaseback   
J.C. Penney Corporation, Inc.

01975

   TIRE/BATTERY/AUTO    301 NORTHGATE MALL    CHATTANOOGA    TN    Sublease to
Third party    J.C. Penney Corporation, Inc.

01976

   MAIN STORE    2400 10TH ST SW    MINOT    ND    Lease    J.C. Penney
Corporation, Inc.

01977

   MAIN STORE    1500 APALACHEE PKWY    TALLAHASSEE    FL    Ground Lease   
J.C. Penney Corporation, Inc.

01979

   MAIN STORE    3535 S LINDEN RD    FLINT    MI    Fee    J.C. Penney
Properties, Inc.

01979

   MAIN STORE    3535 S LINDEN RD    FLINT    MI    Lease (Intercompany)    J.C.
Penney Corporation, Inc.

01980

   HOME STORE    7207 GRAPE ROAD    MISHAWAKA    IN    Lease    J.C. Penney
Corporation, Inc.

01980

   MAIN STORE    6501 N GRAPE RD    MISHAWAKA    IN    Lease    J.C. Penney
Corporation, Inc.

01981

   MAIN STORE    2901 BROOKS ST    MISSOULA    MT    Fee    J.C. Penney
Properties, Inc.

01981

   MAIN STORE    2901 BROOKS ST    MISSOULA    MT    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

01982

   MAIN STORE    6580 S WESTNEDGE AVE    PORTAGE    MI    Fee    J.C. Penney
Properties, Inc.

01982

   MAIN STORE    6580 S WESTNEDGE AVE    PORTAGE    MI    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

01983

   MAIN STORE    428 WOODBRIDGE CTR DR    WOODBRIDGE    NJ    Fee    J.C. Penney
Properties, Inc.

01983

   MAIN STORE    428 WOODBRIDGE CTR DR    WOODBRIDGE    NJ    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

01985

   MAIN STORE    550 CENTER ST    AUBURN    ME    Lease    J.C. Penney
Corporation, Inc.

01987

   MAIN STORE    2400 N COLUMBIA ST (US 441N)    MILLEDGEVILLE    GA    Lease   
J.C. Penney Corporation, Inc.

01989

   MAIN STORE    6000 SUNSET MALL    SAN ANGELO    TX    Fee    J.C. Penney
Properties, Inc.

01989

   MAIN STORE    6000 SUNSET MALL    SAN ANGELO    TX    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

01991

   MAIN STORE    99 BENNINGTON SQ    BENNINGTON    VT    Lease    J.C. Penney
Corporation, Inc.

01992

   MAIN STORE    320 BYPASS 72 NW STE A    GREENWOOD    SC    Lease    J.C.
Penney Corporation, Inc.

01993

   MAIN STORE    2011 N ROAN ST    JOHNSON CITY    TN    Lease    J.C. Penney
Corporation, Inc.

01994

   MAIN STORE    3902 13TH AVE SW STE 200    FARGO    ND    Lease    J.C. Penney
Corporation, Inc.

01995

   MAIN STORE    503 E IVES ST STE 200    MARSHFIELD    WI    Lease    J.C.
Penney Corporation, Inc.

01997

   MAIN STORE    40 BATAVIA CITY CTR    BATAVIA    NY    Lease    J.C. Penney
Corporation, Inc.

01998

   MAIN STORE    4600 N US HWY 89    FLAGSTAFF    AZ    Lease    J.C. Penney
Corporation, Inc.

02006

   MAIN STORE   

3600 COUNTRY CLUB DR

STOP 4

   JEFFERSON CITY    MO    Fee    J.C. Penney Properties, Inc.

02006

   MAIN STORE   

3600 COUNTRY CLUB DR

STOP 4

   JEFFERSON CITY    MO    Lease (Intercompany)    J.C. Penney Corporation, Inc.

02008

   MAIN STORE    2 FREEDOM MALL    ROME    NY    Lease    J.C. Penney
Corporation, Inc.

02010

   MAIN STORE    7900 DAY DR    PARMA    OH    Lease    J.C. Penney Corporation,
Inc.

02011

   MAIN STORE    18601 33RD AVE W    LYNNWOOD    WA    Fee    J.C. Penney
Properties, Inc.

02011

   MAIN STORE    18601 33RD AVE W    LYNNWOOD    WA    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02015

   MAIN STORE    626 BOLL WEEVIL CIR    ENTERPRISE    AL    Lease    J.C. Penney
Corporation, Inc.

02018

   MAIN STORE    200 SW C AVE    LAWTON    OK    Lease    J.C. Penney
Corporation, Inc.

02020

   MAIN STORE    1930 S LOOP 256    PALESTINE    TX    Lease    J.C. Penney
Corporation, Inc.

02021

   MAIN STORE    6001 W WACO DR    WACO    TX    Lease    J.C. Penney
Corporation, Inc.

02022

   MAIN STORE    367 RUSSELL ST STE A    HADLEY    MA    Lease    J.C. Penney
Corporation, Inc.

02024

   MAIN STORE    1639 E RIO RD    CHARLOTTESVILLE    VA    Fee    J.C. Penney
Properties, Inc.

02024

   MAIN STORE    1639 E RIO RD    CHARLOTTESVILLE    VA    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02025

   HOME STORE    MORGAN AVE (HWY 62) & GREEN RI    EVANSVILLE    IN    Lease   
J.C. Penney Corporation, Inc.

02025

   MAIN STORE    800 N GREEN RIVER RD    EVANSVILLE    IN    Lease    J.C.
Penney Corporation, Inc.

02034

   MAIN STORE    105 CROSSROADS MALL    MT HOPE    WV    Lease    J.C. Penney
Corporation, Inc.

02036

   MAIN STORE    4511 N MIDKIFF RD    MIDLAND    TX    Fee    J.C. Penney
Properties, Inc.

02036

   MAIN STORE    4511 N MIDKIFF RD    MIDLAND    TX    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02038

   MAIN STORE    1180 BLOWING ROCK RD    BOONE    NC    Lease    J.C. Penney
Corporation, Inc.

02039

   MAIN STORE    1410 SPARTA ST    MCMINNVILLE    TN    Lease    J.C. Penney
Corporation, Inc.

02040

   MAIN STORE    2901 S CAPITOL OF TEXAS HWY    AUSTIN    TX    Fee    J.C.
Penney Properties, Inc.

02040

   MAIN STORE    2901 S CAPITOL OF TEXAS HWY    AUSTIN    TX    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02042

   MAIN STORE    400 SPOTSYLVANIA MALL    FREDERICKSBURG    VA    Lease    J.C.
Penney Corporation, Inc.

02043

   MAIN STORE    STATE HWY M-26    HOUGHTON    MI    Lease    J.C. Penney
Corporation, Inc.

02044

   MAIN STORE    2334 OAKLAND AVE STE 8    INDIANA    PA    Lease    J.C. Penney
Corporation, Inc.

02045

   MAIN STORE    2400 8TH AVE SW STE A1    JAMESTOWN    ND    Lease    J.C.
Penney Corporation, Inc.

02046

   MAIN STORE    1615 N HARRISON AVE    PIERRE    SD    Lease    J.C. Penney
Corporation, Inc.

02047

   MAIN STORE    2121 US HWY 1 S STE A    SAINT AUGUSTINE    FL    Lease    J.C.
Penney Corporation, Inc.

02048

   MAIN STORE    901 11TH AVE SW STE 34    SPENCER    IA    Lease    J.C. Penney
Corporation, Inc.

02049

   MAIN STORE    126 JACKSON ST    STERLING    CO    Lease    J.C. Penney
Corporation, Inc.

02051

   MAIN STORE    120 WASHINGTON AVE EXT STE 40    ALBANY    NY    Lease    J.C.
Penney Corporation, Inc.

02052

   MAIN STORE    22631 RT 68 STE 10    CLARION    PA    Lease    J.C. Penney
Corporation, Inc.

02055

   MAIN STORE    821 N CENTRAL EXPWY    PLANO    TX    Fee    J.C. Penney
Properties, Inc.

02055

   MAIN STORE    821 N CENTRAL EXPWY    PLANO    TX    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02058

   MAIN STORE    1400 DELL RANGE BLVD    CHEYENNE    WY    Lease    J.C. Penney
Corporation, Inc.

02059

   MAIN STORE    5801 BECKLEY RD    BATTLE CREEK    MI    Fee    J.C. Penney
Properties, Inc.

02059

   MAIN STORE    5801 BECKLEY RD    BATTLE CREEK    MI    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02060

   MAIN STORE    7804 ABERCORN ST    SAVANNAH    GA    Lease    J.C. Penney
Corporation, Inc.

02063

   MAIN STORE    RT 23 (RD 2)    ONEONTA    NY    Lease    J.C. Penney
Corporation, Inc.

02064

   MAIN STORE    4501 CENTRAL AVE STE 103    HOT SPRINGS NAT PK    AR    Lease
   J.C. Penney Corporation, Inc.

02065

   MAIN STORE    5304 W SAGINAW ST    LANSING    MI    Lease    J.C. Penney
Corporation, Inc.

02066

   MAIN STORE    1982 W GRAND RIVER AVE STE 135    OKEMOS    MI    Lease    J.C.
Penney Corporation, Inc.



--------------------------------------------------------------------------------

02067

   MAIN STORE    1860 W MICHIGAN AVE    JACKSON    MI    Lease    J.C. Penney
Corporation, Inc.

02068

   MAIN STORE    1800 FOUR SEASONS BLVD    HENDERSONVILLE    NC    Lease    J.C.
Penney Corporation, Inc.

02069

   MAIN STORE    8001 S ORANGE BLOSSOM STE 700    ORLANDO    FL    Lease    J.C.
Penney Corporation, Inc.

02071

   MAIN STORE    19525 BISCAYNE BLVD    AVENTURA    FL    Lease    J.C. Penney
Corporation, Inc.

02074

   MAIN STORE    1910 WELLS RD    ORANGE PARK    FL    Lease    J.C. Penney
Corporation, Inc.

02076

   MAIN STORE    2338 US 23 S    ALPENA    MI    Lease    J.C. Penney
Corporation, Inc.

02079

   MAIN STORE    325 PIEDMONT DR    DANVILLE    VA    Lease    J.C. Penney
Corporation, Inc.

02080

   MAIN STORE    4601 E MAIN ST    FARMINGTON    NM    Lease    J.C. Penney
Corporation, Inc.

02083

   MAIN STORE    401 LEE ST E    CHARLESTON    WV    Fee    J.C. Penney
Properties, Inc.

02083

   MAIN STORE    401 LEE ST E    CHARLESTON    WV    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02085

   MAIN STORE    1500 N RIVERSIDE AVE    MEDFORD    OR    Lease    J.C. Penney
Corporation, Inc.

02086

   MAIN STORE    5101 HINKLEVILLE RD STE 800    PADUCAH    KY    Lease    J.C.
Penney Corporation, Inc.

02089

   MAIN STORE    905 N 12TH ST STE 10    MIDDLESBORO    KY    Lease    J.C.
Penney Corporation, Inc.

02091

   MAIN STORE    700 MAINE MALL RD    SOUTH PORTLAND    ME    Ground Lease   
J.C. Penney Properties, Inc.

02091

   MAIN STORE    700 MAINE MALL RD    SOUTH PORTLAND    ME    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02092

   MAIN STORE    1700 W NEW HAVEN AVE    MELBOURNE    FL    Lease    J.C. Penney
Corporation, Inc.

02093

   MAIN STORE    700 TELSHOR BLVD STE 2000    LAS CRUCES    NM    Lease    J.C.
Penney Corporation, Inc.

02096

   MAIN STORE    72900 HWY 111    PALM DESERT    CA    Fee    J.C. Penney
Properties, Inc.

02096

   MAIN STORE    72900 HWY 111    PALM DESERT    CA    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02098

   MAIN STORE    101 FOOTHILLS MALL    MARYVILLE    TN    Lease    J.C. Penney
Corporation, Inc.

02099

   MAIN STORE    2320 E 17TH ST    IDAHO FALLS    ID    Lease    J.C. Penney
Corporation, Inc.

02100

   MAIN STORE    1111 JACKSON AVE W    OXFORD    MS    Lease    J.C. Penney
Corporation, Inc.

02101

   MAIN STORE    1300 ULSTER AVE MALL STE 210    KINGSTON    NY    Lease    J.C.
Penney Corporation, Inc.

02102

   MAIN STORE    1695 ANNAPOLIS MALL    ANNAPOLIS    MD    Fee    J.C. Penney
Properties, Inc.

02102

   MAIN STORE    1695 ANNAPOLIS MALL    ANNAPOLIS    MD    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02103

   MAIN STORE    455 S BIBB ST    EAGLE PASS    TX    Lease    J.C. Penney
Corporation, Inc.

02104

   MAIN STORE    7925 FM 1960 RD STE 7000    HOUSTON    TX    Fee    J.C. Penney
Properties, Inc.

02104

   MAIN STORE    7925 FM 1960 RD STE 7000    HOUSTON    TX    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02105

   MAIN STORE    6834 WESLEY ST STE C    GREENVILLE    TX    Lease    J.C.
Penney Corporation, Inc.

02108

   MAIN STORE    2000 SAN JACINTO MALL    BAYTOWN    TX    Fee    J.C. Penney
Properties, Inc.

02108

   MAIN STORE    2000 SAN JACINTO MALL    BAYTOWN    TX    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02110

   MAIN STORE    2100 S W S YOUNG DR STE 2000    KILLEEN    TX    Fee    J.C.
Penney Properties, Inc.

02110

   MAIN STORE    2100 S W S YOUNG DR STE 2000    KILLEEN    TX    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02115

   MAIN STORE    2000 MARTIN LUTHER KING JR BLV    PANAMA CITY    FL    Fee   
J.C. Penney Properties, Inc.

02119

   MAIN STORE    922 RIVER FALLS ST    ANDALUSIA    AL    Lease    J.C. Penney
Corporation, Inc.

02121

   MAIN STORE    4125 W OWEN K GARRIOTT RD    ENID    OK    Lease    J.C. Penney
Corporation, Inc.

02122

   MAIN STORE    2500 W STATE ST STE 118    ALLIANCE    OH    Lease    J.C.
Penney Corporation, Inc.

02123

   ADDITIONAL SPACE    2950 E TEXAS AVE    BOSSIER CITY    LA    Lease    J.C.
Penney Corporation, Inc.

02123

   MAIN STORE    2950 E TEXAS AVE    BOSSIER CITY    LA    Fee    J.C. Penney
Properties, Inc.

02124

   MAIN STORE    3035 KNOXVILLE CENTER DR STE O    KNOXVILLE    TN    Lease   
J.C. Penney Corporation, Inc.

02130

   MAIN STORE    10177 N KINGS HWY    MYRTLE BEACH    SC    Lease    J.C. Penney
Corporation, Inc.

02131

   MAIN STORE    5901 UNIVERSITY DR    HUNTSVILLE    AL    Lease    J.C. Penney
Corporation, Inc.

02132

   MAIN STORE    2076 9TH ST N    NAPLES    FL    Lease    J.C. Penney
Corporation, Inc.

02135

   MAIN STORE    4501 N MAIN ST STE 9    ROSWELL    NM    Lease    J.C. Penney
Corporation, Inc.

02136

   MAIN STORE    1600 11TH AVE    HELENA    MT    Lease    J.C. Penney
Corporation, Inc.

02137

   MAIN STORE    3100 HWY 365    PORT ARTHUR    TX    Lease    J.C. Penney
Corporation, Inc.

02138

   MAIN STORE    850 HARTFORD PIKE UNIT C    WATERFORD    CT    Lease    J.C.
Penney Corporation, Inc.

02139

   MAIN STORE    9303 W ATLANTIC BLVD    CORAL SPRINGS    FL    Lease    J.C.
Penney Corporation, Inc.

02140

   MAIN STORE    2006 S EXPY 83    HARLINGEN    TX    Fee    J.C. Penney
Properties, Inc.

02140

   MAIN STORE    2006 S EXPY 83    HARLINGEN    TX    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02144

   MAIN STORE    555 JOHN F KENNEDY RD    DUBUQUE    IA    Lease    J.C. Penney
Corporation, Inc.

02147

   MAIN STORE    1605 SOUTH FIRST STREET    WILLMAR    MN    Lease    J.C.
Penney Corporation, Inc.

02152

   MAIN STORE    2390 CHESTNUT ST    ORANGEBURG    SC    Lease    J.C. Penney
Corporation, Inc.

02153

   MAIN STORE    1041 SPRING LANE    SANFORD    NC    Lease    J.C. Penney
Corporation, Inc.

02157

   MAIN STORE    100 S FEDERAL AVE STE 118A    MASON CITY    IA    Lease    J.C.
Penney Corporation, Inc.

02158

   MAIN STORE    810 S CASS ST    CORINTH    MS    Lease    J.C. Penney
Corporation, Inc.

02159

   MAIN STORE    801 N CONGRESS AVE    BOYNTON BEACH    FL    Lease    J.C.
Penney Corporation, Inc.

02160

   MAIN STORE    5453 W 88TH AVE    WESTMINSTER    CO    Ground Lease    J.C.
Penney Properties, Inc.

02160

   MAIN STORE    5453 W 88TH AVE    WESTMINSTER    CO    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02163

   MAIN STORE    200 RIVER OAKS DR    CALUMET CITY    IL    Ground Lease    J.C.
Penney Properties, Inc.

02163

   MAIN STORE    200 RIVER OAKS DR    CALUMET CITY    IL    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02165

   MAIN STORE    120 N DARTMOUTH MALL    NORTH DARTMOUTH    MA    Lease    J.C.
Penney Corporation, Inc.

02166

   MAIN STORE    1810 FORT JONES RD    YREKA    CA    Lease    J.C. Penney
Corporation, Inc.

02168

   MAIN STORE    1200 E COUNTY LINE RD    RIDGELAND    MS    Fee    J.C. Penney
Properties, Inc.

02168

   MAIN STORE    1200 E COUNTY LINE RD    RIDGELAND    MS    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02169

   MAIN STORE    7701 W I-40 STE 600    AMARILLO    TX    Fee    J.C. Penney
Properties, Inc.

02169

   MAIN STORE    7701 W I-40 STE 600    AMARILLO    TX    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02171

   MAIN STORE    290 E VIA RANCHO PKWY    ESCONDIDO    CA    Ground Lease   
J.C. Penney Properties, Inc.

02171

   MAIN STORE    290 E VIA RANCHO PKWY    ESCONDIDO    CA    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02172

   MAIN STORE    1600 TOWN CENTER DR    MONTEBELLO    CA    Fee    J.C. Penney
Properties, Inc.

02172

   MAIN STORE    1600 TOWN CENTER DR    MONTEBELLO    CA    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02173

   MAIN STORE    ONE MALL BLVD    BRUNSWICK    GA    Fee    J.C. Penney
Properties, Inc.

02173

   MAIN STORE    ONE MALL BLVD    BRUNSWICK    GA    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02175

   MAIN STORE    4761 PECANLAND MALL DR    MONROE    LA    Fee    J.C. Penney
Properties, Inc.

02175

   MAIN STORE    4761 PECANLAND MALL DR    MONROE    LA    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02176

   MAIN STORE    101 MANHATTAN CTR    MANHATTAN    KS    Lease    J.C. Penney
Corporation, Inc.

02177

   MAIN STORE    4832 VALLEY VIEW BLVD NW    ROANOKE    VA    Fee    J.C. Penney
Properties, Inc.



--------------------------------------------------------------------------------

02177

   MAIN STORE    4832 VALLEY VIEW BLVD NW    ROANOKE    VA    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02178

   MAIN STORE    8106 N NAVARRO ST    VICTORIA    TX    Fee    J.C. Penney
Properties, Inc.

02178

   MAIN STORE    8106 N NAVARRO ST    VICTORIA    TX    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02183

   MAIN STORE    12335 JAMES ST    HOLLAND    MI    Lease    J.C. Penney
Corporation, Inc.

02184

   MAIN STORE    1500 HARVEY RD    COLLEGE STATION    TX    Fee    J.C. Penney
Properties, Inc.

02184

   MAIN STORE    1500 HARVEY RD    COLLEGE STATION    TX    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02185

   MAIN STORE    4301 W WISCONSIN AVE    APPLETON    WI    Fee    J.C. Penney
Properties, Inc.

02185

   MAIN STORE    4301 W WISCONSIN AVE    APPLETON    WI    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02188

   MAIN STORE    60 ELM PLAZA    WATERVILLE    ME    Lease    J.C. Penney
Corporation, Inc.

02189

   MAIN STORE    300 A AVE W    OSKALOOSA    IA    Lease    J.C. Penney
Corporation, Inc.

02190

   MAIN STORE    224 N LOGAN BLVD    BURNHAM    PA    Lease    J.C. Penney
Corporation, Inc.

02192

   MAIN STORE    1500 E 11TH ST STE 1000    HUTCHINSON    KS    Lease    J.C.
Penney Corporation, Inc.

02196

   MAIN STORE    201 S WASHINGTON ST    OWOSSO    MI    Lease    J.C. Penney
Corporation, Inc.

02197

   MAIN STORE    2302 E KANSAS AVE    GARDEN CITY    KS    Lease    J.C. Penney
Corporation, Inc.

02198

   MAIN STORE    2206 S BALTIMORE ST    KIRKSVILLE    MO    Lease    J.C. Penney
Corporation, Inc.

02203

   MAIN STORE    1700 NORMAN DR    VALDOSTA    GA    Lease    J.C. Penney
Corporation, Inc.

02204

   MAIN STORE    1704 N DIXIE HWY    ELIZABETHTOWN    KY    Lease    J.C. Penney
Corporation, Inc.

02207

   MAIN STORE    2813 N PRINCE ST    CLOVIS    NM    Lease    J.C. Penney
Corporation, Inc.

02209

   MAIN STORE    2501 MING AVE    BAKERSFIELD    CA    Ground Lease    J.C.
Penney Properties, Inc.

02209

   MAIN STORE    2501 MING AVE    BAKERSFIELD    CA    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02210

   MAIN STORE    1600 INDUSTRIAL RD    EMPORIA    KS    Lease    J.C. Penney
Corporation, Inc.

02211

   MAIN STORE    2350 SE WASHINGTON BLVD    BARTLESVILLE    OK    Lease    J.C.
Penney Corporation, Inc.

02213

   MAIN STORE    301 N POPLAR    SEARCY    AR    Lease    J.C. Penney
Corporation, Inc.

02217

   MAIN STORE    3140 VIRGINIA AVE    CONNERSVILLE    IN    Lease    J.C. Penney
Corporation, Inc.

02218

   MAIN STORE    2300 RIVERCHASE GALLERIA    HOOVER    AL    Fee    J.C. Penney
Properties, Inc.

02218

   MAIN STORE    2300 RIVERCHASE GALLERIA    HOOVER    AL    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02219

   MAIN STORE    150 NORTHSHORE BLVD    SLIDELL    LA    Lease    J.C. Penney
Corporation, Inc.

02220

   MAIN STORE    2700 LAKE RD    DYERSBURG    TN    Lease    J.C. Penney
Corporation, Inc.

02223

   MAIN STORE    1801 N MAIN ST STE 14    MITCHELL    SD    Lease    J.C. Penney
Corporation, Inc.

02224

   MAIN STORE    2 FINANCIAL PLAZA STE 100    HUNTSVILLE    TX    Lease    J.C.
Penney Corporation, Inc.

02225

   MAIN STORE    1500 N CLINTON ST    DEFIANCE    OH    Lease    J.C. Penney
Corporation, Inc.

02229

   MAIN STORE    PO BOX 29526    SANTA FE    NM    Fee    J.C. Penney
Properties, Inc.

02229

   MAIN STORE    PO BOX 29526    SANTA FE    NM    Lease (Intercompany)    J.C.
Penney Corporation, Inc.

02231

   MAIN STORE    311 JACKSONVILLE MALL    JACKSONVILLE    NC    Lease    J.C.
Penney Corporation, Inc.

02232

   MAIN STORE    5065 MAIN ST    TRUMBULL    CT    Ground Lease    J.C. Penney
Properties, Inc.

02232

   MAIN STORE    5065 MAIN ST    TRUMBULL    CT    Lease (Intercompany)    J.C.
Penney Corporation, Inc.

02237

   MAIN STORE    6931 S MEMORIAL DR    TULSA    OK    Fee    J.C. Penney
Properties, Inc.

02238

   MAIN STORE    1513 N KANSAS AVE    LIBERAL    KS    Lease    J.C. Penney
Corporation, Inc.

02239

   MAIN STORE    2259 S 9TH ST    SALINA    KS    Lease    J.C. Penney
Corporation, Inc.

02240

   MAIN STORE    201 SKYLINE DR STE 7    CONWAY    AR    Lease    J.C. Penney
Corporation, Inc.

02241

   MAIN STORE    20 N MAIN ST    KALISPELL    MT    Lease    J.C. Penney
Corporation, Inc.

02243

   MAIN STORE    300 BONNER MALL WAY STE 60    PONDERAY    ID    Lease    J.C.
Penney Corporation, Inc.

02244

   MAIN STORE    1019 S WASHINGTON ST    NORTH ATTLEBORO    MA    Lease    J.C.
Penney Corporation, Inc.

02246

   MAIN STORE    2001 SOUTH RD (RT 9)    POUGHKEEPSIE    NY    Lease    J.C.
Penney Corporation, Inc.

02247

   HOME STORE    292 DANIEL WEBSTER HWY    NASHUA    NH    Lease    J.C. Penney
Corporation, Inc.

02247

   MAIN STORE    310 DANIEL WEBSTER HWY STE 103    NASHUA    NH    Fee    J.C.
Penney Properties, Inc.

02247

   MAIN STORE    310 DANIEL WEBSTER HWY STE 103    NASHUA    NH    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02250

   MAIN STORE    50 FOX RUN RD STE 35    NEWINGTON    NH    Fee    J.C. Penney
Properties, Inc.

02250

   MAIN STORE    50 FOX RUN RD STE 35    NEWINGTON    NH    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02256

   MAIN STORE    7 BACKUS AVE    DANBURY    CT    Fee    J.C. Penney Properties,
Inc.

02256

   MAIN STORE    7 BACKUS AVE    DANBURY    CT    Lease (Intercompany)    J.C.
Penney Corporation, Inc.

02257

   MAIN STORE    2701 DAVID H MCLEOD BLVD    FLORENCE    SC    Lease    J.C.
Penney Corporation, Inc.

02258

   MAIN STORE    3450 WRIGHTSBORO RD    AUGUSTA    GA    Fee    J.C. Penney
Properties, Inc.

02258

   MAIN STORE    3450 WRIGHTSBORO RD    AUGUSTA    GA    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02259

   MAIN STORE    1100 WESLEYAN BLVD    ROCKY MOUNT    NC    Lease    J.C. Penney
Corporation, Inc.

02262

   MAIN STORE    301 N LINCOLN RD STE 100    ESCANABA    MI    Lease    J.C.
Penney Corporation, Inc.

02263

   MAIN STORE    1006 ROSS PARK MALL DR    PITTSBURGH    PA    Fee    J.C.
Penney Properties, Inc.

02263

   MAIN STORE    1006 ROSS PARK MALL DR    PITTSBURGH    PA    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02265

   MAIN STORE    2901 PINES MALL DR STE A    PINE BLUFF    AR    Fee    J.C.
Penney Properties, Inc.

02265

   MAIN STORE    2901 PINES MALL DR STE A    PINE BLUFF    AR    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02266

   MAIN STORE    2080 GREELEY MALL    GREELEY    CO    Ground Lease    J.C.
Penney Properties, Inc.

02266

   MAIN STORE    2080 GREELEY MALL    GREELEY    CO    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02270

   MAIN STORE    771 S 30TH ST    HEATH    OH    Lease    J.C. Penney
Corporation, Inc.

02272

   MAIN STORE    160 TYLER RD    RED WING    MN    Lease    J.C. Penney
Corporation, Inc.

02274

   MAIN STORE    2801 GUTHRIE HWY STE 500    CLARKSVILLE    TN    Lease    J.C.
Penney Corporation, Inc.

02275

   MAIN STORE    1615 POLE LINE RD E    TWIN FALLS    ID    Lease    J.C. Penney
Corporation, Inc.

02276

   MAIN STORE    1260 GIBSON RD    WOODLAND    CA    Lease    J.C. Penney
Corporation, Inc.

02279

   MAIN STORE    4901 N KICKAPOO AVE STE 4000    SHAWNEE    OK    Fee    J.C.
Penney Properties, Inc.

02279

   MAIN STORE    4901 N KICKAPOO AVE STE 4000    SHAWNEE    OK    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02281

   MAIN STORE    1724 VETERANS BLVD    MCCOMB    MS    Lease    J.C. Penney
Corporation, Inc.

02282

   MAIN STORE    1600 RIVER VALLEY CIR N    LANCASTER    OH    Lease    J.C.
Penney Corporation, Inc.

02284

   MAIN STORE    2301 W WORLEY    COLUMBIA    MO    Fee    J.C. Penney
Properties, Inc.

02284

   MAIN STORE    2301 W WORLEY    COLUMBIA    MO    Lease (Intercompany)    J.C.
Penney Corporation, Inc.

02286

   MAIN STORE    21017 SALMON RUN MALL LOOP E    WATERTOWN    NY    Lease   
J.C. Penney Corporation, Inc.

02287

   MAIN STORE    4405 BLACK HORSE PIKE    MAYS LANDING    NJ    Fee    J.C.
Penney Properties, Inc.

02287

   MAIN STORE    4405 BLACK HORSE PIKE    MAYS LANDING    NJ    Lease
(Intercompany)    J.C. Penney Corporation, Inc.



--------------------------------------------------------------------------------

02288

   MAIN STORE    501 N MAIN ST STE 118    MUSKOGEE    OK    Lease    J.C. Penney
Corporation, Inc.

02290

   HOME STORE    6 SOUTHPARK MALL    COLONIAL HEIGHTS    VA    Ground Lease   
J.C. Penney Corporation, Inc.

02290

   HOME STORE    6 Southpark Cir    Colonial Heights    VA    Lease    J.C.
Penney Corporation, Inc.

02290

   MAIN STORE    6 SOUTHPARK MALL    COLONIAL HTS    VA    Fee    J.C. Penney
Properties, Inc.

02290

   MAIN STORE    6 SOUTHPARK MALL    COLONIAL HTS    VA    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02294

   MAIN STORE    1480 CONCORD PKWY N    CONCORD    NC    Lease    J.C. Penney
Corporation, Inc.

02296

   MAIN STORE    814 NC 24 27 BYP E    ALBEMARLE    NC    Lease    J.C. Penney
Corporation, Inc.

02297

   MAIN STORE    10 MALL DR W    JERSEY CITY    NJ    Fee    J.C. Penney
Properties, Inc.

02297

   MAIN STORE    10 MALL DR W    JERSEY CITY    NJ    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02298

   MAIN STORE    311 THREE RIVERS DR    KELSO    WA    Lease    J.C. Penney
Corporation, Inc.

02300

   MAIN STORE    415 NEW RIVER RD    CHRISTIANSBURG    VA    Lease    J.C.
Penney Corporation, Inc.

02303

   MAIN STORE    1970 US HWY 70 SE    HICKORY    NC    Fee    J.C. Penney
Properties, Inc.

02303

   MAIN STORE    1970 US HWY 70 SE    HICKORY    NC    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02304

   MAIN STORE    1821 SW WANAMAKER RD    TOPEKA    KS    Fee    J.C. Penney
Properties, Inc.

02304

   MAIN STORE    1821 SW WANAMAKER RD    TOPEKA    KS    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02309

   MAIN STORE    3382 NW FEDERAL HWY    JENSEN BEACH    FL    Lease    J.C.
Penney Corporation, Inc.

02311

   MAIN STORE    1600 N Jackson St    Tullahoma    TN    Lease    J.C. Penney
Corporation, Inc.

02312

   MAIN STORE    300 N MILWAUKEE ST    BOISE    ID    Fee    J.C. Penney
Properties, Inc.

02312

   MAIN STORE    300 N MILWAUKEE ST    BOISE    ID    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02313

   MAIN STORE    60 SMITHFIELD BLVD    PLATTSBURGH    NY    Lease    J.C. Penney
Corporation, Inc.

02316

   MAIN STORE    2601 DAWSON RD    ALBANY    GA    Fee    J.C. Penney
Properties, Inc.

02316

   MAIN STORE    2601 DAWSON RD    ALBANY    GA    Lease (Intercompany)    J.C.
Penney Corporation, Inc.

02317

   MAIN STORE    400 MILL AVE SE STE C2    NEW PHILADELPHIA    OH    Lease   
J.C. Penney Corporation, Inc.

02320

   MAIN STORE    8501 W BOWLES AVE    LITTLETON    CO    Fee    J.C. Penney
Properties, Inc.

02322

   MAIN STORE    1858 Service Dr    Winona    MN    Sale Leaseback    J.C.
Penney Corporation, Inc.

02322

   MAIN STORE    1858 Service Dr    Winona    MN    Sublease to Third party   
J.C. Penney Corporation, Inc.

02322

   MAIN STORE    1858 Service Dr    Winona    MN    Sublease to Third party   
J.C. Penney Corporation, Inc.

02324

   MAIN STORE    435 E CLIFTY DR    MADISON    IN    Lease    J.C. Penney
Corporation, Inc.

02326

   MAIN STORE    732 FREEMAN LANE    GRASS VALLEY    CA    Lease    J.C. Penney
Corporation, Inc.

02327

   MAIN STORE    10 BELLIS FAIR PKWY    BELLINGHAM    WA    Fee    J.C. Penney
Properties, Inc.

02327

   MAIN STORE    10 BELLIS FAIR PKWY    BELLINGHAM    WA    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02331

   MAIN STORE    1800 TIFFIN AVE    FINDLAY    OH    Lease    J.C. Penney
Corporation, Inc.

02332

   MAIN STORE    655 CHESHIRE RD    LANESBOROUGH    MA    Lease    J.C. Penney
Corporation, Inc.

02333

   MAIN STORE    225 COLUMBIA MALL DR    BLOOMSBURG    PA    Lease    J.C.
Penney Corporation, Inc.

02338

   MAIN STORE    6000 TOWN EAST MALL    MESQUITE    TX    Fee    J.C. Penney
Properties, Inc.

02339

   MAIN STORE    1015 W WILL ROGERS    CLAREMORE    OK    Lease    J.C. Penney
Corporation, Inc.

02341

   MAIN STORE    63455 N HWY 97 STE 93    BEND    OR    Lease    J.C. Penney
Corporation, Inc.

02342

   MAIN STORE    282 BERLIN MALL RD UNIT 19    BERLIN    VT    Lease    J.C.
Penney Corporation, Inc.

02343

   MAIN STORE    987 E ASH ST    PIQUA    OH    Lease    J.C. Penney
Corporation, Inc.

02344

   MAIN STORE    1007 N PINE ST    DERIDDER    LA    Lease    J.C. Penney
Corporation, Inc.

02345

   MAIN STORE    480 MAYBERRY MALL    MOUNT AIRY    NC    Lease    J.C. Penney
Corporation, Inc.

02346

   MAIN STORE    3 S TUNNEL RD    ASHEVILLE    NC    Fee    J.C. Penney
Properties, Inc.

02346

   MAIN STORE    3 S TUNNEL RD    ASHEVILLE    NC    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02347

   MAIN STORE    1441 TAMIAMI TRAIL    PORT CHARLOTTE    FL    Lease    J.C.
Penney Corporation, Inc.

02348

   MAIN STORE    2252 25TH ST    COLUMBUS    IN    Lease    J.C. Penney
Corporation, Inc.

02349

   MAIN STORE    3300 S AIRPORT RD W    TRAVERSE CITY    MI    Fee    J.C.
Penney Properties, Inc.

02349

   MAIN STORE    3300 S AIRPORT RD W    TRAVERSE CITY    MI    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02353

   MAIN STORE    PO BOX 1070    SILVERDALE    WA    Ground Lease    J.C. Penney
Properties, Inc.

02353

   MAIN STORE    PO BOX 1070    SILVERDALE    WA    Lease (Intercompany)    J.C.
Penney Corporation, Inc.

02354

   MAIN STORE   

2010 YAKIMA VALLEY HWY

J-1

   SUNNYSIDE    WA    Lease    J.C. Penney Corporation, Inc.

02356

   MAIN STORE    1414 SOUTHERN HILLS CTR    WEST PLAINS    MO    Lease    J.C.
Penney Corporation, Inc.

02357

   MAIN STORE    1350 PILGRIM LN    PLYMOUTH    IN    Lease    J.C. Penney
Corporation, Inc.

02358

   MAIN STORE    1810 S WEST AVE    FREEPORT    IL    Lease    J.C. Penney
Corporation, Inc.

02364

   MAIN STORE    3 WALDEN GALLERIA DR    CHEEKTOWAGA    NY    Lease    J.C.
Penney Corporation, Inc.

02367

   MAIN STORE    6000 MAHONING AVE    YOUNGSTOWN    OH    Lease    J.C. Penney
Corporation, Inc.

02368

   MAIN STORE    200 W HANLEY AVE    COEUR D ALENE    ID    Lease    J.C. Penney
Corporation, Inc.

02369

   MAIN STORE    3501 W MAIN ST    NORMAN    OK    Lease    J.C. Penney
Corporation, Inc.

02370

   MAIN STORE    4200 PORTSMOUTH BLVD    CHESAPEAKE    VA    Lease    J.C.
Penney Corporation, Inc.

02372

   MAIN STORE    328 ROBERT SMALLS PKWY    BEAUFORT    SC    Lease    J.C.
Penney Corporation, Inc.

02373

   MAIN STORE    1752 W REELFOOT AVE    UNION CITY    TN    Lease    J.C. Penney
Corporation, Inc.

02374

   MAIN STORE    1750 E RED CLIFFS DR    SAINT GEORGE    UT    Lease    J.C.
Penney Corporation, Inc.

02375

   MAIN STORE    150 RICHLAND SQ    RICHLAND CENTER    WI    Lease    J.C.
Penney Corporation, Inc.

02376

   MAIN STORE    2 STRATFORD SQ MALL    BLOOMINGDALE    IL    Lease    J.C.
Penney Corporation, Inc.

02381

   MAIN STORE    300 GREENVILLE W DR STE 1    GREENVILLE    MI    Lease    J.C.
Penney Corporation, Inc.

02382

   MAIN STORE    1550 N MITCHELL ST    CADILLAC    MI    Lease    J.C. Penney
Corporation, Inc.

02385

   MAIN STORE    1199 COLUSA AVE    YUBA CITY    CA    Lease    J.C. Penney
Corporation, Inc.

02386

   MAIN STORE    9560 MALL RD    MORGANTOWN    WV    Lease    J.C. Penney
Corporation, Inc.

02388

   MAIN STORE    1131 W RANCHO VISTA BLVD    PALMDALE    CA    Fee    J.C.
Penney Properties, Inc.

02388

   MAIN STORE    1131 W RANCHO VISTA BLVD    PALMDALE    CA    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02390

   MAIN STORE    1353 TUSCULUM BLVD    GREENEVILLE    TN    Lease    J.C. Penney
Corporation, Inc.

02391

   MAIN STORE    300 CASCADE MALL DR    BURLINGTON    WA    Lease    J.C. Penney
Corporation, Inc.

02392

   MAIN STORE    1600 N STATE RT 50    BOURBONNAIS    IL    Fee    J.C. Penney
Properties, Inc.

02392

   MAIN STORE    1600 N STATE RT 50    BOURBONNAIS    IL    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02396

   MAIN STORE    3225 STATE RT 364 STE 165    CANANDAIGUA    NY    Lease    J.C.
Penney Corporation, Inc.

02398

   MAIN STORE    900 COMMONS DR STE 900    DOTHAN    AL    Fee    J.C. Penney
Properties, Inc.

02398

   MAIN STORE    900 COMMONS DR STE 900    DOTHAN    AL    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02399

   MAIN STORE    975 AVE HOSTOS STE 320    MAYAGUEZ    Puerto Rico    Ground
Lease    J.C. Penney Corporation, Inc.

02400

   MAIN STORE    1001 BARNES CROSSING RD STE300    TUPELO    MS    Lease    J.C.
Penney Corporation, Inc.



--------------------------------------------------------------------------------

02410

   MAIN STORE    2401 S STEMMONS FWY STE 4000    LEWISVILLE    TX    Fee    J.C.
Penney Properties, Inc.

02410

   MAIN STORE    2401 S STEMMONS FWY STE 4000    LEWISVILLE    TX    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02411

   MAIN STORE    2350 MIRACLE MILE RD #270    BULLHEAD CITY    AZ    Lease   
J.C. Penney Corporation, Inc.

02414

   MAIN STORE    355 FLETCHER PKWY    EL CAJON    CA    Ground Lease    J.C.
Penney Properties, Inc.

02414

   MAIN STORE    355 FLETCHER PKWY    EL CAJON    CA    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02415

   MAIN STORE    15083 US 19 S    THOMASVILLE    GA    Lease    J.C. Penney
Corporation, Inc.

02416

   MAIN STORE    270 LOUDON RD    CONCORD    NH    Lease    J.C. Penney
Corporation, Inc.

02417

   MAIN STORE    1105 WALNUT ST    CARY    NC    Lease    J.C. Penney
Corporation, Inc.

02418

   MAIN STORE    3800 US HWY 98 N STE 200    LAKELAND    FL    Lease    J.C.
Penney Corporation, Inc.

02419

   HOME STORE    6555 E. SOUTHERN AVE., STE 200    MESA    AZ    Lease    J.C.
Penney Corporation, Inc.

02419

   MAIN STORE    6525 E SOUTHERN AVE    MESA    AZ    Fee    J.C. Penney
Properties, Inc.

02423

   MAIN STORE    780 NW GARDEN VLY BLVD STE 160    ROSEBURG    OR    Lease   
J.C. Penney Corporation, Inc.

02425

   MAIN STORE    2900 W WASHINGTON ST STE 92    STEPHENVILLE    TX    Lease   
J.C. Penney Corporation, Inc.

02427

   MAIN STORE    278 BLACK GOLD BLVD    HAZARD    KY    Lease    J.C. Penney
Corporation, Inc.

02428

   MAIN STORE    4400 24TH AVE    FORT GRATIOT    MI    Fee    J.C. Penney
Properties, Inc.

02428

   MAIN STORE    4400 24TH AVE    FORT GRATIOT    MI    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02430

   MAIN STORE    10308 SOUTHSIDE BLVD    JACKSONVILLE    FL    Fee    J.C.
Penney Properties, Inc.

02431

   MAIN STORE    1100-B HWY 260    COTTONWOOD    AZ    Lease    J.C. Penney
Corporation, Inc.

02433

   MAIN STORE    11017 CAROLINA PLACE PKWY    PINEVILLE    NC    Lease    J.C.
Penney Corporation, Inc.

02434

   HOME STORE    6600 MENAUL BLVD., N.E.    ALBUQUERQUE    NM    Lease    J.C.
Penney Corporation, Inc.

02434

   MAIN STORE    6600 MENAUL BLVD NE STE 600    ALBUQUERQUE    NM    Fee    J.C.
Penney Properties, Inc.

02436

   MAIN STORE    475 S ST LOUIS ST    BATESVILLE    AR    Lease    J.C. Penney
Corporation, Inc.

02438

   MAIN STORE    1110 N QUINCY AVE    OTTUMWA    IA    Lease    J.C. Penney
Corporation, Inc.

02439

   MAIN STORE    1000 MALL RUN RD    UNIONTOWN    PA    Lease    J.C. Penney
Corporation, Inc.

02440

   MAIN STORE    300 LYCOMING MALL CIR STE 2043    PENNSDALE    PA    Lease   
J.C. Penney Corporation, Inc.

02442

   MAIN STORE    4481 S WHITE MOUNTAIN RD STE 5    SHOW LOW    AZ    Lease   
J.C. Penney Corporation, Inc.

02443

   MAIN STORE    PO BOX 6110    WALDORF    MD    Fee    J.C. Penney Properties,
Inc.

02443

   MAIN STORE    PO BOX 6110    WALDORF    MD    Lease (Intercompany)    J.C.
Penney Corporation, Inc.

02445

   MAIN STORE    6840 EASTMAN AVE    MIDLAND    MI    Fee    J.C. Penney
Properties, Inc.

02445

   MAIN STORE    6840 EASTMAN AVE    MIDLAND    MI    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02447

   MAIN STORE    864 HWY 12 W    STARKVILLE    MS    Lease    J.C. Penney
Corporation, Inc.

02449

   MAIN STORE    399 CAMPBELLSVILLE BYPASS    CAMPBELLSVILLE    KY    Lease   
J.C. Penney Corporation, Inc.

02452

   MAIN STORE    300 MOUNT BERRY SQ NE    ROME    GA    Lease    J.C. Penney
Corporation, Inc.

02453

   MAIN STORE    6 MCKINLEY MALL    BLASDELL    NY    Lease    J.C. Penney
Corporation, Inc.

02456

   MAIN STORE    11401 PINES BLVD    PEMBROKE PINES    FL    Fee    J.C. Penney
Properties, Inc.

02457

   MAIN STORE    9559 DESTINY USA DR    SYRACUSE    NY    Lease    J.C. Penney
Corporation, Inc.

02458

   MAIN STORE    1601 S BROAD    SCOTTSBORO    AL    Lease    J.C. Penney
Corporation, Inc.

02460

   MAIN STORE    STATE RT 37-ST LAWRENCE CENTRE    MASSENA    NY    Lease   
J.C. Penney Corporation, Inc.

02463

   MAIN STORE    140 MARSH AVE    STATEN ISLAND    NY    Fee    J.C. Penney
Properties, Inc.

02464

   MAIN STORE    1201 BOSTON POST RD    MILFORD    CT    Lease    J.C. Penney
Corporation, Inc.

02467

   MAIN STORE    1695 ARDEN WAY    SACRAMENTO    CA    Fee    J.C. Penney
Properties, Inc.

02467

   MAIN STORE    1695 ARDEN WAY    SACRAMENTO    CA    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02470

   MAIN STORE    413 MARKET SQ DR    MAYSVILLE    KY    Lease    J.C. Penney
Corporation, Inc.

02472

   MAIN STORE    839 3RD AVE    JASPER    IN    Lease    J.C. Penney
Corporation, Inc.

02474

   MAIN STORE    510 GATE CITY HWY SPACE 360    BRISTOL    VA    Lease    J.C.
Penney Corporation, Inc.

02477

   MAIN STORE    3710 HWY 9    FREEHOLD    NJ    Fee    J.C. Penney Properties,
Inc.

02477

   MAIN STORE    3710 HWY 9    FREEHOLD    NJ    Lease (Intercompany)    J.C.
Penney Corporation, Inc.

02478

   MAIN STORE    1603 NW 107TH AVE    MIAMI    FL    Fee    J.C. Penney
Properties, Inc.

02480

   MAIN STORE    22450 TOWN CIR    MORENO VALLEY    CA    Fee    J.C. Penney
Properties, Inc.

02480

   MAIN STORE    22450 TOWN CIR    MORENO VALLEY    CA    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02482

   MAIN STORE    5725 JOHNSTON ST    LAFAYETTE    LA    Fee    J.C. Penney
Properties, Inc.

02482

   MAIN STORE    5725 JOHNSTON ST    LAFAYETTE    LA    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02484

   MAIN STORE    4730 N DIVISION ST    SPOKANE    WA    Lease    J.C. Penney
Corporation, Inc.

02485

   MAIN STORE    560 GALLERIA DR    JOHNSTOWN    PA    Lease    J.C. Penney
Corporation, Inc.

02486

   MAIN STORE    5580 GOODS LN STE 2031    ALTOONA    PA    Lease    J.C. Penney
Corporation, Inc.

02488

   MAIN STORE    ONE N GALLERIA DR    MIDDLETOWN    NY    Lease    J.C. Penney
Corporation, Inc.

02490

   MAIN STORE    231 GREECE RIDGE CTR DR    GREECE    NY    Fee    J.C. Penney
Properties, Inc.

02491

   MAIN STORE    6 GALLERIA MALL DR    TAUNTON    MA    Lease    J.C. Penney
Corporation, Inc.

02494

   MAIN STORE    200 PAUL HUFF PKWY NW STE 44    CLEVELAND    TN    Lease   
J.C. Penney Corporation, Inc.

02495

   MAIN STORE    1850 ADAMS ST STE 2    MANKATO    MN    Fee    J.C. Penney
Properties, Inc.

02495

   MAIN STORE    1850 ADAMS ST STE 2    MANKATO    MN    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02496

   MAIN STORE    500 NEWPARK MALL    NEWARK    CA    Ground Lease    J.C. Penney
Properties, Inc.

02496

   MAIN STORE    500 NEWPARK MALL    NEWARK    CA    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02498

   MAIN STORE    2727 FAIRFIELD COMMONS BLVD    DAYTON    OH    Lease    J.C.
Penney Corporation, Inc.

02503

   MAIN STORE    1201 E MAIN    CARBONDALE    IL    Lease    J.C. Penney
Corporation, Inc.

02505

   LAND    1201 S DIRKSEN PKWY    SPRINGFIELD    IL    Sublease to Third party
   J.C. Penney Properties, Inc.

02505

   MAIN STORE    1201 S DIRKSEN PKWY    SPRINGFIELD    IL    Fee    J.C. Penney
Properties, Inc.

02505

   MAIN STORE    1201 S DIRKSEN PKWY    SPRINGFIELD    IL    Sublease to Third
party    J.C. Penney Corporation, Inc.

02506

   MAIN STORE    2900 E LINCOLN WAY    STERLING    IL    Lease    J.C. Penney
Corporation, Inc.

02506

   TIRE/BATTERY/AUTO    2900 E LINCOLN WAY    STERLING    IL    Sublease to
Third party    J.C. Penney Corporation, Inc.

02507

   MAIN STORE    312 W PRIEN LAKE RD    LAKE CHARLES    LA    Fee    J.C. Penney
Properties, Inc.

02507

   MAIN STORE    312 W PRIEN LAKE RD    LAKE CHARLES    LA    Ground Lease   
J.C. Penney Properties, Inc.

02507

   MAIN STORE    312 W PRIEN LAKE RD    LAKE CHARLES    LA    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02507

   MAIN STORE    312 W PRIEN LAKE RD    LAKE CHARLES    LA    Sublease to Third
party    J.C. Penney Corporation, Inc.

02521

   MAIN STORE    9100 N SKYVIEW AVE    KANSAS CITY    MO    Fee    J.C. Penney
Properties, Inc.

02521

   MAIN STORE    9100 N SKYVIEW AVE    KANSAS CITY    MO    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02522

   MAIN STORE    9056 N 121ST EAST AVE    OWASSO    OK    Ground Lease    J.C.
Penney Properties, Inc.

02522

   MAIN STORE    9056 N 121ST EAST AVE    OWASSO    OK    Lease (Intercompany)
   J.C. Penney Corporation, Inc.



--------------------------------------------------------------------------------

02523

   MAIN STORE    215 CREEKSIDE WAY    NEW BRAUNFELS    TX    Fee    J.C. Penney
Properties, Inc.

02523

   MAIN STORE    215 CREEKSIDE WAY    NEW BRAUNFELS    TX    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02524

   MAIN STORE    2421 CRANBERRY HWY STE 290    WAREHAM    MA    Ground Lease   
J.C. Penney Properties, Inc.

02524

   MAIN STORE    2421 CRANBERRY HWY STE 290    WAREHAM    MA    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02526

   MAIN STORE    7352 GLORY RD    BAXTER    MN    Ground Lease    J.C. Penney
Properties, Inc.

02526

   MAIN STORE    7352 GLORY RD    BAXTER    MN    Lease (Intercompany)    J.C.
Penney Corporation, Inc.

02527

   MAIN STORE    500 WINCHESTER AVE    ASHLAND    KY    Ground Lease    J.C.
Penney Properties, Inc.

02527

   MAIN STORE    500 WINCHESTER AVE    ASHLAND    KY    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02529

   MAIN STORE    11534 PARKSIDE DR    FARRAGUT    TN    Ground Lease    J.C.
Penney Properties, Inc.

02529

   MAIN STORE    11534 PARKSIDE DR    FARRAGUT    TN    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02530

   MAIN STORE    1301 CENTER RD    AVON    OH    Ground Lease    J.C. Penney
Properties, Inc.

02530

   MAIN STORE    1301 CENTER RD    AVON    OH    Lease (Intercompany)    J.C.
Penney Corporation, Inc.

02534

   MAIN STORE    501 C M FAGAN DR    HAMMOND    LA    Ground Lease    J.C.
Penney Properties, Inc.

02534

   MAIN STORE    501 C M FAGAN DR    HAMMOND    LA    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02613

   MAIN STORE    1932 E 20TH ST    CHICO    CA    Fee    J.C. Penney Properties,
Inc.

02613

   MAIN STORE    1932 E 20TH ST    CHICO    CA    Lease (Intercompany)    J.C.
Penney Corporation, Inc.

02614

   MAIN STORE    1710 S MAIN ST    BELLEFONTAINE    OH    Lease    J.C. Penney
Corporation, Inc.

02616

   MAIN STORE    2940 WATSON BLVD    CENTERVILLE    GA    Lease    J.C. Penney
Corporation, Inc.

02617

   MAIN STORE    7600 KINGSTON PIKE STE 900    KNOXVILLE    TN    Fee    J.C.
Penney Properties, Inc.

02617

   MAIN STORE    7600 KINGSTON PIKE STE 900    KNOXVILLE    TN    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02619

   MAIN STORE    10101 BROOK RD STE 800    GLEN ALLEN    VA    Fee    J.C.
Penney Properties, Inc.

02619

   MAIN STORE    10101 BROOK RD STE 800    GLEN ALLEN    VA    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02620

   MAIN STORE    515 S WESTWOOD    POPLAR BLUFF    MO    Lease    J.C. Penney
Corporation, Inc.

02622

   MAIN STORE    2301 DEL PRADO BLVD STE 700    CAPE CORAL    FL    Lease   
J.C. Penney Corporation, Inc.

02624

   MAIN STORE    3401 NICHOLASVILLE RD STE 116    LEXINGTON    KY    Ground
Lease    J.C. Penney Corporation, Inc.

02625

   MAIN STORE    4370 I-75 BUSINESS SPUR    SAULT STE MARIE    MI    Lease   
J.C. Penney Corporation, Inc.

02626

   MAIN STORE    1312 W SUNSET RD    HENDERSON    NV    Ground Lease    J.C.
Penney Properties, Inc.

02626

   MAIN STORE    1312 W SUNSET RD    HENDERSON    NV    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02629

   MAIN STORE    1050 S BISHOP AVE    ROLLA    MO    Lease    J.C. Penney
Corporation, Inc.

02631

   MAIN STORE    58000 TWENTY-NINE PALMS HWY    YUCCA VALLEY    CA    Fee   
J.C. Penney Properties, Inc.

02631

   MAIN STORE    58000 TWENTY-NINE PALMS HWY    YUCCA VALLEY    CA    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02632

   MAIN STORE    4 MID RIVERS MALL    SAINT PETERS    MO    Fee    J.C. Penney
Properties, Inc.

02632

   MAIN STORE    4 MID RIVERS MALL    SAINT PETERS    MO    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02633

   MAIN STORE    3507 MANCHESTER EXPWY STE E    COLUMBUS    GA    Lease    J.C.
Penney Corporation, Inc.

02647

   MAIN STORE    210 ANDOVER ST    PEABODY    MA    Fee    J.C. Penney
Properties, Inc.

02647

   MAIN STORE    210 ANDOVER ST    PEABODY    MA    Lease    J.C. Penney
Corporation, Inc.

02648

   MAIN STORE    400 BREA MALL    BREA    CA    Ground Lease    J.C. Penney
Corporation, Inc.

02649

   HOME STORE    510 WESTMINSTER MALL    WESTMINSTER    CA    Lease    J.C.
Penney Corporation, Inc.

02649

   MAIN STORE    400 WESTMINSTER MALL    WESTMINSTER    CA    Ground Lease   
J.C. Penney Corporation, Inc.

02650

   MAIN STORE    1050 LAYTON HILLS MALL    LAYTON    UT    Lease    J.C. Penney
Corporation, Inc.

02651

   MAIN STORE    68 GATEWAY MALL    LINCOLN    NE    Fee    J.C. Penney
Properties, Inc.

02651

   MAIN STORE    68 GATEWAY MALL    LINCOLN    NE    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02653

   MAIN STORE    4770 GOLF RD    EAU CLAIRE    WI    Fee    J.C. Penney
Properties, Inc.

02653

   MAIN STORE    4770 GOLF RD    EAU CLAIRE    WI    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02654

   MAIN STORE    100 COMMERCIAL RD UNIT 180    LEOMINSTER    MA    Lease    J.C.
Penney Corporation, Inc.

02655

   MAIN STORE    90 W 5TH ST    DOUGLAS    AZ    Fee    J.C. Penney Properties,
Inc.

02657

   MAIN STORE    939 NE D ST    GRANTS PASS    OR    Lease    J.C. Penney
Corporation, Inc.

02660

   MAIN STORE    20505 S DIXIE HWY    MIAMI    FL    Lease    J.C. Penney
Corporation, Inc.

02661

   MAIN STORE    4 Hawthorn Center    Vernon Hills    IL    Fee    J.C. Penney
Properties, Inc.

02661

   MAIN STORE    4 Hawthorn Center    Vernon Hills    IL    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02662

   MAIN STORE    578 AVIATION RD STE 3    QUEENSBURY    NY    Lease    J.C.
Penney Corporation, Inc.

02663

   MAIN STORE    377 S MILLS RD    VENTURA    CA    Fee    J.C. Penney
Properties, Inc.

02663

   MAIN STORE    377 S MILLS RD    VENTURA    CA    Lease (Intercompany)    J.C.
Penney Corporation, Inc.

02671

   MAIN STORE    2180 NE HWY 99 W    MCMINNVILLE    OR    Lease    J.C. Penney
Corporation, Inc.

02672

   MAIN STORE    380 N COOPER DR    HENDERSON    NC    Lease    J.C. Penney
Corporation, Inc.

02676

   MAIN STORE    1215 S MAIN ST    SIKESTON    MO    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02677

   MAIN STORE    9301 TAMPA AVE    NORTHRIDGE    CA    Fee    J.C. Penney
Properties, Inc.

02678

   MAIN STORE    658 RICHLAND MALL    MANSFIELD    OH    Ground Lease    J.C.
Penney Properties, Inc.

02678

   MAIN STORE    658 RICHLAND MALL    MANSFIELD    OH    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02679

   MAIN STORE    525 UNION ST    WATERBURY    CT    Lease    J.C. Penney
Corporation, Inc.

02682

   MAIN STORE    1901 NW EXPWY STE 1200    OKLAHOMA CITY    OK    Ground Lease
   J.C. Penney Properties, Inc.

02682

   MAIN STORE    1901 NW EXPWY STE 1200    OKLAHOMA CITY    OK    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02683

   MAIN STORE    17177 ROYALTON RD BOX 3    STRONGSVILLE    OH    Fee    J.C.
Penney Properties, Inc.

02683

   MAIN STORE    17177 ROYALTON RD BOX 3    STRONGSVILLE    OH    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02685

   MAIN STORE    3851 S COOPER ST    ARLINGTON    TX    Fee    J.C. Penney
Properties, Inc.

02685

   MAIN STORE    3851 S COOPER ST    ARLINGTON    TX    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02687

   MAIN STORE    651 W WASHINGTON    SEQUIM    WA    Lease    J.C. Penney
Corporation, Inc.

02689

   MAIN STORE    2700 MIAMISBURG-CENTERVILLE RD    CENTERVILLE    OH    Lease   
J.C. Penney Corporation, Inc.

02690

   MAIN STORE    1000 TURTLE CREEK DR    HATTIESBURG    MS    Fee    J.C. Penney
Properties, Inc.

02690

   MAIN STORE    1000 TURTLE CREEK DR    HATTIESBURG    MS    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02692

   MAIN STORE    2422 W KETTLEMAN LANE    LODI    CA    Ground Lease    J.C.
Penney Properties, Inc.

02692

   MAIN STORE    2422 W KETTLEMAN LANE    LODI    CA    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02693

   MAIN STORE    3127 STOCKTON HILL RD    KINGMAN    AZ    Lease    J.C. Penney
Corporation, Inc.

02695

   MAIN STORE    16280 DRESDEN AVE SPACE M    E LIVERPOOL    OH    Lease    J.C.
Penney Corporation, Inc.



--------------------------------------------------------------------------------

02696

   MAIN STORE    11200 LAKELINE MALL DR    CEDAR PARK    TX    Fee    J.C.
Penney Properties, Inc.

02696

   MAIN STORE    11200 LAKELINE MALL DR    CEDAR PARK    TX    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02697

   MAIN STORE    16529 SOUTHWEST FRWY    SUGARLAND    TX    Fee    J.C. Penney
Properties, Inc.

02697

   MAIN STORE    16529 SOUTHWEST FRWY    SUGARLAND    TX    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02698

   MAIN STORE    3100 NAGLEE RD    TRACY    CA    Lease    J.C. Penney
Corporation, Inc.

02700

   MAIN STORE    5083 TUTTLE CROSSING BLVD    DUBLIN    OH    Fee    J.C. Penney
Properties, Inc.

02700

   MAIN STORE    5083 TUTTLE CROSSING BLVD    DUBLIN    OH    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02702

   MAIN STORE    197 WESTBANK EXPY STE 2    GRETNA    LA    Fee    J.C. Penney
Properties, Inc.

02703

   MAIN STORE    2756 N GERMANTOWN PKWY    MEMPHIS    TN    Fee    J.C. Penney
Properties, Inc.

02703

   MAIN STORE    2756 N GERMANTOWN PKWY    MEMPHIS    TN    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02704

   MAIN STORE    10000 COORS BYPASS NW    ALBUQUERQUE    NM    Fee    J.C.
Penney Properties, Inc.

02704

   MAIN STORE    10000 COORS BYPASS NW    ALBUQUERQUE    NM    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02705

   MAIN STORE    501 EAGLE RIDGE DR    LAKE WALES    FL    Lease    J.C. Penney
Corporation, Inc.

02706

   MAIN STORE    458 N VIRGINIA AVE    TIFTON    GA    Lease    J.C. Penney
Corporation, Inc.

02707

   MAIN STORE    2175 S KOELLER ST    OSHKOSH    WI    Lease    J.C. Penney
Corporation, Inc.

02708

   MAIN STORE    573 DONALD LYNCH BLVD    MARLBOROUGH    MA    Fee    J.C.
Penney Properties, Inc.

02708

   MAIN STORE    573 DONALD LYNCH BLVD    MARLBOROUGH    MA    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02709

   MAIN STORE    4201 N SHILOH DR    FAYETTEVILLE    AR    Lease    J.C. Penney
Corporation, Inc.

02712

   MAIN STORE    3501 CAPITAL CITY MALL    CAMP HILL    PA    Lease    J.C.
Penney Corporation, Inc.

02715

   MAIN STORE    14659 N US HWY 25 E STE 22    CORBIN    KY    Lease    J.C.
Penney Corporation, Inc.

02716

   MAIN STORE    2215 MEMORIAL DR    WAYCROSS    GA    Lease    J.C. Penney
Corporation, Inc.

02718

   MAIN STORE    100 BAYCHESTER AVE    BRONX    NY    Ground Lease    J.C.
Penney Corporation, Inc.

02718

   MAIN STORE    100 BAYCHESTER AVE    BRONX    NY    Sublease to Third party   
J.C. Penney Corporation, Inc.

02719

   MAIN STORE    715 OMACHE DR    OMAK    WA    Lease    J.C. Penney
Corporation, Inc.

02720

   MAIN STORE    200 BEAVER VALLEY MALL    MONACA    PA    Lease    J.C. Penney
Corporation, Inc.

02721

   MAIN STORE    3159 W BROADWAY    SEDALIA    MO    Lease    J.C. Penney
Corporation, Inc.

02722

   MAIN STORE    9409 W COLONIAL DR    OCOEE    FL    Fee    J.C. Penney
Properties, Inc.

02725

   MAIN STORE    3350 E FLORAL AVE    SELMA    CA    Lease    J.C. Penney
Corporation, Inc.

02726

   MAIN STORE    1481 WAGNER AVE    GREENVILLE    OH    Lease    J.C. Penney
Corporation, Inc.

02728

   MAIN STORE    1111 E TYLER ST STE 127    ATHENS    TX    Lease    J.C. Penney
Corporation, Inc.

02729

   MAIN STORE    3311 IOWA ST    LAWRENCE    KS    Ground Lease    J.C. Penney
Properties, Inc.

02729

   MAIN STORE    3311 IOWA ST    LAWRENCE    KS    Lease (Intercompany)    J.C.
Penney Corporation, Inc.

02730

   MAIN STORE    6200 20TH ST STE 700    VERO BEACH    FL    Fee    J.C. Penney
Properties, Inc.

02731

   MAIN STORE    1409 EHRINGHAUS ST    ELIZABETH CITY    NC    Lease    J.C.
Penney Corporation, Inc.

02732

   MAIN STORE    10300 LITTLE PATUXENT PKWY    COLUMBIA    MD    Fee    J.C.
Penney Properties, Inc.

02736

   MAIN STORE    3500 EAST WEST HWY STE 1000    HYATTSVILLE    MD    Lease   
J.C. Penney Corporation, Inc.

02738

   MAIN STORE    11160 VEIRS MILL RD    WHEATON    MD    Lease    J.C. Penney
Corporation, Inc.

02739

   MAIN STORE    20131 HWY 59N STE 3000    HUMBLE    TX    Fee    J.C. Penney
Properties, Inc.

02739

   MAIN STORE    20131 HWY 59N STE 3000    HUMBLE    TX    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02740

   MAIN STORE    151 MARYSVILLE TOWNE CTR    MARYSVILLE    WA    Lease    J.C.
Penney Corporation, Inc.

02741

   MAIN STORE    318 E FAIRMOUNT AVE    LAKEWOOD    NY    Lease    J.C. Penney
Corporation, Inc.

02742

   MAIN STORE    1840 COUNTRYSIDE DR    TURLOCK    CA    Ground Lease    J.C.
Penney Properties, Inc.

02742

   MAIN STORE    1840 COUNTRYSIDE DR    TURLOCK    CA    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02743

   MAIN STORE    1000 BONITA LAKE CIRCLE    MERIDIAN    MS    Lease    J.C.
Penney Corporation, Inc.

02744

   MAIN STORE    14730 E INDIANA AVE    SPOKANE    WA    Lease    J.C. Penney
Corporation, Inc.

02749

   MAIN STORE    21030 DULLES TOWN CIR    STERLING    VA    Fee    J.C. Penney
Properties, Inc.

02749

   MAIN STORE    21030 DULLES TOWN CIR    STERLING    VA    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02750

   MAIN STORE    PO BOX 5147    GASTONIA    NC    Lease    J.C. Penney
Corporation, Inc.

02751

   MAIN STORE    PLAZA LAS AMERICAS S/C    SAN JUAN    Puerto Rico    Lease   
J.C. Penney Corporation, Inc.

02752

   MAIN STORE    1403 PALISADES CTR DR    WEST NYACK    NY    Lease    J.C.
Penney Corporation, Inc.

02753

   MAIN STORE    6201 BLUEBONNET BLVD    BATON ROUGE    LA    Fee    J.C. Penney
Properties, Inc.

02753

   MAIN STORE    6201 BLUEBONNET BLVD    BATON ROUGE    LA    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02754

   MAIN STORE    3055 BLACK GAP RD    CHAMBERSBURG    PA    Lease    J.C. Penney
Corporation, Inc.

02755

   MAIN STORE    120 NIBLICK RD    PASO ROBLES    CA    Fee    J.C. Penney
Properties, Inc.

02755

   MAIN STORE    120 NIBLICK RD    PASO ROBLES    CA    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02756

   HOME STORE    3147 MIDDLE COUNTY ROAD    LAKE GROVE    NY    Lease    J.C.
Penney Corporation, Inc.

02756

   MAIN STORE    9 SMITH HAVEN MALL    LAKE GROVE L I    NY    Lease    J.C.
Penney Corporation, Inc.

02756

   OUTSIDE STOCKROOM    9 SMITH HAVEN MALL    LAKE GROVE L I    NY    Lease   
J.C. Penney Corporation, Inc.

02757

   MAIN STORE    8417 S PARK MEADOWS CTR DR    LONE TREE    CO    Fee    J.C.
Penney Properties, Inc.

02757

   MAIN STORE    8417 S PARK MEADOWS CTR DR    LONE TREE    CO    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02758

   MAIN STORE    1471 CORAL RIDGE AVE    CORALVILLE    IA    Fee    J.C. Penney
Properties, Inc.

02758

   MAIN STORE    1471 CORAL RIDGE AVE    CORALVILLE    IA    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02760

   MAIN STORE    23415 THREE NOTCH RD STE 2016    CALIFORNIA    MD    Lease   
J.C. Penney Corporation, Inc.

02761

   MAIN STORE    11500 MIDLOTHIAN TPKE    RICHMOND    VA    Ground Lease    J.C.
Penney Corporation, Inc.

02762

   MAIN STORE    8102 CITRUS PARK TOWN CTR    TAMPA    FL    Fee    J.C. Penney
Properties, Inc.

02763

   MAIN STORE    1201 LAKE WOODLANDS DR STE 500    THE WOODLANDS    TX    Fee   
J.C. Penney Properties, Inc.

02763

   MAIN STORE    1201 LAKE WOODLANDS DR STE 500    THE WOODLANDS    TX    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02765

   MAIN STORE    219 MARLBORO AVE STE 21    EASTON    MD    Lease    J.C. Penney
Corporation, Inc.

02767

   MAIN STORE    1500 S WILLOW ST    MANCHESTER    NH    Fee    J.C. Penney
Properties, Inc.

02767

   MAIN STORE    1500 S WILLOW ST    MANCHESTER    NH    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02768

   MAIN STORE    1500 RT 47 STE 21B    RIO GRANDE    NJ    Lease    J.C. Penney
Corporation, Inc.

02769

   MAIN STORE    1512 MILITARY RD    BENTON    AR    Lease    J.C. Penney
Corporation, Inc.

02770

   MAIN STORE    1200 TOWNE CENTRE BLVD STE B    PROVO    UT    Lease    J.C.
Penney Corporation, Inc.

02773

   ADDITIONAL SPACE    400 ERNEST W BARRETT PKWY NW    KENNESAW    GA    Lease
   J.C. Penney Corporation, Inc.

02773

   HOME STORE    667 ERNEST BARRETT PARKWAY    KENNESAW    GA    Lease    J.C.
Penney Corporation, Inc.

02773

   MAIN STORE    400 ERNEST W BARRETT PKWY NW    KENNESAW    GA    Fee    J.C.
Penney Properties, Inc.

02775

   MAIN STORE    1750 DEPTFORD CENTER RD STE D    DEPTFORD    NJ    Fee    J.C.
Penney Properties, Inc.



--------------------------------------------------------------------------------

02776

   MAIN STORE    3333 BUFORD DR    BUFORD    GA    Lease    J.C. Penney
Corporation, Inc.

02777

   MAIN STORE    381 WEST ST    KEENE    NH    Lease    J.C. Penney Corporation,
Inc.

02779

   MAIN STORE    PLAZA PALMA REAL S/C    HUMACAO    Puerto Rico    Ground Lease
   J.C. Penney Corporation, Inc.

02780

   MAIN STORE    200 AVE RAFAEL CORDERO STE 111    CAGUAS    Puerto Rico   
Ground Lease    J.C. Penney Corporation, Inc.

02782

   MAIN STORE    5055 2ND AVE STE 28    KEARNEY    NE    Lease    J.C. Penney
Corporation, Inc.

02783

   MAIN STORE    40640 WINCHESTER RD    TEMECULA    CA    Fee    J.C. Penney
Properties, Inc.

02783

   MAIN STORE    40640 WINCHESTER RD    TEMECULA    CA    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02784

   MAIN STORE    6101 CALHOUN MEMOR HWY STE A    EASLEY    SC    Lease    J.C.
Penney Corporation, Inc.

02785

   MAIN STORE    3774 RIVERTOWN PRKWY SW    GRANDVILLE    MI    Fee    J.C.
Penney Properties, Inc.

02785

   MAIN STORE    3774 RIVERTOWN PRKWY SW    GRANDVILLE    MI    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02788

   MAIN STORE    259 INDIAN MOUND DR    MT STERLING    KY    Lease    J.C.
Penney Corporation, Inc.

02789

   MAIN STORE    10308 W FOREST HILL BLVD    WELLINGTON    FL    Fee    J.C.
Penney Properties, Inc.

02795

   MAIN STORE    2607 PRESTON RD    FRISCO    TX    Fee    J.C. Penney
Properties, Inc.

02795

   MAIN STORE    2607 PRESTON RD    FRISCO    TX    Lease (Intercompany)    J.C.
Penney Corporation, Inc.

02796

   MAIN STORE    1125 GALLERIA BLVD    ROSEVILLE    CA    Fee    J.C. Penney
Properties, Inc.

02796

   MAIN STORE    1125 GALLERIA BLVD    ROSEVILLE    CA    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02797

   MAIN STORE    100 MALL DR UNIT B    STEUBENVILLE    OH    Lease    J.C.
Penney Corporation, Inc.

02799

   MAIN STORE    1611 VIRGINIA AVE STE 605    NORTH BEND    OR    Lease    J.C.
Penney Corporation, Inc.

02801

   MAIN STORE    1450 POLARIS PKWY    COLUMBUS    OH    Fee    J.C. Penney
Properties, Inc.

02801

   MAIN STORE    1450 POLARIS PKWY    COLUMBUS    OH    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02802

   MAIN STORE    2000 ROBINSON TOWN CTR    PITTSBURGH    PA    Fee    J.C.
Penney Properties, Inc.

02802

   MAIN STORE    2000 ROBINSON TOWN CTR    PITTSBURGH    PA    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02803

   MAIN STORE    2304 E JACKSON ST    MACOMB    IL    Lease    J.C. Penney
Corporation, Inc.

02804

   MAIN STORE    8040 MALL PKWY    LITHONIA    GA    Ground Lease    J.C. Penney
Corporation, Inc.

02805

   MAIN STORE    6910 FAYETTEVILLE RD STE 600    DURHAM    NC    Fee    J.C.
Penney Properties, Inc.

02806

   MAIN STORE    2370 N EXPWY STE 2000    BROWNSVILLE    TX    Fee    J.C.
Penney Properties, Inc.

02806

   MAIN STORE    2370 N EXPWY STE 2000    BROWNSVILLE    TX    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02807

   MAIN STORE    5690 HARVEY ST    MUSKEGON    MI    Fee    J.C. Penney
Properties, Inc.

02807

   MAIN STORE    5690 HARVEY ST    MUSKEGON    MI    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02808

   MAIN STORE    301A S SERVICE RD    BLYTHEVILLE    AR    Lease    J.C. Penney
Corporation, Inc.

02809

   MAIN STORE    12300 JEFFERSON AVE STE 500    NEWPORT NEWS    VA    Lease   
J.C. Penney Corporation, Inc.

02810

   MAIN STORE    140 S 24TH ST W    BILLINGS    MT    Lease    J.C. Penney
Corporation, Inc.

02812

   MAIN STORE    202 E 24TH ST    COLUMBUS    NE    Lease    J.C. Penney
Corporation, Inc.

02814

   MAIN STORE    92-59 59TH AVE    ELMHURST    NY    Fee    J.C. Penney
Properties, Inc.

02815

   MAIN STORE    3200 GATEWAY BLVD    PRESCOTT    AZ    Fee    J.C. Penney
Properties, Inc.

02815

   MAIN STORE    3200 GATEWAY BLVD    PRESCOTT    AZ    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02816

   MAIN STORE    3351 S DOGWOOD    EL CENTRO    CA    Fee    J.C. Penney
Properties, Inc.

02816

   MAIN STORE    3351 S DOGWOOD    EL CENTRO    CA    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02817

   MAIN STORE    2540 SYCAMORE RD    DE KALB    IL    Lease    J.C. Penney
Corporation, Inc.

02819

   MAIN STORE    1627 OPELIKA RD STE 69    AUBURN    AL    Lease    J.C. Penney
Corporation, Inc.

02820

   MAIN STORE    6650 DOUGLAS BLVD    DOUGLASVILLE    GA    Lease    J.C. Penney
Corporation, Inc.

02820

   STYLING SALON    6650 DOUGLAS BLVD    DOUGLASVILLE    GA    Lease    J.C.
Penney Corporation, Inc.

02821

   MAIN STORE    4340 SERGEANT RD    SIOUX CITY    IA    Fee    J.C. Penney
Properties, Inc.

02822

   MAIN STORE    1600 NE 23RD ST    POMPANO BEACH    FL    Lease    J.C. Penney
Corporation, Inc.

02823

   MAIN STORE    12399 S MAINSTREET    RANCHO CUCAMONGA    CA    Fee    J.C.
Penney Properties, Inc.

02824

   MAIN STORE    6620 TOWNE CENTER LOOP STE E    SOUTHAVEN    MS    Fee    J.C.
Penney Properties, Inc.

02824

   MAIN STORE    6620 TOWNE CENTER LOOP STE E    SOUTHAVEN    MS    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02825

   MAIN STORE    12550 RIVERDALE BLVD    COON RAPIDS    MN    Ground Lease   
J.C. Penney Corporation, Inc.

02826

   MAIN STORE    333 N HWY 67    CEDAR HILL    TX    Ground Lease    J.C. Penney
Corporation, Inc.

02827

   MAIN STORE    2611 E MAIN ST    PLAINFIELD    IN    Ground Lease    J.C.
Penney Properties, Inc.

02828

   MAIN STORE    2000 N NEIL ST    CHAMPAIGN    IL    Lease    J.C. Penney
Corporation, Inc.

02829

   MAIN STORE    13701 GROVE DR    MAPLE GROVE    MN    Lease    J.C. Penney
Corporation, Inc.

02829

   SIGN AGREEMENT    13701 GROVE DR    MAPLE GROVE    MN    Lease    J.C. Penney
Corporation, Inc.

02830

   MAIN STORE    7200 E HARRISON AVE    ROCKFORD    IL    Fee    J.C. Penney
Properties, Inc.

02830

   MAIN STORE    7200 E HARRISON AVE    ROCKFORD    IL    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02832

   MAIN STORE    1401 GREENBRIER PKWY STE 3000    CHESAPEAKE    VA    Lease   
J.C. Penney Corporation, Inc.

02833

   MAIN STORE    6909 N LOOP 1604 E    SAN ANTONIO    TX    Fee    J.C. Penney
Properties, Inc.

02833

   MAIN STORE    6909 N LOOP 1604 E    SAN ANTONIO    TX    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02834

   MAIN STORE    69340 HWY 21    COVINGTON    LA    Ground Lease    J.C. Penney
Corporation, Inc.

02834

   MAIN STORE    69340 HWY 21    COVINGTON    LA    Lease (Intercompany)    J.C.
Penney Corporation, Inc.

02835

   MAIN STORE    3000 E HIGHLAND DR STE 516    JONESBORO    AR    Fee    J.C.
Penney Properties, Inc.

02835

   MAIN STORE    3000 E HIGHLAND DR STE 516    JONESBORO    AR    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02837

   MAIN STORE    1375 S YUMA PALMS PKWY    YUMA    AZ    Fee    J.C. Penney
Properties, Inc.

02837

   MAIN STORE    1375 S YUMA PALMS PKWY    YUMA    AZ    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02838

   MAIN STORE    877 NE ALSBURY BLVD    BURLESON    TX    Lease    J.C. Penney
Corporation, Inc.

02839

   MAIN STORE    31510 Gratiot Ave    Roseville    MI    Lease    J.C. Penney
Corporation, Inc.

02839

   MAIN STORE    31510 Gratiot Ave    Roseville    MI    Sublease to Third party
   J.C. Penney Corporation, Inc.

02840

   MAIN STORE    1236 EASTDALE MALL    MONTGOMERY    AL    Fee    J.C. Penney
Properties, Inc.

02840

   MAIN STORE    1236 EASTDALE MALL    MONTGOMERY    AL    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02841

   MAIN STORE    2209 VETERANS BLVD    DEL RIO    TX    Lease    J.C. Penney
Corporation, Inc.

02842

   MAIN STORE    13333 W MCDOWELL RD    GOODYEAR    AZ    Fee    J.C. Penney
Properties, Inc.

02843

   MAIN STORE    10083 GULF CENTER DR    FORT MYERS    FL    Ground Lease   
J.C. Penney Corporation, Inc.

02844

   MAIN STORE    100 BAYBROOK MALL    FRIENDSWOOD    TX    Ground Lease    J.C.
Penney Properties, Inc.

02844

   MAIN STORE    100 BAYBROOK MALL    FRIENDSWOOD    TX    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02845

   MAIN STORE    3742 BROOKWALL DR STE 10    AKRON    OH    Lease    J.C. Penney
Corporation, Inc.



--------------------------------------------------------------------------------

02846

   MAIN STORE    5050 E RAY RD    PHOENIX    AZ    Lease    J.C. Penney
Corporation, Inc.

02847

   MAIN STORE    167 PITTSBURGH MILL CIR    TARENTUM    PA    Lease    J.C.
Penney Corporation, Inc.

02848

   MAIN STORE    4485 S GRAND CANYON DR    LAS VEGAS    NV    Ground Lease   
J.C. Penney Corporation, Inc.

02848

   MAIN STORE    4485 S GRAND CANYON DR    LAS VEGAS    NV    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02849

   MAIN STORE    10000 ALABAMA ST    REDLANDS    CA    Ground Lease    J.C.
Penney Properties, Inc.

02849

   MAIN STORE    10000 ALABAMA ST    REDLANDS    CA    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02850

   MAIN STORE    28151 STATE RD 56    WESLEY CHAPEL    FL    Ground Lease   
J.C. Penney Corporation, Inc.

02862

   MAIN STORE    3459 PRINCETON RD    HAMILTON    OH    Ground Lease    J.C.
Penney Properties, Inc.

02862

   MAIN STORE    3459 PRINCETON RD    HAMILTON    OH    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02863

   MAIN STORE    23523 GRAND CIRCLE BLVD    KATY    TX    Fee    J.C. Penney
Properties, Inc.

02863

   MAIN STORE    23523 GRAND CIRCLE BLVD    KATY    TX    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02864

   MAIN STORE    3001 WHITE BEAR AVE    MAPLEWOOD    MN    Fee    J.C. Penney
Properties, Inc.

02864

   MAIN STORE    3001 WHITE BEAR AVE    MAPLEWOOD    MN    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02865

   MAIN STORE    8348 TAMARACK VILLAGE    WOODBURY    MN    Fee    J.C. Penney
Properties, Inc.

02865

   MAIN STORE    8348 TAMARACK VILLAGE    WOODBURY    MN    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02866

   MAIN STORE    800 WILLARD DR    ASHWAUBENON    WI    Ground Lease    J.C.
Penney Properties, Inc.

02866

   MAIN STORE    800 WILLARD DR    ASHWAUBENON    WI    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02868

   MAIN STORE    401 S MT JULIET RD STE 630    MT JULIET    TN    Ground Lease
   J.C. Penney Properties, Inc.

02868

   MAIN STORE    401 S MT JULIET RD STE 630    MT JULIET    TN    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02869

   MAIN STORE    5060 PINNACLE SQ    BIRMINGHAM    AL    Fee    J.C. Penney
Properties, Inc.

02869

   MAIN STORE    5060 PINNACLE SQ    BIRMINGHAM    AL    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02870

   MAIN STORE    17610 E 39TH ST S    INDEPENDENCE    MO    Lease    J.C. Penney
Corporation, Inc.

02871

   MAIN STORE    240 BANKS CROSSING    FAYETTEVILLE    GA    Lease    J.C.
Penney Corporation, Inc.

02872

   MAIN STORE    1380 HWY 20 W    MCDONOUGH    GA    Fee    J.C. Penney
Properties, Inc.

02872

   MAIN STORE    1380 HWY 20 W    MCDONOUGH    GA    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02873

   MAIN STORE    304 FORUM DR    COLUMBIA    SC    Ground Lease    J.C. Penney
Properties, Inc.

02873

   MAIN STORE    304 FORUM DR    COLUMBIA    SC    Lease (Intercompany)    J.C.
Penney Corporation, Inc.

02874

   MAIN STORE    341 NEWNAN CROSSING BYP    NEWNAN    GA    Fee    J.C. Penney
Properties, Inc.

02874

   MAIN STORE    341 NEWNAN CROSSING BYP    NEWNAN    GA    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02875

   MAIN STORE    22500 TOWN CENTER AVE    SPANISH FORT    AL    Ground Lease   
J.C. Penney Properties, Inc.

02875

   MAIN STORE    22500 TOWN CENTER AVE    SPANISH FORT    AL    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02876

   MAIN STORE    14658 DELAWARE ST    WESTMINSTER    CO    Ground Lease    J.C.
Penney Properties, Inc.

02876

   MAIN STORE    14658 DELAWARE ST    WESTMINSTER    CO    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02877

   MAIN STORE    17710 LA CANTERA PKWY    SAN ANTONIO    TX    Ground Lease   
J.C. Penney Properties, Inc.

02877

   MAIN STORE    17710 LA CANTERA PKWY    SAN ANTONIO    TX    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02878

   MAIN STORE    4680 HIGH POINTE BLVD    HARRISBURG    PA    Fee    J.C. Penney
Properties, Inc.

02878

   MAIN STORE    4680 HIGH POINTE BLVD    HARRISBURG    PA    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02879

   MAIN STORE    2202 BELLVIEW RD    ROGERS    AR    Ground Lease    J.C. Penney
Properties, Inc.

02879

   MAIN STORE    2202 BELLVIEW RD    ROGERS    AR    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02880

   MAIN STORE    STATE HWY 16 & RT 302    NORTH CONWAY    NH    Lease    J.C.
Penney Corporation, Inc.

02881

   MAIN STORE    300 MEMORIAL CITY WAY    HOUSTON    TX    Fee    J.C. Penney
Properties, Inc.

02881

   MAIN STORE    300 MEMORIAL CITY WAY    HOUSTON    TX    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02883

   MAIN STORE    2500 SMITH RANCH RD    PEARLAND    TX    Ground Lease    J.C.
Penney Properties, Inc.

02883

   MAIN STORE    2500 SMITH RANCH RD    PEARLAND    TX    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02884

   MAIN STORE    12351 N IH-35    AUSTIN    TX    Ground Lease    J.C. Penney
Properties, Inc.

02884

   MAIN STORE    12351 N IH-35    AUSTIN    TX    Lease (Intercompany)    J.C.
Penney Corporation, Inc.

02885

   MAIN STORE    5120 FAIRMONT PKWY    PASADENA    TX    Ground Lease    J.C.
Penney Properties, Inc.

02885

   MAIN STORE    5120 FAIRMONT PKWY    PASADENA    TX    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02889

   MAIN STORE    1727 W BETHANY HOME RD    PHOENIX    AZ    Ground Lease    J.C.
Penney Corporation, Inc.

02901

   MAIN STORE    8752 MICHIGAN RD    INDIANAPOLIS    IN    Lease    J.C. Penney
Corporation, Inc.

02902

   MAIN STORE    1900 E RIO SALADO PKWY STE 140    TEMPE    AZ    Ground Lease
   J.C. Penney Corporation, Inc.

02903

   MAIN STORE    3141 WATERMILL DR    BURLINGTON    NC    Fee    J.C. Penney
Properties, Inc.

02903

   MAIN STORE    3141 WATERMILL DR    BURLINGTON    NC    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02904

   MAIN STORE    9500 S IH-35 STE H    AUSTIN    TX    Ground Lease    J.C.
Penney Properties, Inc.

02904

   MAIN STORE    9500 S IH-35 STE H    AUSTIN    TX    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02905

   MAIN STORE    3001 TEXAS SAGE TRL    FORT WORTH    TX    Fee    J.C. Penney
Properties, Inc.

02906

   MAIN STORE    1720 OLD FORT PKWY    MURFREESBORO    TN    Fee    J.C. Penney
Properties, Inc.

02906

   MAIN STORE    1720 OLD FORT PKWY    MURFREESBORO    TN    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02907

   MAIN STORE    6302 S CENTRAL ST    AURORA    CO    Fee    J.C. Penney
Properties, Inc.

02907

   MAIN STORE    6302 S CENTRAL ST    AURORA    CO    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02908

   MAIN STORE    100 COLUMBIANA CIR #102    COLUMBIA    SC    Lease    J.C.
Penney Corporation, Inc.

02909

   MAIN STORE    7939 HWY N    DARDENNE PRAIRIE    MO    Fee    J.C. Penney
Properties, Inc.

02909

   MAIN STORE    7939 HWY N    DARDENNE PRAIRIE    MO    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02910

   MAIN STORE    7751 TOWNE CENTER PKWY    PAPILLION    NE    Ground Lease   
J.C. Penney Properties, Inc.

02910

   MAIN STORE    7751 TOWNE CENTER PKWY    PAPILLION    NE    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02911

   MAIN STORE    11552 S DISTRICT DR    SOUTH JORDAN    UT    Fee    J.C. Penney
Properties, Inc.

02911

   MAIN STORE    11552 S DISTRICT DR    SOUTH JORDAN    UT    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02912

   MAIN STORE    10904 STADIUM PKWY    KANSAS CITY    KS    Fee    J.C. Penney
Properties, Inc.

02913

   MAIN STORE    5265 S CALLE SANTA CRUZ    TUCSON    AZ    Ground Lease    J.C.
Penney Corporation, Inc.

02914

   MAIN STORE    2600 S SHACKLEFORD RD    LITTLE ROCK    AR    Fee    J.C.
Penney Properties, Inc.

02914

   MAIN STORE    2600 S SHACKLEFORD RD    LITTLE ROCK    AR    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02915

   MAIN STORE    135 BOCKMAN DR    FORT COLLINS    CO    Lease    J.C. Penney
Corporation, Inc.



--------------------------------------------------------------------------------

02916

   MAIN STORE    400 N UNION ST    OLEAN    NY    Lease    J.C. Penney
Corporation, Inc.

02917

   MAIN STORE    955 S HOVER ST    LONGMONT    CO    Lease    J.C. Penney
Corporation, Inc.

02918

   MAIN STORE    340 S COLONIAL DR    ALABASTER    AL    Fee    J.C. Penney
Properties, Inc.

02918

   MAIN STORE    340 S COLONIAL DR    ALABASTER    AL    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02919

   MAIN STORE    2890 N MAIN ST    SANTA ANA    CA    Lease    J.C. Penney
Corporation, Inc.

02920

   MAIN STORE    9480 VILLAGE PLACE BLVD    BRIGHTON    MI    Ground Lease   
J.C. Penney Properties, Inc.

02920

   MAIN STORE    9480 VILLAGE PLACE BLVD    BRIGHTON    MI    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02921

   MAIN STORE    5751 LONG PRAIRIE RD    FLOWER MOUND    TX    Fee    J.C.
Penney Properties, Inc.

02922

   MAIN STORE    13900 HOARD DR    NOBLESVILLE    IN    Fee    J.C. Penney
Properties, Inc.

02922

   MAIN STORE    13900 HOARD DR    NOBLESVILLE    IN    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02924

   MAIN STORE    7400 WOODWARD AVE    WOODRIDGE    IL    Lease    J.C. Penney
Corporation, Inc.

02925

   MAIN STORE    8201 FLYING CLOUD DR    EDEN PRAIRIE    MN    Lease    J.C.
Penney Corporation, Inc.

02926

   MAIN STORE    7451 YOUREE DR    SHREVEPORT    LA    Ground Lease    J.C.
Penney Properties, Inc.

02926

   MAIN STORE    7451 YOUREE DR    SHREVEPORT    LA    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02927

   MAIN STORE    410 PORTERS VALE BLVD    VALPARAISO    IN    Fee    J.C. Penney
Properties, Inc.

02927

   MAIN STORE    410 PORTERS VALE BLVD    VALPARAISO    IN    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02928

   MAIN STORE    1100 OGDEN AVE    MONTGOMERY    IL    Fee    J.C. Penney
Properties, Inc.

02928

   MAIN STORE    1100 OGDEN AVE    MONTGOMERY    IL    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02930

   MAIN STORE    1600 ORCHARD GATEWAY BLVD    NORTH AURORA    IL    Fee    J.C.
Penney Properties, Inc.

02930

   MAIN STORE    1600 ORCHARD GATEWAY BLVD    NORTH AURORA    IL    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02931

   MAIN STORE    3100 MAIN ST STE 1000    MAUMEE    OH    Fee    J.C. Penney
Properties, Inc.

02931

   MAIN STORE    3100 MAIN ST STE 1000    MAUMEE    OH    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02932

   MAIN STORE    3400 RIO GRANDE AVE    MONTROSE    CO    Ground Lease    J.C.
Penney Properties, Inc.

02932

   MAIN STORE    3400 RIO GRANDE AVE    MONTROSE    CO    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02933

   MAIN STORE    1200 N HAPPY VALLEY RD    NAMPA    ID    Ground Lease    J.C.
Penney Properties, Inc.

02933

   MAIN STORE    1200 N HAPPY VALLEY RD    NAMPA    ID    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02934

   MAIN STORE    151 UNIVERSITY OAKS    ROUND ROCK    TX    Fee    J.C. Penney
Properties, Inc.

02934

   MAIN STORE    151 UNIVERSITY OAKS    ROUND ROCK    TX    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02935

   MAIN STORE    2071 COLISEUM DR    HAMPTON    VA    Fee    J.C. Penney
Properties, Inc.

02935

   MAIN STORE    2071 COLISEUM DR    HAMPTON    VA    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02936

   MAIN STORE    1041 N PROMENADE PKWY    CASA GRANDE    AZ    Fee    J.C.
Penney Properties, Inc.

02937

   MAIN STORE    14659 RAMONA AVE    CHINO    CA    Ground Lease    J.C. Penney
Properties, Inc.

02937

   MAIN STORE    14659 RAMONA AVE    CHINO    CA    Lease (Intercompany)    J.C.
Penney Corporation, Inc.

02939

   MAIN STORE    7400 SAN PEDRO AVE    SAN ANTONIO    TX    Lease    J.C. Penney
Corporation, Inc.

02940

   MAIN STORE    5651 HWY 95 N    LAKE HAVASU CITY    AZ    Ground Lease    J.C.
Penney Corporation, Inc.

02941

   MAIN STORE    2400 S SERVICE RD    MOORE    OK    Fee    J.C. Penney
Properties, Inc.

02941

   MAIN STORE    2400 S SERVICE RD    MOORE    OK    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02942

   MAIN STORE    7271 SE 29TH ST    MIDWEST CITY    OK    Ground Lease    J.C.
Penney Properties, Inc.

02942

   MAIN STORE    7271 SE 29TH ST    MIDWEST CITY    OK    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02943

   MAIN STORE    3675 STONE CREEK BLVD    COLERAIN TOWNSHIP    OH    Fee    J.C.
Penney Properties, Inc.

02943

   MAIN STORE    3675 STONE CREEK BLVD    COLERAIN TOWNSHIP    OH    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02944

   MAIN STORE    25646 HWY 290    CYPRESS    TX    Ground Lease    J.C. Penney
Properties, Inc.

02944

   MAIN STORE    25646 HWY 290    CYPRESS    TX    Lease (Intercompany)    J.C.
Penney Corporation, Inc.

02944

   SIGN AGREEMENT    25646 HWY 290    CYPRESS    TX    Lease    J.C. Penney
Corporation, Inc.

02945

   MAIN STORE    2001 W OSCEOLA PKWY    KISSIMMEE    FL    Fee    J.C. Penney
Properties, Inc.

02946

   MAIN STORE    1015 E I 30    ROCKWALL    TX    Ground Lease    J.C. Penney
Properties, Inc.

02946

   MAIN STORE    1015 E I 30    ROCKWALL    TX    Lease (Intercompany)    J.C.
Penney Corporation, Inc.

02948

   MAIN STORE    3065 RT 50    SARATOGA SPRINGS    NY    Fee    J.C. Penney
Properties, Inc.

02949

   MAIN STORE    1441 N HWY 77    WAXAHACHIE    TX    Fee    J.C. Penney
Properties, Inc.

02949

   MAIN STORE    1441 N HWY 77    WAXAHACHIE    TX    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02950

   MAIN STORE    800 S RANDALL RD    ALGONQUIN    IL    Fee    J.C. Penney
Properties, Inc.

02950

   MAIN STORE    800 S RANDALL RD    ALGONQUIN    IL    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02951

   MAIN STORE    2940 COMMERCE DR    JOHNSBURG    IL    Fee    J.C. Penney
Properties, Inc.

02951

   MAIN STORE    2940 COMMERCE DR    JOHNSBURG    IL    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02952

   MAIN STORE    4451 PROMENADE WAY    MATTESON    IL    Fee    J.C. Penney
Properties, Inc.

02952

   MAIN STORE    4451 PROMENADE WAY    MATTESON    IL    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02953

   MAIN STORE    8100 N FLINTLOCK RD    KANSAS CITY    MO    Fee    J.C. Penney
Properties, Inc.

02953

   MAIN STORE    8100 N FLINTLOCK RD    KANSAS CITY    MO    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02954

   MAIN STORE    N96W18515 COUNTY LINE RD    MENOMONEE FALLS    WI    Lease   
J.C. Penney Corporation, Inc.

02955

   MAIN STORE    4951 SLATTEN RANCH RD    ANTIOCH    CA    Fee    J.C. Penney
Properties, Inc.

02956

   MAIN STORE    550 PINNACLE PL    PRATTVILLE    AL    Fee    J.C. Penney
Properties, Inc.

02956

   MAIN STORE    550 PINNACLE PL    PRATTVILLE    AL    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02957

   MAIN STORE    4185 RIVERDALE RD    RIVERDALE    UT    Fee    J.C. Penney
Properties, Inc.

02957

   MAIN STORE    4185 RIVERDALE RD    RIVERDALE    UT    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02959

   MAIN STORE    419 E TRENTON RD    EDINBURG    TX    Ground Lease    J.C.
Penney Properties, Inc.

02959

   MAIN STORE    419 E TRENTON RD    EDINBURG    TX    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02960

   MAIN STORE    1950 JOE BATTLE BLVD    EL PASO    TX    Ground Lease    J.C.
Penney Properties, Inc.

02960

   MAIN STORE    1950 JOE BATTLE BLVD    EL PASO    TX    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02961

   MAIN STORE    3125 LOUISIANA AVE    LAFAYETTE    LA    Fee    J.C. Penney
Properties, Inc.

02961

   MAIN STORE    3125 LOUISIANA AVE    LAFAYETTE    LA    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02962

   MAIN STORE    725 ADAMS DR    WEATHERFORD    TX    Fee    J.C. Penney
Properties, Inc.



--------------------------------------------------------------------------------

02963

   MAIN STORE    1996 MEMORIAL DR STE 1    SAINT JOHNSBURY    VT    Lease   
J.C. Penney Corporation, Inc.

02964

   MAIN STORE    2060 SAM RITTENBERG BLVD    CHARLESTON    SC    Fee    J.C.
Penney Properties, Inc.

02964

   MAIN STORE    2060 SAM RITTENBERG BLVD    CHARLESTON    SC    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02965

   MAIN STORE    3650 NEW CENTER PT    COLORADO SPRINGS    CO    Ground Lease   
J.C. Penney Properties, Inc.

02965

   MAIN STORE    3650 NEW CENTER PT    COLORADO SPRINGS    CO    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02966

   MAIN STORE    8568 E 49TH AVE    DENVER    CO    Ground Lease    J.C. Penney
Properties, Inc.

02966

   MAIN STORE    8568 E 49TH AVE    DENVER    CO    Lease (Intercompany)    J.C.
Penney Corporation, Inc.

02967

   MAIN STORE    50753 WATERSIDE DR    CHESTERFIELD TOWNSHP    MI    Fee    J.C.
Penney Properties, Inc.

02967

   MAIN STORE    50753 WATERSIDE DR    CHESTERFIELD TOWNSHP    MI    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02968

   MAIN STORE    24201 BRAZOS TOWN CROSSING    ROSENBERG    TX    Fee    J.C.
Penney Properties, Inc.

02968

   SIGN AGREEMENT    24201 BRAZOS TOWN CROSSING    ROSENBERG    TX    Lease   
J.C. Penney Corporation, Inc.

02969

   MAIN STORE    610 GRAHAM DR    SHERMAN    TX    Fee    J.C. Penney
Properties, Inc.

02970

   MAIN STORE    5181 PEPPER ST    SPRING HILL    FL    Fee    J.C. Penney
Properties, Inc.

02971

   MAIN STORE    300 TOWN CENTER BLVD    WHITE LAKE TOWNSHIP    MI    Fee   
J.C. Penney Properties, Inc.

02971

   MAIN STORE    300 TOWN CENTER BLVD    WHITE LAKE TOWNSHIP    MI    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02972

   MAIN STORE    43690 FORD RD    CANTON    MI    Ground Lease    J.C. Penney
Properties, Inc.

02972

   MAIN STORE    43690 FORD RD    CANTON    MI    Lease (Intercompany)    J.C.
Penney Corporation, Inc.

02973

   MAIN STORE    11325 W LINCOLN HWY    MOKENA    IL    Fee    J.C. Penney
Properties, Inc.

02973

   MAIN STORE    11325 W LINCOLN HWY    MOKENA    IL    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02975

   MAIN STORE    3333 MARKET PLACE DR    COUNCIL BLUFFS    IA    Fee    J.C.
Penney Properties, Inc.

02975

   MAIN STORE    3333 MARKET PLACE DR    COUNCIL BLUFFS    IA    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02976

   MAIN STORE    515 CABELA DR    TRIADELPHIA    WV    Ground Lease    J.C.
Penney Properties, Inc.

02976

   MAIN STORE    515 CABELA DR    TRIADELPHIA    WV    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02977

   MAIN STORE    5886 HIGHWAY 100    WASHINGTON    MO    ATM License to Third
Party    J.C. Penney Properties, Inc.

02977

   MAIN STORE    5886 HIGHWAY 100    WASHINGTON    MO    Fee    J.C. Penney
Properties, Inc.

02977

   MAIN STORE    5886 HIGHWAY 100    WASHINGTON    MO    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02978

   MAIN STORE    9365 FIELDS ERTEL RD    CINCINNATI    OH    Lease    J.C.
Penney Corporation, Inc.

02979

   MAIN STORE    2345 S HWY 27    CLERMONT    FL    Fee    J.C. Penney
Properties, Inc.

02980

   MAIN STORE    3165 INTERSTATE 45 N    CONROE    TX    Fee    J.C. Penney
Properties, Inc.

02980

   MAIN STORE    3165 INTERSTATE 45 N    CONROE    TX    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02982

   MAIN STORE    301 STACY RD    FAIRVIEW    TX    Fee    J.C. Penney
Properties, Inc.

02982

   MAIN STORE    301 STACY RD    FAIRVIEW    TX    Lease (Intercompany)    J.C.
Penney Corporation, Inc.

02983

   MAIN STORE    800 BARNES ST    SAN MARCOS    TX    Fee    J.C. Penney
Properties, Inc.

02983

   MAIN STORE    800 BARNES ST    SAN MARCOS    TX    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02984

   MAIN STORE    2037 LANTERN RIDGE DR    RICHMOND    KY    Fee    J.C. Penney
Properties, Inc.

02985

   MAIN STORE    6200 GRANDVIEW PKWY    DAVENPORT    FL    Ground Lease    J.C.
Penney Corporation, Inc.

02986

   MAIN STORE    200 MARKET ST    FLOWOOD    MS    Fee    J.C. Penney
Properties, Inc.

02986

   MAIN STORE    200 MARKET ST    FLOWOOD    MS    Lease (Intercompany)    J.C.
Penney Corporation, Inc.

02987

   MAIN STORE    1001 RAINBOW DR    GADSDEN    AL    Lease    J.C. Penney
Corporation, Inc.

02988

   MAIN STORE    7700 POLO GROUNDS BLVD    MEMPHIS    TN    Fee    J.C. Penney
Properties, Inc.

02988

   MAIN STORE    7700 POLO GROUNDS BLVD    MEMPHIS    TN    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02989

   MAIN STORE    1800 COASTAL GRAND CIR    MYRTLE BEACH    SC    Ground Lease   
J.C. Penney Properties, Inc.

02989

   MAIN STORE    1800 COASTAL GRAND CIR    MYRTLE BEACH    SC    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02990

   MAIN STORE    6901 W 135TH ST    OVERLAND PARK    KS    Fee    J.C. Penney
Corporation, Inc.

02990

   MAIN STORE    6901 W 135TH ST    OVERLAND PARK    KS    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02991

   MAIN STORE    5335 W LOOP 1604 N    SAN ANTONIO    TX    Fee    J.C. Penney
Properties, Inc.

02991

   MAIN STORE    5335 W LOOP 1604 N    SAN ANTONIO    TX    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02992

   MAIN STORE    4190 E COURT ST STE 500    BURTON    MI    Lease    J.C. Penney
Corporation, Inc.

02993

   MAIN STORE    798 GRAVOIS BLUFFS BLVD    FENTON    MO    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

02993

   SIGN AGREEMENT    798 GRAVOIS BLUFFS BLVD    FENTON    MO    Lease    J.C.
Penney Corporation, Inc.

02993

   SIGN AGREEMENT    798 GRAVOIS BLUFFS BLVD    FENTON    MO    Lease    J.C.
Penney Corporation, Inc.

02993

   SIGN AGREEMENT    798 GRAVOIS BLUFFS BLVD    FENTON    MO    Lease    J.C.
Penney Corporation, Inc.

02994

   MAIN STORE    3363 LOWERY PKWY    FULTONDALE    AL    Ground Lease    J.C.
Penney Properties, Inc.

02994

   MAIN STORE    3363 LOWERY PKWY    FULTONDALE    AL    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

02995

   MAIN STORE    5858 E SAM HOUSTON PKWY N    HOUSTON    TX    Fee    J.C.
Penney Properties, Inc.

02995

   SIGN AGREEMENT    5858 E SAM HOUSTON PKWY N    HOUSTON    TX    Lease    J.C.
Penney Corporation, Inc.

02997

   MAIN STORE    206 BLUEFISH DR    PANAMA CITY BEACH    FL    Fee    J.C.
Penney Properties, Inc.

02998

   MAIN STORE    19005 SE MILL PLAIN BLVD    VANCOUVER    WA    Ground Lease   
J.C. Penney Properties, Inc.

02998

   MAIN STORE    19005 SE MILL PLAIN BLVD    VANCOUVER    WA    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

02999

   MAIN STORE    1060 PERIMETER DR    MANTECA    CA    Fee    J.C. Penney
Properties, Inc.

02999

   MAIN STORE    1060 PERIMETER DR    MANTECA    CA    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

03040

   CATALOG OUTLET—30    3430 PRESTON HWY    LOUISVILLE    KY    Lease    J.C.
Penney Corporation, Inc.

03900

   AIR BRIDGE    406 W. 5TH AVENUE    ANCHORAGE    AK    Lease    J.C. Penney
Corporation, Inc.

03900

   HOME STORE    406 W. 5TH AVENUE    ANCHORAGE    AK    Sublease to Third party
   J.C. Penney Corporation, Inc.

03900

   PARKING LOT    406 W. 5TH AVENUE    ANCHORAGE    AK    Sublease to Third
party    J.C. Penney Corporation, Inc.

04306

   TELEMARKETING    1001 COMMERCE DRIVE    HARMARVILLE    PA    Lease    J.C.
Penney Corporation, Inc.

04306

   TELEMARKETING    1001 COMMERCE DRIVE    HARMARVILLE    PA    Sublease to
Third party    J.C. Penney Corporation, Inc.

04534

   CUSTOM DECORATING    4741 & 4801 URBANI AVENUE    MCCLELLAN    CA    Lease   
J.C. Penney Corporation, Inc.

04534

   CUSTOM DECORATING    4741 & 4801 URBANI AVENUE    MCCLELLAN    CA    Sublease
to Third party    J.C. Penney Corporation, Inc.

05071

   TREASURY    GOLF ROAD & MILWAUKEE AVE.    NILES    IL    Ground Lease    J.C.
Penney Corporation, Inc.

05071

   TREASURY    GOLF ROAD & MILWAUKEE AVE.    NILES    IL    Sublease to Third
party    J.C. Penney Corporation, Inc.

09005

   LOGISTIC CENTER    1634 SALISBURY ROAD    STATESVILLE    NC    Fee    J.C.
Penney Properties, Inc.

09005

   LOGISTIC CENTER    1634 SALISBURY ROAD    STATESVILLE    NC    Lease    J.C.
Penney Corporation, Inc.



--------------------------------------------------------------------------------

09005

   PARKING    1634 SALISBURY ROAD    STATESVILLE    NC    Lease    J.C. Penney
Corporation, Inc.

09005

   PARKING    1634 SALISBURY ROAD    STATESVILLE    NC    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

9010

   INTERCOMPANY LEASE    6800 VALLEY VIEW AVENUE    BUENA PARK    CA    Lease
(Intercompany)    J.C.PENNEY CORPORATION,INC.

9010

   LOGISTIC CENTER    6800 VALLEY VIEW AVENUE    BUENA PARK    CA    Fee   
J.C.PENNEY PROPERTIES,INC.

09041

   OFFICES    3801 PARKWOOD BLVD SUITE D-100    FRISCO    TX    Lease    J.C.
Penney Corporation, Inc.

09041

   OFFICES    3801 PARKWOOD BLVD SUITE D-100    FRISCO    TX    Sublease to
Third party    J.C. Penney Corporation, Inc.

09100

   ACCOUNTING OFFICE    310 SOUTH MAIN ST.    SALT LAKE CITY    UT    Lease   
J.C. Penney Corporation, Inc.

09100

   ACCOUNTING OFFICE    310 SOUTH MAIN ST.    SALT LAKE CITY    UT    Sublease
to Third party    J.C. Penney Corporation, Inc.

09100

   PARKING    310 SOUTH MAIN ST.    SALT LAKE CITY    UT    Lease    J.C. Penney
Corporation, Inc.

09113

   ECKERD DRUG—CVS    3821 ELLISON DRIVE NW    ALBUQUERQUE    NM    Lease   
J.C. Penney Corporation, Inc.

09113

   ECKERD DRUG—CVS    3821 ELLISON DRIVE NW    ALBUQUERQUE    NM    Sublease to
Third party    J.C. Penney Corporation, Inc.

09131

   LOGISTIC CENTER    11800 W. BURLEIGH ROAD    WAUWATOSA    WI    Fee    J.C.
Penney Properties Inc.

09131

   LOGISTIC CENTER    11800 W. BURLEIGH ROAD    WAUWATOSA    WI    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

09132

   LOGISTIC CENTER    10500 LACKMAN ROAD    LENEXA    KS    Fee    J.C. Penney
Properties Inc.

09132

   LOGISTIC CENTER    10500 LACKMAN ROAD    LENEXA    KS    Lease (Intercompany)
   J.C. Penney Corporation, Inc.

09224

   LAND    501 D’ARCY PARKWAY    LATHROP    CA    Fee    J.C. Penney Properties,
Inc.

09224

   LAND    501 D’ARCY PARKWAY    LATHROP    CA    Lease (Intercompany)    J.C.
Penney Corporation, Inc.

09224

   LOGISTIC CENTER    700 D’ARCY PARKWAY    LATHROP    CA    Lease    J.C.
Penney Corporation, Inc.

09275

   ADDITIONAL SPACE    124 ROSE LANE    FRISCO    TX    Lease    J.C. Penney
Corporation, Inc.

09316

   LAND    11111 STEAD BLVD.    RENO    NV    Sublease to Third party    J.C.
Penney Properties Inc.

09316

   LOGISTIC CENTER    11111 STEAD BLVD.    RENO    NV    Fee    J.C. Penney
Properties Inc.

09316

   LOGISTIC CENTER    11111 STEAD BLVD.    RENO    NV    Lease (Intercompany)   
J.C. Penney Corporation, Inc.

09317

   LOGISTIC CENTER    1339 TOLLAND TPK    MANCHESTER    CT    Fee    J.C. Penney
Propert ies Inc.

09317

   LOGISTIC CENTER    1339 TOLLAND TPK    MANCHESTER    CT    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

09435

   LOGISTIC CENTER    1701 INTERMODAL PARKWAY    HASLET    TX    Fee    J.C.
Penney Properties Inc.

09435

   LOGISTIC CENTER    1701 INTERMODAL PARKWAY    HASLET    TX    Fee    J.C.
Penney Properties, Inc.

09435

   LOGISTIC CENTER    1701 INTERMODAL PARKWAY    HASLET    TX    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

09435

   LOGISTIC CENTER    1701 INTERMODAL PARKWAY    HASLET    TX    Sublease to
Third party    J.C. Penney Corporation, Inc.

09442

   STORE SUPPORT CENTER    1650 S HWY 67    CEDAR HILL    TX    Lease    J.C.
Penney Corporation, Inc.

09450

   STORE SUPPORT CENTER    6800 STATE ROAD 33    LAKELAND    FL    Lease    J.C.
Penney Corporation, Inc.

09454

   STORE SUPPORT CENTER    400 HIGHWAY 6    SPANISH FORK    UT    Lease    J.C.
Penney Corporation, Inc.

09474

   OFFICES    200 LAFAYETTE STREET    NEW YORK    NY    Lease    J.C. Penney
Corporation, Inc.

09486

   LAND    5500 SOUTH EXPRESSWAY    ATLANTA    GA    Sublease to Third party   
J.C. Penney Corporation, Inc.

09486

   LOGISTIC CENTER    5500 SOUTH EXPRESSWAY    ATLANTA    GA    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

09486

   LOGISTIC CENTER    5500 SOUTH EXPRESSWAY    ATLANTA    GA    Sublease to
Third party    J.C. Penney Corporation, Inc.

09900

   HANGER FOR CORP AIRCRAFT    8111 LEMON AVE, STE 150    DALLAS    TX    Lease
   J.C. Penney Corporation, Inc.

09900

   LAND    6501 LEGACY DRIVE    PLANO    TX    Lease    J.C. Penney Corporation,
Inc.

09900

   LAND    6501 LEGACY DRIVE    PLANO    TX    Sublease to Third party    J.C.
Penney Corporation, Inc.

09900

   OFFICES    6501 LEGACY DRIVE    PLANO    TX    Fee    J.C. Penney
Corporation, Inc.

09900

   OFFICES    328 BARRY AVENUE    WAYZATA    MN    Lease    J.C. Penney
Corporation, Inc.

09900

   OFFICES    601 PENNSYLVANIA AVE. NW    WASHINGTON    DC    Lease    J.C.
Penney Corporation, Inc.

09900

   OFFICES    328 BARRY AVENUE    WAYZATA    MN    Sublease to Third party   
J.C. Penney Corporation, Inc.

09900

   OFFICES    6501 LEGACY DRIVE    PLANO    TX    Sublease to Third party   
J.C. Penney Corporation, Inc.

09900

   OFFICES    6501 LEGACY DRIVE    PLANO    TX    Sublease to Third party   
J.C. Penney Corporation, Inc.

09900

   OFFICES    6501 LEGACY DRIVE    PLANO    TX    Sublease to Third party   
J.C. Penney Corporation, Inc.

09900

   OFFICES    6501 LEGACY DRIVE    PLANO    TX    Sublease to Third party   
J.C. Penney Corporation, Inc.

09900

   OFFICES    6501 LEGACY DRIVE    PLANO    TX       J.C. Penney Corporation,
Inc.

09130/3009

   LOGISTIC CENTER    5555 SCARBOROUGH BLVD.    COLUMBUS    OH    Fee    J. C.
Penney Properties, Inc.

09130 /3009

   LOGISTIC CENTER    5555 SCARBOROUGH BLVD.    COLUMBUS    OH    Lease
(Intercompany)    J.C. Penney Corporation, Inc.

09486 /9129

   LOGISTIC CENTER    5500 SOUTH EXPRESSWAY    ATLANTA    GA    Fee    J.C.
Penney Properties, Inc.



--------------------------------------------------------------------------------

Schedule 4.14

Disclosed Matters

None.



--------------------------------------------------------------------------------

Schedule 5.15

Post-Closing Matters

None.



--------------------------------------------------------------------------------

Schedule 5.16(a)(i)

Restatement Effective Date Mortgaged Properties

 

1786    1701 MACFARLAND BLVD E    TUSCALOOSA    AL 2218    2300 RIVERCHASE
GALLERIA    HOOVER    AL 2398    900 COMMONS DR STE 900    DOTHAN    AL 2840   
1236 EASTDALE MALL    MONTGOMERY    AL 2869    5060 PINNACLE SQ    TRUSSVILLE   
AL 2875    22500 TOWN CENTER AVE    SPANISH FORT    AL 2918    340 S COLONIAL DR
   ALABASTER    AL 2956    550 PINNACLE PL    PRATTVILLE    AL 2835    3000 E
HIGHLAND DR STE 516    JONESBORO    AR 2879    2202 BELLVIEW RD    ROGERS    AR
2914    2600 S SHACKLEFORD RD    LITTLE ROCK    AR 90    4530 N ORACLE RD   
TUCSON    AZ 1480    4510 E CACTUS RD    PHOENIX    AZ 2815    3200 GATEWAY BLVD
   PRESCOTT    AZ 2837    1375 S YUMA PALMS PKWY    YUMA    AZ 246    20700
AVALON BLVD    CARSON    CA 334    1330 TRAVIS BLVD    FAIRFIELD    CA 389   
1500 STONERIDGE MALL RD    PLEASANTON    CA 465    24140 MAGIC MOUNTAIN PKY   
SANTA CLARITA    CA 566    2555 EL CAMINO REAL    CARLSBAD    CA 634    3040
PLAZA BONITA RD    NATIONAL CITY    CA 699    1169 GLENDALE GALLERIA    GLENDALE
   CA 1156    4915 CLAREMONT AVE    STOCKTON    CA 1223    24200 LAGUNA HILLS
MALL    LAGUNA HILLS    CA 1229    280 HILLCREST DR W    THOUSAND OAKS    CA
1505    1203 PLAZA DR    WEST COVINA    CA 1572    6000 S HANNUM AVE    CULVER
CITY    CA 1960    3605 GALLERIA AT TYLER    RIVERSIDE    CA 2096    72900 HWY
111    PALM DESERT    CA 2171    290 E VIA RANCHO PKWY    ESCONDIDO    CA 2172
   1600 TOWN CENTER DR    MONTEBELLO    CA 2209    2501 MING AVE    BAKERSFIELD
   CA 2388    1131 W RANCHO VISTA BLVD    PALMDALE    CA 2414    355 FLETCHER
PKWY    EL CAJON    CA 2467    1695 ARDEN WAY    SACRAMENTO    CA 2480    22450
TOWN CIR    MORENO VALLEY    CA 2496    500 NEWPARK MALL    NEWARK    CA 2613   
1932 E 20TH ST    CHICO    CA 2631    58000 TWENTY-NINE PALMS HWY    YUCCA
VALLEY    CA 2663    377 S MILLS RD    VENTURA    CA 2783    40640 WINCHESTER RD
   TEMECULA    CA 2796    1125 GALLERIA BLVD    ROSEVILLE    CA 2816    3351 S
DOGWOOD    EL CENTRO    CA 2849    10000 ALABAMA ST    REDLANDS    CA



--------------------------------------------------------------------------------

2999

  

1060 PERIMETER DR

  

MANTECA

  

CA

9010

  

6800 VALLEY VIEW AVE STE 202

  

BUENA PARK

  

CA

559

  

2424 US 6TH AND 50TH

  

GRAND JUNCTION

  

CO

863

  

680 CITADEL DR E

  

COLORADO SPRINGS

  

CO

1106

  

1950 PRAIRIE CENTER PKWY

  

BRIGHTON

  

CO

1168

  

14200 E ALAMEDA AVE

  

AURORA

  

CO

2160

  

5453 W 88TH AVE

  

WESTMINSTER

  

CO

2757

  

8417 S PARK MEADOWS CTR DR

  

LONE TREE

  

CO

2876

  

14658 DELAWARE ST

  

WESTMINSTER

  

CO

2907

  

6302 S CENTRAL ST

  

AURORA

  

CO

135

  

344 V BUCKLAND HLS DR STE 7000

  

MANCHESTER

  

CT

933

  

300 WESTFARMS MALL

  

FARMINGTON

  

CT

2232

  

5065 MAIN ST

  

TRUMBULL

  

CT

2256

  

7 BACKUS AVE

  

DANBURY

  

CT

9317

  

1339 TOLLAND TPK

  

MANCHESTER

  

CT

816

  

606 CHRISTIANA MALL

  

NEWARK

  

DE

951

  

1365 N DUPONT HWY STE 5000

  

DOVER

  

DE

1475

  

27001 US HWY 19 N

  

CLEARWATER

  

FL

2115

  

2000 MARTIN LUTHER KING JR BLV

  

PANAMA CITY

  

FL

2258

  

3450 WRIGHTSBORO RD

  

AUGUSTA

  

GA

2316

  

2601 DAWSON RD

  

ALBANY

  

GA

2872

  

1380 HWY 20 W

  

MCDONOUGH

  

GA

2874

  

341 NEWNAN CROSSING BYP

  

NEWNAN

  

GA

9486/9129

  

120 PENNEY RD/5500 FRONTAGE ROAD

  

ATLANTA/FOREST PARK

  

GA

1963

  

320 W KIMBERLY RD STE 409

  

DAVENPORT

  

IA

2758

  

1471 CORAL RIDGE AVE

  

CORALVILLE

  

IA

2975

  

3333 MARKET PLACE DR

  

COUNCIL BLUFFS

  

IA

2312

  

300 N MILWAUKEE ST

  

BOISE

  

ID

2933

  

1200 N HAPPY VALLEY RD

  

NAMPA

  

ID

237

  

3 ORLAND SQ DR

  

ORLAND PARK

  

IL

466

  

150 HOMER ADAMS PKWY

  

ALTON

  

IL

652

  

2200 W WAR MEMORIAL DR STE 997

  

PEORIA

  

IL

1049

  

4 FOX VALLEY CTR

  

AURORA

  

IL

1443

  

245 ST CLAIR SQ

  

FAIRVIEW HGTS

  

IL

1451

  

3340 MALL LOOP DR SPACE 2

  

JOLIET

  

IL

2661

  

RT 60 & HWY 21

  

VERNON HILLS

  

IL

2830

  

7200 E HARRISON AVE

  

ROCKFORD

  

IL

2928

  

1100 OGDEN AVE

  

MONTGOMERY

  

IL

2930

  

1600 ORCHARD GATEWAY BLVD

  

NORTH AURORA

  

IL

2950

  

800 S RANDALL RD

  

ALGONQUIN

  

IL

2951

  

2940 COMMERCE DR

  

JOHNSBURG

  

IL

2952

  

4451 PROMENADE WAY

  

MATTESON

  

IL

2973

  

11325 W LINCOLN HWY

  

MOKENA

  

IL

355

  

1251 US 31 N

  

GREENWOOD

  

IN

2922

  

13900 HOARD DR

  

NOBLESVILLE

  

IN



--------------------------------------------------------------------------------

2927

  

410 PORTERS VALE BLVD

  

VALPARAISO

  

IN

1389

  

11801 W 95TH ST

  

OVERLAND PARK

  

KS

1590

  

4600 W KELLOGG RD

  

WICHITA

  

KS

2304

  

1821 SW WANAMAKER RD

  

TOPEKA

  

KS

2729

  

3311 IOWA ST

  

LAWRENCE

  

KS

2990

  

6901 W 135TH ST

  

OVERLAND PARK

  

KS

9132

  

16000 W 107TH ST

  

LENEXA

  

KS

779

  

6000 FLORENCE MALL

  

FLORENCE

  

KY

1704

  

4803 OUTER LOOP RD

  

LOUISVILLE

  

KY

2527

  

500 WINCHESTER AVE

  

ASHLAND

  

KY

102

  

9801 CORTANA PL

  

BATON ROUGE

  

LA

2123

  

2950 E TEXAS AVE

  

BOSSIER CITY

  

LA

2175

  

4761 PECANLAND MALL DR

  

MONROE

  

LA

2482

  

5725 JOHNSTON ST

  

LAFAYETTE

  

LA

2507

  

312 W PRIEN LAKE RD

  

LAKE CHARLES

  

LA

2753

  

6201 BLUEBONNET BLVD

  

BATON ROUGE

  

LA

2961

  

3125 LOUISIANA AVE

  

LAFAYETTE

  

LA

2247

  

310 DANIEL WEBSTER HWY STE 103

  

TYNGSBOROUGH/ NASHUA

  

MA/NH

2524

  

2421 CRANBERRY HWY STE 290

  

WAREHAM

  

MA

2708

  

573 DONALD LYNCH BLVD

  

MARLBOROUGH

  

MA

273

  

701 RUSSELL AVE

  

GAITHERSBURG

  

MD

786

  

7900 GOVERNOR RITCHIE HWY

  

GLEN BURNIE

  

MD

982

  

7777 EASTPOINT MALL

  

BALTIMORE

  

MD

1869

  

8200 PERRY HALL BLVD

  

BALTIMORE

  

MD

1951

  

3401 DONNELL DR

  

FORESTVILLE

  

MD

2102

  

1695 ANNAPOLIS MALL

  

ANNAPOLIS

  

MD

2443

  

11130 MALL CIR

  

WALDORF

  

MD

2091

  

700 MAINE MALL RD

  

SOUTH PORTLAND

  

ME

910

  

4129 E WILDER RD

  

BAY CITY

  

MI

1306

  

35000 W WARREN RD

  

WESTLAND

  

MI

1352

  

700 W 14 MILE RD

  

TROY

  

MI

1398

  

23000 EUREKA RD STE A3

  

TAYLOR

  

MI

1432

  

14300 LAKESIDE CIR

  

STERLING HTS

  

MI

1580

  

3225 28TH ST SE

  

GRAND RAPIDS

  

MI

1623

  

27150 NOVI RD

  

NOVI

  

MI

1979

  

3535 S LINDEN RD

  

FLINT

  

MI

1982

  

6580 S WESTNEDGE AVE

  

PORTAGE

  

MI

2059

  

5801 BECKLEY RD

  

BATTLE CREEK

  

MI

2349

  

3300 S AIRPORT RD W

  

TRAVERSE CITY

  

MI

2428

  

4400 24TH AVE

  

FORT GRATIOT

  

MI

2785

  

3774 RIVERTOWN PRKWY SW

  

GRANDVILLE

  

MI

2807

  

5690 HARVEY ST

  

MUSKEGON

  

MI

2920

  

9480 VILLAGE PLACE BLVD

  

BRIGHTON

  

MI

2967

  

50753 WATERSIDE DR

  

CHESTERFIELD TOWNSHP

  

MI



--------------------------------------------------------------------------------

2971

  

300 TOWN CENTER BLVD

  

WHITE LAKE TOWNSHIP

  

MI

2972

  

43690 FORD RD

  

CANTON

  

MI

30

  

14301 BURNHAVEN DR

  

BURNSVILLE

  

MN

496

  

1700 W COUNTY RD B-2

  

ROSEVILLE

  

MN

1405

  

12421 WAYZATA BLVD

  

MINNETONKA

  

MN

2495

  

1850 ADAMS ST STE 2

  

MANKATO

  

MN

2864

  

3001 WHITE BEAR AVE

  

MAPLEWOOD

  

MN

2865

  

8348 TAMARACK VILLAGE

  

WOODBURY

  

MN

2006

  

3600 COUNTRY CLUB DR STOP 4

  

JEFFERSON CITY

  

MO

2284

  

2301 W WORLEY

  

COLUMBIA

  

MO

2521

  

9100 N SKYVIEW AVE

  

KANSAS CITY

  

MO

2632

  

4 MID RIVERS MALL

  

ST PETERS

  

MO

2909

  

7939 HWY N

  

DARDENNE PRAIRIE

  

MO

2953

  

8100 N FLINTLOCK RD

  

KANSAS CITY

  

MO

2977

  

5886 HIGHWAY 100

  

WASHINGTON

  

MO

2993

  

798 GRAVOIS BLUFFS BLVD

  

FENTON

  

MO

2168

  

1200 E COUNTY LINE RD

  

RIDGELAND

  

MS

2690

  

1000 TURTLE CREEK DR

  

HATTIESBURG

  

MS

2824

  

6620 TOWNE CENTER LOOP STE E

  

SOUTHAVEN

  

MS

2986

  

200 MARKET ST

  

FLOWOOD

  

MS

99

  

300 CROSS CREEK MALL

  

FAYETTEVILLE

  

NC

2303

  

1970 US HWY 70 SE

  

HICKORY

  

NC

2346

  

3 S TUNNEL RD

  

ASHEVILLE

  

NC

2903

  

3141 WATERMILL DR

  

BURLINGTON

  

NC

9005

  

1634 SALISBURY RD

  

STATESVILLE

  

NC

731

  

3202 OAKVIEW DR

  

OMAHA

  

NE

2651

  

68 GATEWAY MALL

  

LINCOLN

  

NE

2910

  

7751 TOWNE CENTER PKWY

  

PAPILLION

  

NE

116

  

81 ROCKINGHAM PARK BLVD

  

SALEM

  

NH

2250

  

50 FOX RUN RD STE 35

  

NEWINGTON

  

NH

2767

  

1500 S WILLOW ST

  

MANCHESTER

  

NH

241

  

2000 RT 38 STE 1000

  

CHERRY HILL

  

NJ

497

  

305 MOUNT HOPE AVE

  

ROCKAWAY

  

NJ

1150

  

STATE HWY 35 AND 36

  

EATONTOWN

  

NJ

1180

  

260 WAYNE TOWNE CTR

  

WAYNE

  

NJ

1529

  

755 STATE RT 18 STE 600

  

E BRUNSWICK

  

NJ

1983

  

428 WOODBRIDGE CTR DR

  

WOODBRIDGE

  

NJ

2287

  

4405 BLACK HORSE PIKE

  

MAYS LANDING

  

NJ

2297

  

10 MALL DR W

  

JERSEY CITY

  

NJ

2477

  

3710 HWY 9

  

FREEHOLD

  

NJ

2229

  

4250 CERRILLOS RD

  

SANTA FE

  

NM

2704

  

10000 COORS BYPASS NW

  

ALBUQUERQUE

  

NM

478

  

5200 MEADOWOOD MALL CIR

  

RENO

  

NV

1270

  

3939 S CARSON ST

  

CARSON CITY

  

NV

1794

  

4400 MEADOWS LANE

  

LAS VEGAS

  

NV



--------------------------------------------------------------------------------

2626

  

1312 W SUNSET RD

  

HENDERSON

  

NV

9316

  

11111 STEAD BLVD

  

RENO

  

NV

130

  

601-635 HARRY L DR STE 99

  

JOHNSON CITY

  

NY

197

  

360 GATEWAY DR

  

BROOKLYN

  

NY

439

  

600 EASTVIEW MALL

  

VICTOR

  

NY

1192

  

600 SUNRISE MALL

  

MASSAPEQUA L I

  

NY

1510

  

1303 NIAGARA FALLS BLVD

  

AMHERST

  

NY

1618

  

25 MIRACLE MILE DR

  

ROCHESTER

  

NY

2490

  

231 GREECE RIDGE CTR DR

  

GREECE

  

NY

1323

  

5100 GREAT NORTHERN MALL

  

N OLMSTED

  

OH

1899

  

4621 EASTGATE BLVD

  

CINCINNATI

  

OH

2530

  

1301 CENTER RD

  

AVON

  

OH

2683

  

17177 ROYALTON RD

  

STRONGSVILLE

  

OH

2700

  

5083 TUTTLE CROSSING BLVD

  

DUBLIN

  

OH

2801

  

1450 POLARIS PKWY

  

COLUMBUS

  

OH

2862

  

3459 PRINCETON RD

  

HAMILTON

  

OH

2931

  

3100 MAIN ST STE 1000

  

MAUMEE

  

OH

2943

  

3675 STONE CREEK BLVD

  

COLERAIN TOWNSHIP

  

OH

9130

  

2525 PARK CRESCENT DR

  

COLUMBUS

  

OH

1122

  

2501 W MEMORIAL RD

  

OKLAHOMA CITY

  

OK

2522

  

9056 N 121ST EAST AVE

  

OWASSO

  

OK

2682

  

1901 NW EXPWY STE 1200

  

OKLAHOMA CITY

  

OK

2941

  

2400 S SERVICE RD

  

MOORE

  

OK

27

  

12300 SE 82ND AVE

  

PORTLAND

  

OR

67

  

500 LEHIGH VALLEY MALL

  

WHITEHALL

  

PA

1161

  

5256 ROUTE 30

  

GREENSBURG

  

PA

1212

  

3075 CLAIRTON RD STE 100

  

WEST MIFFLIN

  

PA

2263

  

1006 ROSS PARK MALL DR

  

PITTSBURGH

  

PA

2802

  

2000 ROBINSON TOWN CTR

  

PITTSBURGH

  

PA

2878

  

4680 HIGH POINTE BLVD

  

HARRISBURG

  

PA

367

  

400 BALD HILL RD

  

WARWICK

  

RI

695

  

700 HAYWOOD RD

  

GREENVILLE

  

SC

2873

  

304 FORUM DR

  

COLUMBIA

  

SC

2964

  

2060 SAM RITTENBERG BLVD

  

CHARLESTON

  

SC

2989

  

1800 COASTAL GRAND CIR

  

MYRTLE BEACH

  

SC

183

  

2100 HAMILTON PLACE BLVD

  

CHATTANOOGA

  

TN

1081

  

1780 GALLERIA BLVD

  

FRANKLIN

  

TN

2617

  

7600 KINGSTON PIKE

  

KNOXVILLE

  

TN

2703

  

2756 N GERMANTOWN PKWY

  

MEMPHIS

  

TN

2868

  

401 S MT JULIET RD STE 630

  

MT JULIET

  

TN

2906

  

1720 OLD FORT PKWY

  

MURFREESBORO

  

TN

2988

  

7700 POLO GROUNDS BLVD

  

MEMPHIS

  

TN

9435

  

1701 INTERMODAL PKWY

  

HASLET

  

TX

304

  

3550 MCCANN RD

  

LONGVIEW

  

TX

631

  

6301 NW LOOP 410

  

SAN ANTONIO

  

TX

658

  

5300 SAN DARIO

  

LAREDO

  

TX



--------------------------------------------------------------------------------

1046

  

2201 S INTERSTATE 35 E STE D

  

DENTON

  

TX

1101

  

715 E EXPRESSWAY 83

  

WESLACO

  

TX

1128

  

2520 GULF FWY S

  

LEAGUE CITY

  

TX

1419

  

1900 GREEN OAKS RD

  

FORT WORTH

  

TX

1958

  

6455 EASTEX FRWY

  

BEAUMONT

  

TX

1989

  

6000 SUNSET MALL

  

SAN ANGELO

  

TX

2036

  

4511 N MIDKIFF RD

  

MIDLAND

  

TX

2040

  

2901 S CAPITOL OF TEXAS HWY

  

AUSTIN

  

TX

2055

  

821 N CENTRAL EXPWY

  

PLANO

  

TX

2104

  

7925 FM 1960 RD STE 7000

  

HOUSTON

  

TX

2108

  

2000 SAN JACINTO MALL

  

BAYTOWN

  

TX

2110

  

2100 S W S YOUNG DR STE 2000

  

KILLEEN

  

TX

2140

  

2006 S EXPY 83

  

HARLINGEN

  

TX

2169

  

7701 W I-40 STE 600

  

AMARILLO

  

TX

2178

  

8106 N NAVARRO ST

  

VICTORIA

  

TX

2184

  

1500 HARVEY RD

  

COLLEGE STATION

  

TX

2410

  

2401 S STEMMONS FWY STE 4000

  

LEWISVILLE

  

TX

2523

  

215 CREEKSIDE WAY

  

NEW BRAUNFELS

  

TX

2685

  

3851 S COOPER ST

  

ARLINGTON

  

TX

2696

  

11200 LAKELINE MALL DR

  

CEDAR PARK

  

TX

2697

  

16529 SOUTHWEST FRWY

  

SUGARLAND

  

TX

2739

  

20131 HWY 59N STE 3000

  

HUMBLE

  

TX

2763

  

1201 LAKE WOODLANDS DR STE 500

  

THE WOODLANDS

  

TX

2795

  

2607 PRESTON RD

  

FRISCO

  

TX

2806

  

2370 N EXPWY STE 2000

  

BROWNSVILLE

  

TX

2833

  

6909 N LOOP 1604 E

  

SAN ANTONIO

  

TX

2844

  

100 BAYBROOK MALL

  

FRIENDSWOOD

  

TX

2863

  

23523 GRAND CIRCLE BLVD

  

KATY

  

TX

2877

  

17710 LA CANTERA PKWY

  

SAN ANTONIO

  

TX

2881

  

300 MEMORIAL CITY WAY

  

HOUSTON

  

TX

2883

  

2500 SMITH RANCH RD

  

PEARLAND

  

TX

2884

  

12351 N IH-35

  

AUSTIN

  

TX

2885

  

5120 FAIRMONT PKWY

  

PASADENA

  

TX

2904

  

9500 S IH-35 STE H

  

AUSTIN

  

TX

2934

  

151 UNIVERSITY OAKS

  

ROUND ROCK

  

TX

2944

  

25646 HWY 290

  

CYPRESS

  

TX

2946

  

1015 E I 30

  

ROCKWALL

  

TX

2949

  

1441 N HWY 77

  

WAXAHACHIE

  

TX

2959

  

419 E TRENTON RD

  

EDINBURG

  

TX

2960

  

1950 JOE BATTLE BLVD

  

EL PASO

  

TX

2980

  

3165 INTERSTATE 45 N

  

CONROE

  

TX

2982

  

301 STACY RD

  

FAIRVIEW

  

TX

2983

  

800 BARNES ST

  

SAN MARCOS

  

TX

2991

  

5335 W LOOP 1604 N

  

SAN ANTONIO

  

TX

2911

  

11552 S DISTRICT DR

  

SOUTH JORDAN

  

UT

2957

  

4185 RIVERDALE RD

  

RIVERDALE

  

UT



--------------------------------------------------------------------------------

192

  

11801 FAIR OAKS MALL

  

FAIRFAX

  

VA

778

  

1408 N PARHAM RD

  

RICHMOND

  

VA

1135

  

3409 CANDLERS MOUNTAIN RD

  

LYNCHBURG

  

VA

1462

  

6699 SPRINGFIELD MALL

  

SPRINGFIELD

  

VA

2024

  

1639 E RIO RD

  

CHARLOTTESVILLE

  

VA

2177

  

4832 VALLEY VIEW BLVD NW

  

ROANOKE

  

VA

2290

  

6 SOUTHPARK MALL

  

COLONIAL HTS

  

VA

2619

  

10101 BROOK RD STE 800

  

GLEN ALLEN

  

VA

2749

  

21030 DULLES TOWN CIR

  

STERLING

  

VA

2935

  

2071 COLISEUM DR

  

HAMPTON

  

VA

1256

  

1321 N COLUMBIA CTR BLVD # 100

  

KENNEWICK

  

WA

1823

  

8900 NE VANCOUVER MALL DR

  

VANCOUVER

  

WA

2011

  

18601 33RD AVE W

  

LYNNWOOD

  

WA

2327

  

10 BELLIS FAIR PKWY

  

BELLINGHAM

  

WA

2353

  

10315 SILVERDALE WAY NW

  

SILVERDALE

  

WA

9131

  

11810 W BURLEIGH ST

  

WAUWATOSA

  

WI

171

  

10225 77TH ST

  

PLEASANT PRAIRIE

  

WI

1217

  

23 WEST TOWNE MALL

  

MADISON

  

WI

2185

  

4301 W WISCONSIN AVE

  

APPLETON

  

WI

2653

  

4770 GOLF RD

  

EAU CLAIRE

  

WI

2866

  

800 WILLARD DR

  

ASHWAUBENON

  

WI

1674

  

800 MALL RD

  

BARBOURSVILLE

  

WV

2083

  

401 LEE ST E

  

CHARLESTON

  

WV

2976

  

515 CABELA DR

  

TRIADELPHIA

  

WV



--------------------------------------------------------------------------------

Schedule 5.16(a)(iii)

Title Policy Properties

 

Store No.    Address    City    State

67

  

500 LEHIGH VALLEY MALL

  

WHITEHALL

  

PA

192

  

11801 FAIR OAKS MALL

  

FAIRFAX

  

VA

197

  

360 GATEWAY DR

  

BROOKLYN

  

NY

237

  

3 ORLAND SQ DR

  

ORLAND PARK

  

IL

241

  

2000 RT 38 STE 1000

  

CHERRY HILL

  

NJ

389

  

1500 STONERIDGE MALL RD

  

PLEASANTON

  

CA

634

  

3040 PLAZA BONITA RD

  

NATIONAL CITY

  

CA

699

  

1169 GLENDALE GALLERIA

  

GLENDALE

  

CA

816

  

606 CHRISTIANA MALL

  

NEWARK

  

DE

933

  

300 WESTFARMS MALL

  

FARMINGTON

  

CT

1229

  

280 HILLCREST DR W

  

THOUSAND OAKS

  

CA

1405

  

12421 WAYZATA BLVD

  

MINNETONKA

  

MN

1462

  

6699 SPRINGFIELD MALL

  

SPRINGFIELD

  

VA

1505

  

1203 PLAZA DR

  

WEST COVINA

  

CA

1572

  

6000 S HANNUM AVE

  

CULVER CITY

  

CA

1623

  

27150 NOVI RD

  

NOVI

  

MI

2011

  

18601 33RD AVE W

  

LYNNWOOD

  

WA

2172

  

1600 TOWN CENTER DR

  

MONTEBELLO

  

CA

2256

  

7 BACKUS AVE

  

DANBURY

  

CT

2297

  

10 MALL DR W

  

JERSEY CITY

  

NJ

2795

  

2607 PRESTON RD

  

FRISCO

  

TX

9005

  

1634 SALISBURY RD

  

STATESVILLE

  

NC

9010

  

6800 VALLEY VIEW AVE STE 202

  

BUENA PARK

  

CA

9130

  

2525 PARK CRESCENT DR

  

COLUMBUS

  

OH

9131

  

11810 W BURLEIGH ST

  

WAUWATOSA

  

WI

9132

  

16000 W 107TH ST

  

LENEXA

  

KS

9316

  

11111 STEAD BLVD

  

RENO

  

NV

9317

  

1339 TOLLAND TPK

  

MANCHESTER

  

CT

9435

  

1701 INTERMODAL PKWY

  

HASLET

  

TX

9486/9129

  

120 PENNEY RD

  

ATLANTA

  

GA



--------------------------------------------------------------------------------

Schedule 5.16(a)(iv)

Initial Appraisal Properties

 

Store #

  

Address

  

City

  

ST

1

   722 J C PENNEY DR    KEMMERER    WY

27

   12300 SE 82ND AVE    PORTLAND    OR

30

   14301 BURNHAVEN DR    BURNSVILLE    MN

43

   621 MAIN ST    ALAMOSA    CO

67

   500 LEHIGH VALLEY MALL    WHITEHALL    PA

90

   4530 N ORACLE RD    TUCSON    AZ

99

   300 CROSS CREEK MALL    FAYETTEVILLE    NC

102

   9801 CORTANA PL    BATON ROUGE    LA

109

   1343 COMMERCIAL ST    ASTORIA    OR

116

   81 ROCKINGHAM PARK BLVD    SALEM    NH

130

   601-635 HARRY L DR STE 99    JOHNSON CITY    NY

135

   344 V BUCKLAND HLS DR STE 7000    MANCHESTER    CT

141

   1207 N COMMERCE    ARDMORE    OK

152

   4835 PROMENADE PKWY    BESSEMER    AL

161

   5043 JIMMY LEE SMITH PKWY    HIRAM    GA

171

   10225 77TH ST    PLEASANT PRAIRIE    WI

179

   6051 SKILLMAN ST    DALLAS    TX

183

   2100 HAMILTON PLACE BLVD    CHATTANOOGA    TN

192

   11801 FAIR OAKS MALL    FAIRFAX    VA

197

   360 GATEWAY DR    BROOKLYN    NY

209

   3411 MERCHANT BLVD    ABINGDON    MD

220

   1500 E WASHINGTON AVE    UNION GAP    WA

237

   3 ORLAND SQ DR    ORLAND PARK    IL

241

   2000 RT 38 STE 1000    CHERRY HILL    NJ

246

   20700 AVALON BLVD    CARSON    CA

273

   701 RUSSELL AVE    GAITHERSBURG    MD

304

   3550 MCCANN RD    LONGVIEW    TX

334

   1330 TRAVIS BLVD    FAIRFIELD    CA

355

   1251 US 31 N    GREENWOOD    IN

367

   400 BALD HILL RD    WARWICK    RI

389

   1500 STONERIDGE MALL RD    PLEASANTON    CA

439

   600 EASTVIEW MALL    VICTOR    NY

465

   24140 MAGIC MOUNTAIN PKY    SANTA CLARITA    CA

466

   150 HOMER ADAMS PKWY    ALTON    IL

478

   5200 MEADOWOOD MALL CIR    RENO    NV

496

   1700 W COUNTY RD B-2    ROSEVILLE    MN

497

   305 MOUNT HOPE AVE    ROCKAWAY    NJ

559

   2424 US 6TH AND 50TH    GRAND JUNCTION    CO

566

   2555 EL CAMINO REAL    CARLSBAD    CA

631

   6301 NW LOOP 410    SAN ANTONIO    TX

634

   3040 PLAZA BONITA RD    NATIONAL CITY    CA

652

   2200 W WAR MEMORIAL DR STE 997    PEORIA    IL

658

   5300 SAN DARIO    LAREDO    TX

695

   700 HAYWOOD RD    GREENVILLE    SC



--------------------------------------------------------------------------------

Store #

  

Address

  

City

  

ST

699

   1169 GLENDALE GALLERIA    GLENDALE    CA

7034770703

   408 MITCHELL ST    PETOSKEY    MI

731

   3202 OAKVIEW DR    OMAHA    NE

778

   1408 N PARHAM RD    RICHMOND    VA

779

   6000 FLORENCE MALL    FLORENCE    KY

786

   7900 GOVERNOR RITCHIE HWY    GLEN BURNIE    MD

816

   606 CHRISTIANA MALL    NEWARK    DE

863

   680 CITADEL DR E    COLORADO SPRINGS    CO

910

   4129 E WILDER RD    BAY CITY    MI

933

   300 WESTFARMS MALL    FARMINGTON    CT

951

   1365 N DUPONT HWY STE 5000    DOVER    DE

982

   7777 EASTPOINT MALL    BALTIMORE    MD

1046

   2201 S INTERSTATE 35 E STE D    DENTON    TX

1049

   4 FOX VALLEY CTR    AURORA    IL

1064

   324 E SAN ANTONIO ST    EL PASO    TX

1081

   1780 GALLERIA BLVD    FRANKLIN    TN

1101

   715 E EXPRESSWAY 83    WESLACO    TX

1106

   1950 PRAIRIE CENTER PKWY    BRIGHTON    CO

1122

   2501 W MEMORIAL RD    OKLAHOMA CITY    OK

1128

   2520 GULF FWY S    LEAGUE CITY    TX

1135

   3409 CANDLERS MOUNTAIN RD    LYNCHBURG    VA

1140

   4541 S LABURNUM AVE    RICHMOND    VA

1150

   STATE HWY 35 AND 36    EATONTOWN    NJ

1156

   4915 CLAREMONT AVE    STOCKTON    CA

1161

   5256 ROUTE 30    GREENSBURG    PA

1168

   14200 E ALAMEDA AVE    AURORA    CO

1180

   260 WAYNE TOWNE CTR    WAYNE    NJ

1192

   600 SUNRISE MALL    MASSAPEQUA L I    NY

1212

   3075 CLAIRTON RD STE 100    WEST MIFFLIN    PA

1217

   23 WEST TOWNE MALL    MADISON    WI

1223

   24200 LAGUNA HILLS MALL    LAGUNA HILLS    CA

1229

   280 HILLCREST DR W    THOUSAND OAKS    CA

1256

   1321 N COLUMBIA CTR BLVD # 100    KENNEWICK    WA

1270

   3939 S CARSON ST    CARSON CITY    NV

1306

   35000 W WARREN RD    WESTLAND    MI

1323

   5100 GREAT NORTHERN MALL    N OLMSTED    OH

1352

   700 W 14 MILE RD    TROY    MI

1389

   11801 W 95TH ST    OVERLAND PARK    KS

1398

   23000 EUREKA RD STE A3    TAYLOR    MI

1405

   12421 WAYZATA BLVD    MINNETONKA    MN

1419

   1900 GREEN OAKS RD    FORT WORTH    TX

1432

   14300 LAKESIDE CIR    STERLING HTS    MI

1443

   245 ST CLAIR SQ    FAIRVIEW HGTS    IL

1451

   3340 MALL LOOP DR SPACE 2    JOLIET    IL

1462

   6699 SPRINGFIELD MALL    SPRINGFIELD    VA

1475

   27001 US HWY 19 N    CLEARWATER    FL

1480

   4510 E CACTUS RD    PHOENIX    AZ



--------------------------------------------------------------------------------

Store #

  

Address

  

City

  

ST

1505

   1203 PLAZA DR    WEST COVINA    CA

1510

   1303 NIAGARA FALLS BLVD    AMHERST    NY

1529

   755 STATE RT 18 STE 600    E BRUNSWICK    NJ

1572

   6000 S HANNUM AVE    CULVER CITY    CA

1580

   3225 28TH ST SE    GRAND RAPIDS    MI

1590

   4600 W KELLOGG RD    WICHITA    KS

1618

   25 MIRACLE MILE DR    ROCHESTER    NY

1623

   27150 NOVI RD    NOVI    MI

1674

   800 MALL RD    BARBOURSVILLE    WV

1704

   4803 OUTER LOOP RD    LOUISVILLE    KY

1786

   1701 MACFARLAND BLVD E    TUSCALOOSA    AL

1794

   4400 MEADOWS LANE    LAS VEGAS    NV

1823

   8900 NE VANCOUVER MALL DR    VANCOUVER    WA

1869

   8200 PERRY HALL BLVD    BALTIMORE    MD

1899

   4621 EASTGATE BLVD    CINCINNATI    OH

1951

   3401 DONNELL DR    FORESTVILLE    MD

1958

   6455 EASTEX FRWY    BEAUMONT    TX

1960

   3605 GALLERIA AT TYLER    RIVERSIDE    CA

1963

   320 W KIMBERLY RD STE 409    DAVENPORT    IA

1979

   3535 S LINDEN RD    FLINT    MI

1981

   2901 BROOKS ST    MISSOULA    MT

1982

   6580 S WESTNEDGE AVE    PORTAGE    MI

1983

   428 WOODBRIDGE CTR DR    WOODBRIDGE    NJ

1989

   6000 SUNSET MALL    SAN ANGELO    TX

2006

   3600 COUNTRY CLUB DR STOP 4    JEFFERSON CITY    MO

2011

   18601 33RD AVE W    LYNNWOOD    WA

2024

   1639 E RIO RD    CHARLOTTESVILLE    VA

2036

   4511 N MIDKIFF RD    MIDLAND    TX

2040

   2901 S CAPITOL OF TEXAS HWY    AUSTIN    TX

2055

   821 N CENTRAL EXPWY    PLANO    TX

2059

   5801 BECKLEY RD    BATTLE CREEK    MI

2083

   401 LEE ST E    CHARLESTON    WV

2091

   700 MAINE MALL RD    SOUTH PORTLAND    ME

2096

   72900 HWY 111    PALM DESERT    CA

2102

   1695 ANNAPOLIS MALL    ANNAPOLIS    MD

2104

   7925 FM 1960 RD STE 7000    HOUSTON    TX

2108

   2000 SAN JACINTO MALL    BAYTOWN    TX

2110

   2100 S W S YOUNG DR STE 2000    KILLEEN    TX

2115

   2000 MARTIN LUTHER KING JR BLV    PANAMA CITY    FL

2123

   2950 E TEXAS AVE    BOSSIER CITY    LA

2140

   2006 S EXPY 83    HARLINGEN    TX

2160

   5453 W 88TH AVE    WESTMINSTER    CO

2163

   200 RIVER OAKS DR    CALUMET CITY    IL

2168

   1200 E COUNTY LINE RD    RIDGELAND    MS

2169

   7701 W I-40 STE 600    AMARILLO    TX

2171

   290 E VIA RANCHO PKWY    ESCONDIDO    CA

2172

   1600 TOWN CENTER DR    MONTEBELLO    CA



--------------------------------------------------------------------------------

Store #

  

Address

  

City

  

ST

2173

   ONE MALL BLVD    BRUNSWICK    GA

2175

   4761 PECANLAND MALL DR    MONROE    LA

2177

   4832 VALLEY VIEW BLVD NW    ROANOKE    VA

2178

   8106 N NAVARRO ST    VICTORIA    TX

2184

   1500 HARVEY RD    COLLEGE STATION    TX

2185

   4301 W WISCONSIN AVE    APPLETON    WI

2209

   2501 MING AVE    BAKERSFIELD    CA

2218

   2300 RIVERCHASE GALLERIA    HOOVER    AL

2229

   4250 CERRILLOS RD    SANTA FE    NM

2232

   5065 MAIN ST    TRUMBULL    CT

2247

   310 DANIEL WEBSTER HWY STE 103    NASHUA    NH

2250

   50 FOX RUN RD STE 35    NEWINGTON    NH

2256

   7 BACKUS AVE    DANBURY    CT

2258

   3450 WRIGHTSBORO RD    AUGUSTA    GA

2263

   1006 ROSS PARK MALL DR    PITTSBURGH    PA

2265

   2901 PINES MALL DR STE A    PINE BLUFF    AR

2266

   2080 GREELEY MALL    GREELEY    CO

2279

   4901 N KICKAPOO AVE STE 4000    SHAWNEE    OK

2284

   2301 W WORLEY    COLUMBIA    MO

2287

   4405 BLACK HORSE PIKE    MAYS LANDING    NJ

2290

   6 SOUTHPARK MALL    COLONIAL HTS    VA

2297

   10 MALL DR W    JERSEY CITY    NJ

2303

   1970 US HWY 70 SE    HICKORY    NC

2304

   1821 SW WANAMAKER RD    TOPEKA    KS

2312

   300 N MILWAUKEE ST    BOISE    ID

2316

   2601 DAWSON RD    ALBANY    GA

2327

   10 BELLIS FAIR PKWY    BELLINGHAM    WA

2346

   3 S TUNNEL RD    ASHEVILLE    NC

2349

   3300 S AIRPORT RD W    TRAVERSE CITY    MI

2353

   10315 SILVERDALE WAY NW    SILVERDALE    WA

2388

   1131 W RANCHO VISTA BLVD    PALMDALE    CA

2392

   1600 N STATE RT 50    BOURBONNAIS    IL

2398

   900 COMMONS DR STE 900    DOTHAN    AL

2410

   2401 S STEMMONS FWY STE 4000    LEWISVILLE    TX

2414

   355 FLETCHER PKWY    EL CAJON    CA

2428

   4400 24TH AVE    FORT GRATIOT    MI

2443

   11130 MALL CIR    WALDORF    MD

2445

   6840 EASTMAN AVE    MIDLAND    MI

2467

   1695 ARDEN WAY    SACRAMENTO    CA

2477

   3710 HWY 9    FREEHOLD    NJ

2480

   22450 TOWN CIR    MORENO VALLEY    CA

2482

   5725 JOHNSTON ST    LAFAYETTE    LA

2490

   231 GREECE RIDGE CTR DR    GREECE    NY

2495

   1850 ADAMS ST STE 2    MANKATO    MN

2496

   500 NEWPARK MALL    NEWARK    CA

2507

   312 W PRIEN LAKE RD    LAKE CHARLES    LA

2521

   9100 N SKYVIEW AVE    KANSAS CITY    MO



--------------------------------------------------------------------------------

Store #

  

Address

  

City

  

ST

2522

   9056 N 121ST EAST AVE    OWASSO    OK

2523

   215 CREEKSIDE WAY    NEW BRAUNFELS    TX

2524

   2421 CRANBERRY HWY STE 290    WAREHAM    MA

2526

   7352 GLORY RD    BAXTER    MN

2527

   500 WINCHESTER AVE    ASHLAND    KY

2529

   11534 PARKSIDE DR    FARRAGUT    TN

2530

   1301 CENTER RD    AVON    OH

2534

   501 C M FAGAN DR    HAMMOND    LA

2613

   1932 E 20TH ST    CHICO    CA

2617

   7600 KINGSTON PIKE    KNOXVILLE    TN

2619

   10101 BROOK RD STE 800    GLEN ALLEN    VA

2626

   1312 W SUNSET RD    HENDERSON    NV

2631

   58000 TWENTY-NINE PALMS HWY    YUCCA VALLEY    CA

2632

   4 MID RIVERS MALL    ST PETERS    MO

2651

   68 GATEWAY MALL    LINCOLN    NE

2653

   4770 GOLF RD    EAU CLAIRE    WI

2655

   90 W 5TH ST    DOUGLAS    AZ

2661

   RT 60 & HWY 21    VERNON HILLS    IL

2663

   377 S MILLS RD    VENTURA    CA

2676

   1215 S MAIN ST    SIKESTON    MO

2678

   658 RICHLAND MALL    MANSFIELD    OH

2682

   1901 NW EXPWY STE 1200    OKLAHOMA CITY    OK

2683

   17177 ROYALTON RD    STRONGSVILLE    OH

2685

   3851 S COOPER ST    ARLINGTON    TX

2690

   1000 TURTLE CREEK DR    HATTIESBURG    MS

2692

   2422 W KETTLEMAN LANE    LODI    CA

2696

   11200 LAKELINE MALL DR    CEDAR PARK    TX

2697

   16529 SOUTHWEST FRWY    SUGARLAND    TX

2700

   5083 TUTTLE CROSSING BLVD    DUBLIN    OH

2703

   2756 N GERMANTOWN PKWY    MEMPHIS    TN

2704

   10000 COORS BYPASS NW    ALBUQUERQUE    NM

2708

   573 DONALD LYNCH BLVD    MARLBOROUGH    MA

2729

   3311 IOWA ST    LAWRENCE    KS

2739

   20131 HWY 59N STE 3000    HUMBLE    TX

2742

   1840 COUNTRYSIDE DR    TURLOCK    CA

2749

   21030 DULLES TOWN CIR    STERLING    VA

2753

   6201 BLUEBONNET BLVD    BATON ROUGE    LA

2755

   120 NIBLICK RD    PASO ROBLES    CA

2757

   8417 S PARK MEADOWS CTR DR    LONE TREE    CO

2758

   1471 CORAL RIDGE AVE    CORALVILLE    IA

2763

   1201 LAKE WOODLANDS DR STE 500    THE WOODLANDS    TX

2767

   1500 S WILLOW ST    MANCHESTER    NH

2783

   40640 WINCHESTER RD    TEMECULA    CA

2785

   3774 RIVERTOWN PRKWY SW    GRANDVILLE    MI

2795

   2607 PRESTON RD    FRISCO    TX

2796

   1125 GALLERIA BLVD    ROSEVILLE    CA

2801

   1450 POLARIS PKWY    COLUMBUS    OH



--------------------------------------------------------------------------------

Store #

  

Address

  

City

  

ST

2802

   2000 ROBINSON TOWN CTR    PITTSBURGH    PA

2806

   2370 N EXPWY STE 2000    BROWNSVILLE    TX

2807

   5690 HARVEY ST    MUSKEGON    MI

2815

   3200 GATEWAY BLVD    PRESCOTT    AZ

2816

   3351 S DOGWOOD    EL CENTRO    CA

2824

   6620 TOWNE CENTER LOOP STE E    SOUTHAVEN    MS

2830

   7200 E HARRISON AVE    ROCKFORD    IL

2833

   6909 N LOOP 1604 E    SAN ANTONIO    TX

2834

   69340 HWY 21    COVINGTON    LA

2835

   3000 E HIGHLAND DR STE 516    JONESBORO    AR

2837

   1375 S YUMA PALMS PKWY    YUMA    AZ

2840

   1236 EASTDALE MALL    MONTGOMERY    AL

2844

   100 BAYBROOK MALL    FRIENDSWOOD    TX

2848

   4485 S GRAND CANYON DR    LAS VEGAS    NV

2849

   10000 ALABAMA ST    REDLANDS    CA

2862

   3459 PRINCETON RD    HAMILTON    OH

2863

   23523 GRAND CIRCLE BLVD    KATY    TX

2864

   3001 WHITE BEAR AVE    MAPLEWOOD    MN

2865

   8348 TAMARACK VILLAGE    WOODBURY    MN

2866

   800 WILLARD DR    ASHWAUBENON    WI

2868

   401 S MT JULIET RD STE 630    MT JULIET    TN

2869

   5060 PINNACLE SQ    TRUSSVILLE    AL

2872

   1380 HWY 20 W    MCDONOUGH    GA

2873

   304 FORUM DR    COLUMBIA    SC

2874

   341 NEWNAN CROSSING BYP    NEWNAN    GA

2875

   22500 TOWN CENTER AVE    SPANISH FORT    AL

2876

   14658 DELAWARE ST    WESTMINSTER    CO

2877

   17710 LA CANTERA PKWY    SAN ANTONIO    TX

2878

   4680 HIGH POINTE BLVD    HARRISBURG    PA

2879

   2202 BELLVIEW RD    ROGERS    AR

2881

   300 MEMORIAL CITY WAY    HOUSTON    TX

2883

   2500 SMITH RANCH RD    PEARLAND    TX

2884

   12351 N IH-35    AUSTIN    TX

2885

   5120 FAIRMONT PKWY    PASADENA    TX

2903

   3141 WATERMILL DR    BURLINGTON    NC

2904

   9500 S IH-35 STE H    AUSTIN    TX

2906

   1720 OLD FORT PKWY    MURFREESBORO    TN

2907

   6302 S CENTRAL ST    AURORA    CO

2909

   7939 HWY N    DARDENNE PRAIRIE    MO

2910

   7751 TOWNE CENTER PKWY    PAPILLION    NE

2911

   11552 S DISTRICT DR    SOUTH JORDAN    UT

2914

   2600 S SHACKLEFORD RD    LITTLE ROCK    AR

2918

   340 S COLONIAL DR    ALABASTER    AL

2920

   9480 VILLAGE PLACE BLVD    BRIGHTON    MI

2922

   13900 HOARD DR    NOBLESVILLE    IN

2926

   7451 YOUREE DR    SHREVEPORT    LA

2927

   410 PORTERS VALE BLVD    VALPARAISO    IN



--------------------------------------------------------------------------------

Store #

  

Address

  

City

  

ST

2928

   1100 OGDEN AVE    MONTGOMERY    IL

2930

   1600 ORCHARD GATEWAY BLVD    NORTH AURORA    IL

2931

   3100 MAIN ST STE 1000    MAUMEE    OH

2932

   3400 RIO GRANDE AVE    MONTROSE    CO

2933

   1200 N HAPPY VALLEY RD    NAMPA    ID

2934

   151 UNIVERSITY OAKS    ROUND ROCK    TX

2935

   2071 COLISEUM DR    HAMPTON    VA

2937

   14659 RAMONA AVE    CHINO    CA

2941

   2400 S SERVICE RD    MOORE    OK

2942

   7271 SE 29TH ST    MIDWEST CITY    OK

2943

   3675 STONE CREEK BLVD    COLERAIN TOWNSHIP    OH

2944

   25646 HWY 290    CYPRESS    TX

2946

   1015 E I 30    ROCKWALL    TX

2949

   1441 N HWY 77    WAXAHACHIE    TX

2950

   800 S RANDALL RD    ALGONQUIN    IL

2951

   2940 COMMERCE DR    JOHNSBURG    IL

2952

   4451 PROMENADE WAY    MATTESON    IL

2953

   8100 N FLINTLOCK RD    KANSAS CITY    MO

2956

   550 PINNACLE PL    PRATTVILLE    AL

2957

   4185 RIVERDALE RD    RIVERDALE    UT

2959

   419 E TRENTON RD    EDINBURG    TX

2960

   1950 JOE BATTLE BLVD    EL PASO    TX

2961

   3125 LOUISIANA AVE    LAFAYETTE    LA

2964

   2060 SAM RITTENBERG BLVD    CHARLESTON    SC

2965

   3650 NEW CENTER PT    COLORADO SPRINGS    CO

2966

   8568 E 49TH AVE    DENVER    CO

2967

   50753 WATERSIDE DR    CHESTERFIELD TOWNSHP    MI

2971

   300 TOWN CENTER BLVD    WHITE LAKE TOWNSHIP    MI

2972

   43690 FORD RD    CANTON    MI

2973

   11325 W LINCOLN HWY    MOKENA    IL

2975

   3333 MARKET PLACE DR    COUNCIL BLUFFS    IA

2976

   515 CABELA DR    TRIADELPHIA    WV

2977

   5886 HIGHWAY 100    WASHINGTON    MO

2980

   3165 INTERSTATE 45 N    CONROE    TX

2982

   301 STACY RD    FAIRVIEW    TX

2983

   800 BARNES ST    SAN MARCOS    TX

2986

   200 MARKET ST    FLOWOOD    MS

2988

   7700 POLO GROUNDS BLVD    MEMPHIS    TN

2989

   1800 COASTAL GRAND CIR    MYRTLE BEACH    SC

2990

   6901 W 135TH ST    OVERLAND PARK    KS

2991

   5335 W LOOP 1604 N    SAN ANTONIO    TX

2993

   798 GRAVOIS BLUFFS BLVD    FENTON    MO

2994

   3363 LOWERY PKWY    FULTONDALE    AL

2998

   19005 SE MILL PLAIN BLVD    VANCOUVER    WA

2999

   1060 PERIMETER DR    MANTECA    CA

9005

   1634 SALISBURY RD    STATESVILLE    NC

9010

   6800 VALLEY VIEW AVE STE 202    BUENA PARK    CA



--------------------------------------------------------------------------------

Store #

  

Address

  

City

  

ST

9130

   2525 PARK CRESCENT DR    COLUMBUS    OH

9131

   11810 W BURLEIGH ST    WAUWATOSA    WI

9132

   16000 W 107TH ST    LENEXA    KS

9316

   11111 STEAD BLVD    RENO    NV

9317

   1339 TOLLAND TPK    MANCHESTER    CT

9435

   1701 INTERMODAL PKWY    HASLET    TX

9486/9129

   120 PENNEY RD    ATLANTA    GA



--------------------------------------------------------------------------------

Schedule 6.1

Certain Indebtedness

 

Capital lease obligations as

set forth on Annex A hereto

   Amount as of
4/30/2016:
$24,651,224.32

Promissory Note dated March 2, 2016 in the amount of $3,500,000 executed by J.
C. Penney Services India Private Limited payable to J. C. Penney Corporation,
Inc.

  



--------------------------------------------------------------------------------

Annex A

Capital Lease Obligations

(see attached)



--------------------------------------------------------------------------------

J. C. Penney Company, Inc.

Schedule of Capital Leases

As of April 30, 2016

 

        

 

 

     Total Capital Leases         24,651,224.32            

 

 

 

Store Capital Leases

        

Store Number

  

Description

   End Date      Total Ending
Obligation  

00370

   Richmond CA      05/31/2021         857,101.06   

00700

   Trenton NJ      04/30/2021         742,783.54   

00819

   Ann Arbor MI      03/31/2019         383,788.93            

 

 

             1,983,673.53            

 

 

 

Other Real Estate Leases

        

Store Number

  

Description

   End Date      Total Ending
Obligation  

02894

   Lithonia GA      11/15/2021         169,620.00            

 

 

             169,620.00            

 

 

 

Printer Leases

        

Lease Number

  

Description

   End Date      Total Ending
Obligation  

Cannon Printer-30

   HO Print Shop      09/11/2018         625,120.36   

Entouch

   Energy Mgmt System      06/30/2017         159,218.21            

 

 

             784,338.57            

 

 

 

IT Capital Leases

        

Lease Number

  

Description

   End Date      Total Ending
Obligation  

Cisco-10

   3rd Party Hardware-SC007-0-Network Refresh      07/31/2017         259,548.53
  

Cisco-11

   3rd Party hardware-SC008-0-Network Refresh      07/31/2017         198,234.17
  

Cisco-12

   3rd Party Hardware-SC009-0-network refresh      07/31/2017         196,375.01
  

Cisco-13

   Cisco Hardware-011-000-Network Refresh      07/31/2017         2,091,254.69
  

Cisco-15

   Cisco-012-000-Network Refresh P1203565      08/31/2017         828,836.47   

Cisco-16

   Cisco-013-000-Network Refresh-P1203565      08/31/2017         1,043,093.81
  

Cisco-17

   Network Refresh - 018-000      10/31/2017         322,988.48   

Cisco-31

   019-000 Network Refresh P108420      05/31/2018         140,195.06   

Cisco-5

   Cisco hardware 001-000 Network Refresh      07/31/2017         395,232.58   

Cisco-6

   Cisco hardware-002-000-Network Refresh      07/31/2017         6,782,156.41
  

Cisco-7

   3rd Party-SC003-0-Network Refresh Hardware      07/31/2017         386,882.50
  

Cisco-8

   3rd Party Hardware-SC004-0-Network Refresh      07/31/2017         259,549.21
  

Cisco-9

   Cisco Hardware-SC005-0-Networ Refresh      07/31/2017         1,334,396.25   

EMC-3

   Lenexa VMAX - ADW Refresh      06/30/2016         65,050.37   

HPFS-27

   100017000095-P1203565-Network Refresh      12/31/2017         205,769.28   

HPFS-28

   100017000096-P1203565-Network Refresh      12/31/2017         829,245.32   

HPFS-29

   100017000098-3rd Party Services - Network Refresh      02/28/2018        
495,894.32   

HPFS-30

   100017000099-3rd Party Services-Network Refresh      03/31/2018        
345,486.30   

IBM-1

   Columbus HX5 Blades - network refresh      06/30/2016         3,848.51   

IBM-14

   IBM-D00H24350 - Network Refresh-P1203566      07/31/2017         14,942.69   

IBM-18

   Alcatel Upgrade - D00H25218 - P1203565      07/31/2017         107,411.16   

IBM-19

   D00H26156 - P1203565 - Network Refresh      08/31/2017         461,588.94   

IBM-2

   Lenexa HX5 Blades - Network Refresh      06/30/2016         3,610.92   



--------------------------------------------------------------------------------

IT Capital Leases (continued)

     

Lease Number

  

Description

   End Date      Total Ending
Obligation  

IBM-20

   D00H27425-P1203565-Network Refresh      08/31/2017         156,722.31   

IBM-21

   D00H30101 - P1203565 - Network Refresh      10/31/2017         86,021.16   

IBM-22

   D00H30404-P1203565 - Network Refresh      11/30/2017         70,755.21   

IBM-23

   D00H32051 - P1203565 - Network Refresh      11/30/2017         1,131,792.14
  

IBM-24

   D00H31180 - P1203565 - Network Refresh      11/30/2017         769,268.73   

IBM-25

   D00H32409 - P1203565 - Network Refresh      11/30/2017         1,165,997.56
  

IBM-26

   D00H34254-P1203565-Network Refresh      12/31/2017         15,862.95   

IGF-4

   jTime Hardware - jTime Upgrade      06/30/2016         4,737.43            

 

 

             20,172,748.47            

 

 

 

Vehicle Leases

        

Lease Number

  

Description

   End Date      Total Ending
Obligation  

1053SL1

   FREDERICKSBURG, VA      07/13/2016         637.06   

1054SL1

   MADISON, WI      07/25/2016         805.18   

1055SL1

   SPRINGFIELD, IL      07/12/2016         618.85   

1221SL1

   Tukwilla, WA      10/31/2017         7,713.93   

1222SL1

   Tukwila, WA      10/31/2017         7,713.93   

1223SL1

   MICHIGAN CITY, IN      10/31/2017         7,755.83   

1224SL1

   SPRINGFIELD, IL      10/31/2017         7,727.34   

1225SL1

   RALEIGH, NC      10/31/2017         7,715.61   

1226 SL1

   WILLIAMSVILLE, NY      10/31/2017         7,705.22   

1227SL1

   BALTIMORE, MD      10/31/2017         7,730.69   

1228SL1

   CHERRY HILL, NJ      10/31/2017         7,712.26   

1229SL1

   BAY CITY, MI      10/31/2017         7,705.89   

1230SL1

   DEARBORN, MI      10/31/2017         7,713.43   

1231SL1

   RICHMOND HEIGHTS, OH      10/31/2017         7,725.83   

1232SL1

   CINCINNATI, OH      10/31/2017         7,721.81   

1233SL1

   BUENA PARK, CA      10/31/2017         7,714.10   

1234SL1

   BUENA PARK, CA      10/31/2017         7,714.10   

1235SL1

   HOUSTON, TX      10/31/2017         7,700.36   

1236SL1

   HOUSTON, TX      10/31/2017         7,700.36   

1237SL1

   GOODLETTSVILLE, TN      10/31/2017         7,702.20   

1238SL1

   ALTAMONTE SPRINGS, FL      10/31/2017         7,702.20   

1239SL1

   Dearborn, MI      09/04/2018         12,579.95   

1240SL1

   Greenwood, IN      08/20/2018         12,105.74   

1241SL1

   Raleigh, NC      09/22/2018         12,597.19   

1242SL1

   Coral Springs, FL      09/12/2018         12,583.51   

1243SL1

   St. Petersburg, FL      09/17/2018         12,602.66   

1244SL1

   Altamonte Springs, FL      09/22/2018         12,608.13   

1245SL1

   Baton Rouge, LA      09/17/2018         12,608.13   

1246SL1

   Fort Worth, TX      09/16/2018         12,588.98   

1247SL1

   Fort Worth, TX      09/14/2018         12,588.98   

1248SL1

   Aurora, CO      09/10/2018         12,635.49   

1249SL1

   Salt Lake City, UT      09/09/2018         12,594.45   

1250SL1

   St. Louis, MO      09/17/2018         12,572.57   

1251SL1

   Vancouver, WA      09/11/2018         12,649.17   



--------------------------------------------------------------------------------

Vehicle Leases (continued)

        

Lease Number

  

Description

   End Date      Total Ending
Obligation  

1252SL1

   Plano, TX      01/05/2019         17,830.38   

1253SL1

   Plano, TX      01/05/2019         16,427.82   

1254SL1

   345655 - Chevy G2500 EXT - 2013      05/03/2018         13,753.54   

1255SL1

   345656 - Chevy G2500 EXT - 2013      05/03/2018         13,753.54   

1256SL1

   441515 - JEEP Compass - 2014      06/30/2018         10,380.31   

1257SL1

   441851 - JEEP Compass FWD - 2014      06/30/2018         10,131.06   

1258SL1

   443369 - Toyota Tacoma REG - 2014      06/30/2018         9,932.15   

1259SL1

   443912 - Ford Escape S - 2014      05/08/2017         7,942.90   

1260SL1

   444288 - Ford Escape SE - 2014      06/26/2017         10,275.84   

1261SL1

   ATLANTA, GA      02/12/2020         29,450.24   

1262SL1

   444704 - Ford Escape SE - 2014      08/28/2017         7,804.39   

1263SL1

   RICHMOND, CA      02/16/2020         29,496.66   

1264SL1

   RICHMOND, CA      02/16/2020         29,496.66   

1265SL1

   LOMBARD, IL      03/24/2020         6,043.38   

1266SL1

   LOMBARD, IL      02/23/2020         29,520.95   

1267SL1

   FORT WORTH, TX      02/12/2020         29,371.29   

1268SL1

   LAKEWOOD, CA      02/26/2020         29,389.50   

1269SL1

   LAKEWOOD, CA      02/26/2020         29,389.50   

1270SL1

   MEDIA, PA      02/18/2020         29,371.72   

1271SL1

   MEDIA, PA      02/18/2020         29,371.72   

1272SL1

   FORT MYERS, FL      02/15/2020         29,415.10   

1273SL1

   SAINT PETERSBURG, FL      02/15/2020         29,409.03   

1274SL1

   FORT MYERS, FL      02/11/2020         29,368.68   

1275SL1

   ALTAMONTE SPRINGS, FL      02/09/2020         29,422.47   

1276SL1

   MANCHESTER, CT      02/03/2020         25,074.43   

1277SL1

   2015 FORD TRANSIT - 545128      09/01/2019         21,742.98   

1278SL1

   2015 FORD TRANSIT -545129      11/07/2019         24,162.56   

1279SL1

   2015 FORD TRANIST - 545130      09/14/2019         21,739.54   

1280SL1

   2015 FORD TRANSIT - 545131      09/07/2019         21,761.80   

1281SL1

   2015 FORD TRANSIT - 545132      08/31/2019         20,603.23   

1282SL1

   2015 FORD TRANSIT - 546851      01/09/2020         25,966.61   

1283SL1

   2015 FORD TRANSIT - 548326      12/25/2019         27,421.14   

1284SL1

   2016 FORD TRANSIT -641144      02/01/2020         29,495.85   

1285SL1

   2016 FORD TRANSIT - 611445      01/31/2020         28,867.31   

1286SL1

   2016 FORD TRANSIT - 641146      01/31/2020         28,811.95   

1287SL1

   2016 FORD TRANSIT - 641147      01/22/2020         28,775.83   

1288SL1

   2016 FORD TRANSIT - 641149      02/03/2020         29,542.68   

1289SL1

   2016 FORD TRANSIT - 641153      01/31/2020         28,773.26   

1290SL1

   2016 - FORD TRANSIT - 641154      02/06/2020         29,495.85   

1291SL1

   2016 - FORD TRANSIT - 641155      01/26/2020         28,779.28   

1292SL1

   2016 - FORD TRANSIT - 641156      02/10/2020         29,506.97   

1293SL1

   2016 - FORD TRANSIT - 641148      03/15/2020         29,335.86   

1294SL1

   2016 - FORD TRANSIT - 641152      03/25/2020         28,728.40   

1295SL1

   2016 - FORD TRANSIT - 643407      05/17/2020         27,784.60   

1296SL1

   2016 - FORD TRANSIT - 643408      04/30/2020         27,135.49   

1297SL1

   2016 - FORD TRANSIT - 643409      05/24/2020         27,599.94   

1298SL1

   2016 - FORD TRANSIT - 643410      05/24/2020         27,646.11   



--------------------------------------------------------------------------------

Vehicle Leases (continued)

        

Lease Number

  

Description

   End Date      Total Ending
Obligation  

1299SL1

   2016 - FORD TRANSIT - 643411      05/22/2020         27,623.03   

1300SL1

   2016 - FORD TRANSIT - 643412      05/16/2020         27,599.94   

1301SL1

   2016 - FORD TRANSIT - 643413      05/03/2020         27,599.94   

1302SL1

   2016 - FORD TRANSIT - 643415      06/04/2020         28,269.21            

 

 

             1,540,843.75            

 

 

 



--------------------------------------------------------------------------------

Schedule 6.2

Certain Liens

Liens securing the Capital Lease Obligations listed on Schedule 6.1 on the
assets subject to such leases.



--------------------------------------------------------------------------------

Schedule 6.3

Certain Restrictive Agreements

 

1. Restrictions which appear in (a) that certain Indenture, dated as of
October 1, 1982, as supplemented by the First Supplemental Indenture, dated as
of March 15, 1983, as further supplemented by the Second Supplemental Indenture,
dated as of May 1, 1984, as further supplemented by the Third Supplemental
Indenture, dated as of March 7, 1986, as further supplemented by the Fourth
Supplemental Indenture, dated as of June 7, 1991, as further supplemented by the
Fifth Supplemental Indenture, dated as of January 27, 2002, and as further
supplemented by the Sixth Supplemental Indenture, dated as of May 20, 2013,
among the Borrower (formerly known as J. C. Penney Company, Inc.), as issuer,
Holdings, as co-obligor, and Wilmington Trust, National Association, as trustee,
(b) that certain Indenture, dated as of April 1, 1994, as supplemented by the
First Supplemental Indenture, dated as of January 27, 2002, and as further
supplemented by the Second Supplemental Indenture, dated as of July 26, 2002,
among the Borrower (formerly known as J. C. Penney Company, Inc.), as issuer,
Holdings, as co-obligor, and Wilmington Trust, National Association, as trustee,
and (c) that certain Indenture, dated as of September 15, 2014, as supplemented
by the First Supplemental Indenture, dated as of September 15, 2014, among the
Borrower, as issuer, Holdings, as co-obligor, and Wilmington Trust, National
Association.

 

2. Restrictions which appear in JCPenney leases which prevent the use of that
leasehold interest itself as security for any obligation.

 

3. Restrictions which appear in the Consumer Credit Card Program Agreement by
and between the Borrower and GE Money Bank, originally dated as of December 6,
1999 and Amended and Restated as of November 5, 2009, and as further amended
(the “GE Agreement”), which restricts the Borrower from pledging a security
interest in any interest of the Borrower in any “Bank Property” (as defined in
the GE Agreement).



--------------------------------------------------------------------------------

Schedule 6.6

Certain Investments

 

JCP Realty, LLC    100% of the 10 shares of its common stock J. C. Penney
Services India Private Limited    8,242 equity shares SWC Tollway & 121 LLC   
60% of membership interests



--------------------------------------------------------------------------------

EXHIBIT A-1 TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

FUNDING NOTICE

Reference is made to the Amended and Restated Credit and Guaranty Agreement,
dated as of June 23, 2016 (as it may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among J. C. PENNEY CORPORATION, INC., a Delaware corporation
(“Borrower”), J. C. PENNEY COMPANY, INC., a Delaware corporation, certain
Subsidiaries of Borrower, as Guarantors, the Lenders party thereto from time to
time, JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as Administrative Agent, and the
other financial institutions party thereto.

Pursuant to Section 2.1 of the Credit Agreement, Borrower desires that Lenders
make the following Loans to Borrower in accordance with the applicable terms and
conditions of the Credit Agreement on [            ], 20[    ] (the “Credit
Date”):

 

¨    Base Rate Loans:    $ [        ,        ,         ]  ¨    Eurodollar Rate
Loans, with an initial Interest Period of              month(s):    $
[        ,        ,         ] 

Borrower hereby certifies that:

(i) as of the Credit Date, the representations and warranties contained in each
of the Credit Documents are true and correct in all material respects on and as
of such Credit Date to the same extent as though made on and as of such date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties are true and
correct in all material respects on and as of such earlier date; provided that,
in each case, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and

(ii) as of the Credit Date, no event has occurred and is continuing or would
result from the consummation of the borrowing contemplated hereby that would
constitute an Event of Default or a Default.

 

EXHIBIT A-1-1



--------------------------------------------------------------------------------

The account of Borrower to which the proceeds of the Loans requested on the
Credit Date are to be made available by Administrative Agent to the Borrower is
as follows:

 

 

Bank Name:

 

 

   

Bank Address:

 

 

   

ABA Number:

 

 

   

Account Number:

 

 

   

Attention:

 

 

   

Reference:

 

 

 

This Funding Notice is a Credit Document under and as defined in the Credit
Agreement.

 

Date: [                ]

    J. C. PENNEY CORPORATION, INC.     By:  

 

    Name:     Title:

 

EXHIBIT A-1-2



--------------------------------------------------------------------------------

EXHIBIT A-2 TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

CONVERSION/CONTINUATION NOTICE

Reference is made to the Amended and Restated Credit and Guaranty Agreement,
dated as of June 23, 2016 (as it may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among J. C. PENNEY CORPORATION, INC., a Delaware corporation
(“Borrower”), J. C. PENNEY COMPANY, INC., a Delaware corporation, certain
Subsidiaries of Borrower, as Guarantors, the Lenders party thereto from time to
time, JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as Administrative Agent, and the
other financial institutions party thereto.

Pursuant to Section 2.9 of the Credit Agreement, Borrower desires to convert or
to continue the following Loans, each such conversion and/or continuation to be
effective as of [            ], 20[    ]:

 

$[        ,        ,         ]

   Eurodollar Rate Loans to be continued with an Interest Period of
[    ] month(s)

$[        ,         ,        ]

   Base Rate Loans to be converted to Eurodollar Rate Loans with an Interest
Period of [    ] month(s)

$[        ,         ,        ]

   Eurodollar Rate Loans to be converted to Base Rate Loans

Borrower hereby certifies that as of the date hereof, no event has occurred and
is continuing or would result from the consummation of the conversion and/or
continuation contemplated hereby that would constitute an Event of Default. This
Conversion/Continuation Notice is a Credit Document under and as defined in the
Credit Agreement.

 

Date: [            ], 20[    ]

    J. C. PENNEY CORPORATION, INC.     By:  

 

    Name:     Title:

 

EXHIBIT A-2-1



--------------------------------------------------------------------------------

EXHIBIT B TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

NOTE

 

$[        ,        ,         ]

  

[            ], 20[    ]

     New York, New York   

FOR VALUE RECEIVED, J. C. PENNEY CORPORATION, INC., a Delaware corporation
(“Borrower”), promises to pay [NAME OF LENDER] (“Payee”) or its registered
assigns the principal amount of [                ] DOLLARS
($[        ,        ,        ]) in the installments referred to below.

Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Amended
and Restated Credit and Guaranty Agreement, dated as of June 23, 2016 (as it may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among Borrower, J. C. PENNEY
COMPANY, INC., a Delaware corporation, certain Subsidiaries of Borrower, as
Guarantors, the Lenders party thereto from time to time, JPMORGAN CHASE BANK,
N.A. (“JPMorgan”), as Administrative Agent, and the other financial institutions
party thereto.

Borrower shall make scheduled principal payments on this Note as set forth in
Section 2.12 of the Credit Agreement.

This Note is one of the “Notes” (as defined in the Credit Agreement) and is
issued pursuant to and entitled to the benefits of the Credit Agreement, to
which reference is hereby made for a more complete statement of the terms and
conditions under which the Loan evidenced hereby was made and is to be repaid.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.
Unless and until an Assignment Agreement effecting the assignment or transfer of
the obligations evidenced hereby shall have been accepted by Administrative
Agent and recorded in the Register, Borrower, each Agent and Lenders shall be
entitled to deem and treat Payee as the owner and holder of this Note and the
obligations evidenced hereby. Payee hereby agrees, by its acceptance hereof,
that before disposing of this Note or any part hereof it will make a notation
hereon of all principal payments previously made hereunder and of the date to
which interest hereon has been paid; provided, the failure to make a notation of
any payment made on this Note shall not limit or otherwise affect the
obligations of Borrower hereunder with respect to payments of principal of or
interest on this Note.

This Note is subject to mandatory prepayment and to prepayment at the option of
Borrower, each as provided in the Credit Agreement.

 

EXHIBIT B-1



--------------------------------------------------------------------------------

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF
THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE
OF NEW YORK.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

Borrower promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in the Credit Agreement, incurred in the collection and
enforcement of this Note. Borrower and any endorsers of this Note hereby consent
to renewals and extensions of time at or after the maturity hereof, without
notice, and hereby waive diligence, presentment, protest, demand notice of every
kind and, to the full extent permitted by law, the right to plead any statute of
limitations as a defense to any demand hereunder.

[Remainder of page intentionally left blank]

 

EXHIBIT B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

J. C. PENNEY CORPORATION, INC.

By:

 

 

Name:

Title:

 

EXHIBIT B-3



--------------------------------------------------------------------------------

EXHIBIT C TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

COMPLIANCE CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

1. I am the [                ]1 of [J. C. PENNEY COMPANY, INC., a Delaware
corporation] [J. C. PENNEY CORPORATION, INC., a Delaware corporation].

2. I have reviewed the terms of that certain Amended and Restated Credit and
Guaranty Agreement, dated as of June 23, 2016 (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the terms defined therein and not otherwise defined herein being used herein as
therein defined), by and among J. C. PENNEY CORPORATION, INC., a Delaware
corporation (“Borrower”), J. C. PENNEY COMPANY, INC., a Delaware corporation
(“Holdings”), certain Subsidiaries of Borrower, as Guarantors, the Lenders party
thereto from time to time, JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as
Administrative Agent, and the other financial institutions party thereto, and I
have made, or have caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of Holdings and its
Subsidiaries during the accounting period covered by the attached financial
statements.

3. The examination described in paragraph 2 above did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes an
Event of Default or Default that has occurred and is continuing as of the date
of this Certificate, except as set forth in a separate attachment, if any, to
this Certificate, describing in detail, the nature of the condition or event,
the period during which it has existed and the action which Borrower has taken,
is taking, or proposes to take with respect to each such condition or event.

4. [A] [No] change in GAAP or in the application thereof has occurred since the
date of the most recent audited financial statements referred to in Section 4.7
of the Credit Agreement or delivered pursuant to Section 5.1(b) of the Credit
Agreement, as applicable[, and the effect of such change on the financial
statements accompanying this Certificate are specified in a separate attachment
to this Certificate].

This Compliance Certificate is a Credit Document under and as defined in the
Credit Agreement.

[Remainder of page intentionally left blank]

 

1  Insert title of Financial Officer.

 

EXHIBIT C-1



--------------------------------------------------------------------------------

The foregoing certifications, together with the financial statements delivered
with this Certificate and the statements set forth in any attachments hereto,
are made and delivered [            ], 20[    ] pursuant to Section 5.1(c) of
the Credit Agreement.

 

[J. C. PENNEY COMPANY, INC.]

[J. C. PENNEY CORPORATION, INC.]

By:

 

 

Name:

Title:

 

EXHIBIT C-2



--------------------------------------------------------------------------------

EXHIBIT D TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (this “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment as if
set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of the Assignor’s
outstanding rights and obligations thereunder, and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment,
without representation or warranty by the Assignor.

 

1.

   Assignor:                                                     

2.

   Assignee:   

______________________ [and is an Affiliate/Related Fund1 of [identify Lender]]
[Assignor is not a Defaulting Lender]

 

Markit Entity Identifier (if any): ______________________

3.

   Borrower:    J. C. PENNEY CORPORATION, INC., a Delaware corporation

4.

   Administrative Agent:    JPMORGAN CHASE BANK, N.A., as the administrative
agent under the Credit Agreement

5.

   Credit Agreement:    The Amended and Restated Credit and Guaranty Agreement
dated as of June 23, 2016, among Borrower, J. C. PENNEY COMPANY, INC., a
Delaware corporation, certain Subsidiaries of Borrower, as Guarantors, the
Lenders party thereto from time to time, JPMORGAN CHASE BANK, N.A. (“JPMorgan”),
as Administrative Agent, and the other financial institutions party thereto

6.

   Assigned Interest[s]:   

 

 

1  Select as applicable

 

EXHIBIT D-1



--------------------------------------------------------------------------------

Aggregate Amount of

Commitment/Loans

for all Lenders

 

Amount of Commitment/Loans

Assigned

 

Percentage Assigned of

Commitment/Loans2

$______________   $______________   ____________% $______________  
$______________   ____________% $______________   $______________  
____________%

Effective Date:             , 20            [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

7. Notice and Wire Instructions:

 

[NAME OF ASSIGNOR]

Notices:

   

 

 

 

 

 

 

Attention:

 

Telecopier:

with a copy to:

 

 

 

 

 

 

 

Attention:

 

Telecopier:

Wire Instructions:

[NAME OF ASSIGNEE]

Notices:

   

 

 

 

 

 

 

Attention:

 

Telecopier:

with a copy to:

 

 

 

 

 

 

 

Attention:

 

Telecopier:

Wire Instructions:

 

 

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

EXHIBIT D-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

Name

Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

 

Name:

Title:

 

[Consented to and]3 Accepted:

[JPMORGAN CHASE BANK, N.A.],

as Administrative Agent

By:

 

 

Name:

Title:

[Consented to:]4

[J. C. PENNEY CORPORATION, INC.]

By:

 

 

Name:

Title:

 

 

3  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

4  To be added only if the consent of Borrower is required by the terms of the
Credit Agreement.

 

EXHIBIT D-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ASSUMPTION AGREEMENT

 

1. Representations and Warranties.

 

  1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and (iv) it is not a Defaulting Lender; and (b) assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with any Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document delivered pursuant thereto, other than this
Assignment (herein collectively the “Credit Documents”), or any collateral
thereunder, (iii) the financial condition of Borrower, any of its Subsidiaries
or Affiliates or any other Person obligated in respect of any Credit Document or
(iv) the performance or observance by Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Credit Document.

 

  1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and to purchase the Assigned Interest, (vi) it has,
independently and without reliance upon Administrative Agent or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Assignment and to
purchase the Assigned Interest, and (vii) if it is a Non-US Lender, attached to
this Assignment is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.

 

2. Payments. All payments with respect to the Assigned Interests shall be made
on the Effective Date as follows:

 

  2.1 From and after the Effective Date, Administrative Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date. Notwithstanding the foregoing,
Administrative Agent shall make all payments of interest, fees or other amounts
paid or payable in kind from and after the Effective Date to the Assignee.

 

EXHIBIT D-4



--------------------------------------------------------------------------------

3. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment is a Credit Document under and as defined in the Credit Agreement.
This Assignment may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment by telecopy shall be effective as delivery of
a manually executed counterpart of this Assignment. This Assignment shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to conflict of laws principles thereof.

[Remainder of page intentionally left blank]

 

EXHIBIT D-5



--------------------------------------------------------------------------------

EXHIBIT E TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

CERTIFICATE RE NON-BANK STATUS

Reference is made to the Amended and Restated Credit and Guaranty Agreement,
dated as of June 23, 2016 (as it may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among J. C. PENNEY CORPORATION, INC., a Delaware corporation
(“Borrower”), J. C. PENNEY COMPANY, INC., a Delaware corporation, certain
Subsidiaries of Borrower, as Guarantors, the Lenders party thereto from time to
time, JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as Administrative Agent, and the
other financial institutions party thereto. Pursuant to Section 2.20(c) of the
Credit Agreement, the undersigned hereby certifies that it is not a “bank” or
other Person described in Section 881(c)(3) of the Internal Revenue Code
of 1986, as amended.

 

[NAME OF LENDER] By:     Name:   Title:  

 

EXHIBIT E-1



--------------------------------------------------------------------------------

EXHIBIT F TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

RESTATEMENT EFFECTIVE DATE CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFY AS FOLLOWS:

1. I am the chief financial officer of J. C. PENNEY COMPANY, INC., a Delaware
corporation (“Holdings”) and J. C. PENNEY CORPORATION, INC., a Delaware
corporation (“Borrower”).

2. I have reviewed the terms and conditions of the Amended and Restated Credit
and Guaranty Agreement, dated as of June 23, 2016 (as it may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Borrower, Holdings, certain
Subsidiaries of Borrower, as Guarantors, the Lenders party thereto from time to
time, JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as Administrative Agent, and the
other financial institutions party thereto, and the definitions and provisions
contained in such Credit Agreement relating thereto, and in my opinion I have
made, or have caused to be made under my supervision, such examination or
investigation as is necessary to enable me to express an informed opinion as to
the matters referred to herein.

3. Based upon my review and examination described in paragraph 2 above, I
certify, on behalf of Holdings and Borrower, solely in my capacity as chief
financial officer and not in any individual capacity, that as of the date
hereof:

(i) the representations and warranties contained in each of the Credit Documents
are true and correct in all material respects on and as of the Restatement
Effective Date to the same extent as though made on and as of such date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case such representations and warranties are true and
correct in all respects on and as of such earlier date; provided that, in each
case, such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof;

(ii) there are no actions, suits or proceedings by or before any Governmental
Authority enjoining the financing contemplated by the Credit Agreement; and

(iii) no event has occurred and is continuing or would result from the
consummation of the borrowing contemplated hereby that would constitute an Event
of Default or a Default.

4. As of the date hereof: both before and after giving effect to the Credit
Agreement and the initial borrowings thereunder, there does not exist any “Event
of Default” under and as defined in the ABL Credit Agreement or the Senior
Indentures.

5. This Restatement Effective Date Certificate is a Credit Document under and as
defined in the Credit Agreement.

 

EXHIBIT F-1



--------------------------------------------------------------------------------

The foregoing certifications are made and delivered as of June 23, 2016.

 

J. C. PENNEY COMPANY, INC.

J. C. PENNEY CORPORATION, INC.

By:    

Name:

  Title:   Chief Financial Officer

 

EXHIBIT F-2



--------------------------------------------------------------------------------

EXHIBIT G TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

COUNTERPART AGREEMENT

This COUNTERPART AGREEMENT, dated [            ], [            ] (this
“Counterpart Agreement”) is delivered pursuant to that certain Amended and
Restated Credit and Guaranty Agreement, dated as of June 23, 2016 (as it may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among J. C. PENNEY CORPORATION,
INC., a Delaware corporation (“Borrower”), J. C. PENNEY COMPANY, INC., a
Delaware corporation, certain Subsidiaries of Borrower, as Guarantors, the
Lenders party thereto from time to time, JPMORGAN CHASE BANK, N.A. (“JPMorgan”),
as Administrative Agent, and the other financial institutions party thereto.

Section 1. Pursuant to Section 5.10 of the Credit Agreement, the undersigned
hereby:

(a) agrees that this Counterpart Agreement may be attached to the Credit
Agreement and that by the execution and delivery hereof, the undersigned becomes
a Guarantor under the Credit Agreement and agrees to be bound by all of the
terms thereof;

(b) represents and warrants that each of the representations and warranties set
forth in the Credit Agreement and each other Credit Document and applicable to
the undersigned is true and correct on and as of the date of this Counterpart
Agreement, except to the extent that any such representation and warranty
relates solely to any earlier date, in which case such representation and
warranty is true and correct as of such earlier date; provided that, in each
case, such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof;

(c) no event has occurred or is continuing as of the date hereof, or will result
from the transactions contemplated hereby on the date hereof, that would
constitute an Event of Default or a Default;

(d) agrees to irrevocably and unconditionally guaranty the due and punctual
payment in full of all Obligations when the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a))
and in accordance with Section 7 of the Credit Agreement; and

(e) the undersigned hereby (i) agrees that this counterpart may be attached to
the Pledge and Security Agreement, (ii) agrees that the undersigned will comply
with all the terms and conditions of the Pledge and Security Agreement as if it
were an original signatory thereto, (iii) grants to Collateral Agent a security
interest in and continuing lien on all of the undersigned’s right, title and
interest in, to and under all “Collateral” (as such term is defined in the
Pledge and Security Agreement) of the undersigned, in each case whether now or
hereafter existing or in which the undersigned now has or hereafter

 

EXHIBIT G-1



--------------------------------------------------------------------------------

acquires an interest and wherever the same may be located and (iv) delivers to
Collateral Agent supplements to all schedules attached to the Pledge and
Security Agreement with respect to the assets of the undersigned. All such
Collateral shall be deemed to be part of the “Collateral” and hereafter subject
to each of the terms and conditions of the Pledge and Security Agreement.

Section 2. The undersigned agrees from time to time, upon request of
Administrative Agent or the Collateral Agent, to take such additional actions
and to execute and deliver such additional documents and instruments as the
Administrative Agent or Collateral Agent may reasonably request to effect the
transactions contemplated by, and to carry out the intent of, this Counterpart
Agreement. Neither this Counterpart Agreement nor any term hereof may be
changed, waived, discharged or terminated, except by an instrument in writing
signed by the undersigned, Administrative Agent and the Collateral Agent. Any
notice or other communication herein required or permitted to be given shall be
given pursuant to Section 10.1 of the Credit Agreement, and all for purposes
thereof, the notice address of the undersigned shall be the address as set forth
on the signature page hereof. In case any provision in or obligation under this
Counterpart Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. This
Counterpart Agreement is a Credit Document under and as defined in the Credit
Agreement.

THIS COUNTERPART AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

[Remainder of page intentionally left blank]

 

EXHIBIT G-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.

 

[NAME OF SUBSIDIARY]

By:

 

 

Name:

 

Title:

 

 

Address for Notices:                      

Attention:

   

Telecopier:

 

with a copy to:

                     

Attention:

   

Telecopier:

 

 

ACKNOWLEDGED AND ACCEPTED,

as of the date above first written:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:

 

 

Name:

 

Title:

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Agent

By:

 

 

Name:

 

Title:

 

 

EXHIBIT G-3



--------------------------------------------------------------------------------

EXHIBIT H TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

[Attached.]

 

EXHIBIT H-1



--------------------------------------------------------------------------------

EXECUTION VERSION

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

dated as of June 23, 2016

among

J. C. PENNEY CORPORATION, INC.,

J. C. PENNEY COMPANY, INC.,

EACH OF THE OTHER GRANTORS PARTY HERETO

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE  

SECTION 1. DEFINITIONS; GRANT OF SECURITY

     2   

1.1

  General Definitions      2   

1.2

  Definitions; Interpretation      8   

SECTION 2. GRANT OF SECURITY

     8   

2.1

  Grant of Security      8   

2.2

  Certain Limited Exclusions      9   

SECTION 3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE

     10   

3.1

  Security for Obligations      10   

3.2

  Continuing Liability Under Collateral      11   

SECTION 4. CERTAIN PERFECTION REQUIREMENTS

     11   

4.1

  Delivery Requirements      11   

4.2

  Control Requirements      11   

4.3

  Intellectual Property Recording Requirements      11   

4.4

  Other Actions      12   

4.5

  Timing and Notice      12   

SECTION 5. REPRESENTATIONS AND WARRANTIES

     13   

5.1

  [Reserved.]      13   

5.2

  Collateral Identification, Special Collateral      13   

5.3

  Ownership of Collateral and Absence of Other Liens      13   

5.4

  Status of Security Interest      13   

5.5

  Goods      14   

5.6

  Pledged Equity Interests, Investment Related Property      14   

5.7

  Intellectual Property      15   

SECTION 6. COVENANTS AND AGREEMENTS

     16   

6.1

  Grantor Information and Status      16   

6.2

  Commercial Tort Claims      16   

6.3

  Ownership of Collateral and Absence of Other Liens      16   

6.4

  Status of Security Interest      17   

6.5

  Goods and Receivables      17   

6.6

  Pledged Equity Interests, Investment Related Property      17   

6.7

  Intellectual Property      18   

6.8

  Insurance      19   

SECTION 7. FURTHER ASSURANCES; ADDITIONAL GRANTORS

     19   

7.1

  Further Assurances      19   

7.2

  Additional Grantors      20   

 

-i-



--------------------------------------------------------------------------------

         PAGE   SECTION 8. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT      20
  

8.1

  Power of Attorney      20   

8.2

  No Duty on the Part of Collateral Agent or Secured Parties      22   

8.3

  Appointment Pursuant to the Pari Passu Intercreditor Agreement      22   
SECTION 9. REMEDIES      22   

9.1

  Generally      22   

9.2

  Application of Proceeds      24   

9.3

  Sales on Credit      24   

9.4

  Investment Related Property      24   

9.5

  Grant of Intellectual Property License      24   

9.6

  Intellectual Property      25   

9.7

  Deposit Accounts      26    SECTION 10. COLLATERAL AGENT      26    SECTION
11. CONTINUING SECURITY INTEREST      27    SECTION 12. STANDARD OF CARE;
COLLATERAL AGENT MAY PERFORM      27    SECTION 13. MISCELLANEOUS      28   

 

SCHEDULE 5.2   —    COLLATERAL IDENTIFICATION SCHEDULE 5.4   —    FINANCING
STATEMENTS SCHEDULE 5.5   —    LOCATION OF EQUIPMENT AND INVENTORY EXHIBIT A   —
   PLEDGE SUPPLEMENT EXHIBIT B   —    AMENDED AND RESTATED TRADEMARK SECURITY
AGREEMENT EXHIBIT C   —    PATENT SECURITY AGREEMENT EXHIBIT D   —    AMENDED
AND RESTATED COPYRIGHT SECURITY AGREEMENT

 

-ii-



--------------------------------------------------------------------------------

This AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT, dated as of June 23,
2016 (as it may be amended, restated, supplemented or otherwise modified from
time to time, this “Agreement”), between J. C. PENNEY COMPANY, INC., a Delaware
corporation (“Holdings”), J. C. PENNEY CORPORATION, INC., a Delaware corporation
(the “Company” or the “Borrower”), and each of the subsidiaries of Holdings or
the Borrower party hereto from time to time, whether as an original signatory
hereto or as an Additional Grantor (as herein defined) (other than the
Collateral Agent, each, a “Grantor”), and WILMINGTON TRUST, NATIONAL
ASSOCIATION, as collateral agent for the Term Loan/Notes Secured Parties (as
herein defined) (in such capacity as collateral agent, together with its
successors and permitted assigns, the “Collateral Agent”).

RECITALS:

WHEREAS, each of the Grantors party hereto previously entered into that certain
Pledge and Security Agreement, dated as of May 22, 2013 (the “Existing Security
Agreement”), by and among each of the Grantors party thereto and Goldman Sachs
Bank USA, as collateral agent (the “Former Agent”);

WHEREAS, the Existing Security Agreement secures the Grantors’ obligations under
that certain Credit and Guaranty Agreement, dated as of May 22, 2013, among the
Borrower, Holdings, as a guarantor, certain subsidiaries of Borrower, as
guarantors, the lenders party thereto from time to time, Former Agent and the
other parties thereto (as amended, restated, supplemented or otherwise modified
prior to the date hereof, the “Original Term Loan Credit Agreement”);

WHEREAS, the Original Term Loan Credit Agreement has been amended and restated
by that certain Amended and Restated Credit and Guaranty Agreement, dated as of
the date hereof (the “ARCA”; the Original Term Loan Credit Agreement, as amended
and restated by the ARCA, as the same may be further amended, restated,
supplemented or otherwise modified from time to time, the “Term Loan Credit
Agreement”), by and among the Borrower, the guarantors party thereto, the
lenders party thereto from time to time, JPMorgan Chase Bank, N.A., a national
banking association (“JPM”), as administrative agent (in such capacity, the
“Term Loan Administrative Agent”), and the other parties thereto;

WHEREAS, pursuant to the Resignation and Successor Agent Agreement, dated as of
the date hereof, the Former Agent has assigned all of its rights and obligations
under the Security Documents to the Collateral Agent;

WHEREAS, pursuant to the terms, conditions and provisions of (a) that certain
Indenture, dated as of June 23, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Indenture”), among the Company,
Holdings and the other guarantors party thereto and Wilmington Trust, National
Association, as trustee (in such capacity, together with its successors and
permitted assigns, the “Trustee”), and (b) that certain Purchase Agreement,
dated as of June 9, 2016, among the Company, Holdings, the other guarantors
under the Indenture, and J.P. Morgan Securities LLC, as representative of the
several parties named in Schedule I thereto, the Company issued $500,000,000
aggregate principal amount of its 5.875% Senior Secured Notes due 2023, which
are guaranteed on a senior secured basis by the guarantors party thereto;

WHEREAS, in connection with the execution of this Agreement, the Collateral
Agent, the Term Loan Administrative Agent and the Trustee are entering into that
certain Pari Passu Intercreditor Agreement, dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“Pari Passu Intercreditor Agreement”);



--------------------------------------------------------------------------------

WHEREAS, pursuant to the Term Loan Credit Agreement, the Indenture and the Pari
Passu Intercreditor Agreement, the Trustee and the Term Loan Administrative
Agent have appointed and authorized the Collateral Agent to act as agent on
their behalf and on behalf of the Term Loan/Notes Secured Parties represented by
the Trustee and the Term Loan Administrative Agent, respectively, and the
Collateral Agent has accepted such appointment; and

WHEREAS, one or more of the Grantors may incur Future Term Loan/Notes
Indebtedness after the date hereof, and in connection therewith, the Authorized
Representative for the holders of such Future Term Loan/Notes Indebtedness will
become a party to the Pari Passu Intercreditor Agreement in order to appoint and
authorize the Collateral Agent to act as agent on behalf of such Authorized
Representative and on behalf of the Term Loan/Notes Secured Parties represented
by such Authorized Representative;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration
the receipt and sufficiency of which is hereby acknowledged, each Grantor and
the Collateral Agent agree to amend and restate the Existing Security Agreement
as follows:

SECTION 1. DEFINITIONS; GRANT OF SECURITY.

1.1 General Definitions. In this Agreement, the following terms shall have the
following meanings:

“1994 Indenture” shall have the meaning set forth in the Term Loan Credit
Agreement.

“ABL Agent” shall have the meaning set forth in the ABL Intercreditor Agreement.

“ABL Credit Agreement” shall have the meaning set forth in the Term Loan Credit
Agreement.

“ABL Intercreditor Agreement” shall have the meaning set forth in the Pari Passu
Intercreditor Agreement.

“Additional Grantor” shall have the meaning assigned in Section 7.2.

“Agreement” shall have the meaning set forth in the preamble.

“Applicable Authorized Representative” shall have the meaning set forth in the
Pari Passu Intercreditor Agreement.

“Authorized Representative” shall have the meaning set forth in the Pari Passu
Intercreditor Agreement.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Borrower” shall have the meaning set forth in the recitals.

“Collateral” shall have the meaning assigned in Section 2.1 and, for the
avoidance of doubt, shall exclude all Excluded Assets.

“Collateral Agent” shall have the meaning set forth in the preamble.

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, supplier lists, blueprints, technical
specifications, manuals, computer software and related documentation, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon.

 

-2-



--------------------------------------------------------------------------------

“Collateral Support” shall mean all property (real or personal) securing any
Collateral and shall include any security agreement or other agreement granting
a lien or security interest in such real or personal property.

“Company” shall have the meaning set forth in the recitals.

“Control” shall mean: (1) with respect to any Deposit Accounts, control within
the meaning of Section 9-104 of the UCC, (2) with respect to any Securities
Accounts, control within the meaning of Section 9-106 of the UCC, (3) with
respect to any Uncertificated Securities, control within the meaning of
Section 8-106(c) of the UCC, and (4) with respect to any Certificated Security,
control within the meaning of Section 8-106(a) or (b) of the UCC.

“Control Account” means any Deposit Account or Securities Account that is a
“Control Account” (as defined in the ABL Credit Agreement) or otherwise is or
required to be subject to the Control of the ABL Agent.

“Control Agreement” shall mean an agreement, duly executed and delivered by the
applicable Grantor, Collateral Agent, the ABL Agent and the depositary bank or
the securities intermediary, as the case may be, with which any Deposit Account
or Securities Account is maintained, in form and substance reasonably
satisfactory to the Collateral Agent.

“Controlled Foreign Corporation” shall mean “controlled foreign corporation” as
defined in Section 957 (or any successor statute thereto) of the Internal
Revenue Code, as well as any Domestic Subsidiary, substantially all of the
assets of which consist of Equity Interests of one or more Controlled Foreign
Corporations.

“Copyright Licenses” shall mean, to the extent not constituting an Excluded
Asset, any and all license agreements and covenants not to sue with respect to
any Copyright (whether such Grantor is licensee or licensor thereunder)
including, without limitation, each agreement required to be listed in Schedule
5.2(I) under the heading “Copyright Licenses” (as such schedule may be amended
or supplemented from time to time).

“Copyrights” shall mean, to the extent not constituting an Excluded Asset, all
United States and foreign copyrights and all Mask Works (as defined under 17
U.S.C. 901 of the U.S. Copyright Act), whether registered or unregistered and,
with respect to any and all of the foregoing: (i) all registrations and
applications therefor including, without limitation, the registrations and
applications required to be listed in Schedule 5.2(I) under the heading
“Copyrights” (as such schedule may be amended or supplemented from time to
time), (ii) all extensions and renewals thereof, (iii) the right to sue or
otherwise recover for any past, present and future infringement or other
violation thereof, (iv) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages and
proceeds of suit now or hereafter due and/or payable with respect thereto, and
(v) all other rights corresponding thereto throughout the world.

“Equity Interests” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation),
including partnership interests and membership interests, and any and all
warrants, rights or options to purchase or other arrangements or rights to
acquire any of the foregoing.

 

-3-



--------------------------------------------------------------------------------

“Event of Default” shall mean an “Event of Default” under, and as defined in,
the Term Loan Credit Agreement, the Indenture or any Future Term Loan/Notes
Agreement.

“Excluded Asset” shall mean any asset of any Grantor excluded from the security
interest hereunder by virtue of Section 2.2 hereof but only to the extent, and
for so long as, so excluded thereunder.

“Future Term Loan/Notes Agreement” shall have the meaning set forth in the Pari
Passu Intercreditor Agreement.

“Future Term Loan/Notes Indebtedness” shall have the meaning set forth in the
Pari Passu Intercreditor Agreement.

“Future Term Loan/Notes Secured Obligations” shall have the meaning set forth in
the Pari Passu Intercreditor Agreement.

“GE Agreement” shall mean that certain Amended and Restated Consumer Credit Card
Program Agreement dated November 5, 2009, by and between Borrower and GE Money
Bank, as in effect on the date hereof.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Grantors” shall have the meaning set forth in the preamble.

“Indenture” shall have the meaning set forth in the recitals.

“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee
thereof) and (ii) any key man life insurance policies.

“Intellectual Property” shall mean, to the extent not constituting an Excluded
Asset, all intellectual property, whether arising under the United States,
multinational or foreign laws or otherwise, including without limitation,
Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks, Trademark
Licenses, Trade Secrets, and Trade Secret Licenses, and the right to sue or
otherwise recover for any past, present and future infringement, dilution,
misappropriation, or other violation thereof, including the right to receive all
Proceeds therefrom, including without limitation license fees, royalties,
income, payments, claims, damages and proceeds of suit, now or hereafter due
and/or payable with respect thereto.

“Intellectual Property Security Agreement” shall mean each intellectual property
security agreement executed and delivered by the applicable Grantors,
substantially in the form set forth in Exhibit B, Exhibit C and Exhibit D, as
applicable.

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as
amended.

“Investment Accounts” shall mean the Securities Accounts, Commodity Accounts and
Deposit Accounts.

 

-4-



--------------------------------------------------------------------------------

“Investment Related Property” shall mean, to the extent not constituting an
Excluded Asset: (i) all “investment property” (as such term is defined in
Article 9 of the UCC) and (ii) all of the following (regardless of whether
classified as investment property under the UCC): all Pledged Equity Interests,
Pledged Debt, and certificates of deposit.

“Margin Stock” shall have the meaning set forth in Regulation U of the Board of
Governors, as in effect from time to time and all official rulings and
interpretations thereunder or thereof.

“Material Intellectual Property” shall mean any Intellectual Property included
in the Collateral that is material to the business of any Grantor or is
otherwise of material value to any Grantor.

“Organizational Documents” shall mean (i) with respect to any corporation or
company, its certificate, memorandum or articles of incorporation, organization
or association, as amended, and its bylaws, as amended, (ii) with respect to any
limited partnership, its certificate or declaration of limited partnership, as
amended, and its partnership agreement, as amended, (iii) with respect to any
general partnership, its partnership agreement, as amended, and (iv) with
respect to any limited liability company, its articles of organization, as
amended, and its operating agreement, as amended.

“Pari Passu Intercreditor Agreement” shall have the meaning set forth in the
recitals.

“Patent Licenses” shall mean, to the extent not constituting an Excluded Asset,
all license agreements or covenants not to sue with respect to any Patent
(whether such Grantor is licensee or licensor thereunder) including, without
limitation, each agreement required to be listed in Schedule 5.2(I) under the
heading “Patent Licenses” (as such schedule may be amended or supplemented from
time to time).

“Patents” shall mean, to the extent not constituting an Excluded Asset, all
United States and foreign patents and certificates of invention, or industrial
property designs, and applications for any of the foregoing, including, without
limitation: (i) each patent and patent application required to be listed in
Schedule 5.2(I) under the heading “Patents” (as such schedule may be amended or
supplemented from time to time), (ii) all reissues, divisions, continuations,
continuations-in-part and extensions thereof, (iii) all patentable inventions
described and claimed therein, (iv) the right to sue or otherwise recover for
any past, present and future infringement or other violation thereof, (v) all
Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages, and proceeds of suit now or
hereafter due and/or payable with respect thereto, and (vi) all other rights
corresponding thereto throughout the world.

“Permitted Liens” means Liens that are permitted under Section 6.2 of the Term
Loan Credit Agreement, Section 3.6 of the Indenture and the applicable section
of each Future Term Loan/Notes Agreement.

“Pledge Supplement” shall mean any supplement to this Agreement in substantially
the form of Exhibit A.

“Pledged Debt” shall mean, to the extent not constituting an Excluded Asset, all
indebtedness for borrowed money owed to any Grantor (other than to Holdings by
Borrower), whether or not evidenced by any Instrument, issued by the obligors
named therein, the instruments, if any, evidencing any of the foregoing, and all
interest, cash, instruments and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the foregoing.

 

-5-



--------------------------------------------------------------------------------

“Pledged Equity Interests” shall mean, to the extent not constituting an
Excluded Asset and to the extent owned by any Grantor, all Pledged Stock,
Pledged LLC Interests, Pledged Partnership Interests and any other participation
or interests in any equity or profits of any business entity including, without
limitation, any trust and all management rights relating to any entity whose
equity interests are included as Pledged Equity Interests.

“Pledged LLC Interests” shall mean, to the extent not constituting an Excluded
Asset, all interests owned by any Grantor in any limited liability company and
each series thereof and the certificates, if any, representing such limited
liability company interests and any interest owned by any Grantor on the books
and records of such limited liability company or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such limited
liability company interests and all rights as a member of the related limited
liability company.

“Pledged Partnership Interests” shall mean, to the extent not constituting an
Excluded Asset, all interests owned by any Grantor in any general partnership,
limited partnership, limited liability partnership or other partnership and the
certificates, if any, representing such partnership interests and any interest
owned by any Grantor on the books and records of such partnership or on the
books and records of any securities intermediary pertaining to such interest and
all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
partnership interests and all rights as a partner of the related partnership.

“Pledged Stock” shall mean, to the extent not constituting an Excluded Asset,
all shares of capital stock owned by any Grantor (other than shares of capital
stock of the Borrower owned by Holdings), and the certificates, if any,
representing such shares and any interest of such Grantor in the entries on the
books of the issuer of such shares or on the books of any securities
intermediary pertaining to such shares, and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares.

“Receivables” shall mean, to the extent not constituting an Excluded Asset, all
rights of any Grantor to payment, whether or not earned by performance, for
goods or other property sold, leased, licensed, assigned or otherwise disposed
of, or services rendered or to be rendered, including, without limitation all
such rights constituting or evidenced by any Account, Chattel Paper, Instrument,
General Intangible or Investment Related Property.

“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors, secured parties or
agents thereof, and certificates, acknowledgments, or other writings, including,
without limitation, lien search reports, from filing or other registration
officers, (iv) all credit information, reports and memoranda relating thereto
and (v) all other written or non-written forms of information related in any way
to the foregoing or any Receivable.

 

-6-



--------------------------------------------------------------------------------

“Restatement Effective Date” means June 23, 2016.

“Stockholders’ Equity” shall have the meaning set forth in the Term Loan Credit
Agreement.

“Term Loan Credit Agreement” shall have the meaning set forth in the recitals.

“Term Loan/Notes Documents” shall have the meaning set forth in the Pari Passu
Intercreditor Agreement.

“Term Loan/Notes Secured Obligations” shall have the meaning set forth in the
Pari Passu Intercreditor Agreement.

“Term Loan/Notes Secured Parties” shall have the meaning set forth in the Pari
Passu Intercreditor Agreement.

“Trademark Licenses” shall mean, to the extent not constituting an Excluded
Asset, any and all license agreements or covenants not to sue with respect to
any Trademark or permitting co-existence with respect to a Trademark (whether
such Grantor is licensee or licensor thereunder) including, without limitation,
each agreement required to be listed in Schedule 5.2(I) under the heading
“Trademark Licenses” (as such schedule may be amended or supplemented from time
to time).

“Trademarks” shall mean, to the extent not constituting an Excluded Asset, all
United States, and foreign trademarks, trade names, trade dress, Internet domain
names, service marks, certification marks, logos, and other source identifiers,
whether or not registered, and with respect to any and all of the foregoing:
(i) all registrations and applications therefor including, without limitation,
the registrations and applications required to be listed in Schedule 5.2(I)
under the heading “Trademarks”(as such schedule may be amended or supplemented
from time to time), (ii) all extensions or renewals of any of the foregoing,
(iii) all of the goodwill of the business connected with the use of and
symbolized by any of the foregoing, (iv) the right to sue or otherwise recover
for any past, present and future infringement, dilution or other violation of
any of the foregoing, (v) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages, and
proceeds of suit now or hereafter due and/or payable with respect thereto, and
(vi) all other rights corresponding thereto throughout the world.

“Trade Secret Licenses” shall mean, to the extent not constituting an Excluded
Asset, any and all license agreements or covenants not to sue with respect to
any Trade Secret (whether such Grantor is licensee or licensor thereunder)
including, without limitation, each agreement required to be listed in Schedule
5.2(I) under the heading “Trade Secret Licenses” (as such schedule may be
amended or supplemented from time to time).

“Trade Secrets” shall mean, to the extent not constituting an Excluded Asset,
all trade secrets and all other confidential or proprietary information and
know-how, and with respect to any and all of the foregoing: (i) the right to sue
or otherwise recover for any past, present and future misappropriation or other
violation thereof, (ii) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages, and
proceeds of suit now or hereafter due and/or payable with respect thereto; and
(iii) all other rights corresponding thereto throughout the world.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York or, when the laws of any other jurisdiction govern the
perfection of, priority of, or remedies with respect to any Collateral, the
Uniform Commercial Code of such jurisdiction.

“United States” shall mean the United States of America.

 

-7-



--------------------------------------------------------------------------------

1.2 Definitions; Interpretation.

(a) In this Agreement, the following capitalized terms shall have the meaning
given to them in the UCC (and, if defined in more than one Article of the UCC,
shall have the meaning given in Article 9 thereof): Account, Account Debtor,
As-Extracted Collateral, Bank, Certificated Security, Chattel Paper, Commercial
Tort Claims, Commodity Account, Commodity Contract, Commodity Intermediary,
Consignee, Consignment, Consignor, Deposit Account, Document, Entitlement Order,
Electronic Chattel Paper, Equipment, Farm Products, Fixtures, General
Intangibles, Goods, Health-Care-Insurance Receivable, Instrument, Inventory,
Letter of Credit Right, Manufactured Home, Money, Payment Intangible, Proceeds,
Record, Securities Account, Securities Intermediary, Security Certificate,
Security Entitlement, Supporting Obligations, Tangible Chattel Paper and
Uncertificated Security.

(b) All other capitalized terms used herein (including the preamble and recitals
hereto) and not otherwise defined herein shall have the meanings ascribed
thereto in the Pari Passu Intercreditor Agreement or, if not defined therein,
the Term Loan Credit Agreement or the Indenture, as context indicates. The
incorporation by reference of terms defined in the Term Loan Credit Agreement or
the Indenture shall survive any termination of the Term Loan Credit Agreement or
Indenture, as applicable, until this Agreement is terminated as provided in
Section 11 hereof. Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference. References herein to any Section, Appendix, Schedule or Exhibit shall
be to a Section, an Appendix, a Schedule or an Exhibit, as the case may be,
hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. The terms lease and license shall include sub-lease and sub-license, as
applicable. If any conflict or inconsistency exists between this Agreement
(other than Section 2 hereof) and the Pari Passu Intercreditor Agreement, the
Pari Passu Intercreditor Agreement shall govern. All references herein to
provisions of the UCC shall include all successor provisions under any
subsequent version or amendment to any Article of the UCC.

SECTION 2. GRANT OF SECURITY.

2.1 Grant of Security. Each Grantor hereby grants (and hereby confirms its prior
grant of) to the Collateral Agent, for the benefit of the Term Loan/Notes
Secured Parties, a security interest in and continuing lien on all of such
Grantor’s right, title and interest in, to and under all personal property and
fixtures of such Grantor including, but not limited to the following, in each
case whether now or hereafter existing or in which any Grantor now has or
hereafter acquires an interest and wherever the same may be located (all of
which being hereinafter collectively referred to as the “Collateral”):

(a) Accounts;

(b) Chattel Paper;

(c) Documents;

(d) General Intangibles;

(e) Goods (including, without limitation, Inventory and Equipment);

 

-8-



--------------------------------------------------------------------------------

(f) Instruments;

(g) Insurance;

(h) Intellectual Property;

(i) Investment Related Property and Investment Accounts;

(j) Letter of Credit Rights;

(k) Money;

(l) Receivables and Receivables Records;

(m) Commercial Tort Claims now or hereafter described on Schedule 5.2;

(n) to the extent not otherwise included above, all other personal property of
any kind and all Collateral Records, Collateral Support and Supporting
Obligations relating to any of the foregoing; and

(o) to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.

2.2 Certain Limited Exclusions. Notwithstanding anything herein to the contrary,
in no event shall the Collateral include or the security interest granted under
Section 2.1 hereof attach to (a) any lease, license, contract or agreement to
which any Grantor is a party (other than contracts between or among Holdings and
its subsidiaries), and any of its rights or interest thereunder, if and to the
extent that a security interest is prohibited by or in violation of (i) any law,
rule or regulation applicable to such Grantor or any asset or property of any
Grantor (with no requirement to obtain the consent of any Governmental
Authority, including without limitation, no requirement to comply with the
Federal Assignment of Claims Act or any similar statute), or (ii) a term,
provision or condition of any such lease, license, contract or agreement (unless
such law, rule, regulation, term, provision or condition would be rendered
ineffective with respect to the creation of the security interest hereunder
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law (including the Bankruptcy Code) or principles of equity); provided however
that the Collateral shall include (and such security interest shall attach)
immediately at such time as the contractual or legal prohibition shall no longer
be applicable and to the extent severable, shall attach immediately to any
portion of such lease, license, contract or agreement not subject to the
prohibitions specified in (i) or (ii) above; provided further that the
exclusions referred to in clause (a) of this Section 2.2 shall not include any
Proceeds of any such lease, license, contract or agreement unless such Proceeds
also constitute Excluded Assets; (b) any assets the pledge of or granting a
security interest in which would (i) violate any law, rule or regulation
applicable to such Grantor (with no requirement to obtain the consent of any
Governmental Authority) or (ii) require a consent, approval, or other
authorization of a landlord or other third party, in the case of this subclause
(ii) only, if such consent, approval or other authorization cannot be obtained
after the use of commercially reasonable efforts by the Grantors (provided that
there shall be no requirement to obtain the consent of any Governmental
Authority); (c) Margin Stock and Equity Interests owned by any Grantor in any
Person other than wholly-owned Subsidiaries to the extent not permitted by the
terms of such Person’s Organizational Documents or the terms governing any joint
ventures to which such Grantor is a party; (d) any assets of any Grantor to the
extent a security interest in such assets could result in material adverse tax
consequences to such Grantor (other than payment of mortgage tax, transfer tax
or similar taxes related to real property

 

-9-



--------------------------------------------------------------------------------

collateral); (e) the Equity Interests in (and assets of) captive insurance
companies, in each case owned by any Grantor; (f) any assets subject to a Lien
securing Indebtedness to finance the acquisition, construction or improvement of
such assets, including capital lease obligations and any Indebtedness assumed in
connection with the acquisition of such assets or secured by a Lien on any such
assets prior to the acquisition thereof, and extensions, renewals, refinancings
and replacements of any such Indebtedness, in each case to the extent such Lien
and such Indebtedness are permitted under the Term Loan/Notes Documents and to
the extent a security interest in favor of the Collateral Agent on such assets
is prohibited by the documentation governing such Indebtedness; (g) any of the
outstanding Equity Interests of a Controlled Foreign Corporation in excess of
65% of the voting power of all classes of capital stock of such Controlled
Foreign Corporation entitled to vote; (h) any “intent-to-use” application for
registration of a trademark or service mark filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a “Statement of Use”
pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege Use”
pursuant to Section 1(c) of the Lanham Act with respect thereto, solely to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
any registration that issues from such intent-to-use application under
applicable federal law; (i) any interest of a Grantor in any “Bank Property” (as
defined in the GE Agreement); (j) any Equity Interests of the Borrower owned or
held by Holdings or instruments evidencing Indebtedness made by the Borrower in
favor of or held by Holdings; (k) (i) aircraft, aircraft engines and parts,
(ii) all appurtenances, accessions, appliances, instruments, avionics,
accessories or other parts related to aircraft, aircraft engines and parts and
(iii) all log books, records and documents maintained with respect to the
property described in clauses (i) and (ii) above; (l) (x) rolling stock and
(y) motor vehicles and other assets subject to certificates of title to the
extent a lien therein cannot be perfected by the filing of a UCC financing
statement (or analogous procedures under applicable law in the relevant
jurisdiction); (m) any Deposit Accounts specifically and exclusively used
(1) for payroll, payroll taxes, workers’ compensation or unemployment
compensation, pension benefits and other similar expenses to or for the benefit
of any Grantor’s employees and accrued and unpaid employee compensation
(including salaries, wages, benefits and expense reimbursements), (2) as zero
balance deposit accounts, (3) for trust or fiduciary purposes in the ordinary
course of business and (4) for all taxes required to be collected or withheld
(including, without limitation, federal and state withholding taxes (including
the employer’s share thereof), taxes owing to any governmental unit thereof,
sales, use and excise taxes, customs duties, import duties and independent
customs brokers’ charges) for which any Grantor may become liable; or (n) any
tangible personal property owned by the Borrower constituting a part of any
store, warehouse or distribution center located within one of the 50 states of
the United States or the District of Columbia (exclusive of motor vehicles,
mobile materials-handling equipment and other rolling stock, cash registers and
other point of sale recording devices and related equipment, and data processing
and other office equipment), if the net book value of such tangible personal
property and the real property (including leasehold improvements) constituting a
part of such store, warehouse or distribution center exceeds 0.25% of
Stockholders’ Equity (as determined in accordance with the 1994 Indenture).

SECTION 3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.

3.1 Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt and complete payment or performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. §362(a) (and any successor provision thereof)),
of all Term Loan/Notes Secured Obligations.

 

-10-



--------------------------------------------------------------------------------

3.2 Continuing Liability Under Collateral. Notwithstanding anything herein to
the contrary, (i) each Grantor shall remain liable for all obligations under the
Collateral to the same extent as if this Agreement had not been executed and
nothing contained herein is intended or shall be a delegation of duties to the
Collateral Agent or any other Term Loan/Notes Secured Party, (ii) each Grantor
shall remain liable under each of the agreements included in the Collateral,
including, without limitation, any agreements relating to Pledged Partnership
Interests or Pledged LLC Interests, to perform all of the obligations undertaken
by it thereunder all in accordance with and pursuant to the terms and provisions
thereof to the same extent as if this Agreement had not been executed and
neither the Collateral Agent nor any Term Loan/Notes Secured Party shall have
any obligation or liability under any of such agreements by reason of or arising
out of this Agreement or any other document related thereto nor shall the
Collateral Agent nor any Term Loan/Notes Secured Party have any obligation to
make any inquiry as to the nature or sufficiency of any payment received by it
or have any obligation to take any action to collect or enforce any rights under
any agreement included in the Collateral, including, without limitation, any
agreements relating to Pledged Partnership Interests or Pledged LLC Interests,
and (iii) the exercise by the Collateral Agent of any of its rights hereunder
shall not release any Grantor from any of its duties or obligations under the
contracts and agreements included in the Collateral.

SECTION 4. CERTAIN PERFECTION REQUIREMENTS

4.1 Delivery Requirements.

(a) Subject to Sections 4.5 and 6.4(b), with respect to any Certificated
Securities included in the Collateral, each Grantor shall deliver to the
Collateral Agent the Security Certificates evidencing such Certificated
Securities duly indorsed by an effective indorsement (within the meaning of
Section 8-107 of the UCC), or accompanied by share transfer powers or other
instruments of transfer duly endorsed by such an effective endorsement, in each
case, to the Collateral Agent or in blank. In addition, each Grantor shall cause
any certificates evidencing any Pledged Equity Interests, including, without
limitation, any Pledged Partnership Interests or Pledged LLC Interests, to be
similarly delivered to the Collateral Agent regardless of whether such Pledged
Equity Interests constitute Certificated Securities.

(b) Subject to Sections 4.5 and 6.4(b), with respect to any Instruments or
Tangible Chattel Paper included in the Collateral, each Grantor shall deliver
all such Instruments or Tangible Chattel Paper to the Collateral Agent duly
indorsed in blank; provided, however, that such delivery requirement shall not
apply to any Instruments or Tangible Chattel Paper having a face amount of less
than $5,000,000 individually or $15,000,000 in the aggregate.

4.2 Control Requirements. Subject to Section 4.5, with respect to Deposit
Accounts and Securities Accounts included in the Collateral and constituting ABL
Priority Collateral, each Grantor shall use commercially reasonable efforts to
enter into a Control Agreement with the Collateral Agent and each bank where
such Grantor maintains or hereafter establishes any such Deposit Account or any
such Securities Account, in each case that is a Control Account or, as
applicable, amend the Control Agreements entered into by the Former Agent to
reflect the assignment of the security interest under the Existing Security
Agreement to the Collateral Agent.

4.3 Intellectual Property Recording Requirements.

(a) Subject to Sections 4.5 and 6.4(b)(iv), in the case of any Collateral
(whether now owned or hereafter acquired) consisting of issued U.S. Patents and
applications therefor, each Grantor shall execute and deliver to the Collateral
Agent a Patent Security Agreement in substantially the form of Exhibit C hereto
(or a supplement thereto) covering all such Patents in appropriate form for
recordation with the U.S. Patent and Trademark Office with respect to the
security interest of the Collateral Agent and arrange for filing such agreement
with the United States Patent and Trademark Office.

 

-11-



--------------------------------------------------------------------------------

(b) Subject to Sections 4.5 and 6.4(b)(iv), in the case of any Collateral
(whether now owned or hereafter acquired) consisting of registered U.S.
Trademarks and applications therefor, each Grantor shall execute and deliver to
the Collateral Agent a Trademark Security Agreement in substantially the form of
Exhibit B hereto (or a supplement thereto) covering all such Trademarks in
appropriate form for recordation with the U.S. Patent and Trademark Office with
respect to the security interest of the Collateral Agent and arrange for filing
such agreement with the United States Patent and Trademark Office.

(c) Subject to Sections 4.5 and 6.4(b)(iv), in the case of any Collateral
(whether now owned or hereafter acquired) consisting of registered U.S.
Copyrights and exclusive Copyright Licenses in respect of registered U.S.
Copyrights for which any Grantor is the licensee and which are included in the
Material Intellectual Property, each Grantor shall execute and deliver to the
Collateral Agent a Copyright Security Agreement in substantially the form of
Exhibit D hereto (or a supplement thereto) covering all such Copyrights and
Copyright Licenses in appropriate form for recordation with the U.S. Copyright
Office with respect to the security interest of the Collateral Agent and arrange
for filing such agreement with the United States Copyright Office.

4.4 Other Actions. Subject to Sections 4.5 and 6.4(b), with respect to any
Pledged Partnership Interests and Pledged LLC Interests included in the
Collateral, if the Grantors own less than 100% of the equity interests in any
issuer of such Pledged Partnership Interests or Pledged LLC Interests, upon the
request of the Collateral Agent or the Applicable Authorized Representative,
Grantors shall use their commercially reasonable efforts to obtain the consent
of each other holder of partnership interest or limited liability company
interests in such issuer to the security interest of the Collateral Agent
hereunder and following an Event of Default and the exercise of remedies by the
Collateral Agent in respect thereof, the transfer of such Pledged Partnership
Interests and Pledged LLC Interests to the Collateral Agent or its designee, and
to the substitution of the Collateral Agent or its designee as a partner or
member with all the rights and powers related thereto. Each Grantor consents to
the grant by each other Grantor of a Lien in all of its Investment Related
Property to the Collateral Agent and without limiting the generality of the
foregoing consents to the transfer of any Pledged Partnership Interest and any
Pledged LLC Interest to the Collateral Agent or its designee following an Event
of Default and the exercise of remedies by the Collateral Agent in respect
thereof and to the substitution of the Collateral Agent or its designee as a
partner in any partnership or as a member in any limited liability company with
all the rights and powers related thereto.

4.5 Timing and Notice. With respect to any Collateral in existence on the
Restatement Effective Date in which a security interest in favor of the
Collateral Agent, for the benefit of the Term Loan/Notes Secured Parties, is not
perfected or delivered on the Restatement Effective Date (to the extent
perfection or delivery is required under this Agreement) after the Grantors’ use
of commercially reasonable efforts to do so, the Grantors shall comply with the
requirements of Section 4 within ninety (90) days of the Restatement Effective
Date (unless such date is extended with the consent of the Applicable Authorized
Representative), and with respect to any Collateral hereafter owned or acquired
by any Grantor, such Grantor shall comply with such requirements within
forty-five (45) days of such Grantor acquiring rights therein (unless such date
is extended with the consent of the Applicable Authorized Representative). Each
year, at the time of delivery of annual financial statements with respect to the
preceding Fiscal Year pursuant to Section 5.1(b) of the Term Loan Credit
Agreement or, if the Term Loan Credit Agreement is no longer outstanding, the
corresponding provisions of the Indenture or any Future Term Loan/Notes
Agreement, each Grantor shall inform the Collateral Agent and the Applicable
Authorized Representative of its acquisition of any Collateral for which any
action is required by Section 4 hereof (including, for the avoidance of doubt,
the filing of any applications for, or the issuance or registration of, any U.S.
Patents, Copyrights or Trademarks).

 

-12-



--------------------------------------------------------------------------------

SECTION 5. REPRESENTATIONS AND WARRANTIES.

Each Grantor hereby represents and warrants, on the Restatement Effective Date,
that:

5.1 [Reserved.]

5.2 Collateral Identification, Special Collateral. No material portion of the
Collateral constitutes, or is the Proceeds of, (1) Farm Products,
(2) As-Extracted Collateral, (3) Manufactured Homes, (4) Health-Care-Insurance
Receivables; (5) timber to be cut, or (6) satellites, ships or railroad rolling
stock.

5.3 Ownership of Collateral and Absence of Other Liens.

(a) it has good and valid rights in and title to the Collateral in which it has
purported to grant a security interest in favor of the Collateral Agent, for the
benefit of the Term Loan/Notes Secured Parties, subject to Permitted Liens, and
has full power and authority to grant to the Collateral Agent such security
interest in such Collateral pursuant hereto and to execute, deliver and perform
its obligations in accordance with the terms of this Agreement, without the
consent or approval of any other Person other than any consent or approval that
has been obtained;

(b) the Collateral is owned by the Grantors free and clear of any Lien, other
than Permitted Liens. None of the Grantors has filed or consented to the filing
of (i) any financing statement or analogous document under the UCC or any other
applicable laws covering any Collateral except any such filings made pursuant to
any documentation governing Permitted Liens, or (ii) any assignment in which any
Grantor assigns any Collateral or any security agreement or similar instrument
covering any Collateral with any foreign governmental, municipal or other
office, which financing statement or analogous document, assignment, security
agreement or similar instrument is still in effect, except, in each case, in
respect of Permitted Liens; and

(c) other than (w) the Collateral Agent, (x) the ABL Agent to the extent
permitted under the ABL Intercreditor Agreement, (y) any control in favor of a
Bank, Securities Intermediary or Commodity Intermediary maintaining a Deposit
Account, Securities Account or Commodity Contract, or (z) any other holder of a
Permitted Lien, no Person other than a Grantor is in Control of any Collateral.

5.4 Status of Security Interest.

(a) the Collateral Questionnaire delivered on the Restatement Effective Date has
been duly prepared, completed and executed and the information set forth
therein, including the exact legal name of each Grantor, is correct and complete
as of the Restatement Effective Date. Subject to Section 4.5, the UCC financing
statements or other appropriate filings, recordings or registrations containing
a description of the Collateral that have been prepared based upon the
information specified in the Collateral Questionnaire for filing in each
governmental, municipal or other office set forth opposite such Grantor’s name
(i) on the Collateral Questionnaire or (ii) as specified by notice from Borrower
to the Applicable Authorized Representative and the Collateral Agent, as
applicable, after the Restatement Effective Date in the case of filings,
recordings or registrations required by Sections 6.1, 7.1 or 7.2, are all the
filings, recordings and registrations that are necessary to establish legal,
valid and perfected security interests in favor of the Collateral Agent, for the
benefit of the Term Loan/Notes Secured Parties, having priority over all other
Liens except for any Permitted Liens with respect to all Collateral in which
such security interest may be perfected by filing, recording or registration in
the United States (or any political subdivision thereof) and, except in respect
of certain after-acquired Collateral, no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements;

 

-13-



--------------------------------------------------------------------------------

(b) the security interests granted hereunder in favor of the Collateral Agent,
for the benefit of the Term Loan/Notes Secured Parties, constitute (i) legal and
valid security interests in all the Collateral securing the payment and
performance of the Term Loan/Notes Secured Obligations and (ii) subject to the
filings described in Section 5.4(a) and to Section 4.5, a perfected security
interest in all Collateral in which a security interest may be perfected by
filing, recording or registering a financing statement or other instrument in
the central filing office of any state of the United States (or any political
subdivision thereof), with the United States Patent and Trademark Office or with
the United States Copyright Office, in each case pursuant to the UCC or other
applicable law in the United States (or any political subdivision thereof);
provided that additional actions may be required in respect of certain
after-acquired Collateral. The security interest granted hereunder in favor of
the Collateral Agent, for the benefit of the Term Loan/Notes Secured Parties,
has priority over all other Liens except for any Permitted Liens;

(c) to the extent perfection or priority of the security interest therein is not
subject to Article 9 of the UCC, upon recordation of the security interests
granted hereunder in U.S. Patents, Trademarks and Copyrights and exclusive
Copyright Licenses (in respect of registered U.S. Copyrights for which any
Grantor is the licensee and which are included within the Material Intellectual
Property) in the United States Patent and Trademark Office and the United States
Copyright Office, the security interests granted to the Collateral Agent
hereunder over such Intellectual Property shall constitute valid, perfected
Liens having priority over all other Liens except for Permitted Liens;

(d) no authorization, consent, approval or other action by, and no notice to or
filing with, any Governmental Authority is required for either (i) the pledge or
grant by any Grantor of the Liens purported to be created in favor of the
Collateral Agent hereunder or (ii) the exercise by Collateral Agent of any
rights or remedies in respect of any Collateral (whether specifically granted or
created hereunder or created or provided for by applicable law), except (A) such
as have been obtained or made and are in full force and effect, (B) the filings
contemplated by clause (a) above and (C) as may be required, in connection with
the disposition of any Investment Related Property, by laws generally affecting
the offering and sale of Securities;

(e) each Grantor is in compliance with its obligations under Section 4 hereof;
and

(f) notwithstanding the foregoing, the representations and warranties set forth
in this Section 5.4 as to perfection and priority of the security interests
granted hereunder to the Collateral Agent, for the benefit of the Term
Loan/Notes Secured Parties, in Proceeds are limited to the extent provided in
Section 9-315 of the Uniform Commercial Code.

5.5 Goods.

(a) other than any Inventory or Equipment in transit, being repaired, or having
a value of less than $200,000.00 in the aggregate, all of the Equipment and
Inventory included in the Collateral is located only at the locations specified
in Schedule 5.5.

5.6 Pledged Equity Interests, Investment Related Property.

(a) it is the record and beneficial owner of the Pledged Equity Interests free
of all Liens of other Persons other than Permitted Liens, and there are no
outstanding warrants, options or other rights to purchase, or shareholder,
voting trust or similar agreements outstanding with respect to, or property that
is convertible into, or that requires the issuance or sale of, any Pledged
Equity Interests; and

 

-14-



--------------------------------------------------------------------------------

(b) no consent of any Person including any other general or limited partner, any
other member of a limited liability company, any other shareholder or any other
trust beneficiary is necessary in connection with the creation, perfection or
first priority status of the security interest of the Collateral Agent in any
Pledged Equity Interests or the exercise by the Collateral Agent of the voting
or other rights provided for in this Agreement or the exercise of remedies in
respect thereof except such as have been obtained.

5.7 Intellectual Property. Except as could not reasonably be expected to have a
Material Adverse Effect:

(a) it is the sole and exclusive owner of the entire right, title, and interest
in and to all Intellectual Property listed on Schedule 5.2(I), and, to such
Grantor’s knowledge, owns or has the valid right to use all other Intellectual
Property used in or necessary to conduct its business, free and clear of all
Liens, claims and licenses, except for Permitted Liens and the licenses set
forth on Schedule 5.2(I);

(b) all applications and registrations for Material Intellectual Property of
such Grantor are subsisting, in full force and effect, and have not been
adjudged invalid or unenforceable and such Grantor has performed all acts and
has paid all renewal, maintenance, and other fees and taxes required to maintain
each and every registration and application of Copyrights, Patents and
Trademarks of such Grantor constituting Material Intellectual Property in full
force and effect;

(c) no holding, decision, ruling, or judgment has been rendered in any action or
proceeding before any court or administrative authority prohibiting such
Grantor’s right to register, own or use any Material Intellectual Property of
such Grantor, and no action or proceeding challenging the validity or
enforceability of, or such Grantor’s right to register, own, or use, any
Material Intellectual Property of such Grantor is pending or, to such Grantor’s
knowledge, threatened;

(d) all registrations and applications for Copyrights, Patents and Trademarks of
such Grantor are standing in the name of such Grantor, and none of the
Trademarks, Patents, Copyrights or Trade Secrets owned by such Grantor has been
licensed by such Grantor to any Affiliate or third party, except as disclosed in
Schedule 5.2(I) and pursuant to other licenses that are not material to the
business of any Grantor and are not otherwise of material value to any Grantor;

(e) such Grantor has not made a commitment constituting a present or future sale
or transfer or similar arrangement of any Material Intellectual Property that
has not been terminated or released;

(f) [reserved];

(g) such Grantor uses consistent standards of quality in the manufacture,
distribution and sale of products sold and in the provision of services rendered
under or in connection with all Trademarks included in the Collateral;

(h) to such Grantor’s knowledge, the conduct of such Grantor’s business does not
infringe, misappropriate, dilute or otherwise violate any intellectual property
rights of any other Person; no claim has been made in writing, in the past three
(3) years (or earlier, if presently unresolved), that the use of any Material
Intellectual Property owned or used by such Grantor (or any of its respective
licensees) infringes, misappropriates, dilutes or otherwise violates the
asserted rights of any other Person; and

 

-15-



--------------------------------------------------------------------------------

(i) to such Grantor’s knowledge, no Person is infringing, misappropriating,
diluting or otherwise violating any rights in any Material Intellectual Property
owned, licensed or used by such Grantor.

SECTION 6. COVENANTS AND AGREEMENTS.

Each Grantor hereby covenants and agrees that:

6.1 Grantor Information and Status. The Grantors will furnish to the Collateral
Agent and the Applicable Authorized Representative prompt written notice of any
change (i) in the legal name of any Grantor, (ii) in the identity or type of
organization or corporate structure of any Grantor or (iii) in the jurisdiction
of organization of any Grantor. Each Grantor agrees not to effect or permit any
change referred to in the preceding sentence unless all filings have been made
under the UCC or otherwise that are required in order for Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral. In connection with any such notice,
upon the reasonable request by the Collateral Agent or the Applicable Authorized
Representative, the Grantors shall execute and deliver to the Collateral Agent a
completed Pledge Supplement together with all Supplements to Schedules thereto.

6.2 Commercial Tort Claims. In the event that it hereafter acquires or has any
Commercial Tort Claim having a value reasonably believed by such Grantor to be
in excess of $5,000,000 individually or $15,000,000 in the aggregate for which a
complaint in a court of competent jurisdiction has been filed, it shall deliver
to the Collateral Agent and the Applicable Authorized Representative a completed
Pledge Supplement together with all Supplements to Schedules thereto,
identifying such new Commercial Tort Claims.

6.3 Ownership of Collateral and Absence of Other Liens.

(a) except for the security interest created by this Agreement, it shall not
create or suffer to exist any Lien upon or with respect to any of the
Collateral, other than Permitted Liens, and such Grantor shall, at its own
expense, take any and all commercially reasonable actions to defend title to the
Collateral against all Persons and to defend the security interests granted
hereunder in favor of the Collateral Agent, for the benefit of the Term
Loan/Notes Secured Parties, in the Collateral and the priority thereof against
any Lien other than Permitted Liens; and

(b) at such time or times as the Collateral Agent or the Applicable Authorized
Representative may reasonably request, promptly to prepare and deliver to the
Applicable Authorized Representative and the Collateral Agent a duly certified
schedule or schedules in form and detail reasonably satisfactory to the
Collateral Agent and/or the Applicable Authorized Representative showing the
identity, amount and location of any and all Equipment and Inventory
constituting Collateral; provided that, unless an Event of Default shall have
occurred and be continuing, such schedules shall only be delivered, to the
extent reasonably requested by the Collateral Agent or the Applicable Authorized
Representative, at the time of delivery of annual financial statements with
respect to the preceding Fiscal Year pursuant to Section 5.1(b) of the Term Loan
Credit Agreement or, if the Term Loan Credit Agreement is no longer outstanding,
Section 3.10(a) of the Indenture or the corresponding provisions of any Future
Term Loan/Notes Agreement.

 

-16-



--------------------------------------------------------------------------------

6.4 Status of Security Interest.

(a) Subject to the limitations set forth in subsection (b) of this Section 6.4,
each Grantor shall maintain the security interest of the Collateral Agent
hereunder in all Collateral as valid, perfected Liens having priority over all
other Liens except for Permitted Liens.

(b) Notwithstanding anything to the contrary herein, no Grantor shall be
required to take any action to perfect the security interests granted hereunder
on (i) any Collateral that can only be perfected by (A) Control (other than to
the extent required by Section 4.1 and Section 4.2), (B) foreign filings with
respect to Intellectual Property, or (C) filings with registrars of motor
vehicles or similar governmental authorities with respect to goods covered by a
certificate of title, in each case except as and to the extent specified in
Section 4 hereof, (ii) any assets of any Grantor located outside the United
States or assets of any Grantor that require action under the laws of any
jurisdiction other than the United States or any state or county thereof to
perfect a security interest in such assets, including any Intellectual Property
registered in any jurisdiction other than the United States, (iii) Letter of
Credit rights (other than Supporting Obligations) and (iv) any assets of any
Grantor in which the cost of perfecting a security interest therein exceeds the
practical benefit to the Term Loan/Notes Secured Parties afforded thereby (as
reasonably determined by the Borrower and the Applicable Authorized
Representative).

6.5 Goods and Receivables.

(a) it shall not deliver any negotiable Document evidencing any Equipment to any
Person other than the issuer of such negotiable Document to claim the Goods
evidenced therefor or the Collateral Agent;

(b) it shall maintain, at its own cost and expense, such complete and accurate
records with respect to all Receivables as is in accordance with such prudent
and standard practices used in industries that are the same as or similar to
those in which such Grantor is engaged, but in any event to include accounting
records indicating all payments and proceeds received with respect to the
Receivables; and

(c) upon the occurrence and during the continuance of any Event of Default, each
of the Grantors will collect and enforce, in accordance with past practices and
in the ordinary course of business, all amounts due to such Grantor under the
Receivables owned by it. Such Grantor will deliver to the Collateral Agent
promptly upon its reasonable request or the reasonable request of the Applicable
Authorized Representative after the occurrence and during the continuance of an
Event of Default duplicate invoices with respect to each Receivable owned by it,
bearing such language of assignment as the Collateral Agent and/or the
Applicable Authorized Representative shall reasonably specify in connection with
its exercise of remedies hereunder.

6.6 Pledged Equity Interests, Investment Related Property.

(a) except as provided in the next sentence, in the event such Grantor receives
any dividends, interest or distributions on any Pledged Equity Interest or other
Investment Related Property, upon the merger, consolidation, liquidation or
dissolution of any issuer of any Pledged Equity Interest or Investment Related
Property, then (a) such dividends, interest or distributions and securities or
other property shall be included in the definition of Collateral without further
action and (b) such Grantor shall promptly take all steps, if any, necessary to
ensure the validity, perfection, priority and, if applicable, control of the
Collateral Agent over such Investment Related Property (including, without
limitation, delivery thereof to the Collateral Agent to the extent certificated
and to the extent that a security interest therein may be perfected by
possession) and pending any such action such Grantor shall be deemed to

 

-17-



--------------------------------------------------------------------------------

hold such dividends, interest, distributions, securities or other property in
trust for the benefit of the Collateral Agent and shall segregate such
dividends, distributions, Securities or other property from all other property
of such Grantor. Notwithstanding the foregoing, so long as no Event of Default
shall have occurred and be continuing, the Collateral Agent authorizes each
Grantor to retain all dividends and distributions and all payments of interest;

(b) Voting.

(i) So long as no Event of Default shall have occurred and be continuing, except
as otherwise provided under the covenants and agreements relating to Investment
Related Property in this Agreement or elsewhere herein or in the Term Loan/Notes
Documents, each Grantor shall be entitled to exercise or refrain from exercising
any and all voting and other consensual rights pertaining to the Investment
Related Property or any part thereof; and

(ii) Upon the occurrence and during the continuation of an Event of Default and
upon two (2) Business Days prior written notice from the Collateral Agent to
such Grantor of the Collateral Agent’s intention to exercise such rights:

(1) all rights of each Grantor to exercise or refrain from exercising the voting
and other consensual rights which it would otherwise be entitled to exercise
pursuant hereto shall cease and all such rights shall thereupon become vested in
the Collateral Agent who shall thereupon have the sole right to exercise such
voting and other consensual rights; and

(2) in order to permit the Collateral Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder: (1) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Collateral Agent all proxies, dividend
payment orders and other instruments as the Collateral Agent may from time to
time reasonably request and (2) each Grantor acknowledges that the Collateral
Agent may utilize the power of attorney set forth in Section 8.1.

6.7 Intellectual Property.

(a) it shall not do any act or omit to do any act whereby any of the Material
Intellectual Property may lapse, or become abandoned or cancelled, or dedicated
to the public, in each case, except as shall be consistent with commercially
reasonable business judgment and except as could not reasonably be expected to
result in a Material Adverse Effect;

(b) it shall not, with respect to any Trademarks constituting Material
Intellectual Property, fail to maintain the level of the quality of products
sold and services rendered under any such Trademark at a level at least
substantially consistent with the quality of such products and services as of
the date hereof, and such Grantor shall adequately control the quality of goods
and services offered by any licensee of its Trademarks to maintain such
standards, in each case except as could not reasonably be expected to have a
Material Adverse Effect; and

(c) it shall promptly notify the Collateral Agent and the Applicable Authorized
Representative if it knows or becomes aware that any item of Material
Intellectual Property may become subject to any judicial or administrative
adverse determination regarding such Grantor’s right to own, register or use or
the validity or enforceability of such item of Intellectual Property (including
the institution of any action or proceeding in the United States Patent and
Trademark Office, the United States Copyright Office, any state registry, any
foreign counterpart of the foregoing, or any court), in each case except as
could not reasonably be expected to have a Material Adverse Effect.

 

-18-



--------------------------------------------------------------------------------

6.8 Insurance. The Grantors, at their own expense, shall maintain or cause to be
maintained insurance covering physical loss or damage to the Collateral in
accordance with the requirements set forth in Section 5.5 of the Term Loan
Credit Agreement, Section 3.13 of the Indenture and the requirements of any
other Term Loan/Notes Documents. In the event that any Grantor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
hereby or to pay any premium in whole or part relating thereto, the Collateral
Agent may (but shall not be obligated to), without waiving or releasing any
obligation or liability of the Grantors hereunder or any Event of Default, in
its sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Collateral Agent
reasonably deems advisable or as directed by the Applicable Authorized
Representative (acting in its reasonable discretion). All sums disbursed by the
Collateral Agent in connection with this paragraph, including reasonable
attorneys’ fees, court costs, expenses and other charges relating thereto, shall
be payable, upon demand, by the Grantors to the Collateral Agent and shall be
additional Term Loan/Notes Secured Obligations secured hereby.

SECTION 7. FURTHER ASSURANCES; ADDITIONAL GRANTORS.

7.1 Further Assurances.

(a) Each Grantor agrees that from time to time, at the expense of such Grantor,
that it shall promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary under applicable
law, or that the Collateral Agent or the Applicable Authorized Representative
may reasonably request, in order to create and/or maintain the validity,
perfection or priority of and protect any security interest granted or purported
to be granted hereby or to enable the Collateral Agent to exercise and enforce
its rights and remedies hereunder with respect to any Collateral. Without
limiting the generality of the foregoing, each Grantor shall:

(i) file such financing or continuation statements, or amendments thereto,
record security interests in Intellectual Property (other than any Intellectual
Property in a foreign jurisdiction) and execute and deliver such other
agreements, instruments, endorsements, powers of attorney or notices, as may be
necessary, or as the Collateral Agent or the Applicable Authorized
Representative may reasonably request, in order to effect, reflect, perfect and
preserve the security interests granted or purported to be granted hereby;

(ii) take all actions necessary to ensure the recordation of appropriate
evidence of the liens and security interest granted hereunder in any U.S.
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office, and the various Secretaries of State, if
applicable;

(iii) at any time following the occurrence and during the continuance of an
Event of Default, upon request by the Collateral Agent or the Applicable
Authorized Representative, assemble the Collateral and allow inspection of the
Collateral by the Collateral Agent and the Applicable Authorized Representative,
or persons designated by the Collateral Agent or the Applicable Authorized
Representative; provided that no Grantor shall be required to permit the
inspection of any document, information or other matter (x) in respect of which
disclosure to the Applicable Authorized Representative, the Collateral Agent or
any Term Loan/Notes Secured Party (or their respective representatives or
contractors) is prohibited by law or any bona fide binding agreement or (y) is
subject to attorney-client or similar privilege or constitutes attorney

 

-19-



--------------------------------------------------------------------------------

work product; provided that each Grantor will make available redacted versions
of requested documents or, if unable to do so consistent with the preservation
of such privilege, endeavor in good faith otherwise to disclose information
responsive to the requests of Collateral Agent or the Applicable Authorized
Representative in a manner that will protect such privilege;

(iv) at the Collateral Agent’s or the Applicable Authorized Representative’s
request, appear in and defend any action or proceeding that may affect such
Grantor’s title to or the Collateral Agent’s security interest in all or any
part of the Collateral; and

(v) furnish the Collateral Agent and the Applicable Authorized Representative
with such information regarding the Collateral, including, without limitation,
the location thereof, as the Collateral Agent or the Applicable Authorized
Representative may reasonably request from time to time.

(b) Without limiting the effect of Section 7.1(a)(i), each Grantor hereby
authorizes the Collateral Agent to file a Record or Records, including, without
limitation, financing or continuation statements, Intellectual Property Security
Agreements and amendments and supplements to any of the foregoing, in any
jurisdictions and with any filing offices as the Collateral Agent or the
Applicable Authorized Representative may determine, in its sole discretion, are
necessary or advisable to perfect or otherwise protect the security interest
granted to the Collateral Agent herein; provided that the Grantors shall not
have any obligation to perfect any security interest or lien, or record any
notice thereof, in any Intellectual Property in any jurisdiction other than the
U.S. Such financing statements may describe the Collateral in the same manner as
described herein or may contain an indication or description of collateral that
describes such property in any other manner as the Collateral Agent or the
Applicable Authorized Representative may determine, in its sole discretion, is
necessary, advisable or prudent to ensure the perfection of the security
interest in the Collateral granted to the Collateral Agent herein, including,
without limitation, describing such property as “all assets, whether now owned
or hereafter acquired, developed or created” or words of similar effect.

7.2 Additional Grantors. From time to time subsequent to the date hereof, and to
the extent required or permitted pursuant to the terms of the Term Loan Credit
Agreement, the Indenture and any Future Term Loan/Notes Agreement, additional
Persons may become parties hereto as additional Grantors (each, an “Additional
Grantor”), by executing a Pledge Supplement. Upon delivery of any such Pledge
Supplement to the Collateral Agent, notice of which is hereby waived by
Grantors, each Additional Grantor shall be a Grantor and shall be as fully a
party hereto as if Additional Grantor were an original signatory hereto. Each
Grantor expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Grantor
hereunder, nor by any election of Collateral Agent not to cause any Subsidiary
of Borrower to become an Additional Grantor hereunder. This Agreement shall be
fully effective as to any Grantor that is or becomes a party hereto regardless
of whether any other Person becomes or fails to become or ceases to be a Grantor
hereunder.

SECTION 8. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.

8.1 Power of Attorney. Each Grantor hereby irrevocably appoints the Collateral
Agent (such appointment being coupled with an interest) as such Grantor’s
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor, the Collateral Agent or otherwise, from time to
time in the Collateral Agent’s discretion to take any action and to execute any
instrument that the Collateral Agent or the Applicable Authorized Representative
may deem reasonably necessary to accomplish the purposes of this Agreement,
including, without limitation, the following:

(a) upon the occurrence and during the continuance of any Event of Default, to
obtain and adjust insurance required to be maintained by such Grantor or paid to
the Collateral Agent pursuant to the Term Loan/Notes Documents;

 

-20-



--------------------------------------------------------------------------------

(b) upon the occurrence and during the continuance of any Event of Default, to
ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(c) upon the occurrence and during the continuance of any Event of Default, to
receive, endorse and collect any drafts or other instruments, documents and
chattel paper in connection with clause (b) above;

(d) upon the occurrence and during the continuance of any Event of Default, to
file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral;

(e) to prepare and file any UCC financing statements against such Grantor as
debtor;

(f) to prepare, sign, and file for recordation in any intellectual property
registry, appropriate evidence of the lien and security interest granted herein
in any Intellectual Property in the name of such Grantor as debtor; provided
that the Grantors shall not have any obligation to perfect any security interest
or lien, or record any notice thereof, in any Intellectual Property in any
jurisdiction other than the U.S.;

(g) upon the occurrence and during the continuance of any Event of Default, to
take or cause to be taken all actions necessary to perform or comply or cause
performance or compliance with the terms of this Agreement, including, without
limitation, access to pay or discharge past due taxes, assessments, charges,
fees, Liens, security interests or other encumbrances at any time levied or
placed on the Collateral that are not Permitted Liens, and may pay for the
maintenance and preservation of the Collateral to the extent any Grantor fails
to do so as required by the Term Loan Credit Agreement, the Indenture, any
Future Term Loan/Notes Agreement or this Agreement, and each Grantor jointly and
severally agrees to reimburse the Collateral Agent on demand for any payment
reasonably made or any expense reasonably incurred by the Collateral Agent
pursuant to the foregoing authorization; provided that nothing in this paragraph
(g) shall be interpreted as excusing any Grantor from the performance of, or
imposing any obligation on the Collateral Agent or any Term Loan/Notes Secured
Party to cure or perform, any covenants or other promises of any Grantor with
respect to taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein, or in the other Term
Loan/Notes Documents. The Collateral Agent will give notice to Borrower of any
exercise of the Collateral Agent’s rights or powers pursuant to this paragraph
(g); provided that any failure to give or delay in giving such notice shall not
operate as a waiver of, or preclude any other or further exercise of, such
rights or powers or the exercise of any other right or power pursuant to this
Agreement; and

(h) upon the occurrence and during the continuance of any Event of Default,
generally to sell, transfer, lease, license, pledge, make any agreement with
respect to or otherwise deal, subject, in each case, to the terms of any
applicable agreements, with any of the Collateral as fully and completely as
though the Collateral Agent were the absolute owner thereof for all purposes,
and to do, at the Collateral Agent’s option and such Grantor’s expense, at any
time or from time to time, all acts and things that the Collateral Agent deems
reasonably necessary to protect, preserve or realize upon the Collateral and the
Collateral Agent’s security interest therein in order to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do.

 

-21-



--------------------------------------------------------------------------------

8.2 No Duty on the Part of Collateral Agent or Secured Parties. The powers
conferred on the Collateral Agent hereunder are solely to protect the interests
of the Term Loan/Notes Secured Parties in the Collateral and shall not impose
any duty upon the Collateral Agent or any other Term Loan/Notes Secured Party to
exercise any such powers. The Collateral Agent and the other Term Loan/Notes
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct. Each Grantor shall remain liable to observe and perform all
the conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the Collateral, all in accordance
with the terms and conditions thereof, to the same extent as if the security
interests granted hereunder had not been granted to the Collateral Agent in the
Collateral.

8.3 Appointment Pursuant to the Pari Passu Intercreditor Agreement. The
Collateral Agent has been appointed as collateral agent pursuant to the Pari
Passu Intercreditor Agreement. The rights, duties, privileges, immunities and
indemnities of the Collateral Agent hereunder are subject to the provisions of
the Pari Passu Intercreditor Agreement.

8.4 Determinations by the Collateral Agent and Applicable Authorized
Representative. Wherever in this Agreement the Collateral Agent is to make any
determination or take any discretionary action, the Collateral Agent shall do so
in accordance with the terms of the Pari Passu Intercreditor Agreement. When,
under the terms of the Pari Passu Intercreditor Agreement, the Trustee is the
Applicable Authorized Representative and under the terms of this Agreement, the
Applicable Authorized Representative is to make any determination, take any
discretionary action or direct the Collateral Agent, the Trustee shall make such
determinations, take such actions or give such instructions all in accordance
with the terms of the Indenture.

SECTION 9. REMEDIES.

9.1 Generally.

(a) If any Event of Default shall have occurred and be continuing, the
Collateral Agent may (but shall not be obligated to) exercise in respect of the
Collateral, in addition to all other rights and remedies provided for herein or
otherwise available to it at law or in equity, all the rights and remedies of
the Collateral Agent on default under the UCC (whether or not the UCC applies to
the affected Collateral) to collect, enforce or satisfy any Term Loan/Notes
Secured Obligations then owing, whether by acceleration or otherwise, and also
may pursue any of the following separately, successively or simultaneously:

(i) require any Grantor to, and each Grantor hereby agrees that it shall at its
expense and promptly upon request of the Collateral Agent forthwith, assemble
all or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place to be designated by the Collateral
Agent that is reasonably convenient to both parties; provided that no Grantor
shall be required to permit the inspection of any document or information (x) in
respect of which disclosure to the Applicable Authorized Representative, the
Collateral Agent or any Term Loan/Notes Secured Party (or their respective
representatives or contractors) is prohibited by law or any bona fide binding
agreement or (y) is subject to attorney-client or similar privilege or
constitutes attorney work product; provided that each Grantor will make
available redacted versions of requested documents or, if unable to do so
consistent with the preservation of such privilege, endeavor in good faith
otherwise to disclose information responsive to the requests of Collateral Agent
in a manner that will protect such privilege;

 

-22-



--------------------------------------------------------------------------------

(ii) enter onto the property where any Collateral is located and take possession
thereof with or without judicial process;

(iii) prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Collateral Agent reasonably deems appropriate;
and

(iv) without notice except as specified below or under the UCC, sell, assign,
lease, license (on an exclusive or nonexclusive basis) or otherwise dispose,
subject, in each case, to the terms of any applicable agreements, of the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of the Collateral Agent’s offices or elsewhere, for cash, on credit or
for future delivery, at such time or times and at such price or prices and upon
such other terms as the Collateral Agent may deem commercially reasonable.

(b) The Collateral Agent or any other Term Loan/Notes Secured Party may be the
purchaser of any or all of the Collateral at any public or private (to the
extent the portion of the Collateral being privately sold is of a kind that is
customarily sold on a recognized market or the subject of widely distributed
standard price quotations) sale in accordance with the UCC and the Collateral
Agent, as collateral agent for and representative of the Term Loan/Notes Secured
Parties, shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such sale made in accordance with the UCC, to use and apply any of the Term
Loan/Notes Secured Obligations as a credit on account of the purchase price for
any Collateral payable by the Collateral Agent at such sale. For the avoidance
of doubt, each of the Grantors and each of the Term Loan/Notes Secured Parties,
by their acceptance of the benefits of this Agreement, agree, to the fullest
extent permitted by applicable law, that the Collateral Agent shall have the
right to “credit bid” any or all of the Term Loan/Notes Secured Obligations in
connection with any sale or foreclosure proceeding in respect of the Collateral,
including without limitation, sales occurring pursuant to Section 363 of the
Bankruptcy Code or included as part of any plan subject to confirmation under
Section 1129(b)(2)(A)(iii) of the Bankruptcy Code. Each purchaser at any such
sale shall hold the property sold absolutely free from any claim or right on the
part of any Grantor, and each Grantor hereby waives (to the extent permitted by
applicable law) all rights of redemption, stay and/or appraisal which it now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. Each Grantor agrees that, to the extent notice of
sale shall be required by law, at least ten (10) days notice to such Grantor of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification. The Collateral Agent
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given. The Collateral Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned. Each Grantor agrees that it would not be commercially
unreasonable for the Collateral Agent to dispose of the Collateral or any
portion thereof by using Internet sites that routinely provide for the auction
of assets of the types included in the Collateral or that match buyers and
sellers of assets. Each Grantor hereby waives any claims against the Collateral
Agent arising by reason of the fact that the price at which any Collateral may
have been sold at such a private sale was less than the price which might have
been obtained at a public sale, even if the Collateral Agent accepts the first
offer received and does not offer such Collateral to more than one offeree. If
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay all the Term Loan/Notes Secured Obligations, Grantors shall be liable for
the deficiency and the reasonable fees of any attorneys employed by the
Collateral Agent to collect such deficiency. Each Grantor further agrees that a
breach of any of the covenants contained in this Section will cause irreparable
injury to the Collateral Agent, that the Collateral Agent has no adequate remedy
at law in respect of such breach and, as a consequence, that each and every
covenant contained in this Section shall be specifically enforceable against
such Grantor, and such Grantor hereby waives and agrees

 

-23-



--------------------------------------------------------------------------------

not to assert any defenses against an action for specific performance of such
covenants except for a defense that no default has occurred giving rise to the
Term Loan/Notes Secured Obligations becoming due and payable prior to their
stated maturities. Nothing in this Section shall in any way limit the rights of
the Collateral Agent hereunder.

(c) The Collateral Agent may sell the Collateral without giving any warranties
as to the Collateral. The Collateral Agent may specifically disclaim or modify
any warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

(d) The Collateral Agent shall have no obligation to marshal any of the
Collateral.

9.2 Application of Proceeds. Subject to the ABL Intercreditor Agreement, all
proceeds of Collateral shall be applied by the Collateral Agent in the order of
priority set forth in Section 2.01 of the Pari Passu Intercreditor Agreement.

9.3 Sales on Credit. If Collateral Agent sells any of the Collateral upon
credit, Grantor will be credited only with payments actually made by purchaser
and received by Collateral Agent and applied to indebtedness of the purchaser.
In the event the purchaser fails to pay for the Collateral, Collateral Agent may
resell the Collateral and Grantor shall be credited with proceeds of the sale.

9.4 Investment Related Property. Each Grantor recognizes that, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws, the Collateral Agent may be compelled, with respect to any sale
of all or any part of the Investment Related Property conducted without prior
registration or qualification of such Investment Related Property under the
Securities Act and/or such state securities laws, to limit purchasers to those
who will agree, among other things, to acquire the Investment Related Property
for their own account, for investment and not with a view to the distribution or
resale thereof. Each Grantor acknowledges that any such private sale may be at
prices and on terms less favorable than those obtainable through a public sale
without such restrictions (including a public offering made pursuant to a
registration statement under the Securities Act) and, notwithstanding such
circumstances, each Grantor agrees that any such private sale shall be deemed to
have been made in a commercially reasonable manner and that the Collateral Agent
shall have no obligation to engage in public sales and no obligation to delay
the sale of any Investment Related Property for the period of time necessary to
permit the issuer thereof to register it for a form of public sale requiring
registration under the Securities Act or under applicable state securities laws,
even if such issuer would, or should, agree to so register it. If the Collateral
Agent determines to exercise its right to sell any or all of the Investment
Related Property, upon written request, each Grantor shall and shall cause each
issuer of any Pledged Stock to be sold hereunder, each partnership and each
limited liability company from time to time to furnish to the Collateral Agent
all such information as the Collateral Agent may request in order to determine
the number and nature of interest, shares or other instruments included in the
Investment Related Property which may be sold by the Collateral Agent in exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.

9.5 Grant of Intellectual Property License. For the purpose of enabling the
Collateral Agent, during the continuance of an Event of Default, to exercise
rights and remedies under Section 9 hereof at such time as the Collateral Agent
shall be lawfully entitled to exercise such rights and remedies, and for no
other purpose, each Grantor hereby grants to the Collateral Agent, to the extent
assignable, a non-exclusive license (exercisable without payment of royalty or
other compensation to such Grantor), subject, in the case of trademarks and
service marks, to sufficient rights to quality control and inspection in favor
of such Grantor to avoid the risk of invalidation of such trademarks and service
marks, to use,

 

-24-



--------------------------------------------------------------------------------

license or sublicense, to the extent permitted under the licenses granting such
Grantor rights therein, any intellectual property now owned or licensed or
hereafter acquired, developed or created by such Grantor, wherever the same may
be located; provided that (i) such license shall be subject to the rights of any
licensee under any exclusive license granted prior to such Event of Default, to
the extent such license is a Permitted Lien, and (ii) to the extent the
foregoing license is a sublicense of such Grantor’s rights as licensee under any
third party license, the license to the Collateral Agent shall be in accordance
with any limitations in such third party license.

9.6 Intellectual Property.

(a) Anything contained herein to the contrary notwithstanding, in addition to
the other rights and remedies provided herein, upon the occurrence and during
the continuation of an Event of Default:

(i) the Collateral Agent shall have the right (but not the obligation) to bring
suit or otherwise commence any action or proceeding in the name of any Grantor,
the Collateral Agent or otherwise, in the Collateral Agent’s sole discretion, to
enforce any Intellectual Property rights of such Grantor, in which event such
Grantor shall, at the request of the Collateral Agent, do any and all lawful
acts and execute any and all documents required by the Collateral Agent in aid
of such enforcement, and such Grantor shall promptly, upon demand, reimburse and
indemnify the Collateral Agent as provided in Section 12 hereof in connection
with the exercise of its rights under this Section 9.6, and, to the extent that
the Collateral Agent shall elect not to bring suit to enforce any Intellectual
Property rights as provided in this Section 9.6, each Grantor agrees, at the
Collateral Agent’s request, to use all reasonable measures, whether by action,
suit, proceeding or otherwise, to prevent the infringement, misappropriation,
dilution or other violation of any of such Grantor’s rights in the Intellectual
Property by others and for that purpose agrees to diligently maintain any
action, suit or proceeding against any Person so infringing, misappropriating,
diluting or otherwise violating as shall be necessary to prevent such
infringement, misappropriation, dilution or other violation;

(ii) upon written demand from the Collateral Agent, each Grantor shall grant,
assign, convey or otherwise transfer to the Collateral Agent or such Collateral
Agent’s designee all of such Grantor’s right, title and interest in and to any
Intellectual Property included in the Collateral and shall execute and deliver
to the Collateral Agent such documents as are necessary or appropriate to carry
out the intent and purposes of this Agreement;

(iii) each Grantor agrees that such an assignment and/or recording shall be
applied to reduce the Term Loan/Notes Secured Obligations outstanding only to
the extent that the Collateral Agent (or any other Term Loan/Notes Secured
Party) receives cash proceeds in respect of the sale of, or other realization
upon, any such Intellectual Property;

(iv) within five (5) Business Days after written notice from the Collateral
Agent, each Grantor shall make available to the Collateral Agent, to the extent
within such Grantor’s power and authority, such personnel in such Grantor’s
employ on the date of such Event of Default as the Collateral Agent may
reasonably designate, by name, title or job responsibility, to permit such
Grantor to continue, directly or indirectly, to produce, advertise and sell the
products and services sold or delivered by such Grantor under or in connection
with any Trademarks or Trademark Licenses, such persons to be available to
perform their prior functions on the Collateral Agent’s behalf and to be
compensated by the Collateral Agent at such Grantor’s expense on a per diem,
pro-rata basis consistent with the salary and benefit structure applicable to
each as of the date of such Event of Default; and

 

-25-



--------------------------------------------------------------------------------

(v) the Collateral Agent shall have the right (but not the obligation) to
notify, or require each Grantor to notify, any obligors with respect to amounts
due or to become due to such Grantor in respect of any Intellectual Property of
such Grantor, of the existence of the security interest created herein, to
direct such obligors to make payment of all such amounts directly to the
Collateral Agent, and, upon such notification and at the expense of such
Grantor, to enforce collection of any such amounts and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done;

(1) all amounts and proceeds (including checks and other instruments) received
by Grantor in respect of amounts due to such Grantor in respect of the
Collateral or any portion thereof shall be received in trust for the benefit of
the Collateral Agent hereunder, shall be segregated from other funds of such
Grantor and shall be forthwith paid over or delivered to the Collateral Agent in
the same form as so received (with any necessary endorsement) to be held as cash
Collateral and applied as provided by Section 9.7 hereof; and

(2) Grantor shall not adjust, settle or compromise the amount or payment of any
such amount or release wholly or partly any obligor with respect thereto or
allow any credit or discount thereon.

(b) If (i) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (ii) no
other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to the Collateral Agent of any rights, title and
interests in and to any Intellectual Property of such Grantor shall have been
previously made and shall have become absolute and effective, and (iv) the Term
Loan/Notes Secured Obligations shall not have become immediately due and
payable, upon the written request of any Grantor, the Collateral Agent shall
promptly execute and deliver to such Grantor, at such Grantor’s sole cost and
expense, such assignments or other transfer as may be necessary to reassign to
such Grantor any such rights, title and interests as may have been assigned to
the Collateral Agent as aforesaid, subject to any disposition thereof that may
have been made by the Collateral Agent; provided, after giving effect to such
reassignment, the Collateral Agent’s security interest granted pursuant hereto,
as well as all other rights and remedies of the Collateral Agent granted
hereunder, shall continue to be in full force and effect; and provided further,
the rights, title and interests so reassigned shall be free and clear of any
other Liens granted by or on behalf of the Collateral Agent and the Term
Loan/Notes Secured Parties.

9.7 Deposit Accounts. Subject to the ABL Intercreditor Agreement and the Pari
Passu Intercreditor Agreement, if any Event of Default shall have occurred and
be continuing, the Collateral Agent may give any notice of exclusive control or
similar notice for any Control Account and apply the balance from any Control
Account, or instruct the bank at which any Control Account is maintained to pay
the balance of any Control Account, to or for the benefit of the Collateral
Agent to be applied in accordance with the terms of this Agreement and the Pari
Passu Intercreditor Agreement.

SECTION 10. COLLATERAL AGENT.

The Collateral Agent has been appointed to act as Collateral Agent hereunder by
the Term Loan/Notes Secured Parties or their Authorized Representatives pursuant
to the Pari Passu Intercreditor Agreement. The Collateral Agent shall be
obligated, and shall have the right hereunder, to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including, without limitation, the release or substitution of
Collateral), solely in accordance with this Agreement, the Pari Passu
Intercreditor Agreement, the ABL Intercreditor Agreement and the other Term
Loan/Notes Documents. In furtherance of the foregoing provisions of this

 

-26-



--------------------------------------------------------------------------------

Section, each Term Loan/Notes Secured Party, by its acceptance of the benefits
hereof, agrees that it shall have no right individually to realize upon any of
the Collateral hereunder, it being understood and agreed by such Term Loan/Notes
Secured Party that all rights and remedies hereunder may be exercised solely by
the Collateral Agent for the benefit of Term Loan/Notes Secured Parties in
accordance with the terms of this Section. The provisions of the Pari Passu
Intercreditor Agreement, the Term Loan Credit Agreement, the Indenture and each
other Term Loan/Notes Document relating to the Collateral Agent including,
without limitation, the provisions relating to resignation or removal of the
Collateral Agent and the rights, privileges and immunities of the Collateral
Agent are incorporated herein by this reference and shall survive any
termination of such agreements.

SECTION 11. CONTINUING SECURITY INTEREST.

This Agreement shall create a continuing security interest in the Collateral,
shall remain in full force and effect until the payment in full of all Term
Loan/Notes Secured Obligations (other than unasserted indemnification, tax
gross-up, expense reimbursement or yield protection obligations) and the
cancellation or termination of the Commitments under the Term Loan Credit
Agreement and the commitments under any Future Term Loan/Notes Agreement, and
shall be binding upon each Grantor, its successors and assigns, and inure,
together with the rights and remedies of the Collateral Agent hereunder, to the
benefit of the Collateral Agent and its successors, transferees and assigns.
Without limiting the generality of the foregoing, but subject to the terms of
the applicable Term Loan/Notes Documents, any Term Loan/Notes Secured Party may
assign or otherwise transfer any Loans or Notes, as the case may be, held by it
to any other Person, and such other Person shall thereupon become vested with
all the benefits in respect thereof granted to such Term Loan/Notes Secured
Party herein or otherwise. Upon the payment in full of all Term Loan/Notes
Secured Obligations (other than unasserted indemnification, tax gross-up,
expense reimbursement or yield protection obligations) and the cancellation or
termination of the Commitments and the commitments under any Future Term
Loan/Notes Agreement, the security interest granted hereby shall automatically
terminate hereunder and of record and all rights to the Collateral shall revert
to the Grantors. Upon any such termination the Collateral Agent shall, at the
Grantors’ expense, execute and deliver to the Grantors or otherwise authorize
the filing of such documents as the Grantors shall reasonably request, including
financing statement amendments and/or releases and/or reassignments of
Intellectual Property included in the Collateral in the form appropriate for
recording in the U.S. Patent and Trademark Office, U.S. Copyright Office, and
other applicable Intellectual Property registry where the Collateral Agent’s
security interest may have been recorded, to evidence such termination. Upon any
disposition of property (other than a disposition to another Grantor) or other
release of such property from the Collateral, in each case, permitted by each
Term Loan/Notes Document, the Liens granted herein shall be deemed to be
automatically released and such property shall automatically revert to the
applicable Grantor with no further action on the part of any Person. In
addition, the Liens granted herein on any Collateral shall be released or
subordinated as provided in Section 2.04 of the Pari Passu Intercreditor
Agreement. The Collateral Agent shall, at the applicable Grantor’s expense,
execute and deliver or otherwise authorize the filing of such documents as such
Grantor shall reasonably request, in form and substance reasonably satisfactory
to the Collateral Agent, including financing statement amendments to evidence
such release.

SECTION 12. STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation

 

-27-



--------------------------------------------------------------------------------

of Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property.
Neither the Collateral Agent nor any of its directors, officers, employees or
agents shall be liable for failure to demand, collect or realize upon all or any
part of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or otherwise. If any Grantor fails to perform any agreement
contained herein, the Collateral Agent may itself perform, or cause performance
of, such agreement, and the expenses of the Collateral Agent incurred in
connection therewith shall be payable by each Grantor under Section 10.2 of the
Credit Agreement, Section 7.7 of the Indenture and the applicable section of
each Future Term Loan/Notes Agreement.

SECTION 13. MISCELLANEOUS.

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 10.1 of the Term Loan Credit Agreement, Section 13.1
of the Indenture, the applicable section of each Future Term Loan/Notes
Agreement and Section 5.01 of the Pari Passu Intercreditor Agreement. None of
the terms or provisions of this Agreement may be waived, amended, supplemented
or otherwise modified except in accordance with Section 10.5 of the Term Loan
Credit Agreement, Article IX of the Indenture and the corresponding provisions
of any Future Term Loan/Notes Agreement; provided, however, that (i) schedules
to this Agreement may be supplemented or amended at any time by any Grantor
through Pledge Supplements (but no other existing provisions of this Agreement
may be modified and no Collateral may be released (except as provided in
Section 11 hereof), in each case solely through Pledge Supplements) and
(ii) schedules to the Collateral Questionnaire may be supplemented or amended at
any time by any Grantor by written notice thereof to the Collateral Agent and
the Applicable Authorized Representative. No failure or delay on the part of the
Collateral Agent in the exercise of any power, right or privilege hereunder or
under any other Term Loan/Notes Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. All rights and remedies existing under this Agreement and the other
Term Loan/Notes Documents are cumulative to, and not exclusive of, any rights or
remedies otherwise available. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists. This Agreement shall be binding upon and
inure to the benefit of the Collateral Agent and the Grantors and their
respective successors and assigns. No Grantor shall, without the prior written
consent of the Collateral Agent given in accordance with the Term Loan/Notes
Documents, assign any right, duty or obligation hereunder. This Agreement and
the other Term Loan/Notes Documents embody the entire agreement and
understanding between the Grantors and the Collateral Agent and supersede all
prior agreements and understandings between such parties relating to the subject
matter hereof and thereof. Accordingly, the Term Loan/Notes Documents may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties. This
Agreement may be executed in one or more counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument; signature pages may be detached from multiple
separate counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document; delivery of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall be as effective as delivery of a manually signed counterpart of this
Agreement.

 

-28-



--------------------------------------------------------------------------------

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).

THE PROVISIONS OF THE PARI PASSU INTERCREDITOR AGREEMENT UNDER THE HEADINGS
“GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS,” “SUBMISSION TO
JURISDICTION WAIVERS” AND “WAIVER OF JURY TRIAL” ARE INCORPORATED HEREIN BY THIS
REFERENCE AND SUCH INCORPORATION SHALL SURVIVE ANY TERMINATION OF THE PARI PASSU
INTERCREDITOR AGREEMENT.

Notwithstanding anything herein to the contrary, the liens and security
interests granted to the Collateral Agent pursuant to this Agreement and the
exercise of any right or remedy by the Collateral Agent hereunder, in each case,
with respect to the ABL Priority Collateral are subject to the limitations and
provisions of the ABL Intercreditor Agreement. In the event of any inconsistency
between the terms or conditions of this Agreement (other than Section 2) and the
terms and conditions of the ABL Intercreditor Agreement, the terms and
conditions of the ABL Intercreditor Agreement shall control. Notwithstanding
anything herein to the contrary, the liens and security interests granted to the
Collateral Agent pursuant to this Agreement and the exercise of any right or
remedy by the Collateral Agent hereunder are subject to the limitations and
provisions of the Pari Passu Intercreditor Agreement. In the event of any
inconsistency between the terms or conditions of this Agreement (other than
Section 2) and the terms and conditions of the Pari Passu Intercreditor
Agreement, the terms and conditions of the Pari Passu Intercreditor Agreement
shall control.

[Remainder of page intentionally left blank]

 

-29-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

J. C. PENNEY COMPANY, INC.,

as Grantor

By:  

 

  Name:   Title:

J. C. PENNEY CORPORATION, INC.,

as Grantor

By:  

 

  Name:   Title:

J. C. PENNEY PURCHASING CORPORATION,

as Grantor

By:  

 

  Name:   Title:  

JCP REAL ESTATE HOLDINGS, INC.,

as Grantor

By:  

 

  Name:   Title:  

J. C. PENNEY PROPERTIES, INC.,

as Grantor

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Agent

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE 5.2

TO AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

COLLATERAL IDENTIFICATION

 

I. INTELLECTUAL PROPERTY

 

(A) Copyrights

 

Owner

 

Title

 

Copyright Serial No.

(“CSN”)

Serial Publication Year

 

Registration No.

 

(B) Copyrights Licenses

None.

 

(C) Patents

None.

 

(D) Patent Licenses

None.

 

(E) Trademarks

U.S. and State Trademarks:

 

Trademark

 

Jurisdiction

 

Application No.

Application Date

 

Registration No.

Registration Date

 

Owner Name

 

(F) Trademark Licenses

 

Licensor

 

Licensee

 

Marks Licensed

 

Type of License

 



--------------------------------------------------------------------------------

(G) Trade Secret Licenses

 

II. COMMERCIAL TORT CLAIMS

 

III. RESERVED



--------------------------------------------------------------------------------

SCHEDULE 5.4

TO AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

FINANCING STATEMENTS

 

Grantor

 

Filing Jurisdiction



--------------------------------------------------------------------------------

SCHEDULE 5.5

TO AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

Equipment Locations

 

Store Number

 

Type/Use

 

Address

 

City

 

State

Inventory Locations

 

Store Number

 

Street

 

City

 

State

 

Zip

 



--------------------------------------------------------------------------------

EXHIBIT A

TO AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

PLEDGE SUPPLEMENT

This PLEDGE SUPPLEMENT, dated [            ], 20[    ], is delivered by [NAME OF
GRANTOR] a [NAME OF STATE OF INCORPORATION] [Corporation] (the “Grantor”)
pursuant to the Amended and Restated Pledge and Security Agreement, dated as of
June 23, 2016 (as it may be from time to time amended, restated, modified or
supplemented, the “Security Agreement”), among J. C. PENNEY CORPORATION, INC.,
the other Grantors named therein, and WILMINGTON TRUST, NATIONAL ASSOCIATION, as
the Collateral Agent. Capitalized terms used herein not otherwise defined herein
shall have the meanings ascribed thereto in the Security Agreement.

Grantor hereby confirms the grant to the Collateral Agent set forth in the
Security Agreement of, and does hereby grant to the Collateral Agent, a security
interest in all of Grantor’s right, title and interest in, to and under all
Collateral to secure the Term Loan/Notes Secured Obligations, in each case
whether now or hereafter existing or in which Grantor now has or hereafter
acquires an interest and wherever the same may be located. Grantor represents
and warrants that the attached Annex A and Supplements to Schedules accurately
and completely set forth all additional information required to be provided
pursuant to the Security Agreement and hereby agrees that such Annex A and
Supplements to Schedules shall constitute part of the Schedules to the Security
Agreement.

THIS PLEDGE SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).

IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of [            ],
20[    ].

 

[NAME OF GRANTOR], By:  

 

  Name:   Title:

 

EXHIBIT A-1



--------------------------------------------------------------------------------

ANNEX A

TO PLEDGE SUPPLEMENT

Additional Information:

GENERAL INFORMATION

 

(A) Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business (or Residence if Grantor is a Natural
Person) and Organizational Identification Number of each Grantor:

 

Full Legal Name

 

Type of
Organization

 

Jurisdiction of
Organization

 

Chief Executive

Office/Sole Place
of Business (or
Residence if Grantor
is a Natural Person)

 

Organization I.D.#

 

(B) Other Names (including any Trade Name or Fictitious Business Name) under
which each Grantor currently conducts business:

 

Full Legal Name

 

Trade Name or Fictitious Business Name

 

(C) Changes in Name, Jurisdiction of Organization, Chief Executive Office or
Sole Place of Business (or Principal Residence if Grantor is a Natural Person)
and Corporate Structure within past five (5) years:

 

Grantor

 

Date of Change

 

Description of Change

 

(D) Agreements pursuant to which any Grantor is bound as debtor within past five
(5) years:

 

Grantor

 

Description of Agreement

 

 

EXHIBIT A-2



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 5.2

TO AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

COLLATERAL IDENTIFICATION

 

I. INTELLECTUAL PROPERTY

 

(A) Copyrights

 

Grantor

 

Jurisdiction

 

Title of Work

 

Registration Number (if any)

 

Registration Date
(if any)

 

(B) Copyrights Licenses

 

Grantor

 

Description of
Copyright License

 

Registration Number (if any)
of underlying Copyright

 

Name of Licensor

 

(C) Patents

 

Grantor

 

Jurisdiction

 

Title of Patent

 

Patent Number
(Application Number)

 

Issue Date
(Filing Date)

 

(D) Patent Licenses

 

Grantor

 

Description of
Patent License

 

Patent Number
of underlying Patent

 

Name of Licensor

 

(E) Trademarks

 

Grantor

 

Jurisdiction

 

Trademark

 

Registration Number

(Serial Number)

 

Registration Date
(Filing Date)

 

 

EXHIBIT A-3



--------------------------------------------------------------------------------

(F) Trademark Licenses

 

Grantor

 

Description of
Trademark License

 

Registration Number
of underlying Trademark

 

Name of Licensor

 

(G) Trade Secret Licenses

II. COMMERCIAL TORT CLAIMS

 

Grantor

 

Commercial Tort Claims

III. WAREHOUSEMEN, BAILEES AND OTHER THIRD PARTIES IN POSSESSION OF COLLATERAL

 

Grantor

 

Description of Property

 

Name and Address of Third Party

 

 

 

EXHIBIT A-4



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 5.4

TO AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

Financing Statements:

 

Grantor

 

Filing Jurisdiction(s)

 

 

EXHIBIT A-5



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 5.5

TO AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

Additional Information:

 

Name of Grantor

 

Location of Equipment and Inventory

 

 

EXHIBIT A-6



--------------------------------------------------------------------------------

EXHIBIT B

TO AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

FORM OF AMENDED AND RESTATED TRADEMARK SECURITY AGREEMENT

This AMENDED AND RESTATED TRADEMARK SECURITY AGREEMENT, dated as of
[            ], 20[            ] (as it may be amended, restated, supplemented
or otherwise modified from time to time, this “Agreement”), is made by the
entities identified as grantors on the signature pages hereto (collectively, the
“Grantors”) in favor of Wilmington Trust, National Association, as collateral
agent for the Term Loan/Notes Secured Parties (in such capacity, together with
its successors and permitted assigns, the “Collateral Agent”).

WHEREAS, the Grantors are party to an Amended and Restated Pledge and Security
Agreement dated as of June 23, 2016 (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Pledge and Security
Agreement”) between each of the Grantors and the other grantors party thereto
and the Collateral Agent pursuant to which the Grantors granted a security
interest to the Collateral Agent in the Trademark Collateral (as defined below)
and are required to execute and deliver this Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms

Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meaning given to them in the Pledge and
Security Agreement.

SECTION 2. Grant of Security Interest in Trademark Collateral

SECTION 2.1 Grant of Security Interest. Each Grantor hereby grants to the
Collateral Agent, for the benefit of the Term Loan/Notes Secured Parties, a
security interest in and continuing lien on all of such Grantor’s right, title
and interest in, to and under the following, in each case whether now or
hereafter existing or in which such Grantor now has or hereafter acquires an
interest and wherever the same may be located (collectively, the “Trademark
Collateral”):

(a) all United States, and foreign trademarks, trade names, trade dress,
Internet domain names, service marks, certification marks, logos, and other
source identifiers, whether or not registered;

(b) all registrations and applications therefor including, without limitation,
the registrations and applications listed on Schedule A attached hereto;

(c) all extensions or renewals of any of the foregoing;

(d) all of the goodwill of the business connected with the use of and symbolized
by any of the foregoing;

(e) the right to sue or otherwise recover for any past, present and future
infringement, dilution or other violation of any of the foregoing;

 

EXHIBIT B-1



--------------------------------------------------------------------------------

(f) all Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages, and proceeds of suit now or
hereafter due and/or payable with respect thereto; and

(g) all other rights corresponding thereto throughout the world.

SECTION 2.2 Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the Trademark Collateral include or the security
interest granted under Section 2.1 hereof attach to any Excluded Asset,
including, without limitation, any “intent-to-use” application for registration
of a trademark or service mark filed pursuant to Section 1(b) of the Lanham Act,
15 U.S.C. § 1051, prior to the filing of a “Statement of Use” pursuant to
Section 1(d) of the Lanham Act or an “Amendment to Allege Use” pursuant to
Section 1(c) of the Lanham Act with respect thereto, solely to the extent, if
any, that, and solely during the period, if any, in which, the grant of a
security interest therein would impair the validity or enforceability of any
registration that issues from such intent-to-use application under applicable
federal law.

SECTION 3. Security Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Term Loan/Notes Secured Parties pursuant to the Pledge and Security Agreement,
and the Grantors hereby acknowledge and affirm that the rights and remedies of
the Collateral Agent with respect to the security interest in the Trademark
Collateral made and granted hereby are more fully set forth in the Pledge and
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. In the event that any provision
of this Agreement is deemed to conflict with the Pledge and Security Agreement,
the provisions of the Pledge and Security Agreement shall control.

SECTION 4. Termination

Upon the payment in full of all Term Loan/Notes Secured Obligations (other than
unasserted indemnification, tax gross-up, expense reimbursement or yield
protection obligations) and the cancellation or termination of the Commitments
and commitments under any Future Term Loan/Notes Agreement, the security
interest granted hereby shall automatically terminate hereunder and of record
and all rights to the Trademark Collateral shall revert to the Grantors. Upon
any such termination the Collateral Agent shall, at the Grantors’ expense,
execute and deliver to the Grantors or otherwise authorize the filing of such
documents as the Grantors shall reasonably request, including financing
statement amendments and/or releases and/or reassignments of the Trademark
Collateral in the form appropriate for recording in the U.S. Patent and
Trademark Office or other applicable Intellectual Property registry where the
Collateral Agent’s security interest may have been recorded, to evidence such
termination.

SECTION 5. Governing Law

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).

 

EXHIBIT B-2



--------------------------------------------------------------------------------

SECTION 6. Intercreditor Agreement

Notwithstanding anything herein to the contrary, the liens and security
interests granted to the Collateral Agent pursuant to this Agreement in respect
of the Trademark Collateral and the exercise of any right or remedy by the
Collateral Agent hereunder in respect of the Trademark Collateral, in each case,
with respect to such Trademark Collateral are subject to the limitations and
provisions of the ABL Intercreditor Agreement. In the event of any inconsistency
between the terms or conditions of this Agreement (other than Section 2) and the
terms and conditions of the ABL Intercreditor Agreement, the terms and
conditions of the ABL Intercreditor Agreement shall control. In addition,
notwithstanding anything herein to the contrary, the liens and security
interests granted to the Collateral Agent pursuant to this Agreement in respect
of the Trademark Collateral and the exercise of any right or remedy by the
Collateral Agent hereunder in respect of the Trademark Collateral, in each case,
with respect to such Trademark Collateral are subject to the limitations and
provisions of the Pari Passu Intercreditor Agreement. In the event of any
inconsistency between the terms or conditions of this Agreement (other than
Section 2) and the terms and conditions of the Pari Passu Intercreditor
Agreement, the terms and conditions of the Pari Passu Intercreditor Agreement
shall control.

SECTION 7. Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. Delivery of an executed signature
page to this Agreement by facsimile or other electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.

SECTION 8. Concerning the Collateral Agent

Wilmington Trust, National Association is entering into this Agreement solely in
its capacity as Collateral Agent pursuant to the Pari Passu Intercreditor
Agreement, and shall be entitled to all of the rights, privileges and immunities
provided to the Collateral Agent thereunder in acting as Collateral Agent
pursuant hereto.

[Remainder of page intentionally left blank ]

 

EXHIBIT B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[NAME OF GRANTOR], By:  

 

  Name:   Title:

 

STATE OF                                 )      
                                                     )   ss.       COUNTY
OF                             )      

On this             day of                 ,         before me personally
appeared                 , proved to me on the basis of satisfactory evidence to
be the person who executed the foregoing instrument on behalf of
                , who being by me duly sworn did depose and say that he/she is
an authorized officer of said corporation, that the said instrument was signed
on behalf of said corporation as authorized by its Board of Directors and that
he/she acknowledged said instrument to be the free act and deed of said
corporation.

 

Notary Public [NAME OF GRANTOR], By:  

 

  Name:   Title:

 

STATE OF                                 )      
                                                     )   ss.       COUNTY
OF                             )      

On this             day of                 ,         before me personally
appeared                 , proved to me on the basis of satisfactory evidence to
be the person who executed the foregoing instrument on behalf of                
, who being by me duly sworn did depose and say that he/she is an authorized
officer of said corporation, that the said instrument was signed on behalf of
said corporation as authorized by its Board of Directors and that he/she
acknowledged said instrument to be the free act and deed of said corporation.

[ADD SIGNATURE BLOCKS AND NOTARY BLOCKS FOR ANY OTHER GRANTORS]

 

EXHIBIT B-4



--------------------------------------------------------------------------------

Accepted and Agreed:   

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Agent

  

By:  

 

     Name:      Title:   

 

EXHIBIT B-5



--------------------------------------------------------------------------------

SCHEDULE A

to

TRADEMARK SECURITY AGREEMENT

TRADEMARK REGISTRATIONS AND APPLICATIONS

 

Mark

 

Serial No.

 

Filing Date

 

Registration No.

 

Registration Date

 

 

EXHIBIT B-6



--------------------------------------------------------------------------------

EXHIBIT C

TO AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

FORM OF PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT, dated as of [            ], 20[    ] (as it may
be amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), is made by the entities identified as grantors on the signature
pages hereto (collectively, the “Grantors”) in favor of Wilmington Trust,
National Association, as collateral agent for the Term Loan/Notes Secured
Parties (in such capacity, together with its successors and permitted assigns,
the “Collateral Agent”).

WHEREAS, the Grantors are party to an Amended and Restated Pledge and Security
Agreement dated as of June 23, 2016 (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Pledge and Security
Agreement”) between each of the Grantors and the other grantors party thereto
and the Collateral Agent pursuant to which the Grantors granted a security
interest to the Collateral Agent in the Patent Collateral (as defined below) and
are required to execute and deliver this Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms

Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meaning given to them in the Pledge and
Security Agreement.

SECTION 2. Grant of Security Interest in Patent Collateral

SECTION 2.1. Grant of Security Interest. Each Grantor hereby grants to the
Collateral Agent, for the benefit of the Term Loan/Notes Secured Parties, a
security interest in and continuing lien on all of such Grantor’s right, title
and interest in, to and under the following, in each case whether now or
hereafter existing or in which such Grantor now has or hereafter acquires an
interest and wherever the same may be located (collectively, the “Patent
Collateral”):

(a) all United States and foreign patents and certificates of invention, or
industrial property designs, and applications for any of the foregoing,
including, without limitation, each patent and patent application listed on
Schedule A attached hereto;

(b) all reissues, divisions, continuations, continuations-in-part and extensions
thereof;

(c) all patentable inventions described and claimed therein;

(d) the right to sue or otherwise recover for any past, present and future
infringement or other violation thereof;

(e) all Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages, and proceeds of suit now or
hereafter due and/or payable with respect thereto; and

(f) all other rights corresponding thereto throughout the world.

 

EXHIBIT C-1



--------------------------------------------------------------------------------

SECTION 2.2 Certain Limited Exclusions. Notwithstanding anything to the
contrary, in no event shall the Patent Collateral include or the security
interest granted under Section 2.1 hereof attach to any Excluded Assets.

SECTION 3. Security Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Term Loan/Notes Secured Parties pursuant to the Pledge and Security Agreement,
and the Grantors hereby acknowledge and affirm that the rights and remedies of
the Collateral Agent with respect to the security interest in the Patent
Collateral made and granted hereby are more fully set forth in the Pledge and
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. In the event that any provision
of this Agreement is deemed to conflict with the Pledge and Security Agreement,
the provisions of the Pledge and Security Agreement shall control.

SECTION 4. Termination

Upon the payment in full of all Term Loan/Notes Secured Obligations (other than
unasserted indemnification, tax gross-up, expense reimbursement or yield
protection obligations) and the cancellation or termination of the Commitments
and commitments under any Future Term Loan/Notes Agreement, the security
interest granted hereby shall automatically terminate hereunder and of record
and all rights to the Patent Collateral shall revert to the Grantors. Upon any
such termination the Collateral Agent shall, at the Grantors’ expense, execute
and deliver to the Grantors or otherwise authorize the filing of such documents
as the Grantors shall reasonably request, including financing statement
amendments and/or releases and/or reassignments of the Patent Collateral in the
form appropriate for recording in the U.S. Patent and Trademark Office or other
applicable Intellectual Property registry where the Collateral Agent’s security
interest may have been recorded, to evidence such termination.

SECTION 5. Governing Law

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).

SECTION 6. Intercreditor Agreement

Notwithstanding anything herein to the contrary, the liens and security
interests granted to the Collateral Agent pursuant to this Agreement in respect
of the Patent Collateral and the exercise of any right or remedy by the
Collateral Agent hereunder in respect of the Patent Collateral, in each case,
with respect to such Patent Collateral are subject to the limitations and
provisions of the ABL Intercreditor Agreement. In the event of any inconsistency
between the terms or conditions of this Agreement (other than Section 2) and the
terms and conditions of the ABL Intercreditor Agreement, the terms and
conditions of the ABL Intercreditor Agreement shall control. In addition,
notwithstanding anything

 

EXHIBIT C-2



--------------------------------------------------------------------------------

herein to the contrary, the liens and security interests granted to the
Collateral Agent pursuant to this Agreement in respect of the Patent Collateral
and the exercise of any right or remedy by the Collateral Agent hereunder in
respect of the Patent Collateral, in each case, with respect to such Patent
Collateral are subject to the limitations and provisions of the Pari Passu
Intercreditor Agreement. In the event of any inconsistency between the terms or
conditions of this Agreement (other than Section 2) and the terms and conditions
of the Pari Passu Intercreditor Agreement, the terms and conditions of the Pari
Passu Intercreditor Agreement shall control.

SECTION 7. Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. Delivery of an executed signature
page to this Agreement by facsimile or other electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.

SECTION 8. Concerning the Collateral Agent

Wilmington Trust, National Association is entering into this Agreement solely in
its capacity as Collateral Agent pursuant to the Pari Passu Intercreditor
Agreement, and shall be entitled to all of the rights, privileges and immunities
provided to the Collateral Agent thereunder in acting as Collateral Agent
pursuant hereto.

[Remainder of page intentionally left blank ]

 

EXHIBIT C-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[NAME OF GRANTOR], By:      

Name:

Title:

 

STATE OF    )       )    ss. COUNTY OF    )   

On this             day of             ,             before me personally
appeared                     , proved to me on the basis of satisfactory
evidence to be the person who executed the foregoing instrument on behalf
of                     , who being by me duly sworn did depose and say that
he/she is an authorized officer of said corporation, that the said instrument
was signed on behalf of said corporation as authorized by its Board of Directors
and that he/she acknowledged said instrument to be the free act and deed of said
corporation.

 

Notary Public [NAME OF GRANTOR], By:      

Name:

Title:

 

STATE OF    )       )    ss. COUNTY OF    )   

On this             day of             ,             before me personally
appeared                     , proved to me on the basis of satisfactory
evidence to be the person who executed the foregoing instrument on behalf
of                     , who being by me duly sworn did depose and say that
he/she is an authorized officer of said corporation, that the said instrument
was signed on behalf of said corporation as authorized by its Board of Directors
and that he/she acknowledged said instrument to be the free act and deed of said
corporation.

[ADD SIGNATURE BLOCKS AND NOTARY BLOCKS FOR ANY OTHER GRANTORS]

 

EXHIBIT C-4



--------------------------------------------------------------------------------

Accepted and Agreed:   

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Agent

  

By:  

 

    

Name:

Title:

  

 

EXHIBIT C-5



--------------------------------------------------------------------------------

SCHEDULE A

to

PATENT SECURITY AGREEMENT

PATENTS AND PATENT APPLICATIONS

 

Title

  

Application No.

  

Filing Date

  

Patent No.

  

Issue Date

 

 

EXHIBIT C-6



--------------------------------------------------------------------------------

EXHIBIT D

TO PLEDGE AND SECURITY AGREEMENT

FORM OF AMENDED AND RESTATED COPYRIGHT SECURITY AGREEMENT

This AMENDED AND RESTATED COPYRIGHT SECURITY AGREEMENT, dated as of
[            ], 20[    ] (as it may be amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), is made by the entities
identified as grantors on the signature pages hereto (collectively, the
“Grantors”) in favor of Wilmington Trust, National Association, as collateral
agent for the Term Loan/Notes Secured Parties (in such capacity, together with
its successors and permitted assigns, the “Collateral Agent”).

WHEREAS, the Grantors are party to an Amended and Restated Pledge and Security
Agreement dated as of June 23, 2016 (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Pledge and Security
Agreement”) between each of the Grantors and the other grantors party thereto
and the Collateral Agent pursuant to which the Grantors granted a security
interest to the Collateral Agent in the Copyright Collateral (as defined below)
and are required to execute and deliver this Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms

Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meaning given to them in the Pledge and
Security Agreement.

SECTION 2. Grant of Security Interest in Copyright Collateral

SECTION 2.1 Grant of Security Interest. Each Grantor hereby grants to the
Collateral Agent, for the benefit of the Term Loan/Notes Secured Parties, a
security interest in and continuing lien on all of such Grantor’s right, title
and interest in, to and under the following, in each case whether now or
hereafter existing or in which such Grantor now has or hereafter acquires an
interest and wherever the same may be located (collectively, the “Copyright
Collateral”):

(a) all United States and foreign copyrights and all Mask Works (as defined
under 17 U.S.C. 901 of the U.S. Copyright Act), whether registered or
unregistered;

(b) all registrations and applications therefor including, without limitation,
the registrations and applications listed on Schedule A attached hereto;

(c) all extensions and renewals thereof;

(d) the right to sue or otherwise recover for any past, present and future
infringement or other violation of any of the foregoing;

(e) all Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages and proceeds of suit now or
hereafter due and/or payable with respect thereto;

 

EXHIBIT D-1



--------------------------------------------------------------------------------

(f) all other rights corresponding thereto throughout the world; and

(g) all exclusive Copyright Licenses in respect of registered U.S. copyrights
for which such Grantor is the licensee and which are included in the Material
Intellectual Property.

SECTION 2.2 Certain Limited Exclusions. Notwithstanding anything to the
contrary, in no event shall the Copyright Collateral include or the security
interest granted under Section 2.1 hereof attach to any Excluded Asset.

SECTION 3. Security Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Term Loan/Notes Secured Parties pursuant to the Pledge and Security Agreement,
and the Grantors hereby acknowledge and affirm that the rights and remedies of
the Collateral Agent with respect to the security interest in the Copyright
Collateral made and granted hereby are more fully set forth in the Pledge and
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. In the event that any provision
of this Agreement is deemed to conflict with the Pledge and Security Agreement,
the provisions of the Pledge and Security Agreement shall control.

SECTION 4. Termination

Upon the payment in full of all Term Loan/Notes Secured Obligations (other than
unasserted indemnification, tax gross-up, expense reimbursement or yield
protection obligations) and the cancellation or termination of the Commitments
and commitments under any Future Term Loan/Notes Agreement, the security
interest granted hereby shall automatically terminate hereunder and of record
and all rights to the Copyright Collateral shall revert to the Grantors. Upon
any such termination the Collateral Agent shall, at the Grantors’ expense,
execute and deliver to the Grantors or otherwise authorize the filing of such
documents as the Grantors shall reasonably request, including financing
statement amendments and/or releases and/or reassignments of Copyright
Collateral in the form appropriate for recording in the U.S. Copyright Office or
other applicable Intellectual Property registry where the Collateral Agent’s
security interest may have been recorded, to evidence such termination.

SECTION 5. Governing Law

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).

SECTION 6. Intercreditor Agreement

Notwithstanding anything herein to the contrary, the liens and security
interests granted to the Collateral Agent pursuant to this Agreement in respect
of the Copyright Collateral and the exercise of any right or remedy by the
Collateral Agent hereunder in respect of the Copyright Collateral, in each case,
with respect to such Copyright Collateral are subject to the limitations and
provisions of the ABL

 

EXHIBIT D-2



--------------------------------------------------------------------------------

Intercreditor Agreement. In the event of any inconsistency between the terms or
conditions of this Agreement (other than Section 2) and the terms and conditions
of the ABL Intercreditor Agreement, the terms and conditions of the ABL
Intercreditor Agreement shall control. In addition, notwithstanding anything
herein to the contrary, the liens and security interests granted to the
Collateral Agent pursuant to this Agreement in respect of the Copyright
Collateral and the exercise of any right or remedy by the Collateral Agent
hereunder in respect of the Copyright Collateral, in each case, with respect to
such Copyright Collateral are subject to the limitations and provisions of the
Pari Passu Intercreditor Agreement. In the event of any inconsistency between
the terms or conditions of this Agreement (other than Section 2) and the terms
and conditions of the Pari Passu Intercreditor Agreement, the terms and
conditions of the Pari Passu Intercreditor Agreement shall control.

SECTION 7. Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. Delivery of an executed signature
page to this Agreement by facsimile or other electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.

SECTION 8. Concerning the Collateral Agent

Wilmington Trust, National Association is entering into this Agreement solely in
its capacity as Collateral Agent pursuant to the Pari Passu Intercreditor
Agreement, and shall be entitled to all of the rights, privileges and immunities
provided to the Collateral Agent thereunder in acting as Collateral Agent
pursuant hereto.

[Remainder of page intentionally left blank ]

 

EXHIBIT D-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[NAME OF GRANTOR], By:  

 

  Name:   Title:

 

STATE OF                                 )      
                                                     )   ss.       COUNTY
OF                             )      

On this             day of             ,             before me personally
appeared                     , proved to me on the basis of satisfactory
evidence to be the person who executed the foregoing instrument on behalf
of                     , who being by me duly sworn did depose and say that
he/she is an authorized officer of said corporation, that the said instrument
was signed on behalf of said corporation as authorized by its Board of Directors
and that he/she acknowledged said instrument to be the free act and deed of said
corporation.

 

Notary Public [NAME OF GRANTOR], By:  

 

  Name:   Title:

 

STATE OF                                 )      
                                                     )   ss.       COUNTY
OF                             )      

On this             day of             ,             before me personally
appeared                     , proved to me on the basis of satisfactory
evidence to be the person who executed the foregoing instrument on behalf
of                     , who being by me duly sworn did depose and say that
he/she is an authorized officer of said corporation, that the said instrument
was signed on behalf of said corporation as authorized by its Board of Directors
and that he/she acknowledged said instrument to be the free act and deed of said
corporation.

[ADD SIGNATURE BLOCKS AND NOTARY BLOCKS FOR ANY OTHER GRANTORS]

 

EXHIBIT D-4



--------------------------------------------------------------------------------

Accepted and Agreed:   

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Agent

  

By:  

 

     Name:      Title:   

 

EXHIBIT D-5



--------------------------------------------------------------------------------

SCHEDULE A

to

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT REGISTRATIONS AND APPLICATIONS

 

Title

 

Application No.

 

Filing Date

 

Registration No.

 

Registration Date

EXCLUSIVE COPYRIGHT LICENSES

 

Description of Copyright License

 

Name of Licensor

 

Registration Number of
underlying Copyright

 

 

EXHIBIT D-6



--------------------------------------------------------------------------------

EXHIBIT I TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

MODIFIED DUTCH AUCTION PROCEDURES

This Outline is intended to summarize certain basic terms of the modified Dutch
auction procedures pursuant to and in accordance with the terms and conditions
of Sections 10.6(i) of that certain Amended and Restated Credit and Guaranty
Agreement, dated as of June 23, 2016 (the “Credit Agreement”) by and among J. C.
Penney Corporation, Inc., a Delaware corporation (the “Borrower”), J. C. Penney
Company, Inc., a Delaware corporation (“Holdings”), certain subsidiaries of
Borrower, as Guarantors (collectively with Borrower and Holdings, the “Credit
Parties”), the Lenders party thereto from time to time, and JPMorgan Chase Bank,
N.A., as Administrative Agent, and the other financial institutions party
thereto, of which this Exhibit I is a part (the “Auction Procedures”). It is not
intended to be a definitive statement of all of the terms and conditions of a
modified Dutch auction, the definitive terms and conditions for which shall be
set forth in the applicable auction procedures set for each Auction (the “Offer
Documents”). None of the Administrative Agent, the Auction Manager and any other
Agent, or any of their respective Affiliates, makes any recommendation pursuant
to the Offer Documents as to whether or not any Lender should sell its Loans to
Borrower (the “Purchaser”) pursuant to the Offer Documents, nor shall the
decision by the Administrative Agent, the Auction Manager or any other Agent (or
any of their Affiliates) in its capacity as a Lender be deemed to constitute
such a recommendation. Each Lender should make its own decision on whether to
sell any of its Loans and, if it decides to do so, the principal amount of and
price to be sought for such Loans. In addition, each Lender should consult its
own attorney, business advisor or tax advisor as to legal, business, tax and
related matters concerning this Auction and the Offer Documents. Capitalized
terms not otherwise defined in this Exhibit have the meanings assigned to them
in the Credit Agreement.

Summary. The Purchaser may conduct one or more modified Dutch auctions in order
to purchase Loans (each, an “Auction”) pursuant to the procedures described
herein.

Notice Procedures. In connection with each Auction, the Purchaser will provide
notification to the Auction Manager (for distribution to the Lenders) of the
Loans substantially in the form of Annex A to this Exhibit I that will be the
subject of the Auction (an “Auction Notice”). Each Auction Notice shall contain
(i) the maximum principal amount of Loans that the Purchaser is willing to
purchase in the Auction (the “Auction Amount”); (ii) the range of discounts to
par (the “Discount Range”), expressed as a range of prices per $1,000 (in
increments of $5), at which the Purchaser would be willing to purchase Loans in
the Auction; and (iii) the date on which the Auction will conclude, on which
date Return Bids (as defined below) will be due by 1:00 p.m. New York time, as
such date and time may be extended (such time, the “Expiration Time”) for a
period not exceeding three Business Days upon notice by the Purchaser to the
Auction Manager received not less than 24 hours before the original Expiration
Time; provided, however, that only one extension per offer shall be permitted.
An Auction shall be regarded as a “Failed Auction” in the event that either
(x) Purchaser withdraws such Auction in accordance with the terms hereof or
(y) the Expiration Time occurs with no Qualifying Bids having been received. In
the event of a Failed Auction, Purchaser shall not be permitted to deliver a new
Auction Notice prior to the date occurring three (3) Business Days after such
withdrawal or Expiration Time, as the case may be.

 

EXHIBIT I-1



--------------------------------------------------------------------------------

Reply Procedures. In connection with any Auction, each Lender holding Loans
wishing to participate in such Auction shall, prior to the Expiration Time,
provide the Auction Manager with a notice of participation substantially in the
form of Annex B to this Exhibit I (the “Return Bid”) which shall specify (i) a
discount to par expressed as a price per $1,000 (in increments of $5) of Loans
(the “Reply Price”) within the Discount Range and (ii) the principal amount of
Loans, in an amount not less than $1,000,000 or an integral multiple in excess
thereof, that such Lender is willing to offer for sale at its Reply Price (the
“Reply Amount”); provided, that Lender may submit a Reply Amount that is less
than the minimum amount and/or incremental amount requirements described above
only if the Reply Amount comprises the entire amount of Loans held by such
Lender. Lenders may only submit one Return Bid per Auction but each Return Bid
may contain up to three component bids, each of which may result in a separate
Qualifying Bid (as defined below) and each of which will not be contingent on
any other component bid submitted by such Lender resulting in a Qualifying Bid.
In addition to the Return Bid, the participating Lender must execute and
deliver, to be held by the Auction Manager, a Borrower Assignment Agreement. The
Purchaser will not purchase any Loans at a price that is outside of the
applicable Discount Range, nor will any Return Bids (including any component
bids specified therein) submitted at a price that is outside such applicable
Discount Range be considered in any calculation of the Applicable Threshold
Price (as defined below).

Acceptance Procedures. Based on the Reply Prices and Reply Amounts received by
the Auction Manager, the Auction Manager, in consultation with the Purchaser,
will calculate the lowest purchase price (the “Applicable Threshold Price”) for
the Auction within the Discount Range for the Auction that will allow the
Purchaser to complete the Auction by purchasing the full Auction Amount (or such
lesser amount of Loans for which the Purchaser has received Qualifying Bids (as
defined below)). The Purchaser shall purchase Loans from each Lender whose
Return Bid is within the Discount Range and contains a Reply Price that is equal
to or less than the Applicable Threshold Price (each, a “Qualifying Bid”). All
Loans included in Qualifying Bids (including multiple component Qualifying Bids
contained in a single Return Bid) received at a Reply Price lower than the
Applicable Threshold Price will be purchased at the applicable Reply Price and
shall not be subject to proration.

Proration Procedures. All Loans offered in Return Bids (or, if applicable, any
component bid thereof) constituting Qualifying Bids at the Applicable Threshold
Price will be purchased at the Applicable Threshold Price; provided that if the
aggregate principal amount of all Loans for which Qualifying Bids have been
submitted in any given Auction at the Applicable Threshold Price would exceed
the remaining portion of the Auction Amount (after deducting all Loans to be
purchased below the Applicable Threshold Price), the Purchaser shall purchase
the Loans for which the Qualifying Bids submitted were at the Applicable
Threshold Price ratably based on the respective principal amounts offered and in
an aggregate amount equal to the amount necessary to complete the purchase of
the Auction Amount. No Return Bids (or any component thereof) will be accepted
above the Applicable Threshold Price.

 

EXHIBIT I-2



--------------------------------------------------------------------------------

Notification Procedures. Auction Manager will calculate the Applicable Threshold
Price and post the Applicable Threshold Price and proration factor onto an
internet site (including an IntraLinks, SyndTrak or other electronic workspace)
in accordance with the Auction Manager’s standard dissemination practices by
4:00 p.m. New York time on the same Business Day as the date the Return Bids
were due. The Auction Manager will insert the principal amount of Loans to be
assigned and the applicable settlement date into each applicable Borrower
Assignment Agreement received in connection with a Qualifying Bid. Upon request
of the submitting Lender, the Auction Manager will promptly return any Borrower
Assignment Agreement received in connection with a Return Bid that is not a
Qualifying Bid (as defined below).

Additional Procedures. Once initiated by an Auction Notice, the Purchaser may
withdraw an Auction only in the event that, as of such time, no Qualifying Bid
has been received by the Auction Manager. Furthermore, in connection with any
Auction, upon submission by a Lender of a Return Bid, such Lender will not have
any withdrawal rights. Any Return Bid (including any component bid thereof)
delivered to the Auction Manager may not be modified, revoked, terminated or
cancelled by a Lender. However, an Auction may become void if the conditions to
the purchase of Loans by the Purchaser required by the terms and conditions of
Section 10.6(i)(i) of the Credit Agreement are not met. The purchase price for
each purchase of Loans shall be paid by the Purchaser directly to the respective
assigning Lender on a settlement date as determined by the Auction Manager in
consultation with the Purchaser (which shall be no later than ten (10) Business
Days after the date Return Bids are due). The Purchaser shall execute each
applicable Borrower Assignment Agreement received in connection with a
Qualifying Bid.

All questions as to the form of documents and validity and eligibility of Loans
that are the subject of an Auction will be determined by the Auction Manager, in
consultation with the Purchaser, which determination will be final and binding.
The Auction Manager’s interpretation of the terms and conditions of the Offer
Document, in consultation with the Purchaser, will be final and binding.

None of the Administrative Agent, the Auction Manager, any other Agent or any of
their respective Affiliates assumes any responsibility for the accuracy or
completeness of the information concerning the Purchaser, the Credit Parties, or
any of their Affiliates (whether contained in the Offer Documents or otherwise)
or for any failure to disclose events that may have occurred and may affect the
significance or accuracy of such information.

This Exhibit I shall not require the Purchaser to initiate any Auction.

 

EXHIBIT I-3



--------------------------------------------------------------------------------

ANNEX A

AUCTION NOTICE

[Borrower Letterhead]

JPMorgan Chase Bank, N.A., as Auction Manager

500 Stanton Christiana Road

Ops Building 2, 3rd Floor

Newark, DE 19713-2107

Phone No.: (302) 634-1678

Email: Deal.Management.Team@jpmchase.com

Re: Loan Auction

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit and Guaranty
Agreement, dated as of June 23, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among J.
C. PENNEY CORPORATION, INC., a Delaware corporation (“Borrower”), J. C. PENNEY
COMPANY, INC., a Delaware corporation, certain Subsidiaries of Borrower, as
guarantors, the lenders party thereto from time to time (the “Lenders”),
JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as Administrative Agent, and the other
financial institutions party thereto. Capitalized terms used but not defined
herein have the meanings given to such terms in the Credit Agreement.

J. C. Penney Corporation, Inc. (the “Purchaser”) hereby gives notice to the
Lenders that it desires to conduct the following Auction:

 

  •   Auction Amount: $[            ] in principal amount of Loans1

 

  •   Discount Range: Not less than $[            ] nor greater than
$[            ] per $1,000 principal amount of Loans.

The Purchaser acknowledges that this Auction Notice may not be withdrawn other
than in accordance with the Auction Procedures. The Auction shall be consummated
in accordance with the Auction Procedures with all Return Bids due no later than
[1:00] p.m. (New York time) on [            ], 20[    ].

The Purchaser hereby represents and warrants that (i) it is not in possession of
any information regarding Borrower or its Subsidiaries, or their assets,
Borrower’s ability to perform its Obligations or any other matter that may be
material to a decision by any Lender to participate in any Auction or enter into
any Borrower Assignment Agreement or any of the transactions contemplated
thereby that has not previously been disclosed to the Auction Manager,
Administrative Agent and the Non-Public Lenders, and (ii) no Event of Default
has occurred and is continuing or would result from such repurchase.

 

Very truly yours,

J. C. PENNEY CORPORATION, INC.

By:

 

 

 

Name:

 

Title:

 

1  Modify, as appropriate, to: “$[            ] maximum cash value to be paid
for all tendered Loans”

 

EXHIBIT I-A-1



--------------------------------------------------------------------------------

ANNEX B

RETURN BID

JPMorgan Chase Bank, N.A., as Auction Manager

500 Stanton Christiana Road

Ops Building 2, 3rd Floor

Newark, DE 19713-2107

Phone No.: (302) 634-1678

Email: Deal.Management.Team@jpmchase.com

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit and Guaranty
Agreement, dated as of June 23, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among J.
C. PENNEY CORPORATION, INC., a Delaware corporation (“Borrower”), J. C. PENNEY
COMPANY, INC., a Delaware corporation, certain Subsidiaries of Borrower, as
guarantors, the lenders party thereto from time to time (the “Lenders”),
JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as Administrative Agent, and the other
financial institutions party thereto. Capitalized terms used but not defined
herein have the meanings given to such terms in the Credit Agreement.

The undersigned Lender hereby gives notice of its participation in the Auction
by submitting the following Return Bid1:

 

Reply Price

(price per $1,000)

   Reply Amount
(principal amount of Loans)  

                US$             

   US$                

                US$             

   US$                

                US$             

   US$                

The undersigned Lender acknowledges that the submission of this Return Bid along
with an executed Borrower Assignment Agreement, to be held in escrow by the
Auction Manager, obligates the Lender to sell the entirety or its pro rata
portion of the Reply Amount in accordance with the Auction Procedures, as
applicable.

 

Very truly yours, [Name of Lender] By:      

Name:

 

Title:

 

1  Lender may submit up to [three] component bids but need not submit more than
one. The sum of Lender’s bid(s) may not exceed the aggregate principal face
amount of Loans held by it as lender of record on the date of submission of its
Return Bid.

 

EXHIBIT I-B-1



--------------------------------------------------------------------------------

ANNEX C

BORROWER ASSIGNMENT AND ASSUMPTION AGREEMENT

This Borrower Assignment and Assumption Agreement (this “Assignment”) is dated
as of the Borrower Assignment Effective Date set forth below and is entered into
by and between [Insert name of Assignor] (the “Assignor”) and J. C. PENNEY
CORPORATION, INC. (the “Assignee”). Capitalized terms used but not defined
herein shall have the meanings given to them in the Credit Agreement identified
below (as it may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto (the “Standard Terms and Conditions”) are hereby agreed
to and incorporated herein by reference and made a part of this Assignment as if
set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Borrower Assignment Effective
Date [in the case of an Auction: inserted by the Auction Manager as contemplated
in the Auction Procedures], (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of the Assignor’s outstanding rights
and obligations thereunder, and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by the Assignor to the Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and the Credit
Agreement, without representation or warranty by the Assignor.

 

1.

   Assignor:                                                 

2.

   Assignee:    J. C. PENNEY CORPORATION, INC., a Delaware corporation

3.

   Borrower:    J. C. PENNEY CORPORATION, INC., a Delaware corporation

4.

   Administrative Agent:    JPMORGAN CHASE BANK, N.A., as the administrative
agent under the Credit Agreement

5.

   Credit Agreement:    The Amended and Restated Credit and Guaranty Agreement
dated as of June 23, 2016, among Borrower, J. C. PENNEY COMPANY, INC., a
Delaware corporation, certain Subsidiaries of Borrower, as Guarantors, the
Lenders party thereto from time to time, JPMORGAN CHASE BANK, N.A. (“JPMorgan”),
as Administrative Agent, and the other financial institutions party thereto

 

EXHIBIT I-C-1



--------------------------------------------------------------------------------

6. Assignor’s Interest under the Credit Agreement:

 

Aggregate Principal Face Amount of
Loans of Assignor

   Percentage of Loans
of Assignor1  

                $                             

                                  % 

 

7. Assigned Interest:

List below the Loans to be assigned by Assignor to Assignee [in the case of an
Auction: , which shall be subject to the terms and conditions of the Auction,
including, without limitation, the pro rata reduction procedures set forth in
the Auction Procedures].

[in the case of an Auction:

 

Reply Price with respect to
Loans being offered for
assignment to Assignee
(price per $1,000

principal amount)2

   Reply Amount
(principal face amount
of Loans to be
Assigned to Assignee
at relevant Reply Price)
(subject to pro rata
reduction)3      Pro Rated Principal
Face Amount of
Loans Assigned4      Percentage Assigned
of Loans5  

$                     

   $                            $                             
                     % 

$                     

   $                            $                             
                     % 

$                     

   $                            $                             
                     % 

 

1  Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders thereunder. To be completed by Assignor.

2  To be completed by Assignor.

3  To be completed by Assignor. [In the case of an Auction: The sum of Lender’s
Reply Amount(s) may not exceed the aggregate principal face amount of Loans held
by it as lender of record on the date of submission of its Return Bid.]

4  [In the case of an Auction: To be completed by the Auction Manager, if
necessary, based on the proration procedures set forth in the Auction
Procedures.]

5  [In the case of an Auction: To be completed by the Auction Manager to at
least 9 decimals as a percentage of the Loans of all Lenders thereunder.]

 

EXHIBIT I-C-2



--------------------------------------------------------------------------------

[in the case of an open market purchase:

 

Aggregate Amount of

Commitment/Loans

for all Lenders

   Amount of Commitment /
Loans Assigned      Percentage Assigned of
Commitment/Loans6  

$                     

   $                                                   % 

$                     

   $                                                   % 

$                     

   $                                                   % 

 

8. Borrower Assignment Effective Date:                     , 20    [in the case
of an Auction: TO BE INSERTED BY AUCTION MANAGER AND WHICH SHALL BE THE BORROWER
ASSIGNMENT EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

6  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

EXHIBIT I-C-3



--------------------------------------------------------------------------------

9. Notice and Wire Instructions:

 

ASSIGNOR:      ASSIGNEE: [NAME OF ASSIGNOR]      J. C. PENNEY CORPORATION, INC.

 

Notices:       Notices:  

 

     

 

 

 

     

 

 

 

     

 

 

Attention:

      Attention:  

Telecopier:

     

Telecopier:

 

with a copy to:       with a copy to:  

 

     

 

 

 

     

 

 

 

     

 

 

Attention:

      Attention:  

Telecopier:

     

Telecopier:

Wire Instructions:        

[In the case of an assignment via Dutch Auction only: The Assignor acknowledges
and agrees that (i) submission of a Return Bid in respect of the Loans will
constitute a binding agreement between the Assignor and the Assignee in
accordance with the terms and conditions of the Auction Procedures and the
Credit Agreement; (ii) Loans will be deemed to have been accepted by the
Assignee to the extent such Loans are validly offered by Assignor to Assignee in
accordance with the terms and conditions of the Auction Procedures and the
Credit Agreement upon notification by the Auction Manager to the Assignor that
such Loans are part of a Qualifying Bid (subject to applicable proration in
accordance with the terms and conditions of the Auction); and (iii) it does not
have any withdrawal rights with respect to any offer to assign of its Loans.

Subject to and effective upon the acceptance by the Assignee for purchase of the
principal amount of the Loans to be assigned by the Assignor to the Assignee,
the Assignor hereby irrevocably constitutes and appoints the Auction Manager as
the true and lawful agent and attorney-in-fact of the Assignor with respect to
such Loans, with full powers of substitution and revocation (such power of
attorney being deemed to be an irrevocable power coupled with an interest) to
complete or fill-in the blanks in this Assignment and deliver the completed
Assignment to the Assignee and the Assignor.

The Assignor acknowledges and agrees that its offer to assign Loans pursuant to
the Auction Procedures constitute the Assignor’s acceptance of the terms and
conditions (including the proration procedures) contained in the Auction
Procedures, the Credit Agreement and this Assignment.]

[Signature page follows]

 

EXHIBIT I-C-4



--------------------------------------------------------------------------------

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR]

By:

 

 

Name: Title: ASSIGNEE J. C. PENNEY CORPORATION, INC.

By:

 

 

Name: Title:

 

Accepted:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Auction Manager

By:

 

 

          Authorized Signatory

 

EXHIBIT I-C-5



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

BORROWER ASSIGNMENT AND ACCEPTANCE

 

1. Representations and Warranties.

 

  1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is, and on the applicable Borrower Assignment Effective Date will be, free and
clear of any lien, encumbrance or other adverse claim; (iii) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby; (iv) it has
received a copy of the Credit Agreement and such other documents and information
as it has deemed appropriate to make its own decision to enter into this
Assignment and to sell and assign the Assigned Interest on the basis of which it
has made such decision; and (iv) it is not a Defaulting Lender, (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with any Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document delivered pursuant thereto, other
than this Assignment (herein collectively the “Credit Documents”), or any
collateral thereunder, (iii) the financial condition of Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document, and (c) agrees that [in the case of an
Auction: it has read and agrees to all of the terms and conditions (including
the pro ration procedures) of the Auction Procedures set forth in the Offer
Documents] [in the case of an open market purchase, and if the bracketed
language for Section 1.2(a)(viii) below is not inserted: (i) the Assignee may
have, and later may come into possession of, information regarding the Loans or
the Credit Parties that is not known to the Assignor and that may be material to
a decision by the Assignor to enter into an assignment of the Assigned Interest
(such information, the “Excluded Information”), (ii) the Assignor has
independently and without reliance on the Assignee or any of its Subsidiaries or
Affiliates made its own analysis and determined to enter into an assignment of
the Assigned Interest and to consummate the transactions contemplated by this
Assignment notwithstanding the Assignor’s lack of knowledge of the Excluded
Information, (iii) Holdings and its Subsidiaries shall have no liability to the
Assignor, and the Assignor hereby waives and releases, to the extent permitted
by law, any claims the Assignor may have against Holdings and its Subsidiaries,
under applicable laws or otherwise, with respect to the nondisclosure of the
Excluded Information, (iv) the Excluded Information may not be available to
Administrative Agent or the other Lenders and (v) the Assignor agrees to the
provisions set forth in this clause (c), and agrees that such provisions shall
control, notwithstanding any inconsistent provision in the Credit Agreement or
in any Borrower Assignment Agreement]. The Assignor will, upon request, execute
and deliver any additional documents deemed by Administrative Agent or the
Assignee to be necessary or desirable to complete the sale, assignment and
transfer of the Assigned Interest. In the event that the Assignor has determined
for itself to not access any information disclosed by Assignee in connection
with the Auction or this Assignment, the Assignor acknowledges that (i) other
Lenders may have availed themselves of such information and (ii) none of
Borrower, [the Auction Manager,] and Administrative Agent has any responsibility
for the Assignor’s decision to limit the scope of the information it has
obtained in connection with its evaluation of the Auction or its decision to
enter into this Assignment.

 

EXHIBIT I-C-6



--------------------------------------------------------------------------------

  1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement until such time as the Loans are
automatically cancelled without further action by any Person on the Borrower
Assignment Effective Date, (ii) it has transmitted same day funds to the
Assignor on the Borrower Assignment Effective Date, and (iii) [in the case of an
Auction: it is not in possession of any information regarding Borrower or its
Subsidiaries, or their assets, Borrower’s ability to perform its Obligations or
any other matter that may be material to a decision by any Lender (including the
Assignor) to participate in any Auction, if applicable, or enter into this
Assignment or any of the transactions contemplated hereby that has not
previously been disclosed to the Auction Manager, Administrative Agent and the
Non-Public Lenders] [in the case of an open market purchase, and if the
bracketed language for Section 1.1(c) above with respect to an open market
purchase is not inserted: it is not in possession of any information regarding
the Assignee, its Subsidiaries or its Affiliates, or their assets, the
Assignee’s ability to perform its Obligations or any other matter that may be
material to a decision by any Lender (including the Assignor) to enter into this
Assignment or any of the transactions contemplated hereby that has not
previously been disclosed to the Assignor]; and (b) agrees that the Assigned
Interest shall, from and after the Borrower Assignment Effective Date, and
without further action by any Person, be deemed cancelled for all purposes and
no longer outstanding and that the Assignee shall have no ability to vote or
receive payments in respect of the Assigned Interest.

 

  1.3 No Violation of Laws. Each of the Assignor and Assignee acknowledges that
it has not violated any applicable laws relating to this Assignment or the
transactions contemplated herein.

 

2. Payments. Payment to the Assignor by the Assignee in respect of the
settlement of the assignment of the Assigned Interest shall be paid by Assignee
directly to the Assignor and shall include all unpaid interest that has accrued
in respect of the Assigned Interest through the Borrower Assignment Effective
Date. No interest shall accrue with respect to the Assigned Interest from and
after the Borrower Assignment Effective Date and such Assigned Interest shall,
from and after the Borrower Assignment Effective Date, and without further
action by any Person, be deemed cancelled for all purposes and no longer
outstanding.

 

3. No Event of Default. On the Borrower Assignment Effective Date, no Event of
Default has occurred and is continuing or would result from this Assignment.

 

4. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment is a Credit Document under and as defined in the Credit Agreement.
This Assignment may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment by telecopy shall be effective as delivery of
a manually executed counterpart of this Assignment. This Assignment shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to conflict of laws principles thereof that would
require the application of laws other than those of the State of New York.

 

EXHIBIT I-C-7



--------------------------------------------------------------------------------

EXHIBIT J TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

PARI PASSU INTERCREDITOR AGREEMENT

[Attached.]

 

EXHIBIT J-1



--------------------------------------------------------------------------------

EXECUTION VERSION

PARI PASSU INTERCREDITOR AGREEMENT

dated as of

June 23, 2016

among

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Agent,

JPMORGAN CHASE BANK, N.A.,

as Term Loan Authorized Representative for the Term Loan Secured Parties,

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Notes Authorized Representative for the Notes Secured Parties

and

each additional Authorized Representative from time to time party hereto

Notwithstanding anything herein to the contrary, any liens and security
interests granted to the Collateral Agent pursuant to this Pari Passu
Intercreditor Agreement and the exercise of any right or remedy by the
Collateral Agent hereunder are subject to the limitations and provisions of the
Intercreditor and Collateral Cooperation Agreement, dated as of June 23, 2016
(as amended, restated, supplemented or otherwise modified from time to time, the
“ABL Intercreditor Agreement”), among Wells Fargo Bank, National Association, as
representative for the First Priority Secured Parties (as defined therein),
Wilmington Trust, National Association, as representative for the Term
Loan/Notes Secured Parties, and certain other persons party or that may become
party thereto from time to time, and consented to by J. C. Penney Corporation
and the grantors identified therein. In the event of any conflict between the
terms of the ABL Intercreditor Agreement and the terms of this Pari Passu
Intercreditor Agreement, the terms of the ABL Intercreditor Agreement shall
govern and control. This paragraph forms part of the Pari Passu Intercreditor
Agreement.

 



--------------------------------------------------------------------------------

PARI PASSU INTERCREDITOR AGREEMENT (as amended or supplemented from time to
time, this “Agreement”) dated as of June 23, 2016, among WILMINGTON TRUST,
NATIONAL ASSOCIATION, as collateral agent for the Term Loan/Notes Secured
Parties (as defined below) (in such capacity and together with its successors in
such capacity, the “Collateral Agent”), JPMORGAN CHASE BANK, N.A., as Authorized
Representative for the Term Loan Secured Parties (in such capacity, the “Term
Loan Authorized Representative”), WILMINGTON TRUST, NATIONAL ASSOCIATION, as
Trustee under the Indenture, as Authorized Representative for the Notes Secured
Parties (in such capacity, the “Notes Authorized Representative”), and each
additional Authorized Representative from time to time party hereto for the
Future Term Loan/Notes Secured Parties of the Series with respect to which it is
acting in such capacity.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Collateral Agent, the Term Loan Authorized Representative (for
itself and on behalf of the Term Loan Secured Parties), the Notes Authorized
Representative (for itself and on behalf of the Notes Secured Parties) and each
additional Authorized Representative (for itself and on behalf of the Future
Term Loan/Notes Secured Parties of the applicable Series) agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Construction; Certain Defined Terms.

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument, other document,
statute or regulation herein shall be construed as referring to such agreement,
instrument, other document, statute or regulation as from time to time amended,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, but shall
not be deemed to include the subsidiaries of such Person unless express
reference is made to such subsidiaries, (iii) the words “herein”, “hereof and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (iv) all
references herein to Articles, Sections and Annexes shall be construed to refer
to Articles, Sections and Annexes of this Agreement, (v) unless otherwise
expressly qualified herein, the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights and (vi) the term “or” is not exclusive.



--------------------------------------------------------------------------------

(b) It is the intention of the Term Loan/Notes Secured Parties of each Series
that the holders of Term Loan/Notes Secured Obligations of such Series (and not
the Term Loan/Notes Secured Parties of any other Series) bear the risk of
(i) any determination by a court of competent jurisdiction that (x) any of the
Term Loan/Notes Secured Obligations of such Series are unenforceable under
applicable law or are subordinated to any other obligations (other than another
Series of Term Loan/Notes Secured Obligations), (y) any of the Term Loan/Notes
Secured Obligations of such Series do not have an enforceable security interest
in any of the Collateral securing any other Series of Term Loan/Notes Secured
Obligations and/or (z) any intervening security interest exists securing any
other obligations (other than another Series of Term Loan/Notes Secured
Obligations) on a basis ranking prior to the security interest of such Series of
Term Loan/Notes Secured Obligations but junior to the security interest of any
other Series of Term Loan/Notes Secured Obligations or (ii) the existence of any
Collateral for any other Series of Term Loan/Notes Secured Obligations that is
not Shared Collateral (any such condition referred to in the foregoing clauses
(i) or (ii) with respect to any Series of Term Loan/Notes Secured Obligations,
an “Impairment” of such Series); provided, that the existence of a maximum claim
with respect to real properties subject to a Mortgage which applies to all
Series of Term Loan/Notes Secured Obligations shall not be deemed to be an
Impairment of any Series of Term Loan/Notes Secured Obligations. In the event of
any Impairment with respect to any Series of Term Loan/Notes Secured
Obligations, the results of such Impairment shall be borne solely by the holders
of such Series of Term Loan/Notes Secured Obligations, and the rights of the
holders of such Series of Term Loan/Notes Secured Obligations (including,
without limitation, the right to receive distributions in respect of such Series
of Term Loan/Notes Secured Obligations pursuant to Section 2.01) set forth
herein shall be modified to the extent necessary so that the effects of such
Impairment are borne solely by the holders of the Series of such Term Loan/Notes
Secured Obligations subject to such Impairment. Additionally, in the event the
Term Loan/Notes Secured Obligations of any Series are modified pursuant to
applicable law (including, without limitation, pursuant to Section 1129 of the
Bankruptcy Code), any reference to such Term Loan/Notes Secured Obligations or
the Term Loan/Notes Documents governing such Term Loan/Notes Secured Obligations
shall refer to such obligations or such documents as so modified.

(c) As used in this Agreement, the following terms have the meanings specified
below:

“ABL Intercreditor Agreement” has the meaning set forth on the cover page of
this Agreement.

“Affiliate” has the meaning set forth in the Term Loan Agreement on the date
hereof.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Applicable Authorized Representative” means, with respect to any Shared
Collateral, (i) until the earlier of (x) the Discharge of Term Loan Obligations
and (y) the Non-Applicable Authorized Representative Enforcement Date, the Term
Loan Authorized Representative and (ii) from and after the earlier of (x) the
Discharge of Term Loan Obligations and (y) the Non-Applicable Authorized
Representative Enforcement Date, the Major Non-Applicable Authorized
Representative.

 

2



--------------------------------------------------------------------------------

“Authorized Representative” means (i) in the case of any Term Loan Obligations
or the Term Loan Secured Parties, the Term Loan Authorized Representative,
(ii) in the case of the Notes Obligations or the Notes Secured Parties, the
Notes Authorized Representative and (iii) in the case of any Series of Future
Term Loan/Notes Secured Obligations or Future Term Loan/Notes Secured Parties
that become subject to this Agreement after the date hereof, the Authorized
Representative named for such Series in the applicable Joinder Agreement.

“Bankruptcy Case” shall have the meaning assigned to such term in Section
2.05(b).

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended.

“Bankruptcy Law” shall mean the Bankruptcy Code and any similar Federal, state
or foreign law for the relief of debtors.

“Collateral” means all assets and properties subject to Liens created pursuant
to any Term Loan/Notes Security Document to secure one or more Series of Term
Loan/Notes Secured Obligations.

“Collateral Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Company” means J. C. Penney Corporation, a Delaware corporation.

“Controlling Secured Parties” means, with respect to any Shared Collateral, the
Series of Term Loan/Notes Secured Parties whose Authorized Representative is the
Applicable Authorized Representative for such Shared Collateral.

“DIP Financing” shall have the meaning assigned to such term in Section 2.05(b).

“DIP Financing Liens” shall have the meaning assigned to such term in Section
2.05(b).

“DIP Lenders” shall have the meaning assigned to such term in Section 2.05(b).

“Discharge” means, with respect to any Shared Collateral and any Series of Term
Loan/Notes Secured Obligations, the date on which such Series of Term Loan/Notes
Secured Obligations is no longer secured by such Shared Collateral. The term
“Discharged” shall have a corresponding meaning.

“Discharge of Term Loan Obligations” means, with respect to any Shared
Collateral, the Discharge of the Term Loan Obligations with respect to such
Shared Collateral; provided that the Discharge of Term Loan Obligations shall be
deemed not to have occurred in connection with a Refinancing of such Term Loan
Obligations with additional Term Loan/Notes Secured Obligations secured by such
Shared Collateral under a Future Term Loan/Notes Agreement which has been
designated as the “Term Loan Agreement” in the Joinder Agreement with respect
thereto and which Joinder Agreement has been executed by the Term Loan
Authorized Representative (under the Term Loan Agreement so Refinanced).

 

 

3



--------------------------------------------------------------------------------

“Event of Default” shall mean an “Event of Default” under and as defined in the
Term Loan Agreement, the Indenture or any other Future Term Loan/Notes
Agreement.

“Future Term Loan/Notes Agreement” shall mean any indenture, credit agreement or
other agreement pursuant to which any Grantor will incur Future Term Loan/Notes
Indebtedness.

“Future Term Loan/Notes Indebtedness” means Indebtedness that has been
designated as Future Term Loan/Notes Secured Obligations pursuant to Section
5.02(c).

“Future Term Loan/Notes Secured Obligations” shall mean all advances to, and
debts, liabilities, obligations, covenants and duties of, any Grantor arising
under any Future Term Loan/Notes Agreement (and any Term Loan/Notes Documents
entered into in connection therewith) including, without limitation, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Grantor or any Affiliate thereof of any proceeding under any bankruptcy or
insolvency law naming such Person as the debtor in such proceeding, regardless
of whether such interest and fees are allowed claims in such proceeding.

“Future Term Loan/Notes Secured Party” means the holders of any Future Term
Loan/Notes Secured Obligations, the Collateral Agent and any Authorized
Representative with respect thereto.

“Grantors” means Holdings, the Company and each other subsidiary or direct or
indirect parent company of the Company which has granted a security interest
pursuant to any Term Loan/Notes Security Document to secure any Series of Term
Loan/Notes Secured Obligations.

“Holdings” means J. C. Penney Company, Inc., a Delaware corporation.

“Impairment” shall have the meaning assigned to such term in Section 1.01(b).

“Indebtedness” shall have the meaning set forth in the Term Loan Agreement as in
effect on the date hereof.

“Indenture” means that certain Indenture dated as of June 23, 2016, among the
Company, the guarantors identified therein and the Notes Authorized
Representative, as trustee.

“Insolvency or Liquidation Proceeding” means:

(1) any case commenced by or against the Company or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Company or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Company or any other Grantor or any similar case or proceeding
relative to the Company or any other Grantor or its creditors, as such, in each
case whether or not voluntary;

 

 

4



--------------------------------------------------------------------------------

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Company or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Company or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

“Intellectual Property Security Agreement” shall have the meaning assigned to
such term in the Security Agreement.

“Intervening Creditor” shall have the meaning assigned to such term in
Section 2.01(a) hereof.

“Joinder Agreement” means a Future Term Loan/Notes Secured Party Consent
substantially in the form attached as Exhibit A hereto.

“Junior Priority Intercreditor Agreement” means a Junior Priority Intercreditor
Agreement, substantially in the form of Exhibit B hereto with such changes
thereto as are agreed to by the Applicable Authorized Representative.

“Lien” means with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.”

“Major Non-Applicable Authorized Representative” means, with respect to any
Shared Collateral, the Authorized Representative of the Series of Term
Loan/Notes Secured Obligations that constitutes the largest outstanding
principal amount of any then outstanding Series of Term Loan/Notes Secured
Obligations (other than the Term Loan Obligations) with respect to such Shared
Collateral but solely to the extent that such Series of Term Loan/Notes Secured
Obligations has a larger aggregate outstanding principal amount than the Term
Loan Obligations then outstanding.

“Mortgage” shall mean any mortgage, deed of trust, deed to secure debt, security
deed, trust deed or spreader of lien, in favor of the Collateral Agent to secure
any Term Loan/Notes Secured Obligations.

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Non-Applicable Authorized Representative” means, at any time with respect to
any Shared Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Shared Collateral.

 

5



--------------------------------------------------------------------------------

“Non-Applicable Authorized Representative Enforcement Date” means, with respect
to any Non-Applicable Authorized Representative, the date that is 90 days
(throughout which 90-day period such Non-Applicable Authorized Representative
was the Major Non-Applicable Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the Indenture or Future
Term Loan/Notes Agreement under which such Non-Applicable Authorized
Representative is the Authorized Representative) and (ii) the Collateral Agent’s
and each other Authorized Representative’s receipt of written notice from such
Non-Applicable Authorized Representative certifying that (x) such Non-Applicable
Authorized Representative is the Major Non-Applicable Authorized Representative
and that an Event of Default (under and as defined in the Indenture or Future
Term Loan/Notes Agreement under which such Non-Applicable Authorized
Representative is the Authorized Representative) has occurred and is continuing
and (y) the Term Loan/Notes Secured Obligations of the Series with respect to
which such Non-Applicable Authorized Representative is the Authorized
Representative are currently due and payable in full (whether as a result of
acceleration thereof or otherwise) in accordance with the terms of the
applicable Future Term Loan/Notes Agreement; provided that the Non-Applicable
Authorized Representative Enforcement Date shall be stayed and shall not occur
and shall be deemed not to have occurred with respect to any Shared Collateral
(1) at any time the Collateral Agent has been instructed by the Applicable
Authorized Representative to commence and diligently pursue and has commenced
and is diligently pursuing any enforcement action with respect to such Shared
Collateral, (2) at any time the Grantor which has granted a security interest in
such Shared Collateral is then a debtor under or with respect to (or otherwise
subject to) any Insolvency or Liquidation Proceeding or (3) at any time the
Collateral Agent is stayed pursuant to the ABL Intercreditor Agreement from
exercising enforcement actions with respect to a material portion of Shared
Collateral.

“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the Term Loan/Notes Secured Parties which are not Controlling Secured Parties
with respect to such Shared Collateral.

“Notes Authorized Representative” shall have the meaning assigned to such term
in the introductory paragraph of this Agreement.

“Notes Obligations” means the Notes Obligations (as defined in the Indenture).

“Notes Secured Parties” shall mean the “Notes Secured Parties” as defined in the
Indenture.

“Other Intercreditor Agreements”shall mean, collectively, the ABL Intercreditor
Agreement and, if executed, the Junior Priority Intercreditor Agreement.

“Possessory Collateral” means any Shared Collateral in the possession of the
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction. Possessory Collateral includes, without limitation, any
Certificated Securities, Promissory Notes, Instruments, and Chattel Paper, in
each case, delivered to or in the possession of the Collateral Agent under the
terms of the Term Loan/Notes Security Documents. All capitalized terms used in
this definition and not defined elsewhere in this Agreement have the meanings
assigned to them in the New York UCC.

 

6



--------------------------------------------------------------------------------

“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrue after the commencement of any bankruptcy or
insolvency proceeding, whether or not allowed or allowable as a claim in any
such bankruptcy or insolvency proceeding.

“Proceeds” shall have the meaning assigned to such term in Section 2.01(a)
hereof.

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

“Security Agreement” means the Amended and Restated Pledge and Security
Agreement, dated as of June 23, 2016, by and among the Grantors and the
Collateral Agent, as the same may be further amended, restated or modified from
time to time.

“Series” means (a) with respect to the Term Loan/Notes Secured Parties, each of
(i) the Term Loan Secured Parties (in their capacities as such), (ii) the Notes
Secured Parties (in their capacities as such) and (iii) each additional Series
of Future Term Loan/Notes Secured Parties that are represented by a common
Authorized Representative, in its capacity as such for such Future Term
Loan/Notes Secured Parties (in their capacities as such) and (b) with respect to
any Term Loan/Notes Secured Obligations, each of (i) the Term Loan Obligations,
(ii) the Notes Obligations and (iii) the Future Term Loan/Notes Secured
Obligations incurred pursuant to any Future Term Loan/Notes Agreement, which
pursuant to any Joinder Agreement, are to be represented hereunder by a common
Authorized Representative (in its capacity as such for such Future Term
Loan/Notes Secured Obligations).

“Shared Collateral” means, at any time, Collateral in which the Collateral Agent
holds, for the benefit of two or more Series of Term Loan/Notes Secured
Obligations, a valid and perfected security interest at such time. If more than
two Series of Term Loan/Notes Secured Obligations are outstanding at any time
and the Collateral Agent holds a valid and perfected security interest in any
Collateral at such time for less than all Series of Term Loan/Notes Secured
Obligations, then such Collateral shall constitute Shared Collateral for those
Series of Term Loan/Notes Secured Obligations that benefit from a valid security
interest in such Collateral at such time and shall not constitute Shared
Collateral for any Series which does not benefit from a valid and perfected
security interest in such Collateral at such time. Unless the Collateral Agent
has received notice from the Authorized Representative for any Series of Term
Loan/Notes Secured Obligations that any item of Collateral is not Shared
Collateral for such Series or a court of competent jurisdiction has made a
determination that any item of Collateral is not Shared Collateral for any
Series of Term Loan/Notes Secured Obligations, the Collateral Agent shall be
fully protected in assuming that all Collateral is Shared Collateral for each
Series of Term Loan/Notes Secured Obligations.

 

7



--------------------------------------------------------------------------------

“Term Loan Agreement” means that certain Amended and Restated Credit and
Guaranty Agreement, dated as of June 23, 2016, among the Company, the guarantors
party thereto, the lending institutions from time to time parties thereto, the
Term Loan Authorized Representative, as administrative agent, and the other
parties thereto.

“Term Loan Authorized Representative” shall have the meaning assigned to such
term in the introductory paragraph of this Agreement.

“Term Loan/Notes Document”means (i) the Term Loan Agreement and the Credit
Documents (as defined in the Term Loan Agreement), (ii) the Indenture and the
Notes Documents (as defined in the Indenture) and (iii) each Future Term
Loan/Notes Agreement (and any documents designated therein as “Credit
Documents,” “Notes Documents” or any equivalent term).

“Term Loan/Notes Secured Obligations” means, collectively, (i) the Term Loan
Obligations, (ii) the Notes Obligations and (iii) each Series of Future Term
Loan/Notes Secured Obligations.

“Term Loan/Notes Secured Parties” means (i) the Term Loan Secured Parties,
(ii) the Notes Secured Parties and (iii) the Future Term Loan/Notes Secured
Parties with respect to each Series of Future Term Loan/Notes Secured
Obligations.

“Term Loan/Notes Security Documents” means the Security Agreement, each
Mortgage, each Intellectual Property Security Agreement and each other agreement
entered into in favor of the Collateral Agent for purposes of securing any
Series of Term Loan/Notes Secured Obligations.

“Term Loan Obligations” means the “Obligations” as defined in the Term Loan
Agreement.

“Term Loan Secured Parties” means the “Secured Parties” as defined in the Term
Loan Agreement.

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

SECTION 2.01 Priority of Claims.

(a) Anything contained herein or in any of the Term Loan/Notes Documents to the
contrary notwithstanding (but subject to Section 1.01(b)), if an Event of
Default has occurred and is continuing, and the Collateral Agent is taking
action to enforce rights in respect of any Shared Collateral, or any
distribution is made in respect of any Shared Collateral in any Bankruptcy Case
of any Grantor or any Term Loan/Notes Secured Party receives any payment
pursuant to any Other Intercreditor Agreement with respect to any Shared
Collateral, the proceeds of any sale, collection or other liquidation of any
such Collateral by the Collateral Agent pursuant to any Other Intercreditor
Agreement and proceeds of any such distribution (subject, in the case of any
such distribution, to the sentence immediately following) to which the

 

8



--------------------------------------------------------------------------------

Term Loan/Notes Secured Obligations are entitled under any Other Intercreditor
Agreement (all proceeds of any sale, collection or other liquidation of any
Collateral and all proceeds of any such distribution being collectively referred
to as “Proceeds”), shall, subject to the terms of the ABL Intercreditor
Agreement with respect to the ABL Priority Collateral, be applied (i) FIRST, to
the payment of all amounts owing to the Collateral Agent (in its capacity as
such) pursuant to the terms of this Agreement and any other Term Loan/Notes
Document and (ii) SECOND, subject to Section 1.01(b), to the payment in full of
the Term Loan/Notes Secured Obligations of each Series on a ratable basis in
accordance with the terms of the applicable Term Loan/Notes Documents.
Notwithstanding the foregoing, with respect to any Shared Collateral for which a
third party (other than a Term Loan/Notes Secured Party) has a lien or security
interest that is junior in priority to the security interest of any Series of
Term Loan/Notes Secured Obligations but senior (as determined by appropriate
legal proceedings in the case of any dispute) to the security interest of any
other Series of Term Loan/Notes Secured Obligations (such third party an
“Intervening Creditor”), the value of any Shared Collateral or Proceeds which
are allocated to such Intervening Creditor shall be deducted on a ratable basis
solely from the Shared Collateral or Proceeds to be distributed in respect of
the Series of Term Loan/Notes Secured Obligations with respect to which such
Impairment exists; provided, further, that following commencement of any
Insolvency or Liquidation Proceeding with respect to any Grantor, solely for
purposes of this Section 2.01(a) and not any other Term Loan/Notes Document, in
the event the value of the Shared Collateral is not sufficient for the entire
amount of Post-Petition Interest on the Term Loan/Notes Secured Obligations to
be allowed under Sections 506(a) and (b) of the Bankruptcy Code or any other
applicable provision of the Bankruptcy Code or other bankruptcy law in such
Insolvency or Liquidation Proceeding, the amount of Term Loan/Notes Secured
Obligations of each Series of Term Loan/Notes Secured Obligations shall include
only the maximum amount of Post-Petition Interest allowable under Sections
506(a) and (b) of the Bankruptcy Code or any other applicable provision of the
Bankruptcy Code or other bankruptcy law in such Insolvency or Liquidation
Proceeding.

(b) It is acknowledged that the Term Loan/Notes Secured Obligations of any
Series may, subject to the limitations set forth in the then extant Term
Loan/Notes Documents, be increased, extended, renewed, replaced, restated,
supplemented, restructured, repaid, refunded, Refinanced or otherwise amended or
modified from time to time, all without affecting the priorities set forth in
Section 2.01(a) or the provisions of this Agreement defining the relative rights
of the Term Loan/Notes Secured Parties of any Series.

(c) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of Term Loan/Notes Secured
Obligations granted on the Shared Collateral and notwithstanding any provision
of the Uniform Commercial Code of any jurisdiction, or any other applicable law
or the Term Loan/Notes Documents or any defect or deficiencies in the Liens
securing the Term Loan/Notes Secured Obligations of any Series or any other
circumstance whatsoever (but, in each case, subject to Section 1.01(b)), each
Term Loan/Notes Secured Party hereby agrees that the Liens securing each Series
of Term Loan/Notes Secured Obligations on any Shared Collateral shall be of
equal priority.

 

9



--------------------------------------------------------------------------------

SECTION 2.02 Actions With Respect to Shared Collateral; Prohibition on
Contesting Liens.

(a) With respect to any Shared Collateral, (i) only the Collateral Agent shall
act or refrain from acting with respect to the Shared Collateral (including with
respect to any Other Intercreditor Agreement), and then only on the instructions
of the Applicable Authorized Representative, (ii) the Collateral Agent shall not
follow any instructions with respect to such Shared Collateral (including with
respect to any Other Intercreditor Agreement) from any Non-Applicable Authorized
Representative (or any other Term Loan/Notes Secured Party other than the
Applicable Authorized Representative) and (iii) no Non-Applicable Authorized
Representative or other Term Loan/Notes Secured Party (other than the Applicable
Authorized Representative) shall or shall instruct the Collateral Agent to,
commence any judicial or nonjudicial foreclosure proceedings with respect to,
seek to have a trustee, receiver, liquidator or similar official appointed for
or over, attempt any action to take possession of, exercise any right, remedy or
power with respect to, or otherwise take any action to enforce its security
interest in or realize upon, or take any other action available to it in respect
of, any Shared Collateral (including with respect to any intercreditor agreement
with respect to any Shared Collateral), whether under any Term Loan/Notes
Security Document, applicable law or otherwise, it being agreed that only the
Collateral Agent, acting on the instructions of the Applicable Authorized
Representative, shall be entitled to take any such actions or exercise any such
remedies with respect to Shared Collateral. Notwithstanding the equal priority
of the Liens, in exercising its rights under this Agreement, as between the
Applicable Authorized Representative and the Controlling Secured Parties, on the
one hand, and the Non-Controlling Authorized Representatives and the
Non-Controlling Secured Parties, on the other, the Applicable Authorized
Representative and the Controlling Secured Parties may exercise their rights
under this Agreement, without regard to the existence of any Non-Controlling
Authorized Representatives or Non-Controlling Secured Parties and shall owe no
duties to such Persons. No Non-Applicable Authorized Representative or
Non-Controlling Secured Party will contest, protest or object to any foreclosure
proceeding or action brought by the Collateral Agent, the Applicable Authorized
Representative or any Controlling Secured Party or any other exercise by the
Collateral Agent, the Applicable Authorized Representative or any Controlling
Secured Party of any rights and remedies relating to the Shared Collateral, or
to cause the Collateral Agent to do so. The foregoing shall not be construed to
limit the rights and priorities of any Term Loan/Notes Secured Party, Collateral
Agent or Authorized Representative with respect to any Collateral not
constituting Shared Collateral.

(b) Each of the Authorized Representatives agrees that it will not accept any
Lien on any Collateral for the benefit of any Series of Term Loan/Notes Secured
Obligations (other than funds deposited for the discharge or defeasance of any
Series of Term Loan/Notes Secured Obligations) other than pursuant to the Term
Loan/Notes Security Documents, and by executing this Agreement (or a Joinder
Agreement), each Authorized Representative and the Series of Term Loan/Notes
Secured Parties for which it is acting hereunder agrees to be bound by the
provisions of this Agreement and the other Term Loan/Notes Security Documents
applicable to it.

(c) Each of the Term Loan/Notes Secured Parties agrees that it will not (and
hereby waives any right to) contest or support any other Person in contesting,
in any proceeding (including any Insolvency or Liquidation Proceeding), the
perfection, priority, validity, attachment or enforceability of a Lien held by
or on behalf of any of the Term Loan/Notes Secured Parties in all or any part of
the Shared Collateral, or the provisions of this Agreement; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of
any of the Collateral Agent or any Authorized Representative to enforce this
Agreement.

 

10



--------------------------------------------------------------------------------

SECTION 2.03 No Interference; Payment Over.

(a) Each Term Loan/Notes Secured Party agrees that (i) it will not challenge or
question in any proceeding the validity or enforceability of any Term Loan/Notes
Secured Obligations of any Series or any Term Loan/Notes Security Document or
the validity, attachment, perfection or priority of any Lien under any Term
Loan/Notes Security Document or the validity or enforceability of the
priorities, rights or duties established by or other provisions of this
Agreement; (ii) it will not take or cause to be taken any action the purpose or
intent of which is, or could be, to interfere, hinder or delay, in any manner,
whether by judicial proceedings or otherwise, any sale, transfer or other
disposition of the Shared Collateral by the Collateral Agent, (iii) except as
provided in Section 2.02, it shall have no right to (A) direct the Collateral
Agent or any other Term Loan/Notes Secured Party to exercise any right, remedy
or power with respect to any Shared Collateral (including pursuant to any
intercreditor agreement) or (B) consent to the exercise by the Collateral Agent
or any other Term Loan/Notes Secured Party of any right, remedy or power with
respect to any Shared Collateral, (iv) it will not institute any suit or assert
in any suit, bankruptcy, insolvency or other proceeding any claim against the
Collateral Agent, the Applicable Authorized Representative or any other Term
Loan/Notes Secured Party represented by the Applicable Authorized Representative
seeking damages from or other relief by way of specific performance,
instructions or otherwise with respect to any Shared Collateral, and none of the
Collateral Agent, any Applicable Authorized Representative or any other Term
Loan/Notes Secured Party represented by any Applicable Authorized Representative
shall be liable for any action taken or omitted to be taken by the Collateral
Agent, such Applicable Authorized Representative or such Term Loan/Notes Secured
Party with respect to any Shared Collateral in accordance with the provisions of
this Agreement, (v) it will not seek, and hereby waives any right, to have any
Shared Collateral or any part thereof marshaled upon any foreclosure or other
disposition of such Collateral and (vi) it will not attempt, directly or
indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of the Collateral
Agent or any other Term Loan/Notes Secured Party to enforce this Agreement.

(b) Each Term Loan/Notes Secured Party hereby agrees that if it shall obtain
possession of any Shared Collateral or shall realize any proceeds or payment in
respect of any such Shared Collateral, pursuant to any Term Loan/Notes Security
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement), at any time prior
to the Discharge of each other Series of the Term Loan/Notes Secured Obligations
with respect to such Shared Collateral, then it shall hold such Shared
Collateral, proceeds or payment in trust for the other Term Loan/Notes Secured
Parties and promptly transfer such Shared Collateral, proceeds or payment, as
the case may be, to the Collateral Agent, to be distributed in accordance with
the provisions of Section 2.01 hereof.

 

11



--------------------------------------------------------------------------------

SECTION 2.04 Automatic Release of Liens; Amendments to Term Loan/Notes Security
Documents.

(a) If, at any time the Collateral Agent forecloses upon or otherwise exercises
remedies against any Shared Collateral, then (whether or not any Insolvency or
Liquidation Proceeding is pending at the time) the Liens in favor of the
Collateral Agent for the benefit of each Series of Term Loan/Notes Secured
Parties upon such Shared Collateral will automatically be released and
discharged; provided that any proceeds of any Shared Collateral realized
therefrom shall be applied pursuant to Section 2.01 hereof.

(b) Each Term Loan/Notes Secured Party agrees that the Collateral Agent may
enter into any amendment (and, upon request by the Collateral Agent, each
Authorized Representative shall sign a consent to such amendment) to any Term
Loan/Notes Security Document or Other Intercreditor Agreement, so long as the
Collateral Agent receives a certificate of the Company stating that such
amendment is permitted by the terms of each then extant Term Loan/Notes
Document; provided, however, that any amendment to any Term Loan/Notes Document
or Other Intercreditor Agreement solely for the purpose of effectuating a
release or subordination of any Lien or any subdivision of a Real Estate Asset
pursuant to the last sentence of Section 4.08 shall not require such certificate
and shall instead be governed by the requirements of Section 4.08. Additionally,
each Term Loan/Notes Secured Party agrees that the Collateral Agent may enter
into any amendment (and, upon request by the Collateral Agent, each Authorized
Representative shall sign a consent to such amendment) to any Term Loan/Notes
Security Document or Other Intercreditor Agreement solely as such Term
Loan/Notes Security Document or Other Intercreditor Agreement relates to a
particular Series of Term Loan/Notes Secured Obligations so long as (x) such
amendment is in accordance with the Term Loan/Notes Document pursuant to which
such Series of Term Loan/Notes Secured Obligations was incurred and (y) such
amendment does not adversely affect the Term Loan/Notes Secured Parties of any
other Series (and the Collateral Agent shall be fully protected in relying on a
certificate of the Company certifying as to each of (x) and (y)).

(c) Additionally, if the Applicable Authorized Representative with respect to
any Shared Collateral, other than in connection with the repayment in full of
any Series of Term Loan/Notes Secured Obligations, delivers a certificate to the
Collateral Agent requesting that (i) all or any portion of such Shared
Collateral be released from the Liens of the Term Loan/Notes Security Documents
with respect to all Series of then outstanding Term Loan/Notes Secured
Obligations, (ii) the Liens of the Collateral Agent on all or any portion of the
Shared Collateral for all then outstanding Series of Term Loan/Notes Secured
Obligations be subordinated to any other Liens on such Shared Collateral or
(iii) the Collateral Agent enter into the Junior Priority Intercreditor
Agreement or any supplement to any Other Intercreditor Agreement or any
amendment or supplement to any Term Loan/Notes Security Document relating to
such Shared Collateral, the Collateral Agent shall execute such Junior Priority
Intercreditor Agreement amendments and supplements as may be requested by the
Applicable Authorized Representative to effectuate such request.

(d) Each Authorized Representative agrees to execute and deliver (at the sole
cost and expense of the Grantors) all such authorizations and other instruments
as shall reasonably be requested by the Collateral Agent to evidence and confirm
any release of Shared Collateral or amendment to any Term Loan/Notes Security
Document provided for in this Section.

 

12



--------------------------------------------------------------------------------

SECTION 2.05 Certain Agreements With Respect to Bankruptcy or Insolvency
Proceedings.

(a) This Agreement shall continue in full force and effect notwithstanding the
commencement of any proceeding under the Bankruptcy Code or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law by or
against the Company or any of its subsidiaries.

(b) If any Grantor shall commence or become subject to a case (a “Bankruptcy
Case”) under the Bankruptcy Code and shall, as debtor(s)-in-possession, move for
approval of financing to be provided by one or more lenders (the “DIP Lenders”)
under Section 364 of the Bankruptcy Code (“DIP Financing”) and/or the use of
cash collateral under Section 363 of the Bankruptcy Code (in each case, or under
any equivalent provision of any other applicable bankruptcy law), each Term
Loan/Notes Secured Party agrees that it will raise no objection to any such
financing or to the Liens on the Shared Collateral securing the same (“DIP
Financing Liens”) and/or to any use of cash collateral that constitutes Shared
Collateral, unless the Applicable Authorized Representative with respect to such
Shared Collateral shall then oppose or object to such DIP Financing or such DIP
Financing Liens and/or use of cash collateral (and (i) to the extent that such
DIP Financing Liens are senior to the Liens on any such Shared Collateral for
the benefit of the Controlling Secured Parties, each Non-Controlling Secured
Party hereby authorizes and instructs the Collateral Agent to subordinate the
Liens with respect to such Shared Collateral for the benefit of the
Non-Controlling Secured Parties on the same terms as the Liens for the benefit
of the Controlling Secured Parties (other than any Liens of any Term Loan/Notes
Secured Parties constituting DIP Financing Liens) are subordinated thereto, and
(ii) to the extent that such DIP Financing Liens rank pari passu with the Liens
on any such Shared Collateral granted to secure the Term Loan/Notes Secured
Obligations of the Controlling Secured Parties, each Non-Controlling Secured
Party will confirm the priorities with respect to such Shared Collateral as set
forth herein), in each case so long as (A) the Term Loan/Notes Secured Parties
of each Series (or the Collateral Agent or other representative for the benefit
of such Term Loan/Notes Secured Parties) retain the benefit of their Liens,
including Liens on proceeds of Shared Collateral arising after the commencement
of such bankruptcy proceedings, on all such Shared Collateral pledged to the DIP
Lenders, with the same priority vis-a-vis all the other Term Loan/Notes Secured
Parties (other than any Liens of any Term Loan/Notes Secured Parties
constituting DIP Financing Liens) as existed prior to the commencement of the
Bankruptcy Case, (B) the Term Loan/Notes Secured Parties of each Series (or the
Collateral Agent or other representative for the benefit of such Term Loan/Notes
Secured Parties) are granted Liens on any additional collateral pledged to any
Term Loan/Notes Secured Parties (or the Collateral Agent or other representative
for the benefit of such Term Loan/Notes Secured Parties) as adequate protection
or otherwise in connection with such DIP Financing and/or use of cash
collateral, with the same priority vis-a-vis the Term Loan/Notes Secured Parties
as set forth in this Agreement, (C) if any amount of such DIP Financing and/or
cash collateral is applied to repay any of the Term Loan/Notes Secured
Obligations, such amount is applied pursuant to Section 2.01 of this Agreement,
and (D) if any Term Loan/Notes Secured Parties are granted adequate protection,
including in the form of periodic payments, in connection with such DIP
Financing and/or use of cash collateral, the proceeds of such adequate
protection are applied pursuant to Section 2.01 of this Agreement; provided that
the Term Loan/Notes Secured Parties of each Series shall have a right to object
to the grant of a Lien to

 

13



--------------------------------------------------------------------------------

secure the DIP Financing over any Collateral subject to Liens in favor of the
Term Loan/Notes Secured Parties of such Series or its Authorized Representative
that shall not constitute Shared Collateral; and provided, further, that the
Term Loan/Notes Secured Parties receiving adequate protection shall not object
to any other Term Loan/Notes Secured Party receiving adequate protection
comparable to any adequate protection granted to such Term Loan/Notes Secured
Parties in connection with a DIP Financing and/or use of cash collateral.

SECTION 2.06 Reinstatement. In the event that any of the Term Loan/Notes Secured
Obligations shall be paid in full and such payment or any part thereof shall
subsequently, for whatever reason (including an order or judgment for
disgorgement of a preference under Title 11 of the United Stated Code, or any
similar law, or the settlement of any claim in respect thereof), be required to
be returned or repaid, the terms and conditions of this Article II shall be
fully applicable thereto until all such Term Loan/Notes Secured Obligations
shall again have been paid in full in cash.

SECTION 2.07 Insurance. As between the Term Loan/Notes Secured Parties, the
Collateral Agent, acting at the direction of the Applicable Authorized
Representative, shall have the right to adjust or settle any insurance policy or
claim covering or constituting Shared Collateral in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding affecting the Shared Collateral.

SECTION 2.08 Refinancings. The Term Loan/Notes Secured Obligations of any Series
may be Refinanced, in whole or in part, in each case, without notice to, or the
consent (except to the extent a consent is otherwise required to permit the
refinancing transaction under any Term Loan/Notes Document) of any Term
Loan/Notes Secured Party of any other Series, all without affecting the
priorities provided for herein or the other provisions hereof; provided that the
Authorized Representative of the holders of any such Refinancing indebtedness
shall have executed a Joinder Agreement on behalf of the holders of such
Refinancing indebtedness.

SECTION 2.09 Possessory Collateral Agent as Gratuitous Bailee for Perfection.

(a) The Collateral Agent agrees to hold any Shared Collateral constituting
Possessory Collateral that is part of the Collateral in its possession or
control (or in the possession or control of its agents or bailees) as gratuitous
bailee for the benefit of each other Term Loan/Notes Secured Party and any
assignee solely for the purpose of perfecting the security interest granted in
such Possessory Collateral, if any, pursuant to the applicable Term Loan/Notes
Security Documents, in each case, subject to the terms and conditions of this
Section 2.09. Pending delivery to the Collateral Agent, each Authorized
Representative agrees to hold any Shared Collateral constituting Possessory
Collateral, from time to time in its possession, as gratuitous bailee for the
benefit of each other Term Loan/Notes Secured Party and any assignee, solely for
the purpose of perfecting the security interest granted in such Possessory
Collateral, if any, pursuant to the applicable Term Loan/Notes Security
Documents, in each case, subject to the terms and conditions of this
Section 2.09.

 

14



--------------------------------------------------------------------------------

(b) The duties or responsibilities of the Collateral Agent and each Authorized
Representative under this Section 2.09 shall be limited solely to holding any
Shared Collateral constituting Possessory Collateral as gratuitous bailee for
the benefit of each other Term Loan/Notes Secured Party for purposes of
perfecting the Lien held by such Term Loan/Notes Secured Parties therein.

ARTICLE III

Existence and Amounts of Liens and Obligations

Whenever the Collateral Agent or any Authorized Representative shall be
required, in connection with the exercise of its rights or the performance of
its obligations hereunder, to determine the existence or amount of any Term
Loan/Notes Secured Obligations of any Series, or the Shared Collateral subject
to any Lien securing the Term Loan/Notes Secured Obligations of any Series, it
may request that such information be furnished to it in writing by the
Authorized Representative for the applicable Series and shall be entitled to
make such determination on the basis of the information so furnished; provided,
however, that if an Authorized Representative shall fail or refuse reasonably
promptly to provide the requested information, the requesting Collateral Agent
or Authorized Representative shall be entitled to make any such determination by
such method as it may, in the exercise of its good faith judgment, determine,
including by reliance upon a certificate of the Company. The Collateral Agent
and each Authorized Representative may rely conclusively, and shall be fully
protected in so relying, on any determination made by it in accordance with the
provisions of the preceding sentence (or as otherwise directed by a court of
competent jurisdiction) and shall have no liability to any Grantor, any Term
Loan/Notes Secured Party or any other person as a result of such determination.

ARTICLE IV

The Collateral Agent

SECTION 4.01 Appointment and Authority.

(a) Each Authorized Representative, on behalf of the Term Loan/Notes Secured
Parties of the applicable Series, hereby irrevocably appoints Wilmington Trust,
National Association (and any successor as contemplated hereby) to act as the
Collateral Agent for the current and future Term Loan/Notes Secured Parties
hereunder and under each of the Term Loan/Notes Security Documents and Other
Intercreditor Agreements and authorizes the Collateral Agent to take such
actions on its behalf and on behalf of such Term Loan/Notes Secured Parties and
to exercise such powers as are delegated to the Collateral Agent by the terms
hereof or thereof, including for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any Grantor to secure the Term
Loan/Notes Secured Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Collateral Agent and any
co-agents, sub-agents and attorneys-in-fact appointed by the Collateral Agent
pursuant to Section 4.05 for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under any of the Term Loan/Notes
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Applicable Authorized Representative or for exercising any
rights under any of the Other Intercreditor Agreements, shall be entitled to the
benefits of all provisions of this Article IV.

 

 

15



--------------------------------------------------------------------------------

(b) Each Non-Controlling Secured Party acknowledges and agrees that the
Collateral Agent shall be entitled, for the benefit of the Term Loan/Notes
Secured Parties, to sell, transfer or otherwise dispose of or deal with any
Shared Collateral as provided herein and in the Term Loan/Notes Security
Documents and Other Intercreditor Agreements, without regard to any rights to
which the Non-Controlling Secured Parties would otherwise be entitled. Without
limiting the foregoing, each Non-Controlling Secured Party agrees that none of
the Collateral Agent, the Applicable Authorized Representative or any other Term
Loan/Notes Secured Party shall have any duty or obligation first to marshal or
realize upon any type of Shared Collateral (or any other Collateral securing any
of the Term Loan/Notes Secured Obligations), or to sell, dispose of or otherwise
liquidate all or any portion of such Shared Collateral (or any other Collateral
securing any Term Loan/Notes Secured Obligations) or otherwise to exercise any
of its rights under this Agreement, in any manner that would maximize the return
to the Non-Controlling Secured Parties, notwithstanding that the order and
timing of any such realization, sale, disposition or liquidation may affect the
amount of proceeds actually received by the Non-Controlling Secured Parties from
such realization, sale, disposition or liquidation. Each of the Term Loan/Notes
Secured Parties waives any claim it may now or hereafter have against the
Collateral Agent or the Authorized Representative of any other Series of Term
Loan/Notes Secured Obligations or any other Term Loan/Notes Secured Party of any
other Series arising out of (i) any actions which the Collateral Agent, any
Authorized Representative or any Term Loan/Notes Secured Party takes or omits to
take (including, actions with respect to the creation, perfection or
continuation of Liens on any Collateral, actions with respect to the foreclosure
upon, sale, release or depreciation of, or failure to realize upon, any of the
Collateral and actions with respect to the collection of any claim for all or
any part of the Term Loan/Notes Secured Obligations from any account debtor,
guarantor or any other party) in accordance with this Agreement or the Term
Loan/Notes Security Documents or any other agreement related thereto or to the
collection of the Term Loan/Notes Secured Obligations or the valuation, use,
protection or release of any security for the Term Loan/Notes Secured
Obligations, (ii) any election by any Applicable Authorized Representative or
any holders of Term Loan/Notes Secured Obligations, in any proceeding instituted
under the Bankruptcy Code, of the application of Section 1111(b) of the
Bankruptcy Code or (iii) subject to Section 2.05, any borrowing by, or grant of
a security interest or administrative expense priority under Section 364 of the
Bankruptcy Code by, the Company or any of its subsidiaries, as
debtor-in-possession. Notwithstanding any other provision of this Agreement, the
Collateral Agent shall not accept any Shared Collateral in full or partial
satisfaction of any Term Loan/Notes Secured Obligations pursuant to
Section 9-620 of the Uniform Commercial Code of any jurisdiction, without the
consent of each Authorized Representative representing holders of Term
Loan/Notes Secured Obligations for whom such Collateral constitutes Shared
Collateral.

(c) Each party hereto acknowledges and agrees that the Collateral Agent, any
Authorized Representative or any other Term Loan/Notes Secured Party may be a
lender or agent under the ABL Credit Agreement (as defined in the ABL
Intercreditor Agreement) or other Indebtedness of any Grantor that does not
constitute Term Loan/Notes Secured Obligations or may have other arrangements or
agreements with any other Grantor and each party hereto waives any claim against
the Collateral Agent or any other Term Loan/Notes Secured Party based on any
conflict or alleged conflict of interest as a result thereof.

 

 

16



--------------------------------------------------------------------------------

SECTION 4.02 Rights as a Term Loan/Notes Secured Party.

The Person serving as the Collateral Agent hereunder shall have the same rights
and powers in its capacity as a Term Loan/Notes Secured Party under any Series
of Term Loan/Notes Secured Obligations that it holds as any other Term
Loan/Notes Secured Party of such Series and may exercise the same as though it
were not the Collateral Agent and if the Collateral Agent holds any Term
Loan/Notes Obligations, the term “Term Loan/Notes Secured Party” or “Term
Loan/Notes Secured Parties” or (as applicable) “Term Loan Secured Party”, “Term
Loan Secured Parties”, “Notes Secured Party”, “Notes Secured Parties”, “Future
Term Loan/Notes Secured Party” or “Future Term Loan/Notes Secured Parties”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as the Collateral Agent hereunder in its
individual capacity. The Person acting as Collateral Agent and its Affiliates
and each Person acting as an Authorized Representative or any other Term
Loan/Notes Secured Party may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Grantor or other Affiliate thereof as if such
Person were not the Collateral Agent, an Authorized Representative or a Term
Loan/Notes Secured Party hereunder and without any duty to account therefor to
any other Term Loan/Notes Secured Party.

SECTION 4.03 Exculpatory Provisions.

(a) The Collateral Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Term Loan/Notes Security Documents.
Without limiting the generality of the foregoing and notwithstanding any
contrary position in any Term Loan/Notes Security Document, the Collateral
Agent:

 

  (i) shall not be subject to any fiduciary or other implied duties, regardless
of whether an Event of Default has occurred and is continuing;

 

  (ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Term Loan/Notes Security Documents or by the
Other Intercreditor Agreements that the Collateral Agent is required to exercise
as directed in writing by the Applicable Authorized Representative; provided
that the Collateral Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Collateral Agent to
unindemnified individual liability or that is contrary to applicable law;

 

  (iii) shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company or any of its Affiliates that is communicated to or
obtained by the Person serving as the Collateral Agent or any of its Affiliates
in any capacity;

 

17



--------------------------------------------------------------------------------

  (iv) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Applicable Authorized Representative or (ii) in
the absence of its own gross negligence or willful misconduct as determined by a
final order of a court of competent jurisdiction or (iii) in reliance on a
certificate of the Company stating that such action is permitted by the terms of
this Agreement. The Collateral Agent shall be deemed not to have knowledge of
any Event of Default under any Series of Term Loan/Notes Secured Obligations
unless and until written notice describing such Event of Default and stating
that it is a “notice of default”, is given to the Collateral Agent in accordance
with Section 5.01 by the Authorized Representative of such Series of Term
Loan/Notes Secured Obligations or the Company;

 

  (v) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, any other Term Loan/Notes Security Document or any Other
Intercreditor Agreement, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Event of Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Term Loan/Notes
Security Document, any Other Intercreditor Agreement or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Term Loan/Notes Security Documents, (v) the value
or the sufficiency of any Collateral for any Series of Term Loan/Notes Secured
Obligations, or (vi) the satisfaction of any condition set forth in any Term
Loan/Notes Document, other than to confirm receipt of items expressly required
to be delivered to the Collateral Agent;

 

  (vi) shall not be liable for interest on any money received by it except as
the Collateral Agent may agree in writing with the Company (and money held in
trust by the Collateral Agent need not be segregated from other funds except to
the extent required by law);

 

  (vii) shall not be liable for any indirect, special, punitive, incidental or
consequential damages (included but not limited to lost profits) whatsoever,
even if it has been informed of the likelihood thereof and regardless of the
form of action; and

 

  (viii)

shall not be responsible for, or have any duty or obligation with respect to,
the recording, filing, registering, perfection, protection or maintenance of the
security interests or Liens intended to be created by the Term Loan/Notes
Security Documents (including without limitation the filing or continuation of
any UCC financing or continuation statements or similar documents or
instruments), nor shall the Collateral Agent be responsible

 

18



--------------------------------------------------------------------------------

  for, and the Collateral Agent makes no representation regarding, the validity,
effectiveness or priority of any of the Term Loan/Notes Security Documents or
the security interests or Liens intended to be created thereby.

SECTION 4.04 Reliance by Collateral Agent.

The Collateral Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message or other distribution) believed by it in good faith to be genuine and to
have been signed, sent or otherwise authenticated by the proper Person. The
Collateral Agent also may rely upon any statement made to it orally or by
telephone and believed by it in good faith to have been made by the proper
Person, and shall not incur any liability for relying thereon. The Collateral
Agent may consult with legal counsel (who may be counsel for the Company),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

SECTION 4.05 Delegation of Duties.

The Collateral Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Term Loan/Notes Security Document
or Other Intercreditor Agreement by or through any one or more sub-agents
appointed by the Collateral Agent. The Collateral Agent and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates. The exculpatory provisions of this Article
shall apply to any such sub-agent and to the Affiliates of the Collateral Agent
and any such sub-agent. The Collateral Agent shall not be liable for the
negligence or misconduct of any sub-agents appointed with due care.

SECTION 4.06 Resignation of Collateral Agent.

The Collateral Agent may at any time give notice of its resignation as
Collateral Agent under this Agreement and the other Term Loan/Notes Security
Documents to each Authorized Representative and the Company. Upon receipt of any
such notice of resignation, the Applicable Authorized Representative shall have
the right, in consultation with the Company, to appoint a successor, which shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Applicable Authorized Representative and shall have accepted
such appointment within 30 days after the retiring Collateral Agent gives notice
of its resignation, then the retiring Collateral Agent may, on behalf of the
Term Loan/Notes Secured Parties, appoint a successor Collateral Agent meeting
the qualifications set forth above; provided that if the Collateral Agent shall
notify the Company and each Authorized Representative that no qualifying Person
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (a) the retiring Collateral Agent
shall be discharged from its duties and obligations hereunder and under the
other Term Loan/Notes Security Documents and the Other Intercreditor Agreements
(except that in the case of any collateral security held by the Collateral Agent
on behalf of the Term Loan/Notes Secured

 

19



--------------------------------------------------------------------------------

Parties under any of the Term Loan/Notes Security Documents, the retiring
Collateral Agent shall continue to hold such collateral security solely for
purposes of maintaining the perfection of the security interests of the Term
Loan/Notes Secured Parties therein until such time as a successor Collateral
Agent is appointed but with no obligation to take any further action at the
request of the Applicable Authorized Representative or any other Term Loan/Notes
Secured Parties) and (b) all payments, communications and determinations
provided to be made by, to or through the Collateral Agent shall instead be made
by or to each Authorized Representative directly, until such time as the
Applicable Authorized Representative appoints a successor Collateral Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Collateral Agent hereunder and under the Term Loan/Notes Security
Documents, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Collateral
Agent, and the retiring Collateral Agent shall be discharged from all of its
duties and obligations hereunder or under the other Term Loan/Notes Security
Documents and Other Intercreditor Agreements (if not already discharged
therefrom as provided above in this Section). After the retiring Collateral
Agent’s resignation hereunder and under the other Term Loan/Notes Security
Documents, the provisions of this Article shall continue in effect for the
benefit of such retiring Collateral Agent, its sub-agents and their respective
related parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Collateral Agent was acting as Collateral Agent. Upon
any notice of resignation of the Collateral Agent hereunder and under the other
Term Loan/Notes Security Documents, the Company agrees to use commercially
reasonable efforts to transfer (and maintain the validity and priority of) the
Liens in favor of the retiring Collateral Agent under the Term Loan/Notes
Security Documents to the successor Collateral Agent. The Collateral Agent shall
execute and deliver or otherwise authorize the filing of such documents as the
Company or the Applicable Authorized Representative shall reasonably request, in
form and substance reasonably satisfactory to the Collateral Agent, to transfer
(and maintain the validity and priority of) the Liens in favor of the retiring
Collateral Agent under the Term Loan/Notes Security Documents to the successor
Collateral Agent.

SECTION 4.07 Non-Reliance on Collateral Agent and other Term Loan/Notes Secured
Parties.

Each Term Loan/Notes Secured Party acknowledges that it has, independently and
without reliance upon the Collateral Agent, any Authorized Representative or any
other Term Loan/Notes Secured Party or any of their Affiliates and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and the other Term Loan/Notes
Documents. Each Term Loan/Notes Secured Party also acknowledges that it will,
independently and without reliance upon the Collateral Agent, any Authorized
Representative or any other Term Loan/Notes Secured Party or any of their
Affiliates and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Term Loan/Notes
Document or any related agreement or any document furnished hereunder or
thereunder.

 

20



--------------------------------------------------------------------------------

SECTION 4.08 Collateral and Guaranty Matters.

Each of the Term Loan/Notes Secured Parties irrevocably authorizes the
Collateral Agent to, and the Collateral Agent shall:

(a) release or subordinate any Lien on any property granted to or held by the
Collateral Agent under any Term Loan/Notes Security Document in accordance with
Section 2.04 or upon receipt of a written request by the Collateral Agent and
each Applicable Authorized Representative from the Company stating that the
release or subordination of such Lien is permitted by the terms of each then
extant Term Loan/Notes Document;

(b) execute and deliver or otherwise authorize the filing of documents in
connection with a subdivision of Collateral subject to a Mortgage upon receipt
by the Collateral Agent and each Applicable Authorized Representative of a
written request from the Company stating that such subdivision is permitted by
the terms of each then extant Term Loan/Notes Document; and

(c) release any Grantor from its obligations under the Term Loan/Notes Security
Documents upon receipt by the Collateral Agent and each Applicable Authorized
Representative of a written request from the Company stating that such release
is permitted by the terms of each then extant Term Loan/Notes Document.

The Collateral Agent shall execute and deliver or otherwise authorize the filing
of such documents as the Company or any other Grantor shall reasonably request,
in form and substance reasonably satisfactory to the Collateral Agent, including
financing statement amendments to evidence such release, subordination or
subdivision to give effect to any such release or subordination. Such documents
may take the form of amendments and restatements of, or other amendments or
modifications to, one or more Term Loan/Notes Security Documents solely to give
effect to the foregoing.

SECTION 4.09 Other Intercreditor Agreements.

Each of the Term Loan/Notes Secured Parties by accepting the benefits of this
Agreement, irrevocably authorizes the Collateral Agent (x) to enter into and
perform its obligations under the ABL Intercreditor Agreement and, if requested
by the Applicable Authorized Representative, the Junior Priority Intercreditor
Agreement and agrees to be bound by the terms of each such Other Intercreditor
Agreement applicable to such Term Loan/Notes Secured Party and (y) to enter into
and perform its obligations under the Term Loan/Notes Security Documents to
which it is a party.

SECTION 4.10 Fees, Expenses and Indemnities.

The Company shall pay to the Collateral Agent such compensation, reimburse the
Collateral Agent for expenses and indemnify the Collateral Agent all as set
forth in Sections 2.11(b), 10.2 and 10.3 of the Term Loan Agreement, Section 7.7
of the Indenture and the applicable provisions of any Future Term Loan/Notes
Agreement.

 

21



--------------------------------------------------------------------------------

ARTICLE V

Miscellaneous

SECTION 5.01 Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(a) if to the Collateral Agent, to it at Wilmington Trust, National Association,
Global Capital Markets, 50 South Sixth Street, Suite 1290, Minneapolis,
Minnesota 55402, Attention of J. C. Penney Collateral Agency Administrator
(Telecopy No. 612-217-5651 and Electronic Mail: hfield@wilmingtontrust.com);

(b) if to the Term Loan Authorized Representative, to it at JPMorgan Chase Bank,
N.A., as Administrative Agent, 500 Stanton Christiana Road, Ops Building 2, 3rd
Floor, Newark, DE 19713-2107(Telephone: (302) 634-1678);

(c) if to the Notes Authorized Representative, to it at Wilmington Trust,
National Association, Global Capital Markets, 50 South Sixth Street, Suite 1290,
Minneapolis, Minnesota 55402, Attention of J. C. Penney Notes Administrator
(Telecopy No. 612-217-5651 and Electronic Mail: hfield@wilmingtontrust.com);

(d) if to any other additional Authorized Representative, to it at the address
set forth in the applicable Joinder Agreement.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt (if
a Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by telecopy or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 5.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 5.01.
As agreed to in writing among the Collateral Agent and each Authorized
Representative from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
person provided from time to time by such person.

SECTION 5.02 Waivers; Amendment; Joinder Agreements.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective

 

22



--------------------------------------------------------------------------------

unless the same shall be permitted by paragraph (b) of this Section, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on any party hereto in any case
shall entitle such party to any other or further notice or demand in similar or
other circumstances.

(b) Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified (other than pursuant to any Joinder Agreement) except
pursuant to an agreement or agreements in writing entered into by each
Authorized Representative and the Collateral Agent and, in the case of waivers,
amendments or modifications that could reasonably be expected to affect the
rights, duties or interests of any Grantor (including, without limitation, any
waiver, amendment or modification of Sections 2.04(c), 2.05, 2.08, 2.09, 4.08
and 5.03 and this Section 5.02), the Company.

(c) On or after the date hereof and so long as permitted by the Term Loan
Agreement, the Indenture and any Future Term Loan/Notes Agreement then
outstanding (but subject to Section 4.04 above), the Company may from time to
time designate Indebtedness at the time of incurrence to be Future Term
Loan/Notes Secured Indebtedness by delivering to the Collateral Agent and each
Authorized Representative (a) a certificate signed by an Authorized Officer of
the Company (i) identifying the obligations so designated and the initial
aggregate principal amount or face amount thereof, (ii) stating that such
obligations are designated as Future Term Loan/Notes Secured Obligations for
purposes hereof, (iii) representing that such designation of such obligations as
Future Term Loan/Notes Secured Indebtedness complies with the terms of the Term
Loan Agreement, the Indenture and any Future Term Loan/Notes Agreement then
outstanding and (iv) specifying the name and address of the Authorized
Representative for such Future Term Loan/Notes Secured Indebtedness and (b) a
Joinder Agreement executed by the Grantors and the Authorized Representative for
such Future Term Loan/Notes Secured Indebtedness (and if such Future Term
Loan/Notes Secured Indebtedness is being designated as the “Term Loan
Agreement”, the then extant Term Loan Authorized Representative). Each
Authorized Representative agrees that upon the satisfaction of all conditions
set forth in the preceding sentence, the Collateral Agent shall execute such
Joinder Agreement and act as agent under and subject to the terms of this
Agreement for the benefit of all Term Loan/Notes Secured Parties, including
without limitation, any Term Loan/Notes Secured Parties that hold any such
Future Term Loan/Notes Secured Obligations, and each Authorized Representative
agrees to the appointment, and acceptance of the appointment, of the Collateral
Agent as agent for the holders of such Future Term Loan/Notes Secured
Obligations as set forth in each Joinder Agreement and agrees, on behalf of
itself and each Term Loan/Notes Secured Party it represents, to be bound by this
Agreement. In addition, the Collateral Agent shall execute, at the Company’s
expense, any reaffirmations, amendments, amendments and restatements or other
modifications to any Term Loan/Notes Security Document in connection with such
Joinder Agreement as the Company or the Applicable Authorized Representative
shall request for purposes of giving effect thereto.

SECTION 5.03 Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, as well as the other Term Loan/Notes Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.
In addition, the Grantors shall be third party beneficiaries of Sections 2.04,
2.05, 2.08, 2.09, 4.08 and 5.02 and this Section 5.03.

 

23



--------------------------------------------------------------------------------

SECTION 5.04 Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 5.05 Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile or other electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

SECTION 5.06 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 5.07 Governing Law.

This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

SECTION 5.08 Submission To Jurisdiction Waivers. The Collateral Agent and each
Authorized Representative, on behalf of itself and the Term Loan/Notes Secured
Parties of the Series for whom it is acting, irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Term Loan/Notes Security Documents, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
jurisdiction of the courts of the State of New York, the courts of the United
States of America for the Southern District of New York, and appellate courts
from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address referred to in 5.01;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any Term Loan/Notes Secured Party) to effect service of process in any other
manner permitted by law; and

 

24



--------------------------------------------------------------------------------

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 5.08 any special, exemplary, punitive or consequential damages.

SECTION 5.09 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

SECTION 5.10 Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 5.11 Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the other Term
Loan/Notes Documents or Term Loan/Notes Security Documents (other than the ABL
Intercreditor Agreement), the provisions of this Agreement shall control.

SECTION 5.12 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the Term Loan/Notes Secured Parties in relation to one another. None
of the Company, any other Grantor or any other creditor thereof shall have any
rights or obligations hereunder, except as expressly provided in this Agreement
(provided that nothing in this Agreement (other than Section 2.04, 2.05, 2.08,
2.09 or 4.08 or Article V) is intended to or will amend, waive or otherwise
modify the provisions of the Term Loan Agreement, the Indenture or any Future
Term Loan/Notes Agreements), and none of the Company or any other Grantor may
rely on the terms hereof (other than Sections 2.04, 2.05, 2.08, 2.09 and 4.08
and Article V). Nothing in this Agreement is intended to or shall impair the
obligations of any Grantor, which are absolute and unconditional, to pay the
Term Loan/Notes Secured Obligations as and when the same shall become due and
payable in accordance with their terms.

SECTION 5.13 Integration; Effectiveness. This Agreement together with the other
Term Loan/Notes Documents and the Term Loan/Notes Security Documents represents
the agreement of each of the Grantors and the Term Loan/Notes Secured Parties
with respect to the subject matter hereof and there are no promises,
undertakings, representations or warranties by any Grantor, the Collateral
Agent, any or any other Term Loan/Notes Secured Party relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Term
Loan/Notes Documents or the Term Loan/Notes Security Documents. This Agreement
shall continue to be effective until all Liens securing Term Loan/Notes Secured
Obligations have been released in accordance with the provisions of this
Agreement and shall survive the repayment of any Series of Term Loan/Notes
Secured Obligations.

SECTION 5.14 Concerning the Notes Authorized Representative. The Notes
Authorized Representative is acting in this Agreement in its capacity as Trustee
under the Indenture, and shall be entitled to all of the rights, privileges and
immunities of the Trustee set forth in the Indenture as if such rights,
privileges and immunities were set forth herein. Whenever the Notes Authorized
Representative makes any determination, gives any direction or instruction or
request to the Collateral Agent or exercises any discretion, it shall do so
pursuant to the provisions of and in compliance with the Indenture.

 

 

25



--------------------------------------------------------------------------------

SECTION 5.15 Termination. This Agreement shall terminate and be of no further
force and effect, (i) with respect to the Notes Secured Parties and the Notes
Obligations, upon the Discharge of the Notes Obligations; (ii) with respect to
the Term Loan Secured Parties and the Term Loan Obligations, upon the Discharge
of Term Loan Obligations and (iii) in the case of any Series of Future Term
Loan/Notes Secured Obligations or Future Term Loan/Notes Secured Parties that
become subject to this Agreement after the date hereof, upon the Discharge of
such Future Term Loan Notes/Secured Obligations, in each case, subject to
Section 2.08; provided, however, that such termination shall not relieve any
such party of its obligations incurred hereunder prior to the date of such
termination; provided, further that, notwithstanding the foregoing, the
provisions of Section 4.06 shall govern the resignation of the Collateral Agent
and the provisions of Section 4.10 relating to the indemnity of the Collateral
Agent shall survive such termination or the earlier resignation or removal of
the Collateral Agent.

[Remainder of this page intentionally left blank]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Agent

By:

 

 

 

Name:

 

Title:

JPMORGAN CHASE BANK, N.A.,

as Term Loan Authorized Representative

By:

 

 

 

Name:

 

Title:

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Notes Authorized Representative

By:

 

 

 

Name:

 

Title:

 

[Pari Passu Intercreditor Agreement]



--------------------------------------------------------------------------------

CONSENT OF GRANTORS

Dated: June 23, 2016

Reference is made to the Pari Passu Intercreditor Agreement dated as of the date
hereof by and among WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent,
JPMORGAN CHASE BANK, N.A., as Term Loan Authorized Representative, and
WILMINGTON TRUST, NATIONAL ASSOCIATION, as Notes Authorized Representative, as
the same may be amended, restated, supplemented, waived, or otherwise modified
from time to time (the “Pari Passu Intercreditor Agreement”). Capitalized terms
used but not defined herein shall have the meanings assigned to such terms in
the Pari Passu Intercreditor Agreement.

Each of the undersigned Grantors has read the foregoing Pari Passu Intercreditor
Agreement and consents thereto and agrees to indemnify and hold harmless the
Collateral Agent on the terms set forth therein. Each of the undersigned
Grantors agrees not to take any action that would be contrary to the express
provisions of the Pari Passu Intercreditor Agreement, agrees to abide by the
requirements expressly applicable to it under the Pari Passu Intercreditor
Agreement and agrees that, except as otherwise provided therein, no Term
Loan/Notes Secured Party shall have any liability to any Grantor for acting in
accordance with the provisions of the Pari Passu Intercreditor Agreement. Each
Grantor understands that the Pari Passu Intercreditor Agreement is for the sole
benefit of the Term Loan/Notes Secured Parties and their respective successors
and assigns, and that such Grantor is not an intended beneficiary or third party
beneficiary thereof except to the extent otherwise expressly provided therein.

Without limitation to the foregoing, each Grantor agrees to take such further
action and to execute and deliver such additional documents and instruments (in
recordable form, if requested) as the Collateral Agent may reasonably request to
effectuate the terms of and the lien priorities contemplated by Pari Passu
Intercreditor Agreement.

This Consent shall be governed and construed in accordance with the laws of the
State of New York. Notices delivered to any Grantor pursuant to this Consent
shall be delivered in accordance with the notice provisions set forth in the
Pari Passu Intercreditor Agreement, at the address set forth on Appendix B
attached to the Term Loan Agreement or such other address as the Company may
notify the Collateral Agent and the Authorized Representatives in writing.



--------------------------------------------------------------------------------

IN WITNESS HEREOF, this Consent is hereby executed by each of the Grantors as of
the date first written above.

 

J. C. PENNEY CORPORATION, INC.

By:

 

 

 

Name:

 

Title:

J. C. PENNEY COMPANY, INC.

By:

 

 

 

Name:

 

Title:

J. C. PENNEY PURCHASING CORPORATION

By:

 

 

 

Name:

 

Title:

J. C. PENNEY REAL ESTATE HOLDINGS, INC.

By:

 

 

 

Name:

 

Title:

J. C. PENNEY PROPERTIES, INC.

By:

 

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT A

[Form of]

ADDITIONAL TERM LOAN/NOTES SECURED PARTY CONSENT

[Name of Future Term Loan/Notes Secured Party]

[Address of Future Term Loan/Notes Secured Party]

[Date]

 

 

  

 

  

 

  

 

  

The undersigned is the Authorized Representative for Persons wishing to become
Term Loan/Notes Secured Parties (the “New Secured Parties”) under that certain
Pari Passu Intercreditor Agreement (the “Pari Passu Intercreditor Agreement”),
dated as of June 23, 2016, among Wilmington Trust, National Association, as
Collateral Agent, JPMorgan Chase Bank, N.A., as the Term Loan Authorized
Representative and Wilmington Trust, National Association, as the Notes
Authorized Representative, and acknowledged by J. C. Penney Corporation and the
other grantors party thereto (the “Grantors”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed thereto in the
Pari Passu Intercreditor Agreement.

In consideration of the foregoing, the undersigned hereby:

(i) represents that the Authorized Representative has been duly authorized by
the New Secured Parties to become a party to the Pari Passu Intercreditor
Agreement on behalf of the New Secured Parties under that [DESCRIBE OPERATIVE
AGREEMENT] (the “New Secured Obligation”) and to act as the Authorized
Representative for the New Secured Parties;

(ii) acknowledges that the New Secured Parties have received a copy of the Pari
Passu Intercreditor Agreement [and the ABL Intercreditor Agreement/Junior
Priority Intercreditor Agreement]1;

(iii) appoints and authorizes the Collateral Agent to take such action as agent
on its behalf and on behalf of all other Term Loan/Notes Secured Parties and to
exercise such powers under the Pari Passu Intercreditor Agreement, the Other
Intercreditor Agreements and the Term Loan/Notes Security Documents as are
delegated to the Collateral Agent by the terms thereof, together with all such
powers as are reasonably incidental thereto;

 

 

1 

Include references to each Other Intercreditor Agreement then in effect.



--------------------------------------------------------------------------------

(iv) accepts and acknowledges the terms of the Pari Passu Intercreditor
Agreement applicable to it and the New Secured Parties and agrees to serve as
Authorized Representative for the New Secured Parties with respect to the New
Secured Obligation and agrees on its own behalf and on behalf of the New Secured
Parties to be bound by the terms thereof applicable to holders of “Future Term
Loan/Notes Secured Obligations”, with all the rights and obligations of a Term
Loan/Notes Secured Party thereunder and bound by all the provisions thereof as
fully as if it had been a Term Loan/Notes Secured Party on the effective date of
the Pari Passu Intercreditor Agreement and agrees that its address for receiving
notices pursuant to the Pari Passu Intercreditor Agreement shall be as follows:

[Address]

(v) accepts and acknowledges the terms of each Other Intercreditor Agreement
applicable to it and the New Secured Parties, confirms the authority of the
Collateral Agent to enter into such agreements on its behalf and on behalf of
the New Secured Parties and agrees on its own behalf and on behalf of the New
Secured Parties to be bound by the terms thereof applicable to it and the New
Secured Parties as fully as if it had been a party to each such agreement.

[The New Secured Obligation is hereby designated as the “Term Loan Agreement for
purposes of the Pari Passu Intercreditor Agreement.]

The Collateral Agent, by acknowledging and agreeing to this Future Term
Loan/Notes Secured Party Consent, accepts the appointment set forth in clause
(iii) above.

Each Grantor hereby grants (and hereby confirms its prior grant of) to the
Collateral Agent, for the benefit of the Term Loan/Notes Secured Parties, a
security interest in and continuing lien on all of such Grantor’s right, title
and interest in, to and under all Collateral of such Grantor, including the
“Collateral” as defined in the Security Agreement, in each case whether now or
hereafter existing or in which any Grantor now has or hereafter acquires an
interest and wherever the same may be located. Each Grantor hereby authorizes
the Collateral Agent to file financing statements in any jurisdiction and with
any filing offices as the Collateral Agent or the Applicable Authorized
Representative may determine are necessary or advisable to perfect or otherwise
protect the security interest granted to the Collateral Agent herein. Such
financing statements may describe the Collateral in the same manner as described
in the applicable Term Loan/Notes Security Document or may contain an indication
or description of collateral that describes such property in any other manner as
the Collateral Agent or the Applicable Authorized Representative may determine
is necessary, advisable or prudent to ensure the perfection of the security
interest in the Collateral granted to the Collateral Agent herein, including,
without limitation, describing such property as “all assets, whether now owned
or hereafter acquired, developed or created” or words of similar effect.



--------------------------------------------------------------------------------

THIS ADDITIONAL TERM LOAN/NOTES SECURED PARTY CONSENT SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Future Term Loan/Notes
Secured Party Consent to be duly executed by its authorized officer as of the
            day of 20        .

 

[NAME OF AUTHORIZED REPRESENTATIVE]

By:

 

 

 

Name:

 

Title:

Acknowledged and Agreed

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Agent

 

By:

 

 

 

Name:

 

Title:

[Acknowledged and Agreed

[             ],

as former Term Loan Authorized Agent

By:

 

 

 

Name:

 

Title:]2

[GRANTORS]

By:

 

 

 

Name:

 

Title:

 

2 To be included if the New Secured Obligation is being designated as the “Term
Loan Agreement” for purposes of the Pari Passu Intercreditor Agreement.



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

JUNIOR PRIORITY INTERCREDITOR AGREEMENT

JUNIOR PRIORITY INTERCREDITOR AGREEMENT, dated as of [            ] [    ],
20[    ], among WILMINGTON TRUST, NATIONAL ASSOCIATION in its capacity as
“Collateral Agent” under the First Lien Pari Passu Intercreditor Agreement (as
defined below) (together with its successors as Collateral Agent, the “First
Lien Representative”), as Representative for the First Lien Secured Parties (as
defined below), and [            ] (together with its successors as “Collateral
Agent” under the Second Lien Pari Passu Intercreditor Agreement, the “Junior
Lien Representative”), as Representative for the Junior Lien Secured Parties (as
defined below). Capitalized terms used herein but not otherwise defined herein
have the meanings set forth in Section 1 below.

A. J. C. PENNEY CORPORATION, INC., a Delaware corporation (the “Company”), is
party to the Amended and Restated Credit and Guaranty Agreement, dated as of
June 23, 2016 (as amended, restated, supplemented, waived, Refinanced or
otherwise modified from time to time including without limitation to add new
loans thereunder or increase the amount of commitments thereunder, the “Term
Loan Agreement”), among the Company, the guarantors party thereto, the lenders
party thereto from time to time and JPMorgan Chase Bank, N.A., as administrative
agent (together with its successors in such capacity under the Term Loan
Agreement, the “Term Loan Agent”).

B. The Company is party to the Indenture dated as of June 23, 2016 among the
Company, the guarantors identified therein and Wilmington Trust, National
Association, as First Lien Trustee (as amended, restated, supplemented, waived,
Refinanced or otherwise modified from time to time, the “First Lien Indenture”)
pursuant to which the Company has issued its 5.875% Senior Secured Notes due
2023.

C. [Describe document governing initial Junior Lien Obligations]1

D. Pursuant to the First Lien Pari Passu Intercreditor Agreement, the Term Loan
Agent and the First Lien Trustee have appointed, and, if any additional Series
of First Lien Obligations have been or are hereinafter established, one or more
additional First Lien Authorized Representatives for the holders of additional
Series of First Lien Obligations will appoint, the First Lien Representative to
hold Liens for the benefit of the First Lien Secured Parties under the First
Lien Documents and to bind such First Lien Secured Parties by the terms of this
Agreement;

E. Pursuant to the Junior Lien Pari Passu Intercreditor Agreement,
[            ] [and [            ]2] [has] [have] appointed, and, if any
additional Series (as defined in the Junior Lien Pari Passu Intercreditor
Agreement) of Junior Lien Obligations are established following the date hereof,
one or more additional Junior Lien Authorized Representatives for the holders of
additional Series of Junior Lien Obligations will appoint, the Junior Lien
Representative to hold Liens for the benefit of the Junior Lien Secured Parties
under the Junior Lien Documents and to bind such Junior Lien Secured Parties by
the terms of this Agreement.

 

1  To be updated as appropriate.

2  Insert if applicable.



--------------------------------------------------------------------------------

Accordingly, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

SECTION 1. Definitions.

1.1. Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:

“ABL Intercreditor Agreement” shall mean that certain Intercreditor and
Collateral Cooperation Agreement, dated as of June 23, 2016, among Wells Fargo
Bank, National Association, as representative for the First Priority Secured
Parties (as defined therein), the First Lien Representative, as representative
for the First Lien Secured Parties and the Junior Lien Representative, as
representative for the Junior Lien Secured Parties, and certain other persons
party or that may become party thereto from time to time, and consented to by
the Company and the grantors identified therein, as amended, restated,
supplemented or otherwise modified from time to time.

“ABL Priority Collateral” shall have the meaning given such term in the ABL
Intercreditor Agreement.

“Agreement” shall mean this Junior Priority Intercreditor Agreement, as amended,
renewed, extended, supplemented or otherwise modified from time to time in
accordance with the terms hereof.

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Law” shall mean the Bankruptcy Code and any similar Federal, state
or foreign law for the relief of debtors.

“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York, United States or the
jurisdiction of the place of payment are authorized or required by law to close.

“Collateral” shall mean all of the assets of any Grantor, whether real, personal
or mixed, constituting both First Lien Collateral and Junior Lien Collateral
including, without limitation, any assets on which the First Lien Representative
is automatically deemed to have a Lien pursuant to the provisions of
Section 2.3.

“Company” shall have the meaning set forth in the recitals.

“Comparable Junior Lien Security Document” shall mean, in relation to any
Collateral subject to any Lien created under any First Lien Document, each
Junior Lien Security Document that creates a Lien on the same Collateral,
granted by the same Grantor.

“Controlled Accounts” shall have the meaning set forth in Section 5.5(b).

“DIP Financing” shall have the meaning set forth in Section 6.1.

“Discharge of First Lien Obligations” shall mean, except to the extent otherwise
provided in Section 5.7, payment in full in cash (except for contingent
indemnities and cost and reimbursement obligations to the extent no claim has
been made) of all First Lien Obligations and, with respect to

 

-2-



--------------------------------------------------------------------------------

letters of credit or letter of credit guaranties outstanding under the First
Lien Documents, delivery of cash collateral or backstop letters of credit in
respect thereof in a manner consistent with the applicable First Lien Documents
and otherwise reasonably satisfactory to the First Lien Representative, in each
case after or concurrently with the termination of all commitments to extend
credit thereunder and the termination of all commitments of the First Lien
Secured Parties under the First Lien Documents; provided that the Discharge of
First Lien Obligations shall not be deemed to have occurred if such payments are
made with the proceeds of other First Lien Obligations that constitute an
exchange or replacement for or a Refinancing of such Obligations or First Lien
Obligations.

“First Lien Authorized Representatives” means the Term Loan Agent, the First
Lien Trustee and each other “Authorized Representative” (as defined in the First
Lien Pari Passu Intercreditor Agreement) that becomes a party to the First Lien
Pari Passu Intercreditor Agreement following the date hereof.

“First Lien Collateral” shall mean all of the assets of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted or purported to
be granted as security for any First Lien Obligations pursuant to a First Lien
Security Document.

“First Lien Documents” shall have the meaning given to the term “Term Loan/Notes
Documents” by the First Lien Pari Passu Intercreditor Agreement.

“First Lien Indenture” shall have the meaning set forth in the recitals.

“First Lien Obligations” shall have the meaning given to the term “Term
Loan/Notes Secured Obligations” in the First Lien Pari Passu Intercreditor
Agreement.

“First Lien Pari Passu Intercreditor Agreement” shall mean the Pari Passu
Intercreditor Agreement, dated as of June 23, 2016 and as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, by and among the Grantors, the First Lien Representative, the Term
Loan Agent, the First Lien Trustee and each other First Lien Authorized
Representative from time to time party thereto.

“First Lien Representative” has the meaning set forth in the introductory
paragraph of this Agreement.

“First Lien Secured Parties” shall mean the First Lien Representative, the First
Lien Authorized Representatives and the holders from time to time of the First
Lien Obligations.

“First Lien Security Documents” shall have the meaning given to the term “Term
Loan/Notes Security Documents” by the First Lien Pari Passu Intercreditor
Agreement.

“First Lien Trustee” shall mean Wilmington Trust, National Association, in its
capacity as trustee under the First Lien Indenture, and its permitted
successors.

“First Priority Liens” shall mean Liens securing the First Lien Obligations,
which Liens are superior and prior in priority to the Liens securing the Junior
Lien Obligations.

“Grantor Joinder Agreement” means a supplement to this Agreement substantially
in the form of Annex I, appropriately completed.

 

-3-



--------------------------------------------------------------------------------

“Grantors” shall mean Holdings, the Company and each other Subsidiary or direct
or indirect parent company of the Company which has granted a security interest
pursuant to any First Lien Security Document to secure any Series of First Lien
Obligations.

“Holdings” shall mean J. C. Penney Company, Inc., a Delaware corporation.

“Insolvency or Liquidation Proceeding” shall mean:

(1) any case commenced by or against the Company or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, receivership,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Company or any other Grantor or its assets, any receivership or assignment
for the benefit of creditors relating to the Company or any other Grantor or its
assets or any similar case or proceeding relative to the Company or any other
Grantor or its creditors or its assets, as such, in each case whether or not
voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities,
assignment for the benefit of creditors or other winding up of or relating to
the Company or any other Grantor or its assets, in each case whether or not
voluntary and whether or not involving bankruptcy or insolvency and whether or
not in a court supervised proceeding; or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Company or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

“Junior Lien Authorized Representative” means each “Authorized Representative”
as defined in the Junior Lien Pari Passu Intercreditor Agreement.

“Junior Lien Collateral” shall mean all of the assets of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted or purported to
be granted as security for any Junior Lien Obligations pursuant to a Junior Lien
Security Document.

“Junior Lien Documents” shall have the meaning given to such term by the Junior
Lien Pari Passu Intercreditor Agreement.

“Junior Lien Obligations” shall have the meaning given to the term “Junior
Priority Secured Obligations” in the Junior Lien Pari Passu Intercreditor
Agreement.

“Junior Lien Pari Passu Intercreditor Agreement” means the pari passu
intercreditor agreement, dated as of the date hereof, entered into by and among
the Junior Lien Representative and one or more Junior Lien Authorized
Representatives pursuant to which, among other things, the Junior Lien Secured
Parties (or one or more Junior Lien Authorized Representatives on behalf of such
Junior Lien Secured Parties) have authorized and directed the Junior Lien
Representative to enter into this Agreement on behalf of the Junior Lien Secured
Parties and to bind them hereby.

“Junior Lien Representative” has the meaning set forth in the introductory
paragraph of this Agreement .

“Junior Lien Secured Parties” shall mean the Junior Lien Representative, the
Junior Lien Authorized Representatives and the holders from time to time of the
Junior Lien Obligations.

 

-4-



--------------------------------------------------------------------------------

“Junior Lien Security Documents” shall have the meaning given to the term
“Junior Priority Security Documents” (or like term) in the Junior Lien Pari
Passu Intercreditor Agreement.

“Junior Liens” shall mean the Liens securing the Junior Lien Obligations.

“Lien” shall mean, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset.

“Non-Conforming Plan of Reorganization” shall mean any Plan of Reorganization
which grants the Junior Lien Representative or any Junior Lien Secured Party any
right or benefit, directly or indirectly, which right or benefit is inconsistent
with the terms of this Agreement or prohibited at such time by the provisions of
this Agreement.

“Obligations” shall mean any principal, interest (including any interest
accruing subsequent to the filing of a petition in bankruptcy, reorganization or
similar proceeding at the rate provided for in the documentation with respect
thereto, whether or not such interest is an allowed claim under applicable
state, federal or foreign law), premium, penalties, fees, indemnifications,
reimbursements (including reimbursement obligations with respect to letters of
credit and banker’s acceptances), damages and other liabilities, and guarantees
of payment of such principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities, payable under the documentation
governing any indebtedness.

“Payment Discharge” shall have the meaning set forth in Section 5.1(a).

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, entity or other party,
including any government and any political subdivision, agency or
instrumentality thereof.

“Plan of Reorganization” shall mean any plan of reorganization, plan of
liquidation, agreement for composition, or other type of plan of arrangement
proposed in or in connection with any Insolvency or Liquidation Proceeding.

“Pledged Collateral” shall mean the Collateral in the possession or control of
the First Lien Representative (or its agents or bailees), in accordance with the
terms of the First Lien Pari Passu Intercreditor Agreement, to the extent that
possession or control thereof perfects a Lien thereon under the UCC.

“Recovery” shall have the meaning set forth in Section 6.3.

“Refinance” shall mean, in respect of any indebtedness, to refinance, extend,
renew, defease, amend, increase, modify, supplement, restructure, refund,
replace or repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange for or replacement of such indebtedness, including by
adding or replacing lenders, creditors, agents, borrowers and/or guarantors, and
including in each case, but not limited to, after the original instrument giving
rise to such indebtedness has been terminated. “Refinanced” and “Refinancing”
shall have correlative meanings.

“Representative” shall mean each of the First Lien Representative and the Junior
Lien Representative.

“Series” shall have the meaning given to such term by the First Lien Pari Passu
Intercreditor Agreement.

 

-5-



--------------------------------------------------------------------------------

“Subsidiary” shall mean any “Subsidiary” of the Company as defined in the First
Lien Indenture.

“Term Loan Agent” shall have the meaning set forth in the recitals.

“Term Loan Agreement” shall have the meaning set forth in the recitals.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York.

1.2. Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified in accordance with this Agreement, (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections shall be construed to refer to Sections of this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

SECTION 2. Lien Priorities.

2.1. Subordination of Liens. Notwithstanding (i) the date, time, method, manner
or order of filing or recordation of any document or instrument or grant,
attachment or perfection of any Liens granted to the Junior Lien Representative
or any Junior Lien Secured Party on the Collateral or of any Liens granted to
the First Lien Representative or any First Lien Secured Party on the Collateral
(or any actual or alleged defect or deficiency in any of the foregoing or any
avoidance, invalidation or subordination by any third party or court of
competent jurisdiction of any or all of the security interests in the
Collateral), (ii) any provision of the UCC, the Bankruptcy Code, any applicable
law, any Junior Lien Documents or the First Lien Documents, (iii) whether the
First Lien Representative, either directly or through agents, holds possession
of, or has control over, all or any part of the Collateral, (iv) the fact that
any such Liens may be subordinated, voided, avoided, invalidated or lapsed or
(v) any other circumstance of any kind or nature whatsoever, the Junior Lien
Representative, on behalf of itself and each Junior Lien Secured Party under its
Junior Lien Documents, hereby agrees that: (a) any Lien on the Collateral
securing any First Lien Obligations now or hereafter held by or on behalf of the
First Lien Representative or any First Lien Secured Parties or any agent or
trustee therefor regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise, shall have priority over and be
senior in all respects and prior to any Lien on the Collateral securing any
Junior Lien Obligations and (b) any Lien on the Collateral securing any Junior
Lien Obligations now or hereafter held by or on behalf of the Junior Lien
Representative or any Junior Lien Secured Party or any agent or trustee therefor
regardless of how acquired, whether by grant, statute, operation of law,
subrogation or otherwise, shall be junior and subordinate in all respects to all
Liens on the Collateral securing any First Lien Obligations. All Liens on the
Collateral securing any First Lien Obligations shall be and remain senior in all
respects and prior to all Liens on the Collateral securing any Junior Lien
Obligations for all purposes, whether or not such Liens securing any First Lien
Obligations are subordinated to any Lien securing any other obligation of the
Company, any other Grantor or any other Person. The Junior Lien Representative,
for itself and on behalf

 

-6-



--------------------------------------------------------------------------------

of the Junior Lien Secured Parties, expressly agrees that any Lien purported to
be granted on any Collateral as security for the First Lien Obligations shall be
deemed to be, and shall be deemed to remain, senior in all respects and prior to
all Liens on the Collateral securing any Junior Lien Obligations for all
purposes regardless of whether any Lien purported to be granted is found to be
improperly granted, improperly perfected, preferential, a fraudulent conveyance
or fraudulent transfer or legally or otherwise deficient in any manner.

2.2. Prohibition on Contesting Liens. The Junior Lien Representative, for itself
and on behalf of each Junior Lien Secured Party, agrees that (a) it shall not
(and hereby waives any right to) take any action to contest, or support any
other Person in contesting, directly or indirectly, in any proceeding (including
any Insolvency or Liquidation Proceeding), the validity, extent, perfection,
priority or enforceability of a Lien securing, or the allowability of any claim
asserted with respect to, any First Lien Obligations held (or purported to be
held) by or on behalf of the First Lien Representative or any of the First Lien
Secured Parties or any agent or trustee therefor in any First Lien Collateral or
Collateral and (b) none of them will oppose or otherwise contest (or support any
Person contesting) any other request for judicial relief made in any court by
the First Lien Representative or any First Lien Secured Party relating to the
lawful enforcement of any First Priority Lien on Collateral or First Lien
Collateral. The First Lien Representative, for itself and on behalf of each
First Lien Secured Party, agrees that it shall not (and hereby waives any right
to) take any action to contest, or support any other Person in contesting,
directly or indirectly, in any proceeding (including any Insolvency or
Liquidation Proceeding), the validity, extent, perfection, priority or
enforceability of a Lien securing, or the allowability of any claim asserted
with respect to, any Junior Lien Obligations held (or purported to be held) by
or on behalf of the Junior Lien Representative or any Junior Lien Secured Party
on the Collateral; provided, however, that nothing in this Agreement shall be
construed to prevent or impair the rights of the First Lien Representative or
any First Lien Secured Parties to enforce this Agreement (including the priority
of the Liens securing the First Lien Obligations as provided in Section 2.1) or
any of the First Lien Documents.

2.3. No New Liens. So long as the Discharge of First Lien Obligations has not
occurred, the parties hereto agree that, after the date hereof, none of
Holdings, the Company or any other Subsidiary shall grant or permit any
additional Liens on any asset or property of such Person to secure any Junior
Lien Obligations unless it has granted, or concurrently therewith grants, a Lien
on such asset or property to secure the First Lien Obligations. If the Junior
Lien Representative or any Junior Lien Secured Party shall (nonetheless and in
breach hereof) acquire or hold any Lien on any assets or property of Holdings,
the Company or any other Subsidiary securing the Junior Lien Obligations that is
not also subject to the First Priority Lien in respect of the First Lien
Obligations under the First Lien Documents, then the Junior Lien Representative
or such Junior Lien Secured Party, without the need for any further consent of
any party and notwithstanding anything to the contrary in any other agreement,
document or instrument, (i) shall notify the First Lien Representative promptly
upon becoming aware thereof and, unless Holdings, the Company or any other
Subsidiary, as applicable, shall promptly grant a similar Lien on such assets or
property to the First Lien Representative as security for the First Lien
Obligations, and must assign such Lien to the First Lien Representative as
security for the First Lien Obligations (but may retain a junior lien on such
assets or property subject to the terms of this Agreement) and (ii) until such
assignment or such grant of a similar Lien to the First Lien Representative,
will be deemed to hold and have held such Lien for the benefit of the First Lien
Representative as security for the First Lien Obligations. Any amounts received
or distributed to the Junior Lien Representative pursuant to or as a result of
any Lien granted in contravention of this Section 2.3 shall be subject to the
provisions of Section 4.2.

2.4. Perfection of Liens. Except as expressly set forth in Section 5.5 hereof,
neither the First Lien Representative nor any First Lien Secured Party shall be
responsible for perfecting and maintaining the perfection of Liens with respect
to the Collateral for the benefit of the Junior Lien Representative or any
Junior Lien Secured Parties. Neither the Junior Lien Representative nor any
Junior Lien

 

-7-



--------------------------------------------------------------------------------

Secured Party shall be responsible for perfecting and maintaining the perfection
of Liens with respect to the Collateral for the benefit of the First Lien
Representative or any First Lien Secured Parties. The provisions of this
Agreement are intended to govern the respective Lien priorities as between the
First Lien Secured Parties and the Junior Lien Secured Parties and shall not
impose on the First Lien Representative, the Junior Lien Representative, the
Junior Lien Secured Parties or the First Lien Secured Parties or any agent or
trustee therefor any obligations in respect of the disposition of proceeds of
any Collateral which would conflict with prior perfected claims therein in favor
of any other Person or any order or decree of any court or governmental
authority or any applicable law.

SECTION 3. Enforcement.

3.1. Exercise of Remedies, Etc.

(a) So long as the Discharge of First Lien Obligations has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, (i) neither the Junior Lien Representative nor
any Junior Lien Secured Party will (x) exercise or enforce or seek to exercise
or enforce any rights or remedies (including setoff, recoupment and the right to
credit bid debt (except as set forth in Section 3.1(f) below)) with respect to
any Collateral securing both the First Lien Obligations and any Junior Lien
Obligations in respect of any applicable Junior Lien Obligations, or institute
any action or proceeding with respect to such rights or remedies (including any
action of foreclosure), (y) contest, protest or otherwise object to any
foreclosure or enforcement proceeding or action brought with respect to the
Collateral or any other collateral by the First Lien Representative or any First
Lien Secured Party in respect of the First Lien Obligations, the exercise of any
right by the First Lien Representative or any First Lien Secured Party (or any
agent or sub-agent on their behalf) in respect of the First Lien Obligations
under any lockbox agreement, control agreement, landlord waiver or bailee’s
letter or similar agreement or arrangement to which the First Lien
Representative or any First Lien Secured Party either is a party or may have
rights as a third-party beneficiary, the Junior Lien Representative or any
Junior Lien Secured Party either is a party or may have rights as a third party
beneficiary, or any other exercise by any such party of any rights and remedies
as a secured party relating to the Collateral or any other collateral under the
First Lien Documents or otherwise in respect of First Lien Obligations, or
(z) object to any waiver or forbearance by the First Lien Secured Parties from
or in respect of bringing or pursuing any foreclosure proceeding or action or
any other exercise of any rights or remedies relating to the Collateral or any
other collateral in respect of First Lien Obligations and (ii) as between the
First Lien Representative or First Lien Secured Parties, on one hand, and the
Junior Lien Representative or any Junior Lien Secured Party, on the other hand,
the First Lien Representative (or any person authorized by it) and the First
Lien Secured Parties shall have the sole and exclusive right to enforce rights,
exercise remedies (including setoff, recoupment and the right to credit bid
their debt), marshal, process and make determinations regarding the release,
disposition or restrictions, or waiver or forbearance of rights or remedies with
respect to the Collateral and will also have the exclusive right to determine
and direct the time, method and place for exercising such right or remedies or
conducting any proceeding with respect thereto, in each case, without any
consultation with or the consent of the Junior Lien Representative or any Junior
Lien Secured Party; provided, however, that (A) in any Insolvency or Liquidation
Proceeding commenced by or against the Company or any other Grantor, the Junior
Lien Representative or any Junior Lien Secured Party may file a claim, proof of
claim or statement of interest with respect to the Junior Lien Obligations,
(B) the Junior Lien Representative or any Junior Lien Secured Party may take any
action (not adverse to the prior Liens on the Collateral securing the First Lien
Obligations or the rights of the First Lien Representative or the First Lien
Secured Parties to exercise remedies in respect thereof) in order to create,
prove, perfect, preserve or protect (but not enforce) its rights in, and
perfection and priority of its Lien on, the Collateral, (C) to the extent not
otherwise inconsistent with or prohibited by the this Agreement, the Junior Lien
Representative or the Junior Lien Secured Parties may exercise their rights and
remedies as unsecured creditors, solely to the extent provided, and as limited,

 

-8-



--------------------------------------------------------------------------------

herein, (D) the Junior Lien Representative or the Junior Lien Secured Parties
may exercise the rights and remedies provided for in this Agreement with respect
to seeking adequate protection in an Insolvency or Liquidation Proceeding, and
(E) the Junior Lien Representative or the Junior Lien Secured Parties may file
any necessary or appropriate responsive or defensive pleadings in opposition to
any motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims or Liens of the
Junior Lien Representative or the Junior Lien Secured Parties, including any
claims secured by the Collateral, in each case (A) through (E) above to the
extent such action is not prohibited by, inconsistent with, or could not result
in a resolution inconsistent with, the terms of this Agreement. In exercising
rights and remedies with respect to the First Lien Collateral or Collateral, the
First Lien Representative and the First Lien Secured Parties may enforce the
provisions of the First Lien Documents and exercise any one or more of its or
their rights and remedies thereunder, all in such order and in such manner as
they may determine in the exercise of their sole discretion. Such exercise and
enforcement shall include the rights of an agent appointed by them to sell or
otherwise dispose of Collateral or other collateral upon foreclosure, to incur
expenses in connection with such sale or disposition, and to exercise all the
rights and remedies of a secured lender under the Uniform Commercial Code of any
applicable jurisdiction and of a secured creditor under Bankruptcy Laws of any
applicable jurisdiction.

(b) So long as the Discharge of First Lien Obligations has not occurred, the
Junior Lien Representative, on behalf of itself and each Junior Lien Secured
Party, agrees that it will not take or receive any Collateral or any proceeds of
Collateral in connection with the exercise of any right or remedy or otherwise
in an Insolvency or Liquidation Proceeding (including set off, recoupment or the
right to credit bid debt (except as set forth in Section 3.1(f) below)) with
respect to any Collateral in respect of the applicable Junior Lien Obligations.
Without limiting the generality of the foregoing, unless and until the Discharge
of First Lien Obligations has occurred, except as expressly provided in the
proviso in clause (ii) of Section 3.1(a), the sole right of the Junior Lien
Representative and the Junior Lien Secured Parties with respect to the
Collateral is to hold a Lien on the Collateral in respect of the applicable
Junior Lien Obligations pursuant to the Junior Lien Documents, as applicable,
for the period and to the extent granted therein and to receive a share of the
proceeds thereof, if any, after the Discharge of First Lien Obligations has
occurred.

(c) Subject to the proviso in clause (ii) of Section 3.1(a), (i) the Junior Lien
Representative, for itself and on behalf of each Junior Lien Secured Party,
agrees that neither the Junior Lien Representative nor any Junior Lien Secured
Party will take any action that would hinder any exercise of remedies undertaken
by the First Lien Representative or the First Lien Secured Parties with respect
to the Collateral, the First Lien Collateral or any other collateral under the
First Lien Documents, including any sale, lease, exchange, transfer or other
disposition of the Collateral, the First Lien Collateral or such other
collateral, whether by foreclosure or otherwise, and (ii) the Junior Lien
Representative, for itself and on behalf of each Junior Lien Secured Party,
hereby waives any and all rights it or any Junior Lien Secured Party may have as
a junior lien creditor or otherwise to object to the manner in which the First
Lien Representative or any First Lien Secured Party seeks to enforce or collect
the First Lien Obligations or the Liens granted in any of the First Lien
Collateral or Collateral, regardless of whether any action or failure to act by
or on behalf of the First Lien Representative or First Lien Secured Party is
adverse to the interests of the Junior Lien Secured Parties.

(d) The Junior Lien Representative and each Junior Lien Secured Party hereby
acknowledge and agree that no covenant, agreement or restriction contained in
any applicable Junior Lien Document shall be deemed to restrict in any way the
rights and remedies of the First Lien Representative or any First Lien Secured
Parties with respect to the First Lien Collateral or Collateral as set forth in
this Agreement and the First Lien Documents.

 

-9-



--------------------------------------------------------------------------------

(e) So long as the Discharge of First Lien Obligations has not occurred, neither
the Junior Lien Representative nor any other Junior Lien Secured Party may
assert or enforce any right of marshalling accorded to a junior lienholder, as
against the First Lien Representative or any First Lien Secured Party (in their
capacity as priority lienholders).

(f) Section 3.1 hereof shall not be construed to in any way limit or impair the
right of any Junior Lien Secured Party from exercising a credit bid with respect
to the Junior Lien Obligations in a sale or other disposition of Collateral
under Section 363(k) of the Bankruptcy Code or any similar provision of any
Bankruptcy Law, provided that in connection with and immediately after giving
effect to such sale and credit bid there occurs a Discharge of First Lien
Obligations.

3.2. Cooperation. Subject to the proviso in clause (ii) of Section 3.1(a), the
Junior Lien Representative, on behalf of itself and each Junior Lien Secured
Party, agrees that, unless and until the Discharge of First Lien Obligations has
occurred, it will not commence, or join with any Person (other than the First
Lien Secured Parties and the First Lien Representative upon the request thereof)
in commencing, any enforcement, collection, execution, levy or foreclosure
action or proceeding with respect to any Lien held by it in the Collateral or
any other collateral under any of the applicable Junior Lien Documents or
otherwise in respect of the applicable Junior Lien Obligations.

SECTION 4. Payments.

4.1. Application of Proceeds. Subject to the terms of the First Lien Pari Passu
Intercreditor Agreement and the ABL Intercreditor Agreement, so long as the
Discharge of First Lien Obligations has not occurred, the Collateral or proceeds
thereof received in connection with the sale or other disposition of, or
collection on, such Collateral upon the exercise of rights or remedies or any
transfer or disposition in lieu thereof as a secured party, shall be applied by
the First Lien Representative to the First Lien Obligations prior to application
to any Junior Lien Obligations, in such order as specified in the First Lien
Pari Passu Intercreditor Agreement and in the relevant First Lien Documents
until the Discharge of First Lien Obligations has occurred. Upon the Discharge
of First Lien Obligations, subject to the proviso of Section 5.1(a)(y) and
subject to Section 5.7 hereof, the First Lien Representative shall deliver
promptly to the Junior Lien Representative any Collateral or proceeds thereof
held by it in the same form as received, with any endorsements reasonably
requested by the Junior Lien Representative or as a court of competent
jurisdiction may otherwise direct.

4.2. Payments Over. Any Collateral or First Lien Collateral or proceeds thereof
received by the Junior Lien Representative or any Junior Lien Secured Party in
connection with the exercise of any right or remedy (including set off,
recoupment or credit bid) or in any Insolvency or Liquidation Proceeding
relating to the Collateral not expressly permitted by this Agreement or prior to
the Discharge of First Lien Obligations shall be segregated and held in trust
for the benefit of and forthwith paid over to the First Lien Representative in
the same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct. The First Lien Representative is
hereby authorized to make any such endorsements as agent for the Junior Lien
Representative or any such Junior Lien Secured Party. This authorization is
coupled with an interest and is irrevocable.

 

-10-



--------------------------------------------------------------------------------

SECTION 5. Other Agreements.

5.1. Releases.

(a) (x) If at any time any Grantor or any First Lien Secured Party delivers
notice to the Junior Lien Representative with respect to any specified
Collateral (including for such purpose, in the case of the sale or other
disposition of all or substantially all of the equity interests in any
Subsidiary, any Collateral held by such Subsidiary or any direct or indirect
Subsidiary thereof) that:

(A) such specified Collateral has been or is being sold, leased, exchanged,
transferred or otherwise disposed of by the owner of such Collateral in a
transaction permitted under the First Lien Documents and the Junior Lien
Documents; or

(B) the First Priority Liens thereon have been or are being released in
connection with the release of a Subsidiary from its guarantee under all of the
First Lien Documents or

(C) the First Priority Liens thereon have been or are being otherwise released
as permitted by the First Lien Documents or by the First Lien Representative on
behalf of the First Lien Secured Parties (unless, in the case of clause (B) or
(C) of this Section 5.1(a)(x), such release occurs in connection with, and after
giving effect to, a Discharge of First Lien Obligations, which discharge is not
in connection with a foreclosure of, or other exercise of remedies with respect
to, Collateral by the First Lien Secured Parties (such discharge not in
connection with any such foreclosure or exercise of remedies, a “Payment
Discharge”)),

then the Junior Liens upon such Collateral will automatically be released and
discharged as and when, but only to the extent, such Liens on such Collateral
securing First Lien Obligations are released and discharged (provided that in
the case of any release of Collateral not pursuant to a Payment Discharge, the
Liens on any Collateral disposed of in connection with the satisfaction in whole
or in part of First Lien Obligations shall be automatically released but any
proceeds thereof not used for purposes of the Discharge of First Lien
Obligations or otherwise in accordance with the First Lien Documents shall be
subject to Junior Liens and shall be applied pursuant to Section 4.1). Upon
delivery to the Junior Lien Representative of a notice from the First Lien
Representative stating that any such release of Liens securing or supporting the
First Lien Obligations has become effective (or shall become effective upon the
Junior Lien Representative’s release), the Junior Lien Representative will
promptly, at the Company’s expense, execute and deliver such instruments,
releases, termination statements or other documents confirming such release on
customary terms, which instruments, releases and termination statements shall be
substantially identical to the comparable instruments, releases and termination
statements executed by the First Lien Representative in connection with such
release. In the case of the sale of capital stock of a Subsidiary or any other
transaction resulting in the release of such Subsidiary’s guarantee under the
First Lien Documents in accordance with the First Lien Documents, the guarantee
in favor of the Junior Lien Secured Parties, if any, made by such Subsidiary
will automatically be released and discharged as and when, but only to the
extent, the guarantee by such Subsidiary of all First Lien Obligations is
released and discharged.

(y) In the event of a Payment Discharge, the Junior Liens on Collateral owned by
the Company or a Grantor immediately after giving effect to such Payment
Discharge shall become first-priority security interests (subject to the ABL
Intercreditor Agreement and any intercreditor agreements or arrangements among
Junior Lien Secured Parties pursuant to Section 8.21 and subject to Liens
permitted by the Junior Lien Documents); provided that if the Company or the
Grantors incur at any time thereafter any new or replacement First Lien
Obligations permitted under the Junior Lien Documents, then the provisions of
Section 5.7 shall apply as if a Refinancing of First Lien Obligations had
occurred.

(b) The Junior Lien Representative, for itself and on behalf of each Junior Lien
Secured Party, hereby irrevocably constitutes and appoints the First Lien
Representative and any officer or agent of the First Lien Representative, with
full power of substitution, as its true and lawful attorneys-in-fact with full
irrevocable power and authority in the place and stead of the Junior Lien
Representative or such holder or in the First Lien Representative’s own name,
from time to time in the First Lien Representative’s

 

-11-



--------------------------------------------------------------------------------

discretion, for the purpose of carrying out the terms of this Section 5.1, to
take any and all appropriate action and to execute any and all documents and
instruments that may be necessary or desirable to accomplish the purposes of
this Section 5.1, including any termination statements, endorsements or other
instruments of transfer or release.

(c) Unless and until the Discharge of First Lien Obligations has occurred, the
Junior Lien Representative for itself and on behalf of each Junior Lien Secured
Party, hereby consents to the application, whether prior to or after a default,
of proceeds of Collateral or other collateral to the repayment of First Lien
Obligations pursuant to the First Lien Documents (but subject to the First Lien
Pari Passu Intercreditor Agreement and the ABL Intercreditor Agreement).

5.2. Insurance. Unless and until the Discharge of First Lien Obligations has
occurred, as between the First Lien Representative or any First Lien Secured
Party, on one hand, and the Junior Lien Representative or any Junior Lien
Secured Party, on the other hand, the First Lien Representative and the First
Lien Secured Parties shall have the sole and exclusive right, to the extent
permitted by the First Lien Documents and subject to the rights of the Grantors
thereunder, to adjust settlement for any insurance policy covering the
Collateral in the event of any loss thereunder and to approve any award granted
in any condemnation or similar proceeding affecting the Collateral. Subject to
the First Lien Pari Passu Intercreditor Agreement and the ABL Intercreditor
Agreement, unless and until the Discharge of First Lien Obligations has
occurred, all proceeds of any such policy and any such award if in respect of
the Collateral shall be paid (a) first, until the occurrence of the Discharge of
First Lien Obligations, to the First Lien Representative for the benefit of the
First Lien Secured Parties pursuant to the terms of the First Lien Documents,
(b) second, after the occurrence of the Discharge of First Lien Obligations, to
the Junior Lien Representative for the benefit of the Junior Lien Secured
Parties pursuant to the terms of the applicable Junior Lien Documents and
(c) third, if no Junior Lien Obligations are outstanding, to the owner of the
subject property, such other person as may be entitled thereto or as a court of
competent jurisdiction may otherwise direct. If the Junior Lien Representative
or any Junior Lien Secured Party shall, at any time prior to the Discharge of
First Lien Obligations, receive any proceeds of any such insurance policy or any
such award in contravention of this Agreement, such proceeds shall be segregated
and held in trust for the benefit of the First Lien Representative and it shall
forthwith pay such proceeds over to the First Lien Representative in accordance
with the terms of Section 4.2.

5.3. Amendments to Junior Lien Security Documents.

(a) So long as the Discharge of First Lien Obligations has not occurred, without
the prior written consent of the First Lien Representative, no Junior Lien
Security Document may be amended, supplemented or otherwise modified or entered
into to the extent such amendment, supplement or modification, or the terms of
any new Junior Lien Security Document, would be prohibited by or inconsistent
with any of the terms of this Agreement. The Junior Lien Representative agrees
that each applicable Junior Lien Security Document shall include the following
language (or language to similar effect approved by the First Lien
Representative):

“Notwithstanding anything herein to the contrary, the liens and security
interests granted to [the Junior Lien Representative] pursuant to this Agreement
and the exercise of any right or remedy by [the Junior Lien Representative]
hereunder are subject to the limitations and provisions of the Junior Priority
Intercreditor Agreement, dated as of [            ] [    ], 20[    ] (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”) among Wilmington Trust, National Association, as
Representative for the First Lien Secured Parties, and [            ], as
Representative for the Junior Lien Secured Parties, and certain other persons
party or that may become party thereto from time to time, and consented to by J.
C. Penney Corporation, Inc. and the other Grantors identified therein. In the
event of any conflict between the terms of the Intercreditor Agreement and the
terms of this Agreement, the terms of the Intercreditor Agreement shall govern
and control.”

 

-12-



--------------------------------------------------------------------------------

In addition, the Junior Lien Representative, on behalf of the Junior Lien
Secured Parties, agrees that each mortgage covering any Collateral shall contain
such other language as the First Lien Representative may reasonably request to
reflect the subordination of such mortgage to the First Lien Document covering
such Collateral.

(b) In the event that the First Lien Representative or any First Lien Secured
Party enters into any amendment, waiver or consent in respect of or replaces any
of the First Lien Security Documents for the purpose of adding to, or deleting
from, or waiving or consenting to any departures from any provisions of, any
First Lien Security Document or changing in any manner the rights of the First
Lien Representative, the First Lien Secured Parties, the Company or any other
Grantor thereunder (including the release of any Liens in Collateral in
accordance with Section 5.1), then such amendment, waiver or consent shall apply
automatically to any comparable provision of each Comparable Junior Lien
Security Document without the consent of the Junior Lien Representative or any
Junior Lien Secured Party and without any action by the Junior Lien
Representative, the Company or any other Grantor; provided that such amendment,
waiver or consent does not materially adversely affect the rights of the Junior
Lien Secured Parties or the interests of the Junior Lien Secured Parties in the
Collateral in a manner materially different from that affecting the rights of
the First Lien Secured Parties thereunder or therein. The First Lien
Representative shall give written notice of such amendment, waiver or consent
(along with a copy thereof) to the Junior Lien Representative; provided that the
failure to give such notice shall not affect the effectiveness of such amendment
with respect to the provisions of any Junior Lien Security Document as set forth
in this Section 5.3(b).

5.4. Rights as Unsecured Creditors. The Junior Lien Representative and the
Junior Lien Secured Parties may exercise rights and remedies as an unsecured
creditor against the Company or any Subsidiary that has guaranteed the Junior
Lien Obligations in accordance with the terms of the applicable Junior Lien
Documents and applicable law and to the extent not inconsistent with, or
prohibited by, the terms of this Agreement. Nothing in this Agreement shall
prohibit the receipt by the Junior Lien Representative or any Junior Lien
Secured Party of required payments of interest and principal so long as such
receipt is not the direct or indirect result of the exercise by the Junior Lien
Representative or any Junior Lien Secured Party of rights or remedies as a
secured creditor in respect of Collateral or other collateral or enforcement in
contravention of this Agreement of any Lien in respect of Junior Lien
Obligations held by any of them or in any Insolvency or Liquidation Proceeding.
In the event the Junior Lien Representative or any Junior Lien Secured Party
becomes a judgment lien creditor or other secured creditor in respect of
Collateral, First Lien Collateral or other collateral as a result of its
enforcement of its rights as an unsecured creditor in respect of Junior Lien
Obligations or otherwise, such judgment or other lien shall be subordinated to
the Liens securing the First Lien Obligations on the same basis as the other
Liens securing the Junior Lien Obligations are so subordinated to the First
Priority Liens securing First Lien Obligations under this Agreement. Nothing in
this Agreement impairs or otherwise adversely affects any rights or remedies the
First Lien Representative or the First Lien Secured Parties may have with
respect to the First Lien Collateral.

5.5. First Lien Representative as Gratuitous Bailee for Perfection.

(a) The First Lien Representative agrees to hold the Pledged Collateral that is
part of the Collateral in its possession or control (or in the possession or
control of its agents or bailees) as gratuitous bailee for the benefit and on
behalf of the Junior Lien Representative and each Junior Lien Secured Party and
any assignee thereof solely for the purpose of perfecting the security interest
granted in such Pledged Collateral pursuant to the Junior Lien Security
Documents, subject to the terms and conditions of this Section 5.5.

 

-13-



--------------------------------------------------------------------------------

(b) The Junior Lien Representative, on behalf of the Junior Lien Secured
Parties, hereby appoints the First Lien Representative to act as its collateral
agent under each control agreement to which it is a party for the purpose of
perfecting the security interest granted in the deposit accounts, securities
accounts and other accounts subject to such control agreements that constitute
Collateral (collectively, the “Controlled Accounts”) pursuant to the Junior Lien
Security Documents, and the First Lien Representative accepts such appointment.
In furtherance of the foregoing, each Grantor hereby grants a security interest
in the Pledged Collateral consisting of Controlled Accounts to the First Lien
Representative for the benefit of the Junior Lien Representative and the Junior
Lien Secured Parties.

(c) The First Lien Representative shall have no obligation whatsoever to the
Junior Lien Representative or any Junior Lien Secured Party to assure that the
Pledged Collateral is genuine or owned by the Grantors or to protect or preserve
rights or benefits of any Person or any rights pertaining to the Collateral
except as expressly set forth in this Section 5.5. The duties or
responsibilities of the First Lien Representative under this Section 5.5 shall
be limited solely to holding the Pledged Collateral as gratuitous bailee for the
benefit and on behalf of the Junior Lien Representative and each Junior Lien
Secured Party for purposes of perfecting the Liens held by the Junior Lien
Secured Parties.

(d) The First Lien Representative shall not have by reason of the Junior Lien
Documents or this Agreement or any other document a fiduciary relationship in
respect of the Junior Lien Representative or any Junior Lien Secured Party, and
each of the Junior Lien Representative and the Junior Lien Secured Parties
hereby waives and releases the First Lien Representative from all claims and
liabilities arising pursuant to the First Lien Representative’s role under this
Section 5.5, as agent and gratuitous bailee with respect to the Collateral.

(e) Upon the Discharge of First Lien Obligations, the First Lien Representative
shall (x) deliver to the Junior Lien Representative written notice of the
occurrence thereof (which notice may state that such Discharge of First Lien
Obligations is subject to the provisions of this Agreement, including, without
limitation, Sections 5.1(a)(y), 5.7 and 6.3 hereof) (it being understood that
until the delivery of such notice to the Junior Lien Representative, the Junior
Lien Representative shall not be charged with knowledge of the Discharge of
First Lien Obligations or required to take any actions based on such Discharge
of First Lien Obligations) and (y) deliver to the Junior Lien Representative, to
the extent that it is legally permitted to do so, the remaining Pledged
Collateral (if any) together with any endorsements reasonably requested by the
Junior Lien Representative (or otherwise allow the Junior Lien Representative to
obtain control of such Pledged Collateral) or as a court of competent
jurisdiction may otherwise direct. The Company and each Grantor shall take such
further action as is required to effectuate the transfer contemplated hereby and
shall indemnify the First Lien Representative for loss or damage suffered by the
First Lien Representative as a result of such transfer except for loss or damage
suffered by the First Lien Representative as a result of its own willful
misconduct, gross negligence or bad faith. The First Lien Representative has no
obligation to follow instructions from the Junior Lien Representative or any
Junior Lien Secured Party in contravention of this Agreement.

(f) Neither the First Lien Representative nor any of the First Lien Secured
Parties shall be required to marshal any present or future collateral security
for the Company’s or its Subsidiaries’ obligations to the First Lien
Representative or the First Lien Secured Parties under the First Lien Documents
or any assurance of payment in respect thereof or to resort to such collateral
security or other assurances of payment in any particular order, and all of
their rights in respect of such collateral security or any assurance of payment
in respect thereof shall be cumulative and in addition to all other rights,
however existing or arising.

 

-14-



--------------------------------------------------------------------------------

5.6. [Reserved].

5.7. No Release if Event of Reinstatement. If at any time in connection with or
after the Discharge of First Lien Obligations the Company either in connection
therewith or thereafter enters into any Refinancing of any First Lien Document
evidencing a First Lien Obligation, then such Discharge of First Lien
Obligations shall automatically be deemed not to have occurred for all purposes
of this Agreement, the First Lien Documents and the Junior Lien Documents, and
the obligations under such Refinancing shall automatically be treated as First
Lien Obligations for all purposes of this Agreement, including for purposes of
the Lien priorities and rights in respect of Collateral set forth herein, and
the related documents shall be treated as First Lien Documents for all purposes
of this Agreement. Upon receipt of a notice stating that the Company has entered
into a new First Lien Document, the Junior Lien Representative shall promptly
(at the expense of the Company) (a) enter into such documents and agreements
(including amendments or supplements to this Agreement) as the Company or the
First Lien Representative shall reasonably request in order to confirm to the
First Lien Representative the rights contemplated hereby, in each case
consistent in all material respects with the terms of this Agreement and
(b) deliver to the First Lien Representative the Pledged Collateral together
with any necessary endorsements (or otherwise allow the First Lien
Representative to obtain possession or control of such Pledged Collateral).

SECTION 6. Insolvency or Liquidation Proceedings.

6.1. Financing and Sale Issues. The Junior Lien Representative, on behalf of
itself and each Junior Lien Secured Party, agrees that if the Company or any
other Grantor shall be subject to any Insolvency or Liquidation Proceeding:

(a) if the First Lien Representative or any First Lien Secured Party shall
desire to permit (or not object to) the use of cash collateral and/or to permit
the Company or any other Grantor to obtain financing (whether from any First
Lien Secured Party or any third party) under Section 363 or Section 364 of the
Bankruptcy Code or any similar provision in any Bankruptcy Law (“DIP
Financing”), including if such DIP Financing is secured by Liens on the
Collateral senior in priority to the Liens securing the Junior Lien Obligations,
then the Junior Lien Representative, on behalf of itself and each Junior Lien
Secured Party, agrees that it will raise no objection to, and will not support
any objection to, and will not otherwise contest such use of cash collateral or
DIP Financing and will not request adequate protection or any other relief in
connection therewith (except to the extent permitted by Section 6.2) and, to the
extent the Liens securing the First Lien Obligations are subordinated to or pari
passu with such DIP Financing, will subordinate its Liens in the Collateral and
any other collateral to such DIP Financing (and all Obligations relating
thereto), any adequate protection liens granted to the First Lien Secured
Parties, and any “carve out” for professional and United States Trustee fees
agreed to by the First Lien Representative, on the same basis as the other Liens
securing the Junior Lien Obligations are so subordinated to the First Priority
Liens securing the applicable First Lien Obligations;

(b) none of them will object to, or otherwise contest (or support any other
Person contesting), any motion for relief from the automatic stay or from any
injunction against foreclosure or enforcement in respect of First Lien
Obligations made by the First Lien Representative or any First Lien Secured
Party;

(c) none of them will object to, or otherwise contest (or support any other
Person contesting), any order relating to a sale of assets of the Company or any
Grantor for which the First Lien Representative has consented that provides, to
the extent that sale is to be free and clear of Liens, that the Liens securing
the First Lien Obligations and the Junior Lien Obligations will attach to the
proceeds of the sale on the same basis of priority as the existing Liens in
accordance with this Agreement; provided that the Junior Lien Representative may
object solely to any sale or bidding procedures proposed for any such sale;

 

-15-



--------------------------------------------------------------------------------

(d) none of them will seek relief from the automatic stay or any other stay in
any Insolvency or Liquidation Proceeding in respect of the Collateral, the First
Lien Collateral or any other collateral without the prior written consent of the
First Lien Representative;

(e) none of them will object to, or otherwise contest (or support any other
Person contesting), (i) any request by the First Lien Representative or any
First Lien Secured Party for adequate protection or (ii) any objection by the
First Lien Representative or any First Lien Secured Party to any motion, relief,
action or proceeding based on the First Lien Representative’s or such First Lien
Secured Party’s claiming a lack of adequate protection;

(f) none of them will assert or enforce any claim under Section 506(c) of the
Bankruptcy Code senior to or on a parity with the Liens securing the First Lien
Obligations for costs or expenses of preserving or disposing of any Collateral
or First Lien Collateral;

(g) none of them will oppose or otherwise contest (or support any Person
contesting) any lawful exercise by the First Lien Representative or any First
Lien Secured Party of the right to credit bid, under Section 363(k) of the
Bankruptcy Code or any similar provision of any Bankruptcy Law, First Lien
Obligations at any sale of Collateral or First Lien Collateral;

(h) none of them will challenge (or support any other Person challenging) the
validity, enforceability, perfection or priority of the First Priority Liens on
Collateral or First Lien Collateral (and the First Lien Representative and the
First Lien Secured Parties agree not to challenge the validity, enforceability,
perfection or priority of the Liens in favor of the Junior Lien Representative
and each other Junior Lien Secured Party on the Collateral); and

(i) the Junior Lien Representative, on behalf of itself and each Junior Lien
Secured Party, agrees that notice received two Business Days prior to the entry
of an order approving a DIP Financing and/or the use, lease, or other
disposition of cash or other collateral shall be deemed to be adequate notice
thereof.

6.2. Adequate Protection. The Junior Lien Representative, on behalf of itself
and each Junior Lien Secured Party, agrees in an Insolvency or Liquidation
Proceeding that none of them shall object to or contest (a) any request by the
First Lien Representative or any First Lien Secured Party for adequate
protection in any form, (b) any objection by the First Lien Representative or
any First Lien Secured Party to any motion, relief, action, or proceeding based
on the First Lien Representative’s or any First Lien Secured Party’s claiming a
lack of adequate protection, or (c) the allowance and payment of interest, fees,
expenses, or other amounts of the First Lien Representative or any First Lien
Secured Party as adequate protection or otherwise under Section 506(b) or (c) of
the Bankruptcy Code or any similar provision of any Bankruptcy Law. If the First
Lien Secured Parties (or any subset thereof) are granted adequate protection in
the form of a Lien on additional or replacement collateral and/or a
superpriority administrative expense claim in connection with any DIP Financing
and/or use of cash collateral under Section 363 or 364 of the Bankruptcy Code or
any similar provision of any Bankruptcy Law, then the Junior Lien
Representative, for itself and on behalf of the Junior Lien Secured Parties, may
seek or request adequate protection in the form of (as applicable) a Lien on
such additional or replacement collateral and/or a superpriority administrative
expense claim, which Lien and/or superpriority administrative expense claim (as
applicable) will be subordinated to the Liens securing or granted as adequate
protection

 

-16-



--------------------------------------------------------------------------------

for, and claims with respect to, the First Lien Obligations and such DIP
Financing (and all obligations relating thereto) and/or use of cash collateral
on the same basis as the other Liens securing and claims with respect to the
Junior Lien Obligations are so subordinated to the Liens securing and claims
with respect to the First Lien Obligations under this Agreement and (ii) in the
event any Junior Lien Secured Party seeks or requests adequate protection, and
such adequate protection is granted in the form of (as applicable) a Lien on
additional or replacement collateral and/or a superpriority administrative
expense claim, then the Junior Lien Secured Parties agree that the First Lien
Representative shall also be granted (as applicable) a senior Lien on such
additional or replacement collateral as security and adequate protection for the
First Lien Obligations and/or a senior superpriority administrative expense
claim, and that any Lien on such additional or replacement Collateral securing
or providing adequate protection for the Junior Lien Obligations and/or
superpriority administrative expense claim shall be subordinated to the Liens on
such Collateral securing and claims with respect to the First Lien Obligations
and any such DIP Financing (and all obligations relating thereto) and any other
Liens and claims granted to the First Lien Secured Parties as adequate
protection on the same basis as the other Liens securing and claims with respect
to the Junior Lien Obligations are so subordinated to such Liens securing and
claims with respect to First Lien Obligations under this Agreement. To the
extent that the First Lien Secured Parties are granted adequate protection in
the form of payments in the amount of current post-petition fees and expenses
and/or other cash payments, then the Junior Lien Secured Parties shall not be
prohibited from seeking adequate protection in the form of payments in the
amount of current post-petition incurred fees and expenses, and/or other cash
payments (as applicable), subject to the right of the First Lien Secured Parties
to object to the allowance and reasonableness of the amounts of fees and
expenses or other cash payments so sought by the Junior Lien Secured Parties.

6.3. Preference Issues. If any First Lien Secured Party is required in any
Insolvency or Liquidation Proceeding or otherwise to disgorge, turn over or
otherwise pay to the estate of the Company or any other Grantor (or any trustee,
receiver or similar person therefor) or to or for the benefit of its creditors,
because the payment of such amount was declared to be fraudulent or preferential
in any respect or for any other reason, any amount (a “Recovery”), whether
received as proceeds of security, enforcement of any right of setoff, recoupment
or otherwise, then as among the parties hereto, the First Lien Obligations shall
be deemed to be reinstated to the extent of such Recovery and to be outstanding
as if such payment had not occurred, and such First Lien Secured Party shall be
entitled to a future Discharge of First Lien Obligations with respect to all
such recovered amounts and shall have all rights hereunder with respect thereto.
If this Agreement shall have been terminated prior to such Recovery, this
Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto. Any Collateral or First Lien Collateral
or proceeds thereof received by any Junior Lien Secured Party prior to the time
of such Recovery shall be deemed to have been received prior to the Discharge of
First Lien Obligations and subject to the provisions of Section 4.2 and the
other terms of this Agreement. The First Lien Representative shall use
commercially reasonable efforts to give written notice to the Junior Lien
Representative of the occurrence of any such Recovery (provided that the failure
to give such notice shall not affect the First Lien Representative’s rights
hereunder, except it being understood that until the delivery of such notice to
the Junior Lien Representative, the Junior Lien Representative shall not be
charged with knowledge of such Recovery or required to take any actions based on
such Recovery). The Junior Lien Representative, for itself and on behalf of each
Junior Lien Secured Party, hereby agrees that none of them shall be entitled to
benefit from any avoidance action affecting or otherwise relating to any
distribution or allocation made in accordance with the provisions of Section 4.1
and the other terms of this Agreement, whether by preference or otherwise, it
being understood and agreed that the benefit of such avoidance action otherwise
allocable to them shall instead be allocated and turned over for application in
accordance with the provisions of Section 4.1 and the other terms of this
Agreement.

 

-17-



--------------------------------------------------------------------------------

6.4. Application. The parties hereto agree that this Agreement constitutes a
“subordinated agreement” under Section 510(a) of the Bankruptcy Code or any
similar provision under any Bankruptcy Law, and this Agreement shall be
applicable prior to and after the commencement of any Insolvency or Liquidation
Proceeding. All references herein to any Grantor shall apply to any trustee for
such Person and such Person as debtor in possession. The relative rights as to
the Collateral and other collateral and proceeds thereof shall continue after
the filing thereof on the same basis as prior to the date of the petition,
subject to any court order approving the financing of, or use of cash collateral
by, any Grantor.

6.5. Reorganization Securities. If, in any Insolvency or Liquidation Proceeding,
debt obligations of the reorganized debtor secured by Liens upon any property of
the reorganized debtor are distributed, pursuant to a Plan of Reorganization or
similar dispositive restructuring plan, both on account of First Lien
Obligations and on account of Junior Lien Obligations, then, to the extent the
debt obligations distributed on account of the First Lien Obligations and on
account of the Junior Lien Obligations are secured by Liens upon the same
property, the provisions of this Agreement will survive the distribution of such
debt obligations pursuant to such plan and will apply with like effect to the
Liens securing such debt obligations.

6.6. Post-Petition Interest.

(a) The Junior Lien Representative, on behalf of the Junior Lien Secured
Parties, hereby acknowledges and agrees that neither the Junior Lien
Representative nor any Junior Lien Secured Party shall oppose or seek to
challenge any claim by the First Lien Representative or any First Lien Secured
Party for allowance in any Insolvency or Liquidation Proceeding of First Lien
Obligations consisting of post-petition interest, fees or expenses.

(b) Neither the First Lien Representative nor any First Lien Secured Party shall
oppose or seek to challenge any claim by the Junior Lien Representative or any
Junior Lien Secured Party for allowance in any Insolvency or Liquidation
Proceeding of Junior Lien Obligations consisting of post-petition interest, fees
or expenses to the extent of the value of the Liens in favor of the Junior Lien
Secured Parties on the Collateral (after taking into account the Liens in favor
of the First Lien Secured Parties).

6.7. Nature of Obligations; Separate Classification. The Junior Lien
Representative, on behalf of the Junior Lien Secured Parties, hereby
acknowledges and agrees that (i) the Junior Lien Secured Parties’ claims against
the Company and/or any Grantor in respect of the Collateral constitute junior
claims separate and apart (and of a different class) from the senior claims of
the First Lien Secured Parties against the Company and the Grantor in respect of
the Collateral and (ii) the First Lien Obligations include all interest that
accrues after the commencement of any Insolvency or Liquidation Proceeding of
the Company or any Grantor at the rate provided for in the applicable First Lien
Documents governing the same, whether or not a claim for post-petition interest
is allowed or allowable in any such Insolvency or Liquidation Proceeding. To
further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims against the Company or any
Grantor in respect of the Collateral constitute only one secured claim (rather
than separate classes of senior and junior claims) under a Plan of
Reorganization or other dispositive restructuring plan, then the Junior Lien
Representative, for itself and on behalf of the Junior Lien Secured Parties,
hereby acknowledge and agree that all distributions pursuant to Section 4.1 or
otherwise shall be made as if there were separate classes of senior and junior
secured claims against the Company and the Grantors in respect of the Collateral
(with the effect

 

-18-



--------------------------------------------------------------------------------

being that, to the extent that the aggregate value of the Collateral is
sufficient (for this purpose ignoring all claims held by the Junior Lien
Representative on behalf of the Junior Lien Secured Parties), the First Lien
Secured Parties shall be entitled to receive, in addition to amounts distributed
to them in respect of principal, fees and expenses, pre-petition interest and
other claims, all amounts owing in respect of post-petition interest at the
relevant contract rate (even though such claims may or may not be allowed or
allowable in whole or in part in the respective Insolvency or Liquidation
Proceeding) before any distribution is made in respect of the claims held by the
Junior Lien Representative, for itself and on behalf of the Junior Lien Secured
Parties, with the Junior Lien Representative, for itself and on behalf of the
Junior Lien Secured Parties, hereby acknowledging and agreeing to turn over to
the holders of the First Lien Obligations all amounts otherwise received or
receivable by them to the extent necessary to effectuate the intent of this
sentence even if such turnover of amounts has the effect of reducing the amount
of the claim of the Junior Lien Secured Parties).

6.8. Proofs of Claim. Subject to the limitations set forth in this Agreement,
the First Lien Representative may file proofs of claim and other pleadings and
motions with respect to any First Lien Obligations, any Junior Lien Obligations
or the Collateral in any Insolvency or Liquidation Proceeding. If a proper proof
of claim has not been filed in the form required in such Insolvency or
Liquidation Proceeding at least ten (10) days prior to the expiration of the
time for filing thereof, the First Lien Representative shall have the right (but
not the duty) to file an appropriate claim for and on behalf of the Junior Lien
Secured Parties with respect to any of the Junior Lien Obligations or any of the
Collateral. In furtherance of the foregoing, the Junior Lien Representative
hereby appoints the First Lien Representative as its attorneys-in-fact, with
full authority in the place and stead of the Junior Lien Representative and full
power of substitution and in the name of the Junior Lien Secured Parties or
otherwise, to execute and deliver any document or instrument that the First Lien
Representative is required or permitted to deliver pursuant to this Section 6.8,
such appointment being coupled with an interest and irrevocable.

6.9. Plan of Reorganization. No Junior Lien Secured Party (whether in the
capacity as a secured or unsecured creditor) may support or vote in favor of any
Non-Conforming Plan of Reorganization (and each shall be deemed to have voted to
reject any such Non-Conforming Plan of Reorganization). Without limiting the
generality of any provisions of this Agreement, any vote to accept, and any
other act to support the confirmation or approval of, any Non-Conforming Plan of
Reorganization shall be inconsistent with and accordingly, a violation of the
terms of this Agreement, and the First Lien Representative shall be entitled to
have any such vote to accept a Non-Conforming Plan of Reorganization dismissed
and any such support of any Non-Conforming Plan of Reorganization withdrawn.
Without limiting the generality of the foregoing, no Junior Lien Secured Party
(whether in the capacity as a secured or unsecured creditor) may support or vote
in favor of any Plan of Reorganization unless such Plan of Reorganization
(a) pays off, in cash in full, all First Lien Obligations or (b) is accepted by
the class of holders of First Lien Obligations voting thereon in accordance with
Section 1126(c) of the Bankruptcy Code.

SECTION 7. Reliance; Waivers; etc.

7.1. Reliance. The consent by the First Lien Secured Parties to the execution
and delivery of the Junior Lien Documents to which the First Lien Secured
Parties have consented and all loans and other extensions of credit made or
deemed made on and after the date hereof by the First Lien Secured Parties to
the Company or any Subsidiary shall be deemed to have been given and made in
reliance upon this Agreement. The Junior Lien Representative, on behalf of
itself and each Junior Lien Secured Party, acknowledges that it and the Junior
Lien Secured Parties have, independently and without reliance on the First Lien
Representative or any First Lien Secured Parties, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into the applicable Junior Lien Document, this Agreement and
the transactions contemplated hereby and thereby and they will continue to make
their own credit decision in taking or not taking any action under the
applicable Junior Lien Document or this Agreement.

 

-19-



--------------------------------------------------------------------------------

7.2. No Warranties or Liability. The Junior Lien Representative, on behalf of
itself and each Junior Lien Secured Party, acknowledges and agrees that neither
the First Lien Representative nor any of the First Lien Secured Parties has made
any express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectibility or enforceability of
any of the First Lien Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon. The First Lien Secured Parties will
be entitled to manage and supervise their respective loans and extensions of
credit under the First Lien Documents in accordance with law and as they, in
their sole discretion, may otherwise deem appropriate, and the First Lien
Secured Parties may manage their loans and extensions of credit without regard
to any rights or interests that the Junior Lien Representative or any of the
Junior Lien Secured Parties have in the Collateral or otherwise, except as
otherwise provided in this Agreement. Neither the First Lien Representative nor
any First Lien Secured Parties shall have any duty to the Junior Lien
Representative or any Junior Lien Secured Party to act or refrain from acting in
a manner that allows, or results in, the occurrence or continuance of an event
of default or default under any agreements with the Company or any Subsidiary
thereof (including the Junior Lien Documents), regardless of any knowledge
thereof that they may have or be charged with. The First Lien Representative,
the First Lien Secured Parties, the Junior Lien Representative and the Junior
Lien Secured Parties have not otherwise made to each other, nor do they hereby
make to each other, any warranties, express or implied, nor do they assume any
liability to each other with respect to (a) the enforceability, validity, value
or collectibility of any of the Junior Lien Obligations, the First Lien
Obligations or any guarantee or security which may have been granted to any of
them in connection therewith, (b) the Company’s title to or right to transfer
any of the Collateral or (c) any other matter except as expressly set forth in
this Agreement.

7.3. Obligations Unconditional. All rights, interests, agreements and
obligations of the First Lien Representative and the First Lien Secured Parties,
and the Junior Lien Representative and the Junior Lien Secured Parties,
respectively, hereunder shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any First Lien Documents or any
Junior Lien Documents; or any lack of or other matter relating to the validity,
enforceability, perfection or priority of any lien creating or existing or
purported to be creating or existing thereunder;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the First Lien Obligations or Junior Lien Obligations, or any
amendment or waiver or other modification, including any increase in the amount
thereof, whether by course of conduct or otherwise, of the terms of any First
Lien Document or of the terms of any Junior Lien Document;

(c) any exchange of any security interest in any Collateral or any other
collateral, or any amendment, waiver or other modification, whether in writing
or by course of conduct or otherwise, of all or any of the First Lien
Obligations or Junior Lien Obligations or any guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Company or any other Grantor; or

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, the Company or any other Grantor in respect of the First
Lien Obligations or the Junior Lien Obligations in respect of this Agreement.

 

-20-



--------------------------------------------------------------------------------

SECTION 8. Miscellaneous.

8.1. Conflicts. Subject to Section 8.19, in the event of any conflict between
the provisions of this Agreement and the provisions of any First Lien Document
or any Junior Lien Document, the provisions of this Agreement shall govern;
provided, however, solely as it relates to matters between the ABL Agent and the
ABL Secured Parties (as each term is defined in the ABL Intercreditor Agreement)
on the one hand and the First Lien Secured Parties and the Junior Lien Secured
Parties on the other hand, in the event of any conflict between the provisions
of this Agreement and the provisions of the ABL Intercreditor Agreement, the
provisions of the ABL Intercreditor Agreement shall govern.

8.2. Continuing Nature of This Agreement; Severability. Subject to
Section 5.1(a)(y), Section 5.7 and Section 6.3, this Agreement shall continue to
be effective until the Discharge of First Lien Obligations shall have occurred
or such later time as all of the Junior Lien Obligations shall have been paid in
full. This is a continuing agreement of lien subordination, and the First Lien
Secured Parties may continue, at any time and without notice to the Junior Lien
Representative or any Junior Lien Secured Party, to extend credit and other
financial accommodations and lend monies to or for the benefit of the Company or
any other Grantor constituting First Lien Obligations in reliance hereon. The
terms of this Agreement shall survive, and shall continue in full force and
effect, in any Insolvency or Liquidation Proceeding. Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall not
invalidate the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

8.3. Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement by the Junior Lien Representative or the First Lien
Representative shall be deemed to be made except as contemplated by the First
Lien Documents and the Junior Lien Documents and then pursuant to an agreement
or agreements in writing signed by or on behalf of the First Lien Representative
and the Junior Lien Representative or their respective authorized agents, and
consented to in writing by the Company, and each waiver, if any, shall be a
waiver only with respect to the specific instance involved and shall in no way
impair the rights of the parties making such waiver or the obligations of the
other parties to such party in any other respect or at any other time; provided
that no such agreement shall by its terms amend, modify or otherwise affect the
rights or obligations of any Grantor without the Company’s prior written
consent. Notwithstanding anything in this Section 8.3 to the contrary, this
Agreement may be amended from time to time at the request of the Company, at the
Company’s expense, and with the consent of First Lien Representative and the
Junior Lien Representative but without the consent of any other First Lien
Secured Party or Junior Lien Secured Party to (i) secure additional extensions
of credit or add other parties holding First Lien Obligations or Junior Lien
Obligations to the extent such indebtedness does not expressly violate the First
Lien Documents or the Junior Lien Documents and (ii) in the case of such
additional Junior Lien Obligations, (a) establish that the Liens on the
Collateral securing such Junior Lien Obligations shall be junior and subordinate
in all respects to all Liens on the Collateral securing any First Lien
Obligations (at least to the same extent as the Liens on the Collateral in favor
of the Junior Lien Secured Parties are junior and subordinate to the Liens on
the Collateral in favor of the First Lien Secured Parties pursuant to this
Agreement immediately prior to the incurrence of such additional Junior Lien
Obligations) and (b) provide to the holders of such Junior Lien Obligations (or
any agent or trustee thereof) the comparable rights and benefits (including any
improved rights and benefits that have been consented to by the First Lien
Representative) as are provided to the Junior Lien Secured Parties under this
Agreement.

 

-21-



--------------------------------------------------------------------------------

8.4. Information Concerning Financial Condition of Holdings, the Company and the
Subsidiaries. The First Lien Representative, the First Lien Secured Parties, the
Representative and the Junior Lien Secured Parties shall each be responsible for
keeping themselves informed of (a) the financial condition of Holdings, the
Company and the Subsidiaries and all endorsers and/or guarantors of the First
Lien Obligations or the Junior Lien Obligations and (b) all other circumstances
bearing upon the risk of nonpayment of the First Lien Obligations or the Junior
Lien Obligations; provided, however, that nothing in this Agreement shall impose
a duty on the First Lien Representative to keep itself informed of the financial
condition of Holdings, the Company and the Subsidiaries or of other
circumstances bearing upon the risk of nonpayment of the First Lien Obligations
or any Junior Lien Obligations beyond that which is required pursuant to the
Second Lien Documents. The First Lien Representative, the First Lien Secured
Parties, the Junior Lien Representative and the Junior Lien Secured Parties
shall have no duty to advise any other party hereunder of information known to
it or them regarding such condition or any such circumstances or otherwise. In
the event that the First Lien Representative, any First Lien Secured Party, the
Junior Lien Representative or any Junior Lien Secured Party, in its or their
sole discretion, undertakes at any time or from time to time to provide any such
information to any other party, it or they shall be under no obligation (w) to
make, and the First Lien Representative, the First Lien Secured Parties, the
Junior Lien Representative and the Junior Lien Secured Parties shall not make,
any express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of any such information so
provided, (x) to provide any additional information or to provide any such
information on any subsequent occasion, (y) to undertake any investigation or
(z) to disclose any information that, pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

8.5. Subrogation. The Junior Lien Representative, on behalf of itself and each
Junior Lien Secured Party, hereby waives any rights of subrogation it may
acquire as a result of any payment hereunder until the Discharge of First Lien
Obligations has occurred.

8.6. Application of Payments. Except as otherwise provided herein or in the ABL
Intercreditor Agreement, all payments received by the First Lien Secured Parties
may be applied, reversed and reapplied, in whole or in part, to such part of the
First Lien Obligations by the First Lien Secured Parties in a manner consistent
with the terms of the First Lien Documents, The First Lien Pari Passu
Intercreditor Agreement and the ABL Intercreditor Agreement. Except as otherwise
provided herein, the Junior Lien Representative, on behalf of itself and each
Junior Lien Secured Party, assents to any such extension or postponement of the
time of payment of the First Lien Obligations or any part thereof and to any
other indulgence with respect thereto, to any substitution, exchange or release
of any security that may at any time secure any part of the First Lien
Obligations and to the addition or release of any other Person primarily or
secondarily liable therefor.

8.7. Consent to Jurisdiction; Waivers. The parties hereto consent to the
jurisdiction of any state or federal court located in New York, New York, and
consent that all service of process may be made by registered mail directed to
such party as provided in Section 8.8 for such party. Service so made shall be
deemed to be completed three days after the same shall be posted as aforesaid.
The parties hereto waive any objection to any action instituted hereunder in any
such court based on forum non conveniens, and any objection to the venue of any
action instituted hereunder in any such court. EACH OF THE PARTIES HERETO WAIVES
ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY
HERETO IN CONNECTION WITH THE SUBJECT MATTER HEREOF.

8.8. Notices. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or electronic mail, as follows:

 

-22-



--------------------------------------------------------------------------------

(i) if to a Grantor, to it c/o J. C. Penney Corporation, Inc., 6501 Legacy
Drive, Mail Code 1304, Plano, TX 75024, Attention of the Treasurer (Telecopy No.
(972) 431-2044), with a copy to the General Counsel;

(ii) if to the First Lien Representative, to Wilmington Trust, National
Association, Global Capital Markets, 50 South Sixth Street, Suite 1290,
Minneapolis, Minnesota 55402, Attention J.C. Penney Collateral Agency
Administrator;

(iii) if to the Second Lien Representative, to [            ]; or

(iv) with respect to any party hereto, to such other address as may be
designated by such party in a written notice to each other party hereto

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth below each party’s name on the signature pages
hereto, or, as to each party, at such other address as may be designated by such
party in a written notice to all of the other parties.

8.9. Further Assurances. Each Grantor and the Junior Lien Representative, on
behalf of itself and each Junior Lien Secured Party, agrees that each of them
shall take such further action and shall execute and deliver to the First Lien
Representative such additional documents and instruments (in recordable form, if
requested) as are necessary or that the First Lien Representative may reasonably
request to effectuate the terms of and the lien priorities contemplated by this
Agreement.

8.10. Governing Law. This Agreement has been delivered and accepted at and shall
be deemed to have been made at New York, New York and shall be interpreted, and
the rights and liabilities of the parties bound hereby determined, in accordance
with the laws of the State of New York.

8.11. Binding on Successors and Assigns. This Agreement shall be binding upon
the First Lien Representative, the First Lien Secured Parties, the Junior Lien
Representative, the Junior Lien Secured Parties, the Company, the Grantors
consenting hereto and their respective permitted successors and assigns.

8.12. Specific Performance. The First Lien Representative may demand specific
performance of this Agreement. The Junior Lien Representative, on behalf of
itself and each Junior Lien Secured Party, hereby irrevocably waives any defense
based on the adequacy of a remedy at law and any other defense that might be
asserted to bar the remedy of specific performance in any action that may be
brought by the First Lien Representative.

8.13. Section Titles. The section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of this Agreement.

8.14. Counterparts. This Agreement may be executed in one or more counterparts,
including by means of facsimile or “pdf” file thereof, each of which shall be an
original and all of which shall together constitute one and the same document.

 

-23-



--------------------------------------------------------------------------------

8.15. Authorization. By its signature, each party hereto represents and warrants
to the other parties hereto that the Person executing this Agreement on behalf
of such party is duly authorized to execute this Agreement. The First Lien
Representative represents and warrants that this Agreement is binding upon the
First Lien Secured Parties. The Junior Lien Representative represents and
warrants that this Agreement is binding upon the Junior Lien Secured Parties.

8.16. No Third Party Beneficiaries; Successors and Assigns. This Agreement and
the rights and benefits hereof shall inure to the benefit of, and be binding
upon, each of the parties hereto and their respective successors and assigns and
shall inure to the benefit of each of, and be binding upon, the holders of First
Lien Obligations and Junior Lien Obligations. No other Person shall have or be
entitled to assert rights or benefits hereunder.

8.17. Effectiveness. This Agreement shall become effective when executed and
delivered by the parties hereto. This Agreement shall be effective both before
and after the commencement of any Insolvency or Liquidation Proceeding. All
references to the Company or any other Grantor shall include the Company or any
other Grantor as debtor and debtor-in-possession and any receiver or trustee for
the Company or any other Grantor (as the case may be) in any Insolvency or
Liquidation Proceeding.

8.18. [Reserved].

8.19. Relative Rights. Notwithstanding anything in this Agreement to the
contrary (except to the extent contemplated by Section 5.3(b)), nothing in this
Agreement is intended to or will (a) amend, waive or otherwise modify the
provisions of any First Lien Document or any Junior Lien Document, or permit the
Company or any other Grantor to take any action, or fail to take any action, to
the extent such action or failure would otherwise constitute a breach of, or
default under, any First Lien Document or any Junior Lien Document, (b) change
the relative priorities of the First Lien Obligations or the Liens granted under
the First Lien Documents on the Collateral (or any other assets) as among the
First Lien Secured Parties, (c) otherwise change the relative rights of the
First Lien Secured Parties in respect of the Collateral as among such First Lien
Secured Parties or (d) obligate the Company or any Subsidiary to take any
action, or fail to take any action, if taking or failing to take such action, as
the case may be, would otherwise constitute a breach of, or default under, any
First Lien Document or any Junior Lien Document.

8.20. References. Notwithstanding anything to the contrary in this Agreement,
any references contained herein to any Section, clause, paragraph, definition or
other provision of any First Lien Document or Junior Lien Document (including
any definition contained therein) shall be deemed to be a reference to such
Section, clause, paragraph, definition or other provision as in effect on the
date of this Agreement; provided that any reference to any such Section, clause,
paragraph or other provision shall refer to such Section, clause, paragraph or
other provision of the applicable First Lien Document or Junior Lien Document,
as applicable (including any definition contained therein), as amended or
modified from time to time if such amendment or modification has been made in
accordance with the applicable First Lien Document or Junior Lien Document.

8.21. Intercreditor Agreements. Notwithstanding anything to the contrary
contained in this Agreement, each party hereto agrees that (i) the Junior Lien
Secured Parties (as among themselves) may enter into intercreditor agreements
(including the Junior Lien Pari Passu Intercreditor Agreement) or

 

-24-



--------------------------------------------------------------------------------

similar arrangements governing the rights, benefits and privileges as among the
Junior Lien Secured Parties in respect of the Collateral, this Agreement and the
other Junior Lien Documents, including as to application of proceeds of the
Collateral, voting rights, control of the Collateral and waivers with respect to
the Collateral and (ii) the First Lien Secured Parties (as among themselves) may
enter into intercreditor agreements (including the Junior Lien Pari Passu
Intercreditor Agreement) or similar arrangements governing the rights, benefits
and privileges as among the First Lien Secured Parties in respect of the
Collateral, this Agreement and the other First Lien Documents, including as to
application of proceeds of the Collateral, voting rights, control of the
Collateral and waivers with respect to the Collateral. In any event, if a
respective intercreditor agreement (or similar arrangement) exists, the
provisions thereof shall not be (or be construed to be) an amendment,
modification or other change to this Agreement or any other First Lien Security
Document or Junior Lien Security Document, and the provisions of this Agreement
and the other First Lien Security Documents and Junior Lien Security Documents
shall remain in full force and effect in accordance with the terms hereof and
thereof (as such provisions may be amended, modified or otherwise supplemented
from time to time in accordance with the terms hereof and thereof, including to
give effect to any intercreditor agreement (or similar arrangement)). The
provisions of this Agreement are and are intended solely for the purpose of
defining the relative rights of the First Lien Secured Parties on the one hand
and the Junior Lien Secured Parties on the other hand. None of the Company, any
Grantor or any Subsidiary of the Company or any other creditor thereof shall
have any rights hereunder. Nothing in this Agreement is intended to or shall
impair the obligations of the Company or any other Grantor to pay the First Lien
Obligations and the Junior Lien Obligations as and when the same shall become
due and payable in accordance with their terms.

8.22. Concerning the First Lien Representative. The First Lien Representative is
acting in this Agreement solely in its capacity as Collateral Agent under the
First Lien Pari Passu Intercreditor Agreement, and shall be entitled to all of
the rights, privileges and immunities of the Collateral Agent set forth therein
and in the First Lien Documents, as if such rights, privileges and immunities
were set forth herein.

8.23. Additional Grantors. The Company and each other Grantor on the date of
this Agreement will constitute the original Grantors party hereto. The original
Grantors will cause each Person that becomes a Grantor after the date hereof to
contemporaneously become a party hereto (as a Grantor) by executing and
delivering a Grantor Joinder Agreement to each Representative. The parties
hereto agree that, notwithstanding any failure to take the actions required by
the immediately preceding sentence, each Person that becomes a Grantor at any
time (and any security granted by any such Person) will be subject to the
provisions hereof as fully as if it constituted a Grantor party hereto and had
complied with the requirements of the immediately preceding sentence.

[Signature pages follow]

 

-25-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacity as Collateral Agent, as
First Lien Representative By:  

 

 

Name:

Title:

 

S-1



--------------------------------------------------------------------------------

[            ], as Junior Lien Representative By:  

 

 

Name:

Title:

Address:

 

S-2



--------------------------------------------------------------------------------

CONSENT OF COMPANY AND GRANTORS-

Dated: [            ] [    ], 20[    ]

Reference is made to the Junior Priority Intercreditor Agreement dated as of the
date hereof among WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacity as
Collateral Agent, as Representative for the First Lien Secured Parties, and
[            ], as Representative for the Junior Lien Secured Parties, as the
same may be amended, restated, supplemented, waived, or otherwise modified from
time to time (the “Intercreditor Agreement”). Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the
Intercreditor Agreement.

Each of the undersigned Grantors has read the foregoing Intercreditor Agreement
and consents thereto. Each of the undersigned Grantors agrees not to take any
action that would be contrary to the express provisions of the foregoing
Intercreditor Agreement, agrees to abide by the requirements expressly
applicable to it under the foregoing Intercreditor Agreement and agrees that,
except as otherwise provided therein, no First Lien Secured Party or Junior Lien
Secured Party shall have any liability to any Grantor for acting in accordance
with the provisions of the foregoing Intercreditor Agreement, the First Lien
Documents or the Junior Lien Documents. Each Grantor understands that the
foregoing Intercreditor Agreement is for the sole benefit of the First Lien
Secured Parties and the Junior Lien Secured Parties and their respective
successors and assigns, and that such Grantor is not an intended beneficiary or
third party beneficiary thereof except to the extent otherwise expressly
provided therein.

Without limitation to the foregoing, each Grantor agrees to take such further
action and to execute and deliver such additional documents and instruments (in
recordable form, if requested) as the First Lien Representative or the Junior
Lien Representative (or any of their respective agents or representatives) may
reasonably request to effectuate the terms of and the lien priorities
contemplated by the Intercreditor Agreement.

This Consent shall be governed and construed in accordance with the laws of the
State of New York. Notices delivered to any Grantor pursuant to this Consent
shall be delivered in accordance with the notice provisions set forth in the
Term Loan Agreement.

[Signature page follows]

 

S-3



--------------------------------------------------------------------------------

IN WITNESS HEREOF, this Consent is hereby executed by each of the Grantors as of
the date first written above.

 

J. C. PENNEY CORPORATION, INC. By:  

 

 

Name:

Title:

J.C.PENNEY COMPANY, INC. By:  

 

 

Name:

Title:

[OTHER GRANTORS] By:  

 

 

Name:

Title:



--------------------------------------------------------------------------------

Annex I

[FORM OF] GRANTOR JOINDER AGREEMENT NO. [_] dated as of [            ],
201[    ] (the “Grantor Joinder Agreement”) to the JUNIOR PRIORITY INTERCREDITOR
AGREEMENT dated as of [            ], 20[    ] (the “Intercreditor Agreement”),
among WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacity as Collateral
Agent, as Representative for the First Lien Secured Parties, and [            ],
as Representative for the Junior Lien Secured Parties, each other Representative
from time to time party thereto, and consented to by J.C. PENNEY CORPORATION,
INC. (the “Company”) and each of the other Grantors party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

B. [            ], a Subsidiary of the Company (the “Additional Grantor”), has
granted a Lien on all or a portion of its assets to secure [First] [Junior] Lien
Obligations and such Additional Grantor is not a party to the Intercreditor
Agreement.

C. The Additional Grantor wishes to become a party to the Intercreditor
Agreement and to acquire and undertake the rights and obligations of a Grantor
thereunder. The Additional Grantor is entering into this Grantor Joinder
Agreement in accordance with the provisions of the Intercreditor Agreement in
order to become a Grantor thereunder.

Accordingly, the Additional Grantor agrees as follows, for the benefit of the
Representatives, the Company and each other party to the Intercreditor
Agreement:

Section 1. Accession to the Intercreditor Agreement. The Additional Grantor
(a) hereby accedes and becomes a party to the Intercreditor Agreement as a
Grantor with the same force and effect as if originally named therein as a
Grantor, (b) agrees to all the terms and provisions of the Intercreditor
Agreement and (c) shall have all the rights and obligations of a Grantor under
the Intercreditor Agreement.

Section 2. Representations, Warranties and Acknowledgment of the Additional
Grantor. The Additional Grantor represents and warrants to each Representative,
the First Lien Secured Parties and the Junior Lien Secured Parties that this
Grantor Joinder Agreement has been duly authorized, executed and delivered by
such Additional Grantor and constitutes the legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

Section 3. Counterparts. This Grantor Joinder Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Grantor Joinder
Agreement shall become effective when each other Representative shall have
received a counterpart of this Grantor Joinder Agreement that bears the
signature of the Additional Grantor. Delivery of an executed counterpart of a
signature page to this Grantor Joinder Agreement by telecopy or electronic image
scan transmission (such as a “pdf” file) shall be effective as delivery of a
manually signed counterpart of this Grantor Joinder Agreement.

Section 4. Benefit of Agreement. The agreements set forth herein or undertaken
pursuant hereto are for the benefit of, and may be enforced by, any party to the
Intercreditor Agreement.



--------------------------------------------------------------------------------

Section 5. Governing Law. THIS GRANTOR JOINDER AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK AND (TO THE
EXTENT APPLICABLE) THE BANKRUPTCY CODE.

Section 6. Severability. In the event any one or more of the provisions
contained in this Grantor Joinder Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

Section 7. Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 8.8 of the Intercreditor Agreement.

Section 8. The Additional Grantor agrees to reimburse each Representative for
its reasonable out-of-pocket expenses in connection with this Grantor Joinder
Agreement, including the reasonable fees, other charges and disbursements of
counsel for each Representative.

[Signature Pages Follow]

 

S-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Grantor has duly executed this Grantor
Joinder Agreement to the Intercreditor Agreement as of the day and year first
above written.

 

[NAME OF SUBSIDIARY] By:  

 

 

Name:

 

Title:

 

S-3



--------------------------------------------------------------------------------

Acknowledged by:

[EACH REPRESENTATIVE], as Representative with respect to [the [    ] Agreement]

By:  

 

 

Name:

 

Title:

 

S-4



--------------------------------------------------------------------------------

EXHIBIT K TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

INCUMBENCY CERTIFICATE

Reference is made to the Amended and Restated Credit and Guaranty Agreement,
dated as of June 23, 2016, the terms defined therein and not otherwise defined
herein being used herein as therein defined), by and among J. C. PENNEY
CORPORATION, INC., a Delaware corporation (“Borrower”), J. C. PENNEY COMPANY,
INC., a Delaware corporation, certain Subsidiaries of Borrower, as Guarantors,
the Lenders party thereto from time to time, JPMORGAN CHASE BANK, N.A.
(“JPMorgan”), as Administrative Agent, and the other financial institutions
party thereto.

The following persons are now duly elected and qualified officers of Borrower,
each holding the respective office or offices indicated next to his or her name
below, and the signature set forth opposite his or her name below is the true
and genuine signature of such officer, and such officer is duly authorized to
execute and deliver, on behalf of Borrower, the Funding Notice:

 

Name    Office    Signature                                        

[Remainder of page intentionally left blank]

 

EXHIBIT K-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have caused this Incumbency Certificate to be duly
executed and delivered as of the date and at the place first written above.

 

By:    

Name:

 

Title: Secretary

 

EXHIBIT K-2